Case 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 1 of 1073




   EXHIBIT A
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                1    7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 2 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         6835(0(&28572)7+(67$7(2)1(:<25.                               
         &2817<:(67&+(67(5                                                   
         ;   
         &2817<2):(67&+(67(5 
                                                                              Index No.:
                           3ODLQWLII                                        
         Y                                                                  
                                                                              SUMMONS
         $&7$9,6+2/'&286,1&
         $&7$9,6(/,=$%(7+//&
         $&7$9,63+$50$,1&
         $/92*(1,1&
         $01($/3+$50$&(87,&$/6,1&
         $01($/3+$50$&(87,&$/6//&
         $327(;&253
         $852%,1'23+$50$86$,1&
         %$86&++($/7+$0(5,&$6,1&
         %$86&++($/7+86,1&
         %$553+$50$&(87,&$/6//&
         %5(&.(15,'*(3+$50$&(87,&$/,1&
         &$0%(53+$50$&(87,&$/6,1&
         &$5$&23+$50$&(87,&$//$%25$725,(6
         /7'
         &,75213+$50$//&
         '$9$3+$50$&(87,&$/6//&
         '55(''<¶6/$%25$725,(6,1&
         (1'2,17(51$7,21$/3/&
         )28*(5$3+$50$&(87,&$/6,1&
         * :/$%25$725,(6
         *(1(5,&6%,'&2,//&
         */(10$5.3+$50$&(87,&$/6,1&
         *5((16721(//&
         +(5,7$*(3+$50$&(87,&$/6,1&
         +,.0$/$%6,1&
         +,.0$3+$50$&(87,&$/686$,1&
         ,03$;/$%25$725,(6,1&
         -8%,/$17&$',67$3+$50$&(87,&$/6,1&
         /$11(77&203$1<,1&
         /83,13+$50$&(87,&$/6,1&
         0$<1(3+$50$86$,1&
         025721*529(3+$50$&(87,&$/6,1&
         0878$/3+$50$&(87,&$/&2,1&
         0</$1,1&
         0</$13+$50$&(87,&$/6,1&
         0</$119
         2&($16,'(3+$50$&(87,&$/6,1&

                                                                 1


                                                             1 of 10
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                                      INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                1    7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 3 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         3$53+$50$&(87,&$/,1&
         3(55,*21(:<25.,1&
         3),=(5,1&
         6$1'2=,1&
         6813+$50$&(87,&$/,1'8675,(6,1&
         7$523+$50$&(87,&$/686$,1&
         7(/,*(17,1&
         7(9$3+$50$&(87,&$/686$,1&
         7255(173+$50$,1&
         8'//$%25$725,(6,1&
         836+(560,7+/$%25$725,(6//&
         85/3+$50$,1&
         9$/($173+$50$&(87,&$/61257+
         $0(5,&$//&
         9$/($173+$50$&(87,&$/6
         ,17(51$7,21$/,1&
         9(56$3+$50,1&
         :(67:$5'&2/80%86,1&
         :(67:$5'3+$50$&(87,&$/6&253
         :2&.+$5'786$//&DQG
         =<'863+$50$&(87,&$/6 86$ ,1&
         
                           'HIHQGDQWV
         ;
         
         TO: THE ABOVE NAMED DEFENDANTS:
                 YOU ARE HEREBY SUMMONEDWRDQVZHUWKH&RPSODLQWLQWKLVDFWLRQDQGWRVHUYH
         DFRS\RI\RXU$QVZHURULIWKH&RPSODLQWLVQRWVHUYHGZLWKWKLV6XPPRQVWRVHUYHDQRWLFHRI
         DSSHDUDQFHRQWKHSODLQWLII¶VDWWRUQH\ZLWKLQGD\VDIWHUVHUYLFHRIWKLV6XPPRQVH[FOXVLYHRI
         WKHGD\RIVHUYLFHZKHUHVHUYLFHLVPDGHE\GHOLYHU\XSRQ\RXSHUVRQDOO\ZLWKLQWKHVWDWHRU
         ZLWKLQGD\VDIWHUFRPSOHWLRQRIVHUYLFHZKHUHVHUYLFHLVPDGHLQDQ\RWKHUPDQQHU,QFDVHRI
         \RXUIDLOXUHWRDSSHDURUDQVZHUMXGJPHQWZLOOEHWDNHQDJDLQVW\RXE\GHIDXOWIRUWKHUHOLHI
         GHPDQGHGLQWKH&RPSODLQW7KHEDVLVRIWKHYHQXHLVVHWIRUWKLQWKHFRPSODLQW

         'DWHG 1HZ<RUN1HZ<RUN
                 $XJXVW                                  1$32/,6+.2/1,.3//&
                                                                       
                                                                       V6DOYDWRUH&%DGDOD
                                                                       6DOYDWRUH&%DGDOD
                                                                       $ODVWDLU-0)LQGHLV
                                                                       7KRPDV$1DUGXFFL
                                                                       /H[LQJWRQ$YHWK)ORRU
                                                                       1HZ<RUN1<
                                                                       7HO  

                                                                  2


                                                             2 of 10
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                            INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                1    7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 4 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                                                    )D[  
                                                    VEDGDOD#QDSROLODZFRP
                                                    DILQGHLV#QDSROLODZFRP
                                                    WQDUGXFFL#QDSROLODZFRP
                                                    
                                                    Attorneys for Plaintiff

         Defendant Addresses:

         To:

         $FWDYLV+ROGFR86,QF
         ,QWHUSDFH3NZ\
         3DUVLSSDQ\1-
         
         $FWDYLV(OL]DEHWK//&
         (OPRUD$YH
         (OL]DEHWK1-
         
         $FWDYLV3KDUPD,QF
         ,QWHUSDFH3NZ\
         3DUVLSSDQ\1-
         
         $OYRJHQ,QF
         :KLSSDQ\5G6WH
         0RUULVWRZQ1-
         
         $PQHDO3KDUPDFHXWLFDOV,QF
         &URVVLQJ%OYG)O
         %ULGJHZDWHU1-
         
         $PQHDO3KDUPDFHXWLFDOV//&
         &URVVLQJ%OYG)O
         %ULGJHZDWHU1-
         
         $SRWH[&RUS
         1RUWK&RPPHUFH3DUNZD\
         6XLWH
         :HVWRQ)ORULGD
         
         $XURELQGR3KDUPD86$,QF
         3ULQFHWRQ+LJKWVWRZQ5RDG
         (DVW:LQGVRU1-
         
         %DXVFK+HDOWK$PHULFDV,QF
         6RPHUVHW&RUSRUDWH%OYG
         %ULGJHZDWHU1-

                                                3


                                             3 of 10
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                1    7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 5 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         
         %DXVFK+HDOWK86,QF
         6RPHUVHW&RUSRUDWH%OYG
         %ULGJHZDWHU1-
         
         %DUU3KDUPDFHXWLFDOV//&
         +RUVKDP5G
         1RUWK:DOHV3$
         
         %UHFNHQULGJH3KDUPDFHXWLFDO,QF
         0DVVLULR'U6WH
         .HQVLQJWRQ&7
         
         &DPEHU3KDUPDFHXWLFDOV,QF
         &HQWHQQLDO$YH
         3LVFDWDZD\1-
         
         &DUDFR3KDUPDFHXWLFDO/DERUDWRULHV/WG
         (OLMDK0F&R\'ULYH
         'HWURLW0,
         
         &LWURQ3KDUPD//&
         7RZHU&HQWHU%RXOHYDUG6XLWH
         (DVW%UXQVZLFN1-
         
         'DYD3KDUPDFHXWLFDOV//&
         $WZDWHU'U
         0DOYHUQ3$
         
         'U5HGG\¶V/DERUDWRULHV,QF
         &ROOHJH5RDG(DVW
         3ULQFHWRQ1-
         
         (QGR,QWHUQDWLRQDO3/&
         $WZDWHU'ULYH
         0DOYHUQ3$
         
         )RXJHUD3KDUPDFHXWLFDOV,QF
         %D\OLV5RDG
         0HOYLOOH1<
         
         * :/DERUDWRULHV
         +HOHQ6W
         6RXWK3ODLQILHOG1-
         
         

                                                       4


                                                    4 of 10
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                1    7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 6 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         *HQHULFV%LGFR,//&
         9LQWDJH'ULYH
         +XQWVYLOOH$/
         
         *OHQPDUN3KDUPDFHXWLFDOV,QF
         &RUSRUDWH'ULYH
         0DKZDK1-
         
         *UHHQVWRQH//&
         5RXWH
         1RUWK3HDSDFN1-
         
         +HULWDJH3KDUPDFHXWLFDOV,QF
         7RZHU&HQWHU%OYG6WH
         (DVW%UXQVZLFN1-
         
         +LNPD/DEV,QF
         :LOVRQ5G
         &ROXPEXV2+
         
         +LNPD3KDUPDFHXWLFDOV86$,QF
         (VWHUEURRN/Q
         &KHUU\+LOO1-
         
         ,PSD[/DERUDWRULHV,QF
         +XQWZRRG$YHQXH
         +D\ZDUG&$
         
         -XELODQW&DGLVWD3KDUPDFHXWLFDOV,QF
         .LOH\'U
         6DOLVEXU\0'
         
         /DQQHWW&R,QF
         6WDWH5RDG
         3KLODGHOSKLD3$
         
         /XSLQ3KDUPDFHXWLFDOV,QF
         +DUERUSODFH7RZHU6&DOYHUW6WUHHW
         VW)O
         %DOWLPRUH0'
         
         0D\QH3KDUPD86$,QF
         %HQVRQ'U6WH
         5DOHLJK1&
         
         

                                                       5


                                                    5 of 10
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                1    7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 7 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         0RUWRQ*URYH3KDUPDFHXWLFDOV,QF
         :HVW0DLQ6WUHHW
         0RUWRQ*URYH,/
         
         0XWXDO3KDUPDFHXWLFDO&R,QF
         2UWKRGR[6W
         3KLODGHOSKLD3$
         
         0\ODQ,QF
         0\ODQ%OYG
         &DQRQVEXUJ3$
         
         0\ODQ3KDUPDFHXWLFDOV,QF
         &KHVWQXW5LGJH5RDG
         0RUJDQWRZQ:9
         
         0\ODQ19
         0\ODQ%OYG
         &DQRQVEXUJ3$
         
         2FHDQVLGH3KDUPDFHXWLFDOV,QF
         6RPHUVHW&RUSRUDWH%OYG
         %ULGJHZDWHU1-
         
         3DU3KDUPDFHXWLFDO,QF
         5DP5LGJH5G
         &KHVWQXW5LGJH1<
         
         3HUULJR1HZ<RUN,QF
         (DVWHUQ$YHQXH
         $OOHJDQ0,
         
         3IL]HU,QF
         (DVWQG6WUHHW
         1HZ<RUN1<
         
         6DQGR],QF
         &ROOHJH5G:
         3ULQFHWRQ1-
         
         6XQ3KDUPDFHXWLFDO,QGXVWULHV,QF
         &RPPHUFH'ULYH
         &UDQEXU\1-
         
         
         

                                                   6


                                                6 of 10
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                1    7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 8 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         7DUR3KDUPDFHXWLFDOV86$,QF
         6N\OLQH'ULYH
         +DZWKRUQH1<
         
         7HOLJHQW,QF
         /LQFROQ$YH
         %XHQD1HZ-HUVH\
         
         7HYD3KDUPDFHXWLFDOV86$,QF
         +RUVKDP5RDG
         1RUWK:DOHV3$
         
         7RUUHQW3KDUPD,QF
         $OOHQ5G6WH
         %DVNLQJ5LGJH1-
         
         8'//DERUDWRULHV,QF
         1RUWKURFN&RXUW
         5RFNIRUG,/
         
         8SVKHU6PLWK/DERUDWRULHV//&
         (YHQVWDG'ULYH
         0DSOH*URYH0LQQHVRWD
         
         85/3KDUPD,QF
         2UWKRGR[6W
         3KLODGHOSKLD3$
         
         9DOHDQW3KDUPDFHXWLFDOV1RUWK$PHULFD//&
         6RPHUVHW&RUSRUDWH%OYG
         %ULGJHZDWHU1-
         
         9DOHDQW3KDUPDFHXWLFDOV,QWHUQDWLRQDO,QF
         6RPHUVHW&RUSRUDWH%OYG
         %ULGJHZDWHU1-
         
         9HUVDSKDUP,QF
         :HVW2DN3NZ\6XLWH
         0DULHWWD*$
         
         :HVW:DUG3KDUPDFHXWLFDOV&RUS
         ,QGXVWULDO:D\:HVW
         (DWRQWRZQ1HZ-HUVH\
         
         
         

                                                        7


                                                  7 of 10
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                1    7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 9 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         :HVW:DUG&ROXPEXV,QF
         :LOVRQ5G
         &ROXPEXV2+
         
         :RFNKDUGW86$//&
         :DWHUYLHZ%OYG6WH
         3DUVLSSDQ\1-
         
         =\GXV3KDUPDFHXWLFDOV 86$ ,QF
         5RXWH1
         3HQQLQJWRQ1-




                                                 8


                                              8 of 10
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                              INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 1   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 10 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         6835(0(&28572)7+(67$7(2)1(:<25.                                   
         &2817<2):(67&+(67(5

         [    
         7+(&2817<2):(67&+(67(5
                                                                                   ,QGH[1R
         Plaintiff,
                                                                                   
             -against-
         $&7$9,6+2/'&286,1&$&7$9,6(/,=$%(7+
         //&$&7$9,63+$50$,1&$/92*(1,1&
         $01($/3+$50$&(87,&$/6,1&$01($/
         3+$50$&(87,&$/6//&$327(;&253
         $852%,1'23+$50$86$,1&%$86&++($/7+
         $0(5,&$6,1&%$86&++($/7+86,1&
         %$553+$50$&(87,&$/6//&%5(&.(15,'*(
         3+$50$&(87,&$/,1&&$0%(5
         3+$50$&(87,&$/6,1&&$5$&2
         3+$50$&(87,&$//$%25$725,(6/7'
         &,75213+$50$//&'$9$3+$50$&(87,&$/6
         //&'55(''<¶6/$%25$725,(6,1&
         (1'2,17(51$7,21$/3/&)28*(5$
         3+$50$&(87,&$/6,1&* :/$%25$725,(6
         *(1(5,&6%,'&2,//&*/(10$5.
         3+$50$&(87,&$/6,1&*5((16721(//&
         +(5,7$*(3+$50$&(87,&$/6,1&
         +,.0$/$%6,1&+,.0$3+$50$&(87,&$/6
         86$,1&,03$;/$%25$725,(6,1&
         -8%,/$17&$',67$3+$50$&(87,&$/6,1&
         /$11(77&203$1<,1&/83,1
         3+$50$&(87,&$/6,1&0$<1(3+$50$86$
         ,1&025721*529(3+$50$&(87,&$/6,1&
         0878$/3+$50$&(87,&$/&2,1&
         0</$1,1&0</$13+$50$&(87,&$/6,1&
         0</$1192&($16,'(3+$50$&(87,&$/6
         ,1&3$53+$50$&(87,&$/,1&3(55,*21(:
         <25.,1&3),=(5,1&6$1'2=,1&
         6813+$50$&(87,&$/,1'8675,(6,1&
         7$523+$50$&(87,&$/686$,1&
         7(/,*(17,1&7(9$3+$50$&(87,&$/686$
         ,1&7255(173+$50$,1&8'/
         /$%25$725,(6,1&836+(560,7+
         /$%25$725,(6//&85/3+$50$,1&
         9$/($173+$50$&(87,&$/61257+$0(5,&$
         //&9$/($173+$50$&(87,&$/6
         ,17(51$7,21$/,1&9(56$3+$50,1&




                                                                         9 of 10
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                                                                      INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 1   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 11 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         :(67:$5'&2/80%86,1&:(67:$5'
         3+$50$&(87,&$/6&253:2&.+$5'786$
         //&DQG=<'863+$50$&(87,&$/6 86$ ,1&
         
         Defendants
         [
                                                                                                                                            
                                                                              SUMMONS
                                                                                                                                            
                                                                NAPOLI SHKOLNIK, PLLC
                                                             /H[LQJWRQ$YHWK)O
                                                               1HZ<RUN1<
                                                                 7HO  
                                                                )D[  
                                                                Attorneys for Plaintiff
                                                                                                                                                    
         7KHXQGHUVLJQHGDWWRUQH\KHUHE\FHUWLILHVSXUVXDQWWR1<&55DWKDWKHKDVUHDGWKHZLWKLQ
         SDSHUVDQGWKDWVDPHDUHQRWIULYRORXVDVWKDWWHUPLVGHILQHGLQ1<&55 F 

                                                  
                                                                                              BBBBBBBBBBBBBBBBBBBBBBB
                                                                                  6DOYDWRUH&%DGDOD(VT   
                                                                                                                                            
         6HUYLFHRIDFRS\RIWKHZLWKLQLVKHUHE\DGPLWWHG
         'DWHG             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  $WWRUQH\ V IRU
                                                                                                                                            
         3/($6(7$.(127,&(
              127,&(2)(175<
                               WKDWWKHZLWKLQLVD FHUWLILHG WUXHFRS\RIDQGXO\HQWHUHGLQWKHRIILFHRIWKH
                               FOHUNRIWKHZLWKLQQDPHGFRXUWRQBBBBBBBBBBBBBBBBBBBB
                 127,&(2)6(77/(0(17
                        WKDWDQRUGHU                                  RIZKLFKWKHZLWKLQLVDWUXHFRS\
                        ZLOOEHSUHVHQWHGIRUVHWWOHPHQWWRWKH+21                                        RQHRIWKHMXGJHVRIWKH
                        ZLWKLQQDPHG&RXUWDWRQ               BBB
                        DWBBBBBBBB2¶FORFNBBB0
         'DWHGBBBBBBBBBBBBBBBBBBBBBBBBB
                                                       <RXUVHWFNAPOLI SHKOLNIK, PLLC




                                                                             10 of 10
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 12 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF WESTCHESTER

          COUNTY OF WESTCHESTER,

          Plaintiff,

          v.
                                                        Case No
          ACTAVIS HOLDCO US, INC.;
          ACTAVIS ELIZABETH LLC;
          ACTAVIS PHARMA, INC.;                         VERIFIED COMPLAINT
          ALVOGEN INC.;                                        AND
          AMNEAL PHARMACEUTICALS, INC.;                 JURY TRIAL DEMAND
          AMNEAL PHARMACEUTICALS, LLC;
          APOTEX CORP.;
          AUROBINDO PHARMA USA, INC.;
          BAUSCH HEALTH AMERICAS, INC.;
          BAUSCH HEALTH US INC.;
          BARR PHARMACEUTICALS, LLC;
          BRECKENRIDGE PHARMACEUTICAL,
          INC.;
          CAMBER PHARMACEUTICALS, INC.;
          CARACO PHARMACEUTICAL
          LABORATORIES LTD.;
          CITRON PHARMA LLC;
          DAVA PHARMACEUTICALS, LLC;
          DR. REDDY’S LABORATORIES, INC.;
          ENDO INTERNATIONAL PLC;
          FOUGERA PHARMACEUTICALS INC.;
          G & W LABORATORIES;
          GENERICS BIDCO I, LLC;




                                            1 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 13 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




          GLENMARK PHARMACEUTICALS,
          INC.;
          GREENSTONE LLC;
          HERITAGE PHARMACEUTICALS, INC.;
          HIKMA LABS, INC.,
          HIKMA PHARMACEUTICALS, USA,
          INC.,
          IMPAX LABORATORIES, INC.;
          JUBILANT CADISTA
          PHARMACEUTICALS, INC.;
          LANNETT COMPANY, INC.;
          LUPIN PHARMACEUTICALS, INC.;
          MAYNE PHARMA USA INC.;
          MORTON GROVE
          PHARMACEUTICALS, INC.,
          MUTUAL PHARMACEUTICAL CO.,
          INC.;
          MYLAN INC.;
          MYLAN PHARMACEUTICALS, INC.;
          MYLAN N.V.;
          OCEANSIDE PHARMACEUTICALS,
          INC.;
          PAR PHARMACEUTICAL, INC.;
          PERRIGO NEW YORK, INC.;
          PFIZER, INC.;
          SANDOZ, INC.;
          SUN PHARMACEUTICAL INDUSTRIES,
          INC.;
          TARO PHARMACEUTICALS USA, INC.;
          TELIGENT INC.,
          TEVA PHARMACEUTICALS USA, INC.;
          TORRENT PHARMA INC.,
          UDL LABORATORIES, INC.,



                                                2

                                            2 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 14 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




          UPSHER-SMITH LABORATORIES, LLC;
          URL PHARMA, INC.;
          VALEANT PHARMACEUTICALS
          NORTH AMERICA, LLC;
          VALEANT PHARMACEUTICALS
          INTERNATIONAL, INC.;
          VERSAPHARM, INC;
          WEST-WARD COLUMBUS, INC.,
          WEST-WARD PHARMACEUTICALS
          CORP.;
          WOCKHARDT USA LLC; and
          ZYDUS PHARMACEUTICALS (USA),
          INC.,

          Defendants.



                         Verified Complaint and Demand for Jury Trial




                                                3

                                            3 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                                                                          INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 15 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                                                         TABLE OF CONTENTS

         I.     NATURE OF THE ACTION .................................................................. 11
         II.    STATE AND FEDERAL INVESTIGATIONS ...................................... 20
         III.   JURISDICTION AND VENUE .............................................................. 28
         IV.    PLAINTIFF .............................................................................................. 29
                Westchester County ................................................................................................................. 29

         V.     DEFENDANTS ........................................................................................ 31
                Actavis ......................................................................................................................................31
                Alvogen .................................................................................................................................... 33
                Amneal..................................................................................................................................... 33
                Apotex...................................................................................................................................... 34
                Aurobindo ................................................................................................................................ 35
                Bausch Health/Valeant .......................................................................................................... 35
                Breckenridge Pharmaceutical, Inc. ......................................................................................... 36
                Camber .................................................................................................................................... 37
                Citron ....................................................................................................................................... 37
                Dr. Reddy’s Laboratories, Inc. ................................................................................................ 38
                Fougera.................................................................................................................................... 38
                G & W Laboratories ................................................................................................................ 39
                Glenmark Pharmaceuticals, Inc., USA.................................................................................... 39
                Greenstone, LLC ..................................................................................................................... 40
                Heritage Pharmaceuticals, Inc................................................................................................ 47
                Hikma Labs, Inc. .................................................................................................................... 48
                Impax Laboratories, Inc. ......................................................................................................... 49
                Jubilant Cadista Pharmaceuticals, Inc. ................................................................................... 49
                Lannett Company, Inc. ........................................................................................................... 50
                Lupin Pharmaceuticals, Inc. ................................................................................................... 50
                Mayne Pharma USA, Inc. .........................................................................................................51
                Morton Grove Pharmaceuticals Inc., .......................................................................................51
                Mylan ..................................................................................................................................... 552
                Par............................................................................................................................................ 53
                Perrigo ..................................................................................................................................... 54
                Pfizer........................................................................................................................................ 55
                Sandoz ..................................................................................................................................... 55
                Sun/Mutual/Caraco................................................................................................................ 56
                Teligent Inc. ............................................................................................................................ 58
                Teva ......................................................................................................................................... 58
                Torrent Pharma Inc. ................................................................................................................ 59
                UDL Laboratories, Inc. ........................................................................................................... 60
                Upsher ..................................................................................................................................... 60



                                                                                  4

                                                                         4 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                                                                       INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 16 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               West-Ward Pharmaceuticals Corp. ..........................................................................................61
               Wockhardt USA LLC................................................................................................................61
               Zydus Pharmaceuticals (USA), Inc. ..................................................................................... 62

         VI.   CO-CONSPIRATORS .............................................................................. 63
               Ascend ..................................................................................................................................... 63
               Unknown Co-Conspirators...................................................................................................... 63

         VII. INTERSTATE AND INTRASTATE TRADE AND COMMERCE .... 63
         VIII. THE GENERIC DRUG INDUSTRY ..................................................... 64
               A. Generic Drugs Are Commodity Products .......................................................................... 64
               B. Defendants’ Cartel Agreement Includes All Generic Products ......................................... 67
               C. Pricing in the U.S. Prescription Drug Industry ................................................................. 74

         IX.   DEFENDANTS’ CARTEL & OVERARCHING CONSPIRACY......... 78
               A. The Co-Operative Principle of “Fair Share” Governed Defendants’ Cartel ...................... 87
               B. Sales Managers Played a Key Role in Implementing the Conspiracy ............................... 93
               C. Defendants Frequently Communicated Directly and Privately ........................................ 97

         X.    ADDITIONAL DETAILS AND EXAMPLES OF, AS PART OF THEIR
               CARTEL, DEFENDANTS CONTINUING TO CONSPIRE TO FIX
               PRICES, ALLOCATE MARKETS, AND/OR RIG BIDS FOR THE
               DRUGS AT ISSUE.................................................................................. 113
               A. Nystatin............................................................................................................................. 137
               B. Perphenazine Tablets ........................................................................................................ 156
               C. Pentoxifylline Tablets ....................................................................................................... 158
               D. Hydroxyurea Capsules ..................................................................................................... 161
               E. Imiquimod Cream ........................................................................................................... 163
               F. Adapalene Cream ............................................................................................................. 177
               G. Desonide Lotion .............................................................................................................. 187
               H. Permethrin........................................................................................................................ 191
               I. Potassium Chloride ER Tablets ........................................................................................ 194
               J. Triamcinolone Acetonide Cream and Ointment ............................................................... 198
               K. Atropine Sulfate Tablets .................................................................................................. 200
               L. Oxycodone HCL Tablets & Oral Solution ...................................................................... 202
               M. Betamethasone Dipropionate, Betamethasone Dipropionate Augmented,
               Betamethasone Dipropionate Clotrimazole, Betamethasone Valerate, and
               Hydrocortisone Valerate ....................................................................................................... 204
               N. Clindamycin .................................................................................................................... 233
               O. Methylprednisolone Tablets............................................................................................ 250
               P. Lidocaine-Prilocaine ........................................................................................................ 253
               Q. Amantadine HCL ............................................................................................................ 259
               R. Fluocinonide Solution...................................................................................................... 262
               S. Erythromycin Base/Ethyl Alcohol Solution .................................................................... 267


                                                                               5

                                                                       5 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                                                                     INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 17 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               T. Calcipotriene Solution ..................................................................................................... 275
               U. Amiloride HCL/HCTZ Tabs, Cimetidine Tabs, Diltiazem HCL Tabs, Disopyramide
           Phosphate Caps, Doxazosin Mesylate Tabs, Estradiol Tabs, Flurbiprofen Tabs, Hydroxyzine
           Pamoate Caps, Ketorolac Tromethamine Tabs, Ketoprofen Caps, Methotrexate HCL Tabs,
           Nadolol Tabs, Prazosin Caps, and Tolmetin Sodium Caps .......................................................... 278
               V. Ciclopirox Cream .............................................................................................................. 292
               W. Metronidazole .75% Gel .................................................................................................. 302
               X. Metronidazole Cream and Lotion.................................................................................... 309
               Y. Chlorpromazine HCL Tablets .......................................................................................... 314
               Z. Triamterene HCTZ........................................................................................................... 317
               AA. Lidocaine Ointment ....................................................................................................... 321
               AB. Clonidine TTS Patch and Doxazosin Mesylate .......................................................... 327
               AC. Fluocinolone Acetonide Cream, Ointment, and Solution ............................................. 336
               AD. Irbesartan ...................................................................................................................... 342
               AE. Isosorbide Dinitrate Tablets ......................................................................................... 344
               AF. Amphetamine Salts ........................................................................................................ 347
               AG. Lamivudine/Zidovudine Tablets ................................................................................. 352
               AH. Latanoprost Drops ........................................................................................................ 355
               AI. Ethosuximide Capsules and Oral Solution .................................................................... 363
               AJ. Levonorgestrel/EE......................................................................................................... 366
               AK. Balsalazide Disodium Capsules .................................................................................... 369
               AL. Dextroamphetamine Sulphate ....................................................................................... 372
               AM. Halobestasol Propionate Cream and Ointment ........................................................... 377
               AN. Nimodipine................................................................................................................... 389
               AO. Cyproheptadine HCL ................................................................................................... 395
               AP. Ciclopirox Shampoo ...................................................................................................... 399
               AQ. Desoximetasone Ointment ........................................................................................... 402
               AR. Fluticasone Propionate Lotion ...................................................................................... 409
               AS. Valsartan HCTZ ............................................................................................................. 418
               AT. Buspirone, Estradiol, Labetalol, Loperamide, Mimvey (Estradiol/Norethindrone),
               Nadolol, Levothyroxine, Nitrofurantoin MAC, Tamoxifen Citrate, Clarithomycin, and
               Estazolam .............................................................................................................................. 424
               AU. Promethazine HCL Suppositories ................................................................................. 441
               AV. Nystatin Triamcinolone ................................................................................................ 450
               AW. Doxycycline Hyclate..................................................................................................... 460
               AX. Ethambutol HCL Tablets ............................................................................................. 472
               AY. Oxacillin Sodium and Nafcillin Sodium Injectable Vials ............................................. 478
               AZ. Doxycycline Monohydrate ............................................................................................ 481
               BA. Ciclopirox Solution ........................................................................................................ 489
               BB. Prochlorperazine Maleate Suppositories....................................................................... 494
               BC. Spironolactone HCTZ Tablets...................................................................................... 498
               BD. Zoledronic Acid ............................................................................................................ 500
               BE. Cefpodoxime Proxetil ................................................................................................... 507
               BF. Budesonide Inhalation Suspension ................................................................................ 512
               BG. Methylphenidate HCL Tablets and Methylphenidate HCL ......................................... 517



                                                                                6

                                                                        6 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                                                                               INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 18 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                    BH. Pioglitazone HCL Metformin HCL Tablets ................................................................ 522
                    BI. Tizanidine ...................................................................................................................... 528
                    BJ. Oxaprozin Tablets .......................................................................................................... 531
                    BK. Meprobamate ................................................................................................................ 539
                    BL. Bromocriptine Mesylate ................................................................................................ 543
                    BM. Isotretinoin Capsules.................................................................................................... 550
                    BN. Medroxyprogesterone Tablet ....................................................................................... 552
                    BO. Cefaclor Tabs, Cefaclor ER Tabs, Cefadroxil Tabs, Cefdinir, Cefprozil Tabs, Cephalexin
           Tabs, Cimetidine Tabs, Fluocinonide, Fluconazole Tabs, Isoniazid, Methotrexate Tabs, Moexipril
           HCL Tabs, Moexipril HCL/HCTZ Tabs, Nabumetone Tabs, Nadolol Tabs, Ondansetron,
           Oxybutynin CL Tabs, Pravastatin, Prazosin HCL Caps, Ranitidine HCL Tabs, and Adapalene Gel
           ........................................................................................................................................................ 554
                    BP. Cholestyramine Oral Powder and Oral Solid ................................................................ 583
                    BQ. Drospirenone/EE ......................................................................................................... 587
                    BR. Lamotrigine ER Tablets ............................................................................................... 592
                    BS. Acetazolamide ................................................................................................................ 594
                    BT. Alclometasone Dipropionate Cream & Ointment ........................................................ 603
                    BU. Clomipramine HCL Capsules ...................................................................................... 608
                    BV. Desonide Ointment and Cream ..................................................................................... 615
                    BW. Mometasone Furoate..................................................................................................... 619
                    BX. Amiloride HCL/HCTZ Tabs, Benazepril HCTZ, Bupropion HCL, Cimetidine,
           Clomipramine, Diclofenac Tabs, Diltiazem HCL, Doxazosin Mesylate Tabs, Enalapril Tabs,
           Fluoxetine, Haloperidol, Ketoprofen, Keterolac, Levothyroxine, Loperamide, Metoprolol, Nadolol,
           Nystatin, Perphenazine, Pravastatin, Prazosin, Sotalol, Tizanidine, Tolmetin Tabs, Trifluoperazine
           HCL, and Verapamil ...................................................................................................................... 624
                    BY. Captopril ........................................................................................................................ 635
                    BZ. Tizanidine HCL Tablets ............................................................................................... 638
                    CA. Prednisone Tablets ......................................................................................................... 641
                    CB. Prednisolone Acetate ..................................................................................................... 644
                    CC. Temozolomide .............................................................................................................. 646
                    CD. Benazepril HCTZ and Bumetanide Tablets ................................................................ 649
                    CE. Divalproex ER ............................................................................................................... 654
                    CF. Enalapril Maleate .......................................................................................................... 659
                    CG. Etodolac and Etodolac ER ........................................................................................... 670
                    CH. Amiloride HCL/HCTZ Tabs, Clemastine Fumarate Oral Liquids, Clemastine Fumarate
           Tablets, Diclofenac Tablets, Diltiazem HCL Tabs, Doxazosin Mesylate Tabs, Etodolac Tabs,
           Etodolac ER Tabs, Ketoprofen Caps, Ketorolac Tabs, Pravastatin Tabs, and Tolmetin Sodium Caps
           – “Round 2” ................................................................................................................................... 684
                    CI. Hydrocortisone Acetate Suppositories (Anucort HC) Tablets ...................................... 692
                    CJ. Oxycodone/Acetaminophen .......................................................................................... 698
                    CK. Griseofulvin Microsize Tablets ..................................................................................... 700
                    CL. Econazole Topical ........................................................................................................ 707
                    CM. Azithromycin Suspension and Oral Suspension, Bumetanide Tabs, Cephalexin
           Suspension, Clarithromycin ER Tabs, Cyproheptadine HCL Tabs, Dicloxacillin Sodium Caps,
           Diflunisal Tabs, Estazolam Tabs, Ethosuximide Caps and Oral Suspension, Hydroxyzine Pamoate



                                                                                      7

                                                                             7 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                                                                     INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 19 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




           Caps, Keto-conazole (Cream and Tablets), Medroxyprogesterone Tabs, Mimvey
           (Estradiol/Norethindrone Acetate Tabs), Nystatin Oral Tabs, Pentoxifylline Tabs, Tamoxifen
           Citrate Tabs, and Theophylline ER Tabs ....................................................................................... 716
                 CN. Digoxin ......................................................................................................................... 728
                 CO. Triamcinoline Acetonide Paste .................................................................................... 734
                 CP. Azithromycin Suspension .............................................................................................. 736
                 CQ. Nortriptyline HCL ........................................................................................................ 740
                 CR. Propranolol .................................................................................................................... 745
                 CS. Cefuroxime Axetil .......................................................................................................... 758
                 CT. Timolol Maleate Ophthalmic Gel Forming Solution ..................................................... 761
                 CU. Butorphanol Tartrate .................................................................................................... 764
                 CV. Carisoprodol Tablets ..................................................................................................... 766
                 CW. Tolterodine ER ............................................................................................................. 768
                 CX. Tolterodine Tartrate ...................................................................................................... 774
                 CY. Metoprolol Succinate ER .............................................................................................. 779
                 CZ. Norethindrone/EE ....................................................................................................... 780
                 DA. Capecitabine ................................................................................................................. 782
                 DB. Dexmethylphenidate HCL Extended Release ............................................................. 786
                 DC. Pilocarpine HCL Tablets .............................................................................................. 790
                 DD. Piroxicam...................................................................................................................... 793
                 DE. Niacin ER ..................................................................................................................... 796
                 DF. Baclofen......................................................................................................................... 805
                 DG. Fosinopril-HCTZ .......................................................................................................... 810
                 DH. Glipizide-Metformin ..................................................................................................... 818
                 DI. Glyburide........................................................................................................................ 822
                 DJ. Glyburide-Metformin ..................................................................................................... 827
                 DK. Leflunomide .................................................................................................................. 832
                 DL. Paromomycin ................................................................................................................ 835
                 DM. Theophylline Extended Release .................................................................................. 839
                 DN. Verapamil HCL ............................................................................................................ 842
                 DO. Fenofibrate ................................................................................................................... 846
                 DP. Diflunisal and Hydroxyzine Pamoate ........................................................................... 857
                 DQ. Ketoconazole ................................................................................................................. 861
                 DR. Calcipotriene Betamethasone Dipropionate Ointment................................................ 865
                 DS. Modafinil ....................................................................................................................... 873
                 DT. Diphenoxylate Atropine HCL Tablets ......................................................................... 875
                 DU. Methazolamide Tablets ................................................................................................ 878
                 DV. Paricalcitol ..................................................................................................................... 881
                 DW. Phenytoin Sodium Capsules ......................................................................................... 891
                 DX. Budesonide DR............................................................................................................. 895
                 DY. Dicloxacillin Sodium..................................................................................................... 897
                 DZ. Fluvastatin Sodium Capsules........................................................................................ 898
                 EA. Phenytoin Sodium ER Capsules ................................................................................... 900
                 EB. Topiramate Sprinkle Capsules ...................................................................................... 905
                 EC. Fluocinonide ................................................................................................................. 907



                                                                                8

                                                                        8 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                                                                           INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 20 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                ED. Desogestrel and Ethinyl Estradiol ................................................................................. 915
                EE. Warfarin, Carbamazepine, and Clotrimazole................................................................. 917
                EF. Allopurinol ..................................................................................................................... 924
                EG. Eplerenone Tablets ....................................................................................................... 927
                EH. Atenolol Chlorthalidone ............................................................................................... 929
                EI. Prochlorperazine Tablets ............................................................................................... 932
                EJ. Ursodiol .......................................................................................................................... 933
                EK. Clobetasol ...................................................................................................................... 937
                EL. Fluoxetine HCL Tablets ............................................................................................... 945
                EM. Methadone HCL Tablets ............................................................................................. 947
                EN. Omega-3 Acid Ethyl Esters .......................................................................................... 950
                EO. Econazole Nitrate Cream ............................................................................................ 953
                EP. Tobramycin ................................................................................................................... 956
                EQ. Disulfiram Tablets ........................................................................................................ 959
                ER. Glimepiride ................................................................................................................... 960
                ES. Metronidazole 1% Gel .................................................................................................... 962
                ET. Amikacin Injection ........................................................................................................ 966
                EU. Amoxicillin/Clavulanate Chewable Tablets, Amiloride HCL/HCTZ Tabs,
           Carbamazepine Chewable Tabs, Cimetidine Tabs, Clemastine Fumarate Tabs, Clotrimazole
           Topical Solution, Desmopressin Acetate Tabs, Diclofenac Potassium Tablets, Disopyramide
           Phosphate Caps, Enalapril Maleate Tabs, Epitol Tabs, Flurbiprofen Tabs, Flutamide Caps,
           Fluvastatin Sodium Caps, Hydroxyurea Caps, Loperamide HCL Caps, Penicillin VK Tablets,
           Prazosin HCL Caps, Prochlorperazine Tabs, Topiramate Sprinkle Caps, and Warfarin Sodium
           Tabletse .......................................................................................................................................... 968
                EV. January 28, 2015 Price Increases: Bethanechol Chloride Tablets, Ciprofloxacin HCL
           Tablets, Diltiazem HCL Tablets, Estradiol Tablets, Fluoxetine HCL Tablets, Glimepiride Tablets,
           Griseofulvin Suspension, Isoniazid, Ketoprofen Capsules, Ketorolac Tromethamine Tablets,
           Nortriptyline HCL Capsules, and Propranolol ............................................................................... 991
                EW. Ciprofloxacin HCL Tablets .......................................................................................... 995
                EX. Flutamide Capsules....................................................................................................... 998
                EY. Hydralazine HCL Tablets............................................................................................ 1000
                EZ. Tacrolimus Ointment ................................................................................................... 1002
                FA. Griseofulvin................................................................................................................... 1006
                FB. Norethindrone Acetate Tablets .................................................................................... 1007
                FC. Raloxifene HCL Tablets .............................................................................................. 1009
                FD. Gabapentin ................................................................................................................... 1012
                FE. Celecoxib ...................................................................................................................... 1014
                FF. Cabergoline ................................................................................................................... 1017
                FG. Bethanechol HCL ........................................................................................................ 1021
                FH. Valganciclovir .............................................................................................................. 1023
                FI. Clotrimazole 1% Cream .................................................................................................. 1026
                FJ. Naproxen Sodium Tablets............................................................................................. 1029
                FK. Metformin ER (F) ........................................................................................................ 1032
                FL. Buprenophine Tablets .................................................................................................. 1033




                                                                                   9

                                                                           9 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                                                              INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 21 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         XI.    GENERIC PHARMACEUTICAL MARKETS’ HIGH SUSCEP-
                TIBILITY TO COLLUSION AND DEFENDANTS’ CARTEL ...... 1035
                A. Fungible Products........................................................................................................... 1035
                B. Inter-Competitor Contacts and Communications .......................................................... 1037

         XII. FACTS RELATING TO STATUTES OF LIMITATION ................. 1039
         XIII. CONTINUING VIOLATION ............................................................. 1046
         XIV. DEFENDANTS’ ANTITRUST VIOLATIONS ................................. 1047
         XV. CAUSES OF ACTION ......................................................................... 1049
                FIRST COUNT.................................................................................................................... 1049
                SECOND COUNT .............................................................................................................. 1051
                THIRD COUNT.................................................................................................................. 1054

         XVI. PRAYER FOR RELIEF ....................................................................... 1057
         XVII. JURY DEMAND ................................................................................ 1059


         




                                                                          10

                                                                   10 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 22 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                                 I.     NATURE OF THE ACTION

               1.     This suit is brought by the County of Westchester (“Plaintiff”), which is

         a Direct Purchaser and/or End-Payer Purchaser of generic pharmaceutical drugs,

         against Defendants Actavis Holdco US, Inc.; Actavis Elizabeth LLC; Actavis Pharma,

         Inc.; Alvogen, Inc.; Amneal Pharmaceuticals, Inc.; Amneal Pharmaceuticals, LLC;

         Apotex Corp.; Aurobindo Pharma USA, Inc.; Bausch Health Americas, Inc.; Bausch

         Health US Inc.; Barr Pharmaceuticals, LLC; Breckenridge Pharmaceutical, Inc.;

         Camber Pharmaceuticals, Inc; Caraco Pharmaceutical Laboratories Ltd.; Citron

         Pharma LLC; Dava Pharmaceuticals, LLC; Dr. Reddy’s Laboratories, Inc.; Endo

         International PLC; Fougera Pharmaceuticals Inc.; G & W Laboratories; Generics

         Bidco I, LLC; Glenmark Pharmaceuticals, Inc.; Pfizer, Inc. and its alter ego,

         Greenstone LLC; Heritage Pharmaceuticals, Inc.; Hikma Labs, Inc.; Hikma

         Pharmaceuticals, USA, Inc.; Impax Laboratories, Inc.; Jubilant Cadista

         Pharmaceuticals, Inc.; Lannett Co., Inc.; Lupin Pharmaceuticals, Inc.; Mayne Pharma

         USA Inc.; Morton Grove Pharmaceuticals, Inc.; Mutual Pharmaceutical Co., Inc.;

         Mylan Inc.; Mylan Pharmaceuticals, Inc.; Mylan N.V.; Oceanside Pharmaceuticals,

         Inc.; Par Pharmaceutical, Inc.; Perrigo New York, Inc.; Sandoz, Inc.; Sun

         Pharmaceutical Industries, Inc.; Taro Pharmaceuticals USA, Inc.; Teligent Inc.; Teva

         Pharmaceuticals USA, Inc.; Torrent Pharma Inc.; UDL Laboratories, Inc., Upsher-

         Smith Laboratories, LLC; URL Pharma, Inc.; Valeant Pharmaceuticals North

         America, LLC; Valeant Pharmaceuticals International, Inc.; Versapharm, Inc.; West-

                                                    11

                                                11 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 23 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Ward Pharmaceuticals Corp.; West-Ward Columbus. Inc.; Wockhardt USA LLC; and

         Zydus Pharmaceuticals (USA), Inc. (collectively, “Defendants”), for violating the

         antitrust laws of New York and the United States, as set forth infra.

                2.     Unless expressly stated otherwise, all allegations herein are made upon

         information and belief, including the fact that some Defendants have pled guilty to

         criminal charges alleging some of the conduct alleged herein, as to which conduct the

         Court should take judicial notice against those pleading-guilty Defendants.

                3.     Plaintiff seeks injunctive relief, damages, and relief from harms that

         resulted from an unlawful agreement among Defendants to allocate customers, rig

         bids, and fix, raise, maintain, and/or stabilize the prices of all of their generic

         pharmaceutical products, which are referred to collectively herein as the “Drugs at

         Issue” or “Price-Fixed Generic Drugs.”

                4.     Defendants organized and directed an overarching conspiracy, also

         referred to herein as a cartel, to raise prices and minimize competition in the generic

         drug industry. This cartel encompassed an agreement amongst all Defendants and

         covered all generic drugs that were manufactured and/or sold by Defendants at all

         times relevant to this Complaint. (the “Relevant Period”)

                5.     This cartel extended to all of Defendants’ products because it meant

         they did not face competition, and did not need to worry about competition, because

         they knew their erstwhile competitors would co-operate in raising prices, rather than

         competing to gain market share beyond their allocated “fair share.”

                                                      12

                                                 12 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 24 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               6.     Because Defendants were skilled manufacturers, able to get licenses

         under existing ANDA’s and file new ones when necessary, they were constantly

         entering, exiting, and re-entering markets, but not because of competitive pressures,

         which were removed by their cartel.

               7.     As a result, even in markets for drugs where only one Defendant was the

         manufacturer, Defendants were still able to – and, in fact, did, and will continue to do

         so indefinitely into the future unless enjoined from doing so by this Court – keep

         those prices above the competitive level because they knew that even if another

         Defendant were to enter the market, it would do so co-operatively at supra-

         competitive prices.

               8.     And it is for this reason that there are examples throughout this

         Complaint of Defendants’ routine practice of communicating about drugs that they

         do not make or sell – asking for pricing information, providing pricing information,

         and acting as middlemen to pass that information among Defendants – which are all

         overt acts in furtherance of their cartel’s goal of achieving and maintaining

         supracompetitive prices on all of its members’ products.

               9.       This cartel agreement further included multiple subsidiary agreements

         among certain Defendants, relating to individual Drugs at Issue.

               10.    Defendants’ conspiratorial conduct was widespread and has had a huge

         effect on the marketplace. Indeed, numerous lawsuits alleging conspiratorial conduct

         involving many of these same Defendants are currently pending.

                                                    13

                                                13 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 25 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                11.    In a competitive marketplace, each generic drug manufacturer prices its

         drug competitively relative to other manufacturers. Accordingly, if any one company

         decided to raise prices, it would do so at the risk of losing customers and sales to its

         rivals with more competitive prices. But, beginning at least as early as 2010, the

         generic pharmaceutical market throughout the United States, including within

         Plaintiff’s borders, has lacked such competition.

                12.    Defendants engaged in pervasive conspiratorial conduct intended to, and

         which in fact did, maintain inflated prices and avoid competition with each other.

         Defendants’ illegal agreements raised prices, maintained artificially inflated prices, and

         thwarted Congress’s goal of lowering drug prices.

                13.    Throughout the conspiracy, Defendants communicated with each other

         to determine and agree on the amount of market share each would be allocated.

         These shares were determined by the timing of each Defendant’s entry into the

         market, with early entrants entitled to a larger share than later entrants.

                14.    The purpose of Defendants’ unlawful “fair share” allocation was to fix,

         maintain and stabilize prices; some of the sub-parts of the conspiracy related to just

         one particular generic drug, while other parts were related to multiple generic drugs,

         but each entrant benefited from this co-ordination as a whole, even if a manufacturer

         did not seek express agreement on market allocation for a particular drug.

                15.    Defendants ALL participated in a mutually-established conspiracy that

         was intentionally developed to allow generic drug manufacturers to curtail or eliminate

                                                     14

                                                 14 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                        INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 26 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         free and fair competition – and thus artificially maintain and inflate – generic drug

         prices. Plaintiff seeks relief in this action because, inter alia, Plaintiff has been forced

         to pay, and continues to pay, supracompetitive prices for the Drugs at Issue, including

         when Plaintiff purchases these drugs to dispense at County hospitals and jails.

                16.    A key component of Defendants’ cartel was the “fair share” agreement

         among them all (which they sometimes abbreviated “FS”), which meant that

         Defendants would allocate customers among cartel members, jointly set prices, and

         co-ordinate bids by refusing to bid for a particular customer or by providing a sham

         bid high enough that Defendants knew it would not be successful, such that a

         different cartel member would get the business.

                17.    Additionally, in conjunction with their market allocation agreement,

         Defendants also agreed to raise prices for the Drugs at Issue. Defendants were able

         to raise, maintain, fix, and/or slow the decline of prices, which prices would have

         been lower in the absence of their conspiratorial agreements.

                18.    Through this industry-wide market allocation agreement, Defendants

         implemented substantial price increases on a number of additional generic drugs.

         Generic drugs are pharmaceutically equivalent (“AB-rated”) to a referenced name in

         dosage, form, route of administration, strength or concentration, and amount of

         active pharmaceutical ingredient (“API”), no matter which generic manufacturer made

         it – allowing for genuine competition. And because the functional characteristics of

         the drug are all identical, price is the primary form of competition.

                                                       15

                                                  15 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 27 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               19.    As a result, profit margins in the generic drug industry have typically and

         historically been fairly low, since the manufacturers are making a commoditized

         product where innovation in features are not allowed under the law – but Defendants

         came up with a plan, and implemented it, to change all of this by forming a loose

         cartel of manufacturers. Defendants’ cartel thus denied Plaintiff and its taxpayers the

         benefits of competition – particularly in the area of pricing.

               20.    For example, during the conspiracy, Defendants’ price increases included

         increases on: (1) acetazolamide of approximately 75%; (2) amitriptyline of more than

         900%; (3) baclofen of more than 400%; (4) benazepril HCTZ of more than 300%; (6)

         clobetasol of more than 800%; (7) clomipramine of more than 2,700%; (8) desonide

         of more than 140%; (9) digoxin of more than 630%; (10) divalproex ER by as much

         as 361%; (11) econazole of more than 600%; (12) fluocinonide of more than 200%;

         (13) fosinopril HCTZ of approximately 200%; (14) levothyroxine of as much as

         120%; (15) nystatin of approximately 100%; (16) paromomycin of approximately

         100%; (17) pravastatin of more than 100%; (18) propranolol of more than 1700%;

         (19) theophylline ER of approximately 150%; and (20) ursodiol of more than 560%.

         All of these price increases were collusive, and nearly all of these abrupt and

         substantial price increases were carried out by two or more Defendants that are the

         subject of the pending state and federal actions.

               21.    The generic drug pricing described in this Complaint cannot be explained

         by changes in supply, the costs of production, or demand, or any other competitive

                                                     16

                                                16 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 28 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         market feature. Instead, the price levels were the result of an illegal agreement among

         Defendants to fix the prices of the Drugs at Issue and not the result of free and fair

         market competition.

                22.      The generic pharmaceutical industry has a number of features that make

         it highly susceptible to collusion:

                      x the markets for the Drugs at Issue were controlled by Defendants;

                      x these markets are subject to high barriers to entry, including substantial

                         manufacturing costs and regulatory requirements;

                      x each generic drug in Defendants’ cartel is a commodity product, for which

                         demand is highly inelastic, because Federal regulations require generic

                         products to contain the same type and amount of active pharmaceutical

                         ingredient and to be therapeutically equivalent to one another; and

                      x interchangeability of one generic form of a drug with another of the same

                         drug facilitates collusion, as cartel members can easily monitor and detect

                         deviations from a price-fixing or market allocation agreement.

                23.      Because purchasers choose which generic pharmaceutical product to buy

         based primarily on price, and unilateral price increases generally result in loss of market

         share, it would have been economically irrational for any one Defendant to raise its

         prices without assurance that its competitors either would also increase prices or at least

         not compete on pricing.



                                                      17

                                                 17 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 29 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               24.    Moreover, due to the regulated nature of the industry, generic

         pharmaceutical manufacturers are typically able to determine in advance which

         manufacturers are coming in and out of the market for a particular generic drug. Armed

         with that knowledge, Defendants were able to reach a common understanding that each

         would be entitled to a “fair share,” meaning that each Defendant would be entitled to

         a percentage of the market for each generic drug that it manufactures.

               25.    Defendants’ attendance at trade association meetings, conferences, and

         workshops provided ample opportunity to agree on drug prices and allocate markets

         and customers.

               26.    As alleged in greater detail below, the sheer volume of industry meetings

         provided repeated opportunity for Defendants to implement and maintain their

         conspiracy, and evidence uncovered in the pending governmental investigations

         described below confirms that Defendants availed themselves of this opportunity.

               27.    Defendants implemented their conspiracy through meetings and

         communications between and among their representatives, including at industry

         events such as the Generic Pharmaceutical Association (“GPhA”) (now Association

         for Accessible Medicines), National Association of Chain Drug Stores (“NACDS”),

         Healthcare Distribution Management Association (“HDMA”) (now Healthcare

         Distribution Alliance) (“HDA”), Efficient Collaborative Retail Marketing (“ECRM”),

         and Minnesota Multistate Contracting Alliance for Pharmacy (“MMCAP”).




                                                   18

                                              18 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 30 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                28.    These examples and others of this type of routine, in-person meeting

         facilitated Defendants’ ability to reach agreement on their “fair shares” of the market

         for any given drug and to limit the electronic evidence of the agreement and its terms.

                29.    As just one example, zoledronic acid was the part of the price-fixing

         scheme between Heritage and Dr. Reddy’s.

                30.    Heritage was the first generic manufacturer of the drug and entered the

         market in the spring of 2013, but Dr. Reddy’s was close behind. Executives at the

         companies cut deals so each got a “fair share” of the market, while also fixing an

         inflated price. Dr. Reddy’s wound up with about 60 percent of the market and

         Heritage got 40 percent.

                31.    Evidence demonstrates that Heritage and Dr. Reddy’s executives knew

         they were acting illegally. For example, as the discussions with Dr. Reddy’s took place,

         a Heritage executive “sent a text message to his entire sales team reminding them not

         to put their pricing discussions with competitors in writing.”1

                32.    Extreme and unprecedented price increases in the generic drug industry

         have prompted close scrutiny of the industry by the U.S. Congress, federal and state

         enforcement agencies, and private litigants, such as Plaintiff.




         1
          Thomas Sullivan, “300 Drugs Now Under Investigation in ‘Generic Drug Cartel,’” February 11,
         2019, https://www.policymed.com/2019/02/300-drugs-now-under-investigation-in-generic-drug-
         cartel.html.


                                                      19

                                                 19 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                             INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 31 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                   33.    The “Relevant Period” referred to throughout this Complaint is

         approximately 2010 continuing through the present and indefinitely into the future, at

         least until this Court enjoins Defendants from further participation in their cartel.


                           II.     STATE AND FEDERAL INVESTIGATIONS

                   34.    The Office of the Attorney General for the State of Connecticut

         (“Connecticut AG”) has been leading a multi-state attorney general investigation of

         the generic drug industry in parallel to that of DOJ and confirms there is “compelling

         evidence of collusion and anticompetitive conduct across many companies that

         manufacture and market generic drugs in the United States….[and] evidence of

         widespread participation in illegal conspiracies across the generic drug industry.”2

                   35.    The Connecticut AG began an investigation in July of 2014 into generic

         drugs’ dramatic price increases. This has now been joined by the AG’s of 45 states,

         Puerto Rico and the District of Columbia.

                   36.    In 2018, the Connecticut AG filed a Consolidated Amended Complaint

         (“2018 State AG Complaint”) in the U.S. District Court for the Eastern District of

         Pennsylvania alleging price-fixing and customer allocation.3

                   37.    The State AG Complaint describes the defendants’ participation “in an

         overarching conspiracy, the effect of which was to minimize if not thwart competition



         2
             Press Release (Dec. 15, 2016), http://portal.ct.gov/AG/Press- Releases/2016-Press-Releases.
         3
             Case 2:17-cv-03768-CMR, ECF 15.


                                                           20

                                                      20 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 32 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         across the generic drug industry.”4

                  38.     The 2017 State AG Complaint focuses on the following generic drugs:

         Acetazolamide, Doxycycline Hyclate Delayed Release, Doxycycline Monohydrate,

         Fosinopril-Hydrochlorothiazide, Glipizide-Metformin, Glyburide, Glyburide-

         Metformin, Leflunomide, Meprobamate, Nimodipine, Nystatin, Paromomycin,

         Theophylline, Verapamil, and Zoledronic Acid.5

                  39.     More recently, the Connecticut AG noted the States’ investigation has

         “exploded into wide-ranging conduct in all areas of the generic drug industry,” the

         existing litigation “is essentially dwarfed by the conduct we’re seeing in the rest of our

         investigation.”

                  40.     Indeed, on May 10, 2019, a total of 43 states (including New York State),

         led by Connecticut Attorney General William Tong, brought a lawsuit against Teva

         Pharmaceuticals and 19 of the nation’s largest generic drug manufacturers, alleging a

         broad conspiracy to artificially inflate and manipulate prices, reduce competition, and

         unreasonably restrain trade for more than 100 different generic drugs (the “2019 State

         AG Complaint”). The drugs at issue account for billions of dollars of sales in the

         United States. The States allege that the Defendants’ conduct artificially increased

         prices to health insurers, taxpayer-funded healthcare programs like Medicare and



         4
             State AG Complaint ¶ 2.
         5
             State AG Complaint ¶ 1.


                                                      21

                                                  21 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 33 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Medicaid, and individuals who paid and continue to pay inflated prices for their

         prescription drugs.

               41.    The 2019 State AG Complaint alleges that Teva, Sandoz, Mylan, Pfizer

         and 16 other generic drug manufacturers engaged in a broad, co-ordinated, and

         systematic conspiracy to fix prices, allocate markets, and rig bids for more than 100

         different generic drugs. The drugs span all types, including, for example, tablets

         (“tabs”), capsules (“caps”), suspensions, creams, gels, and ointments; and classes,

         including, for example, statins, Angiotensin-Converting Enzyme (“ACE”) inhibitors,

         beta-blockers, antibiotics, anti-depressants, contraceptives, and non-steroidal anti-

         inflammatory drugs. They treat a range of diseases and conditions from basic

         infections to diabetes, cancer, epilepsy, multiple sclerosis, HIV, ADHD, and more. In

         some instances, the co-ordinated price increases were over 1,000 percent.

               42.    There is an interconnected web of industry executives where these

         competitors who met with each other during industry dinners, lunches, cocktail

         parties, golf outings and communicated via frequent telephone calls, e-mails, and text

         messages, initiating their illegal agreements. The allegations in this Complaint are

         based on, and supported by, information and evidence gleaned from, inter

         alia,documents produced by dozens of companies and individuals throughout the

         genericpharmaceutical industry and extracted information from an industry-wide

         phone call database consisting of more than 11 million phone call records from




                                                    22

                                                22 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                             INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 34 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         hundreds of individuals at various levels of the Defendant companies and other

         generic manufacturers.

                   43.    In this internal correspondence, Defendants used terms such as “fair

         share,” “playing nice in the sandbox,” “rules of the road,” “responsible competitor,”

         and “High Quality Competitor” to describe how they unlawfully eliminated

         competition, raised prices, and enforced and reinforced their collusive agreement.

                   44.    In addition, an ongoing criminal investigation by the Antitrust Division

         of the U.S. Department of Justice (“DOJ”) has, to date, resulted in price-fixing guilty

         pleas from two senior executives at Defendant Heritage relating to the sale of

         Glyburide and Doxycycline Hyclate. DOJ has made clear that its “investigation is

         ongoing”6 and that the evidence uncovered during the course of its investigation into

         those drugs also “implicates…a significant number of the Defendants…[and] a

         significant number of the drugs at issue” in the Multidistrict Litigation pending in the

         Eastern District of Pennsylvania.7 In late April, 2018, Bloomberg reported that at

         least two companies were expected to be indicted, and that another company could

         plead guilty before then.8


         6
          DOJ, Division Update Spring 2017 (Mar. 28, 2017), https://www.justice.gov/atr/division-
         operations/division-update-spring-2017/division-secures- individual-and-corporate-guilty-pleas-
         collusion-industries-where-products.
         7
             Intervenor United States’ Motion to Stay Discovery at 1-2 (May 1, 2017) (ECF No. 279).
         8
          David McLaughlin & Drew Armstrong, Generic-Drug Companies to Face First Charges in U.S. Probe,
         BLOOMBERG (Apr. 24, 2018), available at https://www.bloomberg.com/news/articles/2018-04-
         24/generic-drug-companies-said-to-face- first-charges-in-u-s-probe.

                                                           23

                                                      23 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 35 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                45.      The DOJ convened a grand jury to investigate a number of the

         Defendants identified in this Complaint. To empanel a grand jury, DOJ’s Guidelines

         require senior executives in the Antitrust Division to conclude that sufficient credible

         evidence of collusion exists. Nearly all of the Defendants identified in this Complaint

         were served with grand jury subpoenas. Indeed, the following companies have

         publicly acknowledged receiving the grand jury subpoenas: Mylan, Teva, Actavis, the

         Sandoz Defendants, Endo, Par, Sun, Impax, Lannett, Mayne, Dr. Reddy’s, Sandoz,

         Aurobindo, and Taro. Privately-held companies are under no obligation to make this

         disclosure.).

                46.      DOJ also executed search warrants at the corporate offices of Perrigo,

         Mylan, and ACETO (which purchased Citron in 2016). For this to occur, DOJ had

         to persuade a federal judge that there was probable cause to believe that one or more

         antitrust violations had occurred, and that evidence of these violations would be

         found at the corporate offices of Mylan, Perrigo, and ACETO.

                47.      DOJ has granted conditional amnesty to one of the Defendants in this

         case. Under DOJ Guidelines, in order for DOJ to grant a company conditional

         amnesty, the company had to confess to criminal violations of U.S. antitrust laws and

         inform upon its co-conspirators, based on information known to the amnesty

         applicant. As DOJ’s website notes, an applicant for amnesty “must admit its

         participation in a criminal antitrust violation involving price fixing, bid rigging,

         capacity restriction, or allocation of markets, customers, or sales or production

                                                      24

                                                 24 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                                 INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 36 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         volumes, before it will receive a conditional leniency letter.” The applicant must also

         establish that “[t]he confession of wrongdoing is truly a corporate act, as opposed to

         isolated confessions of individual executives or officials.”9

                 48.     Now in its sixth year, the federal criminal investigation into generic drug

         price-fixing has begun to bear fruit. On December 12 and 13, 2016, DOJ filed

         criminal informations accusing Heritage executives of conspiring with unidentified co-

         conspirators who “knowingly entered into and engaged in a combination and

         conspiracy with other persons and entities engaged in the production and sale of

         generic pharmaceutical products . . . the primary purpose of which was to allocate

         customers, rig bids, and fix and maintain prices of doxycycline hyclate sold in the

         United States.”10

                 49.     On January 9, 2017, Heritage Chief Executive Officer (“CEO”) Jeffrey

         Glazer (“Glazer”) and President Jason Malek (“Malek”) pled guilty to felony charges

         that they conspired with competitors to manipulate prices and allocate customers for

         Doxycycline Hyclate and Glyburide;11 Malek admitted substantially the same facts.12

         9
          DOJ, Frequently Asked Questions About the Antitrust Division’s Leniency Program (updated Jan.
         26, 2017), available at https://www.justice.gov/atr/page/file/926521/download.
         10
            Information ¶ 6, United States v. Glazer, No. 2:16-cr-00506-RBS (E.D. Pa. Dec. 12, 2016) (ECF
         No. 1); Information ¶ 6, United States v. Malek, No. 2:16-cr-00508-RBS (E.D. Pa. Dec. 13, 2016)
         (ECF No. 1).
         11
            Tr. of Plea Hearing at 19:16-20:4, United States v. Glazer, No. 2:16-cr-00506-RBS (E.D. Pa. Jan. 9,
         2017) (ECF No. 24); see also id. at 22:4-11 (admitting facts).
         12
           Tr. of Plea Hearing at 19:12-20:1, United States v. Malek, No. 2:16-cr-00508-RBS (E.D. Pa. Jan. 9,
         2017) (ECF No. 24); see also id. at 21:23-22:6 (admitting facts).



                                                           25

                                                      25 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                        INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 37 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                   50.     As they awaited sentencing, Glazer and Malek co-operated with DOJ’s

         investigation. Moreover, according to Richard Vanderford in Generic Pharma

         Investigation Still Broad, Prosecutor Says, mLex (Feb. 21, 2017), as a further indication

         of criminal price-fixing in the generic drug industry, “It is understood that Heritage is

         co-operating with prosecutors in exchange for amnesty from criminal prosecution

         under the DOJ’s leniency program[.].” More criminal charges and guilty pleas are

         expected to follow.13

                   51.     Press reports indicate that “[t]he Department of Justice believes price-

         fixing between makers of generic pharmaceuticals is widespread.”14 DOJ has focused

         on at least 18 pharmaceutical companies, including at least 15 of the Defendants here.

                   52.     On May 31, 2019, DOJ announced that Heritage Pharmaceuticals agreed

         to plead guilty to a single felony charge alleging that from about April of 2014 until at

         least December of 2015, Heritage participated in a criminal antitrust conspiracy with

         other companies and individuals engaged in the production and sale of generic

         pharmaceuticals, one purpose of which was to fix prices, rig bids, and allocate

         customers for glyburide, a medicine used to treat diabetes. Heritage also agreed to

         pay $7.1 million to resolve allegations under the False Claims Act related to the price-

         fixing conspiracy. The government alleged that between 2012 and 2015, Heritage

         13
              See, e.g., fn. 14, David McLaughlin & Drew Armstrong, supra.
         14
           PaRR Report, DoJ Believes Collusion over Generic Drug Prices Widespread (June 26, 2015)
         (“PaRR Report”), http://www.mergermarket.com/pdf/DoJ-Collusion-Generic-Drug- Prices-
         2015.pdf.


                                                            26

                                                       26 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 38 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         paid and received remuneration through arrangements on price, supply, and allocation

         of customers with other pharmaceutical manufacturers for certain generic drugs in

         violation of the Anti-Kickback Statute, and that its sale of such drugs resulted in

         claims submitted to or purchases by federal healthcare programs. The drugs allegedly

         implicated in this scheme address a wide variety of health conditions, and include

         hydralazine, used to treat high blood pressure, theophylline, used to treat asthma and

         other respiratory problems, and glyburide. As part of this settlement, Heritage agreed

         to co-operate fully in the criminal investigation of other generic pharmaceutical

         manufacturers, including most or all of the Defendants to this Complaint.

               53.    Further, on March 2nd, 2020, Defendant Sandoz agreed to pay $195

         million to get a deferred prosecution agreement from the United States Department

         of Justice regarding an indictment for bid rigging and price-fixing of over $500 million

         of generic drugs from 2013-15, including benazepril HCTZ, clobetasol, desonide, and

         tobramycin inhalation solution – all Drugs at Issue in this case.

               54.    Based on all of these numerous investigations, allegations, guilty pleas,

         and other evidence, as well as their own experience with the Drugs at Issue, Plaintiff

         Westchester County brings this present Complaint. The allegations herein are based

         on information and belief, such information and belief having been informed by

         investigation by and under the supervision of Plaintiff’s counsel, as well as the

         investigations conducted by other parties, as outlined above. Plaintiff believes




                                                    27

                                                27 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 39 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         substantial additional evidentiary support exists for the allegations set forth herein and

         will be found in discovery.


                                III.   JURISDICTION AND VENUE

               55.    Plaintiff brings this action under §1 of the Sherman Act, 15 U.S.C. § 1,

         and for treble damages and injunctive relief pursuant to §§4 and 16 of the Clayton

         Act, 15 U.S.C. §§ 15(a) and 26, and for costs of suit, including reasonable attorneys’

         fees, against Defendants for the injuries sustained by Plaintiff herein by reason of the

         violations of §§1 and 3 of the Sherman Act (15 U.S.C. §§ 1, 3).

               56.    Plaintiff also brings this action pursuant to New York State’s antitrust

         statute, the Donnelly Act, GBL § 340, and pursuant to common law.

               57.    This action arises from Defendants’ conduct in, or aimed at the State of

         New York, and caused Plaintiff’s damages therein. During the Relevant Period,

         Defendants resided, transacted business, were found, or had agents in New York State

         and Westchester County.

               58.    Venue is also proper in this court because a substantial part of the events

         or omissions giving rise to the claims asserted in this action occurred in Westchester

         County. (“Westchester”)

               59.    This Court has personal jurisdiction over each Defendant because, inter

         alia, each Defendant: (a) transacted business throughout the United States, including

         in Westchester County; (b) sold generic drugs throughout the United States, including



                                                     28

                                                28 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 40 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         in Westchester; (c) had substantial contacts throughout the United States, including in

         Westchester; (d) was engaged in an illegal scheme and nationwide price-fixing

         conspiracy that was directed at, had the intended effect of causing injury to, and did

         cause injury to persons residing in, located in, or doing business throughout the

         United States, including in Plaintiff Westchester; and/or (e) took overt action in

         furtherance of the conspiracy in Westchester or conspired with someone who did,

         and by doing so could reasonably have expected to be sued in Westchester.

               60.    Further, Defendants’ cartel is an illegal conspiracy and general

         partnership. As such, all Defendants may be sued where any acts in furtherance of

         Defendants’ conspiracy occurred. As set forth in additional detail, infra, Defendant

         Taro was headquartered during the Relevant Period at 3 Skyline Drive in Hawthorne,

         NY (which is in Westchester County), and made numerous acts there in furtherance

         of Defendants’ conspiracy.

               61.    In addition, nationwide personal jurisdiction is authorized by Congress

         pursuant to the Clayton Act.


                                          IV.    PLAINTIFF

         Westchester County

               62.    The County of Westchester (“Westchester” or “Westchester County”) is

         a County of the State of New York, located on the Hudson River. As of the 2019, the




                                                    29

                                                29 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 41 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         last year for which figures are readily available, the population of Westchester was

         estimated to be in excess of 950,000.

                63.    Westchester County provides medical benefits, including pharmaceutical

         benefits, to its full-time employees, retirees, and their dependents.

                64.    In addition, Westchester County provides medical and pharmaceutical

         benefits to the inmates of its county jails, at significant cost to Westchester.

                65.    Westchester County also provides workers’ compensation, including

         pharmaceutical benefits, to its employees. Where an employee suffers a covered

         injury or condition, Westchester County reimburses qualified medical costs, including

         pharmaceutical costs.

                66.    In sum, from 2010 through the present, Westchester County, directly

         and/or indirectly, purchased and paid some or all of the purchase price for Drugs at

         Issue manufactured by Defendants.

                67.    From 2010 through the present, and continuing into the future until this

         court enjoins the conduct at issue, Westchester County has paid and/or reimbursed,

         and will continue to pay and/or reimburse, more for these products than it would

         have in the absence of Defendants’ anticompetitive conduct to fix, raise, maintain,

         and/or stabilize prices and allocate markets and customers for those products. As a

         result of Defendants’ conspiracy, Westchester County is heing, and has been, injured

         in its business or property by reason of the violations of law alleged herein.




                                                     30

                                                 30 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 42 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                                        V.       DEFENDANTS

               68.    All of Defendants’ actions described in this Complaint are part of, and in

         furtherance of, Defendants’ anticompetitive cartel and unlawful conduct alleged

         herein, and were authorized, ordered, and/or done by Defendants’ various officers,

         agents, employees, or other representatives while actively engaged in the management

         of Defendants’ affairs (or that of their predecessors-in-interest) within the course and

         scope of their duties and employment, or with Defendants’ actual, apparent, or

         ostensible authority.

         Actavis

               69.    In or about October, 2012, Watson Pharmaceuticals, Inc. (“Watson”),

         acquired Actavis, Inc. The two companies operated as a single entity, albeit under

         separate names, until January of 2013, when Watson announced that it had adopted

         Actavis, Inc. as its new global name.

               70.    Defendant Actavis Holdco U.S., Inc. (“Actavis Holdco”) is a Delaware

         corporation with its principal place of business in Parsippany, New Jersey. In March,

         2015, Actavis, plc (the parent company of Actavis, Inc.) merged with Allergan, plc

         (“Allergan”) and adopted Allergan’s name.

               71.    In August, 2016, Defendant Teva Pharmaceuticals USA, Inc. purchased

         Actavis’s generics business, which included Actavis Inc., Actavis Elizabeth Inc., and

         Actavis Pharma Inc. from Allergan, plc. All the assets of the entities were then




                                                     31

                                                 31 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 43 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         transferred to the newly formed Actavis Holdco. The acquisition cost Teva USA

         $33.43 billion in cash and approximately 100 million shares of Teva securities.

                72.    Defendant Actavis Pharma, Inc. (“Actavis Pharma”) is also a Delaware

         corporation with its principal place of business in Parsippany, New Jersey. Actavis

         Pharma is, however, a wholly-owned subsidiary of Actavis Holdco and is now a

         principal operating company in the U.S. for Teva’s generic product lines acquired

         from Allergan plc.

                73.    Actavis Elizabeth LLC (“Actavis Elizabeth”) is also a Delaware limited

         liability company based in New Jersey, but its principal place of business is in

         Elizabeth. It is a wholly-owned subsidiary of Actavis Holdco and is a research,

         development and manufacturing entity for Actavis’s generic operations.

                74.    Actavis Holdco (and its predecessors, including Watson and Allergan),

         Actavis Pharma, and Actavis Elizabeth are collectively referred to herein as “Actavis.”

         Actavis is further defined to include its managers, officers, employees, and agents

         acting on its behalf.

                75.    Throughout the Relevant Period, Actavis directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         one or more Price-Fixed Generic Drugs in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for




                                                    32

                                                32 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 44 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         at least the following drugs: clobetasol propionate, desonide, doxy hyclate,

         fluocinonide, glyburide-metformin, propranolol, verapamil, and ursodiol.

         Alvogen

               76.     Defendant Alvogen, Inc. (“Alvogen”) is a Delaware corporation with its

         princidpal place of business in Pine Brook, New Jersey. It is a privately held company

         that was founded in 2009 by a former CEO of Defendant Actavis. Alvogen is defined

         to include its managers, officers, employees, and agents acting on its behalf

               77.    Through the Relevant Period, Alvogen directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         one or more Price-Fixed Generic Drugs in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price fixing, for

         at least one of the following drugs.

         Amneal

               78.    Defendant Amneal Pharmaceuticals LLC (“Amneal LLC”) is another

         Delaware corporation with its principal place of business in Bridgewater, NJ.

               79.    Defendant Amneal Pharmaceuticals, Inc. is another Delaware

         corporation with its principal place of business located in Bridgewater, New Jersey.

         The company was formed for the purpose of facilitating the merger between Amneal

         Pharmaceuticals LLC (also a Delaware limited liability company with its principal

         place of business located in Bridgewater, New Jersey) and Defendant Impax (defined

                                                    33

                                                33 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 45 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         below). Accordingly, Amneal Pharmaceuticals Inc., is the predecessor in interest to

         Amneal Pharmaceuticals LLC, and both companies will be collectively referenced in

         this Complaint as “Amneal.” Amneal is defined to include its managers, officers,

         employees, and agents acting on its behalf.

               80.    Throughout the Relevant Period, Amneal directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         one or more Price-Fixed Generic Drugs in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing.

         Apotex

               81.    Defendant Defendant Apotex Corp. (“Apotex”) is a Florida corporation

         with its principal place of business in Weston, Florida. Apotex is defined to include

         its managers, officers, employees, and agents acting on its behalf.

               82.    Throughout the Relevant Period, Apotex directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         one or more Price-Fixed Generic Drugs in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for

         at least the following drugs: leflunomide and pravastatin.




                                                    34

                                               34 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 46 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Aurobindo

                83.       Defendant Aurobindo Pharma USA, Inc. (“Aurobindo”) is another

         Delaware corporation with its principal place of business in New Jersey, but

         Aurobindo’s principal place of business is in Dayton, New Jersey. Aurobindo is a

         subsidiary of Aurobindo Pharma Limited, a corporation based in Hyderabad, India.

         Aurobindo is defined to include its managers, officers, employees, and agents acting

         on its behalf.

                84.       Throughout the Relevant Period, Aurobindo directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         one or more Price-Fixed Generic Drugs in in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and engaged

         in the unlawful conduct alleged in this Complaint, including price-fixing, for at least the

         following drugs: fosinopril HCTZ, glyburide, and glyburide-metformin.

         Bausch Health/Valeant

                85.       Defendant Bausch Health Americas, Inc. (formerly Valeant

         Pharmaceuticals International, Inc.) is a Delaware corporation with its US

         headquarters located in Bridgewater, New Jersey. Defendant Bausch Health US, LLC

         (formerly Valeant Pharmaceuticals Nother America LLC) is a Delaware limited

         liability company with its principal place of business in Bridgewater, New Jersey.

         Bausch Health US, LLC is registered with the Pennsylvania Department of State as a

         foreign corporation and maintains a registered agent in Pennsylvania.

                                                     35

                                                 35 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 47 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               86.    Defendant Oceanside Pharmaceuticals, Inc. (“Oceanside”) is a

         whollyowned subsidiary of Bausch Health Americas, Inc. It is a Delware cproraiton

         with its principal place of business in Bridgewater, new Jersey. Unless addresseed

         individually, Bausch Health Americas, Inc., Bausch Health USA, LLC, Oceanside,

         Valeant Pharmaceuticals International, Inc., and Valeant Pharmaceuticals North

         America LLC are collectively referred to as “Bausch Health” or “Valeant.”

               87.    Through the Relevant Period, Bausch Health directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         one or more Price-Fixed Generic Drugs in in Westchester County and throughout

         New York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing.

         Breckenridge Pharmaceutical, Inc.

               88.    Defendant Breckenridge Pharmaceutical, Inc. (“Breckenridge”) is yet

         another Delaware corporation with its principal place of business in New Jersey, but

         Breckenridge’s principal place of business is in Fairfield, New Jersey. Breckenridge is

         defined to include its managers, officers, employees, and agents acting on its behalf.

         Breckenridge is wholly-owned by Pensa Pharma S.A.

               89.    Throughout the Relevant Period, Breckenridge directly participated in

         the conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or

         sold one or more Price-Fixed Generic Drugs in Westchester County and throughout

         New York State and the United States, knowingly received conspiracy proceeds, and

                                                   36

                                               36 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 48 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for

         at least propranolol.

         Camber

                90.     Camber Pharmaceuticals, Inc., (“Camber”) is a Delaware corporation

         with its principal place of business in Piscataway, New Jersey. Camber is a wholly-

         owned subsidiary of Hetero Drugs, an Indian pharmaceutical company.

                91.     During the Relevant Period, Camber directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         Price-Fixed Generic Drugs in Westchester County and throughout New York State

         and the United States, knowingly received conspiracy proceeds, and engaged in the

         unlawful conduct alleged in this Complaint, including price-fixing, for at least

         propranolol.

         Citron

                92.     Defendant Defendant Citron Pharma, LLC (“Citron”) is yet another

         Delaware limited liability company with its principal place of business in New Jersey,

         but Citron’s principal place of business is in East Brunswick. Citron is defined to

         include its managers, officers, employees, and agents acting on its behalf.

                93.     Throughout the Relevant Period, Citron directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         one or more Price-Fixed Generic Drugs in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

                                                    37

                                                37 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 49 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for

         at least fosinopril HCTZ and glyburide.

         Dr. Reddy’s Laboratories, Inc.

               94.    Defendant Dr. Reddy’s Laboratories, Inc. (“Dr. Reddy’s”) is yet another

         Delaware corporation with its principal place of business in New Jersey, but Dr.

         Reddy’s principal place of business is in Princeton. Dr. Reddy’s is defined to include

         its managers, officers, employees, and agents acting on its behalf.

               95.    Throughout the Relevant Period, Dr. Reddy’s directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         one or more Price-Fixed Generic Drugs in in Westchester County and throughout

         New York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for

         at least the following drugs: divalproex ER, meprobamate, and zoledronic acid.

         Fougera

               96.    Defendant Fougera Pharmaceuticals, Inc. (“Fougera”) is a New York

         corporation with its principal place of business in Melville, New York. In 2012,

         Novartis International AG acquired Fougera. Fougera is defined to include its

         managers, officers, employees, and agents acting on its behalf.

               97.    Throughout the Relevant Period, Fougera directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         one or more Price-Fixed Generic Drugs in Westchester County and throughout New

                                                    38

                                               38 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 50 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for

         at least the following drugs: clobetasol propionate, desonide, econazole, and

         lidocaine-prilocaine.

         G & W Laboratories

               98.     Defendant G&W Laboratories, Inc. (“G&W”) is a New Jersey

         corporation with its principal place of business in South Plainfield, New Jersey.

               99.    Throughout the Relevant Period, Glenmark directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         one or more Price-Fixed Generic Drugs in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing.

         Glenmark Pharmaceuticals, Inc., USA

               100. Defendant Glenmark Pharmaceuticals, Inc., USA (“Glenmark”) is yet

         another Delaware corporation with its principal place of business in New Jersey, but

         Glenmark’s principal place of business is in Mahwah. Glenmark is defined to include

         its managers, officers, employees, and agents acting on its behalf.

               101. Throughout the Relevant Period, Glenmark directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         one or more Price-Fixed Generic Drugs in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

                                                    39

                                               39 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 51 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for

         at least fosinopril HCTZ and pravastatin.

         “Greenstone, LLC” Equals Pfizer

               102. Defendant Greenstone LLC (“Greenstone”) is a limited liability

         corporation, whose principal place of business is Pfizer’s New Jersey campus at 100

         Route 206, in North Peapack. Greenstone is a wholly-owned subsidiary of Defendant

         Pfizer Inc. (“Pfizer,” described in more detail below), and has at all relevant times

         operated as the generic drug division of Pfizer. Pfizer/Greenstone is defined to

         include the managers, officers, employees, and agents acting on its behalf.

               103. Greenstone operates as an alter ego of Pfizer: as set forth in more detail

         below, Pfizer directly controls the operations of its wholly-owned subsidiary, which

         takes no significant action without the approval of Pfizer (including, for example, as

         also set forth in more detail below, increasing the price of the Azithromycin

         antibiotic) – an alter ego relationship that makes the two companies indistinguishable.

               104. There are other ways in which the operations of Pfizer and Greenstone

         are mixed, commingled, and in which Greenstone’s lack of independence

         characterizes an alter ego relationship: most of Greenstone’s workers are actually

         employed by Pfizer’s Essential Health Division, including Greenstone’s General

         Manager. (as explained infra, and unlike Pfizer, “Greenstone” lacks a President)

               105. Throughout this Complaint, all references to Defendant Greenstone

         apply equally to Defendant Pfizer. Indeed, the two companies operate as a single

                                                     40

                                                40 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 52 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         functioning entity, without regard to corporate formalities. Pfizer is the sole owner

         and shareholder of Greenstone, but treats Greenstone as its generics division or an

         internal business unit rather than as a separate and independent entity, controlling and

         directing Greenstone’s business activities, including Greenstone’s marketing and sale

         of generic drugs.

                106. Both companies share the same office space at Pfizer’s Peapack, New

         Jersey campus. They also share common officers, managerial and supervisory

         personnel, and other employees.

                107. Pfizer also performs many of the important business functions of

         Greenstone that an independent corporate entity would typically perform on its own,

         including but not limited to: (1) financial and sales analysis, (2) business technology,

         (3) customer service, (4) legal, (5) intellectual property, (6) supply chain, (7) human

         resources and (8) employee benefits.

                108. “Greenstone” – which as of 2017 was the 15th largest generic

         manufacturer in the country with annual gross sales of over a billion dollars – does

         not have its own Finance Department, Accounting Department, Legal Department,

         Customer Services Department, Human Resources Department, Operations

         Department or Information Technology Department, even though those are all

         essential functions for a legitimate business, particularly one of “Greenstone’s” size

         and complexity. Instead, all of those functions are performed by the real entity in

         charge: Pfizer. After all, if those Departments functioned separately – even under

                                                     41

                                                41 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 53 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Pfizer’s ultimate control – there would be a much greater risk of them taking actions

         that contradicted Pfizer’s. So rather than risk that happening, Pfizer simply

         performed those functions for its puppet.

                109. Through at least 2016, Greenstone has not had its own President, Chief

         Executive Officer, Chief Operating Officer, Chief Financial Officer, Chief

         Commercial Officer or any Vice Presidents. The highest-ranking position at

         Greenstone has been the General Manager, a position held by a Pfizer employee who

         reports directly to other, higher-level executives at Pfizer.

                110. Throughout the Relevant Period, Pfizer has operated with multiple

         business units, one of which was always responsible for overseeing the marketing and

         sale of “established” products, including the generic drugs sold by Greenstone. The

         name of this business unit has changed over time. As of 2014, it was called the

         Global Established Pharmaceuticals Division. (“GEP”) Today, it is referred to as

         “Pfizer Essential Health” (“PEH”).

                111. Within Pfizer, Greenstone has operated as part of GEP and/or PEH,

         and Greenstone “employees” were all included in Pfizer’s organizational charts,

         further illustrating that Greenstone was acting as an internal division within Pfizer,

         rather than as a separate company.

                112. Indeed, most – if not all – of Greenstone’s workers are actually

         employed by Pfizer. For example, the two primary individuals identified throughout

         this Complaint as having conspired with competitors on behalf of Greenstone – Jill

                                                     42

                                                 42 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 54 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Nailor and Robin Hatosy – are Pfizer employees. They are paid directly by Pfizer,

         and Pfizer is listed as their employer in W-2 Wage and Tax Statements submitted to

         the United States government. In their business communications, both internally and

         with customers and others, both Nailor and Hatosy regularly used e-mail addresses

         from Pfizer’s e-mail domain: “@pfizer.com.”

               113. This is the case for most, if not all, of Greenstone’s workers. Further,

         Plaintiff is aware of no evidence to suggest that Pfizer is compensated by Greenstone

         for the services of these Pfizer employees. Instead, Nailor and Hatosy also both

         received shares of Pfizer stock as compensation for their work, in addition to their

         Pfizer-paid salaries. They were reimbursed and/or compensated by Pfizer through its

         accounts payable system for membership in industry trade associations; they used

         Pfizer cell phones and/or iPads for their work at “Greenstone”; and they used Pfizer

         teleconference and webex services to conduct their work. Likewise – because

         “Greenstone” lacks an HR Department – Hatosy and Nailor received regular

         performance evaluations directly from Pfizer.

               114. Similarly, as of 2017, Nailor and other Greenstone executives were

         prominently identified as PEH employees in certain Pfizer organizational charts .

               115. Likewise, as of 2014, these same people were considered part of GEP.

         In a presentation to “Greenstone” customers at the NACDS Annual Conference in

         Scottsdale, Arizona, in April of 2014, Jill Nailor gave a presentation where she

         discussed the new streamlined organization of Pfizer and Greenstone. Nailor told

                                                    43

                                               43 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 55 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         customers that the General Manager of Greenstone – Jim Cannon – was now only a

         few levels away from the CEO of Pfizer, within Pfizer’s overall corporate

         structure. She showed customers the organizational structure of Pfizer, which

         included both Jim Cannon (General Manager of Greenstone) and herself as reports

         within the Pfizer corporate structure.

                   116. Further, at least as recently as the States’ 2020 Complaint, Greenstone

         also promoted itself publicly as a marketing or distribution wing of Pfizer, specifically

         adopting the Pfizer logo in its marketing materials. For example, at that time,

         Greenstone touted on its website that the authorized generic drugs it sells “are

         manufactured to the same standards and at the same facilities as Pfizer brand-name

         drugs” and that they carry the legacy of Pfizer’s “years of clinical research, data and

         patient and physician experience.” Greenstone has consistently advertised its

         connection with Pfizer in order to benefit from Pfizer’s name-recognition and respect,

         for purposes of increasing its own sales.

                   117. In addition, while Pfizer appears to have removed some of that language

         after it featured in the States’ Complaint (it cannot have been a decision by

         Greenstone’s Legal Department, since Greenstone does not have one), what remains

         (and what remains absent) is, in many ways, even more damning. Pfizer’s website has

         a “Careers” section15; Greenstone’s does not – because it has no careers. Instead,



         15
              https://careers.pfizer.com/en, last visited November 19, 2020.


                                                            44

                                                       44 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                          INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 56 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         most or all of its workers are employed by Pfizer. Pfizer’s website has a “Leadership”

         section16; Greenstones does not – because it is led by Pfizer employees.

                118. Likewise, the “News” section of Pfizer’s website blares “PFIZER’S

         GREENSTONE AND DIGITAL MEN’S HEALTH CLINIC ROMAN

         COLLABORATE TO OFFER PATIENTS REMOTE ACCESS TO THE ONLY

         FDA-APPROVED AUTHORIZED GENERIC VERSION OF VIAGRA®

         (SILDENAFIL CITRATE)”.17 Greenstone didn’t report that “News” on its own

         website because there is no “News” section on Greenstone’s website; instead, Pfizer

         announces any Greenstone news.

                119. Likewise, Greenstone cannot even announce its own product launches;

         instead, “PFIZER ANNOUNCES LAUNCH OF GENERIC AMLODIPINE

         BESYLATE PRODUCT BY GREENSTONE.” That article on Pfizer’s website also

         notes that “In response to an announcement today by Mylan Laboratories that it has

         launched a generic competitor to Norvasc, Pfizer said it is making available its own

         generic amlodipine besylate product immediately through the company’s Greenstone

         subsidiary. Norvasc also will remain available to patients.” (emphasis added)18 It is




         16
          https://www.pfizer.com/people/leadership, last visited November 19, 2020.
         17
          https://www.pfizer.com/news/press-release/press-release-detail/pfizers-greenstone-and-digital-
         mens-health-clinic-roman, last visited November 19, 2020.
         18
           https://www.pfizer.com/news/press-release/press-release-
         detail/pfizer_announces_launch_of_generic_amlodipine_besylate_product_by_greenstone, last
         visited November 19, 2020.


                                                        45

                                                   45 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 57 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         entirely accurate for Pfizer to refer to Greenstone’s products as belonging directly to

         Pfizer – because “Greenstone” is Pfizer.

                120. Throughout the Relevant Period – at the direction and under the control

         of Pfizer, and acting as its alter ego – Greenstone directly participated in the conspiracy

         alleged in this Complaint, manufactured, produced, marketed, and/or sold Price-

         Fixed Generic Drugs in Westchester County and throughout New York State and the

         United States, knowingly received conspiracy proceeds, and engaged in the unlawful

         conduct alleged in this Complaint, including price-fixing, for at least azithromycin,

         cabergoline, celecoxib, diclofenac, disopyramide phosphate, doxazosin mesyltate,

         ethosuximide, fluconazole, gabapentin, medroxyprogesterone, nadolol, piroxicam, and

         tolterodine tartrate.

                121. Further, because Greenstone operates as part of Pfizer, Pfizer is directly

         involved in the generics business and extensively evaluates generic competitors, price

         erosion in the generic industry, and other strategic issues affecting

         Pfizer/Greenstone’s generic business. Greenstone and Pfizer management regularly

         co-ordinate on strategy, and communicated regularly about concepts such as “fair

         share,” “responsible pricing” and following the price increases of fellow cartel

         members in particular generic drug markets.

                122. Pfizer employees also work directly with the FDA to obtain approval for

         the drugs that Greenstone sells. There is no need for “Greenstone” to have the

         ability to communicate with the FDA, because “Greenstone” is Pfizer.

                                                     46

                                                46 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 58 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               123. Likewise, Pfizer dictates cost and pricing strategy to “Greenstone.” For

         new products, Pfizer’s Global Supply unit (“PGS”) makes the budget, defines the

         costs of goods sold, and then conveys that information to Greenstone without

         significant feedback. PGS is also heavily involved in deciding which new molecules

         will be produced and/or sold by Greenstone. Pfizer performs all financial analyses,

         sales reports, revenue projections, and other finance functions for Greenstone. There

         is no need for “Greenstone” to have the ability to make pricing, budget, or other

         financial decisions, because “Greenstone” is Pfizer.

               124. In every important respect, including financially, Pfizer directly controls

         the decision-making of “Greenstone.” “Greenstone” does not even have the

         authority to implement its own price increases without first obtaining the approval of

         Pfizer. This includes the price increases discussed in this Complaint. Not only does

         Pfizer have to approve Greenstone’s price increases, but it also directs Greenstone’s

         strategy regarding the increases, and Greenstone always acts at the direction of Pfizer,

         including at least as recently as a presentation to the President of PEH in May, 2017.

         Heritage Pharmaceuticals, Inc.

               125. Defendant Heritage Pharmaceuticals, Inc. (“Heritage”) is another

         Delaware corporation with its principal place of business in Mahwah, New Jersey.

         Heritage is defined to include its managers, officers, employees, and agents acting on

         its behalf. In April of 2011, Emcure (a pharmaceutical company based in India)

         acquired Heritage.

                                                    47

                                               47 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 59 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               126. Throughout the Relevant Period, Heritage directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         Price-Fixed Generic Drugs in Westchester County and throughout New York State

         and the United States, knowingly received conspiracy proceeds, and engaged in the

         unlawful conduct alleged in this Complaint, including price-fixing, for at least the

         following drugs: acetazolamide, doxy DR, fosinopril HCTZ, glipizide, glyburide,

         glyburide-metformin, leflunomide, meprobamate, nimodipine, nystatin, paromomycin,

         propranolol, theophylline ER, verapamil, and zoledronic acid.

         Hikma Labs, Inc.

               127.    Defendant Hikma Labs Inc. (formerly known as Roxane Laboratories,

         Inc.) (“Roxane”) is a Nevada corporation with its principal place of business in the

         same Eatontown, New Jersey office as West-Ward Pharmaceuticals Corp., and West-

         Ward Columbus Inc. Each of the three companies is a wholly-owned subsidiary of

         Hikma Pharmaceuticals plc, a multinational pharmaceutical company founded in

         Amman, Jordan and headquartered in London. Hikma Labs Inc., West-Ward

         Pharmaceuticals Corp., and West-Ward Columbus Inc. are collectively referred to in

         this Complaint as “West-Ward” for the period beginning March 2, 2016.

               128. Throughout the Relevant Period, West-Ward directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         one or more Price-Fixed Generic Drugs in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

                                                    48

                                                48 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 60 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         engaged in the unlawful conduct alleged in this Complaint, including price-fixing. As

         noted above, Defendant Amneal acquired Impax in October, 2017.

         Impax Laboratories, Inc.

                129. Defendant Impax Laboratories, Inc. (“Impax”) is a Delaware

         corporation with its principal place of business located in Philadelphia, Pennsylvania.

         Impax is defined to include its managers, officers, employees, and agents acting on its

         behalf.

                130. Throughout the Relevant Period, Impax directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         one or more Price-Fixed Generic Drugs in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing. As

         noted above, Defendant Amneal acquired Impax in October, 2017.

         Jubilant Cadista Pharmaceuticals, Inc.,

                131. Defendant Jubilant Cadista Pharmaceuticals, Inc. (“Cadista”) is a

         Delaware corporation with its principal place of business in Salisbury, Maryland.

         Defendant Cadista is defined to include its managers, officers, employees, and agents

         acting on its behalf.

                132. Throughout the Relevant Period, Jubilant directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold


                                                    49

                                               49 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 61 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         one or more Price-Fixed Generic Drugs in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing. As

         noted above, Defendant Amneal acquired Impax in October, 2017.

         Lannett Company, Inc.

                133. Defendant Lannett Company, Inc. (“Lannett”) is another Delaware

         corporation, but its principal place of business is in Philadelphia, Pennsylvania.

         Lannett is defined to include its managers, officers, employees, and agents acting on

         its behalf.

                134. Throughout the Relevant Period, Lannett directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         one or more Price-Fixed Generic Drugs in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for

         at least the following drugs: baclofen, digoxin, doxycycline, levothyroxine, and

         ursodiol.

         Lupin Pharmaceuticals, Inc.

                135. Defendant Lupin Pharmaceuticals, Inc. (“Lupin”) is another Delaware

         corporation, but its principal place of business is in Baltimore, Maryland. Lupin is

         defined to include its managers, officers, employees, and agents acting on its behalf.



                                                    50

                                                50 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 62 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                136. Throughout the Relevant Period, Lupin directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         at least one Price-Fixed Generic Drug in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for

         at least pravastatin.

         Mayne Pharma USA, Inc.

                137. Defendant Mayne Pharma USA, Inc. (“Mayne”) is yet another Delaware

         corporation with its principal place of business in New Jersey, but Mayne’s principal

         place of business is in Paramus. Mayne is defined to include its managers, officers,

         employees, and agents acting on its behalf.

                138. Throughout the Relevant Period, Mayne directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         at least one Price-Fixed Generic Drug in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for

         at least doxy hyclate DR.

         Morton Grove Pharmaceuticals Inc.

                139. Defendant Morton Grove Pharmaceuticals, Inc. (“Morton Grove”) is a

         Delaware corporation with its principal place of business located in Morton Grove,

         Illinois. Wockhardt, Ltd., an Indian company, is the parent company of Morton

                                                   51

                                               51 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 63 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Grove. Defendant Morton Grove is defined to include its managers, officers,

         employees, and agents acting on its behalf.

                140. Throughout the Relevant Period, Morton Grove directly participated in

         the conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or

         sold one or more Price-Fixed Generic Drugs in Westchester County and throughout

         New York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing. As

         noted above, Defendant Amneal acquired Impax in October, 2017.

         Mylan

                141. Defendant Mylan Inc. is a Pennsylvania corporation with its principal

         place of business in Canonsburg, Pennsylvania. Defendant Mylan Pharmaceuticals,

         Inc. is a West Virginia corporation with its principal place of business in Morgantown,

         West Virginia. It is a subsidiary of Mylan Inc. Mylan Pharmaceuticals, Inc. is

         registered with the Pennsylvania Department of State as a foreign corporation and

         maintains a registered agent in Pennsylvania.

                142. Mylan Inc. and Mylan Pharmaceuticals, Inc. are wholly-owned

         subsidiaries of Mylan N.V., a Dutch pharmaceutical company. Unless addressed

         individually, Mylan Inc. and Mylan Pharmaceuticals, Inc. are collectively referred to

         herein as “Mylan.” Mylan is defined to include its managers, officers, employees, and

         agents acting on its behalf.




                                                    52

                                               52 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 64 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               143. Throughout the Relevant Period, Mylan directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         one or more Price-Fixed Generic Drugs in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing,

         further including, for example, at least the following: amitriptyline, benazepril HCTZ,

         clomipramine, digoxin, divalproex ER, doxy hyclate, doxy DR, glipizide,

         levothyroxine, propranolol, and verapamil.

         Par

               144. Defendant Par Pharmaceutical, Inc. (“PPI”) is a New York corporation

         with its principal place of business in Chestnut Ridge, New York.

               145. Defendant Generics Bidco I, LLC (“Generics Bidco”) is a Delaware

         company with its principal place of business in Huntsville, Alabama. Generics Bidco

         formerly conducted business as Qualitest Pharmaceuticals (“Qualitest”).

               146. Defendant DAVA Pharmaceuticals, LLC (“DAVA”) is yet another

         Delaware corporation with its principal place of business in New Jersey, but DAVA’s

         principal place of business is in Fort Lee.

               147. PPI, Generics Bidco and DAVA are wholly-owned subsidiaries of Endo

         International plc (“Endo”), an Irish corporation with its principal place of business

         located in Dublin, Ireland, and its U.S. headquarters located in Malvern, Pennsylvania.




                                                       53

                                                53 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 65 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               148. PPI, Generics Bidco and DAVA collectively do business as Par

         Pharmaceutical. Unless addressed individually, Endo, PPI, Generics Bidco, DAVA

         and Qualitest are collectively referred to herein as “Par.” Par is defined to include its

         managers, officers, employees, and agents acting on its behalf.

               149. Throughout the Relevant Period, Par directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         one or more Price-Fixed Generic Drugs in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing,

         further including, for example, at least the following drugs: amitriptyline, baclofen,

         digoxin, divalproex ER, doxy hyclate, and propranolol.

         Perrigo

               150. Defendant Perrigo New York, Inc. (“Perrigo”) is another Delaware

         corporation, but its executive offices are in Allegan, Michigan, and its primary

         business location is in the Bronx, NY. Perrigo is a subsidiary of Perrigo Company,

         plc, an Irish company. Perrigo is defined to include its managers, officers, employees,

         and agents acting on its behalf.

               151. Throughout the Relevant Period, Perrigo directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         at least one Price-Fixed Generic Drug in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

                                                     54

                                                54 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 66 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for

         at least clobetasol propionate, desonide, and econazole nitrate.

         Pfizer

                  152. Defendant Pfizer, Inc. (“Pfizer”) is another Delaware corporation, with

         its with its principal place of business at 235 East 42nd Street in New York, New

         York, and as described above, is the corporate parent of its wholly-owned subsidiary

         and alter ego, Greenstone, whose activities it directs. Pfizer is defined to include its

         managers, officers, employees, and agents acting on its behalf.

                  153. Throughout the Relevant Period, Pfizer directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         Price-Fixed Generic Drugs in Westchester County and throughout New York State

         and the United States, knowingly received conspiracy proceeds, and engaged in the

         unlawful conduct alleged in this Complaint, including price-fixing, for at least

         azithromycin and fluconazole.

         Sandoz

                  154. Defendant Sandoz, Inc. is a Colorado corporation with its principal

         place of business in Princeton, New Jersey. Sandoz, Inc. distributes the drugs that its

         parent, Sandoz Germany, develops and manufacturers. In 2012, Sandoz, Inc.

         acquired and integrated Fougera into its US-based generic pharmaceutical business

         and Novartis International AG, based in Basel, Switzerland, acquired Sandoz, Inc. and

         Sandoz Germany. Unless referred to individually, Fougera, Sandoz Inc., and Sandoz

                                                     55

                                                55 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 67 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Germany are collectively referred to herein as “Sandoz.” Sandoz is further defined to

         include its managers, officers, employees, and agents acting on its behalf.

               155. Throughout the Relevant Period, Sandoz directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         Price-Fixed Generic Drugs in Westchester County and throughout New York State

         and the United States, knowingly received conspiracy proceeds, and engaged in the

         unlawful conduct alleged in this Complaint, including price-fixing, including, for

         example, at least the following: amitriptyline, benazepril HCTZ, clobetasol

         propionate, clomipramine, desonide, fosinopril-hydrochlorothiazide, lidocaine-

         prilocaine, levothyroxine sodium, and pravastatin.

         Sun/Mutual/Caraco

               156. Defendant Sun Pharmaceutical Industries, Inc. (“SPII”) is a Michigan

         corporation with its principal place of business in Cranbury, New Jersey. SPII is a

         wholly-owned subsidiary of Sun Pharmaceutical Industries Ltd. (“Sun Pharma”), an

         Indian corporation, which also owns a majority stake in Taro Pharmaceutical

         Industries, Ltd., and its subsidiary, Taro Pharmaceutical USA, Inc.

               157. Beginning in 1997, Sun Pharma began a series of investments in Caraco

         Pharmaceutical Laboratories Ltd. (“Caraco”) and in 2013 acquired 100% of Caraco

         and merged it into SPII to become Sun Pharma’s U.S. operations for generic

         pharmaceutical products.




                                                    56

                                               56 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 68 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               158. In 2012, SPII acquired URL Pharma, Inc. (“URL”) and its subsidiary,

         Mutual Pharmaceutical Company, Inc. (“Mutual”), both of which have their principal

         place of business in Philadelphia. Until at least June of 2016, URL and Mutual

         operated a pharmaceutical manufacturing facility in Philadelphia. On or about April

         28, 2015, URL was merged with Mutual.

               159. Defendant Mutual is a Delaware corporation with its principal place of

         business located in Philadelphia, PA. It is a wholly-owned subsidiary of SPII. Many

         of the pharmaceutical products sold and distributed throughout the United States

         during the Relevant Period by SPII, URL and Mutual were marked with the trade

         name “MUTUAL” on the pill or capsule.

               160. Defendant Taro Pharmaceuticals U.S.A., Inc. (“Taro”) is a New York

         corporation with its principal place of business in Hawthorne, New York. Taro is a

         wholly-owned subsidiary of Taro Pharmaceutical Industries, Ltd., an Israeli entity,

         which in turn is majority-owned by Sun Pharma. Unless referred to individually,

         Taro, SPII, URL, and Mutual are collectively referred to herein as “Sun.” Sun is

         defined to include its managers, officers, employees, and agents acting on its behalf.

               161. Throughout the Relevant Period, Sun directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         one or more Price-Fixed Generic Drugs in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and




                                                    57

                                               57 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 69 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for

         at least the following: digoxin, doxy hyclate, nimodipine, nystatin, and paromomycin.

         Teligent Inc.

                162. Defendant Teligent, Inc. (f/k/a IGI Laboratories, Inc.) (“Teligent”) is a

         Delaware corporation with its principal place of business located in Buena, New

         Jersey. Teligent is defined to include its managers, officers, employees, and agents

         acting on its behalf.

                163. Throughout the Relevant Period, Teligent directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         one or more Price-Fixed Generic Drugs in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing. As

         noted above, Defendant Amneal acquired Impax in October, 2017.

         Teva

                164. Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”) is another

         Delaware corporation, with its principal place of business in North Wales, Pa. It is a

         subsidiary of Teva Pharmaceutical Industries Ltd., an Israeli entity.

                165. Defendant Barr Pharmaceuticals, LLC (“Barr”) is a Delaware limited

         liability company with its principal place of business in North Wales, Pennsylvania.

         Barr is a wholly-owned subsidiary of Teva USA, which acquired Barr (then called Barr

         Pharmaceuticals, Inc.) in 2008. Prior to its acquisition by Teva Industries, Barr was a

                                                    58

                                                58 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 70 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         holding company that operated through its principal subisidiaries: Barr Laboratories

         and Inc., Duramed Pharmaceuticals, Inc.

                166. PLIVA, Inc. is a New Jersey corporation with its principal place of

         business in East Hanover, New Jersey. PLIVA is a wholly owned subsidiary of Teva

         USA, which acquired the PLIVA assets as part of the Barr acquisition. Unless

         referred to individually, Teva USA and Barr are collectively referred to herein as

         “Teva.” Teva is further defined to include its managers, officers, employees, and

         agents acting on its behalf.

                167. Throughout the Relevant Period, Teva directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         Price-Fixed Generic Drugs in Westchester County and throughout New York State

         and the United States, knowingly received conspiracy proceeds, and engaged in the

         unlawful conduct alleged in this Complaint, including price-fixing, for at least :

         acetazolamide, baclofen, fluocinonide, glipizide, glyburide, glyburide-metformin,

         leflunomide, nystatin, pravastatin, propranolol, and theophylline ER.

         Torrent Pharma Inc.

                168. Defendant Torrent Pharma Inc. (“Torrent”) is a Delaware corporation

         with its principal place of business in Basking Ridge, New Jersey. Torrent is defined to

         include its managers, officers, employees, and agents acting on its behalf.

                169. Throughout the Relevant Period, Torrent directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

                                                     59

                                                59 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 71 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         one or more Price-Fixed Generic Drugs in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing. As

         noted above, Defendant Amneal acquired Impax in October, 2017.

         UDL Laboratories, Inc.

               170. Defendant UDL Laboratories, Inc. (“UDL”) is an Illinois corporation

         with its principal place of business in Rockford, Illinois. UDL, n/k/a Mylan

         Institutional Inc., is a subsidiary of Defendant Mylan Inc. UDL is defined to include

         its managers, officers, employees, and agents acting on its behalf.

               171. Throughout the Relevant Period, UDL directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         one or more Price-Fixed Generic Drugs in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing. As

         noted above, Defendant Amneal acquired Impax in October, 2017.

         Upsher

               172. Defendant Upsher-Smith Laboratories, LLC (f/k/a Upsher-Smith

         Laboratories, Inc.) (“Upsher-Smith” or “Upsher”) is a Minnesota limited liability

         company with its principal place of business in Maple Grove, Minnesota. Upsher is

         defined to include its managers, officers, employees, and agents acting on its behalf.



                                                    60

                                               60 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 72 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               173. Throughout the Relevant Period, Upsher directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         Price-Fixed Generic Drugs in Westchester County and throughout New York State

         and the United States, knowingly received conspiracy proceeds, and engaged in the

         unlawful conduct alleged in this Complaint, including price-fixing, for at least baclofen

         and propranolol.

         West-Ward Pharmaceuticals Corp.

               174. Defendant West-Ward Pharmaceuticals Corp. (“West-Ward”) (now

         known as Pharmaceuticals USA, Inc.) is yet another Delaware corporation with its

         principal place of business in New Jersey, but West-Ward’s principal place of business

         is in Eatontown. West-Ward is defined to include its managers, officers, employees,

         and agents acting on its behalf.

               175. Throughout the Relevant Period, West-Ward directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         at least one Price-Fixed Generic Drug in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for

         at least digoxin and doxy hyclate.

         Wockhardt USA LLC

               176. Like Actavis, Defendant Wockhardt USA LLC (“Wockhardt”) is a

         Delaware limited liability company with its principal place of business in Parsippany,

                                                    61

                                               61 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 73 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         New Jersey, at 20 Waterview Boulevard. Wockhardt is further defined to include its

         managers, officers, employees, and agents acting on its behalf.

                177. Throughout the Relevant Period, Wockhardt directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         at least one Price-Fixed Generic Drug in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for

         at least clobetasol and enalapril maleate.

         Zydus Pharmaceuticals (USA), Inc.

                178. Defendant Zydus Pharmaceuticals (USA), Inc. (“Zydus”) is a New Jersey

         corporation with its principal place of business in Pennington, NJ. Zydus is defined

         to include its managers, officers, employees, and agents acting on its behalf.

                179. Throughout the Relevant Period, Zydus directly participated in the

         conspiracy alleged in this Complaint, manufactured, produced, marketed, and/or sold

         at least one Price-Fixed Generic Drug in Westchester County and throughout New

         York State and the United States, knowingly received conspiracy proceeds, and

         engaged in the unlawful conduct alleged in this Complaint, including price-fixing, for

         at least acetazolamide, divalproex ER, and pravastatin.




                                                      62

                                                62 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 74 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                                    VI.    CO-CONSPIRATORS

         Ascend

               180. Ascend Laboratories, LLC (“Ascend”) is a New Jersey limited liability

         company with its principal place of business, like Defendants Actavis and

         Wockhardt, in Parsippany, New Jersey. During the Relevant period, Ascend marketed

         and sold generic pharmaceuticals in Westchester County and throughout New York

         State and the United States.

         Unknown Co-Conspirators

               181. Various other persons, firms, corporations, and entities have participated

         as co-conspirators with Defendants in the violations and conspiracy alleged herein. In

         order to engage in the violations alleged herein, these co-conspirators have performed

         acts and made statements in furtherance of the antitrust violations and conspiracies

         alleged herein. Plaintiff reserves all rights to amend this Complaint, including naming

         additional co-conspirators and adding additional allegations regarding them as they are

         discovered.


                       VII. INTERSTATE AND INTRASTATE TRADE AND
                                         COMMERCE

               182. During the Relevant Period, Defendants sold and distributed generic

         drugs in a continuous and uninterrupted flow of interstate commerce to customers in

         Westchester County and throughout New York State and the United States.

               183. Defendants’ and their co-conspirators’ conduct, including the marketing


                                                   63

                                               63 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 75 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         and sale of generic drugs, took place within the United States and has had, and was

         intended to have, a direct, substantial, and reasonably foreseeable anticompetitive

         effect upon interstate commerce within the United States, and in particular between

         New York State, including Plaintiff County, and other States.

                184. Defendants’ anticompetitive conduct occurred in part in trade and

         commerce as set forth herein, and also had substantial intrastate effects in that, inter

         alia, retailers within Westchester New York State were foreclosed from offering less

         expensive generic drugs to Plaintiff. The foreclosure of these less-expensive generic

         products directly impacted and disrupted commerce for Plaintiff within New York

         and forced Plaintiff to pay supra-competitive prices.


                             VIII. THE GENERIC DRUG INDUSTRY

                A.     Generic Drugs Are Commodity Products
                185. As alleged supra, while the filler(s) and other inactive ingredients may

         vary among different manufacturers, the identical active pharmaceutical ingredient

         (“API”) molecule for any given generic drug is the same in dosage, safety, strength,

         how it is taken, quality, performance, and intended use, no matter which manufacturer

         makes it. Thus, each generic version can be expected to have equal effect, such that

         one generic version of a given drug can readily be substituted for another generic

         version, making the generic pharmaceutical markets very price-sensitive – in the

         absence of collusion.



                                                     64

                                                64 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 76 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                186. Mature generic markets typically have multiple manufacturers that

         compete for sales, which – especially since their products are legally required to be

         interchangeable with those of their competitors – keeps prices down to the

         competitive level.

                187. In 2015, generic drug sales in the United States were approximately

         $74.5 billion; approximately 88% of all pharmaceutical prescriptions in the United

         States are filled with a generic drug.

                188. Since passage of the Drug Price Competition and Patent Term

         Restoration Act of 1984, commonly known as the “Hatch-Waxman Act,” Pub. L. No.

         98-417, 98 Stat. 1585, every state has adopted substitution laws requiring or permitting

         pharmacies to substitute generic drug equivalents unless the prescribing physician

         orders otherwise by writing “dispense as written” or similar words on the

         prescription.

                189. This allows each of Defendants’ generic products to be seamlessly

         substituted with any other Defendant’s version of that same product. As a result,

         generic drugs are commodity products, and price is the main metric through which

         competition is possible in these markets for these products.

                190. As a result of this legally-mandated fungibility, pricing is the main

         differentiating feature. As recognized by the FTC, “generic drugs are commodity

         products” and, as a consequence of that, are marketed “primarily on the basis of




                                                      65

                                                  65 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                                INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 77 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         price.”19 In a competitive market, generic manufacturers cannot significantly increase

         prices (or maintain high prices in the face of a competitor’s lower price) without

         losing a significant volume of sales.

                191. It is well-established that competition among generic manufacturers

         drives down prices. Normally, purchasers switch to the less expensive alternatives.

         As a result, the price of a generic drug tends to decrease as more generic drug

         manufacturers enter the market. Thus, as the number of manufacturers increases, the

         price of a generic drug approaches the manufacturers’ marginal cost.

                192. When new entrants join a competitive generic market, they typically will

         price their product below the prevailing market price in order to gain market share.

                193. A recent government report confirmed this phenomenon in interviews

         with generic manufacturers: “manufacturers said that if a company is bringing a

         generic drug into an established drug market, it typically offers a price that is lower

         than the current market price in order to build its customer base. Manufacturers also

         said that as each new manufacturer enters an established generic drug market the price

         of that generic will fall, with one manufacturer noting that it is typically a 20 percent

         price decline per entrant.”20




         19
            FTC, Authorized Generic Drugs: Short-Term Effects and Long-Term Impact (Aug. 2011), available at
         http://www.ftc.gov/os/2011/08/2011genericdrugreport.pdf.
         20
            U.S. Government Accountability Office Report: Generic Drugs Under Medicare
         (“GAO Report”) at 23, (August 2016), available at https://www.gao.gov/assets/680/679022.pdf


                                                           66

                                                      66 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 78 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               194. When there are multiple generic manufacturers in an established generic

         market, prices should remain low and stable, and should not increase absent a market

         disruption. That, however, is not what has been happening in the United States,

         including within Plaintiff Counties, since at least 2010, because of the actions of

         Defendants’ cartel for generic pharmaceuticals.

               B.     Defendants’ Cartel Agreement Includes All Generic
                      Products
               195. As discussed supra, generic drugs are commodities. As a result, generic

         manufacturers – including Defendants here – are constantly making decisions to

         enter, leave and re-enter new and existing markets.

               196. In Defendants’ cartel, these decisions are based in large part on who the

         competitors are and how co-operative these companies are with their co-conspirators.

               197. Because of this overarching agreement, all Defendants are co-

         conspirators with each other for every generic product that any one or more of

         them made or sold, these products are referred to herein as the “Drugs at Issue.”

               198. At all relevant times, Defendants had substantial market power with

         respect to the Drugs at Issue. Defendants exercised this power to maintain

         supracompetitive prices for these drugs without losing so many sales as to make the

         elevated price unprofitable.

               199. Defendants sold the Drugs at Issue at prices in excess of marginal costs,

         in excess of a competitive price, and as a result, enjoyed high profit margins on them.



                                                    67

                                                67 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 79 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                200. The products identified by name in this Complaint are merely exemplars

         of the products that are at issue in this Complaint; the full scope of Defendants’ anti-

         competitive conspiracy appears to include every generic product that was

         manufactured by any Defendant and purchased or reimbursed by any Plaintiff during

         the Relevant Period.

                201. For example, in July of 2013, Defendant Sandoz was looking to

         implement a strategy that involved temporarily delisting (i.e., to stop producing and

         selling) ten products that they overlapped on with Defendant Taro. Their strategy

         was for Taro to raise price on these products while Sandoz was out of the market, and

         then Sandoz could re-enter later at the higher price – a win-win for the supposed

         competitors, but a lose-lose for Plaintiff and its taxpayers.

                202. Another example is that, in August of 2015, Defendant Taro declined to

         bid on Etodolac Extended Release (ER) Tablets at a large supermarket chain where

         Defendant Zydus was the incumbent because, as Taro voiced internally, competing

         would have violated the rules of Defendants’ cartel about “playing nice in the

         sandbox,” so Zydus would likely retaliate and take share (i.e., actually compete on

         price, albeit only temporarily and as a form of communication and punishment, in

         furtherance of Defendants’ over-arching conspiracy) from them on another product,

         such as what C.L., an analyst at Taro, identified as Warfarin Sodium Tablets.




                                                     68

                                                68 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 80 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                203. In addition, this pricing instability would spread to other products. As

         C.L. explained in an internal e-mail, Zydus “could hit us [Taro] on Warfarin. Not

         worth a fight in the sandbox over 300 annual units for Etodolac.”

                204. As discussed more fully below, both Etodolac ER and Warfarin were

         drugs where Taro had previously agreed with its competitors, including Teva and

         Zydus, to fix prices and allocate customers.

                205. As these examples illustrate, the inter-dependence among generic

         manufacturers transcends product markets, as these companies make decisions based

         not only on what impact their actions will have in a given product market, but also on

         how those actions will impact other product markets where the competitors overlap.

                206. As a result of the actions by Defendants’ cartel, for example, between

         July, 2013, and July, 2014, the prices of more than 1,200 generic medications increased

         an average of 448 percent. A separate analysis conducted by Defendant Sandoz

         showed that during the calendar years 2013 and 2014, there were almost 1,500

         examples of generic WAC prices more than doubling in that time, of which 178

         increased by more than ten-fold. During the year ending June 30, 2014, more than

         $500 million of Medicaid drug reimbursements were for generic drugs whose prices

         had increased by over 100% during that time – all of which were due to the actions of

         Defendants. The cost of their cartel to American society, and particularly to Plaintiff

         and Plaintiff’s taxpayers, is staggering.



                                                     69

                                                 69 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 81 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                207. As described below, far more Defendants had the right (i.e., regulatory

         approval) to sell the Drugs at Issue than actually did so during the Relevant period.

         And all Defendants could have obtained approval or otherwise acquired rights (by,

         e.g., licensing) to sell the Drugs at Issue, if they had chosen to do so.

                208. Although the process for obtaining approval to sell a generic drug can be

         long, every Defendant possesses expertise in this area and has been through this

         process, successfully, multiple times. Indeed, the core function of Defendants’

         businesses is to market and sell generic pharmaceuticals and, accordingly, Defendants

         are highly adept at obtaining access to the markets for generic pharmaceuticals,

         including acquiring regulatory approval and further including for the Drugs at Issue.

                209. Defendants gain access to generic pharmaceutical markets through at

         least three methods, all of which were employed by Defendants during the Relevant

         Period:

                First, Defendants can go through the Abbreviated New Drug Application

         (“ANDA”) process to obtain approval from the FDA to sell a specific drug. Heritage

         and Dr. Reddy’s, for example, applied for ANDA’s relating to Zoledronic Acid (and,

         as described below, co-ordinated with each other while their applications were

         pending, to ensure that each would obtain a “fair share” of the market once the

         ANDA’s were approved).

                Secondly, Defendants can obtain existing ANDA’s by purchasing them from

         companies that have ANDA’s, or by acquiring the company that owns them. For

                                                     70

                                                 70 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                            INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 82 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         example, in 2008, Teva acquired Barr, which had an ANDA for Acetazolamide

         capsules.

                 Thirdly, Defendants can license the use of an ANDA held by someone else.

         For example, during the Relevant Period, neither Glenmark nor Citron owned

         outright an ANDA for any Drug at Issue, yet both were able to obtain rights to

         market Drugs at Issue via licensing arrangements.

                 210. Table 2 shows some of the ANDA’s owned or licensed by Defendants

         for some of the Drugs at Issue:

                                  Table 1: Some of Defendants’ ANDA’s

                            Capsules   Heritage, Teva, Zydus
            Acetazolamide
                            Tablets    Actavis*, Heritage, Lannett, Sun, Taro, Teva*
                            Regular
                                       Actavis, Citron, Mylan, Par, Sun, Teva*, West-Ward, Zydus
            Doxycycline     Release
            Hyclate         Delayed
                                       Actavis, Heritage, Mayne, Mylan
                            Release
            Doxycycline
                                       Heritage, Lannett, Mylan, Par, Sandoz*, Sun, Zydus
            Monohydrate
            Fosinopril-                Actavis*, Aurobindo, Citron, Glenmark, Heritage, Mylan*,
            HCTZ                       Sandoz, Sun*, Teva*
            Glipizide
                                       Heritage, Mylan, Sun, Teva, Zydus
            Metformin
            Glyburide                  Actavis, Aurobindo, Citron, Heritage, Teva, Zydus
            Glyburide
                                       Actavis, Aurobindo, Citron, Dr. Reddy’s, Heritage, Teva*, Zydus
            Metformin
            Leflunomide                Apotex, Heritage, Sandoz*, Teva
                                       Actavis, Dr. Reddy’s, Heritage, Lannett*, Mylan*, Perrigo*,
            Meprobamate
                                       Sandoz*, Sun*, Taro, Teva*, West-Ward*
            Nimodipine                 Heritage, Sun
                            Tablets    Actavis*, Heritage, Sandoz*, Sun, Teva
            Nystatin        Ointment   Actavis, Perrigo, Sandoz




                                                        71

                                                   71 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 83 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                           Cream    Actavis, Par, Perrigo, Sandoz, Taro
            Paromomycin             Heritage, Sun
            Theophylline            Actavis*, Heritage, Teva
            Verapamil               Actavis, Heritage, Mylan, Sun*, Teva*
            Zoledronic              Actavis, Apotex, Aurobindo, Dr. Reddy’s, Heritage, Mylan, Par,
            Acid                    Sun, Teva, West-Ward

                                    *    = Discontinued
                                    Bold = Drug-specific agreement (see above Table 1)
         Note that Table 2 includes “discontinued” ANDA’s, which can be re-activated with

         relative ease.

                211. Table 2 shows some of the extent to which these Defendants can and do

         access the markets for Drugs at Issue. Defendants listed in bold type were the primary

         manufacturers during the Relevant period, but many more Defendants had or later

         obtained ANDA’s for Drugs at Issue. The competitive overlap of these Defendants

         is indisputable, examples of which are mapped below:




                                                     72

                                                72 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 84 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         As in the preceding figure of example agreements and communications, this figure

         understates relationships between the Defendants in a number of ways:

               First, the relationship map shows a single line between Defendants regardless of

         how many drugs for which they have common ANDA’s. For example, Par, Mylan and

         Sun have overlapping ANDA’s for at least 3 formulations of Drugs at Issue

         (Doxycycline Hyclate, Doxycycline Monohydrate, and Zoledronic Acid) but the

         graphic shows only a single line between each of them; Mylan and Heritage

         have overlapping ANDA’s for at least 7 formulations of Drugs at Issue, though the

         graphic shows only a single line between them;

                                                  73

                                              73 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 85 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                 Secondly, the graphic above is limited to ANDA’s for formulations of just some

         of the Drugs at Issue. If it were expanded to include all of the drugs in the conspiracy,

         which is virtually all drugs in Defendants’ portfolios of generic pharmaceuticals, the

         web of competitive overlap would be even denser.

                 Thirdly, the graphic does not capture Defendants’ ability to seek out and license

         ANDA’s, which essentially provides every Defendant with access to the markets for

         every generic drug for sale in the United States, including every Drug at Issue in this

         case.

                 C.    Pricing in the U.S. Prescription Drug Industry
                 212. In essence, the generic pharmaceutical supply chain is as follows:

         Manufacturers sell drugs to wholesalers. Wholesalers – including certain Defendants

         – sell drugs to pharmacies, hospitals, and other entities, who in turn dispense the

         drugs to end users. Plaintiff purchases drugs and dispenses them to its prisoners and

         hospital patients, and Plaintiff also reimburses purchases from beneficiaries, such as

         employees, retirees, and workers’ compensation claimants.

                 213. Sometimes, large corporations and/or government entities have their

         agreements and payments arranged and intermediated by middlemen known as

         Pharmacy Benefit Managers, but still bear the economic loss of higher generic

         pharmaceutical prices resulting from the illegal conduct alleged herein.

                 214. Because the prices paid by purchasers of generic drugs differ at different

         levels of the market and most of the transactions occur between private parties


                                                     74

                                                74 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                                INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 86 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         according to terms that are not publicly disclosed, the price of a given drug is not

         always obvious. Market-wide pricing for a given drug, however, may be observed

         through the Centers for Medicare & Medicaid Services (“CMS”) survey of National

         Average Drug Acquisition Cost (“NADAC”). NADAC was “designed to create a

         national benchmark that is reflective of the prices paid by retail community

         pharmacies to acquire prescription . . . drugs.”21

                    215. NADAC is an average of the drug acquisition costs submitted by retail

         community pharmacies.”22 In effect, NADAC is “a single national average.”23 Thus,

         NADAC is a reliable way to track general price trends in the marketplace.

                    216. Other reports are more easily manipulated by manufacturers to mislead

         purchasers and reimbursors who bear the ultimate economic burden of higher drug

         prices, such as Plaintiff. Drug manufacturers report benchmarks—such as Wholesale

         Acquisition Cost (“WAC”), Actual Wholesale Price (“AWP”), and (“NSP”)—for their

         drugs, which are then published in compendia used by participants in the

         pharmaceutical industry. But despite the implications of their names, these price-

         points are not actual transaction costs; rather, they are the manufacturer’s nominal

         sticker or “list” price, which does not take into account discounts that are almost


         21
           CMS, Methodology for Calculating the National Average Drug Acquisition Cost (NADAC) for Medicaid
         Covered Outpatient Drugs at 5, available at https://www.medicaid.gov/medicaid-chip-program-
         information/by-topics/prescription-drugs/ful-nadac-downloads/nadacmethodology.pdf
         22
              Id. at 15.
         23
              Id.


                                                           75

                                                      75 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 87 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         invariably provided, and thus are sometimes an imperfect measure of the true

         economic cost of purchase to purchasers, such as Plaintiff. Nevertheless, these

         benchmarks are directly related to the underlying net, “market,” or “contract” price,

         and function as a good approximation thereof. .

               217. In addition, QuintilesIMS (now IQVIA, referred to herein as “IMS”)

         sells a measure of manufacturer-specific pricing, which it calls “National Sales

         Perspectives (“NSP’s”). IMS’s NSP data captures sales at nominal transaction prices

         and includes sales by manufacturers into various outlets.

               218. The amount that an end-payer, also such as Plaintiff, will pay for a

         generic drug is typically determined with reference to a list price, such as WAC. The

         end-payer pays an amount based on the manufacturer’s list price for the drug, plus a

         mark-up or dispensing fee. While these other benchmarks are not a perfect measure

         of true economic cost of these drugs, they are nevertheless a good proxy for that true

         economic cost and move in the same direction, providing additional useful evidence

         of collusion and its anticompetitive effects.

               219. Nevertheless, over time, third-party payers and PBM’s have learned that

         these list prices can be substantially higher than the actual economic cost incurred to

         acquire the drugs, which meant that end-payers were paying more than simply the

         acquisition cost plus a small amount.

               220. To combat this, some third-party payers and PBM’s have implemented

         their own proprietary benchmark prices—Maximum Allowable Costs (“MAC’s”)—

                                                     76

                                                 76 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 88 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         that set the amounts they will pay pharmacies for some generic drugs. An MAC caps

         the amount that an end-payer will pay a pharmacy for a given strength and dosage of a

         generic drug, regardless of the pharmacy’s acquisition costs.

               221. Third-party payers (“TPP’s”) and PBM’s set the MAC of a drug based

         on several factors, one of which is believed to be the lowest actual cost of acquisition

         in the market for that generic drug. So if, for example, there are three manufacturers

         offering the same generic drug at three different prices, a PBM or third-party payer

         might set the MAC price at or near the lowest of the three prices.

               222. A pharmacy could elect to buy from a manufacturer with a higher price,

         but upon resale to a customer of the PBM or third-party payer, the pharmacy would

         only be paid the MAC price.

               223. Those who bear an economic cost of a purchase, such as Plaintiff, have

         an incentive to buy the least expensive available drug. MAC prices should incentivize

         middlemen, such as PBM’s and pharmacies, to choose the lowest priced option, so a

         generic manufacturer that increases its price for a drug should expect to lose sales to a

         competitor with a lower price – especially since, as described infra, generic drugs are

         commodity products and highly fungible.

               224. Consequently, in the absence of co-ordinated pricing activity among

         generic manufacturers, an individual manufacturer would not be able to significantly

         increase its price (or maintain a higher price in the face of a competitor’s lower price)

         without incurring the loss of a significant volume of sales. A manufacturer can

                                                     77

                                                77 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 89 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         successfully raise prices only if it knows its competitors will raise their prices, too – as

         happened here, where they were and are co-conspirators.


                      IX.     DEFENDANTS’ CARTEL & OVERARCHING
                                        CONSPIRACY

                225. Defendants have participated in a long-running conspiracy to allocate

         market shares and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue. As detailed below, Defendants facilitated their conspiracy through personal

         connections formed through frequent movement within the industry, through

         frequent in-person meetings at various happy hours, dinners, lunches, golf outings,

         trade shows, and industry conferences (facilitated in part through most of the

         conspirators’ location in or near New York, Philadelphia, and the parts of New Jersey

         and eastern Pennsylvania that are between them), and through frequent direct

         communications in person, via chat and e-mail, and on the telephone (voice and text).

                226. During the Relevant Period, inter-defendant communications were

         commonplace in the industry, and started at least as far back as 2006. By at least

         2010, if not before, every Defendant implemented anti-competitive agreements to

         increase prices and allocate the markets of the Drugs at Issue.

                227. The foundational agreement among all Defendants was premised on the

         understanding that they are current or future competitors with each other across

         numerous markets for generic drugs. All Defendants market and sell multiple

         products, and they all understood that – especially because their agreements were

                                                      78

                                                 78 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 90 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         illegal, and therefore unenforceable in court and enforceable only by using actual

         competition as a means of maintaining pricing discipline within Defendants’ cartel –

         the effectiveness of an agreement on any one drug would be limited and less stable

         without a broader agreement that also encompassed all other drugs, as well.

                228. For example, an agreement between two Defendants to raise prices or to

         allocate market share on one drug might not hold if those same two Defendants were

         engaged in vigorous price competition on another drug, or a third manufacturer –

         not party to that agreement – entered the market with an intent and ability to compete

         on price, since the two conspiring manufacturers’ higher prices would simply have the

         effect of shifting most or all market share to the third manufacturer, with the

         competitive price. Defendants understood that in order to be at its most effective,

         their agreement needed to extend to multiple manufacturers and all of their drugs –

         and it did.

                229. In addition, Defendants would sometimes swap one market (or a share of

         one market) in return for another (or a share in another), but always under the terms of

         the conspiracy set forth herein.

                230. In furtherance of their objective, Defendants developed the concept and

         language of “fair share” and – without any apparent sense of irony – being a

         “responsible competitor” who would “play nice[ly] in the sandbox,” in which each

         market participant (within and across multiple drugs) was able to obtain an allocated

         share of market sales without resorting to, or experiencing, price competition.

                                                    79

                                               79 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 91 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                231. Besides using the “playing nice in the sandbox” phrasing, Defendants

         often referred to complying with their cartel’s rules as being a “responsible” or

         “rational” competitor. For instance, in May, 2013, R.T., a senior sales and marketing

         executive at Sandoz, sent an e-mail to Jeff George, Sandoz’s then-CEO, stating: “My

         sense is that Sandoz is viewed by customers and competition as a respectful/

         responsible player in the market, which we should be proud of and has taken years to

         develop. I would be very careful [not] to destroy this through behavior that is too

         aggressive or desperation.”

                232. This language was so pervasive – and the terms of Defendants’ anti-

         competitive conspiracy so deeply ingrained into the minds of its participants – that

         Defendants occasionally even used it in public to opaquely refer to their anti-

         competitive conduct and agreements.

                233. For example, the CEO of one Defendant, Lannett, used it publically, on

         a September 10, 2013, earnings call with Wall Street analysts, noting that “I’m always

         grateful to see responsible generic drug companies realize that our cost of doing

         business is going up as well… So whenever [they] start acting responsibly and

         raise prices, as opposed to the typical spiral down of generic drug prices, I’m grateful

         . . . .” (emphasis added).

                234. However, such public lapeses were rare. Because Defendants’ cartel and

         anticompetitive conduct are illegal, they typically took steps to avoid leaving

         permanent electronic records of what they said to each other.

                                                    80

                                                80 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 92 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               235. For example, in May, 2014, a large customer received a bid on

         Betamethasone Dipropionate Lotion (discussed in more detail, infra) and gave Taro an

         opportunity to bid to keep the account. A.L., a pricing executive at Taro, sent an

         internal e-mail stating: “FS ok, will not protect.” E.G., a Taro sales executive,

         responded, “explain FS, (Fair Share)?” Ara Aprahamian replied, “No emails please.

         Phone call. . . . let’s discuss.” Ara Aprahamian (“Aprahamian”) worked at Defendant

         Actavis as Director of Pricing and Contracts from August, 2010 – March, 2013.

         From March, 2013 – August, 2018, Aprahamian was Vice President of Sales and

         Marketing at Defendant Taro Pharmaceuticals USA, Inc.

               236. Because Defendants are repeat players who routinely enter new markets

         but face the same ostensible competitors. As a result, they developed a cartel to work

         together co-operatively to allocate customers and set high prices, rather than

         unrestrained competition with each other.

               237. And as a result of their cartel agreement, Defendants would generally

         seek only approximately a pro rata share of the relevant market for each Drug at Issue,

         generally with a small increase in market share for being first entrant to a given market

         (where applicable) and some tendency towards leaving market shares where they were

         when Defendants started their cartel, so, e.g., Actavis sometimes had a smaller-than-

         strictly pro rata share, while Teva and Mylan often had larger ones.

               238. Defendants often referred to this allocation as each Defendant getting its

         so-called “Fair Share” of the market, and would voluntarily cede customers to their

                                                     81

                                               81 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 93 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         co-conspirators (or present sham overbids to customers) to achieve Defendants’

         agreed distribution of market share.

                239. This pattern is typically followed even in the absence of explicit or direct

         communication among cartel members, demonstrating both the broad reach of

         Defendants’ cartel agreement and the fact that explicit textual discussions of terms

         were not always necessary.

                240. Further, this understanding was so deeply ingrained that Defendant Taro

         went so far as to create a chart illustrating typical share amounts:

                




                                                                                                       



                241. Likewise, in July, 2013, L.J., a senior marketing executive at Sandoz, sent

         an internal e-mail identifying 47 products where Sandoz did not have its so-called

         “fair share” of the market. After some back-and-forth comments among Sandoz

         executives, the response of Sandoz’s Director of Pricing and Contracts, Armando

         Kellum (“Kellum”), emphasized the industry-wide nature of Defendants’ cartel, with

         the rallying cry, “Fair Share for all!!!” – including three exclamation marks.

                                                     82

                                                82 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 94 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               242. This also illustrates the fungible, commoditized nature of the markets for

         generic pharmaceuticals: every generic product is (by FDA regulation) so

         interchangeable that the cartel members did not generally expect much more (or less)

         than a pro rata share of each market. As alleged supra, these rules were also sometimes

         called the “rules of the road” for Defendants’ cartel, “being responsible,” and, without

         limitation, doing so (and/or “playing nice”) “in the sandbox.”

               243. As also alleged supra, Defendants’ cartel extended to all products that

         they manufactured or sold: among many examples, in October, 2013, a senior pricing

         executive at Sandoz who will be referred to herein as SW-1, sent an internal e-mail,

         including to Kellum, stating that Sandoz had decided not to bid at a large retail

         customer on two products on which it overlapped with Mylan. SW-1 explained his

         reasoning thusly: “We have been running up against Mylan a lot lately (Nadolol/

         Benaz/Hctz) and fear blowback if we take any more products at this moment. Trying

         to be responsible in the sandbox.”

               244. Further, the following year, in June, 2014, Sandoz again chose not to bid

         on a product at a Mylan customer out of concern that Mylan would retaliate. As SW-

         1 explained, “I do not want to pursue, I believe this is due to a Mylan increase. We

         have a lot of products crossing over with Mylan right now, I do not want to ruffle any

         feathers.”

               245. As described more fully below, Defendants’ decisions whether and when

         to enter a market, how to price their drugs, and which customers to target, were made

                                                    83

                                               83 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                                 INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 95 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         in accordance with their unlawful cartel agreement, and with the safety for high prices

         that that agreement provided, firmly in mind.

               246. From this broad agreement among all Defendants (to market and sell the

         Drugs at Issue under this “fair share” understanding) sprang multiple subsidiary

         agreements among individual Defendants relating to each of the Drugs at Issue. The

         higher prices and overcharges for the Drugs at Issue resulted from Defendants’ anti-

         competitive conduct and are directly traceable through the pharmaceutical distribution

         chain to end-payers, such as Plaintiff.

               247. Table 1 lists a few examples of Defendants’ very much larger universe of

         drug-specific agreements:

                          Table 2: Selected Examples of Defendants’ Unlawful
                                       Drug-Specific Agreements

                                       Capsules               Heritage, Teva, Zydus
             Acetazolamide
                                       Tablets                Lannett, Taro
                                       Regular Release        Actavis, Mylan, Par, Sun, West-Ward
             Doxycycline Hyclate
                                       Delayed Release        Heritage, Mayne, Mylan
             Doxycycline Monohydrate                          Heritage, Lannett, Mylan, Par
             Fosinopril-HCTZ                                  Aurobindo, Citron, Glenmark, Heritage, Sandoz
             Glipizide Metformin                              Heritage, Mylan, Teva
             Glyburide                                        Aurobindo, Citron, Heritage, Teva
             Glyburide Metformin                              Actavis, Aurobindo, Citron, Heritage, Teva
             Leflunomide                                      Apotex, Heritage, Teva
             Meprobamate                                      Dr. Reddy’s, Heritage
             Nimodipine                                       Heritage, Sun
                                       Tablets                Heritage, Sun, Teva
             Nystatin                  Ointment               Actavis, Perrigo, Sandoz
                                       Cream                  Actavis, Par, Perrigo, Sandoz, Taro



                                                         84

                                                   84 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 96 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




             Paromomycin                                 Heritage, Sun
             Theophylline                                Heritage, Teva
             Verapamil                                   Actavis, Heritage, Mylan
             Zoledronic Acid                             Dr. Reddy’s, Heritage, Par



               248. Each Defendant, including the Defendants who did not manufacture the

         particular drug involved in each drug-specific sub-part of the conspiracy, was a party

         to the broad, overarching conspiracy to abide by the “fair share” agreement, which

         covered all Drugs at Issue. The purpose and effect of these agreements was to lessen

         competition in the markets for each and all of the Drugs at Issue.

               249. The figure below shows some communications used to facilitate this

         conspiracy, illustrating its complex but integrated form:




                                                    85

                                               85 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 97 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                250. This graphic actually understates the web of communications that

         facilitated Defendants’ overarching conspiracy by showing a single line between

         Defendants, regardless of how many communications or drug-specific agreements

         they have. For example, Aurobindo and Citron entered into at least three drug-

         specific agreements (relating to Fosinopril-HCTZ, Glyburide, and Glyburide

         Metformin) but there is only a single line between them.

                251. Similarly, although Teva and Glenmark communicated at least 94 times

         in a 13-month period (Table 4, infra), this is depicted as a single dotted line in the

         graphic. Teva and Zydus communicated at least 638 times in a 13-month period


                                                     86

                                                86 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 98 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         (Table 4, infra), but there is no indication of this in the graphic, which instead shows a

         single solid line for the agreement between them relating to Acetazolamide.

                252. Moreover, the communications included here are likely incomplete;

         Plaintiff does not yet have full access to discovery materials, which will likely reveal

         additional illegal conduct and communications in furtherance of the unlawful

         conspiracy.

                253. These communications (for example, between Teva and each of Dr.

         Reddy’s, Glenmark, Lannett, Mayne, Par and Sandoz) underscore the overarching

         nature of the conspiracy: even Defendants that were not selling the same Drugs at

         Issue were communicating in furtherance of the conspiracy in order to lessen

         competition in the markets for all Drugs at Issue.

                254. Both the “fair share” agreement and the drug-specific agreements

         created a web of relationships and understandings among and between all Defendants

         that had the purpose and effect of lessening competition among Defendants for all

         the Drugs at Issue.

                A.     The Co-Operative Principle of “Fair Share” Governed
                       Defendants’ Cartel
                255. In a competitive generic drug market, new drug providers normally price

         their product below the incumbents’ price, in order to gain market share. As a result,

         each subsequent entry into a generic market decreases prices as manufacturers

         compete for market share. As discussed in detail below, this did not happen for the



                                                     87

                                                87 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO. Case
                 2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 99 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Drugs at Issue because of Defendants’ illegal conspiracy, including using their cartel’s

         so-called “fair share” agreement to co-ordinate market share and pricing.

               256. Because entry into a generic market is ultimately a public process (i.e.,

         FDA notifies the public of successful ANDA applications), Defendants knew which

         manufacturers had approval to manufacture every generic drug sold. This, in turn,

         enabled the cartel to monitor compliance with its terms and to punish defectors – just

         as the cartel was cheating Plaintiff, so even the most co-operative cartel member faced

         the constant temptation to cheat its compares by grabbing market share at the expense

         of the cartel’s pricing arrangement.

               257. In addition, with each of the Drugs at Issue, Defendants knew

         approximately when each of them would enter the market. This created an incentive

         and opportunity to co-ordinate pricing and allocate these markets among themselves

         in order to raise or maintain prices and maximize profits, at the expense of Plaintiff.

               258. The practice of contacting competitors to determine their market

         intentions (via in-person meetings, telephone communications, and/or other

         interactions) dates back to at least 2006. For example, when Glazer began working at

         Heritage in early 2006, the then-head of sales, Konstantine Ostaficiuk, taught him the

         importance of speaking to competitors in order to figure out pricing and how to

         secure adequate customer volume without depressing prices market-wide.

               259. Since approximately 2010, all Defendants understood – and engaged in –

         the practice of contacting their competitors when they were preparing to enter a

                                                    88

                                                88 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 100 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         particular generic market so that they could allocate the market according to their “fair

         share” agreement. Reaching out to competitors was part of the “tool kit” used in

         manufacturer Defendants’ ordinary course of business.

               260. The cartel’s co-operation was not limited to pricing. Going back to at

         least 2010, Defendants co-ordinated on all aspects of the marketplace. For example,

         on August 4, 2010, SW-6 at Fougera (later Sandoz) conducted a round-robin of calls

         among several cartel members, as set forth in the chart below:




               261. That evening, after the last call had been completed, SW-6 e-mailed his

         boss at Fougera, Walter Kaczmarek (“Kaczmarek”), with extremely competitively

         sensitive information from each co-conspirator to whom he had just spoken.

               262. “Fair shares” were allocated to manufacturer Defendants within a

         particular drug market generally based upon the number of competitors in the market

         and the timing of their entry into the market, although there were occasional

         deviations from this distribution. Traditionally, the first manufacturer to enter a

                                                    89

                                                89 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 101 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         market received the largest share of the market, and each subsequent manufacturer

         entrant received a progressively smaller share. This system aimed to allocate to each

         manufacturer Defendant a “fair share” of the market without depressing prices. As

         detailed below, through this overarching conspiracy, Defendants were able to raise

         prices and/or enter the market at elevated prices.

               263. The “fair share” agreement was so ingrained that some of Defendants’

         account managers and sales teams viewed contacting their counterparts at other

         companies—including discussing market allocation and/or price increases—as part of

         the normal course of business.

               264. Defendants understood and agreed to the “rules of the road” and that

         they needed to “play nice in the sandbox” to participate in, maintain, and enforce the

         continued participation of others in their cartel. This understanding meant that

         Defendants did not compete with each other on price and did not take advantage of

         another Defendant’s price increase by providing a lower bid to “steal” the customer.

               265. Defendants often referred to their participation in this scheme, and

         keeping prices elevated, as “playing nice in the sandbox.” For example – as discussed

         more fully below – in December of 2014, Defendant Teva was approached by a large

         retail customer on behalf of Defendant Greenstone. The customer indicated that

         Greenstone was entering the market for Cabergoline and was seeking to target

         specific customers. The customer specifically requested that Teva give up a large

         customer to the new entrant and indicated that “Greenstone has promised to play

                                                   90

                                               90 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 102 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         nice in the sandbox.” After discussing the matter internally, a Teva representative

         responded to the customer: “[t]ell Greenstone we are playing nice in the sandbox and

         we will let them have [the targeted customer.].”

                266. The concept of “fair share” was not limited to a specific drug. Rather,

         the concept of “fair share” extended across the Drugs at Issue. Defendants who

         “played fair” and maintained a “fair share” would benefit from the overarching

         conspiracy as a whole, even if an individual Defendant would lose market share on

         one specific drug. Customers in one generic drug market were sometimes traded for

         customers in a different generic drug market, so that fair shares could be allocated

         across the larger market of generic competition generally. Even though market share

         on any particular drug might have been less for a particular Defendant, where that

         Defendant was a market leader who voluntarily ceded customers and market share to

         its co-conspirators, the dollar value to every Defendant of its drug portfolio as a

         whole was much, much higher.

                267. In many instances, competitors would support a price increase for one

         drug with the understanding that their competitors would support a price increase for

         a different drug. Defendants who undercut other Defendants’ prices were seen as

         “not playing fair” and “punishing” a competitor – something that Defendants would

         deliberately do when they perceived that a competitor was taking more than its so-

         called “fair share.”




                                                    91

                                                91 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 103 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                268. For instance, among the many examples discussed in this Complaint,

         and as discussed in more detail below, Defendant Sandoz’s ongoing understanding

         with Defendants Taro and Perrigo that they would follow each other’s price increases

         was predicated on the agreement that the follower would not poach the price-leader’s

         customers after the increase.

                269. Aprahamian at Taro often spoke with SW-3 at Sandoz about co-

         ordinating price increases between the two companies. Aprahamian routinely

         concluded the conversations with phrases like “don’t take my fucking customers,”

         “don’t take my business,” or “don’t be stupid,” which was an explicit statement of

         some of the principals of Defendants’ cartel agreement.

                270. Defendants routinely and readily agreed to follow or not to compete on

         price increases for a number of generic drugs. Generic drug manufacturers could not

         always follow a fellow cartel-member’s price increase quickly. Various business

         reasons – including contractual price protection terms with certain customers that

         would have resulted in the payment of significant penalties – could cause such delays.

         In those instances when a co-conspirator manufacturer delayed following a price

         increase, the cartel’s so-called “fair share” principles operated to ensure that a lagging

         member would not seek to take advantage of the leader’s price increase by taking

         market share.

                271. Additionally, when customers requested new bids in response to price

         increases instituted from other Defendants, the Defendants involved communicated

                                                     92

                                                92 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 104 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         each other and devised strategies for responding without undermining pricing.

         Consequently, consistent with the interests of Defendants’ cartel and in furtherance of

         its unlawful conspiracy, Defendants sometimes refused to bid or provided a cover bid

         that allowed a competitor’s price increase to succeed, injuring Plaintiff by forcing it to

         pay significantly more for the Drugs at Issue than Plaintiff would have in the absence

         of the conspiracy.

               272. Further, because of this “fair share” understanding, it was not essential

         for cartel members to communicate with each other in advance of a price increase,

         although they often did, anyway. So long as a cartel member knew (or found out,

         often from a co-conspirator) that the reason for the solicitation was due to a price

         increase by the incumbent supplier, the cartel member knew not to take the business;

         supply disruptions were a different situation, where taking the affected business was

         allowed by the cartel – but not, of course, cutting prices.

               B.     Sales Managers Played a Key Role in Implementing the
                      Conspiracy
               273. National Account Managers (“NAM’s”) direct the sales force within the

         generic pharmaceutical industry. Although Defendants’ NAM’s supposedly competed

         for the same customers, they also developed close relationships with each other.

         Defendants’ NAM’s frequently met with each other in various social settings, which

         made it easy to exchange competitive information.




                                                     93

                                                93 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 105 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               274. Moreover, many of the NAM’s and other marketing and sales personnel

         employed by Defendants worked at multiple companies—including other

         Defendants—during their careers. These employees maintained contact with people

         at their prior employers, which facilitated the conspiratorial agreements.

               275. For example, Susan Knoblauch worked at Defendant Sun for nearly a

         decade before moving to a different sales position at Defendant Citron. Beth

         Hamilton worked at Defendant Apotex before moving to Defendant Mayne.

         Heritage’s Daniel Lukasiewicz began his career at Defendant Aurobindo, moved to

         Defendant Zydus and then to Defendant Heritage.

               276. This familiarity encouraged further collusion. For example, as discussed

         below, in the spring and summer of 2014, Heritage’s Lukasiewicz—at the direction of

         CEO Glazer—reached out to Aurobindo, his former place of employment, to co-

         ordinate pricing on Glyburide, Glyburide-Metformin and Fosinopril-HCTZ.

               277. Similarly, Teva’s Director of Strategic Customer Marketing, Nisha Patel

         (“Patel”), met Heritage’s then-Sr. Vice President Malek when she worked at

         Amerisource Bergen, which was a Heritage customer whom Malek managed.

               278. When Patel moved to Defendant Teva in April of 2013, she contacted

         Malek to determine which generic drug products Teva sold that overlapped with

         generic drugs sold by Heritage so that they could co-ordinate pricing. As detailed

         below, Malek and Patel used their relationship to orchestrate a number of price

         increases throughout the Relevant Period – some led by Teva, others led by Heritage.

                                                    94

                                               94 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 106 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               279. Malek and Patel’s communications were valued and accepted by Malek’s

         supervisors. For example, in April of 2014, Malek and Glazer met with the CEO

         (Satish Mehta) and President Vikas Thapar) of Emcure, Heritage’s parent, to discuss

         potential price increases for several drugs. During that meeting, Heritage’s Malek told

         Emcure’s Mehta and Thapar about his contact at Teva, Nisha Patel. Malek, who

         already had been discussing price increases for Nystatin with Patel since mid-2013,

         told them that Patel could be a vehicle for communicating with Teva about price

         increases and customer allocation. Mehta and Thapar approved of Malek’s strategy to

         co-ordinate prices and allocate customers with Teva.

               280. Defendants’ geographic proximity to each other – at least 41 different

         generic drug manufacturers are concentrated along the so-called “Acela Corridor”

         (named after Amtrak’s express passenger train) between the New York City and

         Philadelphia metropolitan areas, including Defendants Actavis, Aurobindo, Citron,

         Dr. Reddy’s, Glenmark, Greenstone/Pfizer, Heritage, Lannett, Par, Perrigo, Sandoz,

         Sun, Taro, Teva, West-Ward, Zydus and co-conspirator Ascend – facilitated

         Defendants’ frequent in-person meetings at “industry dinners” and other social

         events. These events provided Defendants with additional opportunities to collude.




                                                   95

                                               95 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                             INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 107 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                281. Just as Scottish professor and economist Adam Smith commented was

         inevitable over 200 years ago,24 Defendants took advantage almost constant

         opportunities to interact with each other at trade shows and conferences to further

         their illegal conspiracy. These contacts were at the behest of Defendants’

         management. For example, Heritage’s Malek expressly directed Heritage’s NAM’s to

         have pricing communications with competitors at trade association meetings.

                282. Trade shows and customer conferences were so abundant within the

         industry that during a 41-week period between February 20, 2013 and December 20,

         2013, there were 44 different trade shows where Defendants had the opportunity to

         meet and collude with each other. See Exhibit 1 (Trade Association Attendance).

                283. Trade shows were not the only place where Defendant’s personnel

         communicated with one another. Defendants also had their own events and activities

         that presented numerous opportunities for sharing competitive information. For

         instance, certain sales representatives, including those employed by Defendants,

         regularly met for what was referred to as “Girls Night Out” (“GNO”) or “Women in

         the Industry” meetings or dinners which were used as a place to meet with

         competitors and discuss competitively sensitive information. Some of these meetings

         were organized by Anne Sather, a Heritage NAM who resides in Minnesota. While



         24
           “People of the same trade seldom meet together, even for merriment and diversion but the
         conversation ends in a conspiracy against the public, or in some contrivance to raise prices.” Adam
         Smith, An Inquiry into the Nature and Causes of the Wealth of Nations. London, 1776.

                                                         96

                                                    96 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 108 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         GNO participants were largely salespeople residing in the area, sales representatives

         from out of the area also were aware of these dinners and were included in GNO

         when they were in the area.

               284. The types of inter-competitor contacts that transpired at GNO’s were

         consistent with the types of contacts salespeople at Defendants were expected to

         have. For instance, since at least 2012, Heritage’s Malek frequently instructed his

         NAM’s to contact competitors to find out what they were doing. This conduct was

         so common in the industry that Malek did not view inter-competitor communications

         as unusual.

               285. In addition to their regular meetings in person, Defendants used text

         messages, phone calls, and messages passed through third-party services such as

         LinkedIn to facilitate their conspiratorial communications.

               C.      Defendants Frequently Communicated Directly and
                       Privately
               286. Between July 1, 2013 and July 30, 2014, senior sales executives and other

         individuals with pricing authority at Heritage and at Teva spoke with sales

         representatives of nearly every other U.S.-based corporate Defendant by telephone

         and/or text message on multiple occasions.

               287. During a one-year period, Heritage had at least 513 contacts with

         personnel at Actavis, Apotex, Ascend, Aurobindo, Citron, Dr. Reddy’s, Glenmark,

         Lannett, Mayne, Par, Sandoz, Teva, and Zydus.



                                                    97

                                               97 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                           INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 109 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                288. During that same one-year time period, Teva had at least 1,501 contacts

         with personnel at Actavis, Apotex, Ascend, Aurobindo, Citron, Dr. Reddy’s,

         Glenmark, Lannett, Mayne, Par, Sandoz, Teva, and Zydus. Tables 3 and 4, below,

         tally some examples of these communications:

                              Table 3: Heritage Phone/Text Conspiracy
                              Communications July 1, 2013 - July 30, 2014

                        July Aug Sep     Oct Nov Dec Jan Feb Mar Apr May Jun Jul                    Year
                        2013 2013 2013   2013 2013 2013 2014 2014 2014 2014 2014 2014 2014         TOTAL
              Actavis                                                          2                      2
             Apotex                                                                 17   2    1      20
             Ascend                                                            1                      1
            Aurobindo                          1      1              1         5    2    1    3      14
             Citron                       6    1      12             7    1         2    29   52    110
              DRL        1    6    3      2                               1    5    3                21
            Glenmark                                                      1                   3       4
             Lannett          35         27                     21   8         3    3    14   2      113
             Mayne                                              1         2    7    3                13
              Mylan      3    1                1                1         2    8         2           18
               Par                                                                  3    6            9
             Sandoz                                                                 4    3            7
               Sun       1    2           1                          3         3    10   32   7      59
              Teva       7    9                                      5    5    3         1    5      35
              Zydus           61   19     6                                                   1      87
                                                                                                     513



                               Table 4: Teva Phone/Text Conspiracy
                              Communications July 1, 2013-July 30, 2014

                        July Aug Sep     Oct Nov Dec Jan Feb Mar Apr May Jun Jul                    Year
                        2013 2013 2013   2013 2013 2013 2014 2014 2014 2014 2014 2014 2014         TOTAL
              Actavis         11   16    37    11     35        25   14   36   30   63   13   43    334
             Apotex      3    4                                                                       7
             Ascend           3                                                                       3
            Aurobindo   17    5    3     15    8      10        7    7    6    6              5      89
              Citron                     3     3      3              1         1         1           12
              DRL        2                                                     2    1    3    6      14
            Glenmark     7    8    1     17    18     21        5    4    2         3         8      94
             Heritage    7    10                                     5    5    3         1    5      36
             Lannett                                                      16   13        1    13     43
             Mayne       2         2      1    1      2         4    5                   7           24



                                                           98

                                                    98 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                        INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 110 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




             Mylan     28   22   2    7            12        6    1    1    1    7    1          88
              Par                4    4     3      16        1    18   6    9    11   14   3     89
             Sandoz     3    5   3                           7         2    3         1          24
              Sun                      2           1                        1              2      6
             Zydus     75   29   25   203   43     48        20   39   46   35   41   14   20   638
                                                                                                1,501



               289. These numbers are not, of course, the total volume of contacts between

         these Defendants during this period because they include only phone and text

         message records from some of Defendants’ executives and salespeople. It is clear,

         however, from the limited information adduced to date, that there was a widespread

         pattern of communications occurring simultaneously between Defendants that

         marketed and sold the Drugs at Issue.

               290. For example, and as detailed below, while Heritage’s Associate Director

         of National Accounts Neal O’Mara was discussing pricing and market share of

         Zoledronic Acid with Vice President (“VP”) of Sales and Marketing John Adams at

         Dr. Reddy’s, O’Mara and Heritage’s Sr. NAM Matthew Edelson were also discussing

         pricing for Meprobamate with Dr. Reddy’s. At the same time, Heritage’s Sather was

         speaking with Director of National Accounts Tracy Sullivan at Lannett about pricing

         for Doxycycline Monohydrate (“Doxy Mono”). A month later, in April of 2013, Sun,

         Heritage, and Teva began discussing pricing for Nystatin. Similarly, in May 2013,

         Malek, with the assistance of Emcure CEO Mehta, began talking about the pricing for

         Doxycycline DR (“Doxy DR”) with Defendant Rajiv Malik, President of Mylan.




                                                        99

                                                 99 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 111 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               291. Throughout the Relevant period, Defendants conspired to raise prices.

         For instance, among the many, many examples set forth in this Complaint, in the

         spring and summer of 2011, Defendants Taro and Perrigo imposed abrupt, large and

         nearly identical price increases for Nystatin external cream. Par joined the price

         increase by late summer. By October of that year, Actavis also joined the price

         increase. These Defendants maintained elevated prices thereafter. When Sandoz

         ramped up production two years later, in the summer of 2013, it imposed nearly

         identical prices for Nystatin cream.

               292. Not long after the price increases for Nystatin cream in the summer of

         2011, Actavis, Perrigo and Sandoz began to impose similar increases to Nystatin

         ointment. The price increases were large, abrupt and nearly identical, but staggered by

         approximately 6-month increments.

               293. While the Nystatin cream and ointment increases were occurring,

         Defendants had the opportunity to meet and discuss pricing at the ECRM Retail

         Pharmaceutical Conferences and NACDS Annual Meetings in 2011 and 2012. All

         four of these meetings were attended by at least Actavis, Par, Perrigo, Sandoz and

         Taro. See Exhibit 1.

               294. In the spring of 2012, Defendants Taro and Lannett tested the waters

         with a relatively small price increase for their Acetazolamide tablets. The increases

         were nearly simultaneous and nearly identical.




                                                    100

                                                100 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 112 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               295. In the summer of 2012, Heritage and Sun were discussing price increases

         for at least two more drugs: Nimodipine and Paromomycin. Heritage and Sun were

         able to reach agreements through multiple emails, text messages and in-person

         communication at trade events, including at the 2012 ECRM Retail Pharmaceutical

         Conference and the HDMA Business Leadership Conference. See Exhibit 1. Actavis

         and West-Ward also attended 2012 conferences with Sun and Heritage, and in the

         following months joined Sun in dramatic Doxycycline Hyclate price increases.

               296. Heritage and Sun, as well as Actavis, Apotex, Aurobindo, Dr. Reddy’s,

         Glenmark, Lannett, Mylan, Par, Perrigo, Sandoz, Taro, Teva, and Zydus, had the

         opportunity to discuss pricing and market share and otherwise further the conspiracy

         while attending the October 2012 GPhA meeting.

               297. By late 2012 and into early 2013, Sun increased list prices for

         Paromomycin consistent with Heritage’s pricing, and Sun, Actavis and West-Ward all

         dramatically increased prices for regular release Doxycycline Hyclate. Mylan increased

         prices for Verapamil tablets and allowed Heritage—a relative newcomer to the

         market—to gain market share. By March 1, 2013, Heritage had increased its

         Nimodipine list prices consistent with its agreement with Sun.

               298. Between January and March of 2013, representatives from Heritage and

         Dr. Reddy’s spoke or texted multiple times, and representatives of all U.S. Defendants

         except Citron had attended at least one trade association meeting where Defendants

         had the opportunity to meet and discuss pricing and market allocation of multiple

                                                  101

                                              101 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 113 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         generic drugs. See Exhibit 1. During at least one of those trade association meetings,

         Dr. Reddy’s Adams and Heritage’s O’Mara discussed the pricing of at least

         Zoledronic Acid.

               299. On the heels of these communications and meetings, by April of 2013,

         Defendants had increased the prices of three additional Drugs at Issue: Meprobamate

         (Dr. Reddy’s, Heritage), Nystatin tablets (Heritage, Sun), and Zoledronic Acid (Dr.

         Reddy’s, Heritage).

               300. Sun implemented price increases for Nystatin tablets in order to facilitate

         Heritage obtaining a “fair share” of the market, just as Mylan had raised prices on

         Verapamil tablets to allow Heritage to gain share. Defendants also raised prices on an

         additional Doxycycline Hyclate regular release product (Actavis, Sun, West-Ward).

               301. During this time-frame, Defendants also increased the prices of other

         drugs as part of their overarching conspiracy, including, for example, Desonide

         (Actavis, Sandoz, Perrigo, Taro), and Propranolol capsules (Actavis, Breckenridge,

         and Upsher).

               302. Notably, even if a particular manufacturer was not directly involved in a

         price increase, it nonetheless monitored the increases carefully. For example, even

         though Heritage did not increase its price for Nystatin tablets in April 2013, it

         maintained close contact with Sun in the lead up to and following Sun’s price increase.

         For example, the day after Sun increased its Nystatin prices, representatives for the

         two companies spoke for nearly 40 minutes.

                                                    102

                                               102 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 114 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               303. Defendants’ pattern of conspiratorial communications continued

         through April and June of 2013 and beyond. During April-June, 2013, Heritage spoke

         with at least Mylan, Teva, Sun, Dr. Reddy’s and Lannett. After a series of

         communications with Sun, Heritage doubled the price of Nimodipine. Lannett and

         Par also independently spoke with each other. Every U.S. Defendant except Mayne

         also attended at least one trade association meeting where Defendants had the

         opportunity to meet and discuss market share and pricing. See Exhibit 1.

               304. Electronic contacts between Defendants increased dramatically starting

         in July of 2013. Between July and September of 2013, Teva and Heritage contacted

         their competitors via text or phone call hundreds of times. See Tables 3 & 4, supra.

               305. Teva had at least 144 separate contacts with nine Defendants in July,

         2013; at least 97 contacts with nine Defendants that August; and at least 56 different

         contacts with eight Defendants that September. These discussions involved at least

         Doxycycline Hyclate, Doxycycline Monohydrate, and Nystatin tablets.

               306. Further, in addition to their phone and text contacts, between July and

         September of 2013, representatives from every U.S. Defendant (except Mayne)

         attended at least a second trade association meeting (besides at least one in April-June)

         where Defendants had the opportunity to discuss pricing and market allocation. See

         Exhibit 1.

               307. At least one of these meetings, the NACDS Total Store Expo, was

         attended by a number of individuals that are directly implicated in anticompetitive

                                                   103

                                               103 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 115 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         communications, including: Heritage’s Glazer, Malek, O’Mara, Sather and Edelson;

         Lannett’s Sullivan; Mylan’s VP of Sales, James Nesta (“Nesta” or “Jim Nesta”) and

         Michael Aigner (Director, National Accounts); Sun’s Susan Knoblauch (Sr. Manager

         of Sales); Aurobindo’s Robert Cunard (CEO); and Apotex’s Beth Hamilton (VP of

         Marketing). Daniel Lukasiewicz, then employed by Zydus (and who would later join

         Heritage and assist in orchestrating various pricing agreements there), also attended.

         Sales representatives from Actavis, Dr. Reddy’s, Glenmark, Par, Perrigo, Sandoz,

         Taro, Teva and West-Ward also attended the Expo. As discussed below, at least

         Sather used this meeting as an opportunity to solidify agreements on pricing for

         multiple drugs.

               308. As was the case in prior months, price increases accompanied these

         inter-Defendant contacts. By the end of the summer of 2013, Defendants Actavis

         and Mylan began to implement price increases for Verapamil capsules. Defendants

         Heritage, Lannett, Mylan and Par were in frequent contact with each other and

         increased their Doxycycline Monohydrate prices. During the same period, Heritage

         and Mylan were frequently communicating in order to work out agreements relating

         to customers and pricing for Doxycycline Hyclate delayed release.

               309. During this time-frame Defendants also increased the prices of various

         other drugs: Clomipramine (Mylan, Sandoz, Taro); Divalproex (Dr. Reddy’s, Mylan,

         Par, Zydus); Levothyroxine (Lannett, Mylan, Sandoz); and Pravastatin (Apotex,

         Glenmark, Sandoz, Teva, Zydus and MDL Defendant Lupin). Concurrent with these

                                                   104

                                               104 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 116 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         price increases, Actavis entered the Desonide cream market at the same elevated

         prices that had already been implemented by Taro and Perrigo. Actavis, Taro and

         Perrigo maintained their elevated prices of Nystatin cream and ointment during the

         period, as well.

                310. Defendants remained in frequent contact between October and

         December of 2013. In that three-month period, Teva and Heritage exchanged 582

         text messages or phone calls with other Defendants. See Tables 3 & 4. Additionally,

         all but two Defendants attended at least one trade association meeting in the last

         quarter of 2013 and thus had ample opportunity to further their conspiratorial plans

         in person, without leaving an electronic footprint. See Exhibit 1.

                311. Following these communications, Defendants implemented another

         price increase: Acetazolamide tablets (Taro, Lannett). Shortly after meeting at the

         GPhA Fall Technical Conference at the end of October, Taro and Lannett

         implemented large, nearly identical and nearly simultaneous price increases for

         Acetazolamide tablets.

                312. Defendants also raised the prices of two additional drugs: Benazepril

         (Mylan, Sandoz) and Digoxin (Lannett, Mylan, Par, West-Ward, and Impax).

                313. Continuing their conspiracy, Teva and Heritage contacted other

         Defendants by phone or text at least 348 times during the first quarter of 2014. Teva

         was involved in the majority of the contacts. See Tables 3 & 4.




                                                   105

                                               105 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 117 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               314. These communications were accompanied by many opportunities for

         Defendants to meet in person and thereby exchange information without leaving

         electronic footprints. Representatives from every U.S. Defendant (except Glenmark)

         attended at least one trade association meeting during the first quarter of 2014,

         including the ECRM Retail Pharmacy Conference, which was attended by a number

         of Defendant personnel directly implicated in anticompetitive communications, from

         Heritage, Sun, and Apotex. Representatives from Defendants Actavis, Citron, Dr.

         Reddy’s, Lannett, Mayne, Par, Perrigo, Sandoz, Taro, Teva, West-Ward and Zydus

         also attended the conference. See Exhibit 1.

               315. Following the price increases at the end of 2013, in January 2014, at least

         thirteen high-ranking male executives, including CEOs, Presidents, and Senior Vice

         Presidents of various generic drug manufacturers, met at a steakhouse in Bridgewater,

         New Jersey. Executives from Defendants Actavis, Aurobindo, Dr. Reddy’s, Lannett

         and Sun, among others, attended.

               316. During this time-frame (around the first quarter of 2014), Par also joined

         the Digoxin price and Sandoz joined the Desonide price increase, while Defendants

         Lannett, Par, Teva and Upsher-Smith imposed another price increase for Baclofen.

         Teva and Par’s increases for Baclofen occurred after Teva and Par communicated at

         least 34 times during January and February.

               317. Between April and July of 2014, Teva and Heritage had 639 different

         phone or text contacts with their co-conspirators. See Tables 3 & 4. Teva, Actavis

                                                   106

                                               106 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 118 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         and Zydus were involved in almost half of those interactions—speaking or texting

         259 times over the course of four months. See Table 4. And as Citron prepared to

         enter the market for numerous drugs, its contacts with Heritage greatly increased. See

         Table 3. As discussed below, Heritage’s communications involved at least 14 Drugs

         at Issue: Acetazolamide, Doxycycline Hyclate, Doxycycline Monohydrate, Fosinopril-

         HCTZ, Glipizide-Metformin, Glyburide, Glyburide-Metformin, Leflunomide,

         Meprobamate, Nimodipine, Nystatin, Paromomycin, Theophylline, and Verapamil.

               318. Defendants likewise advanced their conspiracy through attendance at (at

         least) four trade association meetings between April and July. See Exhibit 1. Several

         of Defendants’ personnel directly implicated in anticompetitive communications

         attended at least one of these meetings, including: Heritage’s Glazer, Sather and

         O’Mara; Mylan’s Nesta, Aigner and Jan Bell (Director National Accounts); Lannett’s

         Sullivan; Sun’s Knoblauch; Teva’s Patel; Apotex’s Hamilton; and Aurobindo’s

         Cunard. Id. As discussed below, Heritage’s Sather used the May, 2014, MMCAP

         National Member Conference as an opportunity to confirm personally agreements on

         pricing for Drugs at Issue with Aurobindo (Fosinopril/HCTZ, Glyburide and

         Glyburide/Metformin), Sandoz (Fosinopril-HCTZ), and Lannett (Doxy Mono). Also

         during this time, Heritage, Mylan and Mayne co-ordinated Mayne’s entry into the

         market for Doxycycline Hyclate (delayed release) so as not to erode pricing.

               319. On June 1-4, 2014, Heritage’s O’Mara and Sather, Teva’s Patel, Mylan’s

         Aigner, and Lannett’s Sullivan all attended the HDMA Business and Leadership

                                                   107

                                              107 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                        INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 119 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Conference. Nearly every Defendant had representatives attending this conference.

         See Exhibit 1. On June 3, while at the conference, Heritage’s Sather had dinner and

         drinks with a number of Heritage’s competitors at the Sandbar Restaurant, including

         personnel from Sandoz, Par, and Lannett—likely Tracy Sullivan. In advance of the

         dinner, one of the attendees, likely Sather, exchanged text messages with someone at

         Sandoz, who also was attending the meeting, and invited him to the dinner.

               320. Following these trade association meetings, discussions among

         competitors picked up. Between June 3 and 10, 2014, an Aurobindo employee had

         three phone calls with a Sandoz employee and five phone calls and multiple text

         messages with Glenmark, likely to discuss pricing on Fosinopril-HCTZ.

               321. On June 16, 2014, a different Glenmark employee called a different

         Aurobindo employee and they spoke for approximately 20 minutes. As discussed

         below, these discussions involved pricing agreements for generic drugs.

               322. On August 20, 2014, a Heritage employee exchanged text messages with

         a Sun employee, which described the pricing agreements reached with Actavis for

         Glyburide-Metformin and Verapamil. Notably, Sun did not market or sell either drug

         at the time of this communication, thus highlighting the industry-wide nature of

         Defendants’ conspiracy, regardless of whether a given Defendant was actually

         engaged in the manufacture or sale of a particular drug at issue, in this case,

         Glyburide-Metformin and Verapamil. Sun needed to be kept apprised of drug-

         specific agreements between other Defendant co-conspirators—even for drugs Sun

                                                    108

                                               108 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 120 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         did not sell—because the efforts of all Defendants to inflate the prices of all Drugs at

         Issue were inter-related.

               323. Days later, the 2014 NACDS Total Store Expo, which was held in

         Boston from August 23-26, was attended by representatives from every U.S.

         Defendant. A number of individuals directly implicated in anticompetitive

         communications attended, including from Heritage (Glazer, Malek, O’Mara, Edelson

         and Sather), Lannett (Sullivan), Mylan (Aigner and Nesta), Sun (Knoblauch), Teva

         (Patel), Apotex (Hamilton), Aurobindo (Cunard) and Mayne (Gloria Peluso-Schmid).

               324. Following these meetings and communications, Heritage began to

         announce price increases. By July, Heritage had announced increases for Fosinopril-

         HCTZ, Glyburide, Acetazolamide (capsules), Glipizide-Metformin, Glyburide-

         Metformin, Leflunomide, Nystatin (tablets), Paromomycin, Theophylline and

         Verapamil (tablets).

               325. Thereafter, multiple Defendants either led or followed price increases

         for at least five Drugs at Issue: Fosinopril-HCTZ (Aurobindo, Citron, Heritage,

         Glenmark, Sandoz); Leflunomide (Apotex, Heritage, Teva); Nystatin tablets (Heritage,

         Sun); Paromomycin (Heritage, Sun); and Theophylline (Heritage, Teva). Sandoz re-

         joined the Nystatin cream market at the elevated prices that already had been imposed

         by Actavis, Par, Perrigo, and Taro.

               326. In furtherance of their conspiracy, Defendants also increased the prices

         of other Drugs at Issue during the Relevant Period, including, for example:

                                                   109

                                               109 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 121 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Amitriptyline (Mylan, Par, Sandoz); Clobetasol (Actavis, Perrigo, Sandoz, Taro and

         Wockhardt); Econazole (Perrigo, Taro); Fluocinonide (Actavis, Teva, and Taro);

         Lidocaine-Prilocaine (Sandoz); and Ursodiol (Actavis, Lannett). In addition, Lannett

         joined the Baclofen price increase during this period.

               327. For example, the market for Amitriptyline is mature. It is not an

         innovative product and has been commercially available in this country since 1961.

         Further, Amitriptiline has been commercially available in the United States in a

         generic form for decades.

               328. Throughout 2013 and most of the first half of 2014, Amitriptyline

         tablets sold for pennies per 100 count package – for example, the price of a 100-count

         package of 100 mg pills was approximately ten cents per pill. In approximately mid-

         2014, Mylan, Par, and Sandoz co-ordinated on a price increase, jointly raising the price

         to over $1 for the same pills, an increase of approximately 1,000%. Similarly, the list

         price for a 1,000 count package of 50 mg pills was approximately five cents per pill,

         and also went up ten-fold in price, to approximately 50 cents per pill.

               329. Sandoz’s date of increase was May 23, 2014; Myalan’s was 16 July, 2014;

         and Par’s was September 26, 2014.

               330. No product shortages or other market changes can explain Defendants’

         abrupt and nearly identical price increases.

               331. The elevated prices of Amitriptyline that resulted from Defendants’

         anticompetitive conduct have injured Plaintiff and caused Plaintiff to pay more than it

                                                    110

                                               110 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 122 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                  332. The unlawful agreement between Mylan, Par, and Sandoz regarding

         Amitriptyline was part of all Defendants’ overarching conspiracy to unreasonably

         restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  333. Further, the specific drug agreements almost always involved

         overlapping sets of Defendants in communication with each other, all following their

         agreed-upon “fair share” rules of their cartel.

                  334. To pick just a few examples from the interlocking, overlapping web of

         collusion formed by Defendants: Teva, Taro and Wockhardt discussed amongst

         themselves the allocation of the Enalapril Maleate market; Teva and Taro

         communicated with Sandoz concerning the prices for Ketoconazole Cream; Sandoz

         worked with Mylan to allocate the market for Valsartan HCTZ; and Teva, Mylan and

         Par all communicated with each other in the spring of 2014 concerning the market for

         Budesonide DR Capsules.

                  335. These were not isolated, one-off agreements, but rather demonstrate the

         ongoing, sprawling nature of Defendants’ cartel.

                  336. Further, Defendants communicated not only verbally, but also non-

         verbally, through, for example, drug prices, similar to bidding systems in card games

                                                     111

                                                111 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 123 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         such as Bridge.25 Particularly because of the typically mature and highly price-sensitive

         nature of the commoditized markets for generic pharmaceuticals, every time

         Defendants charged a customer an elevated contract price based on this overarching

         conspiracy, they were signalling to their co-conspirators their own commitment to

         abiding by the rules of the conspiracy.

                  337. Thus, overt acts in furtherance of Defendants’ cartel continue through

         the present day, and will continue into the future indefinitely unless enjoined by this

         Court.

                  338. As discussed in context infra, in the allegations focusing on, inter alia,

         Haloperidol and Trifluoperazine, there is an explicit, textual example of Defendants’

         recognition of the signalling aspect of sales prices was given by O.K., a senior

         executive responsible for business planning at Sandoz. In an e-mail sent on October

         15, 2013, he noted “We might be sending the wrong signal to Mylan by not following

         promptly [on price increases] . . .” O.K. wrote this because Defendants regularly

         transmitted sensitive pricing information to each other and used it as a means of

         signalling their commitment to maintain cartel pricing, rather than cheating on price

         to try to gain market share.

                  339. While it may be that not every Defendant had an explicitly verbal, textual

         statement of this understanding of pricing as a means of communication – which is an


         25
           See generally, e.g., Max Hardy, Standard Bridge Bidding for the 21st Century, MCA Netpub, Inc. (Oct.,
         2001).


                                                            112

                                                       112 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 124 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         extraordinary concession in light of the illegal conduct being undertaken – every

         member of Defendants’ cartel shared that same understanding.

               340. Defendants’ frequent contacts and price increases continued in 2015.

         Defendants implemented additional price increases for Leflunomide and Verapamil

         capsules. Defendants also increased the prices of Propranolol tablets. Prices for the

         Drugs at Issue remained elevated above competitive levels thereafter.

               341. The price increases implemented by Defendants during the Relevant

         Period were not the result of a free market. Rather, these price increases occurred

         because Defendants engaged in an overarching conspiracy to fix, raise, maintain,

         and/or stabilize prices of the Drugs at Issue. As a result of Defendants’ conspiracy,

         Plaintiff paid more for Drugs at Issue than it otherwise would have and was harmed

         by Defendants’ anticompetitive conduct.


               X.      ADDITIONAL DETAILS AND EXAMPLES OF, AS PART
                       OF THEIR CARTEL, DEFENDANTS CONTINUING
                       TO CONSPIRE TO FIX PRICES, ALLOCATE
                       MARKETS, AND/OR RIG BIDS FOR THE DRUGS AT
                       ISSUE


               342. From at least as early as 2011 until the present, Defendants unlawfully

         agreed to raise, stabilize, and/or maintain the prices of – and allocate customers and

         markets for – the Drugs at Issue, which includes all generic drugs made or sold by all

         Defendants.



                                                   113

                                              113 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 125 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               343. Illustrative examples of Defendants’ illegal conspiracy includes all

         formulations and doses of at least the following drugs, many of which have further

         details set forth elsewhere in this Complaint:

               Acetaminophen, Codeine Phosphate

               Acetaminophen, Dichloralphenazone, Isometheptene Mucate

               Acetaminophen, Hydrocodone Bitartrate

               Acetaminophen, Oxycodone Hydrochloride

               Acetazolamide ER capsules (“caps”)

               Acetazolamide tablets (“tabs”)

               Acetic Acid, Hydrocortisone

               Acyclovir tabs

               Adapalene Cream

               Adapalene Gel

               Albuterol Sulfate

               Albuterol Sulfate, Ipratropium Bromide

               Albuterol

               Alclomestasone Dipropionate Cream

               Alclomestasone Dipropionate Ointment

               Allopurinol Tabs

               Amantadine HCL

               Amikacin Sulfate injection

                                                    114

                                                114 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 126 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Amikacin Sulfate

               Amiloride hydrochloride (“HCL”)/hydrochlorothiazide (“HCTZ”) tabs

               Amiodarone Hydrochloride,

               Amitriptyline Hydrochloride

               Amitriptyline Hydrochloride, Chlordiazepoxide Hydrochloride

               Amitriptyline Hydrochloride, Perphenazine

               Amitriptyline tabs

               Ammonium Lactate Cream

               Ammonium Lactate Lotion

               Amoxicillin

               Amoxicillin, Clavulanate potassium chew tabs

               Amphetamine-Dextroamphetamine ER caps

               Amphetamine-Dextroamphetamine IR caps

               Aspirin

               Aspirin, Butalbital, Caffeine

               Aspirin, Caffeine, Orphenadrine Citrate

               Aspirin, Carisoprodol

               Aspirin, Dipyridamole

               Atenolol

               Atenolol Chlorthalidone

               Atorvastatin Calcium

                                                   115

                                               115 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 127 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Atropine Sulfate, Diphenoxylate Hydrochloride

               Atropine Sulfate, Hyoscyamine Sulfate, Phenobarbital, Scopolamine

               Hydrobromide

               Atrophine Sulphate

               Azatioprine

               Azithromycin oral suspension

               Baclofen tabs

               Balsalazide Disodium

               Benazepril-HCTZ tabs

               Benzoyl Peroxide

               Benzoyl Peroxide, Clindamycin Phosphate

               Benztropine Mesylate

               Betamethasone dipropionate, Calcipotriene

               Betamethasone dipropionate augmented lotion

               Betamethasone dipropionate-Clotrimazole cream

               Betamethasone dipropionate-Clotrimazole lotion

               Betamethasone dipropionate cream

               Betamethasone dipropionate lotion

               Betamethasone dipropionate ointment

               Betamethasone valerate cream

               Betamethasone valerate Lotion

                                                  116

                                              116 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 128 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Betamethasone valerate ointment

               Bethanechol chloride (“CL”) tabs

               Bimatoprost

               Bisoprolol Fumarate

               Brimonidine Tartate

               Bromocriptine Mesylate Tablets

               Budesonide DR caps

               Budesonide inhalation suspension

               Bumetanide tabs

               Buprenorphine Naloxone

               Buprenorphine sublingual tabs

               Bupropion HCL tabs

               Buspirone HCL tabs

               Cabergoline tabs

               Calcipotriene Betamethasone Dipropionate Ointment

               Calcipotriene Solution

               Calitonin (salmon)

               Calcium Acetate

               Candesartan Cilexetil

               Candesartan Cilexetil, Hydrochlorothiazide

               Capecitabine tabs

                                                  117

                                            117 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 129 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Captopril

               Captopril, Hydrochlorotriazide

               Carbamazepine tabs

               Carbamazepine chewable tabs

               Carbamazepine ER tabs

               Carbidopa/Levodopa tabs

               Carisoprodol tabs (350 mg)

               Cefaclor ER tabs

               Cefaclor Monohydrate

               Cefadroxil Tabs

               Cefdinir caps

               Cefdinir oral suspension

               Cefpodoxime Proxetil Oral Suspension

               Cefpodoxime Proxetil Tablets

               Cefprozil tabs

               Ceftriaxone Sodium

               Cefuroxime Axetil

               Celecoxib caps

               Cephalexin Monohyrate

               Cephalexin oral suspension

               Cephalexin Tablets

                                                  118

                                              118 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 130 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Cetirizine Hydrocholoride

               Chlorpromazine HCL Tablets

               Chlorthalidone

               Chlorzoxazone

               Cholestyramine powder

               Cholestyramine oral solid

               Ciclopirox Cream

               Ciclopirox Olamine Topical

               Ciclopirox Shampoo

               Ciclopirox Solution

               Cidofovir

               Cimetidine Hydrochloride

               Cimetidine tabs

               Ciprofloxacin Dextrose

               Ciprofloxacin HCL tabs

               Citalpram Hydrobromide

               Clarithromycin ER tabs

               Clemastine fumarate tabs

               Clemastine fumarate oral liquid

               Clindamycin Hydrochloride

               Clindamycin Phosphate, Dextrose

                                                 119

                                             119 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 131 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Clindamycin Phosphate Cream

               Clindamycin Phosphate Gel

               Clindamycin Phosphate Lotion

               Clindamycin Phosphate Solution

               Clobetasol Propionate cream

               Clobetasol Propionate emollient cream

               Clobetasol Propionate gel

               Clobetasol Propionate ointment

               Clobetasol Propionate topical solution

               Clomipramine caps

               Clomipramine Hydrochloride

               Clonidine Hydrochloride

               Clonidine-TTS patch

               Clotrimazole topical solution

               Clotrimazole 1% Cream

               Codeine Phosphate, Guaifenesin

               Clochicine

               Colestiptol Hydrochloride

               Cyclosporine

               Clyclosporine, Modified

               Cyproheptadine HCL tabs

                                                   120

                                               120 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 132 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Danazol caps

               Dantrolene Sodium

               Demeclocycline Hydrochloride

               Desipramine Hydrochloride

               Desmopressin acetate tabs

               Desogestrel-Ethinylestradiol tabs

               Desonide cream

               Desonide Lotion

               Desonide ointment

               Desoximestasone ointment

               Dexamethasone, Neomycin, Polymyxin

               Dexamethasone, Tobramycin

               Dexmethylphenidate HCL ER caps

               Dextroamphetamine sulphate ER caps

               Dextroamphetamine sulphate tabs

               Dextroamphetamine-amphetimine ER caps

               Dextroamphetamine-amphetimine tabs

               Diclofenac potassium tabs

               Diclofenac Sodium

               Dicloxacillin sodium caps

               Diflorasone Diacetate

                                                   121

                                             121 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 133 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Diflunisal tabs

               Digoxin tabs

               Dihydroergotamine Mesylate

               Diltiazem HCL tabs

               Diphenoxylate Atropine Tablets

               Diphenoxylate Atropine HCL

               Dipyridamole

               Disopyramide phosphate caps

               Disulfiram tabs

               Divalproex ER tabs

               Divalproex Sodium

               Doxazosin mesylate tabs

               Doxepin Hydrochloride

               Doxycycline hyclate caps

               Doxycycline hyclate tabs

               Doxycycline hyclate DR tabs

               Doxycycline monohydrate tabs

               Drospirenone/ethinyl estradiol tabs

               Econazole Topical

               Econazole Nitrate cream

               Enalapril maleate, Hydrochlorotriazide

                                                 122

                                             122 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 134 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Enalapril maleate tabs

               Entecavir tabs

               Epinephrine

               Epitol tabs

               Eplerenone tabs

               Erythromycin Base/Ethyl Alcohol Solution

               Estazolam tabs

               Esterified Estrogens, Methyltestosterone

               Estradiol tabs

               Estropipate

               Eszopiclone tabs

               Ethambutol HCL Tablets

               Ethinyl Estradiol, Norelgestromin

               Ethinyl estradiol/levonorgestrel tabs

               Ethosuximide caps

               Ethosuximide oral solution

               Etodolac Capsules

               Etodolac tabs

               Etodolac ER tabs

               Exemestane

               Famotidine

                                                   123

                                             123 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 135 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Fenofibrate tabs

               Fenofibrate, Micronized

               Fentanyl

               Fluconazole tabs

               Flunisolide

               Fluocinolone acetonide cream

               Fluocinolone acetonide ointment

               Fluocinolone acetonide solution

               Fluocinonide 1% Cream

               Fluocinonide Acetonide Solution

               Fluocinonide cream

               Fluocinonide emollient cream

               Fluocinonide ointment

               Fluocinonide gel

               Flourouracil

               Fluoxetine HCL tabs

               Fluphenazine Hydrochloride

               Flurbiprofen Sodium

               Flurbiprofen tabs

               Flutamide caps

               Fluticasone Propionate Lotion

                                                  124

                                              124 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 136 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Fluvastatin sodium caps

               Folic Acid

               Fosinopril-HCTZ tabs

               Frovatriptan

               Gabapentin tabs

               Gentamicin Sulfate

               Glimepiride tabs

               Glipizide-metformin tabs

               Glyburide tabs

               Glyburide-metformin tabs

               Glyburide Micronized

               Glycopyrrolate

               Griseofulvin Mircrosize tablets

               Griseofulvin suspension

               Griseofulvin, Ultramicrocrystalline

               Halobetasol Propionate Cream

               Halobetasol Propionate Ointment

               Haloperidol tabs

               Heparin Sodium (Porcine)

               Homatropine Methylbromide Hydrocondone Bitartrate

               Hydralazine

                                                     125

                                             125 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 137 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Hydralazine Hydrochloride

               Hydrochlorothiazide, Moexipril Hydrochloride

               Hydrochlorothiazide, Propranolol Hydrochloride

               Hydrochlorothiazide, Spironolactone

               Hydrochlorothiazide, Triamterene

               Hydrochlorothiazide, Valsartan

               Hydrocodone-acetaminophen Suppositories

               Hydrocodone-acetaminophen Tabs

               Hydrocortisone Acetate Suppositories

               Hydrocortisone Acetate, Pramoxine Hydrochloride

               Hydrocortisone Butyrate

               Hydrocortisone valerate cream

               Hydrocortisone, Neomycin, Polymyxin B

               Hydroquinone

               Hydroxychloroquine Sulfate

               Hydroxyurea caps

               Hydroxyzine Hydrochloride

               Hydroxyzine pamoate caps

               Hyoscyamine Sulfate

               Ibuprofen

               Imiquimod cream

                                                  126

                                            126 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 138 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Indapamide

               Ipratropium Bromide

               Irbesartan tabs

               Isoniazid tabs

               Isosorbide dinitrate tabs (5, 10, 20, 30 mg)

               Isosorbide mononitrate IR tabs (30, 120 mg)

               Isotretinoin caps

               Ketoconazole cream

               Ketoconazole tabs

               Ketoprofen caps

               Ketorolac tromethamine tabs

               Labetalol HCL tabs

               Lactulose

               Lamivudine/Zidovudine (generic Combivir) tabs

               Lamotrigine ER tabs

               Lansoprazole

               Latanoprost ophthalmic liquid eye drops

               Leflunomide tabs

               Levalbuterol Hydrochloride

               Levocetirizine Dihdrydochloride

               Levofloxacin

                                                   127

                                              127 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 139 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Levothyroxine Sodium

               Levothyroxine Sodium tabs

               Lidocaine HCL ointment

               Lidocaine-Prilocaine cream

               Lisinopril

               Loperamide HCL caps

               Malathion

               Meclizine Hydrochloride

               Medroxyprogesterone Acetate Injectable

               Medroxyprogesterone Acetate tabs

               Meprobamate tabs

               Mesalaminem Suppossitory

               Metaxalone

               Metformin (f) ER

               Metformin Hydrochloride

               Metformin Hydrochloride, Pioglitazone Hydrochloride

               Methadone HCL

               Methazolamide Tablets

               Methenamine Hippurate

               Methimazole tabs (5, 10 mg)

               Methotrexate sodium tabs

                                                  128

                                             128 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 140 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Methyldopa tabs

               Methylergonovine Maleate

               Methylphenidate

               Methylphenidate HCL Tablets

               Methylphenidate HCL ER Tablets

               Methylprednisolone tabs (4 mg)

               Metoprolol succinate ER tabs

               Metronidazole .75%

               Metronidazole 1% Gel

               Metronidazole Cream and Lotion

               Mexiletine Hydrochloride

               Midazolam Hydrochloride

               Midodrine Hydrochloride

               Minocycline Hydrochloride

               Mirtazapine

               Misoprostol

               Modafinil tabs

               Moexipril HCL tabs

               Moexipril HCL/HCTZ tabs

               Mometasone Furoate Cream

               Mometasone Furoate Ointment

                                                  129

                                              129 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 141 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Mometasone Furoate Solution

               Montelukast oral granules

               Montelukast Sodium

               Morphine Sulfate

               Morphine, Anhydrous

               Mupirocin Calcium

               Mycophenolate Mofetil

               Nabumetone tabs

               Nadolol tabs

               Nafcillin Injectable Vials

               Nafcillin Sodium

               Naloxone Hydrochloride, Pentazocine Hydrochloride

               Naproxen Sodium

               Nefazodone Hydrochloride

               Neomycin Sulfate

               Neomycin-polymixin-hydrocortisone solution

               Niacin ER tabs

               Nicardipine Hydrochloride

               Nifedipine

               Nimodipine caps

               Nitrofurantoin macrocrystal caps

                                                  130

                                            130 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 142 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Nitroglycerin

               Nizatidine

               Norethindrone acetate tabs

               Norethindrone/ethinyl estradiol tabs

               Norethindrone/ethinyl estradiol tabs, Ferrous Fumarate

               Norgestrel/Ethinyl Estradiol

               Nortriptyline HCL caps

               Nystatin cream

               Nystatin ointment

               Nystatin tabs

               Nystatin-triamcinolone Acetonide cream

               Nystatin-triamcinolone Acetonide ointment

               Ofloxacin

               Olmesartan Medoxomil

               Olopatadine Hydrochloride

               Omega-3-acid ethyl esters caps

               Omeprazole-sodium bicarbonate caps

               Ondansetron Hydrochloride

               Oxacillin Sodium

               Oxaprozin tabs

               Oxazepam

                                                  131

                                              131 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 143 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Oxcarbazepine

               Oxybutynin CL tabs

               Oxybutynin HCL tabs

               Oxycodone-acetaminophen tabs (5-325, 7.5-325 & 10-325 mg)

               Oxycodone HCL tabs (15 mg & 30 mg)

               Oxycodone HCL oral solution

               Pantoprazole Sodium

               Paricalcitol caps

               Paricalcitol tabs

               Paromomycin caps

               Paromomycin Sulfate

               Penicillin G Potassium

               Penicillin V potassium tabs

               Penicillin V potassium solution

               Pentoxifylline tabs

               Permethrin

               Perindopril Erbumine

               Perphenazine tabs (5-325, 7.5-325 & 10-325 mg)

               Phenazopyridine Hydrochloride

               Phenobarbital

               Phenytoin Sodium ER Capsules

                                                 132

                                             132 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                            INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 144 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Pilocarpine HCL

               Pindolol

               Pioglitazone-Metformin HCL tabs

               Piroxicam caps

               Polyethylene Glycol 3350

               Polyethylene Glycol 3350, Potassium Chloride, Sodium Bicarbonate, Sodium

               Chloride

               Potassium chloride ER tabs

               Potassium Citrate

               Pravastatin tabs

               Pravastatin Sodium

               Prazosin HCL caps

               Prednisolone Acetate

               Prednisolone Sodium Phosphate

               Prednisone tabs

               Probenecid

               Prochlorperazine tabs

               Prochlorperazine Maleate Suppositories

               Progesterone tabs

               Promethazine HCL Suppositories

               Propranolol Hydrochloride

                                                 133

                                            133 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 145 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Propranolol tabs

               Propylthiouracil

               Quinapril Hydrochloride

               Raloxifene HCL tabs

               Ramipril

               Ranitidine HCL tabs

               Ribavirin

               Rifampin

               Riluzole

               Rosuvastatin Calcium

               Salsalate

               Scopolamine

               Selegiline Hydrochloride

               Selenium Sulfide

               Sertraline Hydrochloride

               Sildenafil

               Silver Sulfadiazine

               Simvastatin

               Sodium Chloride

               Sodium Floride

               Sodium Polystyrene Sulfonate

                                                  134

                                              134 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 146 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Sotalol HCL tabs

               Spironolactone HCTZ

               Sulfacetamide Sodium

               Sulfacetamide Sodium, Sulfur

               Sulfamethoxazole, Trimethoprim

               Sulfasalzine

               Sumatriptan autoinjector

               Tacrolimus Ointment

               Tamoxifen citrate tabs

               Temozolomide caps

               Terconazole Cream

               Testosterone Cypionate

               Tetracycline Hydrochloride

               Theophylline, Anhydrous

               Theophylline ER tabs

               Thioridazine Hydrochloride

               Thiothixene

               Timolol maleate ophthalmic gel-forming solution

               Tizanidine HCL tabs

               Tobramycin inhalation solution

               Tobramycin dexamethasone ophthalmic liquid

                                                  135

                                              135 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 147 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Tolmetin sodium caps

               Tolterodine Tartrate ER caps

               Tolterodine tartrate caps

               Tolterodine Tartrate tabs

               Topiramate sprinkle caps

               Trazodone HCL tabs

               Tretinoin

               Triamcinolone acetonide cream

               Triamcinolone acetonide ointment

               Triamcinolone Acetonide Paste

               Triamterene HCTZ

               Triazolam

               Trifluoperazine HCL tabs

               Tropicamide

               Ursodiol HCL caps

               Valacyclovir Hydrochloride

               Valganciclovir Tablets

               Valproic Acid

               Valsartan-HCTZ tabs

               Vancomycin HCL caps

               Venlafaxine Hydrochloridide

                                                  136

                                              136 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 148 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                Verapamil HCL

                Verapamil DR caps

                Verapamil ER caps

                Warfarin sodium tabs

                Ziprasidone HCL

                Zoledronic Acid injection

                Zonisamide

                344. Additional details relating to some of the Drugs at Issue follows. While

         every effort has been made to discuss Defendants products separately, the

         overlapping web of relationships among drugs and cartel members in this case make

         that impossible. As a result, a number of drugs are discussed in more than one part of

         the complaint, as they were part of conspiratorial discussions among different

         Defendants.

                A.       Nystatin
                345. Generic Nystatin (“Nystatin”) is used to fight fungal infections. It is

         produced in multiple formulations, including an external cream, an external ointment,

         and a tablet.

                346. Nystatin was first isolated from the Streptomyces noursei bacterium by by

         Elizabeth Lee Hazen and Rachel Fuller Brown in 1950 and named by its discoverers

         for the New York State Department of Health.




                                                   137

                                              137 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 149 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                347. The market for generic Nystatin is mature. Nystatin has been

         commercially available in the United States in a generic form for decades.

                348. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         Nystatin (“Nystatin”) at least as follows:

                349. During the Relevant Period, Defendants Actavis, Par, Perrigo, Sandoz

         and Taro dominated the market for Nystatin external cream, while Defendants

         Actavis, Perrigo and Sandoz dominated the market for Nystatin ointment, and Teva,

         Heritage, and Sun (through Mutual) dominated the market for Nystatin tablets.

                       1.     Nystatin External Cream
                350. In the second half of 2011, Taro, Perrigo, Par, and Actavis all raised the

         list prices of Nystatin cream. Taro and Perrigo increased their prices in very close

         succession in the late spring of 2011. Par and Actavis followed the price increase in

         August and November of that year, respectively. Sandoz joined the price increase

         when it re-entered the market in 2013.

                351. As late as 2009, Sandoz enjoyed approximately a 50% market share for

         Nystatin cream; but by the following summer (of 2010), Sandoz was effectively out of

         the market, and Taro was left with almost the entire market. In 2009, Taro had

         approximately 40%, Perrigo had approximately 7% and Par and Actavis shared the

         remaining 3%. Sandoz’s market share declined through 2009 and into 2010; and

         Actavis and Par also were effectively out of the market. While de minimis sales by


                                                      138

                                                138 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 150 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Sandoz, Actavis, and Par continued, each had a market share of less than 1% by the

         spring of 2011; Perrigo had approximately a 4% share; and by May of that year, Taro

         had captured 96% of the Nystatin cream market.

               352. In June of 2010, Taro initiated an enormous price increase: over 600%.

         Yet rather than using this opportunity to compete in order to gain market share,

         Perrigo – enjoying, as mentioned above, barely 4% of the market – followed almost

         immediately Taro’s increase and raised its own prices to nearly identical levels. Perrigo

         ramped up production and gained some market share over the next two years, but—

         as contemplated by the overarching “fair share” agreement—market prices remained

         elevated and stable.

               353. Further, there was no shortage of the raw materials or API in Nystatin

         cream, which is evidenced in part by Perrigo’s increase in production. Instead, this

         six-fold price increase was a direct result of the conspiracy at issue in this Complaint.

               354. In August, although it had only approximately 1% of the market, Par

         followed the Taro and Perrigo price increase in lockstep, also choosing to forego

         price-competition. Par also managed to grow its market share over the next couple of

         years, but it did so without eroding the elevated prices imposed by Taro and Perrigo,

         just as the “fair share” agreement intended.

               355. In November, Actavis ramped up production of Nystatin cream and re-

         joined the market. It, too, immediately elevated its prices to match that of Taro,




                                                    139

                                                139 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 151 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Perrigo and Par, also choosing to forgo price competition and the prospect of

         winning a larger share of the market.

                356. Even a fourth entrant into the Nystatin cream market did not cause

         prices to erode. Defendants’ agreement was working and held firm in the face of the

         entrants of multiple-co-conspirators into the marketplace.

                357. Sandoz’s share of the Nystatin cream market was close to 0% until the

         fall of 2013, at which point it ramped up production for re-entry into the market.

         Like Perrigo, Par and Actavis, rather than compete on price in order to regain lost

         market share, Sandoz sold its Nystatin cream at the same price as its co-conspirators.

         The agreement was very much in effect: with even a fifth seller in the market, prices

         remained artificially inflated to the same cartel price.

                358. As depicted in the graph on the next page, Defendants’ list price

         increases for Nystatin external cream were virtually identical, and once in place the

         prices remained stable and elevated thereafter:

                                                  Figure 3




                                                     140

                                                 140 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 152 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               359. It is indicative of the unlawfully collusive and conspiratorial nature

         Defendants’ conduct that in 2009, prior to implementation of their anticompetitive

         scheme, Defendants had different prices for Nystatin cream; but once their

         anticompetitive pricing was in effect, their pricing was the same.

               360. At the start of 2009, prior to Defendants’ implementation of their

         anticompetitive scheme, Defendants Sandoz, Taro, and Actavis both sold Nystatin

         cream for approximately 0.1 $/unit, while Defendant Par sold Nystatin at double that

         price (but only 10 cents per unit more), for $0.2/unit. But once Defendants’

         conspiracy kicked in, all of the Defendants sold Nystatin price for $0.7/unit, merely

         tripling the cost of the product for Defendant Par, while Sandoz’s, Actavis’s, and

         Taro’s cream septupled in price.

               361. Defendant Perrigo started at the same $0.1/unit price as Sandoz,

         Actavis, and Taro, but in early 2009, doubled its price to match Par – and then, in



                                                   141

                                               141 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 153 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         early 2011, more than tripled that higher price to reach the same elevated level as its

         competitors.

                362. Further, the graph shows that after a long period of relatively low and

         stable pricing for Nystatin external cream, Defendants implemented large, abrupt and

         nearly uniform price increases. The AWP prices for Defendants’ products also were

         elevated to essentially identical levels.

                363. AWP is useful as, inter alia, a reliable measure of relative cost. In other

         words, while Figure 3 may not reflect the true economic cost of Nystatin cream in

         absolute terms, it does reflect the movement of the underlying true economic cost to

         purchasers and end-reimbursers, such as Plaintiff, of Nystatin cream over time.

                364. As discussed above, no product shortages or other market changes can

         explain Defendants’ price increases. In a competitive generic pharmaceutical market,

         prices decline as the number of sellers increases. Here, the elevated and stable pricing

         of Nystatin cream even as multiple sellers joined the market is consistent with

         anticompetitive conduct and inconsistent with competition.

                365. Throughout this period, Defendants had numerous opportunities to co-

         ordinate their pricing for Nystatin cream. For example, Defendants had an

         opportunity to discuss pricing at the ECRM Retail Pharmacy Conference in March of

         2011, which was attended by representatives from Actavis, Par, Perrigo, Sandoz, and

         Taro. See Exhibit 1.




                                                     142

                                                 142 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 154 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                366. The next month, in April, right before the price increases began, all

         Defendant manufacturers of Nystatin cream again gathered at the NACDS Annual

         Meeting. The Nystatin cream manufacturers continued to meet at trade shows

         thereafter.

                367. For example, leading into and following Sandoz’s price increase for

         Nystatin external cream, Sandoz had multiple opportunities to meet with other

         Defendants. In April 2013, Sandoz was joined by Actavis, Par, Perrigo and Taro at

         the NACDS Annual Meeting. Then, in June of 2013, representatives from these same

         companies attended the GPhA/FDA CMC Workshop in Bethesda, Maryland. In

         August, all five Nystatin cream manufacturers converged again at the NACDS Total

         Expo in Las Vegas. These meetings were also attended by many other Defendants.

                368. No shortages or other market features can explain Defendants’ elevated

         pricing for Nystatin during the Relevant Period.

                369. The elevated prices of Nystatin cream that resulted from Defendants’

         anticompetitive conduct have injured Plaintiff, caused Plaintiff to pay more for

         Nystatin cream than it would have paid in a free and fair market, and will continue at

         these elevated levels indefinitely unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                370. The unlawful agreement between Actavis, Par, Perrigo, Sandoz and Taro

         regarding Nystatin cream was part of Defendants’ overarching conspiracy to restrain




                                                   143

                                               143 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 155 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

         at Issue.

                       2.     Nystatin External Ointment
                371. Defendants’ conduct with respect to Nystatin external ointment

         followed the same pattern as their conduct with respect to Nystatin external cream.

         In 2009, Sandoz had approximately 75% of the market, while Perrigo had 20% and

         Actavis had the remaining 5%. From that point through the summer of 2011, Actavis

         and Sandoz reduced production until they were effectively out of the market. By the

         summer of 2010, Actavis had approximately a 0% market share, though de minimis

         sales appear to have continued, and by the summer of 2011, Sandoz’s share the

         market was reduced to approximately 5%, down from 75% two years earlier.

                372. In June 2011, after Sandoz and Actavis had all but ceded the Nystatin

         ointment market, Perrigo implemented a large price increase—more than 300%.

                373. Five months later, Actavis ramped up production of Nystatin ointment.

         Rather than undercut Perrigo’s elevated price in order to gain market share, Actavis

         hiked its list prices to nearly identical levels as Perrigo. As part of the overarching

         “fair share” agreement and conspiracy among Defendants (and in contrast to the

         normal behavior in a competitive marketplace), the list prices and AWP price for

         Nystatin ointment remained virtually unchanged, even with the addition of a new

         seller in the marketplace.




                                                     144

                                                144 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 156 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                374. In the summer of 2012, this pattern repeated itself. Sandoz ramped up

         its production of Nystatin ointment in June. But rather than compete to regain its

         lost market share, Sandoz raised its list prices to nearly identical levels as Perrigo and

         Actavis. Even with a third market participant prices remained the same, just as

         envisioned by Defendants’ agreement.

                375. As depicted in the graph below, Defendants’ list price increases for

         Nystatin ointment were virtually identical, and once in place, the prices remained

         stable and elevated:

                                                  Figure 4




                376. As with Figure 3 (Nystatin cream), Figure 4 (Nystatin ointment) shows

         Defendants raising the price of this product by different amounts and different

         multiples on a slightly-staggered schedule, but nevertheless quickly went to the




                                                     145

                                                145 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 157 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         same final price and stayed there for years, which is consistent with collusion and

         inconsistent with the functioning of a competitive market.

                377. The graph shows that after a long period of relatively low and stable

         pricing for Nystatin ointment, Defendants implemented abrupt and virtually uniform

         price increases of approximately 300% for Defendant Perrigo and by approximately

         700% for Defendants Actavis and Sandoz/Fougera. AWP prices for these products

         also were elevated to nearly identical levels.

                378. No product shortages or other market changes can explain Defendants’

         price increases. The pricing conduct here is not consistent with competitive behavior.

         As multiple sellers enter the market, economic theory predicts that prices should

         decline. Yet, Nystatin ointment prices remained unchanged, which suggests an

         anticompetitive agreement among Defendants.

                379. Again, Defendants had the opportunity to discuss pricing of Nystatin

         external ointment at numerous industry events during the relevant period. For

         example, in addition to other meetings, all Defendant manufacturers of Nystatin

         ointment attended the ECRM Retail Pharmacy Conferences and the NACDS Annual

         Meetings in 2011 and 2012. See Exhibit 1.

                380. No shortages or other market features can explain Defendants’ elevated

         pricing for Nystatin ointment during the Relevant Period.

                381. The elevated prices of Nystatin ointment that resulted from Defendants’

         anticompetitive conduct have injured Plaintiff, caused Plaintiff to pay more than it

                                                     146

                                                146 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 158 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                  382. The unlawful agreement between Actavis, Perrigo and Sandoz regarding

         Nystatin ointment was part of all Defendants’ overarching conspiracy to unreasonably

         restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                        3.    Nystatin Tablets
                  383. In 2010 and 2011, the Nystatin oral tablet market was split between Teva

         and Sun. Teva held approximately 60% of the market, while Sun held 40%. During

         that time, Teva and Sun had nearly identical list prices for their Nystatin tablets. Sun

         marketed and sold Nystatin tablets during the relevant period at least in part through

         its subsidiary, Mutual.

                  384. In the summer of 2012, Heritage entered the market. Rather than price

         its Nystatin tablets below that of the incumbent sellers, Heritage identically matched

         the list prices of Teva and Sun, consistent with the “fair share” agreement between

         them.

                  385. As Heritage ramped up production, it reached out to Teva and Sun, and

         in April of 2013, Sun, Heritage, and Teva began discussing pricing for Nystatin

         tablets. By this point in time, Sun had accumulated a larger share of the market.

         Defendants therefore devised a plan to reallocate the shares: Sun would implement a


                                                     147

                                                147 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 159 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         large price increase. After Teva and Heritage obtained their “fair share” of the

         market, they would join Sun’s price increase.

               386. On April 15, 2013, Defendants put their plan into action: Sun more than

         doubled its price for Nystatin tablets. Sun, Teva, and Heritage had ongoing

         communications before, during, and after this increase. The day after Sun increased

         its Nystatin prices, Sun Sr. Sales Manager Knoblauch called Heritage’s NAM Sather

         and they spoke for approximately 40 minutes.

               387. Knoblauch and Sather regularly communicated throughout the summer

         of 2013. For example, both Sather and Knoblauch attended the NACDS Total Store

         Expo in August 2013. This trade association meeting, which also was attended by

         representatives from most U.S. Defendants except Mayne, provided an opportunity to

         meet in person and exchange competitive information. See Exhibit 1.

               388. In June of 2013, Teva began internally discussing price increases for

         Nystatin tablets, contemplating when would be the appropriate time to join Sun’s

         elevated prices. But Teva needed to co-ordinate with Heritage. Accordingly, on July

         9, 2013, Teva’s Patel called Heritage’s Malek and they spoke for approximately 21

         minutes. Malek knew Patel from her previous work at AmerisourceBergen. They

         spoke throughout July—with a nearly 10-minute call on July 23 and two calls on July

         30. The second call on July 30 lasted almost a quarter of an hour.

               389. While Heritage’s Malek was speaking with Patel at Teva, Heritage

         remained in contact with Sun. On July 30—the same day Malek spoke with Teva’s

                                                   148

                                              148 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 160 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Patel twice—Malek also spoke to Sun, for approximately 11 minutes.

                390. As these conversations continued, in late July of 2013, Teva placed

         Nystatin tablets on its list of potential price increases.

                391. Similarly, throughout the next month (August, 2013), Malek sent internal

         Heritage e-mails discussing drugs targeted for a price increase. Nystatin tablets were

         identified as one of those drugs.

                392. However, discussions between Heritage and Teva about a Nystatin price

         increase were temporarily tabled when Teva’s Patel went on maternity leave on

         August 12, 2013.

                393. On February 4, 2014, Teva’s Patel was back from maternity leave and

         contacted Heritage’s Malek. Malek returned her call the next day and the two spoke

         for more than an hour. They discussed a price increase for at least the drugs Nystatin

         and Theophylline. Teva had been considering price increases for both drugs since

         early 2014.

                394. Three days after that, on February 7, an unidentified employee of either

         Heritage or Teva created a spreadsheet identifying Nystatin and Theophylline as

         candidates for price increases. Heritage’s Malek and Teva’s Patel continued discussing

         the possibility of such increases.

                395. Throughout February and March of 2014, Heritage’s Malek and Teva’s

         Patel had a series of phone calls discussing price increases for multiple drugs,

         including at least the pricing of Nystatin and Theophylline.

                                                      149

                                                 149 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 161 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               396. Following these discussions, Teva implemented a price increase for

         Nystatin tablets with an effective date of April 4, 2014. The increase more than

         doubled Teva’s list price to a price nearly identical to Sun’s. Concurrent with this

         increase, Teva also implemented price increases for Theophylline.

               397. The early success in co-ordinating with Sun and Teva on Nystatin

         further encouraged Malek. During the week of April 14, 2014, he met with two

         Heritage employees and asked them to start analyzing the impact of price increases

         for numerous generic drugs, including at least thirteen Drugs at Issue: Acetazolamide,

         Doxycycline Monohydrate, Fosinopril-HCTZ, Glipizide-Metformin, Glyburide,

         Glyburide-Metformin, Leflunomide, Meprobamate, Nimodipine, Nystatin,

         Paromomycin, Theophylline and Verapamil.

               398. In another example of the wide-ranging nature of Defendants’ cartel

         agreement, where co-operation on one drug product was rewarded with co-operation

         on unrelated products (and, conversely, defection from the cartel’s “rules of the road”

         on one product was punished with price-cuts on unrelated products), Heritage’s

         Malek discussed all of this with Patel at Teva before introducing these market-wide

         price increases to the rest of his sales team. For example, on April 15, 2014, Malek

         had a 17-minute phone conversation with Patel, discussing at least seven different

         Drugs at Issue: Acetazolamide, Glipizide-Metformin, Glyburide, Glyburide-

         Metformin, Leflunomide, Nystatin, and Theophylline.

               399. As Malek and Patel had already agreed in February, Teva would lead the

                                                    150

                                               150 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 162 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         price increases for Nystatin and Theophylline.

               400. During their conversation, Malek and Patel agreed that if Heritage

         increased prices for the other five Drugs at Issue—Acetazolamide, Glipizide-

         Metformin, Glyburide, Glyburide-Metformin, and Leflunomide—Teva would

         increase its prices for these drugs, or at a minimum, would not offer lower prices to

         any of Heritage’s customers.

               401. Heritage’s Malek and Teva’s Patel spoke several times over the next

         several months to confirm their agreements on Nystatin and other drugs. Malek also

         kept Patel updated on the progress of Heritage’s proposed price increases.

               402. And, in addition to Heritage and Teva, these seven Drugs at Issue also

         were marketed and sold during the Relevant Period by Defendants Actavis, Apotex,

         Aurobindo, Citron, Mylan, Sun and Zydus, each of which was brought into the

         relevant drug-specific agreements. This agreement by multiple manufacturers across

         numerous drugs was typical of the overarching conspiracy among all Defendants. As

         demonstrated in the quid pro quo arrangements between Heritage and Teva, the various

         drug-specific agreements were interrelated and part of an overarching agreement to

         eliminate competition for the Drugs at Issue.

               403. On April 22, 2014, Heritage’s Malek held a teleconference with his sales

         team. On the call, Malek dictated a price increase strategy for the 13 Drugs at Issue

         identified above to Heritage’s NAM’s. Prior to the conference call, Malek circulated a

         spreadsheet to his sales team, which identified each drug slated for a price increase,

                                                    151

                                               151 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 163 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         the competitors for each drug, and their respective market shares.

               404. This call was the start of additional pricing and market allocation

         discussions among Defendants and helped co-ordinate additional drug-specific

         agreements. Members of Heritage’s sales team were assigned to specific competitors

         for whom they had primary, but not exclusive, responsibility for communicating

         about pricing and market share. Malek took personal responsibility to communicate

         with Defendants Teva and Zydus, as well as co-conspirator Ascend.

               405. Anne Sather was assigned to Sun to reaffirm the agreement on Nystatin.

         Sather also spoke with Sun about Paromomycin and spoke with Actavis to confirm

         agreements on Glyburide-Metformin and Verapamil and with Lannett to confirm

         agreements on Doxy Mono. She also was assigned Actavis and Lannett. Her

         Heritage colleagues (Matt Edelson, Daniel Lukasiewicz, and Neal O’Mara), were

         responsible for pricing discussions with four other Defendants.

               406. On April 22, 2014, the same day Heritage held an internal meeting with

         its sales team to discuss a number of prices increases, Sather and Sun’s Knoblauch

         spoke for more than 45 minutes and agreed to increase the prices of numerous drugs,

         including, Nystatin tablets.

               407. With respect to Nystatin, by this time, Sun already had raised its price

         and Teva had just announced that it was matching that price increase. Sather and

         Knoblauch reaffirmed that Heritage, too, would follow the Nystatin price increase.

               408. Sather e-mailed Heritage’s Glazer, Malek, Edelson, Rich Smith, and

                                                  152

                                              152 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 164 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         O’Mara immediately after her conversation with Knoblauch to report the agreements

         with Sun. Glazer immediately responded to Sather, instructing her not to put this

         type of information in writing. He then contacted her using his cell phone.

               409. During this time-frame, Glazer directed Malek to call G.P. Singh, the

         President of Sun, to get further confirmation of Sun’s pricing intentions. Ultimately,

         Malek decided not to reach out to Singh, whom he had never met.

               410. Four days later, however, on April 26-29, 2014, Glazer attended the

         NACDS Annual Meeting where he had the opportunity to meet in person with G.P.

         Singh from Sun, as well as with representatives from Teva and nearly every other U.S.

         Defendant. See Exhibit 1.

               411. On or about May 8, Malek requested an update on the status of Sather’s

         negotiations with competitors. Sather confirmed her agreement with Sun. The next

         day, Heritage had an internal call to discuss the status of the proposed price increases.

         Nystatin tablets were slated for a 95% increase.

               412. On June 23, the Heritage sales team had a meeting where they discussed

         the specific percentage amounts they would seek to increase on certain Drugs at Issue

         and their strategy for doing so. Malek proposed the increases listed below for at least

         the following drugs:

                      (a)    Acetazolamide—75%.

                      (b)    Fosinopril-HCTZ—200% effective July 1, 2014.

                      (c)    Glipizide-Metformin—100% effective July 1, 2014.

                                                    153

                                               153 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 165 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                        (d)    Glyburide—200% effective July 1, 2014.

                        (e)    Nimodipine—48%.

                        (f)    Nystatin—95%.

                        (g)    Paromomycin—100%.

                        (h)    Theophylline—150%.

                413. One Heritage employee’s notes about the June 23 call indicated that

         Heritage needed to promptly increase its Nystatin WAC price because Teva already

         had done so.

                414. Heritage had one final internal call to discuss price increases, including

         the price of Nystatin tablets, on June 25, 2014. While still participating in this internal

         call about pricing, Heritage’s Sather exchanged text messages with Sun’s Knoblauch,

         informing her of the details of Heritage’s anticipated price increases.

                415. Similarly, on the same day, June 25, Malek had a 14-minute call with an

         individual—likely Teva’s Patel—in which he reported that Heritage’s price increase

         notices would be mailed on June 26 for Nystatin tablets and several other drugs for

         which Heritage and Teva had agreed to raise prices.

                416. On June 26, 2014, Heritage began telling its customers that it was

         increasing its prices for a variety of drugs, including Nystatin tablets. Heritage issued

         prices increase letters for at least:

         (1) Acetazolamide; (2) Fosinopril-HCTZ; (3) Glipizide-Metformin; (4) Glyburide;

         (5) Leflunomide; (6) Nimodipine; (7) Nystatin; (8) Paromomycin; and (9) Theophylline.

                                                     154

                                                 154 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 166 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                417. By July, among the other price increases it implemented, Heritage

         increased its Nystatin oral tablet list prices to the identical level of Teva (and nearly

         identical to Sun). This affected Heritage’s customers nationwide, including Plaintiff.

                418. In accord with their agreement, Teva did not undercut Heritage’s prices,

         even when approached by large potential customers. For example, on July 8, 2014, a

         large retail customer e-mailed a Teva representative, asking for a quote for Nystatin

         tablets because it recently was notified of a large price increase from its current

         supplier. Teva either did not provide a bid or provided a cover bid that allowed Teva

         and Heritage to maintain their anticompetitive agreement.

                419. The price increases of approximately 100% initiated by Sun and joined

         by Teva and Heritage occurred after a long period of relatively low and stable pricing

         for Nystatin tablets. The AWP prices for Defendants’ products also were elevated to

         nearly identical levels. These prices remained stable and elevated above competitive

         levels thereafter.

                420. No product shortages or other market changes can explain Defendants’

         abrupt and nearly identical price increases.

                421. The elevated prices of Nystatin oral tablets that resulted from

         Defendants’ anticompetitive conduct have injured Plaintiff, caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue at these

         elevated levels indefinitely unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                                                     155

                                                155 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 167 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                  422. The unlawful agreement among Teva, Sun and Heritage regarding

         Nystatin tablets was part of all Defendants’ overarching conspiracy to unreasonably

         restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  B.    Perphenazine Tablets

                  423. Generic Perphenazine is an anti-psychotic medication.

                  424. The market for generic Perphenazine tablets (“Perphenazine”) was

         mature and at all relevant times had multiple manufacturers.

                  425. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Perphenazine as follows, beginning at least as early as July, 2009:

                  426. During the Relevant Period, Defendants Par and Sandoz dominated the

         market for Perphenazine.

                  427. When Par experienced supply disruptions and temporarily left the

         market, Sandoz more than doubled its prices for Perphenazine tablets.

                  428. When Par re-entered the market in the summer of 2009, rather than

         resume its formerly low pricing to compete with Sandoz to win back customers, it

         joined the market at Sandoz’s elevated prices. This was consistent with the Fair Share

         agreement between Sandoz, Par and all Defendants.




                                                     156

                                                156 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 168 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                 429. Over the ensuing years, Par and Sandoz continued to dominate the

         market for Perphenazine. Notably, Par and Sandoz prices for Perphenazine have not

         returned to the lower levels of 2008.

                 430. Even when Par or Sandoz wanted to increase their market share of

         Perphenazine, they eschewed price competition and instead adhered to their Fair

         Share agreement. Par nonetheless maintained its prices well above competitive levels

         and endeavored to gain share without resorting to free and fair price competition.

                 431. Throughout this period, Sandoz and Par met at trade conferences and

         communicated directly with each other in furtherance of their price-fixing agreement

         on Perphenazine and of their Fair Share agreement.

                 432. For example, as Sandoz prepared to announce a list (WAC) price

         increase on Perphenazine, it spoke to Par both before and after the increase. On

         March 26, 2013, K.O, Par’s Vice President of National Accounts, spoke with M.V.,

         the Associate Director of Pricing at Sandoz for 25 minutes. Less than 10 days later,

         Sandoz announced its price increase. Par increased its price at approximately the same

         time.

                 433. No shortages or other market features can explain Defendants’ price

         increases for generic Perphenazine during the Relevant Period.

                 434. The elevated prices of generic Perphenazine resulted from Defendants’

         anticompetitive conduct injured Plaintiff, caused Plaintiff to pay more than it would

         have paid in a free and fair market, and will continue indefinitely at these elevated

                                                     157

                                                 157 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 169 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         levels unless Defendants’ conduct in furtherance of their conspiracies is enjoined by

         this Court.

                435. The unlawful agreements among Defendants Par and Sandoz, regarding

         generic Perphenazine were part of all Defendants’ overarching conspiracy to restrain

         trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

         at Issue.

                C.     Pentoxifylline Tablets

                436. Generic Pentoxifylline tablets (“Pentoxifylline”) are used to reduce leg

         pain caused by poor blood circulation.

                437. The market for Pentoxifylline was mature and at all relevant times had

         multiple manufacturers.

                438. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all doses

         of generic Pentoxifylline tablets as follows, beginning at least as early as August, 2009:

                439. During the Relevant Period, Defendants Teva, Mylan, Apotex and

         Bausch Health/Oceanside dominated the market for generic Pentoxifylline.

                440. Beginning at least as early as August 2009, Defendants Teva, Mylan, and

         Apotex agreed to impose significant price increases.

                441. When Apotex exited the market in late 2009, Mylan and Teva took the

         opportunity to raise prices significantly. Consistent with the cartel’s Fair Share




                                                     158

                                                158 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 170 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         agreement, Teva and Mylan achieved nearly an equal split of dollar sales during 2010

         and most of 2011.

               442. In October, 2011, Apotex re-joined the market. But instead of

         competing for customers by lowering prices, as would be expected in a competitive

         generic market, the addition of another manufacturer had the opposite effect; all three

         manufactures increased prices. By early 2012, Pentoxifylline effective prices had

         surpassed 2008 levels, and they remained elevated for years thereafter.

               443. This because Defendants’ cartel “grows the pie” for its members: by

         increasing pricing market-wide, Defendants do better overall, even with lowered

         individual shares of a more-valuable market – at Plaintiff’s expense.

               444. The pattern repeated in October, 2014, when Bausch/Oceanside entered

         the market. Rather than offer lower prices to win customers, Bausch/Oceanside

         matched the market pricing of Teva, Mylan and Apotex.

               445. Pentoxifylline NSP prices followed the same general pattern, showing

         the co-ordinated increase by Teva and Mylan in late 2009, which was joined by

         Apotex when it re-entered the market in 2011.

               446. Throughout this period, Teva, Mylan, Apotex and Bausch/Oceanside

         met at trade conferences and communicated directly with each other in furtherance of

         their price-fixing agreement on Pentoxifylline and of their Fair Share agreement.

               447. For example, during 2010 and 2011, when Teva and Mylan imposed

         price increases and split the market for Pentoxifylline, the contacts between the two

                                                   159

                                              159 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 171 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         manufacturers were extensive. For example, Teva’s David Reckenthaler was

         communicating by phone with Mylan employees at least as early as April 2010.

         Rekenthaler communicated with J.K., the Vice President Executive Director of Sales,

         in April and May 2010. Rekenthaler also communicated frequently with Mylan’s Jim

         Nesta from 2012 until Rekenthaler departed Teva in the spring of 2015.

               448. Rekenthaler was not the only Teva employee to cultivate relationships

         with Mylan. R.C., a Teva Vice President of Sales, was, until he left Teva to become the

         CEO of Aurobindo, in contact with B.P., Mylan’s Senior Vice President of National

         Accounts, as well as Nesta.

               449. Similarly, in 2014 when Teva wanted to increase its prices for

         Pentoxifylline, it reached out to co-ordinate with Mylan and Apotex in the days and

         weeks leading up to the increase. For example, Teva’s Rekenthaler spoke to J.H., a

         Senior Vice President and General Manager at Apotex, on March 20 for

         approximately four minutes and March 25, 2013 for approximately two minutes.

         Then, on the day that Teva imposed price increases, April 4, 2014, Rekenthaler spoke

         to Nesta of Mylan for six minutes. A week after Teva increased its price – on April

         11, 2014 – Rekenthaler followed-up with the SVP at Apotex and the two spoke again

         for five minutes. During these calls, Rekenthaler gathered Apotex’s pricing plans and

         conveyed them to his Teva colleague, Nisha Patel.

               450. No shortages or other market features can explain Defendants’ price

         increases for generic Pentoxifylline during the Relevant Period.

                                                   160

                                              160 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 172 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                451. The elevated prices of generic Pentoxifylline resulted from Defendants’

         anticompetitive conduct injured Plaintiff, caused Plaintiff to pay more than it would

         have paid in a free and fair market, and will continue indefinitely at these elevated

         levels unless Defendants’ conduct in furtherance of their conspiracies is enjoined by

         this Court.

                452. The unlawful agreements among Defendants Teva, Mylan, Apotex and

         Bausch Health/Oceanside, regarding generic Pentoxifylline were part of all

         Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

                D.     Hydroxyurea Capsules

                453. Hydroxyurea is used to treat sickle cell anemia and cancer of the white

         blood cells (chronic myeloid leukemia).

                454. The market for generict Hydroxyurea capsules (“Hydroxyurea”) was

         mature and had multiple manufacturers throughout the Relevant Period. As a result,

         for years, Hydroxyurea had relatively low and stable prices.

                455. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of Hydroxyurea as follows, beginning at least as early as March, 2010.

                456. During the Relevant Period, Defendants Teva and Par dominated the

         market for Hydroxyurea.




                                                     161

                                                161 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 173 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               457. Teva and Par agreed to, and in fact did, implement nearly simultaneous

         and identical price increases in the spring of 2010. By summer, Par and Teva

         Hydroxyurea effective prices were higher and remained elevated for years thereafter.

               458. In late 2011, Teva experienced a supply disruption and briefly exited the

         market. When Teva re-entered the market approximately 3 months later, rather than

         offer lower prices to win back market share, Teva matched the elevated prices to

         which it had previously raised prices in parallel with Par.

               459. Hydroxyurea NSP price likewise followed the co-ordinated increases by

         Teva and Par in the spring of 2010, and the later increase by Teva in 2014.

               460. Throughout this period, Teva and Par met at trade conferences and

         communicated directly with each other in furtherance of their price-fixing agreement

         on Hydroxyurea and of their Fair Share agreement.

               461. For example, between March and June 2010 (when Par and Teva

         imposed their first coordinated price increases) Teva’s Rekenthaler spoke with G.B.,

         Par’s Vice President of National Accounts via telephone on at least 5 occasions.

               462. In 2014, Teva (again) raised its Hydroxyurea prices. This created a risk

         that Teva would lose customers and market share to Par. However, Defendants’ Fair

         Share agreement allowed Teva to implement a significant price increase without a

         commensurate loss in sales. Before increasing prices in 2014, Teva again

         communicated directly with Par. Teva’s Rekenthaler again reached out to the VP of

         National Accounts at Par. They spoke at least three times between August 24 and

                                                    162

                                               162 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 174 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         August 28, 2014, in furtherance of the Hydroxyurea price-fixing agreement and the

         Fair Share agreement.

                463. No shortages or other market features can explain Defendants’ price

         increases for generic Hydroxyurea capsules during the Relevant Period.

                464. The elevated prices of generic Hydroxyurea capsules resulted from

         Defendants’ anticompetitive conduct injured Plaintiff, caused Plaintiff to pay more

         than it would have paid in a free and fair market, and will continue indefinitely at

         these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                465. The unlawful agreements among Defendants Teva and Par, regarding

         generic Hydroxyurea capsules were part of all Defendants’ overarching conspiracy to

         restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                E.     Imiquimod Cream
                466. Generic Imiquimod Cream (“Imiquimod Cream”) is a topical medication

         used to treat actinic keratosis, or precancerous skin growths.

                467. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         Imiquimod Cream, at least as follows:




                                                     163

                                                163 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 175 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                468. Imiquimod Cream was a high-priced, large volume drug that provided a

         significant source of revenue for its manufacturers. In 2012, the annual market for

         Imiquimod Cream in the United States exceeded $200 million.

                469. On February 25, 2010, Fougera received FDA approval to market

         Imiquimod Cream. At that time, Fougera was the only generic manufacturer in the

         market and it used that opportunity to set a high price for the product – based in part

         on Fougera’s knowledge that, because of Defendants’ cartel, Fougera would not face

         competition on price, even when other manufacturers entered the market.

                470. On April 13, 2010, less than two months after Fougera entered the

         Imiquimod Cream market, Perigo announced that it was launching the “Authorized

         Generic” version of the drug (“AG”) – i.e., a version made or licensed by the

         patentee, which is the only other entity allowed under the patent and Hatch-Waxman

         laws to market a drug during the 180-day Exclusivity Period provided under Hatch-

         Waxman. This meant that Fougera and Perigo would be the only manufacturers of

         the generic version of the drug for the next four months. (since Fougera had already

         used roughly two months of the Exclusivity Period)

                471. That same day (April 13, 2010), D.K., a senior Fougera executive, sent

         an e-mail to Walter Kaczmarek (“Kaczmarek”), also a senior Fougera executive.26



         26
          Kaczmarek worked for Defendant Fougera from November, 2004 – November, 2012, as Senior
         Director, National Accounts; Vice President, National Accounts; and Senior Vice President,
         Commercial Operations.

                                                     164

                                                164 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 176 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Later that day, Kaczmarek called SW-6 (also referred to in this Complaint as “CW-6”),

         a third senior sales executive at Fougera, and they spoke for nearly four minutes –

         whereupon SW-6 then called T.P., a sales executive at Perrigo (the ostensible

         competition, and fellow cartel member), and they spoke for approximately ten

         minutes. After hanging up with T.P. from Perrigo, SW-6 then promptly called

         Kaczmarek back.

               472. Three days later, on Friday, April 16, SW-6 again called T.P., and

         immediately after hanging up, SW-6 called his boss at Fougera, Kaczmarek; then,

         immediately after hanging up with Kaczmarek, SW-6 called T.P. (at Perrigo) back –

         and the same day, Fougera increased its list prices for Imiquimod Cream.

               473. The very next business day, on Monday, April 19, 2010, there was a

         torrent of further calls, all within the space of an hour, between Fougera and Perrigo:

         John Wesolowski (“Wesolowski”), a senior executive at Perrigo, called T.P.; five

         minutes later, T.P. (at Perrigo) called SW-6 (at Fougera); then SW-6 called T.P. back.

         After speaking to T.P., SW-6 then called his boss at Fougera, Kaczmarek; then T.P.

         called SW-6 again; then T.P. called his boss, Wesolowski, at Perrigo; then SW-6 called

         his boss, Kaczmarek, at Fougera; and finally, Wesolowski called T.P. back.

               474. That week-end, from Saturday, April 24 – Tuesday, April 27, 2010,

         NACDS held its annual meeting in Palm Beach, Florida. Several executives from

         Fougera and Perrigo were in attendance, including Kaczmarek, D.K., and SW-6 from

         Fougera; and Wesolowski and S.K., senior executives from Perrigo.

                                                   165

                                              165 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 177 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               475. Fougera and Perrigo executives were speaking about Perrigo’s launch

         throughout the conference. On April 26, 2010, T.P. and SW-6 spoke by phone for

         approximately seven minutes. Immediately after that call, SW-6 hung up and called

         Kaczmarek, speaking for approximately four minutes.

               476. On Wednesday, April 28 – the day after the NACDS meeting ended -

         Perrigo officially entered the Imiquimod Cream market and published WAC prices

         that were even higher than the price that Fougera set two weeks previously, which in

         turn was higher than when Fougera was the sole legal generic manufacturer.

               477. That same day, D.K. e-mailed fellow Fougera executives with an update

         regarding his conversations at the NACDS meeting, including that Fougera gave the

         McKesson and ABC Imiquimod Cream accounts to Perrigo.

               478. Two days later (on April 30, 2010), L.B., another senior Fougera

         executive, demanded an urgent explanation from D.K. as to why Fougera was willing

         to give up both McKesson and ABC. D.K. reminded L.B. that it was inevitable that

         Perrigo would take some of the market. D.K. also explained that Perrigo’s share

         would likely settle in the range of 30-40% of the (two-player) market.

               479. When L.B. questioned why Perrigo would be satisfied with that range,

         D.K. explained (without, of course, explicitly naming Defendants’ cartel as such), that

         their cartel’s so-called “fair share” principles dictated Perrigo accept that amount.

               480. Consistent with these so-called “fair share” principles and the prior

         discussions between the them, by the end of that week (Friday, April 30), Fougera had

                                                    166

                                               166 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 178 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         given up more than ten of its Imiquimod customers to Perrigo, including the

         previously-mentioned ABC and McKesson accounts.

               481. Two weeks later, on May 16, 2010, D.K. was preparing an internal

         Fougera presentation regarding Imiquimod Cream, which L.B. challenged, in part.

               482. The next day, on May 17, 2010, SW-6 and T.P. exchanged at least six

         calls, likely to re-confirm (again) their companies’ commitment to their agreement on

         Imiquimod Cream – because it was in the relatively early days of their cartel,

         Defendants needed more explicit assurances than they did later, that they could rely

         on fellow cartel members to follow the rules.

               483. Several months later, on September 8, 2010, SW-6 circulated a press

         release to the Fougera sales team, announcing that Perrigo had received its own

         ANDA approval to market generic Imiquimod Cream. Previously, Perrigo had been

         selling the AG through a license with the branded manufacturer. That same day, SW-

         6 called T.P. at Perrigo. T.P. returned SW-6’s call almost immediately, and they spoke

         briefly, for approximately two minutes.

               484. A few weeks later, on September 27, 2010, SW-6 gave a presentation to

         Fougera’s parent company, during which, with regard to the larger fair share

         understanding, he noted that Fougera had given up Imiquimod share to Perigo.

               485. Cartel members continued to communicate and discuss their plans (or

         lack thereof) to enter the Imiquimod market. For example, on February 7, 2011, a

         Glenmark employee telephoned SW-6 and they spoke for approximately four

                                                   167

                                               167 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 179 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         minutes. Later that same day, SW-6 sent an e-mail to Kaczmarek and D.K. regarding

         Imiquimod Cream, letting them know that Fougera would not be facing any imminent

         competition from Glenmark, to which D.K. replied approvingly.

               486. Although Fougera was happy to hear that Glenmark would not be

         entering the Imiquimod Cream market in the near term, another competitor – Sandoz

         – was on its way. Sandoz received FDA approval on February 28, 2011, to launch the

         product. That same day, SW-6 at Fougera and T.P. at Perrigo exchanged at least five

         telephone calls.

               487. The next day, March 1, 2011, one of Fougera’s customers, NC Mutual,

         also e-mailed SW-3, a sales executive at Fougera, to tell him that Sandoz was

         launching generic Imiquimod Cream. SW-3 promptly forwarded the e-mail to

         Kaczmarek. That same day, SW-6 (at Fougera) spoke to T.P. (at Perrigo).

               488. Shortly thereafter, as Sandoz entered the market, it did so seamlessly,

         taking accounts with roughly equal market-share from its co-conspirators (and

         incumbent suppliers), Fougera and Perrigo.

               489. For example, in late February and early March, Sandoz made offers to

         ABC, a Perrigo customer, and Rite Aid, a Fougera customer, who had approximately

         equal shares of the generic Imiquimod Cream market: 8% ABC and 5% at Rite Aid.

               490. On March 3, 2011, two days after NC Mutual’s e-mail to SW-3, Fougera

         declined to bid to retain the Rite Aid business, giving its primary position to Sandoz.




                                                   168

                                               168 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 180 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               491. Later that same day, SW-6 called T.P. A few minutes later, Kaczmarek

         called SW-6, and they spoke, as well.

               492. Also that same day, Perrigo followed suit and also declined to bid to

         retain the ABC business.

               493. Around this same time, Taro was making plans to enter the market for

         generic Imiquimod Cream – and, as set forth below and per the cartel’s usual practice,

         communicating with their co-conspirators to raise prices and allocate customers.

               494. Between March 6 and March 10, 2011, representatives from Fougera,

         Perrigo, Sandoz, and Taro were all in attendance together at the ECRM Retail

         Pharmacy Generic Pharmaceutical Conference in Champions Gate, Florida. These

         representatives included SW-6 from Fougera, T.P. from Perrigo, SW-4 and Kellum

         from Sandoz, and H.M. and D.S., sales executives from Taro.

               495. On March 7, 2011, while at the ECRM conference, SW-4 (Sandoz) and

         D.S. (Taro) spoke on the phone. Later that day, while still at ECRM, Kellum – SW-

         4’s boss – sent an e-mail to their Sandoz colleagues, stating that Taro may be entering

         the Imiquimod Cream market.

               496. Also, while at the ECRM conference, SW-6 of Fougera and T.P. of

         Perrigo spoke at least once by phone on March 9, 2011.

               497. By this point, Sandoz had acquired approximately 13% of the generic

         Imiquimod Cream market and Kellum recommended that Sandoz take the Imiquimod

         Cream business of a consortium composed of HEB, Ahold, Schnucks, and Giant

                                                     169

                                                 169 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 181 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Eagle – all Perrigo customers. Those customers were the only additional customers

         whose business Sandoz was seeking; Kellum also recommended that after the

         consortium’s business, Sandoz should only go after smaller Fougera accounts.

               498. The following week, on March 17, 2011, Perrigo conceded the

         consortium’s Imiquimod Cream account to Sandoz.

               499. A month or so thereafter, on April 15, 2011, Taro received FDA

         approval to market Imiquimod Cream.

               500. Taro immediately began co-ordinating market entry with competitors,

         dividing up customers so as not to disrupt the market – which would have risked an

         outbreak of competition among cartel members, and consequent price reductions.

               501. For example, two days after the FDA’s approval, D.S. at Taro and SW-4

         at Sandoz exchanged two calls, with one call lasting approximately twelve minutes.

         Within an hour of ending the second call, SW-4 called her supervisor at Sandoz,

         Kellum, and they spoke for five minutes. Two days leter, on April 19, D.S. (Taro)

         again called SW-4 (Sandoz). On these calls, D.S. told SW-4 that Taro had FDA

         approval for Imiquimod Cream but that Taro would not actually launch until June.

               502. During these three calls, which totalled a little more than a quarter of an

         hour altogether, D.S. also told SW-4 that Taro had already received a purchase pre-

         commitment from Econdisc, a large GPO customer, and now would only go after

         smaller customers.




                                                  170

                                              170 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 182 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               503. All of this was done in furtherance of the cartel’s objectives of dividing

         customers and getting and/or maintaining high, supracompetitive prices: SW-4

         understood that D.S. was giving this information to Sandoz so that it knew Taro

         would not attack Sandoz at large customers and, if Taro did compete for smaller

         customers, it was only to obtain its fair share of the market. SW-4 also understood

         that D.S. was giving this information to Sandoz so that Sandoz would not compete

         for the Econdisc business, which Sandoz did not, in fact, do – although, as detailed

         below, additional communication was required to confirm that Sandoz, Perrigo,

         Fougera, and Taro were all on the same page.

               504. The next day, on April 20, SW-4 shared this competitive intelligence

         with R.T., a senior sales and marketing executive at Sandoz.

               505. Perrigo and Fougera were also simultaneously co-ordinating how they

         would react to Taro’s entry. For example, on April 18, Kaczmarek told the Fougera

         sales executives that Taro had received FDA approval to market Imiquimod Cream.

               506. Kaczmarek’s e-mail set off a flurry of communications that same day

         between SW-6 (Fougera) and T.P. (Perrigo), who were both concurrently reporting to,

         and taking direction from, their supervisors, Kaczmarek and Wesolowski, as follows:

               SW-6 telephoned T.P., who in turn called his boss, Wesolowski; then

               T.P. called SW-6 back, and they spoke for a few minutes; then, immediately

               after hanging up with SW-6 (at Fougera),

               T.P. called his own boss at Perrigo, Wesolowski; and, finally,

                                                   171

                                              171 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 183 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                SW-6 (at Fougera) called his boss at Fougera, Kaczmarek.

                507. Three days later, on April 21, 2011, SW-6 decided to reach out to Taro

         directly and called H.M., a sales executive at Taro. Upon hanging up with H.M. at

         Taro, SW-6 called his own boss at Fougera, Kaczmarek.

                508. Finally, first thing the next morning, April 22, SW-6 sent a text message

         to T.P. at Perrigo.

                509. 245. By early July 2011, Taro was entering the generic Imiquimod Cream

         market. Immediately after the July 4 holiday, on July 5, 2011, T.P. at Perrigo reached

         out to SW-6 Fougera. The call lasted only approximately two minutes, but it set off

         another flurry of communications among the three competitors – Perrigo, Fougera,

         and Taro – to make sure they were on the same page regarding Taro’s entry.

                510. These calls all occurred within the span of a quarter-hour, as follows:

                T.P. at Perrigo called SW-6 at Fougera; then, literally the next minute,

                SW-6 (at Fougera) called H.M. at Taro; five minutes later,

                H.M. (at Taro) called SW-6 (at Fougera) back; then, literally the next minute,

                SW-6 (at Fougera) called back T.P. at Perrigo; and finally, the minute that call

                ended, closing the loop,

                SW-6 (at Fougera) called back H.M. at Taro.

                511. The other cartel members in this market were also, of course, talking

         about this. For example, two day later, on July 7, D.S. at Taro called SW-4 at Sandoz.




                                                    172

                                               172 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 184 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         SW-4 returned the call and they spoke for approximately a quarter of an hour. A few

         hours later, SW-4 called D.S. back again, and they spoke for a few more minutes.

               512. The following week, on July 14, 2011, SW-6 at Fougera (not SW-4, again

         illustrating the cartel’s institutional relationship among Defendants, rather than merely

         personal relationships among employees) called H.M. at Taro again, and they spoke

         for nine minutes. As soon as SW-6 hung up, he called his boss at Fougera,

         Kaczmarek, and the two spoke for approximately five minutes.

               513. Later that month, on July 26, 2011, a customer, Medco, informed

         Perrigo that it had received a competitive offer for Imiquimod Cream and asked if

         Perrigo could match the price. MedCo did not disclose who made the offer. This

         sparked another flurry of phone communications, starting early the next morning, July

         27, starting before 6:00 am, among Perrigo, Taro and Fougera, following much of the

         pattern above, as follows:

               H.M. at Taro called SW-6 at Fougera; then, a half-hour later,

               SW-6 (at Fougera) called H.M. at Taro back three times, speaking for a total of

               approximately 10 minutes; then,

               SW-6 (at Fougera) called T.P. at Perrigo (again illustrating the cartel’s

               institutional relationship among Defendants, rather than merely personal

               relationships among employees); then, five minutes later,

               H.M. at Taro called SW-6 (at Fougera); then,

               SW-6 (at Fougera) called back T.P. at Perrigo; then,

                                                    173

                                               173 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 185 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               SW-6 (at Fougera) called back H.M. at Taro; and finally, a little after 8:00 am,

               SW-6 (at Fougera) called his boss at Fougera, Kaczmarek, likely to report the

               results of the preceding calls.

               514. The next day, on July 28, 2011, SW-6 at Fougera called T.P. at Perrigo;

         T.P. returned the call and they spoke for six minutes – and Perrigo declined to bid to

         retain the MedCo account.

               515. Two weeks later, over at Sandoz, on August 8, 2011, D.S. from Taro

         called SW-4 at Sandoz. They ultimately spoke for a little over a quarter-hour. D.S.

         told SW-4 that Taro had been awarded the Econdisc business and the secondary

         position at Cardinal, and that Taro would not take on any more customers. SW-4

         understood this to mean that there would be no price erosion resulting from the

         entrance of the additional suppliers and Sandoz would not have to relinquish any

         additional customers to Taro. Later that evening, on August 8, 2011, SW-4 passed

         this information about their co-conspirator on to others at Sandoz.

               516. The following week, on August 19, Hannaford – a retail pharmacy

         customer – told SW-6 that it had received a competitive offer for Imiquimod Cream.

               517. As with Medco, Hannaford similarly would not identify which

         manufacturer made the offer, but it was, in fact, made by Taro.

               518. As was becoming the usual practice in the cartel, this set off a flurry of

         communications among manufacturers in that market. Later, as the cartel became

         more adept at adjusting market allocation and more confident that its members would

                                                     174

                                                 174 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 186 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         comply with its so-called “fair share” agreement, fewer or, at times, no direct

         communications were needed, but 2011 was still in its relative infancy.

               519. That day, SW-6 spoke several times with T.P. at Perrigo and H.M. of

         Taro, in an effort to find out which competitor made the offer, following much of the

         pattern above:

               First, SW-6 (at Fougera) called T.P. at Perrigo; then, immediately after hanging

               up with T.P.,

               SW-6 (at Fougera) called H.M. at Taro; then, immediately called him back for

               another minute, and immediately after that, called H.M. one more time; they

               spoke for a total of approximately ten minutes.

               520. During these calls, SW-6 was able to determine that Taro had, in fact,

         made the offer. Later that same day, August 19, 2011, SW-6 e-mailed his boss at

         Fougera, Walt Kaczmarek, asking to cede the Hannaford account to Taro so that

         Taro could get its so-called “Fair Share.”

               521. The goal of all of the communications just described among various

         cartel members – Fougera, Perrigo, Sandoz, and Taro – was to avoid competition and

         minimize the erosion in price for Imiquimod Cream that would typically come with

         the entry of new manufacturers. The results were highly successful.

               522. Throughout September of that year, H.M. at Taro, SW-6 at Fougera, and

         T.P. at Perrigo spoke several times by phone, during which they discussed, inter alia,

         Taro’s new capacity to take on additional market share for Imiquimod Cream and

                                                      175

                                               175 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 187 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         how that should be accommodated in the market. As always, SW-6 and T.P. kept their

         supervisors, Kaczmarek and Wesolowski, informed of the content of those

         conversations.

               523. Some of those calls are detailed in the chart below:
               

               
                   9/21/2011    Voice   CW-6 (Fougera)        Incoming    H.M.(Taro)                   6:22:00      0:01:00
                   9/21/2011    Voice   CW-6 (Fougera)        Outgoing    H.M.(Taro)                   6:24:00      0:04:00
                   9/21/2011    Voice   CW-6 (Fougera)         Outgoing   H.M. (Taro)                  6:49:00      0:02:00
                   9/23/2011    Voice   CW-6 (Fougera)         Outgoing    T.P.(Perrigo)               6:46:00      0:03:00
                   9/23/2011    Voice   CW-6 (Fougera)         Incoming    Kaczmarek,Walt (Fougera)   11:31:14      0:12:10
                   9/26/2011    Voice    CW-6 (Fougera)       
                                                               0utgoing    T.P.(Perrigo)              12:23:00      0:04:00
                   9/26/2011    Voice    CW-6 (Fougera)       Outgoing     H.M. (Taro)                12:29:00      0:01:00
                   9/26/20111   Voice   iCW-6 (Fougera)       Outgoing    1
                                                                            H.M. (Taro)               12:39:00      0:03:00
                   9/26/2011    Voice    CW-6 (Fougera)       Incoming     H.M.(Taro)                 12:46:00      0:04:00
                   9/26/2011    Voice   CW-6 (Fougera)        Outgoing     T.P.(Perrigo)              12:49:00      0:01:00
                   9/26/2011    Voice   CW-6 (Fougera)        Outgoing     H.M. (Taro)                13:12:00      0:01:00
                   9/26/2011    Voice   CW-6 (Fougera)        Outgoing     H.M. (Taro)                13:19:00      0:01:00
                   9/26/2011    Voice   CW-6 (Fougera)        Outgoing     H.M. (Taro)                13:26:00      0:03:00
                   9/27/2011    Voice   CW-6 (Fougera)        Outgoing      H.M. (Taro)                4:05:00      0:08:00
                   9/27/2011    Voice   CW-6 (Fougera)        Incoming      H.M.(Taro)                 5:48:00      0:03:00
                   9/27/2011    Voice   CW-6 (Fougera)        Outgoing     T.P.(Perrigo)              5:50:00      0:01:00
                   9/27/2011    Voice   CW-6 (Fougera)        Outgoing    T.P.(Perrigo)                6:16:00    0:01:00
                   9/27/2011    Voice   CW-6 (Fougera)        Outgoing    T.P.(Perrigo)                6:16:00     0:04:00
                   9/27/2011    Voice   CW-6 (Fougera)        Outgoing    Kaczmarek,Walt (Fougera)     8:46:35      0:05:01
                   9/27/2011    Voice   CW-6 (Fougera)        Outgoing    T.P.(Perrigo)                9:05:00      0:03:00
                   9/27/2011    Voice   T.P.(Perrigo)         Outgoing    Wesolowski John (Perrigo)    8:42:00      0:01:00
                   9/27/2011    Voice   CW-6 (Fougera)        Outgoing    T.P. {Perrigo)              12:24:00      0:01:00 


               524. After this series of calls, on September 30, 2011, Kaczmarek e-mailed

         other Fougera sales executives, including D.K., to advise them that Taro had made an

         offer on the Imiquimod Cream account of Wal-Mart, a Fougera customer.

         Kaczmarek reluctantly recommended that Fougera give up Wal-Mart’s business and

         Kaczmarek said that, if Fougera defended the Wal-Mart account, Taro would likely

         just go after other customers at lower and lower prices. On the other hand, if




                                                              176

                                                          176 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 188 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Fougera gave up Wal-Mart, Taro would hopefully walk away, allowing the market to

         remain stable.

                  525. D.K. agreed with Kaczmarek’s recommendation and Fougera ceded the

         business to Taro, which did, in fact, keep the market stable and prices high, where

         Defendants wanted them.

                  526. No shortages or other market features can explain Defendants’ elevated

         pricing for Imiquimod Cream during the Relevant Period.

                  527. The elevated prices of Imiquimod Cream that resulted from Defendants’

         anticompetitive conduct injured Plaintiff, caused Plaintiff to pay more than it would

         have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                  528. The unlawful agreement among Fougera, Perrigo, Sandoz, and Taro for

         Imiquimod Cream was part of all Defendants’ overarching conspiracy to unreasonably

         restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  F.    Adapalene Cream
                  529. Generic Adapalene Cream is a retinoid used to treat severe acne.

                  530. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Adapalene Cream (“Adapalene Cream”), as follows:


                                                     177

                                                177 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 189 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               531. From at least 2010 through at least 2013, Defendants Sandoz/Fougera

         and Perrigo dominated the market for Adapalene Cream.

               532. On July 6, 2010, Fougera received FDA approval as the first-to-file

         generic for Adapalene Cream. Two weeks later, on July 20, 2010, Fougera entered the

         market and published WAC pricing.

               533. Fougera quickly realized, however, that it would not be alone in the

         market for long, and that Perrigo would soon enter, as well. On August 9, 2010,

         Kaczmarek e-mailed D.K., a senior executive at Fougera. Similarly, a few weeks later,

         on August 30, 2010, D.K. followed up with other Fougera executives. Several Perrigo

         representatives attended NACDS, including T.P., Wesolowski, and S.K., a senior

         Perrigo executive.

               534. On September 27, 2010, SW-6 of Fougera called T.P. of Perrigo. The

         call lasted less than one minute. Minutes later, T.P. called SW-6 back and they spoke

         for approximately three minutes.

               535. Two days later, on September 29, 2010, Kaczmarek informed D.K. that

         Perrigo would be shipping Adapalene Cream in two weeks and sending out offers to

         customers starting that day. D.K. passed that information along to other senior

         Fougera executives.

               536. On October 1, 2010, M.A., a marketing executive at Fougera, e-mailed

         D.K. to inform him that there had been no publicly-reported changes in the

         Adapalene market.

                                                  178

                                              178 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 190 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               537. Between October 5 and October 7, 2010, SW-6 at Fougera and T.P. at

         Perrigo exchanged several calls. Shortly after hanging up with T.P., SW-6 called his

         boss at Fougera, Walter Kaczmarek, to report on his conversations. These calls are

         detailed in the chart below:




               538. The next day, on October 8, D.K. e-mailed Kaczmarek. That morning,

         Kaczmarek called SW-6 and they spoke for two minutes. After that call, SW-6 called

         T.P. at Perrigo at 10:53 am and they spoke for approximately 3 minutes. After

         hanging up, SW-6 called again that afternoon, at 3:59, for 38 seconds, likely leaving a

         voice-mail. A minute later, at 4:01 pm, T.P. called back, and they spoke for

         approximately five minutes. At the conclusion of his call with SW-6, T.P. immediately

         called his supervisor, Wesolowski, at 4:07 pm.

               539. SW-6 at Fougera and T.P. at Perrigo continued to exchange calls in the

         days leading up to Perrigo’s launch of Adapalene Cream. As before, SW-6 and T.P.

         continued to keep their supervisors, Kaczmarek and Wesolowski, informed of their

         conversations. These calls are detailed in the chain below:



                                                   179

                                               179 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 191 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               540. A few days later, on October 25, SW-6 and T.P. spoke again for

         approximately four minutes. That same day, Perrigo entered the Adapalene Cream

         market and published WAC pricing that exactly matched Fougera’s WAC pricing.

               541. From the outset, and consistent with the so-called “fair share” rules of

         Defendants’ cartel, Fougera understood and agreed that it needed to give up 40% of

         its share of the market to Perrigo. SW-6 at Fougera and T.P. at Perrigo also discussed

         which customers Fougera would give up. For example, the day after Perrigo’s entry,

         on October 26, 2010, SW-6 and T.P. spoke at least four times. Shortly after the last

         of those calls, SW-6 sent an e-mail to Kaczmarek recommending ceding market share

         to Perrigo.

               542. Fougera wasted no time in acting on SW-6’s recommendations and

         ceding significant share to the new entrant, Perrigo. Perrigo, in turn, focused

         specifically on the list of customers provided by SW-6. For example, on October 25,


                                                   180

                                               180 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 192 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         2010, Publix informed Fougera that it had received a competitive offer for Adapalene

         Cream and offered Fougera the opportunity to retain the business. The next day, on

         October 26, S.H., a Fougera sales executive, declined to bid.

               543. Also on October 25, 2010, NC Mutual informed Fougera that it had

         received a competitive offer for Adapalene Cream. On October 28, SW-3 forwarded

         the request to Kaczmarek. Kaczmarek indicated, by reply e-mail, that Fougera should

         not keep the account. Later that day, SW-3 passed on the substance of that response

         to NC Mutual.

               544. On October 26, Rite Aid advised Fougera that it had received a

         competitive bid for Adapalene Cream. The following week, consistent with their

         plan, Fougera ceded the account to Perrigo on November 2.

               545. On October 29, Kroger informed SW-3 that it had received a

         competitive offer from Perrigo for Adapalene Cream. SW-3 forwarded the e-mail to

         Kaczmarek, who told SW-3 not to match Perrigo’s offer. SW-3 would later

         acknowledge in his monthly recap that the decision not to match Perrigo’s offer was

         meant to cede market share to new entrant, Perrigo.

               546. Further, by the end of October, 2010, Fougera had also given up

         Cardinal’s Adapalene Cream business to Perrigo.

               547. The agreement operated successfully for both Fougera and Perrigo, and

         Fougera was happy that Perrigo had followed their nascent cartel’s rules by keeping




                                                   181

                                              181 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 193 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         prices high and focusing on the agreed-upon customers as it entered the market for

         Adapalene Cream.

               548. Two years later, Sandoz (which by this time had acquired Fougera) left

         the Adapalene Cream market temporarily due to supply issues in November, 2012.

         This left Perrigo as the sole manufacturer of the product – but not for long.

               549. By early January, 2013, Sandoz was making plans for its re-entry into the

         market. On January 14, 2013, SW-3 provided M.A., a Sandoz marketing executive, a

         list of potential targets for Adapalene Cream. The list of potential targets was

         organized by historical volume of units purchased and Walgreens was the first name

         on that list. Wal-Mart was not listed as a target.

               550. On June 24, 2013, approximately one month before Sandoz’s re-launch,

         SW-3 (at Sandoz) and T.P. (at Perrigo) had a ten-minute phone call, during which T.P.

         shared Perrigo’s nonpublic dead net pricing for Adapalene Cream for two customers

         – Walgreens and Optisource.

               551. Three weeks later, on July 15, Sandoz held a Commercial Operations call

         during which the discussed, among other things, the Adapalene Cream re-launch

         scheduled for later that month. That same day, T.P. and SW-3 exchanged two more

         calls (likely voice-mails), both lasting one minute. After exchanging a third call on July

         16, the two connected on July 17, 2013 and spoke for approximately 20 minutes.

         During this call, T.P. provided SW-3 with Perrigo’s non-public pricing for Adapalene




                                                    182

                                               182 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 194 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Cream for a list of customers. T.P. also told SW-3 that Perrigo was not willing to give

         Walgreens to Sandoz.

               552. The purpose of conveying this information was so that Sandoz, when it

         re-entered the market, could target and obtain specific agreed-upon customers with

         the highest prices possible, to minimize price erosion.

               553. Also, between July 16-18, SW-3 and A.F., a sales executive at Perrigo,

         exchanged at least nineteen text messages.

               554. On July 26, 2013, the day of Sandoz’s re-launch of Adapalene Cream,

         Sandoz colleagues SW-3 and SW-1 spoke for eight minutes. On this call, SW-3

         provided SW-1 with the customer pricing for Adapalene Cream that T.P. (at Perrigo)

         had given to him. Within minutes of hanging up with SW-3, SW-1 then sent an

         internal e-mail, including to Kellum, regarding Adapalene Cream pricing.

               555. Notably, the price points matched exactly with the price points T.P. had

         provided to SW-3. In his e-mail, CW-1 also stated that Sandoz would need to bid

         30% lower than ABC’s current price in order to win the business upon re-launch.

               556. That same day, July 26, 2013, Sandoz prepared and sent offers for

         Adapalene Cream to the three customers SW-1 identified – ABC, McKesson, and

         Wal-Mart – as well as Rite Aid and Morris & Dickson. Consistent with the prior

         conversations between SW-3 and T.P., Sandoz did not submit a bid to Walgreens.

               557. Later that day, July 26, 2013, Morris & Dickson accepted Sandoz’s bid

         for Adapalene Cream.

                                                   183

                                               183 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 195 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               558. Also, that same day, Wal-Mart declined the opportunity – but for

         reasons other than price.

               559. The following Monday (the next business day), on July 29, T.P. (Perrigo)

         called SW-3 twice. Both calls lasted one minute. The next day, on July 30, SW-3

         called T.P. back and they spoke for thirteen 13 minutes. SW-3 hung up and

         immediately called SW-1 to report about this conversation. That call lasted four

         minutes. That same day, Rite Aid accepted Sandoz’s bid for Adapalene Cream.

               560. The day after that, Saturday, July 31, Sandoz sent an offer for Adapalene

         Cream to Econdisc. The next morning, on Sunday, August 1, Econdisc notified

         Perrigo of the offer and gave them an opportunity to bid to retain the business.

         Within the hour, T.P. called SW-3; the call lasted one minute. Ten minutes later, T.P.

         called SW-3 again and they spoke for five minutes. The same day, Sandoz colleagues

         SW-3 and SW-1 spoke for five minutes.

               561. The next day, Monday, August 2, ABC accepted Sandoz’s bid for their

         Adapalene Cream account.

               562. Later that week, on Friday, August 6, T.P. and SW-3 exchanged two calls

         lasting four minutes and twelve minutes. Later that day, T.P. and his colleagues at

         Perrigo, including his supervisor, Wesolowski, had a conference call to discuss

         Adapalene Cream. That same afternoon, Perrigo notified Econdisc that it was

         declining to bid to retain their business. Later that day, Econdisc accepted Sandoz’s

         bid for Adapalene Cream.

                                                   184

                                              184 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 196 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               563. The next day, on August 7, 2013, McKesson accepted Sandoz’s offer.

               564. T.P. of Perrigo and CW-3 continued to talk throughout August, 2013, to

         co-ordinate Sandoz’s smooth entry into the market. For example, between August 12

         and August 15, the two competitors exchanged at least eight calls, including two calls

         on August 15, one of which lasted approximately a quarter-hour. Later that day,

         M.A., a Sandoz marketing executive, e-mailed SW-1 regarding Adapalene Cream and

         stating that Sandoz’s market share was now 25%. As just detailed, Sandoz had stayed

         away from Walgreens because Perrigo said they would not give up the business.

               565. Respecting the agreement that the two co-conspirators had arranged,

         Sandoz stayed away from Walgreens and instead submitted another offer to Wal-Mart

         on August 27, 2013. Wal-Mart, again, summarily refused the offer. The next day,

         August 28, SW-3 called T.P. and they spoke for approximately a quarter-hour. T.P.

         then hung up and spoke with his supervisor, Wesolowski, for seven minutes.

               566. As of December, 2013, and without the Wal-Mart business, Sandoz had

         only obtained approximately 30% share of the Adapalene Cream market. This was

         well below its expected share in a two-player market and less than the 47% market

         share that Sandoz had maintained prior to leaving the market in November, 2012.

               567. This underperformance caught the attention of high-level executives at

         Sandoz. So on January 8, 2014, R.A., a Sandoz finance executive, convened a meeting

         to discuss the Adapalene Cream re-launch and the issue of securing more market

         share on the product. By that time, it had been decided internally by the sales team

                                                   185

                                              185 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 197 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         that Sandoz would pursue Walgreens – representing approximately 19% share – to

         meet its fair share targets on Adapalene Cream.

               568. That same day, on January 8, SW-3 called T.P. at Perrigo. The call lasted

         one minute. First thing the next morning, SW-3 called T.P. again and they spoke for

         approximately a quarter-hour. T.P. and SW-3 exchanged two more calls the following

         week, on January 13 and January 16, lasting one minute and 10 minutes, respectively.

         Immediately upon hanging up from the ten-minute call on January 16, SW-3 called

         SW-1 and they spoke for eight minutes.

               569. Three weeks later, on January 28, 2014, Sandoz held a follow-up meeting

         to discuss the Adapalene Cream re-launch and Walgreens as Sandoz’s next target.

         Two days after that, on January 30, Sandoz met with Walgreens to discuss new

         product opportunities, including Adapalene Cream. The next day, on January 31, SW-

         3 called T.P. and they spoke for eight minutes. Upon hanging up with T.P., SW-3

         called SW-1. The call lasted one minute.

               570. After this series of communications between SW-3 at Sandoz and T.P. at

         Perrigo, Sandoz submitted a bid to Walgreens for Adapalene on February 14, 2014.

         Perrigo promptly conceded the customer and Walgreens awarded the business to

         Sandoz on March 5, 2014. This award brought Sandoz’s share back to 47% – the

         same percentage it had before exiting the market in 2010.

               571. No shortages or other market features can explain Defendants’ price

         prices for generic Adapalene Cream during the Relevant Period.

                                                    186

                                             186 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 198 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                572. The elevated prices of generic Adapalene Cream resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                573. The unlawful agreements between Defendants Sandoz/Fougera and

         Perrigo regarding Adapalene Cream were part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                G.     Desonide Lotion

                574. Generic Desonide Lotion (“Desonide Lotion”) is a topical steroid that

         treats a variety of skin conditions, including eczema, dermatitis, allergies, and rash.

                575. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Desonide Lotion, as follows:

                576. Between 2009 and 2011, Defendants Actavis and Fougera dominated the

         market for generic Desonide Lotion; in fact, they were the only two manufacturers of

         generic Desonide Lotion. In those years, they instituted WAC price increases that

         were in lock step with one another. For example, on June 1, 2009, Fougera increased

         WAC pricing by roughly 90% and Actavis followed and matched on September 1,




                                                     187

                                                187 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 199 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         2009. Similarly, on July 22, Actavis increased WAC pricing by nearly 200% and

         Fougera followed three days later, on July 25, 2011.

               577. Following the increases, and consistent with fair share principles, the

         competitors declined opportunities to bid on each other’s business so as not to take

         advantage of the price increases.

               578. As of August 2012, the market for Desonide Lotion was evenly split

         between the two competitors with Sandoz at 56% market share and Actavis at 44%.

               579. On August 23, 2012, Kellum circulated a list of Fougera products that he

         recommended taking price increases on, including Desonide Lotion.

               580. Between August 25 and August 28, 2012, the NACDS held its Pharmacy

         and Technology Conference in Denver, Colorado. Representatives from Defendants

         Actavis and Sandoz attended the conference, including CW-3 and Kellum of Sandoz

         and Aprahamian, then a senior pricing executive at Actavis.

               581. At the conference, Aprahamian approached CW-3 and told him that

         Actavis was having supply issues on Desonide Lotion and would be exiting the

         market for a period of time. CW-3 then passed this information along to Kellum

         because he knew Kellum was interested in raising the price on Desonide Lotion and

         would view Actavis’s temporary exit from the market as a positive development.

               582. J.P., a product manager at Sandoz, was tasked with putting together

         information for the potential price increases, including on Desonide Lotion. On




                                                   188

                                              188 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 200 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         September 12, 2012, J.P. e-mailed CW-1, a senior pricing executive at Sandoz, and

         Kellum asking for input on the rationale for the price increases.

               583. One month later, in October 2012, Kellum asked CW-3 to reach out to

         Aprahamian to get more specific information regarding Actavis’s supply issues on

         Desonide Lotion. On October 17 and 18, 2012, CW-3 exchanged several calls with

         Aprahamian. These calls are detailed in the chart below:




               584. Later that evening on October 18, 2012, CW-3 sent an e-mail to Kellum

         and other Sandoz colleagues reporting what he had learned from Aprahamian.

               585. In accordance with the cartel’s strategy of avoiding putting any

         incriminating language in writing, CW-3 referred to his source as a customer. Further,

         CW-3 knew that Kellum understood that his true source for the information was not

         a customer, btu rather his contact at Actavis, Aprahamian.

               586. After confirming their own ability to supply, Sandoz decided to move

         forward with a price increase on Desonide Lotion. In November, 2012, Sandoz

         generated a price increase analysis for the product.




                                                    189

                                               189 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 201 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               587. On December 5, 2012, Sandoz raised its WAC prices for Desonide

         Lotion by 75%. On the day before and the day of the price increase, CW-3 called

         Aprahamian twice, letting him know the details of the increase. The calls lasted

         approximately seven minutes and two minutes, respectively. Several months later, on

         May 10, 2013, Sandoz again increased WAC pricing for Desonide Lotion – this time

         by 11%.

               588. On August 22, 2013, Actavis finally re-entered the Desonide Lotion

         market and matched Sandoz’s increased pricing. That same day, CW-3 received a text

         message from A.G., a sales executive at Actavis.

               589. On August 26, 2013, CW-3 notified the rest of the Fougera sales team

         that Actavis had re-entered the market. In response, CW-1 sarcastically

         recommended reducing all Desonide prices by 75%

               590. Sandoz proceeded to concede several of its Desonide Lotion customers

         to Actavis in order to allow Actavis to regain its market share without eroding the

         high market pricing.

               591. No shortages or other market features can explain Defendants’ price

         increases for generic Desonide Lotion during the Relevant Period.

               592. The elevated prices of generic Desonide Lotion resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely




                                                   190

                                              190 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 202 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                593. The unlawful agreement among Defendants Actavis and

         Sandoz/Fougera regarding generic Desonide Lotion was part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

                H.     Permethrin
                594. Generic Permethrin is an insecticide that is used, inter alia, to treat

         scabies and head lice.

                595. Permethrin was discovered in the 1970’s and has been commercially

         available in the United States for decades. The market for generic Permethrin is

         mature. Permethrin has been commercially available in the United States in a generic

         form for decades.

                596. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         external 5% Permethrin cream (“Permethrin”) at least as follows:

                597. From at least 2008 until the 2013, Defendants Actavis and Perrigo

         dominated the market for Permethrin. Defendant Mylan did not enter the

         Permethrin market until mid-2013, by which time it had become extremely profitable.

                598. From 2013 until at least mid-2019, the last period for which sales figures



                                                     191

                                                191 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 203 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         were readily available, Actavis, Perrigo and Mylan and dominated the market for

         Permethrin, and maintained the 2013 prices – except for Perrigo, which temporarily

         increased its price above even that level, throughout 2016.

                599. Permethrin had had relatively low and stable prices for years. For

         example, from 2008 through mid-2011, the list price for Permethrin was less than 50

         cents per unit.

                600. But in the summer of 2010, in accordance with the schemes of

         Defendants’ cartel, Actavis and Perrigo started talking, about, inter alia, Permethrin

         prices. For example, on May 27, 2010 – right around the time that Actavis and

         Perrigo raised their contract net prices for Permethrin – Actavis’s Director of

         National Accounts, M.D., spoke by phone with Perrigo’s Director of National

         Accounts, T.P., for approximately 10 minutes.

                601. The two spoke again the following summer – and Actavis and Perrigo

         nearly doubled their Permethrin prices.

                602. In late July, 2011, Actavis announced the Permethrin list price increase.

         Shortly thereafter, on Wednesday, August 3, the same Perrigo Director of National

         Accounts and Actavis Director of National Accounts (M.D. and T.P., respectively)

         spoke for approximately three minutes. Two days later, on Friday, August 5, 2011,

         Perrigo announced an identical list (WAC) price. That day, the Perrigo Director

         called the Actavis Director and appears to have left a message. The next business day,

         on Monday, August 8, they finally connected and spoke for approximately 9 minutes.

                                                    192

                                               192 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 204 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               603. This made Permethrin very profitable – since Perrigo’s and Actavis’s

         costs were unchanged, that doubling in price (an extra 50 cents per unit) was all profit.

               604. The pattern repeated in 2013, except this time, Perrigo led the price

         increases – and Mylan joined the market, but not, of course, at a lower price.

               605. First, on March 13, 2013, Perrigo announced its price increases. The

         next day, the Actavis and Perrigo Directors spoke for more than 10 minutes. Six

         weeks later, they spoke again, for nearly 25 minutes, on April 12. And two weeks

         after that, on April 25, Actavis announced list prices identical to those of Perrigo.

               606. This market was too profitable for Mylan to ignore – but, in accordance

         with Defendant’s anticompetitive overarching scheme and established practice, Mylan

         needed to work out pricing with the incumbent suppliers.

               607. So before Mylan could enter the market in late 2013, arrangements with

         competitors had to be made. Perrigo’s T.P. (Director of National Accounts) kept

         Actavis in the loop. Just as in 2011, T.P. spoke with M.D., Actavis’s Director of

         National Accounts on August 21 and Friday, August 23, 2013.

               608. Early the next week, Perrigo’s T.P. communicated with Mylan’s Jim

         Nesta. On August 27, 2013, the two executives exchanged messages; the following

         day, they connected and spoke for approximately 10 minutes.

               609. Then, when Mylan entered the market in the late summer of 2013, rather

         than offer lower prices to gain market share (as would have happened in a competitive

         market), Mylan entered at contract prices that were at a premium to and announced

                                                    193

                                               193 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 205 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         identical list prices, which was consistent with their price-fixing agreement on

         Permethrin in particular and Defendants’ general cartel agreement.

                610. There were additional communications on September 11, 2013, when

         T.P. (Perrigo) spoke with M.D. (Actavis), and on November 15, when T.P. (Perrigo)

         spoke with Nesta (Mylan).

                611. No shortages or other market features can explain Defendants’ elevated

         pricing for Permethrin during the Relevant Period.

                612. The elevated prices of Permethrin that resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                613. The unlawful agreement among Actavis, Perrigo, and Mylan for Perm-

         ethrin was part of all Defendants’ overarching conspiracy to unreasonably restrain

         trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                I.     Potassium Chloride ER Tablets

                614. Generic Potassium Chloride tablets (“Potassium Chloride”) are used to

         treat low potassium, which is important for the heart, muscles, and nerves.

                615. The market for Potassium Chloride tablets is and was mature and had

         multiple manufacturers at all relevant times. As a result, for years, the prices of

         Potassium Chloride tablets were relatively low and stable.

                                                    194

                                                194 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 206 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                616. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain or stabilize the prices of Potassium

         Chloride tablets (8 mEq, 10 mEq, 20 mEq), beginning at least as early as July of 2010,

         as follows:

                617. During the Relevant Period, Defendants Upsher-Smith, Sandoz, Actavis,

         Zydus and Mylan dominated the markets for generic Potassium Chloride 8 MEQ, 10

         MEQ, and 20 MEQ tablets.

                618. Upsher-Smith, Sandoz and Actavis were the dominant suppliers in the

         market in the early years. Upsher-Smith manufactured tablets and marketed and sold

         them under the brand name Klor-Con. Upsher-Smith also supplied tablets to Sandoz,

         which in turn marketed and sold them under a Sandoz label.

                619. In the summer of 2010, Upsher-Smith, Sandoz and Actavis imposed

         nearly simultaneous and very large price increases. In the space of approximately 6

         weeks, all three manufacturers tripled their list (WAC) prices.

                620. In June, 2011, Zydus entered the market. Rather than offer better prices

         to win market share, Zydus tracked the high prices of Upsher-Smith, Sandoz and

         Actavis.

                621. As of July 1, 2014, Upsher-Smith ceased to market and sell Klor-Con

         under the Upsher-Smith label, but instead licensed the Klor-Con name to Sandoz.

         Thus, after July 1, 2014, Sandoz sold Klor-Con Potassium Chloride tablets under the

         Sandoz label, though the tablets continued to be manufactured by Upsher-Smith.

                                                    195

                                                195 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 207 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               622. In the second half of 2014, Mylan entered the market for Potassium

         Chloride tablets. Like Zydus before it, Mylan entered at high prices that tracked the

         other manufacturers already in the market.

               623. The WAC price chart below shows the large, parallel and sustained price

         increases for Potassium Chloride tablets.27




               624. Throughout this period, Upsher-Smith, Sandoz, Actavis, Zydus and

         Mylan met at trade conferences and communicated directly with each other in

         furtherance of their price-fixing agreement on Potassium Chloride tablets and of their

         Fair Share agreement.


         
          The pricing patterns for 8 MEQ, 10 MEQ and 20 MEQ dosages were very similar.
         Only the chart for the 10 MEQ dosage is included here.

                                                   196

                                              196 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 208 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               625. For example, during the summer of 2010, D.Z, the Senior National

         Account Manager at Upsher-Smith, and K.K., a Senior National Account Executive at

         Sandoz, communicated a number of times by telephone both before and after the

         August list (WAC) price increases imposed by Sandoz and Upsher-Smith.

               626. During the summer of 2011, before Zydus entered the Potassium

         Chloride ER market, it first communicated with the incumbent suppliers. K.R.,

         Zydus’s Assistant Vice President of National Accounts, communicated frequently that

         summer by phone, including voice and text messages, with D.L., a Director of

         National Accounts at Sandoz.

               627. In the fall of 2014, when Mylan was entering the Potassium Chloride ER

         market, Mylan’s Jim Nesta spoke to Marc Falkin at Actavis twice on September 23,

         2014. They also had been communicating over the summer leading up to Mylan’s

         entry. When Mylan finally joined the market it did so at elevated prices consistent with

         the Fair Share and price-fixing agreement.

               628. No shortages or other market features can explain Defendants’ price

         increases for generic Potassium Chloride tablets during the Relevant Period.

               629. The elevated prices of generic Potassium Chloride tablets resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                                                   197

                                               197 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 209 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                630. The unlawful agreement among Defendants Upsher-Smith, Sandoz,

         Actavis, Zydus and Mylan, regarding generic Potassium Chloride tablets was part of

         all Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

                J.     Triamcinolone Acetonide Cream and Ointment

                631. Generic Triamcinolone Acetonide (“Triamcinolone Acetonide”) is a

         corticosteroid that is used to treat a variety of skin conditions, including eczema,

         dermatitis, allergies, and rashes. Triamcinolone Acetonide is available as both a cream

         and an ointment.

                632. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Triamcinolone Acetonide Cream and Ointment, as follows:

                633. As of July, 2010, Fougera and Perrigo were the only manufacturers in

         the generic markets for both Triamcinolone Acetonide Cream and Ointment. They

         took advantage of their already-ongoing collusive relationship to raise prices on both

         products.

                634. On July 1, 2010 and again on July 20, Fougera raised WAC prices for

         various sizes and formulations of both the cream and the ointment. On July 21 and

         July 30, 2010, Perrigo increased its own WAC prices on the same products to

         comparable levels.




                                                     198

                                                198 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 210 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                635. In the days leading up to, and surrounding these increases, CW-6 of

         Fougera and T.P. of Perrigo exchanged at least eight calls, set forth in the chart below:




                636. After the price increases, both companies adhered to their understanding

         not to poach the others’ customers or improperly take advantage of the price increase

         by seeking additional market share.

                637. For example, on July 30, 2010, a Perrigo customer, ABC, provided

         Fougera an opportunity to bid on its Triamcinolone Acetonide business because of

         Perrigo’s price increase.

                638. That same day, Kaczmarek called CW-6. The call lasted approximately

         two minutes. CW-6 then called T.P. of Perrigo and they spoke for a few minutes.

         CW-6 hung up with T.P., called Kaczmarek back, and they spoke for approximately

         five minutes. Immediately upon hanging up, Kaczmarek responded to CW-3’s e-mail,

         with a copy to CW-6. At the same time, T.P. called his supervisor, Wesolowski, and

         they spoke for approximately five minutes.




                                                   199

                                               199 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 211 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               639. No shortages or other market features can explain Defendants’ price

         increases for generic Triamcinolone Acetonide Cream and Ointment, during the

         Relevant Period.

               640. The elevated prices of generic Triamcinolone Acetonide Cream and

         Ointment resulted from Defendants’ anticompetitive conduct, injured Plaintiff and

         caused Plaintiff to pay more than it would have paid in a free and fair market, and will

         continue indefinitely at these elevated levels unless Defendants’ conduct in

         furtherance of their conspiracies is enjoined by this Court.

               641. The unlawful agreements among Defendants Fougera and Perrigo,

         regarding Triamcinolone Acetonide Cream and Ointment were part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

               K.     Atropine Sulfate Tablets

               642. Generic Atropine Sulfate 1% Ophthalmic Solution (“Atropine Sulfate”)

         is an anticholinergic, used in eye examinations to dilate the pupil and to treat certain

         eye conditions.

               643. The market for Atropine Sulfate is mature. At all relevant times, there

         have been multiple manufacturers. It has been available in the United States in

         generic form for over a decade.




                                                    200

                                               200 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 212 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                644. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Atropine Sulfate, as follows:

                645. Defendants Bausch and Fougera/Sandoz dominated the sales of

         Atropine Sulfate with close to an 80/20 market-share split for much of the Relevant

         Period.

                646. The GAO noted that Atropine Sulfate had “extraordinary price

         increases” in the years 2010-2011.

                647. The ability of Bausch and Fougera/Sandoz to reach agreements on

         Atropine Sulfate Ophthalmic Solution was aided by the prevalence of trade

         association meetings and conferences where the parties were able to meet in person.

                648. The agreement between Defendants Bausch and Sandoz was part of an

         overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise

         prices, rig bids, and engage in market and customer allocation for generic drugs,

         including Atropine Sulfate Ophthalmic Solution (1%).

                649. No shortages or other market features can explain Defendants’ price

         increases for generic Atropine Sulfate during the Relevant Period.

                650. The elevated prices of generic Atropine Sulfate resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely




                                                     201

                                                201 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 213 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                651. The unlawful agreement among Defendants Bausch and Fougera/

         Sandoz, regarding generic Atropine Sulfate, was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                L.     Oxycodone HCL Tablets & Oral Solution

                652. Generic Oxycodone HCL Tablets and Oral Solution (“Oxycodone” or

         “Oxycodone HCL”) are an opioid agonist, indicated for the management of moderate

         to severe acute and chronic pain where the use of an opioid analgesic is appropriate.

                653. Oxycodone is available in several forms, including Tablet and Oral

         Solution, and has been available in the United States in generic form for over a

         decade. The market for Oxycodone HCL is mature. At all relevant times, there have

         been multiple manufacturers of Oxycodone HCL.

                654. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Oxycodone HCL, as follows:

                655. The GAO noted that Oxycodone HCL had “extraordinary price

         increases” in the years 2010-2011.




                                                     202

                                                202 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 214 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               656. The ability of Glenmark and Lannett to reach agreements on

         Oxycodone HCL was aided by the prevalence of trade association meetings and

         conferences where the parties were able to meet in person.

               657. The agreement between Defendants Glenmark and Lannett was part of

         an overarching conspiracy between generic drug manufacturers to fix, stabilize, and

         raise prices, rig bids, and engage in market and customer allocation for generic drugs,

         including Oxycodone HCL Oral Solution (20mg/ml).

               658. The ability of Mallinckrodt, Par and Teva to reach agreements on

         Oxycodone HCL Tablets was aided by the prevalence of trade association meetings

         and conferences where their employees were able to meet in person.

               659. The agreement between Defendants Mallinckrodt, Par, and Teva was

         part of an overarching conspiracy between generic drug manufacturers to fix, stabilize,

         and raise prices, rig bids, and engage in market and customer allocation for generic

         drugs, including Oxycodone HCL Tablets (15 mg and 30 mg).

               660. No shortages or other market features can explain Defendants’ price

         increases for generic Oxycodone HCL during the Relevant Period.

               661. The elevated prices of generic Oxycodone HCL resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                                                   203

                                               203 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 215 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               662. The unlawful agreements among Defendants Mallinckrodt, Par, and

         Teva, regarding generic Oxycodone HCL, were part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

               M.     Betamethasone Dipropionate, Betamethasone Dipropionate
                      Augmented cream, Betamethasone Dipropionate
                      Clotrimazole, Betamethasone Valerate, and Hydrocortisone
                      Valerate
               663. As set forth in more detail below, generic: Betamethasone

         Dipropionate, Betamethasone Dipropionate Augmented cream, Betamethasone

         Dipropionate Clotrimazole, Betamethasone Valerate, and Hydrocortisone Valerate are

         sold in a variety of formulations, including ointments, creams, and lotions, and are

         used in the treatment of skin conditions, such as eczema and fungal infections.

               664. Generic Betamethasone Dipropionate (“Betamethasone Dipropionate”

         or “Beta Dip”); generic Betamethasone Dipropionate Augmented cream

         (“Betamethasone Dipropionate Augmented cream” or “Beta Dip Augmented

         cream”); generic Betamethasone Valerate (“Betamethasone Valerate” or “Beta Val”);

         and generic Hydrocortisone Valerate (“Hydrocortisone Valerate”) are all

         corticosteroids and are used to help relieve redness, itching, swelling, and other

         symptoms of various skin conditions.

               665. Generic Betamethasone Dipropionate Clotrimazole (“CBD”) is a

         combination of generic clotrimazole (a synthetic antifungal agent) and generic



                                                    204

                                               204 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 216 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         betamethasone dipropionate that is used to treat fungal infections, including

         ringworm, athlete’s foot, and jock itch.

                  666. The markets for these products were mature and at all relevant times had

         multiple manufacturers.

                  667. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic:

         Betamethasone Dipropionate cream, ointment, and lotion; Betamethasone

         Dipropionate Augmented lotion; Betamethasone Dipropionate Clotrimazole cream

         and lotion; Betamethasone Valerate cream and ointment; and Hydrocortisone

         Valerate cream, at least as follows:

                  668. Throughout the Relevant Period, Defendants dominated the markets for

         these products, as follows:
                  




          %HWDPHWKDVRQH'LSURSLRQDWH                      &UHDP      $FWDYLV
                                                                       6DQGR])RXJHUD7DUR
          %HWDPHWKDVRQH'LSURSLRQDWH                      /RWLRQ     6DQGR])RXJHUD
                                                                       3HUULJR
          %HWDPHWKDVRQH'LSURSLRQDWH                      2LQWPHQW   $FWDYLV
                                                                       6DQGR])RXJHUD
          %HWDPHWKDVRQH'LSURSLRQDWH$XJPHQWHG            /RWLRQ     6DQGR])RXJHUD7DUR

          +\GURFRUWLVRQH9DOHUDWH                         &UHDP      7DUR3HUULJR* :

                                                          &UHDP      $FWDYLV
              %HWDPHWKDVRQH'LSURSLRQDWH&ORWULPD]ROH                 6DQGR])RXJHUD7DUR
               ³&%'´                                      /RWLRQ     6DQGR])RXJHUD7DUR

          %HWDPHWKDVRQH9DOHUDWH                          &UHDP      $FWDYLV
                                                                      6DQGR])RXJHUD7DUR
              %HWDPHWKDVRQH9DOHUDWH                      2LQWPHQW   $FWDYLV
                                                                       6DQGR])RXJHUD


                                                         205

                                                  205 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 217 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




              %HWDPHWKDVRQH9DOHUDWH                     /RWLRQ        6DQGR])RXJHUD7HYD
                                                                         * :



                  669. As illustrated in the chart, Sandoz/Fougera28 made every formulation

         of all of these products, except for Hydrocortizone Valerate cream; conversely, of

         these products, G&W made only some of the Valerate creams and Lotions; and

         Actavis, Perrigo, and Taro participated at different times in some of these markets

         and not others.

                  670. But all of these manufacturers imposed extraordinary, anticompetitive

         price increases across all formulations of these drugs, at similar times and amounts,

         increasing the prices of some by more than 2,000%. Throughout, Defendants were

         scrupulous about monitoring and adhering to Fair Shares and maintaining high prices.

                  671. Throughout this time-frame, Actavis, Sandoz/Fougera, Taro, Perrigo

         and G&W met at trade conferences and communicated directly with each other in

         furtherance of their price-fixing agreements on Betamethasone Dipropionate,

         Betamethasone Valerate, Betamethasone Dipropionate Clotrimazole, Hydrocortisone

         Valerate, and the cartel’s so-called “Fair Share” agreements on these products and

         other Drugs at Issue.




         28
           Fougera was acquired by Sandoz in July, 2012, and collectively referred to herein as
         Fougera/Sandoz and/or Sandoz/Fougera. Sandoz continues to operate Fougera after the
         acquisition.

                                                       206

                                                  206 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 218 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                672. The result was, in addition to Defendants’ overarching cartel agreement

         regarding all Drugs at issue, there was a revolving door and/or Round Robin of

         smaller conspiracies among the groups of Defendants participating in these individual

         product markets. As a result, this Complaint describes these overlapping pairs or

         groups of conspirators in their individual product conspiracies:

                Perrigo-Fougera/Sandoz

                673. For example, on December 16, 2010, Perrigo held an internal meeting to

         discuss increasing pricing on Betamethasone Dipropionate lotion – the only product

         in this group in which they overlapped with Fougera (which, as alleged supra, was later

         acquired by Sandoz). That same day, T.P. at Perrigo and SW-6 at Fougera/Sandoz

         exchanged several calls. After hanging up with T.P., SW-6 called Kaczmarek to

         update him on their discussions. These calls are detailed in the chart below:29




                674. After this series of phone calls, Perrigo raised its Betamethasone

         Dipropionate prices. On January 4, 2011, Perrigo’s WAC price for the lotion



         29
           Throughout this Complaint SW-6 is also referred to as “CW-6” or “CW-6 (Fougera)”; likewise,
         “SW-1” and “CW-1” refer to the same person (who is not SW-6/CW-6), etc.


                                                       207

                                                  207 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 219 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         formulation skyrocketed, from approximately $6.50/unit to $37.50/unit – over 500%.

         That same day, T.P. called SW-6 and they spoke for seven minutes. Just minutes after

         hanging up, SW-6 again called Kaczmarek to keep him in the loop.

                675. Three days later, on January 7, 2011, the Fougera sales team held a

         conference call, during which they discussed the upcoming increase on various

         products, including Betamethasone Dipropionate. That same day, T.P. called SW-6

         and they spoke for four minutes. Over the comse of the day, the two exchanged

         several more calls and SW-6 kept Kaczmarek apprised of these discussions. These

         calls are detailed in the chart below:




                676. On January 12, 2011, Fougera followed Perrigo and increased its WAC

         pricing on Betamethasone Dipropionate to $39.99/unit – even higher than Perrigo’s

         WAC pricing. The next day, on January 13, 2011, SW-6 called T.P. again and they

         spoke for approximately twelve minutes.



                                                      208

                                                  208 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 220 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                   Perrigo-Taro

                   677. In March, 2013, when Taro and Perrigo began to raise prices to

         customers for Hydrocortisone Valerate cream, the two companies were

         communicating. D.S., the AVP of National Accounts at Taro, and A.F., Perrigo

         National Account Director, communicated by phone on March 13, 2013.

                   Fougera/Sandoz-Taro

                   678. Similarly, D.L., Director of National Accounts at Fougera/Sandoz and

         D.S., AVP of National Accounts at Taro, communicated regularly at a number of

         separate intervals during the Relevant Period, as Fougera/Sandoz co-ordinated pricing

         with Taro. For example, in April, 2011, when both companies raised prices on CBD

         lotion, the two spoke by phone.

                   679. The two30 spoke again in October, 2012, when Fougera/Sandoz

         announced another price increase on lotion formulations.

                   680. It was also not a coincidence that the two spoke yet again in February,

         2013, when Taro raised its lotion prices in conjunction Fougera/Sandoz.

                   681. Other employees of both companies communicated around the time of

         these price increases, further illustrating the institutional (rather than merely personal)

         nature of the co-operation between the two companies. For example, just before

         Actavis increased its prices on CBD cream in March, 2011, Taro and Sandoz/Fougera



         30
              D.L. (Sandoz/Fougera) and D.S. (Taro)


                                                          209

                                                      209 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 221 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         executives were talking to each other; e.g., between February 1 and March 9 of that

         year, H.M. (a Taro sales executive) spoke with SW-6 at Sandoz/Fougera three times,

         for a total of approximately a quarter of an hour.

               682. Then, on March 17, 2011, H.M. called SW-6 and they spoke for

         approximately two minutes. The following Monday, March 21, was a busy day for the

         co-conspirators, who called three times that day, and then again one each on March

         22 and March 23 – not for long, but for long enough to co-ordinate the mutual price

         increases that occurred two days later, on that Friday March 25.

               683. The following Wednesday, March 30, 2011, Fougera/Sandoz sent out

         notices to its customers stating that it was raising prices for CBD Cream. Those

         increases, which took effect that same week, increased Fougera’s WAC prices for

         CBD Cream by 54% and increased contract prices across the board, in some cases by

         over 1,200%.

               684. The day after Fougera announced those price increases, SW-6 at Fougera

         /Sandoz and H.M. at Taro spoke three separate times, for a total of eighteen minutes.

               685. Within days, on April 4, 2011, Taro implemented its own substantial

         price increases across the board for both CBD Cream and CBD Lotion. For some

         customers, Taro raised prices for CBD Cream by approximately 1,350% and raised

         prices for CBD Lotion by approximately 960%. The next day (April 5), H.M. called

         SW-6, and they spoke for approximately a quarter of an hour.




                                                   210

                                               210 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 222 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               686. The following week, on April 14, 2011, Fougera followed Taro with a

         price increase on CBD Lotion, raising its WAC by 71 % and increasing its contract

         prices across the board, in some cases by over 900%. At the time, Fougera’s gross

         profit margin on CBD Lotion was aheady 67%, and with this price increase, their

         gross profit percentage soared to 96%. Sandoz/Fougera estimated that these

         increases accounted for an extra $1. 8 million in profit for the rest of 2011, alone.

               687. In addition, in furtherance of the conspiracy, Fougera/Sandoz refrained

         multiple times from taking customers that approached it for bids. For example, after

         Taro’s increase, Wal-Mart, a Taro customer for CBD Cream and Lotion, asked

         Fougera to bid for that business. Kaczmarek directed his subordinates not to make a

         genuine bid for the business and instructed his colleagues to conceal the reason for

         not bidding. Likewise, when Rite-Aid approached Fougera, Fougera did not even

         consider making a competitive offer. Instead, when a Fougera employee asked what

         to do, Kaczmarek directed that Fougera would not make a competitive offer.

               Actavis-Taro

               688. During the same periods, described supra, that D.L (Sandoz/Fougera)

         and D.S. (Taro) were communicating with each other, Taro’s VP of Marketing

         (Mitchell Blashinsky, “Blashinsky”) and Actavis’s VP of Sales and Marketing (Michael

         Perfetto, “Perfetto”) were also communicating; the two men communicated by phone

         every month from February, 2011, through May, 2012. For example, from February 1




                                                    211

                                               211 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 223 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         to March 9, 2011, Perfetto and Blashinsky spoke eight times, for a total of just under

         an hour. (approximately 52 minutes)

               689. On March 23, 2011, Perfetto called Blashinsky three times, for

         approximately nine minutes at 12:44 pm, and then for another quarter-hour a few

         minutes later, starting at 1:07 pm, and finally, again in the evening, for another

         quarter-hour.

               690. Two days after these Blashinsky (Taro)-Perfetto (Actavis) calls, on

         March 25, Actavis told its customers of the price increases for CBD Cream. By

         happenstance, just days before the announcement, Actavis learned that its API costs

         for CBD Cream would also increase. Actavis immediately saw that it could use this

         news to provide cover for its illegal price-fixing conspiracy and mislead its customers.

               691. Before the announcements went out on March 25, 2011, Perfetto e-

         mailed the Actavis sales executives, telling them to stick to the story that the price

         increase was the result of API cost issues. The sales executives carried out their

         orders, including one sales executive telling Econdisc that the increase was necessary

         because of Actavis’s API cost issues. In reality, Actavis knew the the new pricing of

         API for its CBD Cream did not make Actavis’s price increases necessary.

               Actavis-Perrigo-Fougera/Sandoz

               692. By March 5, 2012, Taro reignited its desire to raise prices on CBD

         Cream. Over the next several weeks, representatives of Taro spoke several times with

         their contacts at Actavis and Fougera. During these calls, Taro conveyed to its

                                                    212

                                                212 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 224 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         competitors its intentions to increase prices and secured their commitments not to

         poach Taro’s customers. These calls are detailed in the chart below: 31




                693. As with the many other examples of communications among cartel

         members detailed in this complaint (among the many others that likely exist), the

         institutional (rather than merely personal) nature of the co-operation among members

         of Defendants’ cartel is illustrated in part by the fact that multiple Fougera/Sandoz

         employees (K.K., SW-3, SW-6) are communicating with their multiple Taro

         counterparts (Blashinsky, D.S., and H.M.) and essentially-simultaneously with their

         multiple Actavis counterparts. (Aprahamian and Perfetto)

                694. On March 30, 2012 (the day after the last call detailed above), Taro

         increased its WAC prices for CBD Cream by a further 7% and its contract prices by


         31
           As with SW-6, throughout the telephone charts in this Complaint, SW-3 is referred to as “CW-3”
         and SW-4 is referred to as “CW-4.”


                                                       213

                                                  213 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 225 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         15% for most of its existing customers – on top of the dramatic increases of the

         previous spring.

               695. A month later, McKesson twice asked Taro to reduce its price based on

         comparable sales by competitors. Both times, Taro declined, knowing that its co-

         conspirators would not poach its business. Taro’s confidence was well placed.

               696. Rebuffed by Taro, McKesson contacted L.P., an Actavis sales executive,

         on May 23, 2012, asking if Actavis’s recent RFP bid still stood. Actavis would not

         answer, of course, without first communicating with its co-conspirator.

               697. Thus, at 5:02 that evening, L.P. forwarded McKesson’s request to his

         bosses at Actavis, Perfetto and Ara Aprahamian. The very next day, May 24, Perfetto

         exchanged three calls with Blashinsky (at Taro), including one lasting approximately a

         quarter of an hour. Following his calls with Blashinsky, Perfetto asked Aprahamian to

         call. Aprahamian called Perfetto the next morning. After that call, an Actavis

         employee suggested that Actavis should stick by their RFP price and take the account,

         but Aprahamian decided instead to pass up the business, which was in accordance

         with Defendants’ cartel agreements.

               698. Taro and Fougera/Sandoz found out that a competitor to Defendants’

         cartel, Prasco, would enter the market for CBD cream in Fall, 2012. However, even




                                                   214

                                               214 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                              INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 226 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         then, Taro and Sandoz (which acquired Fougera in July, 2012) would still be32 the only

         manufacturers in the market for CBD lotion.

                   699. Faced with the prospect of competition finally entering the market for

         the cream formulation and the possible loss of their cartel’s monopoly profits there,

         Sandoz and Taro sought to maximize profits – by raising prices, in the lotion market,

         where there would be no competition with their cartel, regardless of what happened in

         the lotion market. This way, Prasco might join Defendants’ cartel agreement for the

         cream formulation, maintaining the cartel’s outrageous profits; but even if Prasco

         followed the law and did not join Defendants’ cartel, Taro and Fougera/Sandoz

         would replace the losses that Prasco’s entry to the cream market might bring – with

         increased rents from their monopoly on the lotion formulation.

                   700.    Thus, starting in late August, 2012, Sandoz began planning a 100% price

         increase (i.e., doubling the price) on CBD Lotion, to take place in October, which was

         predicted to bring in an estimated additional $3.9 million to Sandoz annually.

                   701. In the weeks leading up to its planned increase, Sandoz repeatedly spoke

         to Taro, including at least the following calls:




         32
              And, in fact, they remained the only manufacturers in the market for CBD lotion.


                                                           215

                                                      215 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 227 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               702. As with the many other examples of communications among cartel

         members detailed in this complaint (among the many others that likely exist), the

         institutional (rather than merely personal) nature of the co-operation among members

         of Defendants’ cartel is illustrated in part by the fact that multiple Fougera/Sandoz

         employees (both SW-3 and SW-4) are communicating with their multiple Taro

         counterparts, H.M. and D.S.

               703. On October 18, 2012, Sandoz increased prices for CBD Lotion,

         doubling its WAC price (from $61.90 to $123.80), as well as its contract prices. As

         expected (and per Defendants’ cartel agreement), Taro did not attempt to poach

         Sandoz’s customers to get market share. For example, when MMCAP e-mailed Taro


                                                   216

                                               216 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 228 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         on October 26, 2012, to request a bid from Taro for a dual award, in light of Sandoz’s

         increase, Taro did not even respond to the customer’s request.

                704. Taro also made plans to follow the Sandoz price increase. On Friday,

         January 4, 2013, J.J., a senior Taro sales executive, instructed Taro sales executives,

         including H.M. and D.S., to gather information on CBD Lotion in anticipation of

         Taro’s planned price increase. That same day, H.M. spoke with SW-3 at Sandoz for

         approximately five minutes. The pair spoke again the following Monday (January 7),

         for approximately a quarter of an hour. Later that same week, on January 10, 2013,

         D.S. (Taro) spoke with SW-4 ( Sandoz) for approximately 23 minutes.

                705. The next month, on February 12, 2013, Taro instituted its price increase

         on CBD Lotion, raising its WAC by approximately 80% and contract prices by

         approximately 60%.

                706. After Taro’s increase was issued, news of it spread throughout Sandoz,

         including at least one internal e-mail about it. And just as Taro did not poach

         Sandoz’s customers when Sandoz raised CBD Lotion prices, Sandoz was careful not

         to poach Taro’s customers following Taro’s increases. In fact, SW-1, a Sandoz senior

         pricing executive, gave written directions to Sandoz employees not to bid on CBD

         lotion for Taro’s customers.




                                                    217

                                                217 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 229 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Actavis-Sandoz/Fougera

               707. In early January, 2013, Actavis was the only generic manufacturer in the

         market for Betamethasone Valerate ointment. Sandoz was making plans to re-enter

         that market and targeted February 15, 2013, as its re-launch date.

               708. On January 21, 2013, Sandoz held a Commercial Operations call during

         which the Betamethasone Valerate ointment re-launch was discussed. During that

         call, SW-3 noted that Sandoz was seeking 40% of the market. This was typical of, and

         consistent with, the market share that the so-called “fair share” rules of Defendants’

         cartel awarded to a second entrant in a two-player market.

               709. Accordingly, to facilitate its entry into the market and to avoid disrupting

         the market, Sandoz naturally turned to its co-conspirator and incumbent supplier,

         Actavis, to divide up the market and set prices.

               710. For example, on February 4, 2013, SW-3 called Ara Aprahamian, who

         was still then at Actavis. The call lasted approximately one minute. The next day,

         February 5, SW-3 spoke with Aprahamian twice more, with one call lasting

         approximately twenty-three minutes. Immediately after each call with Aprahamian,

         SW-3 called Kellum or SW-1 to report back what he had learned. These calls are

         detailed in the chart below:




                                                   218

                                               218 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 230 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                711. During these calls, Aprahamian provided SW-3 with Actavis’s non-

         public pricing information for Betamethasone Valerate ointment and the names of its

         largest customers, as well as the percentage of the market that each customer

         represented. The purpose of providing this information was so that Sandoz would be

         able to price as high as possible while still obtaining business from the specific,

         agreed-upon customers that represented Sandoz’s agreed-upon share. SW-3 took

         notes in his Notebook contemporaneously, placing check marks next to Rite Aid and

         Walgreens, two of Actavis’s customers that they agreed that Sandoz would get.

                712. Later in the evening on February 5, 2013, J.R., a senior Sandoz

         marketing executive, sent an internal e-mail, including to SW-3, addressing this issue.

         Two days later, on February 7, 2013, C.P., a pricing analyst at Sandoz, sent an internal

         e-mail, including to SW-3, stating that Sandoz planned to send an offer to Walgreens

         and would send offers to additional targets once they received Walgreens’s feedback.

                713. On February 13, 2013, SW-3 called Aprahamian and they spoke for

         approximately a quarter-hour. In an internal email that same day, Rick Rogerson, a

         senior pricing executive at Actavis, discussed giving the Walgreens account to Sandoz.




                                                    219

                                                219 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 231 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         In response, Aprahamian confirmed that Actavis would be ceding the Walgreens

         account to Sandoz.

               714. Two days later, on Friday, February 15, Sandoz re-entered the market

         and published WAC pricing that matched Actavis’s WAC pricing. That same day,

         Sandoz received Walgreens’s Betamethasone Valerate ointment account.

               715. The following Tuesday, February 19, 2013, Sandoz bid on the

         Betamethasone Valerate ointment account at Rite Aid. That same day, SW-3 called

         Aprahamian to let him know; the call lasted less than one minute, but it was long

         enough to pass on that information. The next week, on February 28, 2013, Rite Aid

         awarded that business to Sandoz.

               716. The following month, On March 15, 2013, Sandoz bid on the

         Betamethasone Valerate ointment business at Cardinal. Less than two weeks later, on

         March 27, Cardinal awarded that account to Sandoz. These three accounts –

         Walgreens, Rite Aid, and Cardinal – accounted for approximately 32% of the

         Betamethasone Valerate ointment market.

               717. The following Monday, April 1, 2013, Sandoz held a Commercial

         Operations call during which they discussed, among other items, the status of the

         Betamethasone Valerate ointment re-launch. As SW-3’s notes from that call reflected,

         they discussed that Sandoz had been able to secure three customers, but was short

         one additional customer, OptiSource, to reach their original 40% market share “goal,”

         i.e., their share under Defendants’ cartel agreements.

                                                    220

                                               220 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 232 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               718. Later that week, on Thursday, April 4, 2013, Sandoz submitted an offer

         to Optisource for its Betamethasone Valerate ointment account. On the next

         Monday, April 8, Optisource awarded that business to Sandoz.

               Fougera/Sandoz-Teva-G&W

               719. Similar collusion was going in the Betamethasone Valerate lotion market.

               720. Betamethasone Valerate (“Beta Val”) is a medium-strength, topical

         corticosteroid prescribed for the treatment of skin conditions, such as eczema and

         dermatitis, as well as allergies and rashes. It is made in various formulations, including

         cream, lotion, and ointment.

               721. As of mid-2011, only two companies shared the market for Beta Val

         Lotion – Fougera/Sandoz, with 79% of the market, and Teva, with 21%.

               722. In early November, 2011, however, Jim Grauso (“Grauso,”) then Sales

         and Marketing Vice President (“VP”) at G&W, contacted SW-6 with some important

         news about G&W’s plans to enter the Beta Val Lotion market. Grauso called SW-6

         late in the afternoon of November 9, 2011. They also spoke three times the next

         morning. Later that day, SW-6 informed his Fougera colleagues, including his boss

         Kaczmarek, that G&W would be launching Beta Val Lotion and that he believed Teva

         had discontinued the product. Teva was, in fact, exiting the market, leaving Fougera

         as the sole incumbent supplier.

               723. In accordance with Defendants’ cartel’s so-called “Fair Share” rules, this

         meant that as the now-second entrant, G&W could expect to receive approximately

                                                    221

                                               221 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 233 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         40-45% of the market. And with the price increases that would accompany that share

         (without fear of being undercut), G&W would go on to – and, in fact, did – put more

         money in its pocket than if it had captured 100% of the market at a competitive price.

         And the same was true of Fougera.

               724. Fougera promptly began preparing for an even larger price increase than

         SW-6 had recommended. On December 13, 2011, SW-3, a Fougera sales executive,

         created a spreadsheet detailing Fougera’s upcoming price increases, including a 200%

         increase in WAC pricing for Beta Val Lotion from $20.00 to $60.00 per 60ml bottle.

         Because WAC is a reflection of Net Sales Price, this meant that the average net sales

         price for the product went from $10.11 to $30.33.

               725. With the Fougera price increase details now firmed up, SW-6 began co-

         ordinating the price increase directly with G&W, initiating what became a series of

         twelve phone calls with Grauso at G&W from December 14 through December 21,

         2011, in the days leading up to Fougera’s price increase for Beta Val Lotion.

               726. Fougera’s new $60.00 WAC price went into effect on the next day,

         December 22.

               727. SW-6 and Grauso remained in close contact in the days that followed

         the Fougera/Sandoz price increase, as G&W also finalized plans for its Beta Val

         Lotion launch, including a twenty minute call on December 28, 2011.

               728. During these calls, these co-conspirators’ employees discussed G&W’s

         market share goals and identified customers for G&W to target as it launched.

                                                   222

                                              222 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 234 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               729. December 28, 2011, was also Grauso’s last day as a G&W employee –

         immediately after leaving Defendant G&W as a a Sales and Marketing VP, Grauso

         went to work at Defendant Aurobindo as Senior Vice President (“SVP”), Commercial

         Operations from December, 2011, through January, 2014. Since February 2014,

         Grauso has been employed as the Executive Vice President, N.A. Commercial

         Operations, at Defendant Glenmark – illustrating the “revolving door” through which

         employees moved among the different Defendants. This constant shuffling and re-

         shuffling of employees helping to reinforce the cartel’s methods and the principle that

         it was in all Defendants’ best interest to co-operate, rather than to go it alone –

         especially on price. As C.L. explained in an internal Taro e-mail, Zydus “could hit us

         on Warfarin. Not worth a fight in the sandbox over 300 annual units for Etodolac.”

         Failing to co-operate with Defendants’ cartel on one product meant its members

         would be punished on other products.

               730. On January 9, 2012, Erika Vogel-Baylor (“Vogel-Baylor”) at G&W (who

         had just taken over for Grauso as Sales & Marketing VP there) sent an e-mail to Wal-

         Mart, announcing the Beta Val Lotion launch. She followed up with a quote on

         January 11, offering to supply the product for $10.40 – surprisingly, a number far

         below Fougera’s newly increased average net sales price.

               731. Vogel-Baylor directed her colleagues at G&W to generate a nearly

         identical offer letter for another customer (Rite Aid) on January 10, priced $10.20.




                                                    223

                                                223 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 235 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               732. SW-6 (Fougera/Sandoz) was surprised at this breach of the cartel’s

         agreement and wanted to find out what had happened, so that same afternoon –

         having already heard about the lowered prices from Fougera – SW-6 placed an urgent

         call to Grauso, who, as alleged supra, had recently started at Defendant Aurobindo.

               733. Grauso called him back quickly and the two spoke for five minutes.

         Immediately upon ending that call, Grauso, in turn, called his former colleague at

         G&W, Vogel-Baylor, to convey Fougera’s concerns about G&W’s drastically

         underbidding Fougera’s price. As soon as that call ended, Grauso called SW-6 at

         Fougera to confirm that he had addressed the problem.

               734. Unsurprisingly, SW-6’s message was effective – now Vogel-Baylor knew

         she had to make things right with the cartel, and she lost no time in doing so. At

         10:02 p.m. that same day, Vogel-Baylor e-mailed her boss, G&W’s then-President,

         Kurt Orlofski, with the news she had just received about Fougera.

               735. At 7:55 a.m. the following morning, January 11, Vogel-Baylor asked that

         the G&W team resubmit the Rite Aid proposal with a new price of $20.00, bringing it

         more in line with Fougera’s new price. That same day, G&W also issued a revised

         price proposal to Wal-Mart, quoting the new price of $20.00.

               736. Vogel-Baylor explained the sudden about-face to a colleague by saying

         that she had revised the G&W launch pricing for this product and that the modified

         schedule included $30.00 for large chains, $32-$75 for small chains, and $38.53 for

         wholesalers, closely paralleling the new Fougera prices.

                                                   224

                                              224 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 236 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               737. A week later, on January 19, Vogel-Baylor told her boss, G&W’s

         President, Orlofski, that G&W had already reached its target market share for Beta

         Val Lotion: 45%. As discussed elsewhere in this Complaint, that is approximately the

         share that a second entrant into a market would receive. And as Orlofski explained in

         a February 17, 2012, e-mail exchange with a distributor, G&W would not seek

         additional market share on this product.

               738. Further, by sticking to the cartel’s price increase, that 45% market share

         was worth $1.6 million in total annual gross sales for G&W.

               739. However, this experience led Orlofski to conclude that going forward, it

         would be prudent to cut out the middleman and communicate directly with SW-6.

         Accordingly, David Berthold, the Vice President of Sales at Defendant Lupin,

         introduced Orlofski to SW-6 and they set up a dinner meeting at an industry

         conference, which was also attended by Vogel-Baylor.

               740. At dinner, the co-conspirators engaged in a high-level discussion to

         ensure that both companies continued to “play nice in the sandbox” and minimize

         competition with each other. No specific products were discussed at the meeting.

         The focus was to ensure that the competitors stayed the course and continued to co-

         ordinate customer allocation and price increases on products that G&W and Fougera

         overlapped on.

               741. After the dinner, Vogel-Baylor began to communicate directly with SW-

         6. Indeed, in the year between May, 2012, and May, 2013, when SW-6 left the

                                                    225

                                              225 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 237 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         industry, the two exchanged at least 133 phone calls and text messages. During this

         time period, Vogel-Baylor was acting at all times at the direction of, or with approval

         from, Orlofski.

               Perrigo-G&W

               742. When G&W was preparing to enter the Hydrocortisone Valerate cream

         market in early 2015, T.P, Director of National Accounts at Perrigo, spoke a number

         of times to E.V., a VP of Sales at Marketing at G&W, between January and March

         2015. When G&W entered the market, it matched the prices of Perrigo and Taro.

               743. These are only direct communications among cartel members; as alleged

         elsewhere in this Complaint, cartel members regularly communicated with one

         another indirectly, passing messages via intermediaries, including other cartel

         members. It is likely that such additional pass-through communications occurred as

         part of this drug-specific agreement, as well.

               Sandoz/Fougera Internal

               744. Internal documents at multiple Defendants likewise support these

         allegations. For example, a Sandoz spreadsheet from August, 2012, addressing

         Sandoz’s response to a Cardinal Request for Proposal (RFP) indicates that Sandoz did

         not intend to bid on Betamethasone Dipropionate Augmented Lotion.

               745. Likewise, a Sandoz spreadsheet from November, 2013, shows relative

         market shares for each manufacturer of betamethasone dipropionate cream, as well as

         the implications for market share acquisition – including indicating that Sandoz would

                                                    226

                                               226 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 238 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         not pursue additional market share on Betamethasone Dipropionate Cream. It said

         this because the Sandoz employee who made it knew that Sandoz had already reached

         the cartel’s so-called Fair Share maximum.

               Taro Internal

               746. Similarly, on May 22, 2015, D.S. at Taro wrote to another Taro

         colleague, A.L., about opportunities to pick up market share on various products,

         including Betamethasone Dipropionate Cream. D.S. wrote that Taro should not

         compete for additional market share – and he did so because of Defendants’ cartel

         agreement not to compete, including on Betamethasone Dipropionate Cream.

               747. The ability of Actavis, Perrigo, Sandoz, Taro, and G&W to reach

         agreement regarding these products was aided by the prevalence of trade association

         meetings and conferences, where the parties were able to meet in person..

               748. Pricing data also bears out the collusion just described. The charts

         below show list prices for cream formulations of Betamethasone Dipropionate,

         Betamethasone Valerate, Betamethasone Dipropionate Clotrimazole and

         Hydrocortisone Valerate. The charts illustrate the parallel pricing among Actavis,

         Sandoz/Fougera, Perrigo, Taro, and G&W, at the same times as the communications

         described supra.

               749. The charts further show that, as part of Defendants’ cartel – even

         though G&W had (obviously) 0% market share prior to entering the Hydrocortisone

         Valerate market – when G&W entered that market, rather than offering lower prices

                                                  227

                                              227 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 239 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         to win customers, G&W charged the same approximately $5/unit as its co-

         conspirator, incumbent manufacturers charged.

               750. The charts also show that Defendants maintained their anticompetitive

         agreements and actions through at least early 2019, the last period for which pricing

         data was readily available, and support Plaintiff’s contention that this elevated pricing

         will continue indefinitely, unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               751.




               752.




                                                    228

                                               228 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 240 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               753.




               754.



                                               229

                                           229 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 241 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               755. Ointment pricing followed the same trajectory, likewise illustrating the

         parallel pricing between Actavis and Sandoz, Taro, and G&W.

               756. As with the cream prices, the ointment charts also show that Defendants

         maintained their anticompetitive agreements and actions through at least early 2019,

         the last period for which pricing data was readily available, and support Plaintiff’s

         contention that this elevated pricing will continue indefinitely, unless Defendants’

         conduct in furtherance of their conspiracies is enjoined by this Court:

               757.




                                                    230

                                               230 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                             INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 242 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               758.




               759. Likewise, lotion pricing provides the same illustrations:




                                                  231

                                             231 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 243 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               760. No shortages or other market features can explain Defendants’ elevated

         pricing for Betamethasone Dipropionate cream, ointment, and lotion; Betamethasone

         Dipropionate Augmented lotion; Betamethasone Dipropionate Clotrimazole cream

         and lotion; Betamethasone Valerate cream and ointment; and Hydrocortisone

         Valerate cream, during the Relevant Period.

               761. The elevated prices of Betamethasone Dipropionate cream, ointment,

         and lotion; Betamethasone Dipropionate Augmented lotion; Betamethasone

         Dipropionate Clotrimazole cream and lotion; Betamethasone Valerate cream and

         ointment; and Hydrocortisone Valerate cream, which resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue at these elevated levels



                                                   232

                                               232 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 244 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                762. This unlawful agreements among Actavis, Sandoz/Fougera, Taro,

         Perrigo, and G&W for for: Betamethasone Dipropionate cream, ointment, and lotion;

         Betamethasone Dipropionate Augmented lotion; Betamethasone Dipropionate

         Clotrimazole cream and lotion; Betamethasone Valerate cream and ointment; and

         Hydrocortisone Valerate cream, were part of all Defendants’ overarching conspiracy

         to unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                N.     Clindamycin
                763. Generic Clindamycin Phosphate (“Clindamycin”) is a topical antibiotic

         used on the skin to stop the growth of certain bacteria that cause acne. Clindamycin

         comes in several different formulations, including a cream, gel, lotion, and solution.

                764. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Clindamycin, as follows:

                765. At all times relevant to the Complaint, Fougera (and later Sandoz, after

         its acquisition of Fougera) and Greenstone dominated the markets for the four

         different formulations of Clindamycin Phosphate. In each of those markets,

         Fougera/Sandoz and and Greenstone adhered to their “fair share” understanding

         across all four product markets and co-ordinated several significant price increases. In


                                                     233

                                                233 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 245 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         only one of those markets – Clindamycin Solution – did any significant competition

         ever enter the market. And even there, as discussed more fully below, it was quashed

         by Defendants. Indeed, Taro and Perrigo entered the market for Clindamycin

         Solution in late 2013 and co-ordinated to avoid competition and minimize price

         erosion, in accordance with the cartel’s “fair share” agreement.

               766. In 2010, Defendants Fougera and Greenstone were the only suppliers in

         the market for Clindamycin 60ml solution. Fougera – a separate company that was

         subsequently acquired by Sandoz in 2012 – temporarily discontinued the product in

         September, 2010, leaving Greenstone as the sole supplier in the market.

               767. By late 2010, however, Greenstone also began to experience production

         problems, although it did continue to supply certain select customers. Fougera

         immediately started preparing to re-enter the market and significantly raise price – in

         direct co-ordination with Greenstone.

               768. On November 1, 2010, Fougera learned that it had Clindamycin 60ml

         solution in stock and that the product was available for shipping. In response, a

         Fougera sales executive suggested that Fougera double its WAC price from $7.50, to

         $15.00.

               769. Fougera did get the price point, with help from Greenstone. The next

         day, Fougera scheduled an internal call with Kaczmarek, CW-3, and CW-6, among

         others. Before that conference call, CW-6 of Fougera called Jill Nailor of Greenstone




                                                   234

                                               234 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 246 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         – someone he generally did not speak with on the phone for social reasons – and the

         two spoke for approximately six minutes.

                770. At some point that day, Fougera changed plans and decided to re-enter

         the market with a much more dramatic WAC price increase than originally suggested

         the day before, going from $7.50 to $31.50 – or a 320% increase. Customer contract

         prices increased even higher. Within two days after the price increase, for example,

         during a conversation with a Fougera national account representative, a customer

         complained that it had only just recently taken Clindamycin off contract with Fougera.

         That same day, CW-6 and Nailor of Greenstone exchanged twenty-one text messages.

                771. Based on their communications, Fougera knew that Greenstone would

         follow its price increase – but it could not tell its customers that. For example, in

         January 2011, a large wholesaler customer, ABC, approached Fougera asking if it

         knew whether Greenstone would be following Fougera’s price increase on

         Clindamycin Solution. In an internal Fougera e-mail exchange, CW-3 reached out to

         CW-6 (who, as stated above, had spoken with Nailor at Greenstone on the day of the

         Fougera price increase) for an update. CW-6 responded that he did not have any new

         information, other than that a Greenstone price increase. CW-3 pressed for more

         detail about how quickly it would be coming, and immediately before responding to

         CW-3’s E-mail, CW-6 called Nailor at Greenstone and left a 43-second voice-mail.

                772. Over the ensuing months, Fougera was contacted by several customers

         requesting price reductions due to the fact that Greenstone had not yet followed.

                                                    235

                                                235 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 247 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Fougera continued to coordinate regularly with Greenstone and did not reduce its

         price, but grew frustrated when its competitor did not promptly follow as expected.

                   773. Greenstone did ultimately follow Fougera’s price increase with an

         increase of its own on Clindamycin Solution in July 2011, but it did not fully match

         Fougera’s public WAC pricing. Nonetheless, Fougera refused to bid on any of

         Greenstone’s accounts as it did not want to punish Greenstone for actually raising its

         prices.

                   774. The anticompetitive understanding and co-ordination between Fougera

         and Greenstone applied to the other formulations of Clindamycin as well. For

         example, in May 2012 Greenstone notified customers that it would be raising the

         price of Clindamycin Gel. Shortly after that, Fougera was approached by a customer

         asking for a bid on Clindamycin Gel.

                   775. The next day, CW-6 exchanged five text messages with Nailor at

         Greenstone, likely to convey Fougera’s decision not to challenge Greenstone’s market

         share at that customer.

                   776. Similarly, on June 27, 2012, CW-3 at Fougera learned that ABC had put

         Clindamycin Gel, Lotion and Cream out for bid. That same day, CW-6 Fougera

         placed a call to Nailor at Greenstone and left a 31-second voicemail.

                   777. In late July 2012, Defendant Sandoz formally acquired Fougera. As

         discussed more fully below, even before the acquisition, Sandoz had been conspiring




                                                    236

                                                236 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 248 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         separately with Greenstone to fix prices on Latanoprost Drops, and thus had its own

         relationships with Greenstone.

               778. After the merger, Sandoz began to scrutinize the Fougera business line

         and search for ways to maximize revenue for Fougera products in order to meet its

         pre-merger expectations. Starting in or about August of 2012, Kellum (at Sandoz)

         and Kaczmarek (at Fougera, still with the company during the transition) – now co-

         workers – were tasked with discussing and identifying a list of price increase

         candidates from the Fougera drug portfolio.

               779. By August 1, 2012, Greenstone had identified Clindamycin Solution as a

         candidate. On August 7, 2012, Kellum called Hatosy and they exchanged six text

         messages. The next day, August 8, Kellum and Hatosy spoke for 10 minutes.

               780. Later that month, on August 22, 2012, Kellum identified Clindamycin, in

         all of its various formulations, as a price increase candidate. In describing his

         reasoning, Kellum indicated that the only competitor for all four formulations was

         Greenstone. Kellum was referring to his recent successful collusion with Greenstone

         on Latanoprost drops (discussed below) which had resulted in a significant price

         increase. In response, Kaczmarek recalled his own experience of Greenstone’s failure

         to follow Fougera’s Clindamycin Solution price increase as quickly as he wanted.

               781. Kellum’s confidence in Greenstone was based on his own relationship

         with Hatosy of Greenstone, and his prior conversations with her. Kellum pushed

         forward with the planned price increases for Clindamycin.

                                                    237

                                               237 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 249 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               782. As Sandoz was planning for the Clindamycin price increase in August

         2012, Kellum was co-ordinating with Hatosy. For example, on August 29, 2012, a

         colleague at Sandoz sent Kellum a draft that included detailed information about the

         proposed Clindamycin price increase, after speaking with Hatosy at Greenstone that

         same day for approximately three minutes.

               783. Although others at Sandoz expressed some concern that Greenstone

         might not follow, Kellum remained confident in his agreement with Hatosy and

         Greenstone.

               784. On October 19, 2012, Defendant Sandoz imposed price increases on all

         four formulations of Clindamycin.

               785. In the days leading up to the price increases, Kellum continued his co-

         ordination – by phone and text message – with Hatosy at Greenstone:




         As detailed in the table above, Kellum reached out repeatedly by phone and text

         message to Hatosy at Greenstone in the days leading up to Sandoz's announcement of

         the price increases. This culminated in a nearly four-minute call between the two



                                                  238

                                              238 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 250 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         competitors on October 19, 2012 – the same day the Sandoz price increases became

         effective.

                786. During these communications, the competitors confirmed their

         understanding that Greenstone would follow the Sandoz price increases. With the

         agreement in hand and understood between the two competitors, Kellum and Hatosy

         would not need to speak again by phone or text message for nearly a year-and-a-half,

         until March 18, 2014 – as Sandoz was preparing for another large increase on

         Clindamycin (discussed below).

                787. Greenstone followed the price increases quickly this time, notifying its

         customers of a price increase on all of Clindamycin formulations on November 27,

         2012 – although the WAC price increases did not become effective and publicly

         visible until December 27, 2012. In the interim period before Greenstone publicly

         followed the Sandoz price increases, Sandoz made sure to not disrupt the market.

                788. When Greenstone’s customers approached Sandoz looking for a lower

         price, Sandoz refused to bid.

                789. During that same time period, Sandoz's own customers also approached

         the company, seeing lower public prices from Greenstone and requesting that Sandoz

         reduce its pricing because they were not yet aware that Greenstone had followed.

         Knowing that Greenstone would follow, however, Sandoz refused. For example, in

         early December of 2012, Sandoz was approached by its customer McKesson asking

         Sandoz to reduce its pricing for Clindamycin because Greenstone was offering

                                                   239

                                              239 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 251 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         significantly lower pricing in the market. A Sandoz pricing employee initially

         responded to the customer by refusing to lower the price.

               790. When the customer challenged those responses and asked for additional

         details about what intelligence Sandoz was referring to, the pricing employee

         forwarded the e-mail string to Kellum and CW-1, asking for advice on how to avoid

         referring to the illegal understanding between the two companies.

               791. Kellum responded by instructing the employee to call McKesson.

               792. The Greenstone Clindamycin WAC price increases became effective and

         publicly visible on December 27, 2012. Greenstone followed Sandoz’s WAC price

         increases to the penny on every formulation, with Greenstone’s prices on

         Clindamycin Solution increasing by 416%.

               793. The co-ordinated price increases were a success, and by May of 2014,

         those price increases had resulted in an additional $61 million in net sales to Sandoz.

               794. The late-2012 Sandoz and Greenstone price increases got the attention

         of two competitors – Taro and Perrigo – that had previously obtained approval to

         market Clindamycin Solution but had not recently been active in the market.

               795. For example, in a January 2013 internal e-mail, Perrigo employees noted

         that they had approval on Clindamycin Solution. They noted that Perrigo already

         possessed ANDA’s for the product. Perrigo began making plans to return to the

         market; and was in frequent communication with its competitors at every important

         step throughout the process.

                                                    240

                                               240 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 252 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               796. Taro similarly had approval to sell Clindamycin Solution; but had not

         been marketing the product. As early as April of 2013, however, Taro began taking

         steps to bring the product back to market, which included reaching out to

         competitors. For example, on April 17, 2013, Taro circulated an internal e-mail

         regarding Clindamycin Solution, requesting specific information about material

         availability in order to estimate an available launch date. That same day, Aprahamian

         called his contact at Sandoz, CW-3, and the two spoke for a few minutes.

               797. Similarly, Aprahamian scheduled a meeting with colleagues at Taro on

         June 6, 2013, to discuss Taro’s entry into the market for Clindamycin Solution. The

         day before that meeting, he sent an internal e-mail. The day after his internal meeting

         – June 7, 2013 – Aprahamian called CW-3 at Sandoz and the two competitors spoke

         for approximately ten minutes.

               798. Starting in July, 2013, Sandoz started having temporary supply problems

         for Clindamycin Solution, due to a change in the adhesive label which required

         additional testing. The disruption was temporary, and Sandoz expected to be back in

         the market by the end of the year. However, this left Greenstone as the only viable

         manufacturer while Taro and Perrigo were planning to enter the market.

               799. Because it well understood under the “fair share” principles of

         Defendants’ cartel that Greenstone would have to concede market share and “play

         nice in the sandbox” as these new competitors entered the market (and as Sandoz

         subsequently re-entered the market), Taro, Perrigo and Sandoz carefully co-ordinated

                                                   241

                                              241 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 253 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         with each other in order to avoid the inefficiencies of communicating only via price

         signalling and to minimize price erosion as they re-entered the market.

               800. Perrigo started preparing in earnest to enter the market for Clindamycin

         Solution in August, 2013. Over the next several weeks, executives at Perrigo, Taro

         and Sandoz were in almost constant communication, as set forth below:




               801. On August 28, 2013, at 1 :30 p.m. ET, the Perrigo sales team held an

         internal launch meeting regarding Clindamycin Solution. In advance of that meeting,

         a Perrigo executive circulated pricing and market share information to the team,

         including a pricing grid with proposed Perrigo pricing for different types of

                                                   242

                                              242 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 254 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         customers. This led to several more phone calls between Perrigo, Taro, and Sandoz

         that same day, as set forth below:




         As can be seen from the table above, Aprahamian of Taro and T.P. of Perrigo both

         spoke to CW-3 of Sandoz in the morning before the 1 :30 p.m. ET Perigo launch

         meeting. Shortly after the meeting, at 2:36 p.m., Boothe at Perrigo called the Taro

         main line and spoke to someone at Taro – likely Perfetto – for approximately a

         quarter-hour.

               802. Perrigo formally launched and entered the market for Clindamycin

         Solution on Monday, September 9, 2013 - a week earlier than expected. The week

         before the launch, as Perrigo was deciding which customers to approach, executives at

         the company were again in frequent contact with competitors Taro and Sandoz. On

         Wednesday, September 4, 2013, a Perrigo executive sent an e-mail to the Perrigo sales

         team about Clindamycin Solution. The next day, T.P. of Perrigo called his contact at

         Sandoz, CW-3, and the two spoke for approximately ten (10) minutes. The day after

         that – on Friday, September 6, 2013 – Boothe at Perrigo spoke to Perfetto at Taro for

         approximately two minutes.




                                                   243

                                              243 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 255 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               803. Perrigo was quickly able to obtain ABC and Walmart as customers,

         allowing the company to even exceed its initial market share targets.

               804. Shortly after Perrigo entered the market, on September 12, 2013,

         Aprahamian of Taro sent an internal e-mail. Over the next several weeks, executives

         at Taro communicated frequently with their counterparts at Perrigo and Sandoz to

         determine which customers to target, and how to avoid competing with each other.

         At least some of those communications are set forth below:




               805. As can be seen in the table above, Aprahamian called CW-3 at Sandoz

         on October 1, 2013, most likely leaving a voicemail. CW-3 called Aprahamian back

         the next day, and the two spoke for approximately ten minutes. During that call,

         Aprahamian and CW-3 talked about specific pricing in the market and which

         customers Taro should approach as it entered the market. That same day – October



                                                   244

                                              244 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 256 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         2, 2013 – Aprahamian created a spreadsheet documenting some of the information he

         had received during that call. In that document, Aprahamian created an initial pricing

         model for Taro’s upcoming launch of Clindamycin Solution, based on his

         conversations with CW-3. The spreadsheet included not only public WAC pricing for

         Sandoz, Greenstone and Perrigo, but also – in a separate tab of the spreadsheet –

         non-public price points for three potential customers: Rite Aid, Publix, and ABC.

                806. On October 8, 2013, Taro was busy preparing for the launch.

         Aprahamian sent an e-mail to the Taro sales team indicating that Taro was planning to

         launch Clindamycin Solution and asking those sales executives to reach out to

         customers.

                807. Consistent with the “fair share” understanding, Taro would only target

         Greenstone customers – not Perrigo – due to Greenstone’s very high market share.

         That same day, Aprahamian called CW-3 at Sandoz and left a message. CW-3

         returned the call immediately and the two spoke for a few minutes.

                808. Taro also scheduled an internal meeting regarding the Clindamycin

         launch for October 11, 2013. The day before and the day of that meeting,

         Aprahamian was again busy communicating with CW-3 of Sandoz. On October 10,

         2013, Aprahamian called CW-3 twice – first on CW-3’s office line, leaving a message,

         and then immediately after on his cell phone, leaving another message. The next day

         – the day of the Taro internal launch meeting – the two competitors spoke three

         times, with calls lasting three-, one-, and five minutes, respectively.

                                                     245

                                                245 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 257 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               809. As Aprahamian kept speaking to CW-3 at Sandoz, who was in turn

         speaking with T.P. at Perrigo, he continued compiling competitively sensitive, non-

         public price points for various customers. For example, by October 25, 2013, tab of

         Aprahamian’s Clindamycin Solution pricing spreadsheet had grown.

               810. Having this competitively sensitive, non-public information allowed

         Taro to price as high as possible while still obtaining new business – accomplishing

         one of the fundamental goals of the “fair share” understanding by minimizing price

         erosion as it entered the market.

               811. Taro entered the market for Clindamycin Solution on October 28, 2013,

         matching Sandoz, Greenstone and Perrigo’s WAC pricing exactly. When launching,

         Taro quickly targeted and obtained Rite Aid – not ABC or Walmart – to avoid

         competing with Perrigo for market share. This gave Taro approximately 13% market

         share immediately, almost reaching its target goal with just one customer.

               812. When Sandoz subsequently re-entered the market for Clindamycin

         Solution in early 2014, it also did so in co-ordination with its competitors. For

         example, on Monday, February 10, 2014, members of the Sandoz sales team had a

         conversation about the company’s upcoming re-launch of Clindamycin Solution.

               813. That same day, Kellum sent an internal e-mail to the Sandoz sales team

         reminding them of the important understanding already in place with Greenstone

         across all of the Clindamycin formulations, not just Clindamycin Solution.




                                                    246

                                               246 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 258 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                814. Two days later, on February 12, 2014, CW-3 of Sandoz called

         Aprahamian of Taro and the two spoke for approximately a quarter-hour and had a

         one-minute call the following day. That same day – February 13, 2014 – CW-1 at

         Sandoz sent an internal e-mail, again stressing the broader relationship with

         Greenstone and the desire not to disrupt that relationship.

                815. Over the next several weeks until Sandoz re-launched, the four

         manufacturers of Clindamycin Solution – Sandoz, Taro, Perrigo and Greenstone – co-

         ordinated through numerous phone calls, in order to minimize any disruption that

         might be caused by Sandoz’s re-entry:




                816. Sandoz set its target market share at 25%, choosing to target 20% from

         Greenstone and 5% from Perrigo. In an internal Sandoz presentation of May, 2014,

         Sandoz laid out its plan for re-entry.

                                                      247

                                                  247 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 259 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               817. Ultimately, these co-ordinated efforts to minimize price erosion were

         very successful, to Plaintiff’s detriment. Even after both Taro and Perrigo’s entry, and

         Sandoz’s re-entry, prices for Clindamycin Solution remained significantly higher than

         they had been prior to the first co-ordinated price increase.

               818. A presentation to Pfizer colleagues in 2017 summarized the lock-step

         price increases in the market for Clindamycin Solution, while also showing minimal

         price erosion even after two additional manufacturers had entered the market.

               819. Starting in April, 2014, Sandoz decided to raise prices on the three

         formulations of Clindamycin where Greenstone was still its only competitor. This led

         to a quick flurry of phone calls between Greenstone and Sandoz in early April, 2014,

         to confirm the understanding, as shown below:




         The phone call between Nailor and Kellum listed above was the first phone call ever

         between the two, according to phone records. As a result of these calls, Sandoz

         understood that Greenstone would follow its price increases. During these calls, the

         competitors also discussed a separate price increase on Eplerenone Tablets, discussed

         more fully below.




                                                    248

                                               248 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 260 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               820. Sandoz moved quickly, raising its WAC prices on Clindamycin Gel,

         Clindamycin Lotion, and Clindamycin Cream by approximately 20%, effective April

         18, 2014. Shortly after the Sandoz increase, on April 23, 2014, Nailor of Greenstone

         and Kellum spoke again for nearly a quarter-hour.

               821. By now, Greenstone understood the need to follow the Sandoz price

         increases quickly – and did so. It followed the Sandoz WAC increases to the penny

         less than a month-and a-half later, with an effective date of June 2, 2014. Shortly

         before Greenstone followed the Sandoz Clindamycin increases – on May 22, 2014 –

         Hatosy of Greenstone called Kellum of Sandoz twice, leaving him a short voice-mail.

         They did not speak again for nearly three months. Similarly, three days before the

         increases became effective, on May 29, 2014, Nailor of Greenstone called Kellum of

         Sandoz, leaving him a short voice-mail. As part of that same price increase,

         Greenstone also raised its pricing on Eplerenone Tablets.

               822. Sandoz honored the “fair share” understanding with Greenstone and the

         agreement to raise prices on Clindamycin. Omnicare approached Sandoz again in

         August, asking if Sandoz had enough supply to meet the customer’s needs. The e-mail

         from Omnicare followed a flurry of phone calls between Kellum and Hatosy of

         Greenstone only a few days prior, on August 14, 2014 (their first calls since May

         2014). After receiving the e-mail from Omnicare, CW-3 of Sandoz informed the

         customer that Sandoz would not do anything that would disrupt the market.




                                                   249

                                               249 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 261 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                823. No shortages or other market features can explain Defendants’ price

         increases for generic Clindamycin during the Relevant Period.

                824. The elevated prices of generic Clindamycin resulted from Defendants’

         anticompetitive conduct injured Plaintiff, caused Plaintiff to pay more than it would

         have paid in a free and fair market, and will continue indefinitely at these elevated

         levels unless Defendants’ conduct in furtherance of their conspiracies is enjoined by

         this Court.

                825. The unlawful agreements among Defendants Fougera/Sandoz,

         Greenstone, Taro, and Perrigo, regarding generic Clindamycin, were part of all

         Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

                O.     Methylprednisolone Tablets

                826. Methylprednisolone is an adrenocortical steroid used to treat arthritis,

         lupus, psoriasis, and ulcerative colitis.

                827. The market for generic Methylprednisolone 4 mg tablets

         (“Methylprednisolone”) market is and was mature and had multiple manufacturers at

         all relevant times. As a result, for years, the prices of Methylprednisolone were

         relatively low and stable.




                                                     250

                                                 250 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 262 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                828. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain or stabilize the prices of generic

         Methylprednisolone, beginning at least as early as February of 2011, as follows:

                829. Throughout the Relevant Period, Defendants Sandoz, Par, Greenstone,

         Breckenridge and Cadista dominated the market for generic Methylprednisolone.

                830. The relatively low and stable pricing of Methylprednisolone changed

         abruptly in early 2011. When some manufacturers had supply disruptions, all

         manufacturers used it as pretext to increase prices. Although the supply disruption—

         which in any event did not affect all manufacturers—was resolved in few months,

         prices never returned to the prior, lower levels.

                831. Sandoz and Cadista announced identical list (WAC) prices in close

         succession, and when Greenstone entered the market in the fall of 2011, it matched

         the list prices of Sandoz and Cadista.

                832. Defendants’s Fair Share agreement and agreement to fix the prices of

         Methylprednisolone enabled them to maintain elevated prices.

                833. For example, in late 2012, when Breckenridge and Greenstone were re-

         entering the market, R.T. and Armando Kellum at Sandoz were careful not to disrupt

         other manufacturers’ Fair Shares.

                834. Throughout this period, Sandoz, Par, Greenstone, Breckenridge and

         Cadista met at trade conferences and communicated directly with each other in




                                                      251

                                                  251 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 263 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         furtherance of their price-fixing agreements on Methylprednisolone and their Fair

         Share agreement.

               835. For example, as Breckenridge was entering the Methylprednisolone

         market in September 2011, D.N., the Director of Sales at Breckenridge, exchanged

         text messages with G.B., Par’s Vice President of National Accounts, both before

         (August 14) and after (November 14) Breckenridge’s entry.

               836. Similarly, as Greenstone entered the market and ramped up from the

         spring to the fall of 2012, Robin Hatosy, a Director of National Accounts at

         Greenstone, communicated by phone with M.S., Breckenridge Vice President of

         Sales, in February and again in November.

               837. In March 2013, during the time-frame (as described above) when Sandoz

         was considering whether to pursue business Sandoz, Par and Cadista were in contact.

         On March 21, 2013, K.O., Par’s Vice President of National Accounts, spoke to M.D.,

         Vice President of Sales at Cadista. A few days later, on March 26, 2013, the same Par

         VP spoke to M.V., the Associate Director of Pricing at Sandoz. Open lines of

         communication ensured that each manufacturer maintained a Fair Share.

               838. No shortages or other market features can explain Defendants’ price

         increases for generic Methylprednisolone tablets during the Relevant Period.

               839. The elevated prices of generic Methylprednisolone tablets resulted from

         Defendants’ anticompetitive conduct injured Plaintiff, caused Plaintiff to pay more

         than it would have paid in a free and fair market, and will continue indefinitely at

                                                    252

                                               252 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 264 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                840. The unlawful agreement among Defendants Sandoz, Par, Greenstone,

         Breckenridge and Cadista, regarding generic Methylprednisolone tablets, was part of

         all Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

                P.     Lidocaine-Prilocaine

                841. Generic Lidocaine-Prilocaine (“Lidocaine-Prilocaine”) is an anesthetic

         used to numb the skin or genital area to relieve pain during medical procedures, and is

         sold throughout the United States and its territories.

                842. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Lidocaine-Prilocaine, as follows:

                843. At all relevant times, Defendants had substantial market power with

         respect to generic Lidocaine-Prilocaine. Defendants exercised this power to maintain

         supracompetitive prices for Lidocaine-Prilocaine without losing so many sales as to

         make the elevated price unprofitable.

                844. Defendants sold generic Lidocaine-Prilocaine at prices in excess of

         marginal costs, in excess of a competitive price, and enjoyed high profit margins.




                                                     253

                                                 253 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 265 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               845. During the Relevant Period, Defendants dominated the Lidocaine-

         Prilocaine market. Similarly, throughout the relevant period, the Defendants

         possessed a substantial amount of market power.

               846. In fact, the Federal Trade Commission (“FTC”) has specifically asserted

         in recent years that the market for Lidocaine-Prilocaine is highly concentrated and

         subject to anticompetitive conduct. The HHI—or Herfindahl-Hirschman Index—is

         “a commonly accepted measure of market concentration.” The FTC and the

         Department of Justice “generally consider markets in which the HHI is between 1,500

         and 2,500 points to be moderately concentrated, and consider markets in which the

         HHI is in excess of 2,500 points to be highly concentrated.”

               847. In July 2012, the FTC filed a complaint against Defendant Sandoz’s

         parent, Novartis AG, seeking to enjoin Novartis AG’s acquisition of Defendant

         Fougera. The FTC specifically alleged that the acquisition would create antitrust

         concerns in the market for “generic Lidocaine-Prilocaine cream.” According to the

         FTC, “Lidocaine-Prilocaine is available in . . . 30 gram tubes …. [t]he 30 gram tubes

         are prescribed directly to patients for home use. Fougera, Hi-Tech, and Novartis are

         the only U.S. suppliers of 30 gram tubes, with market shares of approximately 50

         percent, 47 percent, and 3 percent, respectively. The Acquisition would increase the

         Herfindahl-Hirschman Index concentration in that market by 300 points to 5,018

         points, and leave Hi-Tech as the only competitor to the combined Novartis/




                                                   254

                                              254 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 266 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Fougera.” The FTC settled with Novartis AG by, in part, requiring Novartis to

         terminate its marketing agreement with Tolmar on Lidocaine-Prilocaine.

               848. Defendant Impax and Akorn entered the generic Lidocaine-Prilocaine

         market in late 2012.

               849. In 2014, the FTC sought to enjoin Akorn’s acquisition of Hi-Tech and

         filed an administrative complaint alleging that the acquisition would have

         anticompetitive effects. In that complaint, the FTC specifically alleged that the

         acquisition would cause the number of competitors of “generic topical cream

         containing 2.5% Lidocaine with Prilocaine,” which the FTC defined as generic EMLA

         cream, to drop from 4 to 3, “would increase the HHI by 1488, from 4481 to a post-

         merger total of 5969, and would create a merged entity having a market share in

         excess of 74%.” The FTC alleged that Akorn had a market share of 12% and that Hi-

         Tech had a market share of 62%. After filing its administrative complaint, the FTC

         settled the matter by requiring the divestiture of portions of the Akorn/Hi-Tech

         Lidocaine-Prilocaine business to Watson Pharmaceuticals, Inc., which is now known

         as Actavis Holdco U.S., Inc. (“Actavis”). In conjunction with the divestiture, on April

         17, 2014, Akorn and Actavis entered into a supply agreement under which Akorn

         would supply Lidocaine-Prilocaine cream to Actavis for a transitional period of either

         two years or until an alternative supplier is found.

               850. Akorn’s settlement resolved the FTC action in April 2014 after it agreed

         to divest a part of its Lidocaine-Prilocaine business to Actavis. Despite its assurance

                                                    255

                                               255 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 267 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         tot the FTC, Defendants used their market dominance to undermine competition and

         facilitate a price-fixing conspiracy that caused Plaintiff to pay supracompetitive prices

         for generic Lidocaine-Prilocaine.

               851. Until around March of 2014, generic Lidocaine-Prilocaine pricing was

         fairly stable. That stability is reflected in the following chart displaying NADAC data

         for generic Lidocaine-Prilocaine covering the years 2012 to 2015:




               852. Beginning on or around March of 2014 however—and without any

         explanation—the price of Defendants’ generic Lidocaine-Prilocaine began to

         skyrocket. As shown in the NADAC chart above, the average price per unit of generic

         Lidocaine-Prilocaine sold across all Defendants was $0.49 in January of 2014,

         compared to $1.20 in January of 2015, a 145% increase.




                                                    256

                                               256 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 268 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               853. The sustained price elevation reflected in the NADAC chart was the

         result of a conspiracy among Defendants to artificially raise, fix, maintain, and/or

         stabilize the price of generic Lidocaine-Prilocaine sold in the United States.

               854. Defendants’ price increases for Lidocaine-Prilocaine resulted in

         corresponding increases to the prices paid by Plaintiff.

               855. Defendants were aware of and praised the lack of generic drug price

         competition and resulting higher prices. For example, during Akorn’s August 5, 2014

         earnings call, Akorn CEO Raj Rai stated, “we are seeing lot of price increases that are

         happening in the generic space and it affect some of our products as well. So, I would

         say overall, there is a healthier pricing environment than it was there, I would say six

         to eight months ago.”

               856. Beginning in March 2014, Defendants collectively caused the price of

         Lidocaine-Prilocaine to increase dramatically. Defendants’ conduct cannot be

         explained by normal competitive forces. It was the result of an agreement among

         Defendants to increase pricing and restrain competition for the sale of generic

         Lidocaine-Prilocaine in the United States. The agreement was furthered by discussions

         held at meetings and industry events hosted by the GPhA, HDMA, NACDS, and

         ECRM as well as other meetings and communications.

               857. To sustain a conspiracy, conspirators often communicate to ensure that

         all are adhering to the collective scheme. Here, such communications occurred

         primarily through (1) trade association meetings and conferences; (2) private meetings,

                                                    257

                                               257 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 269 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         dinners, and outings among smaller groups of employees of various generic drug

         manufacturers; (3) individual private communications between and among

         Defendants’ employees through use of the phone, electronic messaging and similar

         means; and (4) pricing information, which Defendants regularly shared amongst

         themselves, sometimes using third parties as an intermediary to convey the pricing

         information.

               858. These secret, conspiratorial meetings, discussions, and communications

         helped to ensure that all Defendants agreed to participate in, implement, and maintain

         an unlawful bid rigging, price fixing, and market and customer allocation scheme.

               859. The industry intelligence-gathering reporting firm Policy and Regulatory

         Report has reportedly obtained information regarding the investigation of generic

         drug companies by DOJ, and has indicated that DOJ is investigating the extent to

         which trade associations and industry conferences have been used as forums for

         collusion among competing generic drug companies. The State AGs have similarly

         noted the centrality of trade associations and industry conferences in their

         investigation, stating that they have uncovered evidence that certain generic drug

         companies “routinely coordinated their schemes through direct interaction with their

         competitors at industry trade shows, customer conferences, and other events, as well

         as through direct e-mail, phone, and text message communications.”

               860. Defendants were members of numerous trade associations, which they

         used to facilitate their conspiratorial communications and implement their

                                                   258

                                               258 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 270 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         anticompetitive scheme to raise, maintain, and stabilize the prices of Lidocaine-

         Prilocaine, rig bids, and engage in market and customer allocation concerning

         Lidocaine-Prilocaine, including, but not limited to, GPhA, the NACDS, and HDMA.

               861. No shortages or other market features can explain Defendants’ price

         increases for generic Lidocaine-Prilocaine during the Relevant Period.

               862. The elevated prices of generic Lidocaine-Prilocaine resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market.

               863. The unlawful agreement between Defendants Impax and Sandoz,

         regarding generic Lidocaine-Prilocaine, was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

               Q.     Amantadine HCL
               864. Generic Amantadine HCL is used in the treatment of Influenza Strain A

         and the symptoms of Parkinson’s Disease.

               865. Amantadine HCL was first approved by the FDA in the 1960’s and has

         been commercially available in the United States ever since. The market for generic

         Amantadine is mature. Amantadine has been commercially available in the United

         States in a generic form for decades. As a result, Amantadine capsules had had

         relatively low and stable prices for years. For example, as with Permethrin, from 2009

         through mid-2011, the list price for a 100 mg Amantadine capsule was only 40 cents.


                                                    259

                                               259 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 271 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                866. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         Amantadine HCL capsules (“Amantadine”) at least as follows:

                867. From at least 2009-12, Defendants Sandoz and Upsher-Smith dominated

         the market for Amantadine capsules. At that time, Defendant Lannett had a very

         small share of the market.

                868. In at least March, April, July, September, November and December of

         2011 and January and February of 2012, Sandoz and Upsher-Smith – for all practical

         purposes, the only players in the game – were talking, via their employees, K.K., a

         Senior National Account Executive at Sandoz, and D.Z., a Senior National Account

         Manager at Upsher, with at least those telephone communications. And what they

         were talking about included co-operatively increasing the price of Amantadine, in

         accordance with the “fair share” rules of Defendants’ cartel.

                869. In October, 2011, Sandoz and Upsher-Smith implemented the next

         phase of the scheme: Upsher quadrupled the price of Amantadine. A few months

         later, in February, 2012, Sandoz followed suit.

                870. This dramatic increase in profitability was too much to ignore. Lannett,

         formerly a bit player in the market, decided to ramp up to get its “fair share” of the

         profits.

                871. Accordingly, Lannet made a push into the market in early 2013. But

         rather than offer lower prices to win market share, Lannett, careful not disturb market

                                                     260

                                                260 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 272 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         pricing, joined its fellow Defendants and cartel-members, Sandoz and Upsher, at the

         artificially-quadrupled WAC price of $1.60 per capsule, in accordance with the cartel’s

         pricing rules.

                  872. Although – while under State and federal antitrust investigation –

         Defendant Upsher eventually lowered its WAC price to a “mere” doubling (of 80

         cents per unit), Sandoz and Lannett are sticking to their guns with a WAC of $1.60

         per capsule through at least mid-2019, the last year for which figures were readily

         available.

                  873. No shortages or other market features can explain Defendants’ elevated

         pricing for Amantadine during the Relevant Period.

                  874. The elevated prices of Amantadine resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                  875. The unlawful agreement among Uphser-Smith, Sandoz, and Lannett for

         Amantadine was part of all Defendants’ overarching conspiracy to unreasonably

         restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.




                                                     261

                                                261 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 273 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               R.     Fluocinonide Solution
               876. Fluocinonide Solution is used in the treatment of a variety of skin

         conditions, such as eczema, dermatitis, allergies, and rash.

               877. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of 20 ml and

         60 ml bottles of generic Fluocinonide Solution (“Fluocinonide Solution”) at least as

         follows:

               878. In early 2011, the market for Fluocinonide Solution was dominated by

         Teva, Taro, and Fougera. All three produced Fluocinonide Solution in 60ml bottles,

         while only Taro produced the 20 ml bottles.

               879. In the beginning of April 2011, Fougera’s Fluocinonide Solution

         products had been on long-term backorder due to quality control issues with the tips

         of the bottles leaking. As a result, the market was split between Teva (76% market

         share) and Taro (19% market share) until Fougera returned to production. Fougera

         was working to re-launch its Fluocinonide Solution products by mid-May 2011.

               880. On April 21, 2011, Walter Kaczmarek learned that Teva was dropping

         its Fluocinonide Solution product, i.e., stopping production and leaving the market.

         This meant the only competitors in the market would now be Taro and “Fougera” –

         except that Fougera was currently still on backorder due to supply problems.

               881. Nevertheless, Fougera also viewed Teva’s exit as an opportunity to

         increase prices. In internal calculations of the expected benefit from the pricing


                                                    262

                                               262 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 274 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         action, Fougera assumed that they would split the market with Taro, 50/50. Fougera

         estimated that this would provide it with a yearly gain of $4.6 million.

                882. On May 10, 2011, Fougera raised its WAC pricing for Fluocinonide

         Solution by 100% from – $12.50 to $25.00 – with the change effective the following

         day. That evening, Fougera also sent out contract price-change notifications to

         customers where it had existing contracts for Fluocinonide Solution. With those

         increases, the average net sales price jumped 800% from $2.50 to $20.

                883. On May 13, 2011 – three days after Fougera sent out its price changes –

         SW-6 and H.M. at Taro exchanged two calls, with one call lasting five minutes.

                884. One week later, on May 20, 2011, Taro followed Fougera’s lead by

         substantially increasing its pricing for Fluocinonide Solution. Taro increased the

         WAC price for the 20ml and 60ml formulations by 200% and 400%, respectively.

         Taro also increased average net sales prices by 260% and by over 500% for the 20ml

         and 60ml formulations, respectively.

                885. Following their respective price increases, the market share between

         Taro and Fougera stabilized to rough parity. By September 2011, Fougera and Taro

         each had approximately 50% market share.

                886. A few months later, on January 25, 2012, SW-6 and H.M. exchanged

         several calls, detailed in the chart below:




                                                       263

                                                263 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 275 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               887. The very next day, on January 26, Kaczmarek sent an e-mail to his

         Fougera colleagues, proposing a price increase that nearly tripled Fougera’s WAC and

         net sales prices, in just over two weeks.

               888. This price increase opportunity was viewed as so pressing by Kaczmarek

         that he asked A.R., a Fougera business analyst, to put together a pricing analysis that

         evening while flying on an airplane because she had a scheduled day off the next day.

               889. First thing the next morning, on January 27, 2012, Kaczmarek called

         SW-6 and they spoke for approximately 20 minutes. SW-6 hung up and immediately

         called H.M. at Taro. The call lasted approximately one minute. A few minutes later,

         SW-6 called H.M. again and they spoke for approximately twenty minutes. Later that

         day, SW-6 called Kaczmarek twice. The calls lasted for several minutes each.

               890. Later that evening (January 27), Kaczmarek submitted his proposed

         price increase to Fougera’s Pricing Committee, with even larger price increases. The

         plan was now to raise Fougera’s WAC price from $25 to $80.99 and increase its

         average net sales price from $18.08 to $58.57 – well more than tripling the price. This

         increase was estimated to bring in an additional $10.1 million in gross profit for the




                                                     264

                                               264 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 276 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         rest of 2012. Unsurprisingly, given the purpose of Defendants’ cartel, members of the

         Fougera Pricing Committee enthusiastically embraced the massive price hike.

               891. On February 13, 2012, SW-6 called H.M. and they spoke for five

         minutes. The next day, as planned, Fougera formally raised its WAC and contract

         prices for Fluocinonide Solution.

               892. The increases more than tripled Fougera’s WAC price, as well as direct

         and indirect contract prices for its customers. The increase was so dramatic that third

         party data vendor Medi-Span – which tracks WAC prices – reached out to Fougera to

         confirm that the new WAC amount was not an error.

               893. On February 15, 2012, the day after the increases, SW-6 called H.M.

         again and they spoke for approximately five minutes. Later that day, Blashinsky, a

         senior Taro marketing executive, circulated an internal e-mail regarding Fluocinonide

         Solution pricing issues.

               894. In furtherance of their price increase conspiracy and Defendants’

         overarching cartel, Taro was careful not to use Fougera’s price increase to poach

         customers and upset market share, even with very small customers.

               895. For example, Meijer requested that Taro submit a bid for Fluocinonide

         Solution, but wary of upsetting the apple cart, Taro declined to provide Meijer with a

         bid, instead falsely claiming it did not have sufficient inventory to supply them.




                                                    265

                                               265 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 277 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               896. Similarly, after the Fougera increase, HD Smith asked Taro to bid for its

         Fluocinonide Solution business. S.B., a Taro sales executive, relayed this news to J.J.,

         a senior Taro sales executive, who chastised him for even considering the offer.

               897. While Taro planned and implemented corresponding price increases,

         representatives of Taro and Fougera remained in contact, including but not limited to

         exchanging the following calls:




               898. The day after the final calls detailed above, on March 9, 2012, Taro

         implemented its own price increase, which essentially doubled its WAC and contract

         prices for both the 60ml and 20ml formulations of Fluocinonide Solution.

               899. No shortages or other market features can explain Defendants’ elevated

         pricing for Fluocinonide Solution during the Relevant Period.

               900. The elevated prices of Fluocinonide Solution resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.


                                                   266

                                               266 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 278 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                901. The unlawful agreement between Taro and Fougera for Fluocinonide

         Solution was part of all Defendants’ overarching conspiracy to unreasonably restrain

         trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                S.      Erythromycin Base/Ethyl Alcohol Solution
                902. Generic Erythromycin Base/Ethyl Alcohol Solution (“Erythromycin

         Solution”) is a topical medication used to treat acne.

                903. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Erythromycin Solution, as follows:

                904. In mid-2011, Defendants Sandoz/Fougera and Wockhardt were the only

         two manufacturers of Erythromycin Solution. However, both experienced supply

         issues that required their exit from the market for periods of time. Accordingly, some

         co-ordination among the cartel members was helpful to maintain a stable market, as

         set forth infra:

                905. Between May 17-19, 2011, Perrigo discussed internally whether to re-

         enter the Erythromycin Solution market. The next day, May 20, T.P. at Perrigo called

         SW-6 at Fougera and they spoke for approximately seven minutes. Immediately after

         that call, T.P. called his boss, Wesolowski, and they spoke for approximately three

         minutes. The following Monday, on May 23, Wesolowski gave the green light to

         move forward with Perrigo’s plans to re-launch the product within six months.




                                                     267

                                                267 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 279 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               906. Half-way through that six-month period, on Friday, August 5, 2011, SW-

         3 at Fougera e-mailed his supervisor, Kaczmarek.

               907. Following that week-end, on Tuesday, August 9, SW-6 at Fougera called

         M.C., a Wockhardt sales executive, three times, including one call lasting ten minutes.

         According to available records and illustrating the institutional, rather than merely

         personal, nature of the cartel relationship among Defendants, these were the first

         phone calls between the two. SW-6 and M.C. were not friends and did not socialize

         together. When they did speak, it was to co-ordinate anticompetitive conduct for

         their employers, relating to products on which Fougera and Wockhardt overlapped.

               908. Over the next week, SW-6 (Sandoz) exchanged several calls with M.C.

         (Wockhardt) and T.P. (Perrigo), the prospective new entrant. CW-6 acted as a go-

         between, relaying information between Wockhardt and Perrigo. After speaking with

         these co-conspirators of Fougera/Sandoz, SW-6 called his supervisor, Kaczmarek, to

         report back what he had learned. These calls are detailed in the chart below:




                                                    268

                                               268 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 280 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                909. On August 19, 2011, after the final, 6:00 am call listed above, between

         SW-6 at Fougera/Sandoz and T.P. at Perrigo, Fougera held an internal meeting to

         discuss Erythromycin Solution and the informationt that SW-6 had gained from

         phone calls with Fougera/Sandoz’s co-conspirators.

                910. On November 15, 2011, Wesolowski of Perrigo sent an internal e-mail

         to the Perrigo sales team, including to T.P., stating that Perrigo planned to launch

         Erythromycin Solution the following month, in December. Beginning that day, and

         over the next few days, T.P. exchanged several calls with SW-6 of Fougera. At the

         same time, SW-6 was speaking with M.C. at Wockhardt. At least some of these calls

         are detailed in the chart below:

                911. The next day, on November 18, K.K. (another Wockhardt sales

         executive) called SW-3 at Fougera. The call lasted approximately two minutes. Later,

         SW-3 sent an e-mail to his supervisor, Kaczmarek, reflecting the information shared

         on the call and falsely attributing it to a customer.

                912. In accordance with the cartel’s usual practice, in order to minimize

         written evidence of Defendants’ illegal conspiracies, whenever SW-3 learned

         confidential information from one of the cartel members, it was SW-3’s customary

         practice, instead, to state falsely that he learned the information from a customer.




                                                     269

                                                269 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 281 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               913. Two weeks later, November 30, M.C. at Wockhardt called SW-6 and

         they spoke for approximately four minutes. Later that same day, SW-6 sent an e-mail

         to Kaczmarek regarding Erythromycin Solution.

               914. Kaczmarek forwarded the e-mail along internally to A.R., a Fougera

         operations manager. A.R. reminded Kaczmarek that Fougera was also having supply

         issues and had temporarily exited the market.

               915. A few weeks after that, on December 19, 2011, Perrigo entered the

         Erythromycin Solution market and set WAC pricing that was significantly higher –

         indeed, approximately 200% higher – than the market WAC pricing at that time.

               916. SW-6 at Fougera exchanged several calls with T.P. at Perrigo in the

         weeks leading up to, and surrounding, Perrigo’s launch, including on the date of the

         launch itself. On these calls, they discussed pricing and the allocation of market share

         to the new entrant, Perrigo. These calls are detailed in the chart below:




               917. Several months later, between April 24 and April 27, 2012, the NACDS

         held its annual meeting in Palm Beach, Florida. Representatives from Fougera,




                                                   270

                                               270 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 282 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Perrigo, and Wockhardt attended, including SW-6 and SW-3 of Fougera, Wesolowski

         of Perrigo, and M.C. of Wockhardt.

                918. At that time, Fougera/Sandoz was readying to re-enter the

         Erythromycin Solution market. Shortly after the NACDS annual meeting, on April

         30, 2012, Kaczmarek e-mailed his sales team and SW-3 responded back.

                919. Fougera’s re-launch caused a flurry of communications among the three

         cartel members on May 1 and May 2. Following his consistent practice, SW-6

         reported the conversations back to his boss at Fougera/Sandoz, Walter Kaczmarek.

         These calls are detailed in the chart below:




                920. The next day, on May 3, 2012, Fougera re-entered the market and

         matched Perrigo’s increased WAC pricing. That morning, Kaczmarek sent an e-mail

         to his sales team.

                921. That same day, SW-3 of Sandoz spoke with K.K. of Wockhardt for five

         minutes and called A.F., a sales executive at Perrigo. Further, SW-6 called his contact

         at Perrigo, T.P., and they spoke for approximately a quarter-hour. Immediately after




                                                    271

                                               271 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 283 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         hanging up with T.P., SW-6 again called his boss at Fougera/Sandoz, Kaczmarek, and

         they spoke for approximately five minutes.

               922. The following Monday, on May 7, 2012, Wesolowski at Perrigo sent an

         internal e-mail regarding Erythromycin Solution to other Perrigo executives. On that

         same day, Kaczmarek circulated a proposed customer pricing grid for Erythromycin

         Solution to the Fougera sales team.

               923. Over the next several days, SW-3 and SW-6 exchanged calls with AF.

         and T.P., their contacts at Perrigo. As was his practice, after hanging up with T.P.,

         SW-6 immediately replied back to Kaczmarek what he had learned. These calls are

         detailed in the chart below:




               924. On May 14, 2012, the date of the last calls detailed above, Kaczmarek

         sent an internal e-mail to his sales team. In accordance with Defendants’ cartel’s usual




                                                   272

                                               272 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 284 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         practice, Kaczmarek lied about the source of his information to avoid putting

         evidence of illegal conduct into writing.

               925. Less than two months later, on June 7, 2012, Fougera recalled

         Erythromycin Solution and again placed the product on back order. By that time,

         Fougera had approached and secured approximately 12% market share on the

         product, including several customers on its target list such as Rite Aid, Cardinal,

         Optisource, and SUPERVALU.

               926. By August, 2012, Fougera had resolved those supply issues. Around this

         same time, Defendant Sandoz had completed its acquisition of Fougera. As Fougera

         (now Sandoz) prepared to re-enter the Erythromycin Solution market, the company

         set an internal market share goal of 20% on the product.

               927. After the Fougera acquisition was completed, SW-6 left the company for

         another position. But prior to leaving Fougera, SW-6 introduced SW-3 – who was

         going to, and in fact did, remain at Sandoz after the acquisition – to T.P. at Perrigo to

         continue supporting the cartel’s conspiracies.

               928. The first ever phone calls between SW-3 and T.P., according to the

         available phone records, were on August 8, 2012. They spoke two times that day.

         They spoke again on August 21, 2012, as Sandoz was preparing to re-enter the market

         for Erythromycin Solution.

               929. On September 5, 2012, S.G., a Sandoz sales executive, e-mailed SW-3

         and Kellum to advise them that Sandoz had an opportunity to bid on Erythromycin

                                                     273

                                               273 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 285 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Solution at Walgreens. Kellum answered that e-mail, and the next day, SW-3 called

         T.P. at Perrigo and they spoke for eleven minutes.

               930. The day after that, on September 7, SW-3 sent an internal e-mail

         including to SW-1 (the Sandoz senior pricing executive), recommending that Sandoz

         target the same customers that Fougera had targeted when it re-launched

         Erythromycin Solution in May, 2012. Not wanting to have a discussion in writing,

         SW-1 responded to SW-3 directly.

               931. A week later, on September 13, 2012, SW-3 called T.P. at Perrigo and

         they spoke for approximately three minutes. SW-3 hung up and called R.T., a senior

         sales and marketing executive at Sandoz. The call lasted one minute. Later that day,

         SW-3 called K.K. at Wockhardt. That call also lasted one minute.

               932. The following Monday, on September 17, 2012, SW-1 instructed SW-3

         to put together offers for Cardinal and Wal-Mart and told him that they would be the

         only customers Sandoz would be bidding on at this time. That same day, K.K.

         (Wockhardt) called SW-3 (Sandoz) and they spoke for four minutes.

               933. Between September 20 and September 21, 2012, SW-3 and T.P. at

         Perrigo exchanged six calls, including two calls lasting eight minutes and seven

         minutes. By October 2012, Perrigo had conceded the Erythromycin Solution

         business at Cardinal and Wal-Mart to Sandoz.




                                                   274

                                              274 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 286 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                934. No shortages or other market features can explain Defendants’ price

         increases for generic Erythromycin Base/Ethyl Alcohol Solution during the Relevant

         Period.

                935. The elevated prices of generic Erythromycin Base/Ethyl Alcohol

         Solution resulted from Defendants’ anticompetitive conduct, injured Plaintiff and

         caused it to pay more than they would have paid in a free and fair market, and will

         continue indefinitely at these elevated levels unless Defendants’ conduct in

         furtherance of their conspiracies is enjoined by this Court.

                936. The unlawful agreement among Defendants Sandoz/Fougera,

         Wockhardt, and Perrigo, regarding Erythromycin Base/Ethyl Alcohol Solution, was

         part of all Defendants’ overarching conspiracy to restrain trade unreasonably and to

         fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                T.     Calcipotriene Solution
                937. Generic Calcipotriene Solution (“Calcipotriene”) is a form of vitamin D

         that affects the growth of skin cells. This topical medication is prescribed for the

         treatment of chronic plaque psoriasis of the scalp.

                938. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Calcipotriene Solution, as follows:

                939. In early 2010, the market for generic Calcipotriene was dominated by

         Defendants Fougera, Hi-Tech, and Impax.


                                                     275

                                                275 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 287 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               940. On July 23, 2010, however, Hi-Tech received a warning letter from the

         FDA detailing numerous violations found during a recent manufacturing facility

         inspection. Even though G&W was not in the Calcipotriene market at the time, Jim

         Grauso (“Grauso,”) then Sales and Marketing Vice President (“VP”) at G&W, knew

         Fougera would be interested in the information. On July 28, 2010, he forwarded a

         copy of the FDA letter to SW-6 at Fougera. Pleased to hear the news, SW-6 replied

         positively to Grauso’s e-mail.

               941. By the end of July, 2010, Hi-Tech had discontinued the product, leaving

         its approximate 35% market share open for the other cartel members to claim – and

         G&W decided this was too lucrative a market to ignore.

               942. It ended up talking almost a year, but by early June, 2011, G&W was

         ready to enter the market – so, naturally, G&W started reaching out to fellow cartel

         member, Fougera. Thus, on Thursday and Friday, June 6 and 7, 2011, SW-6 and

         Grauso exchanged several phone calls, with one call lasting eight minutes. During

         those calls, Grauso told SW-6 that G&W would soon be launching its own generic

         Calcipotriene. Shortly after speaking with Grauso, SW-6 e-mailed Walter Kaczmarek

         and other colleagues at Fougera, sharing the news that Fougera had just learned from

         its co-conspirator: G&W was launching that week.

               943. G&W did, indeed, launch Calcipotriene that week – on that Friday, June

         10. As G&W entered the market, SW-6 and Grauso continued to speak, including




                                                   276

                                              276 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 288 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         exchanging two calls on June 23 and one call on June 24, lasting approximately a

         quarter-hour.

               944. A few months later, between November 10 and November 17, 2011,

         SW-6 and Grauso exchanged at least seven separate phone calls. The topic of

         conversation during these calls was a G&W price increase for Calcipotriene.

               945. At the end of this series of phone communications between Grauso and

         SW-6, G&W instituted a 54% price increase on Calcipotriene, effective Friday

         November 18. Grauso sent an internal e-mail to his team, regarding this increase.

               946. That Monday, on November 21, SW-6 called his boss, Walter

         Kaczmarek. Immediately upon hanging up with Kaczmarek, SW-6 then called

         Grauso at G&W, and they spoke for five minutes. Within minutes of that call, SW-6

         then called Kaczmarek again to report the results of his call with their co-conspirator.

         Almost simultaneously, Grauso was also reporting the substance of his conversation

         with SW-6 to his colleagues, placing calls to Orlofski and Vogel-Baylor at G&W.

               947. Fougera acted quickly. Just two days later, it followed G&W’s price

         increase. Fougera’s new WAC price on Calcipotriene went into effect on November

         23, 2011.

               948. No shortages or other market features can explain Defendants’ prices

         for generic Calcipotriene Solution during the Relevant Period.

               949. The elevated prices of generic Calcipotriene Solution resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

                                                   277

                                               277 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 289 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                950. The unlawful agreement between Defendants Fougera and G&W

         regarding generic Calcipotriene Solution was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                U.     Amiloride HCL/HCTZ Tabs, Cimetidine Tabs,
                       Diltiazem HCL Tabs, Disopyramide Phosphate Caps,
                       Doxazosin Mesylate Tabs, Estradiol Tabs,
                       Flurbiprofen Tabs, Hydroxyzine Pamoate Caps,
                       Ketorolac Tromethamine Tabs, Ketoprofen Caps,
                       Methotrexate HCL Tabs, Nadolol Tabs, Prazosin
                       Caps, and Tolmetin Sodium Caps
                951. Amiloride HCL/HCTZ is used in the treatment of high blood pressure

         or swelling due to heart failure or cirrhosis of the liver.

                952. Amiloride was first developed by Merck Sharp & Dohme Corporation

         (“Merck”) and has been commercially available in the United States since the early

         1980’s. The market for generic Amiloride is mature. Amiloride has been

         commercially available in the United States in a generic form for decades. As a result,

         and as with Amantidine, Amiloride tablets had had relatively low and stable prices for

         years. For example, as with Amantadine, from 2009 through mid-2011, the list price

         for a 50 mg tablet was stable; in the case of Amiloride, only 5 cents.




                                                     278

                                                 278 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 290 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                953. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic:

         Amiloride HCL/HCTZ Tablets (“Amiloride”); Cimetidine Tablets (“Cimetidine”);

         Diltiazem HCL Tablets (“Diltiazem”); Disopyramide Phosphate Caps

         (“Disopyramide”); Doxazosin Mesylate Tablets (“Doxazosin”); Methotrexate Tablets

         (“Methotrexate”); Estradiol Tablets (“Estradiol”); Flurbiprofen Tablets

         (“Flurbiprofen”); Hydroxyzine Pamoate caps (“Hydroxyzine Pamoate”); Ketorolac

         Tromethamine Tabs (“Ketorolac”); Ketoprofen Caps (“Ketoprofen”); Nadolol

         Tablets (“Nadolol”); and Tolmetin Sodium Capsules (“Tolmetin”), at least as follows:

                954. From at least 2009-18, Defendants Teva and Mylan dominated the

         market for Amiloride tablets.

                955. And – again, as with Amantadine – in mid-2011, the price of Amiloride

         tablets suddenly quadrupled to 20 cents per pill.

                956. And – again, as with Amantadine – prior to that increase, the cartel

         members who manufactured the drug were talking to each other. Teva’s Rekenthaler

         communicated consistently with Mylan at least as early as April, 2010, and continued

         thereafter with Mylan’s VP and Executive Director of Sales, J.K., Senior VP of Sales,

         B.P., and Jim Nesta, over the following months and years, including in the lead-up to

         the mid-2011 price increase, about co-operatively increasing the price of at least

         Amiloride, in accordance with the “fair share” rules of Defendants’ cartel.




                                                     279

                                                279 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 291 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                957. As part of this plan, in mid- 2012, Mylan raised the price of Amiloride,

         to a list price of almost 25 cents per unit.

                958. In the spring and summer of 2013, it was Teva’s turn to follow Mylan’s

         price increases. Accordingly, Teva’s Kevin Green and Mylan’s Jim Nesta spoke

         numerous times via telephone to co-ordinate details of the price increase. They spoke

         on at least on May 7-10; July 10, 11, and 23; and August 1, 2, 6, and 8, by which time

         both Mylan and Teva were selling Amiloride with a WAC of 25 cents per pill.

                959. In addition, Teva was looking into closer co-operation with Mylan for

         co-ordinated price increases on a wide range of products – including on Amiloride,

         which, as just described, was successful.

                960. The overlap of the drugs in this section and Patel’s arrival at Teva in

         April, 2013, helps to illustrate the institutional, long-lasting nature of Defendants’

         cartel agreements and co-operation, irrespective of the personalities involved.

                961. For example, Defendants’ additional conspiracies involving Doxazosin

         and Estradiol are described elsewhere in this Complaint. Likewise, Defendants

         Watson/Actavis, Mylan, and Teva were already co-conspirators in the market for

         Estradiol tabs and communicated extensively and co-operatively on this subject

         throughout 2012. Thus, Patel’s work at Teva involved merely enhancing details on

         the cartel’s framework, which was already in place.

                962. In any event, on Monday, May 6, 2013, as Patel was creating a list of

         “Immediate PI” candidates, Patel she sent Teva’s then-Director of National Accounts,

                                                        280

                                                280 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 292 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Kevin Green (“Green”), an e-mail with an attached spreadsheet, titled “Price Increase

         Candidate Competitive Landscape.”

               963. Patel asked Green to “gather as much market intelligence as possible”

         for certain items that she had highlighted in blue, including nine Mylan drugs, one of

         which was Amiloride: Tolmetin Sodium Capsules; Doxazosin Mesylate Tablets;

         Methotrexate Tablets; Diltiazem HCL Tablets; Flurbiprofen Tablets; Nadolol Tablets;

         Amiloride HCL/HCTZ Tablets; Cimetidine Tablets; and Estradiol Tablets.

               964. In accordance with this directive from Patel (and as alleged supra), Green

         then spoke to Nesta (at Mylan) every single day for the rest of the week,

         sometimes multiple times per day. Green and Nesta spoke three times on Tuesday,

         (May 7), including one call lasting more than eleven minutes.

               965. Green also telephoned Patel twice that day to report what he had learned

         from Nesta. Green and Nesta also spoke a number of times over the next several

         days, including the following day (May 8) for approximately four minutes; the day

         after that (May 9), also for approximately four minutes; and they spoke at least twice

         they day after that (Friday, May 10), for approximately two and eleven minutes.

               966. This is extremely unusual behaviour for supposed “competitors” and

         was done solely to advance the plans and interests of Defendants’ cartel.

               967. Early the next week, on Tuesday, May 14, Patel asked several Teva

         NAM’s, including Green, to obtain price points on certain Mylan drugs, including

         Cimetidine and Nadolol, in preparation for a potential price increase.

                                                   281

                                              281 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 293 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               968. Patel indicated internally to another Teva colleague that she was

         expecting “additional Mylan intel” and that she was expecting Mylan “to take an

         additional increase” on those items.

               969. Later that same week, on Friday, May 17, 2013, Green spoke to Nesta

         six times, including calls lasting approximately twelve minutes, two minutes, four

         minutes, and a quarter-hour.

               970. Less than two weeks after that, on May 29, 2013, after a discussion with

         Maureen Cavanaugh, Patel added four Mylan drugs to the Teva price increase list:

         Nadolol, Cimetidine, Prazosin caps (“Prazosin”), and Methotrexate.

               971. Discussions between Kevin Green (Teva) and Jim Nesta (Mylan) about

         specific drugs continued into June, as Mylan was also preparing for its own major

         price increase on a number of drugs. From June 24 through June 28, 2013, for

         example, Green and Nesta had at least the following telephone calls:




               972. On June 26, 2013, in the midst of this flurry of communications between

         Teva and Mylan (and the same day that Defendants Green and Nesta had a one-hour


                                                    282

                                                282 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                             INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 294 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         phone call), one of Patel’s colleagues sent her a suggestion with the following list of

         potential drugs to add to the price increase list, along with the current market share of

         the other manufacturers:




         “Hydorxyzine” Pamoate Capsules was a typographically erroneous reference to

         Hydroxyzine Pamoate Capsules.

                973. In response, Patel’s supervisor at Teva, K.G., commented that

         “Ketoprofen would have a high likelihood of success.”

                974. Although Nystatin and Hydroxyzine Pamoate caps are on this list, the

         Nystatin-specific and Hydroxyzine Pamoate -specific conspiracies and sub-

         components of Defendants’ overarching cartel agreement are discussed in more detail

         elsewhere in this Complaint.

                975. Not surprisingly, given what Patel referred to as the “rumors” (her code-

         word for information received from a fellow cartel member33), Mylan raised its price

         for both Ketorolac and Ketoprofen (the two Mylan drugs on the list above) six days

         33
           As alleged throughout the Complaint, because their collusion was illegal, Defendants’ cartel had a
         pattern and practice of Defendants’ employees falsely ascribing competitively sensitive information
         (which was actually obtained from employees of other cartel members) as being from customers.
         One of Patel’s preferred versions of this linguistic camouflage was the word “rumors.”

                                                         283

                                                    283 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 295 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         later, on July 2, 2013. Teva then quickly followed with its own price increase for both

         drugs (and others) on August 9, 2013. As also discussed more fully below, those price

         increases were closely co-ordinated and agreed to between Teva and Mylan.

                976. On Friday, June 28, 2013, at the end of the flurry of phone

         communications between Teva and Mylan described above, Green (Teva) and Nesta

         (Mylan) had a four-minute phone call, starting at 10:59 am.

                977. Less than 20 minutes after the call, Patel sent the following e-mail

         internally at Teva:




                978. Patel obtained the information in her e-mail directly from her Teva

         colleague, Kevin Green, but got one significant point wrong, which confirms that she

         had advance notice of the Mylan increase. In actuality, rather than (as it says in the e-

         mail) “Mylan . . . announcing a long list of price increases today,” emphasis added,


                                                    284

                                               284 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 296 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Mylan did no such thing. Insteady, Mylan did not announce the price increases until

         that Monday, July 1, 2013 – with an effective date of the day after that, July 2, 2013 –

         so Patel knew about the increase prior to it being announced to any customers.

               979. “Rumors” was another term consistently used by Patel in e-mails to

         camouflage the fact that Teva was communicating with fellow cartel members about

         future price increases. For example, Patel used the term when discussing Taro in the

         February 24, 2013 “Immediate PI” spreadsheet, after speaking with Aprahamian and

         before Taro raised its price on Adapalene Gel. She used it again on June 26, 2013 -

         after Green and Nesta spoke several times in advance of Mylan’s price increase on

         Ketoprofen.

               980. Similarly, on July 2, 2013 – the day before Teva’s price increases

         (including for Methotrexate) went into effect, a colleague asked Patel how Teva’s

         competitors’ pricing compared with regard to Methotrexate. Patel responded that

         Mylan’s pricing was a little low on that drug, “but we are hearing rumors of them

         taking another increase,” so Teva felt comfortable that it would not lose market share

         when it increased the price of that drug on the following day. These so-called

         “rumors” – which were not, in fact rumors at all, but instead were based on the direct

         communications between Green (Teva) and Nesta (Mylan) noted above – were, of

         course, accurate: Mylan increased its price of Methotrexate, pursuant to its agreement

         with Teva, on November 15, 2013.




                                                    285

                                               285 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 297 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               981. After the large Teva and Mylan price increases on July 2 and 3, 2013,

         Sandoz sought to obtain a “list of items” with increased prices so that it would “not

         respond to something adversely” by inappropriately competing for market share on

         any of those drugs. Sandoz executives had previously conveyed to their counterparts

         at both Mylan and Teva that Sandoz would follow their price increases and not steal

         their customers after an increase.

               982. Obtaining the list of price increase drugs was an effort by Sandoz to

         ensure it was aware of every increase taken by both competitors so it could live up to

         its end of Defendants’ anticompetitive bargain.

               983. On July 9, 2013, SW-l stated in an internal Sandoz e-mail that he would

         “call around to the [Sandoz directors of national accounts] to try and gather a

         comprehensive list of items.”

               984. Pursuant to that direction, on July 15, 2013 SW-2 at Sandoz called

         Rekenthaler at Teva and left a message. Rekenthaler called SW-2 back immediately,

         and they had a three-minute conversation during which SW-2 asked Rekenthaler to

         provide him with a list of Teva price increase drugs, including drugs where Teva did

         not overlap with Sandoz. Rekenthaler, of course, complied, but knowing that it was

         improper to share this information with a supposed competitor (and actual fellow

         cartel member), and in an effort to conceal such conduct, Rekenthaler first sent the

         Teva price increase list from his work e-mail account to his personal e-mail account,



                                                   286

                                              286 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 298 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         and then, two minutes later, forwarded the list from his personal e-mail account on to

         SW-2’s personal e-mail account.

               985. As will also be discussed in additional detail, infra, the list included, inter

         alia, all formulations of Adapalene Gel, Methotrexate Tabs, Nadolol Tabs, Prazosin

         HCL Caps, and Ranitidine HCL Tabs:




                                                    287

                                               287 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 299 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                                               288

                                           288 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 300 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               986. Thereafter, Sandoz employee SW-2 called Sandoz employee SW-1 and

         conveyed the information orally to SW-1, who transcribed the information into a

         spreadsheet.

               987. One of the many drugs that was the subject of the joint Teva-Mylan

         price increases of early July, 2013, was Nadolol. Sandoz was the only other

         manufacturer in that market. Shortly after the Teva increase, SW-l sent Patel a

         congratulatory message on the increase.

               988. As discussed in more detail, infra, later that year, SW-2 left Sandoz to

         join Rising, which also anticompetitively co-ordinated with Teva on Hyroxyzine

         Pamoate, among other drugs.

               989. Maureen Cavanaugh (“Cavanaugh”) was Senior Vice President and

         Commercial Officer, North America at Teva until April, 2018, when – continuing to

         illustrate the institutional close co-operation among members of Defendants’ cartel –

         Ms. Cavanaugh transferred to Defendant Lannett, as Lannett’s Senior Vice President

         and Chief Commercial Officer.

               990. In 2014, it was Mylan’s turn to lead yet another price increase, and again,

         co-operated with Teva to do so. Again, most of Mylan’s communications were via

         Jim Nesta, but this time, Teva communicated were via Rekenthaler (rather than Patel,

         although Patel handled the information internally, once Teva received it), illustrating

         the institutional (rather than merely personal) nature of the co-operative, anti-

         competitive relationship among cartel members. Nesta and Rekenthaler spoke by

                                                    289

                                               289 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                              INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 301 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         phone at least on May 9, 20 and 27, and by the end of the year, both Mylan and Teva

         had WAC prices for Amiloride of 40 cents per tablet.

                991. Effective April 17, 2014, Mylan increased its WAC prices on a number

         of drugs, including several that overlapped with Teva – further including Amiloride.34

                992. Pursuant to the established understanding among cartel members, Mylan

         employees created at least two spreadsheets with WAC and AWP pricing information

         for the price increases taken by Mylan, and then passed this pricing data on to Teva.

         On April 21, a few days after the price increases, a national account executive at Teva

         (“T.S.”) forwarded these spreadsheets to Patel.

                993. On May 9, 2014, at 11:15 am, Rekenthaler called Nesta at Mylan and left

         a message. Nesta returned the call a few minutes later , at ll:23 am, and the two spoke

         for approximately eight minutes.

                994. The next day, T.S. sent Patel an e-mail with another Mylan-created

         spreadsheet attached, listing the Mylan contract (not WAC/AWP) price points for all

         of the recent increases, including Amiloride – which Patel then listed in her own Price

         Increase spreadsheet, with the notation “Follow/Urgent.”

                995. After additional calls between Rekenthaler and Nesta on August 4, 7, 11,

         18, and 21, Teva implemented the Mylan price increases on August 28, 2014.




         34
           Mylan also increased its contract prices, although some of those price increases did not come into
         effect until a few weeds later, in mid-May.


                                                         290

                                                    290 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 302 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               996. No shortages or other market features can explain Defendants’ price

         increases for Amiloride HCL/HCTZ Tabs, Cimetidine Tabs, Diltiazem HCL Tabs,

         Disopyramide Phosphate Caps, Doxazosin Mesylate Tab, Methotrexate Tabs,

         Estradiol Tabs, Flurbiprofen Tabs, Hydroxyzine Pamoate caps, Ketorolac

         Tromethamine Tabs, Ketoprofen Caps, Nadolol Tablets, or Tolmetin Sodium Caps

         during the Relevant Period.

               997. The elevated prices of Amiloride HCL/HCTZ Tabs, Cimetidine Tabs,

         Diltiazem HCL Tabs, Disopyramide Phosphate Caps, Doxazosin Mesylate Tabs,

         Methotrexate Tabs, Estradiol Tabs, Flurbiprofen Tabs, Hydroxyzine Pamoate caps,

         Ketorolac Tromethamine Tabs, Ketoprofen Caps, Nadolol Tablets, and Tolmetin

         Sodium Caps resulted from Defendants’ anticompetitive conduct and will continue

         indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               998. The elevated prices of Amiloride HCL/HCTZ Tabs, Cimetidine Tabs,

         Diltiazem HCL Tabs, Disopyramide Phosphate Caps, Doxazosin Mesylate Tabs,

         Methotrexate Tabs, Estradiol Tabs, Flurbiprofen Tabs, Hydroxyzine Pamoate caps,

         Ketorolac Tromethamine Tabs, and Nadolol Tablets resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                                                   291

                                               291 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 303 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                999. The unlawful agreement between Teva and Mylan, regarding Amiloride

         HCL/HCTZ Tabs, Cimetidine Tabs, Diltiazem HCL Tabs, Disopyramide Phosphate

         Caps, Doxazosin Mesylate Tab, Methotrexate Tabs, Estradiol Tabs, Flurbiprofen

         Tabs, Hydroxyzine Pamoate caps, Ketorolac Tromethamine Tabs, Ketoprofen Caps,

         Nadolol Tablets, and Tolmetin Sodium Caps, was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                V.     Ciclopirox Cream
                1000. Generic Ciclopirox Cream (“Ciclopirox Cream”) is an antifungal

         medicine that prevents fungus from growing on skin. Ciclopirox Cream is used to

         treat skin infections such as athlete’s foot and ringworm.

                1001. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Ciclopirox Cream, as follows:

                1002. In the summer of 2011, the market for Ciclopirox Cream was dominated

         by, and approximately evenly split among, four cartel members: Perrigo, with 26% of

         the market; Paddock, with 30%; Fougera, with 21%; and Glenmark, also with 21%.

         Defendant G&W was not in the market at that time.

                1003. On September 21, 2011, however, Erica Vogel-Baylor (at G&W) learned

         that Fougera had temporarily discontinued Ciclopirox Cream. She forwarded that




                                                     292

                                                292 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 304 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         information to her boss, Grauso, who then called SW-6 at Fougera, twice, to confirm

         the information. Grauso and SW-6 also spoke again the next morning.

               1004. G&W saw Fougera’s exit as an opportunity to enter the market for

         Ciclopirox Cream. After confirming Fougera’s plans to exit, G&W began making

         plans to enter the market.

               1005. On October 28, 2011, Vogel-Baylor e-mailed Grauso regarding a

         meeting she had with Rite Aid concerning G&W’s upcoming launches. Vogel-Baylor

         noted that Rite Aid’s incumbent supplier of Ciclopirox Cream was Glenmark.

               1006. Throughout January, 2012, G&W began formalizing its strategy for the

         Ciclopirox Cream launch and reached out to various customers to obtain incumbent

         information, usage, and pricing intelligence.

               1007. On February 3, 2012, Vogel-Baylor e-mailed Kurt Orlofski, a senior

         G&W executive, notifying him that Ciclopirox Cream was now available in small

         quantities and that several additional batches would be ready for shipment in the next

         few weeks. She further stated that she needed to sit down with him to discuss which

         customers G&W wanted to approach.

               1008. On February 20, Orlofksi e-mailed Vogel-Baylor with a list of the tasks

         that she was responsible for. One of those tasks was to secure approximately 20%

         market share of Ciclopirox Cream, per G&W’s launch plan.




                                                    293

                                               293 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 305 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1009. The next day, Orlofski exchanged eight text messages with S.K., a high-

         level executive at Perrigo. Two days later, on February 23, they exchanged an

         additional ten text messages.

               1010. As of March, 2012, Glenmark had 60% share of the Ciclopirox Cream

         market, Perrigo had 25%, and Fougera had the remaining 15% share even as it was

         phasing out of the market.

               1011. But by March 19, G&W had secured the Ciclopirox Cream business at

         Walgreens. Walgreens was a Glenmark customer that accounted for slightly less than

         G&W’s goal of 20% of the market for Ciclopirox Cream.

               1012. On March 23, Vogel-Baylor asked C.M., a sales executive at G&W, to

         reach out to Publix to see if the customer would be interested in a bid for Ciclopirox

         Cream. C.M. and Vogel-Baylor traded subsequent e-mails.

               1013. On March 27, 2012, C.M. advised Vogel-Baylor that G&W should put

         together a proposal for Publix and that the customer planned to award G&W the

         business before the upcoming RFP. That same day, while they were both at a Rite

         Aid event in Las Vegas, Nevada, Vogel-Baylor met GW-5, a senior executive at

         Glenmark, for the first time.

               1014. Two days later, on March 29, Vogel-Baylor e-mailed GW-5 and asked

         the Glenmark executive to send his full contact information. The next day, GW-5

         responded to Vogel-Baylor’s e-mail, providing his contact information. After

         exchanging a few more e-mails, the two then also exchanged several text messages.

                                                   294

                                              294 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 306 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1015. On April 2, 2012, GW-5 e-mailed Vogel-Baylor, stating that he had

         forgotten his cell phone at home.

               1016. Throughout the month of April 2012, Vogel-Baylor and GW-5

         exchanged hundreds of text messages and phone calls. During these communications,

         and others over the next several months, G&W and Glenmark colluded to

         significantly raise, almost simultaneously, their contract pricing on Ciclopirox Cream.

               1017. For example, on April 11 and April 12, 2012, Vogel-Baylor and GW-5

         exchanged more than fifty text messages and phone calls. In the early morning of

         April 12, Vogel-Baylor e-mailed her supervisor, Orlofski, recommending that G&W

         increase contract pricing for Walgreens and Publix. She suggested a direct price

         increase for Publix between 57% and 82% and between 233% and 408% for

         Walgreens, depending on the dosage size.

               1018. On April 18, 2012, Vogel-Baylor e-mailed C.M. at G&W with specific

         pricing to submit for the upcoming Publix RFP. Regarding Ciclopirox Cream, Vogel-

         Baylor advised that because G&W was doing a price increase on the product, she was

         including increased pricing on the bid. Vogel-Baylor further stated that C.M. should

         discuss this with her before submitting the bid. That same day, Vogel-Baylor

         exchanged at least twenty text messages and phone calls with GW-5 at Glenmark.

               1019. That same day, Glenmark also began sending out notices to its

         customers that it would be increasing its prices for Ciclopirox Cream.




                                                    295

                                               295 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 307 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1020. From April 24 to April 27, 2012, the NACDS held its annual meeting in

         Palm Beach, Florida. Representatives from Glenmark, G&W, and Perrigo all

         attended, including S.K. from Perrigo, Orlofksi and Vogel-Baylor from G&W, and

         GW-5 from Glenmark.

               1021. S.K. at Perrigo and Orlofski at G&W communicated several times by

         phone in advance of the conference, as well as on the day the conference began.

         Between April 19 and 24, Orlofski and S.K. exchanged at least fifteen text messages.

         Orlofski also called S.K. once on April 24. The call lasted less than one minute.

         Vogel-Baylor at G&W and GW-5 at Glenmark continued to communicate constantly

         throughout this period. On April 24, alone, Vogel-Baylor exchanged eighty-eight text

         messages with GW-5.

               1022. That same day, April 24, 2012, Cardinal e-mailed G&W requesting a bid

         on Ciclopirox Cream. C.M., a sales executive at G&W, forwarded the request to

         Vogel-Baylor. G&W declined to bid on the opportunity.

               1023. The next day, on April 25, Vogel-Baylor e-mailed C.M. Two days after

         that, on April 27, Vogel-Baylor requested that G&W prepare a price increase letter for

         Walgreens raising the prices for Ciclopirox Cream between 233% and 408%,

         depending on the formulation.

               1024. Two weeks later, on May 12, Kroger, a Glenmark customer, e-mailed

         Vogel-Baylor asking if G&W wanted to bid on Ciclopirox Cream. Vogel-Baylor

         declined to bid on the opportunity, claiming that G&W could not handle the volume.

                                                   296

                                               296 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 308 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1025. On May 24, Vogel-Baylor e-mailed C.M. asking if he had heard whether

         Publix would accept the price increase on Ciclopirox Cream. C.M. responded that

         Perrigo had submitted low pricing on the RFP.

                1026. By this time, Vogel-Baylor had been introduced to SW-6 at Fougera and

         was communicating with him directly, instead of through Grauso, as she had done

         previously. At 5:35 pm that day, Vogel-Baylor reached out to SW-6; at 5:39 pm, SW-6

         returned Vogel-Baylor’s call, and they spoke for approximately five minutes. At 5:43

         pm, immediately upon hanging up with Vogel-Baylor, SW-6 called T.P. at Perrigo.

         After speaking with T.P., SW-6 hung up and immediately called Vogel-Baylor back, at

         5:45 pm, and again at 5:46 pm.

                1027. Later that evening, Vogel-Baylor replied to her colleague C.M. Vogel-

         Baylor forwarded Perrigo’s pricing to her supervisor, Orlofski.

                1028. On June 4, 2012, G&W sent its price increase notice to Walgreens. In

         an internal pricing spreadsheet, Perrigo listed its direct pricing at one of its customers

         on the 15gm, 30gm, and 90gm package sizes as $7.14, $11.22, and $19.39, respectively.

         Notably, this pricing was even higher than the increased pricing G&W sent to

         Walgreens on the same day.

                1029. On June 6, Vogel-Baylor and GW-5 of Glenmark exchanged eight

         phone calls. All of the calls lasted less than one minute.

                1030. On June 11, C.M. at G&W e-mailed Vogel-Baylor stating that he had

         spoken with Walgreens. C.M. and Vogel-Baylor subsequently traded e-mails. That

                                                     297

                                                297 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                               INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 309 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         same day, Vogel-Baylor and GW-5 of Glenmark exchanged more than 80 text

         messages.

               1031. Vogel-Baylor forwarded her exchange with C.M. to Orlofski. The next

         day, on June 13, Vogel-Baylor exchanged eighteen text messages with GW-5 at

         Glenmark. Also, on June 13, 2012, Orlofski sent a text message to S.R. of Walgreens.

         G&W ultimately retained the Walgreens business.

               1032. Between June 15 and June 26, 2012, Vogel-Baylor and GW-5 continued

         to exchange multiple text messages each day. During that time period, the two

         exchanged 545 text messages.

               1033. On June 29, C.M. e-mailed Vogel-Baylor to advise her that MMCAP was

         requesting a bid on Ciclopirox Cream. Vogel-Baylor and C.M. then exchanged several

         e-mails. Vogel-Baylor later concluded and recommended to C.M. that he bid on the

         MMCAP business.

               1034. As of May, 2013, Defendants Glenmark, Perrigo, and G&W dominated

         the market for generic Ciclopirox Cream: Glenmark with 44% market share, Perrigo

         with 38%, and G&W with 16%.

               1035. At least as early as May 2, 2013, Glenmark began communicating with its

         co-conspirators, including G&W, to co-ordinate its May, 2013, price increases. Over

         the next several weeks, CW-5 and Jim Brown, a senior sales executive at Glenmark,

         had multiple calls with Vogel-Baylor at G&W during which they discussed and agreed

         to increase prices on Ciclopirox Cream. According to the available phone records,

                                                 298

                                             298 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 310 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         prior to these calls, Vogel-Baylor had not previously spoken to Brown. These calls

         are detailed in the chart below:




               1036. Similarly, Vogel-Baylor, as she had done in the past, used her contact,

         CW-6 – then at Aurobindo – to communicate with T.P. at Perrigo regarding the

         increases. As discussed above, CW-6 had formerly worked at Fougera and developed

         relationships with Vogel-Baylor and T.P. at Perrigo during his tenure there. At this

         time, G&W and Aurobindo had no products that overlapped and CW-6 and Vogel-

         Baylor were not social friends. These communications are detailed in the chart below:




                                                   299

                                              299 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 311 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1037. As a result of these conversations, Glenmark increased prices on

         Ciclopirox Cream on May 16, 2013. Soon thereafter, G&W would follow with

         comparable increases of its own on Ciclopirox Cream and Perrigo would follow with

         an increase on Ciclopirox Cream.

               1038. On May 20, 2013, ANDA e-mailed C.M. asking if G&W was interested

         in bidding on Ciclopirox Cream. At that time, G&W had slightly less than its so-

         called “fair share” of the Ciclopirox Cream market. ANDA provided the usage

         information and, the next day, on May 22, 2013, C.M. forwarded the request to

         Vogel-Baylor, along with some additional bid requests it had received from other

         customers on other products.

               1039. On May 23, 2013, Vogel-Baylor e-mailed price increase analyses for

         Ciclopirox Cream and the Mometasone line to her supervisor, Orlofski. The next day,


                                                  300

                                             300 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 312 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         May 24, 2013, Vogel-Baylor called CW-5 at Glenmark twice. The calls lasted less than

         one minute each.

               1040. On May 29, 2013, Vogel-Baylor exchanged five calls with CW-5 and

         Brown at Glenmark. That same day, G&W finalized its price increase notifications

         for Ciclopirox Cream to send to its customers, including Publix and Wal-Mart.

               1041. Also, on May 29, 2013, Target e-mailed C.M. of G&W stating that the

         customer had received a 250% price increase on another drug, Halobetasol, and

         asking whether C.M. could provide any insight into why.

               1042. On May 30 and May 31, 2013, Brown called Vogel-Baylor twice. The

         calls lasted four minutes and less than one minute, respectively.

               1043. No shortages or other market features can explain Defendants’ price

         increases for generic Ciclopirox Cream during the Relevant Period.

               1044. The elevated prices of generic Ciclopirox Cream resulted from

         Defendants’ anticompetitive conduct and will continue indefinitely at these elevated

         levels unless Defendants’ conduct in furtherance of their conspiracies is enjoined by

         this Court.

               1045. The unlawful agreements among Defendants Fougera and G&W,

         regarding generic Ciclopirox Cream were part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.



                                                    301

                                               301 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 313 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                W.     Metronidazole .75% Gel

                1046. Generic Metronidazole Topical .75% Gel (“Metro Gel .75%,”) is a

         topical antibiotic prescribed for the treatment of skin lesions in patients with rosacea.

                1047. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of Metro Gel .75%, as follows:

                1048. As of June, 2011, there were three manufactuers in the market for Metro

         Gel .75% – Fougera, Sandoz, and Taro.

                1049. In the summer of 2011, Sandoz was seeking opportunities to increase

         prices on its products. In pursuit of that goal, on July 6, 2011, J.P., a product manager

         at Sandoz, sent an internal e-mail asking for information on any recent price increases

         instituted by Taro and Fougera on a list of products on which the companies

         overlapped. The list included Metro Gel .75%.

                1050. That same day, July 6, 2011, CW-4, a senior sales executive at Sandoz,

         exchanged three calls with D.S. at Taro, including one call lasting approximately a

         quarter-hour. During these calls, D.S. informed CW-4, among other things, that Taro

         would be raising prices on Metro Gel .75%. Based on their prior conversations and

         understanding, CW-4 knew that Sandoz was expected to follow the price increase.

                1051. Later that day, CW-4 responded to J.P.’s e-mail. She then listed out the

         competitive intelligence she had just gathered from D.S. regarding Metro Gel .75%.




                                                     302

                                                302 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                               INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 314 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1052. Over the coming months, Sandoz kept watch on the market, waiting to

         follow Taro’s expected price increase on Metro Gel .75%.

               1053. In the interim, on July 20, 2011, a fourth competitor, G&W, entered the

         Metro Gel .75% market. Despite only recently entering the market, G&W quickly got

         to work co-ordinating a price increase on Metro Gel .75%. For the increase to

         succeed, G&W would need to ensure that the other competitors in the market would

         follow – and follow they did.

               1054. From January 29 to February 1, 2012, the ECRM held its Retail

         Pharmacy Generic Pharmaceuticals Conference in Atlanta, Georgia. Representatives

         from all four manufacturers in the Metro Gel .75% market – Fougera, Sandoz, Taro,

         and G&W – were in attendance. These representatives included CW-6 and

         Kaczmarek at Fougera, CW-4 at Sandoz, D.S. at Taro, and Vogel-Baylor and Orlofski

         at G&W. Grauso, then at Aurobindo, was also in attendance.

               1055. On February 2, 2012, the day after the conference concluded, G&W

         generated a price increase analysis for Metro Gel .75%, which included a 245%

         increase to the WAC price from $39.99 to $137.99. That same day, Vogel-Baylor used

         her former colleague Grauso (then at Aurobindo) to convey information to CW-6 at

         Fougera regarding the Metro Gel .75% price increase.

               1056. For example, on Febrna1y 2, 2012, Vogel-Baylor called Grauso and they

         spoke for eight minutes. Grauso hung up and immediately called CW-6 of Fougera.

         The two men spoke for four minutes. Immediately upon hanging up, Grauso called

                                                 303

                                             303 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 315 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Vogel-Baylor back and they spoke for 11 minutes. Grauso then called CW-6 again

         and spoke to him for five minutes. Grauso hung up, received a call from Orlofski at

         G&W, and the two men spoke for approximately a quarter-hour. These calls, which

         all occurred within the span of an hour, are detailed below:




               1057. Later that evening, CW-6 e-mailed his boss at Fougera, Kaczmarek,

         asking him to give him a call. CW-6 and Kaczmarek spoke by phone three times the

         following day.

               1058. On February 7, 2012, Vogel-Baylor e-mailed Orlofski her latest price

         increase analysis for Metro Gel .75%. The next day, on February 8, 2012, Orlofski

         called Kaczmarek at Fougera. The two competitors exchanged two more calls over

         the next few days and finally connected on February 10, 2012 for a twenty-five (25)

         minute call.

               1059. The communications intensified on February 14, 2012 as G&W made

         final preparations for its price increase announcement. As they had done previously,

         Vogel-Baylor and CW-6 used Grauso as the conduit to co-ordinate their plans on

         Metro Gel .75%. These calls are detailed below:




                                                   304

                                              304 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 316 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1060. Similarly, the next day, on Febrna1y 15, 2012, Vogel-Baylor called

         Grauso and they spoke for 11 minutes. Less than ten minutes later, Grauso called

         Vogel-Baylor back and they spoke for 41 minutes. Grauso hung up the phone and

         immediately called CW-6 at Fougera. That call lasted one minute. The next day,

         Vogel-Baylor instructed her team to generate price increase letters for Metro Gel

         .75%, and to issue them by 1:00 p.m. on February 17, 2012.

               1061. Even before G&W notified its customers of the increase, other co-

         conspirators in the market knew that G&W would be increasing price and planned to

         do the same. For example, on February 15, 2012, two days before G&W sent its

         notice letters to its customers, Blashinsky, then a senior marketing executive at Taro,

         informed his colleagues that prices had risen for Metro Gel .75% and one other

         product.




                                                   305

                                               305 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 317 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1062. On February 17, 2012, Orlofski e-mailed Blashinsky of Taro asking if he

         was going to the annual GPhA industry conference the following week. The next day,

         Orlofski e-mailed B.S., a senior Taro executive.

               1063. On February 17, 2012, G&W sent out letters notifying its customers of

         the Metro Gel .75% price increase. That same day, Grauso called Vogel-Baylor and

         they spoke for approximately a quarter-hour. Following the now normal pattern,

         Grauso hung up and called CW-6 at Fougera. The two executives spoke for five

         minutes. Immediately upon hanging up, Grauso called Vogel-Baylor again. That call

         lasted two minutes.

               1064. On February 18, 2012, a GPO customer e-mailed Vogel-Baylor after

         receiving the Metro Gel .75% notice. Of course, Vogel-Baylor already knew that her

         employer’s co-conspirators (and ostensible competitors) would follow G&W’s price

         increase, but she could not tell the customer that. Ultimately, the customer negotiated

         a 45-day notice period.

               1065. On February 20, 2012, Blashinsky reiterated to his colleagues that price

         increases were taking place in the Metro Gel .75% market.

               1066. From February 22 to February 24, 2012, the GPhA held its annual

         meeting in Orlando, Florida. Senior executives from all four manufacturers (and co-

         conspirators) in the Metro Gel .75% market – Fougera, Sandoz, Taro, and G&W –

         were in attendance. These representatives included Kaczmarek and D.K., a senior

         executive at Fougera, R.T. of Sandoz, B.S. of Taro, and Orlofski of G&W. During

                                                   306

                                              306 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 318 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         the conference, these executives were actively discussing and agreeing on the details

         of the Metro Gel .75% price increase.

               1067. On February 22, 2012, the first day of the GPhA meeting, Orlofski and

         B.S. e-mailed again.

               1068. Immediately after meeting with Orlofski on February 22, B.S. e-mailed

         Blashinsky regarding Metro Gel .75%. Blashinsky and B.S. subsequently traded e-

         mails discussing Metro Gel .75%. Of course, Fougera and Sandoz had not increased

         their Metro Gel .75% pricing yet – but B.S. of Taro understood that they would,

         based on his conversation with Orlofski.

               1069. Similarly, that same evening, February 22, 2012, Kaczmarek (from

         Fougera, who was also at the GPhA conference) sent an e-mail to the Fougera Pricing

         Committee.

               1070. On March 5, 2012, CW-3, then a sales executive at Fougera, e-mailed

         Kaczmarek regarding one customer that had already received a pre-increased price

         quote from Fougera. Kaczmarek was unsympathetic, responding that he was willing

         to lose the customer in the interest of maintaining prices.

               1071. On March 9, 2012, Rite Aid e-mailed Sandoz asking for a bid on Metro

         Gel .75%. CW-4 at Sandoz forwarded the invitation to Kellum. Kellum wasted no

         time in telling his colleagues that Sandoz should stay clear of the Rite Aid bid, as

         Sandoz intended to follow the price increase that he believed spawned the

         opportunity.

                                                    307

                                               307 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 319 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1072. One week later, when Rite Aid pressed again for a Sandoz bid, CW-4

         contacted Kellum to verify that the decision was to decline, and Kellum confirmed.

               1073. Within the next several weeks, all three competitors followed G&W’s

         increase on Metro Gel .75% as agreed and essentially matched G&W’s WAC pricing.

         Fougera increased on March 16, 2012; Taro increased on March 23, 2012; and Sandoz

         increased on April 6, 2012.

               1074. On March 22, 2012, the day before Taro increased its price, Orlofski at

         G&W received two phone calls from a Taro employee1 lasting 12 minutes and two

         minutes, respectively.

               1075. Customers began to react immediately to the dramatic price hikes by

         seeking price quotes from other cartel members. Defendants, however, refused to

         break ranks.

               1076. On April 3, 2012, for example, Fougera received a request from a Taro

         customer to bid on Metro Gel .75% in light of the Taro increase. The following day,

         on April 4, 2012, CW-6 sent Kaczmarek an updated market share breakdown for the

         Metro Gel .75% market. CW-6 expressed satisfaction that the market had arrived at

         an appropriate equilibrium in accordance with fair share principles.

               1077. No shortages or other market features can explain Defendants’ price

         increases for generic Metro Cream or Metro Lotion during the Relevant Period.

               1078. The elevated prices of generic Metro Gel .75% resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

                                                   308

                                              308 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 320 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                1079. The unlawful agreement among Defendants Aurobindo, Fougera, G&W,

         Sandoz, and Taro, regarding Metro Gel .75%, was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                X. Metronidazole Cream and Lotion

                1080. Generic Metronidazole 0.75% is also a topical antibiotic used to treat the

         skin lesions that result from rosacea. Among other formulations, it is manufactured

         as a cream (“Metro Cream”) and as a lotion. (“Metro Lotion”)

                1081. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Metro Cream and Metro Lotion, as follows:

                1082. In 2011, Actavis, Fougera, G&W, and Harris Pharmaceutical (“Harris”)

         each marketed a generic version of Metro Cream, and Actavis and Fougera shared the

         market for generic Metro Lotion.

                1083. By 2013, the value of the combined annual market for Metro Cream and

         Lotion in the United States had grown to exceed $70 million, which happened as

         follows:




                                                     309

                                                309 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 321 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1084. In early July 2011, Actavis initiated its plan to raise the prices of both

         products by reaching out to its co-conspirator, G&W.

                1085. On July 6, 2011, Mike Perfetto, then a senior sales and marketing

         executive at Actavis, called Grauso at G&W, once for approximately four minutes and

         once for approximately twenty minutes.

                1086. The next day, on July 7, 2011, the conversation continued, with Perfetto

         initiating a six-minute call to Grauso.

                1087. Confident that at least G&W was on board with the planned increase,

         Actavis raised the price of Metro Cream and Lotion effective July 22, 2011. The new

         WAC price for Metro Cream was $153.33 for a 45gm tube, an increase of 278%. The

         WAC price for Metro Lotion increased by 189% to $208.03 for a 59ml bottle.

                1088. That same day, M.A., a Fougera marketing executive, e-mailed several

         colleagues, including Kaczmarek, with the precise details of the Actavis increase.

         Kaczmarek began at once assessing how Fougera would follow, mindful of the fair

         share rules and the agreement among the competitors. He asked M.A. about G&W’s

         current share of the market.

                1089. The next morning, on Saturday July 23, 2011, Fougera utilized one of its

         most reliable sources of information – the relationship between Fougera’s CW-6 and

         Grauso at G&W. CW-6 called Grauso and the two executives spoke for four

         minutes. A few minutes later, CW-6 called Grauso again and they spoke for

         approximately a quarter-hour.

                                                       310

                                                   310 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 322 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1090. Just after 9:00 a.m. on Monday, July 25, 2011, Kaczmarek cautioned his

         team at Fougera to consult with management before quoting a price to any customer

         on Metro Cream or Metro Lotion.

               1091. By 10:31 that morning, Kaczmarek had already decided on the exact

         amount by which Fougera should increase its price on these products to stay in

         lockstep with Actavis. By early afternoon, a price increase announcement letter had

         already been drafted and circulated for comment, incorporating Kaczmarek’s formula.

               1092. Meanwhile, CW-6 and Grauso continued their discussions that same

         morning. CW-6 initiated calls to Grauso at 9:55 a.m. and 12:21 p.m.

               1093. Less than 20 minutes after the second call with Grauso ended, CW-6

         called his boss, Kaczmarek, to report the information he had obtained. A total of

         eight calls were exchanged between CW-6 and Kaczmarek on the afternoon and early

         evening of July 25, 2011.

               1094. In the early afternoon of Monday, July 25, 2011, a large customer

         reached out to CW-6 at Fougera seeking a new source of supply for Metro Lotion and

         another product. CW-6 asked whether the request was the result of supply issues or

         different issues. The buyer, tongue-in-cheek, asked which answer would yield the

         better price. CW-6 followed Kaczmarek’s earlier instructions and replied to the buyer.

               1095. That same day, Fougera informed its customers that it was increasing its

         pricing for both Metro Cream and Metro Lotion effective July 26, 2011, closely




                                                  311

                                              311 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 323 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         tracking Actavis’s new prices. The new WAC price for Metro Cream was $151.80 for

         a 45gm tube. The new WAC price for Metro Lotion was $205.95 for a 59ml bottle.

               1096. Customers quickly began to complain to Fougera about the sharp price

         increase, prompting one Fougera customer service representative to ask Kaczmarek

         for help in framing a response to a disgruntled customer that e-mailed protesting

         against the roughly 150% price hike.

               1097. Undaunted by the obvious dissatisfaction of its customers, Fougera’s

         singular focus was on ensuring that the competitors all followed the price increases. In

         response to yet another customer inquiry about the price spike, Kaczmarek virtually

         disregarded the news of the customer’s displeasure.

               1098. Kaczmarek did not have to worry for long, however, as G&W’s plans to

         follow the Actavis and Fougera price increases on Metro Cream were already in full

         swing. On July 26, 2011 – the day of the Fougera increase – Grauso of G&W called

         CW-6 of Fougera. The call lasted one minute. CW-6 hung up and immediately called

         Kaczmarek.

               1099. Meanwhile, less than ten minutes after ending his call with CW-6,

         Grauso brought Actavis into the conversation, initiating a two-minute call to Perfetto.

         Orlofski of G&W similarly followed up with a text message to Perfetto at Actavis

         roughly a half hour after that. Grauso called CW-6 at Fougera again a few hours later,

         and the resulting call lasted seven minutes. Within minutes of the end of that call,

         Grauso had placed yet another call to Perfetto at Actavis, this one lasting 5 minutes.

                                                    312

                                                312 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 324 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1100. By that evening, Grauso had spoken to Perfetto by phone for

         approximately a half-hour, and had sent him a text message, while CW-6 of Fougera

         had conferred twice more with his boss, Kaczmarek.

               1101. Over the next two days, July 27 and July 28, 2011, Grauso spoke to

         Perfetto at Actavis four more times and to CW-6 at Fougera six more times.

               1102. With its competitors fully apprised, G&W raised the price of Metro

         Cream on July 28, 2011, following close on the heels of the Actavis and Fougera

         increases. As the news of yet another Metro Cream price increase hit the market,

         customers again scrambled to find more reasonably-priced sources of supply. One

         large customer reached out to Fougera and Actavis on the same day as the G&W

         increase seeking quotes. Fougera sales executive K.K. contacted Kaczmarek about the

         request, surmising both that the customer was currently supplied by G&W and that

         G&W must be implementing a price increase.

               1103. Despite over a week of receiving nearly constant updates from G&W

         through CW-6, Kaczmarek remained coy about his knowledge of G&W’s increase.

               1104. Finally, just four days later on August 1, 2011, the remaining competitor,

         Harris, fell in line with an increase of its own on Metro Cream. The new Harris WAC

         price was $135.00, an increase of 437%.

               1105. On August 2, 2011, a customer informed G&W that its increase would

         bump G&W from its primary position on Metro Cream, but only by a small margin

         considering the market-wide increases. Vogel-Baylor promised the customer a slight

                                                   313

                                             313 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 325 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         price adjustment in order to maintain the primary position but asked who the other

         competitor was. The customer responded that it was Harris.

               1106. The following day, the customer followed up with Vogel-Baylor to let

         her know that Harris would not be fighting G&W for the primary position. The

         customer added that the Harris representative was upset about the outcome.

               1107. No shortages or other market features can explain Defendants’ price

         increases for generic Metro Cream or Metro Lotion during the Relevant Period.

               1108. The elevated prices of generic Metro Cream and Metro Lotion resulted

         from Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to

         pay more than it would have paid in a free and fair market, and will continue

         indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               1109. The unlawful agreements among Defendants Fougera Actavis, G&W,

         and Harris, regarding Metro Cream and Metro Lotion, were part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

               Y.     Chlorpromazine HCL Tablets

               1110. Generic Chlorpromazine HCL tablets are used to treat mood disorders

         such as schizophrenia or bipolar disorder.




                                                    314

                                               314 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 326 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                   1111. The market for generic Chlorpromazine HCL tablets

         (“Chlorpromazine”) was mature and at all relevant times had multiple manufacturers.

         As a result, for years, the prices for Chlorpromazine tablets were relatively low and

         stable.

                   1112. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of Chlorpromazine, as follows, beginning at least as early as July, 2011:

                   1113. During the Relevant Period, Defendants Sandoz and Upsher-Smith

         dominated the market for generic Chlorpromazine.

                   1114. After years of relatively low and stable prices for Chlorpromazine

         tablets, Sandoz and Upsher-Smith agreed to implement large price increases. In the

         summer of 2011, Sandoz and Upsher-Smith began to implement nearly simultaneous

         and identical price increases. By January, 2012, Sandoz’s and Upsher-Smith’s list

         prices had approximately quadrupled, and NSP prices increased nearly ten-fold.

         These incredibly large price-increases were followed by Sandoz and Upsher-Smith

         imposing even larger price increases after that. Both manufacturers’ WAC prices

         eventually exceeded $7.50 (compared to less than 50 cents before they agreed to raise

         prices) and their NSP prices peaked at over $6.00 (compared to approximately 15

         cents before their agreement).

                   1115. The following charts of list prices shows some of the large and parallel

         price increases by Sandoz and Upsher-Smith:

                                                      315

                                                 315 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 327 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1116. Throughout this period, Sandoz and Upsher-Smith met at trade

         conferences and communicated directly with each other in furtherance of their price-

         fixing agreements on Chlorpromazine HCL tablets and their Fair Share agreement.

               1117. For example, in October of 2011, as Sandoz and Upsher-Smith began

         their parallel and coordinated price increases, K.K., a Senior National Account

         Executive at Sandoz, and D.Z., Upsher-Smith Senior National Account Manager,

         were in contact throughout that year, with phone communications in (at least) March,

         April, July, September, November and December of 2011.

               1118. By October, 2014, when Upsher-Smith again increased prices, K.K. at

         Sandoz had moved on to Mallinckrodt. So, illustrating the institutional, rather than

         merely personal, nature of Defendants’ cartel, D.Z. at Upsher-Smith instead

         communicated with C.B., a Sandoz Director of National Accounts. The two spoke




                                                   316

                                              316 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 328 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         on September 16, 2014, for approximately 4 minutes. Upsher-Smith raised its

         Chlorpromazine prices (again) a few weeks later.

               1119. Sandoz didn’t immediately follow Upsher-Smith’s October, 2014, price

         increase – but it did so early the following year, announcing identical list (WAC) prices

         to Upsher-Smith on May 15, 2015. The day before announcing, C.B. at Sandoz again

         spoke to D.Z. at Upsher-Smith.

               1120. No shortages or other market features can explain Defendants’ price

         increases for generic Chlorpromazine during the Relevant Period.

               1121. The elevated prices of generic Chlorpromazine resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               1122. The unlawful agreement among Defendants Sandoz/Fougera and

         Upshur-Smith, regarding generic Chlorpromazine, was part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

               Z.     Triamterene HCTZ

               1123. Generic Triamterene HCTZ is a medication used to treat water retention

         and high blood pressure.



                                                    317

                                               317 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 329 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1124. The markets for generic Triamterene HCTZ capsules and tablets

         (“Triamterene”) were mature and had multiple manufacturers at all relevant times.

                1125. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Triamterene HCTZ, as follows, beginning at least as early as

         October, 2011:

                1126. During the Relevant Period, Defendants Actavis, Mylan, Sandoz and

         Apotex dominated the market for Triamterene HCTZ tablets and Defendants Mylan,

         Sandoz and Lannett dominated the market for Triamterene HCTZ capsules.

                1127. In 2011, Mylan, Sandoz and Actavis imposed large price increases, all

         close in time and amount. When Apotex joined the market in late 2012, rather than

         lower prices to win customers, it offered the same elevated prices of Mylan, Sandoz

         and Actavis. All four manufacturers eventually imposed identical list (WAC) prices.

                1128. Prices also were low in the Triamterene HCTZ capsule market, but that

         also changed in 2011. Sandoz temporarily exited the market, which prompted Mylan

         to modify its price. When Lannett entered the market in December, 2011, it did so at

         elevated prices and was careful not to disturb market pricing. Sandoz eventually re-

         entered the market as well, but even with three suppliers, prices did not return to their

         prior, lower levels because Defendants’ Fair Share agreement kept prices inflated

         above competitive levels.




                                                     318

                                                318 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                               INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 330 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1129. The chart below shows the elevated and parallel pricing by Mylan,

         Sandoz, Actavis and Apotex for Triamterene tablets, and by Mylan, Lannett and

         Sandoz for capsules. (Triamterene HCTZ 75-50 mg tablets are not included in this

         chart but show a similar pricing pattern)




               1130. Throughout this period, Actavis, Mylan, Sandoz, Apotex and Lannett

         met at trade conferences and communicated directly with each other in furtherance of

         their price-fixing agreements on Triamterene HCTZ capsule and tablets and their Fair

         Share agreement.

               1131. For example, in November, 2011—when Mylan announced list (WAC)

         price increases for Triamterene HCTZ tablets—M.W., Mylan Director of National

         Accounts, was communicating by phone with J.R., Sandoz Director of Institutional

         Marketing, and K.B., Sandoz National Account Manager.

                                                     319

                                              319 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 331 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1132. On March 8, 2012, M.B., Actavis Director of National Accounts,

         communicated by phone with T.K., Apotex National Account Manager. The next

         day, Actavis announced list (WAC) price increases for Triamterene-HCTZ. M.B.

         (Actavis) and T.K. (Apotex) communicated by phone again the following week, on

         March 16.

               1133. The next month, in April, 2012, not long after Lannett entered the

         Triamterene-HCTZ capsule market, J.K., Mylan VP & Executive Director of Sales,

         communicated by phone with K.S., VP of Sales and Marketing at Lannett, on April

         19, 20 and 23.

               1134. No shortages or other market features can explain Defendants’ price

         increases for generic Triamterene HCTZ during the Relevant Period.

               1135. The elevated prices of generic Triamterene HCTZ resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               1136. The unlawful agreements among Defendants Actavis, Mylan, Sandoz

         and Apotex, regarding generic Triamterene HCTZ were part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.




                                                    320

                                               320 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 332 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                AA. Lidocaine Ointment
                1137. Generic Lidocaine Ointment (“Lidocaine” or “Lido”) is an anesthetic

         used to temporarily numb and relieve pain from minor burns, skin abrasions, insect

         bites, and other painful conditions affecting mucous membranes.

                1138. The market for generic Lidocaine is mature. Lidocaine has been

         available in the United States for decades in a generic form. At all relevant times,

         there have been multiple manufacturers of Lidocaine.

                1139. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Lidocaine

         at least as follows:

                1140. Defendants Fougera/Sandoz and Taro dominated sales of Lidocaine 5%

         Ointment during much of the Relevant Period.

                1141. In late 2011, Fougera/Sandoz totally dominated the market for generic

         Lidocaine Ointment – in fact, Fougera was the sole supplier, but Hi-Tech was making

         plans to launch in the generic Lidocaine Ointment market.

                1142. On November 21, 2011, A.R., a Fougera sales executive, forwarded an

         invitation to SW-6, among others, for a conference call a week later to discuss, inter

         aliaa, Fluocinolone Acetonide – a product on which Fougera and G&W overlapped

         and where SW-6 was colluding with Grauso at G&W at the same time. That

         anticompetitive conduct is discussed elsewhere in this Complaint.

                1143. The next day, on November 22, E.B. at Hi-Tech called SW-6 at Fougera


                                                    321

                                               321 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 333 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         and they spoke for approximately seven minutes. According to available phone

         records, this was the first time that the two had ever spoken by phone. Immediately

         after hanging up, SW-6 called his supervisor, Walter Kaczmarek, and they spoke for

         four minutes. During these calls, the two discussed Hi-Tech’s entry into the market

         and Fougera’s plan to raise its prices before Hi-Tech entered.

                 1144. A week later, Fougera held its internal strategy meeting, on November

         28. A few days after that, on December 2, and then again on December 5, SW-6

         called E.B. The calls lasted one minute each.

                 1145. Later that same month, on December 22, 2011, and consistent with the

         conspirators’ discussions, Fougera increased WAC pricing for Lidocaine Ointment by

         200%.

                 1146. Starting in February, 2012, as Hi-Tech began preparing in earnest to

         enter the market, E.B. and SW-6 began speaking more frequently. On February 23,

         2012, E.B. called SW-6 and they spoke for seven minutes. Immediately upon hanging

         up, SW-6 called his boss, Kaczmarek, to report the conversation. That call lasted one

         minute, and likely was just a voice-mail message. An hour later, Kaczmarek called

         SW-6 back and they spoke for six minutes.

                 1147. Two weeks later, on March 7, E.B. called SW-6 and they spoke for five

         minutes. SW-6 called E.B. back a few minutes later. The call lasted one minute.

         During these calls, they discussed which customers Hi-Tech should target as it

         entered the Lidocaine market, as well as pricing.

                                                   322

                                               322 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 334 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                   1148. One week later, on March 13, 2012, Hi-Tech entered the Lidocaine

         Ointment market and matched Fougera’s increased WAC pricing. After Hi-Tech

         entered, and consistent with the so-called “fair share” principles of Defendants’ cartel,

         Fougera gave up several of its Lidocaine Ointment customers to the new entrant.

                   1149. For example, on March 22, 2012, ABC e-mailed Fougera to advise that it

         had received an offer for Lidocaine Ointment and asked whether Fougera wanted to

         bid to retain the business. SW-3, then a sales executive at Fougera,35 asked his boss,

         Kaczmarek, how to respond; he directed that SW-3 decline to supply the new entrant.

                   1150. Similarly, on March 27, SW-6 advised Kaczmarek that Hi-Tech had

         made an offer to another customer, Ahold, for Lidocaine Ointment. Again,

         Kaczmarek directed that Fougera would not retain that customer’s Lidocaine account.

                   1151. Wal-Mart’s offer required more detailed co-ordination between the two

         co-conspirators: on May 17, 2012, Wal-Mart e-mailed K.K., another Fougera sales

         executive, to advise that Fougera was not the lowest bidder on its RFP for Lidocaine

         Ointment and asked whether Fougera wanted to bid to retain the business. K.K.

         forwarded Wal-Mart’s request to Kaczmarek, asking how he should respond – and

         triggering a Round Robin of telephone calls among the co-conspirators.

                   1152. First thing the next morning, Kaczmarek called SW-6 and they spoke for

         ten minutes. A few hours later, Kaczmarek called SW-6 again and they spoke for



         35
              Because this was before Sandoz acquired Fougera, in July of that same year.


                                                            323

                                                      323 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 335 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         three minutes. Then, immediately after hanging up with Kaczmarek, SW-6 called E.B.

         at Hi-Tech; that call lasted one minute. A half-hour later, SW-6 called E.B. again; that

         call also lasted one minute. And finally, that same morning, Kaczmarek responded to

         K.K.’s e-mail – and Fougera did not ultimately retain the Wal-Mart business.

               1153. Later that day, Kaczmarek e-mailed the sales team regarding Lidocaine

         Ointment and stated that Fougera had already given up CVS, ABC, and Rite Aid,

         which accounted for 34% market share. S.H., a Fougera sales executive, then

         reminded Kaczmarek that Fougera had also given up HD Smith and Anda to Hi-

         Tech. The next day, on May 19, 2012, SW-6 called E.B., speaking for four minutes –

         likely letting him know that Fougera was now done conceding customers to Hi-Tech.

               1154. Over the following year, the co-conspirators maintained rough parity in

         market share. By March, 2013, Taro began preparing to re-launch into the Lidocaine

         Ointment market. At that time, Sandoz (which by then had acquired Fougera) had

         approximately 56% market share and Hi-Tech had 42%.

               1155. On March 18, 2013, the same day that Ara Aprahamian started at Taro,

         Michael Perfetto sent an internal e-mail, welcoming Aprahamian to the team and

         listing topics for a Monday call. One of those topics was Lidocaine.

               1156. Over the next several days, Aprahamian and SW-3 (now at Sandoz, after

         it purchased Fougera) exchanged several calls, including a call on March 19, 2013

         lasting approximately a quarter of an hour and a call on March 21, of similar length.

               1157. Later in the day on March 21, 2013, after Aprahamian’s conversations

                                                   324

                                              324 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 336 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         with SW-3, J.J., a senior Taro sales executive, sent an internal e-mail listing Lidocaine

         Ointment usage numbers by manufacturer at various customers.

               1158. The next day, on March 22, Aprahamian called SW-3 again. SW-3

         returned the call and the two spoke for approximately a quarter of an hour.

               1159. During these calls, Aprahamian told SW-3 that Taro would be re-

         entering the Lidocaine Ointment market. SW-3, in turn, provided Aprahamian with

         non-public price points that Sandoz was charging to its customers for the product.

               1160. Armed with this competitively sensitive information, on or about March

         23, 2013, Taro re-launched Lidocaine Ointment and matched Sandoz and Hi-Tech

         WAC pricing. Over the next two weeks, Aprahamian and SW-3 exchanged numerous

         calls during which they discussed, among other things, the allocation of customers to

         the new entrant, Taro. These calls are listed in the chart below:




               1161. Although Aprahamian wanted SW-3 to tell him which customers to

         target, SW-3 had a difficult time obtaining that guidance from Kellum. Aprahamian

         told SW-3 that Taro would be taking two customers from Sandoz, which SW-3



                                                    325

                                               325 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 337 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         understood that to mean that Taro planned to take one wholesaler and one retailer.

               1162. On Friday, April 5, the day after the last call on the chart above, J.R., a

         senior Sandoz marketing executive, sent an internal e-mail asking Armando Kellum a

         question; Kellum answered by providing his understanding of the conversations

         between SW-3 and Taro.

               1163. Early the next week, on Tuesday, April 9, 2013, SW-3 called Aprahamian

         and they spoke for seven minutes. The following Monday, April 15, Aprahamian and

         SW-3 exchanged three calls, including one lasting 18 minutes and another lasting 9

         minutes. Later that day, Aprahamian sent an internal e-mail attaching a Summary,

         that showed Sandoz and Taro market shares consistent with Defendants’ cartel’s so-

         called “Fair Share” principles. For pricing, Taro matched – and Taro and Sandoz

         remained in contact:

               1164. The next day, on April 16, 2013, SW-3 called Aprahamian. Aprahamian

         returned the call and the two spoke for eleven minutes. At the same time, J.J. of Taro

         called E.B., a senior Hi-Tech sales and marketing executive, and they spoke for eight

         minutes. Throughout the rest of April, SW-3 and Aprahamian exchanged at least ten

         more phone calls.

               1165. In June 2013, Taro circulated a spreadsheet detailing its gains and losses

         for May, 2013, for various products. With respect to Lidocaine Ointment, Taro noted

         that it did not bid at the Omnicare account.

               1166. By January, 2014, Sandoz held a presentation which identified Taro’s

                                                   326

                                               326 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 338 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Lidocaine Ointment launch as a key launch for Taro.

                1167. Throughout 2014, Sandoz was careful not to disrupt the market balance

         it had achieved with Taro and Hi-Tech with regard to Lidocaine Ointment. For

         example, in March, 2014, Sandoz created a list of products to target at Wal-Mart in

         the rest of 2014. With regard to Lidocaine Ointment, SW-3 responded that Sandoz

         should not take that business.

                1168. No shortages or other market features can explain Defendants’ price

         increases for Lidocaine during the Relevant Period.

                1169. The elevated prices for Lidocaine resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                1170. The unlawful agreement among Fougera/Sandoz, Taro, and Hi-Tech,

         regarding Lidocaine, was part of all Defendants’ overarching conspiracy to restrain

         trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

         at Issue.

                AB. Clonidine TTS Patch and Doxazosin Mesylate
                1171. Generic Doxazosin mesylate (“Doxazosin”) is a quinazoline compound

         used to treat high blood pressure and urinary retention associated with benign

         prostatic hyperplasia.


                                                   327

                                               327 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 339 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1172. The generic Clonidine TTS Patch (“Clonidine-TTS”) is a transdermal

         patch that administers such medicines to treat high blood pressure.

                1173. Teva began marketing Clonidine-TTS in 2010.

                1174. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Doxazosin and the Clonidine TTS Patch, at least as follows:

                1175. As of September, 2011, Mylan and Teva were at rough parity in the

         market for generic Clonidine-TTS, with Mylan having approximately 48% market

         share and Teva having approximately 44% market share. At the end of 2011 and

         beginning of 2012, however, that relationship was changing.

                1176. In November of 2011, Walgreens solicited Teva to provide a bid for its

         Clonidine-TTS business. Teva was successful and took the Clonidine-TTS account at

         Walgreens from Mylan. Two months later, in January of 2012, Cardinal Health, Inc.

         (“Cardinal”) solicited a bid from Teva for a one-time-buy to cover what Teva

         assumed was a short-term supply issue that Mylan was experiencing. A few days after

         Teva submitted its offer to Cardinal for the one-time-buy, Cardinal asked Teva to

         become Cardinal’s primary supplier for ClonidineTTS. Because Teva believed that

         Cardinal’s request was prompted by Mylan having supply issues, Teva accepted and

         took over the primary position at Cardinal for Clonidine-TTS. This would not have

         been a breach of the “rules of the road” of Defendants’ cartel because Teva’s bid did




                                                     328

                                                328 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 340 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         not erode prices and supplying a customer if their incumbent supplier was unable to

         do so was acceptable, so long as the cartel’s prices were maintained.

               1177. With the Walgreens and Cardinal business, Teva now had 65-70% of the

         Clonidine-TTS market; on February 10, 2012, a senior sales and marketing executive

         at Teva, who will be referred to in this complaint as K.G., told his colleagues to find

         out the extent of Mylan’s supply issues. Following these orders, that same day, David

         Rekenthaler (“Rekenthaler”), then Vice President of Sales for US Generics at Teva,

         called a senior national accounts executive at Mylan, B.P., to find out about Mylan’s

         supposed supply issues.

               1178. Later that day, Rekenthaler reported back to his Teva colleagues that

         Teva’s assumptions were incorrect and cautioned that Mylan might retaliate against

         Teva for taking more than its “fair share.”

               1179. Sure enough, shortly thereafter, Mylan challenged Teva’s Clonidine-TTS

         business at McKesson Corp. (“McKesson”) To de-escalate the situation, Teva

         ultimately conceded the business – but this was not enough to bring Teva back into

         compliance with the “fair share” aspect of Defendants’ overarching conspiracy, so in

         April, Mylan challenged Teva’s Clonidine-TTS business at CVS to gain back

         additional market share and further signal its displeasure with Teva for taking the

         Cardinal business, a signal that Teva understood: Teva backed off and conceded the

         CVS account to Mylan.




                                                    329

                                               329 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 341 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1180. But as shown throughout this Complaint, Defendants’ overarching

         conspiracy was not limited to any single drug; rather, it spanned Defendants’ entire

         portfolio of generic products. As a result, misconduct from Defendants’ cartel in one

         product line could be punished – or atoned for – in another.

               1181. On May 4, 2012, just a few days after ceding CVS’s Clonidine-TTS

         account to Mylan, Cardinal approached Teva about a different drug, Doxazosin

         Mesylate tabs. (“Doxazosin”) At the time, Mylan was the primary supplier for

         Doxazosin at Cardinal. Cardinal representatives told Teva that Mylan was on

         backorder for one of the four Doxazosin dosage strengths until the end of June, but

         Cardinal wanted to move the entire Doxazosin line to Teva.

               1182. Further illustrating this aspect of Defendants’ overarching conspiracy,

         K.G. cautioned his colleagues that doing so would be a bad idea. Rather than

         underbidding Mylan and taking this business, and thus eroding Doxazosin pricing

         towards the competitive level, Teva left Cardinal’s Doxazosin business with Mylan.

               1183. On the morning of September 28, 2012, Mylan’s Jim Nesta and Teva’s

         previously-mentioned, then-Director of National Accounts, Kevin Green, spoke by

         phone at least twice, once for four minutes and once for approximately a quarter of

         an hour. On those calls, Nesta informed Green of Mylan’s impending temporary exit

         from the Clonidine-TTS market.

               1184. As expected, later in the day, Teva began getting solicitations




                                                   330

                                              330 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 342 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         from Mylan customers, such as Wal-Mart and CVS, seeking a bid from Teva for

         Clonidine-TTS because Mylan had just issued a temporary discontinuation notice.

               1185. Mylan’s temporary hiatus from the Clonidine-TTS market gave Teva the

         opportunity to raise prices and collusively reallocate the market at these inflated prices

         when Mylan re-entered the market.

               1186. For example, in April, 2012, before Mylan had challenged Teva’s

         Clonidine-TTS account at CVS, Teva’s direct invoice price to CVS for the 0.lmg,

         0.2mg, and 0.3mg Clonidine TTS was $22.13, $37.81, and $54.41, respectively.

         Mylan’s retaliation against Teva drove the prices for CVS down to below $10.49,

         $18.17, and $26.51 for those dosages, respectively. Because of Mylan’s exit from the

         market, however, in October of 2012 when Teva took back the CVS business back,

         Teva charged CVS a direct invoice price of $33.28, $56.08, and $80.76, respectively –

         significant increases not only above the competitive price, but above the original cartel

         pricing that Teva was charging at the start of the year.

               1187. Mylan and Teva maintained regular contact as former Mylan customers

         came to Teva because of Mylan’s supply issues with Clonidine-TTS. For example,

         Teva submitted bids to CVS and Wal-Mart – which were ultimately accepted by those

         companies – on October 4 and 5, 2012, respectively. In the days leading up to those

         bids, Teva and Mylan spoke repeatedly to ensure there were no misunderstandings

         that could lead to competition and price cuts (as had happened earlier in the year),

         including a one-minute call between Rekenthaler and B.P. and a five-minute call

                                                    331

                                               331 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 343 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         between Nesta and Green, both on Oct. 1, and then on October 4, the day Teva

         submitted its CVS bid, Nesta and Green spoke again, this time for 11 minutes.

               1188. This time, there were no misunderstandings or harmful (to Defendants’

         cartel) competitive bids for other cartel members’ customers. Instead, when, Mylan

         relaunched Clonidine-TTS early the following year and began seeking its former

         market share, Teva steered clear – of underbidding, but not of communicating with

         Mylan. Instead, Teva remained in constant contact with its partner in crime. In

         February and March of 2013 alone, Teva and Mylan representatives called each other

         at least 33 different times and spoke for a total of nearly 2 hours and 45 minutes.

               1189. For example, in early March of 2013, Mylan sought to secure the

         Clonidine-TTS business at Econdisc. Rather than competitively bid for the business,

         Teva chose to cede the Econdisc account to Mylan. By April, Teva had also

         retroceded McKesson back to Mylan, as well – at Teva’s increased pricing, of course.

               1190. A similar chain of events occurred with the CVS Clonidine-TTS

         account, as well. While Teva ultimately retained the CVS account, there was no

         competitive bidding to lower the prices described above.

               1191. Because Teva had been able to increase the price at CVS following

         Mylan’s exit, Mylan gave a bid to CVS that was higher than Mylan’s previous pricing.

         CVS pushed Mylan to lower its bid in light of its prior prices, but Mylan, confident

         that its brinkmanship would work because it knew (through the constant

         communication just described) that Teva would co-operate with the cartel’s

                                                   332

                                               332 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 344 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         agreement, Mylan refused to budge. Ultimately, CVS declined Mylan’s bid because of

         Mylan’s refusal to lower its bid in light of its prior pricing. Nonetheless, because

         Mylan’s bid to CVS was not competitive – but rather an effort to allocate the market

         without eroding price – Teva was able to maintain its artificially higher prices at CVS.

               1192. The conspiracy did not stop there: on April 8, 2013, J.L., a marketing

         manager at Teva, reported internally to his Teva colleagues, including Rekenthaler,

         that Mylan had agreed to raise prices. In addition, Green and Nesta spoke twice that

         day, for one minute and for nine minutes, and the next day, they spoke again for

         eleven minutes, reconfirming Teva’s and Mylan’s agreement to implement increased

         prices – which they did shortly thereafter.

               1193. Teva and Mylan were not the only members of Defendants’ cartel who

         were involved with its Clonidine-TTS aspect. Aptly illustrating Defendants’ frequent

         entry and exit from various product markets, early the following year, on May 6, 2014,

         Actavis was granted FDA approval to market Clonidine-TTS.

               1194. That day, as was standard practice among members of Defendants’

         cartel, Teva and Actavis immediately discussed price and market share. Rekenthaler

         spoke by phone three times (for fifteen minutes, one minute, and three minutes) with

         Marc Falkin, who was Actavis’s Vice President of Marketing, Pricing and Contracts

         (“Falkin”) until Actavis was acquired by Teva in August, 2016.

               1195. During his employment at Actavis, Falkin was a prolific communicator

         and had established relationships with executives at many of the Defendants. For

                                                       333

                                               333 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 345 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         example, between August, 2013 and July, 2016, Falkin exchanged at least 2,562 phone

         calls or text messages with his contacts at Defendants Zydus, Teva, Glenmark,

         Lannett, Aurobindo, Mylan, Lupin, Par, Greenstone, Apotex, Taro, Amneal, Sandoz,

         and Wockhardt, including over 430 calls or text messages with Rekenthaler during

         that time period, at least 410 calls or text messages with Maureen Kavanaugh at Teva;

         270 calls or text messages with Jim Brown at Glenmark; 78 calls or text messages with

         Jim Nesta at Mylan; 52 calls or text messages with David Berthold at Lupin; 41 calls

         or text messages with Jill Nailor at Greenstone; and at least 21 calls or text messages

         with Ara Aprahamian at Taro.

               1196. On May 7, 2014, the day after speaking to Falkin about Clonidine-TTS,

         Rekenthaler announced to his colleagues that Actavis was entering the market. K.G.

         of Teva responded by requesting that Patel come up with a recommendation as to

         which customers Teva should concede to Actavis. At the same time, Teva

         employees bemoaned Actavis’s so-called “ridiculous[ly]” low pricing.

               1197. Teva personnel (successfully) worked to convince Actavis to increase its

         pricing for Clonidine-TTS in the cartel’s usual way, by co-ordinating the incumbent

         supplier’s (Teva) withdrawal from enough customers to give the newcomer its so-called

         “fair share” of the market.

               1198. The next day, May 8, Rekenthaler spoke to Falkin three more

         times (5-, 10-, and 8-minute calls), and Patel spoke with Rick Rogerson (“Rogerson”),

         Actavis’s Executive Director of Pricing and Business Analytics. Shortly after her last

                                                    334

                                               334 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 346 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         call with Rogerson, Patel instructed her Teva colleagues to “Please concede Ahold

         and HEB,” two of Teva’s then-current customers, and the following day, May 9,

         2014, Patel called Rogerson three times.

                1199. Unsurprisingly, the agreement and inducements of Defendants’

         overarching conspiracy held, and Actavis raised its Clonidine-TTS pricing while Teva

         quietly surrendered market share: shortly after those phone calls, Patel conveyed to

         her boss, K.G., that “I just found out that Actavis rescinded their offer.” Shortly after

         that, Patel also learned that Actavis had “resent all of their offer letters at pricing that

         is higher than our [i.e., Teva’s] current [prices].” In addition, Patel informed her

         colleagues that Actavis wanted 25% of the market and expected that 10-15% of that

         share to come from Teva.

                1200. Rekenthaler was concerned that Actavis might thereafter defect from

         Defendants’ cartel agreement by competing for market share, but T.C., a senior sales

         executive at Teva, rebuked him, writing in an e-mail: “now, now Mr. Rekenthaler play

         nice in the sand box .... If history repeats itself[,] activist [sic] is going to be responsible

         in the market...” – “be responsible in the market” was a euphemism that meant

         Actavis would stand by the cartel’s arrangement and, in return for the Clonidine-TTS

         market share that it was given, Actavis would not cut its pricing below the cartel level.

                1201. On May 14, 2014, for example, Patel told colleagues that Teva must be

         “responsible” and concede a particular wholesaler’s account to Actavis, which Teva

         did a few days later. On May 20, Patel again declined to bid at another customer due

                                                       335

                                                  335 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 347 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         to the new entrant, Actavis, stating that “We are trying to be responsible with share

         and price.”

                1202. Mylan’s brief supply issues described above cannot explain Defendants’

         price increases for Clonidine-TTS during the Relevant Period, in whole or in part, and

         no other shortages or other market features can explain Defendants’ elevated pricing

         and price increases for Doxazosin and Clonidine-TTS during the Relevant Period.

                1203. The elevated prices of Clonidine-TTS and Doxazosin resulted from

         Defendants’ anticompetitive conduct, have injured Plaintiff and caused Plaintiff to

         pay more than it would have paid in a free and fair market, and will continue at these

         elevated levels indefinitely unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                1204. The unlawful agreements among Teva, Mylan, and Actavis regarding

         Clonidine-TTS and Doxazosin were part of all Defendants’ overarching conspiracy to

         unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                AC. Fluocinolone Acetonide Cream, Ointment, and Solution

                1205. Generic Fluocinolone Acetonide is used to treat inflammation and

         itching caused by skin conditions.

                1206. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all




                                                     336

                                                336 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 348 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         formulations of generic Fluocinolone Acetonide creams, ointments and solutions

         (“Fluocinolone Acetonide”) as follows, beginning at least as early as January, 2012:

               1207. During the Relevant Period, Defendants dominated the market for the

         following formulations of Fluocinolone Acetonide, as follows:




               1208. Before 2012, Sandoz was the sole supplier of Fluocinolone Acetonide

         cream, ointment and solution. As the sole supplier, Sandoz’s list prices for cream

         ointment and solution were well under $1 for each product.

               1209. Things changed in January, 2012, when G&W entered the cream and

         ointment markets. Historically, adding a manufacturer (i.e., another source of supply)

         to a single source market normally drove prices down. But Defendants’ cartel

         agreement aimed to reverse this consequence of competition, and succeeded in doing

         so with Fluocinonide Acetonide products. Rather than result in lower prices, G&W’s

         entrance into the cream and ointment markets resulted in significantly higher prices.

               1210. In late December of 2011, in anticipation of G&W entering the cream

         and ointment market, Sandoz announced enormous price increases, raising its list

         prices on cream, ointment and solution by approximately 300%. When G&W entered




                                                   337

                                              337 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 349 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         the market a few weeks later, it announced virtually identical WAC prices on its cream

         and ointment products, rather than offering lower prices to gain market share.

               1211. In the solution market, a highly similar pattern emerged. In late October,

         2012, in anticipation of Teligent entering the market, Sandoz doubled the list prices of

         its solution – on top of the tripled prices it had imposed less than a year prior. A few

         weeks later, rather than offering lower prices to gain market share, Teligent again

         announced virtually identical WAC prices for its new solution products.

               1212. In competitive generic markets, the addition of a third manufacturer

         (and yet another source of supply) normally acts to drive prices down even more. Yet

         even the entrance of a third manufacture to the Fluocinolone Acetonide markets did

         not have that effect. When Teligent joined the ointment market in early 2013, and

         again when it joined the cream market in mid-2014, Teligent announced list prices

         nearly identical to those of its co-conspirators, Sandoz and G&W. And when Taro

         entered the solution market in the spring of 2015, it matched the list prices of Sandoz

         and Teligent.

               1213. Throughout this period, Sandoz, G&W, Teligent and Taro met at trade

         conferences and communicated directly with each other in furtherance of their price-

         fixing agreements on Fluocinolone Acetonide and their Fair Share agreement.

               1214. For example, around the time that G&W was entering the Fluocinolone

         Acetonide cream and ointment markets, K.O., G&W President, communicated by




                                                   338

                                               338 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 350 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         phone with W.K., Sandoz Senior VP of Commercial Operations, on February 8, 9 and

         10, 2012.

               1215. Similarly, when Teligent was entering the Fluocinolone Acetonide cream

         market in late spring/early summer of 2014, E.V., G&W VP of Sales and Marketing,

         communicated by phone with S.M., Teligent Director of National Accounts, on April

         29 and May 1, 2014. A few months before, E.V. (G&W) also had communicated by

         phone with J.G., Teligent President and CEO, in November, 2013 and January, 2014.

               1216. Below, the list price (WAC) charts for Fluocinolone Acetonide cream,

         ointment and solution show the large and parallel price increases imposed by Sandoz,

         G&W, Teligent and Taro:36




         
          The prices of other dosages of Fluocinolone Acetonide cream exhibit similar
         patterns and are not included here.

                                                  339

                                             339 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 351 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1217. In addition, the charts show that all the Defendants involved in the

         Fluocinolone Acetonide conspiracy maintained their prices above the competitive



                                                  340

                                             340 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 352 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         level through at least mid-2019, the last year for which figures were readily available –

         and all Defendants involved in the Fluocinolone Acetonide conspiracy except

         Teligent maintained the cartel’s highest prices, which were set in 2012-2013, thus

         causing Plaintiff close to a decade of paying cartel pricing on these products.

               1218. Further, although Teligent decreased its pricing somewhat in late 2016-

         early 2017, following the filing of the first cases in what would become the Generics

         Antitrust MDL in the second half of 2016, because of the continued operation of

         Defendants’ cartel, even the somewhat-less-outrageous Teligent pricing was not

         widely available to customers – because that would have violated the Fair Share rules

         of Defendants’ cartel. As a result, most of the market prices were paid at the prices

         imposed by Sandoz, Taro, and G&W.

               1219. NSP pricing data confirm that the NSP prices approximately tracked the

         WAC increases, and customers, in fact, paid significantly higher prices for these

         products.

               1220. No shortages or other market features can explain Defendants’ price

         increases for generic Fluocinolone Acetonide during the Relevant Period.

               1221. The elevated prices of generic Fluocinolone Acetonide resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                                                    341

                                               341 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 353 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1222. The unlawful agreements among Defendants Sandoz/Fougera, G&W,

         and Teligent, regarding generic Fluocinolone Acetonide, were part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

                AD. Irbesartan
                1223. Generic Irbesartan (“Irbesartan”) is an angiotensin II receptor antagonist

         used in, inter alia, the treatment of hypertension. Teva received approval to

         manufacture generic Irbesartan in March, 2012.

                1224. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

         Irbesartan at least as follows:

                1225. On March 6, 2012, Kevin Green’s boss at Teva, K.G., polled the Teva

         sales team seeking information about possible competitors in the Irbesartan market.

         Later that morning, in response, Green called Berthold at Lupin and they spoke for

         over a quarter-hour; at 12:26 pm, within hours of K.G.’s request for sensitive

         commercial information from ostensible competitors, Green sent an answer to the

         team, including Rekenthaler and Maureen Cavanaugh that “Lupin is looking for a

         15% share. They already have ABC [Amerisource Bergen Corp]. Confirmed Zydus is

         out,” but was unable to get information on other players in the market. A senior

         commercial operations executive at Teva responded via e-mail that afternoon, “Then

         work harder….” (ellipsis in original).


                                                      342

                                                  342 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 354 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1226. Because one of Defendants’ cartel’s usual procedures was to pass

         information indirectly from one member to another via intermediaries, who were

         sometimes cartel members and sometimes customers who were friendly to the cartel

         (as well as directly, from time to time), Green called Berthold next morning, March 7,

         to get the requested information. The two spoke for just over seven minutes, around

         10:54 am, but that was all the time that was needed for Berthold to pass on the

         requested sensitive competitive information, which he did.

               1227. A little over an hour later, at 12:20 pm, K.G., Green’s boss at Teva

         shared with the sales team the competitively sensitive information he had obtained,

         including the details Berthold gave Green regarding who was and who was not

         launching the drug, and which customers had received offers. K.G. stated that Teva

         was in a position to take up to a 40% market share when it launched Irbesartan a few

         weeks later, on March 30 – a comment that would make little sense in a competitive

         market, where a supplier would want to try to take as much of the market as it could

         supply, but a comment that was entirely sensible in the context of Defendants’

         overarching cartel agreement and scheme to provide market share to each market

         participant, in order to prevent price competition.

               1228. No shortages or other market features can explain Defendants’ elevated

         prices for Irbesartan during the Relevant Period.

               1229. The elevated prices of Irbesartan resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused Plaintiff to pay more than

                                                   343

                                               343 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 355 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         it would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                 1230. The unlawful agreement between Teva and Lupin regarding Irbesartan

         was part of all Defendants’ overarching conspiracy to unreasonably restrain trade and

         to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue

                 AE. Isosorbide Dinitrate Tablets

                 1231. Generic Isosorbide Dinitrate treats chest pain (angina) by dilating blood

         vessels, making it easier for blood to flow through them and easier for the heart to

         pump.

                 1232. At all relevant times, the market for Isosorbide Dinitrate tablets was

         mature and had multiple manufacturers. As a result, for years, the prices of

         Isosorbide Dinitrate tablets were relatively low and stable. For example, before the

         spring of 2012, Sandoz and West-Ward had list prices for 10 mg tablets of less than

         10 cents. Par, which had a negligible presence in the market during that time period,

         offered similarly low prices.

                 1233. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Isosorbide Dinitrate tablets (“Isosorbide Dinitrate” or

         “Isosorbide”), as follows, beginning at least as early as March, 2012:




                                                     344

                                                344 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 356 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1234. Throughout the Relevant Period, Defendants Sandoz, Par and/or West-

         Ward dominated the market for Isosorbide Dinitrate.

                1235. A supply disruption between March and July, 2012, prompted Sandoz

         and West-Ward to impose enormous price increases on all tablets. Although the

         supply disruption was mostly resolved within months, thereafter Sandoz and West-

         Ward relied on their Fair Share agreement to keep prices more than 10 times higher

         than they had been only months before.

                1236. In the spring of 2013, Par made a push into the Isosorbide Dinitrate

         market. Rather than offer lower prices to customers in order to get market share, Par

         announced list prices that matched Sandoz. (and that were higher than West-Ward’s)

         These Defendants continued to monitor their “fair share” of the Isosorbide Dinitrate

         market throughout this period.

                1237. The chart below shows the extreme and parallel price increases for

         Isosorbide Dinitrate tablets and that price remained elevated well above prior levels at

         least through mid-2019, the last period for which data were readily available; NSP

         pricing followed a similar trajectory.




                                                      345

                                                  345 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 357 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1238. Throughout this period, Sandoz, Par and West-Ward met at trade

         conferences and communicated directly with each other in furtherance of their price-

         fixing agreements on Isosorbide Dinitrate tablets and their Fair Share agreement.

               1239. For example, on June 6, 2012, C.B., Director of National Accounts at

         Sandoz, spoke for approximately 25 minutes to M.R., Director of National Accounts

         at West-Ward. The next week, on June 15, Sandoz announced its large list (WAC)

         price increases on Isosorbide. The two executives next spoke, for approximately 20

         minutes, on October 11. The next day, October 12, 2012, West-Ward announced its

         Isosorbide list (WAC) price increases.




                                                  346

                                              346 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 358 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1240. Par announced its list (WAC) price increases on March 11, 2013. Not

         long after, on March 26, K.O, VP of National Accounts at Par, spoke to M.V.,

         Associate Director of Pricing at Sandoz, for approximately 25 minutes.

               1241. No shortages or other market features can explain Defendants’ price

         increases for generic Isosorbide Dinitrate during the Relevant Period.

               1242. The elevated prices of generic Isosorbide Dinitrate resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               1243. The unlawful agreement among Defendants Fougera/Sandoz, Par and

         West-Ward regarding generic Isosorbide Dinitrate was part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

               AF.    Amphetamine Salts
               1244. The combination of generic Amphetamine/Dextroamphetamine salts is

         used in the treatment of attention deficit hyperactivity disorder (ADHD) and is

         comprised of a combination of generic dextroamphetamine salts and generic levo-

         amphetamine salts. (“Mixed Amphetamine Salts” or “MAS.”) Generic MAS comes in

         two formulations: tablets (“Immediate Release,” or “IR,” in 5, 10, 20 and 30 mg




                                                    347

                                               347 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 359 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         dosages) and capsules. (“Extended Release,” or “XR,” in 5, 10, 15, 20, 25 and 30 mg

         dosages)

                1245. The market for generic MAS tablets is mature; the first generic version

         of MAS IR was introduced to market in 2002. Barr and Shire later reached an

         agreement allowing Barr to offer a generic form of the capsule formulation beginning

         in April, 2009.

                1246. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         MAS at least as follows:

                1247. During the Relevant Period, Defendants Teva, Impax and Actavis

         dominated the market for generic MAS XR capsules.

                1248. In the same period, Teva and Impax (through Corepharma, which

         Impax acquired in October, 2014), along with Sandoz, dominated the market for

         generic MAS IR tablets. Defendants Aurobindo and Mallinckrodt did not enter that

         market until early 2014, by which time it had become extremely profitable.

                1249. Teva began marketing generic MAS XR capsules after the expiration of

         brand manufacturer Shire’s patent on MAS XR expired.

                1250. The first impact of Defendants’ cartel, however, was on the tablets. For

         this, Teva wanted to increase its prices for the tablet – but first, it needed to co-

         ordinate with its co-conspirator and fellow dominant player in that market, Sandoz.

                1251. So Teva’s Kevin Green spoke to P.K., Sandoz Director of National

                                                     348

                                                348 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 360 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Accounts, on August 3, 9, and 16, 2011. Immediately thereafter, Teva announced its

         list price increase on August 17 – and Kevin Green spoke to P.K. that day, as well as

         the day after. And the following week, on August 24, 2011, Sandoz followed suit and

         raised its own prices for generic MAS tablets.

               1252. The same pattern of communications among cartel members played out

         in the capsule market, as well.

               1253. For example, on April 9, 2012, a large customer contacted Teva to

         request a price reduction because a new competitor had expressed an interest in “all

         or some” of its generic MAS capsule business. A senior Teva sales director, T.C.,

         insisted on knowing the identity of the competitor before deciding what Teva’s

         response would be. The customer responded that the competitor was Actavis, and

         that Actavis was expecting approval soon to enter the market for that drug; Teva

         deferred its decision on pricing until Actavis was about to ship the product.

               1254. As predicted, Actavis obtained FDA approval to manufacture various

         formulations of generic MAS capsules on Friday, June 22, 2012.

               1255. Teva and Actavis immediately began co-ordinating market share. At

         9:58 pm that evening, Rekenthaler instructed Teva employees to find out about

         Actavis’s plans for this new product, including shipping and inventory details.

               1256. The close co-operation among members of Defendants’ cartel is

         illustrated by the fact that even though it was a week-end, less than 12 hours later,

         Teva had an answer.

                                                    349

                                               349 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 361 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1257. At 8:32 am the next day (Saturday, June 23), Teva employee T.S.

         responded that she had spoken to M.P., a senior Actavis sales and marketing

         executive, and conveyed to Rekenthaler and Green the details of her conversation:

         “Spoke to [a person at Actavis]. Going after approx 15 share. 1 wholesaler (either

         McKesson or Cardinal) as backup and possibly Econdisc. NOT Walgreens and CVS.”

               1258. Upon learning which customers Actavis wanted, T.C. warned colleagues

         that this allocation of market share could be tricky. She cautioned that if Teva

         decided to concede a particular wholesaler to Actavis, it needed to be “mindful” that

         the wholesaler also did product warehousing for a different customer, whose business

         Actavis was not soliciting.

               1259. Mallinckrodt’s planned entry into the tablet market in January, 2014,

         caused a flurry of communications to streamline the cartel’s pricing and customer-

         allocation processes.

               1260. For example, on January 24, K.K., the National Account Director at

         Mallinckrodt (who was a former National Account Executive at Sandoz) called C.B.,

         her opposite number at Sandoz. The two spoke for approximately a half-hour. Two

         weeks later, they spoke again, for approximately a quarter-hour, on February 10.

         Mallinckrodt entered the market at high prices the following week.

               1261. Likewise, Aurobindo’s planned entry into the tablet market later that

         year, in March, 2014, necessitated a burst of communications among at least Teva,

         Actavis, and Aurobindo.

                                                   350

                                              350 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 362 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1262. Thus, on March 17, Teva’s Patel spoke to Actavis’s Director of Pricing,

         Rick Rogerson, three times, and Teva’s Rekenthaler and Actavis’s Falkin also spoke

         on that day. The next day, Rekenthaler and R.C., a C-suite executive at Aurobindo,

         had a 30-minute telephone conversation – and Teva’s J.P. shared with her Teva

         colleagues Aurobindo’s market share target for the impending launch (10%), and

         Teva’s senior marketing operations executive, K.G., indicated that Teva was aware

         that both Aurobindo and Actavis were launching.

               1263. In addition, ABC had by that point communicated with both Aurobindo

         and Teva, passing on the Aurobindo market share target that J.P. shared internally.

               1264. Two days after that, Rekenthaler and Falkin telephoned each other,

         again, seven times.

               1265. Less than a month after that, on April 16, 2014, Teva received word

         from a customer that a new supplier in the market had offered a lower price than

         Teva’s current price for the tablet formulation. Patel informed K.G. that the

         challenge was coming from Actavis, and recommended that Teva concede that

         customer’s account. Then, at 1:43pm, Patel e-mailed another colleague that the

         decision had been made to concede. Finally, closing the loop on the matter, Patel

         then called Actavis’s Rogerson at 1:55pm. They spoke for just over four minutes.

               1266. During the Relevant Period, Teva, Sandoz, Mallinckrodt, Impax, Actavis

         and Aurobindo met at trade conferences and communicated directly with each other




                                                  351

                                              351 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 363 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         in furtherance of their specific price-fixing agreement on generic MAS tablets and

         capsules and of Defendants’ broader cartel agreement.

                1267. No shortages or other market features can explain Defendants’ price

         increases for generic MAS tablets and capsules during the Relevant Period.

                1268. The elevated prices of generic MAS tablets and capsules resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                1269. The unlawful agreement among Defendants Teva, Impax (including

         through Corepharma), Actavis, Sandoz, Aurobindo, and Mallinckrodt, regarding

         generic MAS tablets and capsules, was part of all Defendants’ overarching conspiracy

         to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                AG. Lamivudine/Zidovudine Tablets

                1270. Lamivudine/Zidovudine is a combination of anti-retroviral mediations

         used in the treatment of human immunodeficiency virus (HIV) infection.

                1271. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Lamivudine/Zidovudine tablets (“Lamivudine/Zidovudine”)

         as follows, beginning at least as early as April, 2012:

                                                     352

                                                352 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 364 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1272. During the Relevant Period, Defendants Teva, Lupin, Aurobindo, and

         Camber dominated the market for generic Lamivudine/Zidovudine.

               1273. Teva launched its generic Lamivudine/Zidovudine product in

         December, 2011. By mid-May the following spring, two manufacturers – Lupin and

         Aurobindo – received FDA approval for generic Lamivudine/Zidovudine and were

         preparing to enter the market.

               1274. But before Lupin and Aurobindo obtained FDA approval, Teva was

         already communicating with both of these co-conspirators about how to divvy up the

         market. For example, in late April, 2012, Teva’s Rekenthaler was speaking to R.C.,

         the CEO at Aurobindo. Meanwhile, Teva’s Green was speaking to David Berthold, an

         executive at Lupin, and Jim Grauso, a sales and pricing executive at Aurobindo.

               1275. On April 24, 2012, T.C. at Teva sent an internal e-mail, asking whether

         other Teva employees had heard about new entrants to the market for generic

         Lamivudine/Zidovudine; Rekenthaler replied that same morning that Aurobindo was

         entering. T.C. questioned the reliability of that information, and Rekenthaler replied,

         at 11:17 am, that “It was brought up to me last week by our good friend so I’m

         assuming it’s accurate.” Knowing that Defendants’ conspiracy was illegal,

         Rekenthaler attempted to conceal the conspiracy by not naming his source in writing,

         but the “good friend” was R.C. at Aurobindo, who had previously worked with both

         T.C. and Rekenthaler.




                                                   353

                                               353 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 365 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1276. In addition, that same day, Kevin Green at Teva also called and spoke to

         Grauso for approximately twelve minutes and to Berthold at Lupin for four minutes.

               1277. After speaking with Berthold (and likely not knowing that Rekenthaler

         had already replied, since Green was not copied on Rekenthaler’s e-mail), Green

         responded separately to T.C., providing specific information regarding Lupin’s generic

         Lamivudine/Zidovudine plans, including commercially sensitive information about

         Lupin’s anticipated bid at a large wholesaler. Green and Berthold then spoke again

         the following day, April 25, 2012, for approximately seven minutes.

               1278. The following month, in early May, 2012, with the Lupin and Aurobindo

         launches just days away, communications among all three competitors accelerated.

         Between May 7 and 10, for example, the three companies spoke at least 32 times.

         Green (Teva), Berthold (Lupin) and Grauso (Aurobindo) discussed the specific

         customers that Teva would concede in order to ensure that Lupin and Aurobindo

         gained a Fair Share of the market without eroding prices.

               1279. Similarly, when Camber received approval to market a generic form of

         Lamivudine/Zidovudine, Teva, again, coordinated the entry. Konstantin Ostaficiuk,

         the President of Camber, communicated with Rekenthaler of Teva and Berthold of

         Lupin to negotiate Camber’s entry into the market. For example, on September 24,

         2014, Ostaficiuk spoke to Rekenthaler three times and to Berthold twice. That same

         day, Berthold also spoke to a senior operations executive at Aurobindo, to close the

         loop on generic Lamivudine/Zidovudine communications.

                                                  354

                                              354 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 366 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1280. By co-ordinating the entry of competitors into the generic

         Lamivudine/Zidovudine market, Teva, Lupin, Aurobindo and Camber were able to

         keep prices higher than they would have been in a competitive market.

                1281. No shortages or other market features can explain Defendants’ price

         increases for generic Lamivudine/Zidovudine during the Relevant Period.

                1282. The elevated prices of generic Lamivudine/Zidovudine resulted from

         Defendants’ anticompetitive conduct and will continue indefinitely at these elevated

         levels unless Defendants’ conduct in furtherance of their conspiracies is enjoined by

         this Court.

                1283. The unlawful agreement among Defendants Teva, Lupin, Aurobindo,

         and Camber, regarding generic Lamivudine/Zidovudine, was part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

                AH. Latanoprost Drops

                1284. Generic Latanoprost Drops (“Latanoprost”) are an ophthalmic solution,

         in the form of eye drops, used to treat high blood pressure inside the eye due to

         glaucoma and other eye diseases including but not limited to ocular hypertension. In

         2013, the annual market for Latanoprost in the United States exceeded $100 million.

                1285. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Latanoprost, as follows:

                                                     355

                                                355 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 367 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1286. As of March, 2012, Defendants Valeant (sometimes referred to as

         Bausch & Lomb (“B&L”)), Sandoz, and Pfizer/Greenstone dominated the market for

         generic Latanoprost Drops. Pfizer/Greenstone had the largest market share, with

         42%, followed by Valeant with 30% and Sandoz with 19%. In April, 2012, all three

         manufacturers raised their prices in direct co-ordination with each other.

               1287. The next month, in early April, Greenstone informed its customers that

         it would be imposing a price increase on Latanoprost Drops. In the days and weeks

         leading up to the Greenstone price increase notice, Robin Hatosy at Greenstone was

         co-ordinating with both Kellum of Sandoz and B.P., a sales executive at Valeant, by

         phone and text message:




               1288. Hatosy consistently acted as the conduit, sharing information between

         Sandoz and Valeant in order to secure an agreement from both to raise prices.




                                                   356

                                              356 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 368 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1289. On the day that Greenstone sent out the price increase notices, April 3,

         2012, both CVS and Walgreens approached Sandoz looking for a lower price on

         Latanoprost Drops. That same day, Hatosy and Kellum exchanged five text messages

         while Kellum replied internally to his colleagues at Sandoz. Later that evening,

         Kellum instructed his sales team not to make any bids for Latanoprost and to put the

         product on hold. Kellum also instructed S.G., one of his sales executives, to lie to

         Walgreens about why Sandoz was unable to bid, instructing S.G. to stand down, even

         though Sandoz had plenty of supply.

               1290. Sandoz immediately began preparing an increase of its own. On April 4,

         2012, Kellum called Hatosy but was unable to connect. He called her again on April

         5, and the two spoke for nearly two minutes.

               1291. On April 6, 2012, Kellum requested a customer list from a colleague so

         that he could begin calculating the financial impact of a Sandoz price increase. After

         some quick calculations, Kellum determined that a Sandoz increase on Latanoprost

         Drops could increase the company’s revenues by $14.9 million per year.

               1292. In a presentation he created that same day to support the Latanoprost

         price increase, Kellum was intentionally opaque about why Sandoz should take the

         increase. For example, certain information was omitted during the presentation, such

         as that Kellum had first learned of the Greenstone price increase directly from

         Hatosy, not a customer. In addition, the Valeant price increase had not even

         happened yet. In fact, it would not be effective until April 24, 2012, three weeks in

                                                   357

                                               357 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 369 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         the future; Kellum’s inside information instead came directly from his prior

         conversations with his competitor, Greenstone.

               1293. While he was in the midst of planning the Sandoz price increase on April

         6, 2012, Kellum also exchanged two more text messages and had a nearly seven-

         minute call with Hatosy of Greenstone. Hatosy, in turn, then called B.P. at Valeant

         and the two spoke for approximately five minutes.

               1294. Things moved quickly from there. On April 9, 2012, Kellum sent

         around an agenda for the Pricing Committee meeting the next day. He also called

         Hatosy of Greenstone but was unable to reach her. Kellum quickly obtained approval

         for the Latanoprost price increase; customers were notified of the increase on April

         11, 2012, and it became effective on April 13, 2012. As a result of this quick action,

         Sandoz’s price increase became effective even before Greenstone’s.

               1295. On April 12, 2012, a large retail pharmacy customer, Rite-Aid, sent

         Greenstone a request for a bid on Latanoprost. Knowing that this was likely an

         indication that Sandoz had followed Greenstone’s price increase, Hatosy (then using a

         different surname) forwarded the email directly to Kellum with an approving message.

               1296. That same day, a different customer, Optisource, approached Sandoz –

         angry that it was not notified in advance of Sandoz’s Latanoprost price increase.

         Questioning Kellum’s intel about the price increases, a senior sales and pricing

         executive at Sandoz forwarded the e-mail string directly on Friday, April 13, 2012.




                                                    358

                                               358 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 370 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Kellum’s understanding, of course – based on his conversations with Hatosy – was

         that Valeant would be raising, or already had raised, its price.

                1297. The following Monday, April 16, 2012, Kellum called Hatosy. She called

         him back the next day, but they were unable to connect. On April 18 and 19, 2012,

         Hatosy and B.P. of Valeant then communicated several times by phone and text

         message, including one call lasting approximately a quarter-hour.

                1298. On April 24, 2012, Valeant raised its WAC pricing on Latanoprost to a

         point even higher than Sandoz’s. That same day, B.P. at Valeant called Hatosy at

         Greenstone, likely to report the news.

                1299. Three price increases in the span of roughly three weeks caused a lot of

         customer activity and confusion – which in turn resulted in additional co-ordination

         among the three manufacturers to make sure prices stayed high and the market

         remained stable. For the most part, Sandoz tried to avoid taking any of its

         competitors’ customers after the price increases, but it did want to pick up one

         customer to get closer to its “fair share” of the market.

                1300. For example, on Friday May 4, 2012 – shortly after the Greenstone and

         Valeant price increases became effective – Cardinal approached Sandoz with an

         opportunity to bid and take the business with a lower price. Kellum called Hatosy

         that day, but they were unable to connect. He called her again on Monday and they

         spoke for approximately five minutes. They spoke about Sandoz’s desire to obtain

         another customer, and which customer it should target. Monday morning, before

                                                    359

                                                359 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 371 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         speaking to Hatosy, Kellum responded to the internal Sandoz e-mail. The next day,

         after speaking to Hatosy, Kellum followed up the e-mail, confirming that Sandoz

         should pass on Cardinal. Consistent with the agreement reached with Greenstone,

         Sandoz retained its secondary position with Cardinal, instead of bidding for the

         primary position, and decided to wait until ABC put its Latanoprost business out to

         bid and let Greenstone concede that customer instead.

               1301. Around this same time, CW-1 started at Sandoz. When some confusion

         arose later, in May, 2012, about the Cardinal business, Hatosy communicated with

         both CW-1 and Kellum from Sandoz, as well as B.P. of Valeant, in order to enforce

         the agreement already in place among the three manufacturers.

               1302. For example, on the morning of May 31, 2012, B.P. of Valeant and

         Hatosy of Greenstone exchanged one text message and had several phone calls of

         varying lengths. In the midst of those communications with B.P., Hatosy was

         simultaneously communicating with CW-1 of Sandoz using iMessage, the iPhone’s

         messaging feature/app.

               1303. iMessage is secure and end-to-end encrypted; not even Apple can read

         the contents of an iMessage without access to the iPhone from which it was sent or

         where it was received.

               1304. As Hatosy explained to CW-1, Valeant (B&L) had the Cardinal business,

         not Greenstone, but Cardinal was telling Valeant that Sandoz had a lower price in the

         market. Hatosy expressed the need to call Kellum because CW-1 had only recently

                                                   360

                                              360 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 372 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         started at Sandoz and thus did not completely understand the scope of the prior

         collusive communications between Hatosy and Kellum about the Latanoprost price

         increases.

               1305. Immediately following this exchange, Hatosy did call Kellum, setting off

         a flurry of calls between employees of the three co-conspirators that day:




               1306. Over the next several weeks, Hatosy went to great lengths to make sure

         that Sandoz and Valeant lived up to their agreement to keep prices high, across the

         board, for Latanoprost. For example, between June 26 and 28, 2012, Hatosy and B.P.

         at Valeant exchanged at least twelve text messages.

               1307. After that series of communications, on June 29, 2012, Hatosy reached

         out to CW-1, again via iMessage. At the exact same time that Hatosy was exchanging

         these iPhone chat messages with CW-1 at Sandoz, she was also exchanging separate

         text messages with B.P. of Valeant.

               1308. Those efforts were successful. On July 3, 2012, CW-1 followed up with

         Hatosy via iMessage, confirming that Sandoz’s pricing for Latanoprost was not low at

         Cardinal – or any other customer, for that matter. Again, shortly after receiving this


                                                   361

                                               361 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 373 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         information from CW-1 about Sandoz’s pricing, Hatosy sent a text message to B.P. at

         Valeant. They exchanged several other text messages that same day.

               1309. Greenstone similarly lived up to its agreement to concede the ABC

         business to Sandoz, allowing Sandoz to get closer to its “fair share” of the generic

         Latanoprost market. On June 22, 2012, ABC requested a bid from Sandoz on

         Latanoprost, as expected, due to the Greenstone price increase. Consistent with

         Defendants’ cartel agreement, Greenstone quickly conceded the customer to Sandoz,

         allowing Sandoz to obtain the business.

               1310. As discussed above, this successful effort at price-fixing was followed by

         Sandoz’s further efforts at price fixing with Greenstone on various formulations of

         Clindamycin beginning in August, 2012, and continuing through at least 2014. That

         history also helped pave the way for yet another successful price fixing agreement

         between Sandoz and Greenstone on Eplerenone Tablets, discussed below.

               1311. No shortages or other market features can explain Defendants’ price

         increases for generic Latanoprost during the Relevant Period.

               1312. The elevated prices of generic Latanoprost resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.




                                                   362

                                               362 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 374 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1313. The unlawful agreement among Defendants Fougera/Sandoz,

         Pfizer/Greenstone, and Valeant, regarding generic Latanoprost, was part of all

         Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

                AI.    Ethosuximide Capsules and Oral Solution

                1314. Generic Ethosuximide is an anticonvulsant medication used to control

         petit mal seizures in the treatment of epilepsy.

                1315. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Ethosuximide capsules and oral solution (“Ethosuximide”), as

         follows, beginning at least as early as July, 2012:

                1316. During much of the Relevant Period, Akorn/Versapharm and Teva

         dominated the market for generic Ethosuximide capsules and oral solution.

                1317. To co-ordinate market share and price increases on Ethosuximide, Teva

         and Akorn/Versapharm communicated directly with each other.

                1318. For example, on May 24, 2012, Rekenthaler at Teva called S.M.,

         Versapharm’s Chief Sales and Marketing Office, on his cell phone. S.M. called back

         later that day and they spoke for approximately 8 minutes.

                1319. On July 31, 2012, Teva announced a large list (WAC) price increase for

         Ethosuxamide oral solution. Less than one week later, Akorn/Versapharm




                                                     363

                                                363 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 375 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         announced almost identical list (WAC) prices. In a matter of days, both companies

         had more than tripled their list (WAC) prices.

                1320. In 2014, Teva co-ordinated another round of price increases with

         Akorn/Versapharm. On January 22, 2014, Rekenthaler at Teva called J.J., a senior

         national account executive at Akorn/Versapharm.

                1321. On March 7, 2014, Rekenthaler spoke with the same senior national

         account executive at Akorn/Versapharm. Less than a month later, on April 4, 2014,

         Teva imposed a price increase on both Ethosuximide capsules and oral solution.

                1322. Only five days after the Teva increase—on April 9, 2014—

         Akorn/Versapharm likewise increased its pricing on both Ethosuximide capsules and

         oral solution to a nearly identical price to Teva.

                1323. The list (WAC) price charts below show the large and nearly

         simultaneous price increases by Teva and Akorn/Versapharm on Ethosuxamide

         capsules and oral solution.




                                                     364

                                                364 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 376 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1324. No shortages or other market features can explain Defendants’ price

         increases for generic Ethosuximide capsules and oral solution during the Relevant

         Period.


                                                  365

                                             365 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 377 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1325. The elevated prices of generic Ethosuximide capsules and oral solution

         resulted from Defendants’ anticompetitive conduct, injured Plaintiff and caused

         Plaintiff to pay more than it would have paid in a free and fair market, and will

         continue indefinitely at these elevated levels unless Defendants’ conduct in

         furtherance of their conspiracies is enjoined by this Court.

                1326. The unlawful agreements between Defendants Versapharm and Teva,

         regarding generic Ethosuximide capsules and oral solution, were part of all

         Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

                AJ.    Levonorgestrel/EE
                1327. Generic tablets containing a combination of Levonorgestrel/Ethinyl

         Estradiol (“Levonorgestrel/EE”) are a form of hormonal birth-control. During the

         Relevant Period, both Teva and Sandoz marketed generic Levonorgestrel/EE under

         multiple names, including both Portia and Jolessa.

                1328. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         Levonorgestrel/EE, at least as follows:

                1329. In or around May of 2012, Teva had a much higher market share than

         Sandoz for both Portia and Jolessa. Teva’s market share for Portia was 37%

         compared to Sandoz’s 17%, while Teva’s market share for Jolessa was 43% compared

         to Sandoz’s 11%.


                                                     366

                                                366 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 378 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1330. On May 11, 2012, Walmart contacted Teva with a right of first refusal

         and explained that another supplier had made an offer for the sale of four drugs,

         including Portia and Jolessa. T.C., a senior sales executive at Teva, asked who the

         new supplier was, and the customer responded that it was Sandoz.

               1331. On May 16, 2012, Teva sent an offer to Walmart for the sale of three

         drugs, including Portia and Jolessa, and sent an even better offer on May 18.

               1332. T.C. had initially been very reluctant to let Sandoz have the business, but

         there was the matter of Defendants’ Fair Share agreement to consider. So, on May

         22, Teva’s Green spoke on the phone with a sales and marketing executive at Sandoz,

         who will be referred to in this Complaint as SW-2, for approximately five minutes to

         discuss, inter alia, the Levonorgestrel/EE market. Teva agreed to withdraw the offer

         to Walmart. The decision to concede the Walmart business to Sandoz led to a more

         equal share split of the Levonorgestrel/EE market between Sandoz and Teva. The

         next day, May 23, Teva abruptly backtracked and removed Portia and Jolessa from its

         Walmart offer.

               1333. Sandoz and Teva continued to co-operate so that Sandoz could achieve

         its so-called “fair share” of the markets for both Portia and Jolessa. For example,

         over a year later, on July 2, 2013, another customer contacted Teva, stating that it had

         received bids on Portia and Jolessa and in order for Teva to retain the business, Teva

         would need to submit its best offer as a counter-proposal.




                                                   367

                                               367 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 379 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1334. On July 9, 2013, a different sales and marketing executive, Sandoz’s

         Associate Director of Pricing (who will be referred to in this Complaint as SW-1),

         called Patel and left a voicemail. Shortly thereafter, they connected for a phone call

         that lasted approximately a quarter of an hour.

                1335. The next day, at 12:16 pm, Rekenthaler forwarded an e-mail to Patel,

         asking about this. Due to the desire of all of Defendants’ employees identified in this

         Complaint to minimize electronic records of their conspiracy and the close proximity

         of their offices in the same building, Patel likely told Rekenthaler orally about Patel’s

         conversation with SW-l.

                1336. An hour later, at 1:26 pm that day, Rekenthaler called his own

         counterpart at Sandoz, SW-2, and they spoke for two minutes. SW-2 called

         Rekenthaler back a few minutes later and they spoke again for nine minutes. SW-2

         and Rekenthaler spoke a third time that day, at 4:48pm, for seven minutes, all to

         discuss, inter alia, allocating market share in the Levonorgestrel/EE market.

                1337. Later that same evening, Teva submitted a cover bid to the customer for

         Portia and Jolessa, which was higher than Sandoz’s bid. Teva intentionally submitted

         an inflated bid for the two drugs in order to ensure that Sandoz obtained the primary

         award with the customer.

                1338. No shortages or other market features can explain Defendants’ elevated

         pricing for Levonorgestrel/EE during the Relevant Period.




                                                    368

                                                368 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 380 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1339. The elevated prices of Levonorgestrel/EE that resulted from

         Defendants’ anticompetitive conduct, have injured Plaintiff and caused Plaintiff to

         pay more than it would have paid in a free and fair market, and will continue at these

         elevated levels indefinitely unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                1340. The unlawful agreement between Teva and Sandoz regarding

         Levonorgestrel/EE was part of all Defendants’ overarching conspiracy to

         unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                AK. Balsalazide Disodium Capsules
                1341. Generic Balsalazide Disodium (“Balsalazide Disodium”) is an anti-

         inflammatory drug used in the treatment of inflammatory bowel disease. The market

         for Balsalazide Disodium is and was mature and had multiple manufacturers at all

         relevant times. As a result, for years, the prices for Balsalazide Disodium capsules

         were relatively low and stable.

                1342. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Balsalazide Disodium capsules, as follows:

                1343. During the Relevant Period, Defendants West-Ward, Mylan, and Apotex

         dominated the market for generic Balsalazide Disodium capsules.




                                                     369

                                                369 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 381 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1344. West-Ward and Mylan were the dominant manufacturers in the market

         during the earlier years. Apotex joined the market in the spring of 2012, but remained

         a small player. Then, in the early summer of 2013, Mylan exited the market. West-

         Ward gained most of Mylan’s market share.

                1345. In January, 2014, Apotex experienced a brief supply disruption and

         exited the market for approximately one month. West-Ward immediately increased

         prices. It raised list prices approximately 400%.

                1346. Apotex, which had only been out of the market briefly, could have

         offered lower prices to win market share. Instead, it immediately followed West-

         Ward’s price increases. It announced an identical list prices and raised NSP prices.

                1347. Even with the higher prices, Apotex was able to build share. It quickly

         captured nearly twice the unit sales it had before the price increase, and owing to the

         much higher prices, its dollar sales increased more than five-fold. Meanwhile,

         although it had to cede some share to Apotex, West-Ward’s dollar sales more than

         doubled as a result of the higher market prices. The Fair Share agreement was

         working exactly as it was intended.

                1348. The list (WAC) price chart below show the abrupt and nearly

         simultaneous price increases by West-Ward and Apotex; NSP prices followed a

         similar trajectory.




                                                    370

                                               370 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 382 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1349. Throughout this period, West-Ward and Apotex met at trade

         conferences and communicated directly with each other in furtherance of their price-

         fixing agreement on Balsalazide Disodium and of their Fair Share agreement.

               1350. No shortages or other market features can explain Defendants’ price

         increases for generic Balsalazide Disodium during the Relevant Period.

               1351. The elevated prices of generic Balsalazide Disodium resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.




                                                   371

                                               371 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 383 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1352. The unlawful agreement between Defendants West-Ward and Apotex,

         regarding generic Balsalazide Disodium, was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                AL.    Dextroamphetamine Sulphate
                1353. Much like the Mixed Amphetamine Salts described supra, generic

         Dextroamphetamine Sulphate (“Dex Sulphate”) is used to stimulate the central

         nervous system in the treatment of hyperactivity and impulse control. Also like the

         Mixed Amphetamine Salts, Dextroamphetamine Sulphate is available in both a generic

         Extended Release (“Dex Sulphate XR”) capsule formulation (5, 10, and 15 mg) and in

         a generic regular, immediate-release tablet formulation. (5 and 10 mg only)

                1354. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         Dex Sulphate, at least as follows:

                1355. During the Relevant Period, Defendants Teva, Impax, Mallinkrodt,

         Aurobindo, and Actavis dominated the markets for generic Dex Sulphate tablets and

         capsules, as follows:

                1356. For several years, Teva was effectively the sole supplier of Dextro-

         amphetamine Sulphate, in both capsules and tablet formultions. Mallinckrodt had

         been a supplier of both products, but exited both markets in late 2008, leaving Teva as

         the sole supplier of Dex Sulphate.


                                                     372

                                                372 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 384 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1357. With no pre-cartel competitive pressure to keep prices low, Teva steadily

         increased its Dex Sulphate prices. As a result of this increased profitablity, however,

         both the capsule and tablet markets attracted additional entrants into the market.

               1358. Normally, adding such supply would have driven prices lower; the

         addition of suppliers tends to spur price competition which drives down prices. Here,

         however, because of Defendants’ cartel agreement, adding suppliers actually resulted

         in prices skyrocketing, as set forth below.

               1359. Teva remained the industry’s sole Dex Meth supplier until the second

         half of 2011. Having been forewarned that its monopoly was about to end in the

         capsule market, Teva announced a large WAC price increase in August, 2011, in

         anticipation of Impax’s entry into the market.

               1360. When Impax entered the market, however, rather than offer lower prices

         to win customers, it matched Teva’s increased prices. Impax did not announce its

         WAC prices until later, but when it did, they were even higher than Teva’s.

               1361. Likewise, when Mallinckrodt re-entered the ER capsule market in the

         following summer (2012), it did so at the high prices that Teva and Impax already had

         coordinated. Even before it began shipping product, Mallinckrodt announced WAC

         prices in April, 2012, that matched Teva’s, and which were more than five times

         higher than Mallinckrodt’s former prices for Dex Sulphate ER capsules.

               1362. Not long after Mallinckrodt entered the capsule market, it also re-

         launched its Dex Sulphate tablet products; the same pattern as the capsule market

                                                       373

                                               373 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 385 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         followed: in anticipation of Mallinckrodt’s entry, Teva dramatically increased its

         prices on the tablet, as well.

                1363. Specifically, at the end of July, 2012, Teva increased its WAC prices on

         tablets by more than 800% – which would have been a wildly irrational move if there

         were even a small chance of Mallinckrodt competing on price. But, of course, since

         Mallinckrodt was a member of Defendants’ cartel, there was not even a small chance

         of competition happening.

                1364. Instead, within weeks, Mallinckrodt matched the price increase. As it

         had done with capsules, rather than offer lower prices to win customers, Mallinckrodt

         co-ordinated with Teva to impose higher prices for Dex Sulphate tablets.

                1365. Throughout the Relevant Period, Defendants monitored their Fair Share

         agreement, and made sure to cede share where necessary to keep prices high. For

         example, in January, 2013, Teva was confronted with a request for tablet prices from a

         large customer that had been approached by Mallinckrodt.

                1366. Per the rules of Defendant’s cartel, this prompted Teva to assess so-

         called Fair Shares of the tablet market. Teva’s David Rekenthaler pointed out that

         Teva was expecting to cede share to Mallinckrodt – and it did.

                1367. In a discussion among Teva’s Director of Marketing, Teva’s Senior

         Director of Sales, and Rekenthaler, it was agreed that Teva would, in fact, cede this

         customer to Mallinckrodt. By doing so, Teva ensured that each manufacturer




                                                   374

                                               374 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 386 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         obtained a so-called Fair Share of the market, and all manufacturers ensured that

         prices for Dex Sulphate remained high.

               1368. Similarly, in February, 2014, Teva again recognized the need to walk

         away from business in order to maintain the cartel’s so-called “Fair Shares” and higher

         prices. In an internal analysis describing the Dex Sulphate market, Teva noted the

         need to cede market share. This was because of the underlying premise of

         Defendants’ cartel: fewer sales, but much more money because of vastly higher prices

         – a formula for success that continued to work throughout the Relevant Period.

               1369. Indeed, for many or all of the Drugs at Issue, the stability of these anti-

         competitive agreements is such that the higher prices are still in place today, years

         after the last drug-specific communications regarding them – and, persisting even in

         the midst of this lawsuit, will continue indefinitely unless Defendants’ anti-

         competitive agreements and conduct are enjoined by this Court.

               1370. Later that year (2014), Aurobindo joined the tablet market and Actavis

         was planning to join the capsule market. As with Mallinckrodt and Impax, Aurobindo

         and Actavis announced WAC prices identical to Teva’s and Mallinckrodt’s.

               1371. Thus, on June 19, 2014, Actavis was finalizing arrangements for its

         entrance into the Dex Sulphate XR the market, which included Actavis’s Falkin

         speaking to Teva’s Rekenthaler twice by phone that morning – once for

         approximately eleven minutes, and then again for approximately nine minutes.




                                                    375

                                               375 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 387 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1372. Later that day, Patel reviewed a profitability analysis for Dex Sulphate

         XR and asked Rekenthaler what share of the market Actavis was targeting –

         something that Rekenthaler could not possibly have known in the absence of

         Defendants’ cartel arrangements.

               1373. Rekenthaler responded “20-25%.” Rekenthaler knew Actavis’s intended

         market share because he and Falkin had spoken that morning.

               1374. Five days later, on June 24, 2014, Teva employee S.B. confirmed to her

         colleagues in an e-mail that Actavis had entered the market for Dex Sulphate XR. She

         also said that Teva had a 72% share of this “multi-player market,” and thus – in

         accordance with the provisions of both Defendants’ overarching cartel agreement and

         their specific agreement as to Dex Sulphate XR – S.B. recommended giving up a large

         customer to Actavis to reduce Teva’s market share to a more-appropriate 58%.

               1375. Later internal e-mails confirmed Teva’s decision to concede that

         customer to Actavis was because “Actavis is entering the market and seeking share.”

               1376. Further, throughout this period, Teva, Mallinckrodt, Impax, Actavis and

         Aurobindo met at trade conferences and communicated directly with each other, in

         furtherance of their price-fixing agreement on Dext Sulphate in particular, and of

         Defendants’ overarching cartel agreement, in general.

               1377. For example, representatives from Teva and Impax attended the

         NACDS 2011 Pharmacy & Technology Meeting in Boston on August 27 to 30, 2011,




                                                   376

                                              376 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 388 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         shortly before Impax entered the Dex Sulphate capsule market that September – at

         the inflated, supra-competitive prices that Teva had recently imposed.

               1378. Similarly, representatives of Mallinckrodt and Teva attended the HDMA

         2012 Business and Leadership Conference in San Antonio on June 13, 2012, not long

         before Teva announced WAC price increases on Dex Sulphate tablets that July –

         which Mallinckrodt quickly followed.

               1379. Further, no shortages or other market features can explain Defendants’

         price increases for Dex Sulphate tablets and capsules during the Relevant Period.

               1380. The elevated prices of Dex Sulphate tablets and capsules resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               1381. The unlawful agreement among Defendants Teva, Impax, Mallinkrodt,

         Aurobindo, and Actavis, regarding Dex Sulphate tablets and capsules, was part of all

         Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

               AM. Halobestasol Propionate Cream and Ointment

               1382. Generic Halobetasol Propionate is a corticosteroid used to treat a variety

         of skin conditions, including eczema, dermatitis, psoriasis, and rash. Generic

         Halobetasol comes in both cream and ointment formulations.

                                                   377

                                               377 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 389 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1383. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Halobetasol Propionate cream and ointment (“Halobetasol”),

         as follows:

                1384. As of June, 2012, the cream and ointment markets were split between

         Perrigo, with 60% share, and G&W, with 40%.

                1385. On September 25, 2012, both G&W and Perrigo announced price

         increases for Halobetasol Cream and Ointment. G&W’s price increases took effect

         on September 28, and Perrigo’s price increases took effect one month later, on

         October 28, 2012.

                1386. In the days leading up to the price increases, both Vogel-Baylor of G&W

         and T.P. at Perrigo had numerous discussions with CW-6 at Aurobindo concerning

         Halobetasol. Although Aurobindo did not manufacture either form of Halobetasol,

         Vogel-Baylor and T.P. used CW-6 as a conduit to convey information between them

         about the price increases.

                1387. For instance, on September 19, less than one week before the price

         increases, Vogel-Baylor exchanged three text messages with CW-6. Then, CW-6

         called Vogel-Baylor, hung up, and immediately called T.P. After speaking with T.P.,

         CW-6 hung up and immediately called Vogel-Baylor back, relaying the information he

         had learned from T.P. Indeed, within a twenty-minute period, CW-6 had exchanged




                                                     378

                                                378 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 390 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         at least eight calls with Vogel-Baylor and T.P. These calls are detailed in the chart

         below:




                  1388. After speaking with CW-6 for the final time depicted in the chart above,

         on September 19, 2012, Vogel-Baylor immediately called her boss, Orlofski and spoke

         to him for approximately a quarter-hour. Similarly, T.P. also reported back to his

         boss, Wesolowski, a senior executive at Perrigo, exchanging two calls with him

         totaling approximately five minutes.

                  1389. Further, two days later, on September 21, 2012, and then again on

         September 27, the day before the G&W price increase went into effect, the same call

         pattern occurred. These calls are detailed in the chart below:




                                                    379

                                                379 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 391 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1390. In early November, 2012, a customer reached out to G&W, asking it to

         submit a bid for Halobetasol Cream and Ointment because the customer believed its

         prices were inconsistent with the market.

               1391. After receiving the request, Vogel-Baylor had several calls with CW-6

         who, again, served as a conduit between Vogel-Baylor and T.P. to discuss

         Halobetasol. These calls are detailed in the chart below:




               1392. After this call exchange, Vogel-Baylor sent the following directive to

         C.M., a sales executive at G&W, instructing him to submit a cover bid to the

         customer in order to create a false appearance of competition between G&W and

         Perrigo.

               1393. The co-conspirators colluded to raise the price of Halobetasol again in

         2013. This time, there were multiple channels of communication between the cartel

         members, involving multiple employees. For example, on March 26, 2013, Boothe at

         Perrigo called Orlofski at G&W and they spoke for seven minutes. That same day,

         T.P. at Perrigo once again called CW-6. The call lasted two minutes. Right after that

         call, CW-6 called Vogel-Baylor. That call lasted one minute.


                                                     380

                                               380 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 392 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1394. The next day, on March 27, 2013, Perrigo increased its WAC pricing for

         Halobetasol Cream and Ointment by over 250%.

               1395. Roughly two weeks later, on April 11, G&W also increased its contract

         and WAC pricing for the two formulations. G&W's contract price was now double

         what it had been just the year before.

               1396. G&W told one of its customers, Morris & Dickson, that G&W

         increased prices. In the days leading up to the G&W price increase, Vogel-Baylor and

         T.P. had again engaged in a game of telephone with CW-6 to coordinate their pricing

         actions. After speaking with T.P. for four minutes on April 8, CW-6 immediately

         called Vogel-Baylor. The call lasted one minute. CW-6 then called Vogel-Baylor a

         short while later and they spoke for four minutes. Immediately after that call, Vogel-

         Baylor called her boss, Orlofski. The call lasted a little over a minute.

               1397. In December of that year, Sandoz began preparing to re-launch

         Halobetasol Cream. At that time, G&W had 63% of the market and Perrigo had

         36%. Sandoz was targeting 20% market share.

               1398. On December 11, A.S., a senior Sandoz launch executive, instructed

         Sandoz employees to reach out to Rite-Aid and Walgreens to learn who their

         suppliers were for Halobetasol Cream and what their pricing was. Upon learning that

         both customers were with G&W – the market share leader – Sandoz decided to target

         those customers.




                                                      381

                                                  381 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 393 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1399. The next day, on December 12, 2013, Walgreens reached out to G&W

         to advise that Sandoz had expressed interest in its Halobetasol Cream business.

         Although Sandoz submitted a bid for Halobetasol on December 16, 2013, Walgreens

         declined to move the business because the price was slightly higher than G&W's price.

                1400. On December 17, another one of G&W’s customers, Ahold, informed

         G&W that it had received a bid from Sandoz and was now seeking a lower price from

         G&W. Later that day, Rite Aid also e-mailed Vogel-Baylor stating that Sandoz had

         submitted a bid for Halobetasol Cream and requested that G&W lower its price to

         retain the business.

                1401. Vogel-Baylor tried calling Orlofski three times that same day. After the

         third call, Vogel-Baylor called T.P. of Perrigo and they spoke for more than seven

         minutes.37 Vogel-Baylor hung up with T.P. and called Orlofski again. Orlofski

         returned her call later that day and they spoke for five minutes.

                1402. After speaking with Orlofski, Vogel-Baylor e-mailed Rite-Aid with an

         offer, and Sandoz accepted the offer the next day.

                1403. At the same time that Sandoz was going after G&W’s Halobetasol

         customers, it was also approaching some Perrigo customers as well, in co-ordination

         with Perrigo. So also on December 17, 2013, CW-1, a senior Sandoz pricing



         37
           As detailed above, by this time, CW-6 had left the industry and Vogel-Baylor had begun
         communicating with T.P. at Perrigo directly with regard to products on which G&W and Perrigo
         overlapped.

                                                       382

                                                  382 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 394 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         executive, e-mailed CW-3, a senior Sandoz sales executive, asking him to inquire

         whether Wal-Mart, a Perrigo customer, was interested in receiving a bid from Sandoz

         for Halobetasol Cream. CW-3 happened to be meeting with Wal-Mart at that time at

         its offices in Bentonville, Arkansas.

               1404. Wal-Mart told CW-3 that it was interested in receiving an offer.

         Thereafter, CW-3 called T.P. of Perrigo. During that call, T.P. provided CW-3 with

         Perrigo’s price points for Halobetasol Cream at Wal-Mart and Omnicare and agreed

         to give up Wal-Mart to Sandoz.

               1405. Additionally, on that day, CW-3 responded to an e-mail exchange with

         CW-1 and Kellum regarding Halobetasol Cream.

               1406. Two days later, on December 19, CW-3 called T.P. again. The call lasted

         one minute. After hanging up, CW-3 called CW-1, and they spoke for four minutes.

         That same day, Sandoz sent offers to Wal-Mart and Omnicare. The next day, on

         December 20, 2013, K.K., a senior Sandoz launch executive, followed up with CW-3

         regarding the Wal-Mart offer.

               1407. That same day, Boothe of Perrigo called Orlofski of G&W. The call

         lasted two minutes. Orlofski returned the call a half hour later and they spoke for 11

         minutes. Later that day, Orlofski called Vogel-Baylor and they spoke for

         approximately a quarter-hour.

               1408. A little more than two weeks later, after the holidays, on January 8, 2014,

         CW-3 called T.P. at Perrigo. The call lasted one minute. Later that day, Wal-Mart

                                                     383

                                                 383 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                           INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 395 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         accepted Sandoz’s bid for Halobetasol Cream. CW-3 forwarded the acceptance to his

         supervisor, CW-1.

                1409. The next day, CW-3 called T.P. and they spoke for a quarter-hour.

                1410. In early February 2014, K.K. joined G&W as a Director of Sales &

         Marketing.38 Once at G&W, K.K. wasted no time to co-ordinate with contacts at

         Sandoz – CW-3 and CW-4 – to regarding Halobetasol.

                1411. On February 18, K.K. at G&W e-mailed Vogel-Baylor (also at G&W),

         telling her that Sandoz had bid on Halobetasol at Walgreens again, and that the

         customer was providing G&W with an opportunity to bid to retain the business. Less

         than an hour later, Vogel-Baylor called T.P. at Perrigo and K.K. called CW-3 at

         Sandoz to co-ordinate a response. The calls lasted one minute and two minutes,

         respectively. Immediately after hanging up, K.K. sent Vogel- Baylor an e-mail.

                1412. After receiving the e-mail, Vogel-Baylor called K.K. He returned the call

         and they spoke for approximately a quarter-hour. Immediately after hanging up with

         K.K., Vogel-Baylor sent a text message to T.P. at Perrigo. Later that day, K.K. sent

         another e-mail to Vogel-Baylor on this issue.

                1413. Two days later, on February 20, 2014, K.K. had still not heard back from

         CW-3, so he reached out to CW-4 at Sandoz and they spoke for four minutes.

         Immediately after hanging up, K.K. called Vogel-Baylor and they also spoke for four


         38
           The K.K. referenced in this Complaint that joined G&W in February, 2014, is a different person
         from the K.K. of Sandoz identified previously in this Section.


                                                        384

                                                   384 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 396 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         minutes. Later that morning, Vogel-Baylor and K.K. exchanged two more calls,

         lasting 13 minutes and three minutes, respectively. Upon hanging up with Vogel-

         Baylor, K.K. sent an internal e-mail, including to Vogel-Baylor.

               1414. A few minutes after receiving K.K.’s e-mail, Vogel-Baylor sent a text

         message to T.P. of Perrigo. A half hour later, she called T.P. and they spoke for seven

         minutes. At around the same time, CW-3 of Sandoz called K.K. and they spoke for 8

         minutes. Immediately after hanging up with CW-3, K.K. called Vogel-Baylor to

         report back what he had learned. That call lasted over a quarter-hour.

               1415. Later that afternoon, Vogel-Baylor called her supervisor, Orlofski, to

         apprise him of the situation and they spoke for 21 minutes. Upon hanging up, Vogel-

         Baylor called K.K. and they spoke for nearly twelve minutes. Immediately after

         talking to K.K., Vogel-Baylor called T.P. of Perrigo one more time that day. The call

         lasted less than a minute.

               1416. That evening, after his conversation with G&W, CW-3 also sent an

         email to CW-1. Within a half hour of receiving the e-mail, CW-1 called CW-3 and

         they spoke for 20 minutes.

               1417. The next morning, on February 21, 2014, CW-3 and CW-1 spoke again

         for approximately a quarter-hour. CW-3 hung up and immediately called K.K. at

         G&W. That call lasted one minute. Immediately after that call, K.K. called Vogel-

         Baylor; that call also lasted one minute. That same day, K.K. responded to Walgreens.




                                                   385

                                              385 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 397 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Walgreens had accounted for over one third of G&W’s total market share for

         Halobetasol Cream.

               1418. In mid-March 2014, Taro was making plans to re-launch Halobetasol

         Cream and Ointment. Although its launch was ultimately delayed until May, 2014,

         due to issues relating to the FDA, Aprahamian called Vogel-Baylor on March 27, 2014

         and they spoke for approximately a quarter-hour. According to the available phone

         records, this was the first phone call ever between the two. Four days later, on March

         31, 2014, Vogel-Baylor called Aprahamian and they spoke for over five minutes.

               1419. On May 13, 2014, Taro re-entered the Halobetasol Cream and Ointment

         markets and published WAC pricing that matched its competitors. In the days leading

         up to the relaunch, all four competitors were speaking frequently by phone. At least

         some of those calls are detailed in the chart below:




               1420. After the phone calls detailed above, in May, 2014, Aprahamian did not

         speak to Vogel-Baylor again for over a year, in the following September, 2015.

         Similarly, according to the available phone records, the two calls between Aprahamian

         and Wesolowski at Perrigo are the only calls ever exchanged between the two.



                                                   386

                                               386 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                           INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 398 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1421. On May 11, 2014, Aprahamian circulated a Fact Sheet including details

         regarding the Halobetasol re-launch. The Fact Sheet detailed the following market

         share breakdown and set Taro’s target market share goal at 15%

                1422. On June 10, 2014, Aprahamian instructed a colleague to put together

         offers for Halobetasol at Publix (a G&W and Perrigo customer) and HD Smith (a

         Perrigo customer). That same day, Perfetto at Taro exchanged three text messages

         with Orlofski at G&W.

                1423. On June 11, 2014, Vogel-Baylor called T.P. at Perrigo. The call lasted

         one minute. The next day, on June 12, 2014, HD Smith informed Taro that Perrigo

         had proactively revised its pricing shortly after Taro submitted the bid and asked Taro

         to lower its bid to win the business.

                1424. On June 17, 2014, Boothe at Perrigo called a Taro employee via the

         company’s Westchester headquarters.39 The call lasted ¾ of an hour. Later that day,

         A.L., a Taro pricing executive, sent an internal e-mail regarding pricing. The next day,

         June 18, Perfetto called Boothe. That call lasted two minutes.

                1425. Starting the very same day (June 17, 2014), G&W employees began

         having a similar exchange via e-mail, starting with an internal e-mail from K.K. to

         Orlofski. The next day, on June 18, Orlofski sent a text message to Perfetto and also



         39
           As detailed above, Taro employees do not have their own individual extensions and calls from
         their office lines appear in the phone records as the Taro main company number. Given the history
         of conduct between the two, this Taro employee was likely Perfetto.

                                                        387

                                                  387 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 399 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         called him, for two minutes. The next morning, on June 19, Orlofski replied to K.K.’s

         e-mail. K.K. then sent an internal e-mail directing that G&W should cede the Publix

         and Morris & Dickson accounts to Taro.

               1426. The day after that, on June 20, 2014, Orlofski exchanged two text

         messages and two calls with Perfetto, including one call lasting nearly 38 minutes.

               1427. At the same time, G&W was also careful not to take any steps that

         would throw off its market share balance with Perrigo. For example, on June 18,

         2014, HEB, a Perrigo customer, asked G&W to bid on their Halobetasol business;

         G&W did not make a successful bid on it.

               1428. No shortages or other market features can explain Defendants’ price

         increases for generic Halobetasol Propionate during the Relevant Period.

               1429. The elevated prices of generic Halobetasol Propionate resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               1430. The unlawful agreement among Defendants G&W, Fougera/Sandoz,

         Taro, and Perrigo, regarding generic Halobetasol Propionate, was part of all

         Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.




                                                   388

                                               388 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 400 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                AN. Nimodipine
                1431. Generic Nimodipine (“Nimodipine”) is a calcium channel-blocker that

         reduces problems caused by bleeding blood vessels in the brain.

                1432. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         Nimodipine, at least as follows:

                1433. Teva marketed and sold Nimodipine during the Relevant Period at least

         in part through its subsidiary, Barr.

                1434. Sun marketed and sold Nimodipine during the Relevant Period at least

         in part through its subsidiary, Caraco.

                1435. In June of 2012, Teva was preparing to exit the market for Nimodipine.

         This exit would leave Heritage and Sun as the only manufacturers of Nimodipine.

         Heritage wanted to use Teva’s exit as a cover to raise Nimodipine prices.

                1436. Pricing discussions with nominal competitors were part of Defendants’

         “toolkit” for achieving and maintaining elevated prices on Drugs at Issue, and

         Defendants understood that to maintain market share and increase prices, they

         needed to “play fair.” With this in mind, Heritage devised a plan to approach Sun.

                1437. Heritage’s Malek wanted to “socialize” increased Nimodipine prices, by

         which he meant direct outreach to other Defendants to co-ordinate and implement a

         market-wide price increase. To do so, Malek instructed his NAM Sather to reach out

         to Sun to discuss raising prices.


                                                     389

                                                 389 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 401 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1438. At Malek’s direction, Ann Sather contacted someone at Sun, likely

         Knoblauch. Heritage’s Sather exchanged numerous text messages and had multiple

         phone calls with her contact at Sun throughout June, 2012. These conversations

         between Heritage and Sun were successful. The ostensible competitors reached an

         agreement not to compete; their goal was to raise prices.

               1439. Ultimately, Teva never completely exited the market for Nimodipine, yet

         it did reduce sales to a very small share, ceding the market to Sun and Heritage.

               1440. Sather kept Malek apprised of her negotiations with Sun, including

         through a June 28, 2012, e-mail discussing the status of the agreement on Nimodipine

         between Heritage and Sun.

               1441. That same day, Sather sent an analysis of a Cardinal RFP to Malek,

         Glazer, and other Heritage employees. Sather noted that Heritage would submit a bid

         at an artificially high price, which would allow Sun to retain Cardinal’s business.

         Heritage informed Sun about the pricing before submitting to Cardinal. This

         information allowed Sun to retain Cardinal’s business at a price that was significantly

         higher than it would have been in a competitive market.

               1442. On July 20, 2012, another employee at Heritage circulated proposed

         pricing in response to the Cardinal RFP, which, upon information and belief, quoted

         pricing at a level lower than Sun. Malek responded the same day and exchanged

         emails with a Heritage employee (possibly Keith Fleming) about Heritage’s pricing on

         Nimodipine and Heritage’s agreement on pricing with Sun. Around the same time,

                                                    390

                                               390 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 402 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Sather and her contact at Sun were also discussing at least Nimodipine.

               1443. Heritage’s Sather and Sun’s Knoblauch communicated by text and

         phone over the next few weeks. They also met in person at an industry event.

         Through these communications, at the end of July, Heritage and Sun reaffirmed their

         agreement to raise prices and allocate the market for Nimodipine. As part of this

         understanding, as it had in June, Heritage again agreed to provide a cover bid to

         Cardinal.

               1444. As a result of Heritage’s cover bid, Sun retained its business with

         Cardinal, and both Heritage and Sun were able to maintain Nimodipine prices above

         the competitive level.

               1445. In September, 2012, after Cardinal awarded Sun its Nimodipine

         business, Sun began to experience supply issues with its Nimodipine.

               1446. In October of 2012, Cardinal approached Heritage, asking for a new bid

         because it was concerned about Sun’s supply chain. Although Sun never fully exited

         the market, its sales of Nimodipine declined to a small share.

               1447. Sather immediately e-mailed Heritage’s Malek, Glazer and Fleming to

         apprise them of Cardinal’s request. Given the circumstances, Sather felt responding

         to Cardinal’s request for an RFP did not violate Heritage’s agreement with Sun

         because Cardinal was coming directly to Heritage, because of Sun’s supply issues –

         and most importantly, because Heritage was not going to underbid Sun on price.




                                                   391

                                              391 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 403 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1448. Consistent with a price increase Heritage had recently imposed on a

         different wholesaler, Sather proposed that Heritage respond to Cardinal’s request.

         Sather believed that Heritage could offer a higher price and still win the business from

         Cardinal because she had received Sun’s Cardinal pricing from her contact at Sun.

         Sather also shared information she had learned at the earlier trade conference, which,

         consistent with Defendants’ cartel agreement and industry practice, likely involved

         competitive market information.

               1449. When she spoke with Sun’s Knoblauch for 38 minutes the next day,

         Sather confirmed her understanding that Heritage could submit a bid to Cardinal

         without violating its agreement with Sun.

               1450. Heritage continued to communicate with Sun to monitor when Sun

         would re-enter the Nimodipine market. Malek e-mailed Sather on December 17,

         2012, about Sun’s supply issues. In response to Malek’s e-mail, Sather reached out to

         her contact at Sun and kept Malek informed about her conversations. During this

         same time period, Sun (along with Actavis and West-Ward) increased prices on

         Doxycycline.

               1451. On April 16, 2013, Sather reported to Malek that Sun was not pursuing

         Nimodipine customers because it did not know when its product would be available.

         Heritage’s Malek responded to this information by expressing his willingness to

         continue Heritage’s pricing and market allocation agreement with Sun when Sun re-

         entered the Nimodipine market.

                                                     392

                                              392 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 404 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1452. Heritage’s Sather continued speaking with Sun’s Knoblauch to assess

         when Sun might re-enter the Nimodipine market. When they spoke on May 23, 2013,

         Sather learned that Sun might be returning to the Nimodipine market in June or July.

         Sather immediately reported this development to Malek, and the two exchanged e-

         mails about pricing for Nimodipine.

                1453. Ultimately, Sun decided not to re-enter the Nimodipine market. In the

         spring of 2013, Heritage more than doubled the price of Nimodipine capsules and

         maintained this inflated price for at least years thereafter.

                1454. When Heritage’s Malek learned that Ascend was planning to enter the

         Nimodipine market in April of 2014, he immediately began the process of trying to

         contact Ascend and bring them into the “fair share” agreement.

                1455. On April 8, 2014, Malek informed his staff that Ascend would be

         entering the Nimodipine market and personally took responsibility for co-ordinating

         with Ascend. Malek had met John Dillaway, the Executive Vice President of Ascend,

         in February of 2013, and he used that connection as a way to reach out to Dillaway

         through LinkedIn. The two executives communicated frequently through LinkedIn in

         the weeks leading up to April 22, 2014.

                1456. During an internal Heritage teleconference on April 22, 2014, Malek

         identified numerous drugs that were slated for a price increase, including Nimodipine.

         That same day, Dillaway and Malek spoke on the phone about Ascend’s entry into the

         Nimodipine market for almost 20 minutes.

                                                     393

                                                393 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 405 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1457. Concurrently with Malek’s discussions with Ascend, Malek and the rest

         of Heritage’s sales teams were involved in large-scale outreach to Defendants to

         increase prices for numerous generic drugs.

               1458. As part of an internal Heritage conference call on May 9, 2014, about

         industry-wide price increases for at least nine drugs (including Verapamil,

         Theophylline, Paromomycin, Nystatin, Nimodipine, Leflunomide, Glyburide-

         Metformin, Fosinopril-HCTZ, and Glyburide), the Heritage team discussed allocating

         customers to co-conspirators as part of their agreement, including, but not limited to,

         the potential allocation of certain customers to Ascend as part of the efforts to raise

         and/or maintain prices on Nimodipine.

               1459. On June 6, 2014, Heritage’s Malek e-mailed Ascend’s Dillaway, trying to

         arrange a phone call to discuss Nimodipine. They were unable to connect by phone

         but agreed to meet in person several weeks later, at the NACDS Total Store Expo in

         Boston, to solidify their agreements.

               1460. As discussed above, during an internal conference call on June 23 with

         the Heritage sales team, the targeted percentage price increases for eight drugs were

         discussed, including Nimodipine, which was slated for a 48% increase.

               1461. Three days later, on June 26, Heritage began telling customers that it was

         increasing prices for nine different drugs, including Nimodipine. Price increase notices

         were issued on the same date.




                                                     394

                                                 394 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 406 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1462. Although Ascend ultimately did not enter the Nimodipine market,

         because of Defendants’ cartel agreement, Heritage and Sun did not have to lower

         their prices to defend against Ascend’s threatened market entry.

                1463. Sun’s supply issues cannot explain Defendants’ price increases for

         Nimodipine during the Relevant Period, and no other shortages or other market

         features can explain Defendants’ elevated pricing and price increases for Nimodipine

         during the Relevant Period.

                1464. The elevated prices of Nimodipine resulted from Defendants’

         anticompetitive conduct and will continue at these elevated levels indefinitely unless

         Defendants’ conduct in furtherance of their conspiracies is enjoined by this Court.

                1465. The unlawful agreement between Heritage and Sun on Nimodipine was

         part of all Defendants’ overarching conspiracy to unreasonably restrain trade and to

         fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                AO. Cyproheptadine HCL
                1466. Generic Cyproheptadine HCL is used to relieve allergy symptoms such

         as watery eyes, runny nose, itching eyes/nose, sneezing, hives, and itching.

                1467. The market for generic Cyproheptadine HCL tablets (“Cyproheptadine”)

         is and was mature and at all relevant times had multiple manufacturers. As a result,

         for years, the prices for Cyproheptadine HCL tablets were relatively low and stable.

                1468. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all


                                                     395

                                                395 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 407 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         formulations of generic Cyproheptadine HCL tablets as follows, beginning at least as

         early as June, 2012:

               1469. During the Relevant Period, Defendants Teva and Breckenridge

         dominated the markets for generic Cyproheptadine HCL tablets until August, 2015,

         when Defendant Impax joined them in dominating those markets.

               1470. In the summer of 2012, the relatively low and stable pricing of

         Cyproheptadine suddenly changed. Teva announced a 50% increase to its list (WAC)

         prices, and likewise increased its NSP prices.

               1471. In November of 2013, it was Breckenridge’s turn to lead; Breckenridge’s

         announced a 150% increase to its list prices, and likewise increased its NSP prices.

         This time Teva did not immediately announce a list price increase, but its NSP prices

         rose. And when Teva announce its list price increase less than six months later, in

         April, 2014, it matched Breckenridge’s price.

               1472. In late summer of 2015, Impax entered the market. Rather than

         compete for customers by offering better prices, Impax announced a higher list price

         than either Teva or Breckenridge, and charged its customers more.

               1473. Even with higher prices, Impax was able to gain market share, as

         contemplated by the Fair Share agreement between Teva, Breckenridge and Impax.

               1474. The chart below shows the list (WAC) price increases for Teva and

         Breckenridge, and the entry of Impax into the market at even higher prices.




                                                    396

                                               396 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 408 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1475. Throughout this period, Teva, Breckenridge and Impax met at trade

         conferences and communicated directly with each other in furtherance of their price-

         fixing agreements on Cyproheptadine HCL tablets and their Fair Share agreement.

               1476. For example, in the weeks before Breckenridge announced enormous list

         price increases for Cyproheptadine HCL tablets in November, 2013, Breckenridge

         and Teva communicated directly with each other. Teva’s Rekenthaler had several

         phone calls with D.N., Director of Sales at Breckenridge. The two executives spoke

         again in mid-January, 2014, during the time-frame when Teva was preparing its own

         list price increase for Cyproheptadine HCL.

               1477. Breckenridge’s large price increase created an opportunity for Teva to

         win new customers with better prices. But, because of its agreement with



                                                  397

                                             397 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 409 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Breckenridge, Teva did not do so. For example, when a potential new customer for

         Cyproheptadine HCL contacted Teva in February, 2014, Teva’s Patel promptly called

         S.C., National Director of Sales, at Breckenridge, after which, Teva declined to submit

         a bid until after Teva had increased its price

                1478. In the summer of 2015, Impax was preparing to enter the Cypro-

         heptadine market. On July 20, S.C., Breckenridge’s National Director of Sales, and

         M.G., Impax’s Senior National Account Manager, exchanged text messages. On July

         31, 2015, Impax announced list (WAC) prices even higher than those of Teva or

         Breckenridge.

                1479. No shortages or other market features can explain Defendants’ price

         increases for generic Cyproheptadine HCL during the Relevant Period.

                1480. The elevated prices of generic Cyproheptadine HCL resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                1481. The unlawful agreement among Defendants Teva, Breckenridge, and

         Impax, regarding Cyproheptadine, was part of all Defendants’ overarching conspiracy

         to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.




                                                    398

                                                398 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 410 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                AP.    Ciclopirox Shampoo
                1482. Generic Ciclopirox Shampoo (“Ciclopirox Shampoo”) is used to treat

         seborrheic dermatitis, an inflammatory skin condition of the scalp.

                1483. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Ciclopirox Shampoo, as follows:

                1484. As of the summer of 2012, the market for generic Ciclopirox Shampoo

         was dominated by Defendants Perrigo, Actavis, and Taro.

                1485. After the Sandoz acquisition of Fougera was finalized in July, 2012,

         Sandoz engaged in a review of the Fougera product line to determine whether there

         were any Fougera products for which Sandoz should considering re-entering the

         market. One such product was Ciclopirox Shampoo.

                1486. To that end, on September 4, 2012, J.P., a product manager at Sandoz, e-

         mailed the sales team, including SW-3, asking for market pricing on Ciclopirox

         Shampoo, among other products. The next day, on September 5, 2012, S.G. a Sandoz

         sales executive, also followed up with SW-3 and asked him to provide J.P. with the

         requested information.

                1487. The following morning, on September 6, 2012, SW-3 reached out to his

         contacts at both Taro and Perrigo to discuss Ciclopirox Shampoo. He then reported

         the results of those conversations to both J.P. and S.G. at Sandoz, either that same

         day or the next day. These calls are detailed in the chart below:


                                                     399

                                                399 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 411 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1488. On November 26, 2012, J.R., a marketing executive at Sandoz, e-mailed

         SW-3 and others at Sandoz regarding the Ciclopirox Shampoo re-launch. J.R. stated

         that Sandoz planned to re-launch the (former Fougera) product on December 3, 2012,

         and planned to target 12% market share due to limited supply. J.R. asked SW-3 about

         current pricing and told him that they should discuss which customers to target to

         achieve Sandoz’s market share goal.

               1489. The next day, on November 27, 2012, J.R. sent another e-mail about the

         re-launch reiterating that Sandoz was targeting 12% share.

               1490. Thereafter, SW-3 set out to coordinate Sandoz’s entry with Aprahamian

         of Actavis. The next day, November 28, 2012, SW-3 called Aprahamian and they

         spoke for nine minutes. First thing the following morning, on November 29, 2012,

         SW-3 called Aprahamian again and they spoke for ten minutes. A few hours later,

         Aprahamian called SW-3 back and they spoke for three minutes.

               1491. That same day, J.R. e-mailed SW-3, copying SW-1, asking for pricing

         information on Ciclopirox Shampoo. Not wanting to put anything in writing, on the

         following morning SW-3 exchanged two calls with SW-1, with one lasting five




                                                   400

                                               400 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 412 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         minutes and the other lasting 12 minutes, during which SW-3 conveyed the requested

         pricing information he had received from other manufacturers.

               1492. Later that evening, R.T., a senior sales and marketing executive at

         Sandoz, sent an internal e-mail asking if Sandoz had sent out offers for Ciclopirox

         Shampoo. The next day, on November 30, 2012, J.R. responded that offers had been

         sent to Wal-Mart and HD Smith – both Actavis customers – and that Sandoz was

         considering approaching McKesson, a Perrigo customer.

               1493. That same morning, SW-3 called T.P. of Perrigo twice to alert him to the

         fact that Sandoz would be approaching McKesson. The calls lasted two minutes and

         one minute, respectively. Later in the day, SW-1 confirmed that Sandoz had sent an

         offer to McKesson for Ciclopirox Shampoo.

               1494. On December 3, 2012, Sandoz officially re-launched Ciclopirox

         Shampoo.

               1495. On December 4 and December 5, 2012, SW-3 called Aprahamian twice.

         The calls lasted seven minutes and two minutes, respectively. Also, to close the loop,

         on December 5, 2012, M.D., an Actavis sales executive, called T.P. of Perrigo and the

         two executives spoke for approximately a quarter-hour.

               1496. Within three days of its entry, by December 6, 2012, Sandoz had already

         secured the Ciclopirox Shampoo business at HD Smith (from Actavis) and McKesson

         (from Perrigo).




                                                   401

                                              401 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 413 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1497. No shortages or other market features can explain Defendants’ price

         increases for generic Ciclopirox Shampoo during the Relevant Period.

                1498. The elevated prices of generic Ciclopirox Shampoo resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                1499. The unlawful agreement among Defendants Perrigo, Actavis, Sandoz,

         and Taro, regarding generic Ciclopirox Shampoo, was part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

                AQ. Desoximetasone Ointment

                1500. Generic Desoximetasone Ointment (“Desoximetasone”) is a

         corticosteroid used to treat a variety of skin conditions, including eczema.

                1501. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Desoximetasone, as follows:

                1502. As of the summer of 2012, Defendant Taro was the only manufacturer

         of Desoximetasone Ointment.

                1503. Starting in August of that year, Sandoz began making plans to enter the

         generic Desoximetasone market. Because it would become a 2-player market upon

                                                     402

                                                402 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 414 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Sandoz’s entry, and because Sandoz was the second manufacturer to enter the market,

         Sandoz initially decided – consistent with the “fair share” rules of Defendants’ cartel,

         outlined above – to target 40% market share.

               1504. On the evening of August 21, 2012, Sandoz held an internal meeting to

         discuss its Desoximetasone launch. Shortly after the meeting, a Sandoz executive sent

         an initial list of eight customers that Sandoz should consider approaching. The

         executive indicated that Sandoz’s success would depend on several factors, and that

         more research was necessary regarding one of the larger customers, because

         approaching such a large customer could cause a stir.

               1505. First thing the next morning, Sandoz began to co-ordinate with Taro.

         K.K., a national account executive at Sandoz, called D.S., a senior sales executive at

         Taro, and the two spoke for nine minutes.

               1506. On August 30, 2012, Sandoz held another internal meeting to discuss its

         Desoximetasone launch. That same day, K.K. of Sandoz spoke again to D.S. at Taro,

         this time for two minutes. The day after this internal Sandoz meeting and the phone

         conversation with Taro, on August 31, 2012, CW-1 contacted Kellum regarding

         Desoximestasone, including specific pricing and a more refined list of customers that

         would provide Sandoz with its target market share.

               1507. As the Sandoz launch date approached, CW-3 of Sandoz also began

         speaking to H.M., an account executive at Taro, to co-ordinate Sandoz’s entry into the

         market. The two executives were not friends, and most or all their conversations

                                                    403

                                               403 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 415 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         were regarding implementation of Defendants’ cartel. According to phone records,

         the first ever call between the two executives was on September 6, 2012. They spoke

         again on September 21, as Sandoz was finalizing its launch plan. During these calls,

         H.M. provided CW-3 with Taro price points for various customers so that Sandoz

         could bid as high as possible and avoid price erosion, while still obtaining new

         customers as it entered the market. CW-3 passed that pricing information and list of

         customer targets on to CW-1 and Kellum at Sandoz. That same day, H.M. also sent

         an e-mail to J.M., a sales executive at Taro, relaying a message that Sandoz would be

         entering the Desoximetasone market, and suggesting six accounts as possible targets.

               1508. Sandoz received FDA approval and formally launched Desoximetasone

         on September 28, 2012, matching Taro’s WAC pricing exactly. That same day, CW-3

         at Sandoz also called H.M. at Taro and left a message; H.M. returned the call almost

         immediately, leaving CW-3 a voicemail.

               1509. Based on the conversations with Taro, Sandoz decided to take a specific

         approach in targeting customers with its co-conspirator. In an internal Sandoz e-mail

         on October 1, CW-1 indicated that Sandoz’s initial pricing for this product had now

         been slightly lower.

               1510. Shortly after receiving approval, on October 1, 2012, Sandoz began

         approaching a limited set of customers, per its agreement with Taro. That same day,

         CW-4 at Sandoz reached out to D.S. at Taro – someone with whom CW-4 had

         colluded in the past – and spoke twice, including one call lasting 21 minutes.

                                                   404

                                               404 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 416 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1511. Consistent with the understanding in place between the two supposed

         competitors, Taro immediately started conceding customers to Sandoz. For example,

         on October 11, 2012, a high-ranking Taro executive sent an internal e-mail discussing

         Sandoz’s launch of Desoximetasone. In the e-mail, the executive indicated that Taro

         had been aware of Sandoz’s launch, and that Taro had just conceded two large

         customers to Sandoz, with the expectation of receiving a similar benefit going

         forward. That same day, H.M. at Taro called CW-3 at Sandoz, likely to let him know

         that the customers had been conceded and confirm the plan moving forward. They

         spoke twice that day, including one call lasting approximately five minutes.

               1512. Sandoz was able to obtain most of its targeted market share quickly,

         without any market disruption. By October 12, 2012, for example, R.T., a senior sales

         and marketing executive at Sandoz, provided a summary of the Desoximetasone

         launch.

               1513. At that point, Sandoz needed at least one more customer to get its “fair

         share.” Internally, Sandoz discussed sending a message to Taro. On October 23, 2012,

         CW-1, CW-3 and Kellum scheduled a conference call to discuss which customers to

         approach. That same day, CW-3 called H.M. at Taro and the two executives spoke

         several times, including two separate calls, each lasting a quarter-hour.

               1514. As a result of these conversations, Taro agreed to relinquish additional

         customers to Sandoz. By February, 2013, Sandoz had captured its original goal of

         40% of the Desoximetasone market, without any significant disruption.

                                                    405

                                               405 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 417 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1515. In the days and weeks leading up to the Glenmark launch, Glenmark,

         Taro and Sandoz were speaking frequently to coordinate Glenmark's entry, including

         at least the following calls and text messages:




         At the same time, Perfetto of Taro was also communicating with T.C., a senior-most

         executive at Glenmark, through e-mail.

               1516. Glenmark’s approval came on Friday, September 20, 2013, three days

         after the last call on the chart above. The following Monday, there was a flurry of

         additional communications between the three to co-ordinate Glenmark’s entry:




                                                    406

                                               406 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 418 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         The day after that, September 24, CW-3 of Sandoz spoke to Aprahamian at Taro

         again for approximately a quarter-hour. CW-3 then sent an e-mail to his superiors,

         including CW-1 and Kellum, alerting them to the situation

               1517. On September 26th, there was another burst of phone calls between

         Defendants Glenmark, Taro, and Sandoz:




               1518. During these calls, the cartel members reached an understanding about

         which customers Glenmark would target and what prices it would offer in order to

         avoid price erosion.

               1519. Because Taro still had a majority of the market share, it understood that,

         pursuant to the cartel’s “fair share” agreement, Taro would have to relinquish market

         share to Glenmark as Glenmark entered the Desoximetasone market. Accordingly,

         Taro began to concede customers to Glenmark immediately. By October 17, 2013,

         CW-5 reported internally that Glenmark had already been able to obtain 30% market

         share for Desoximetasone.

               1520. Because of the discussions between the two cartel members (and

         supposed competitors) in advance, prices remained high and Taro was not upset

         about conceding this business to Glenmark.



                                                  407

                                              407 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 419 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1521. In early November, 2013, Taro was approached by a customer to bid on

         Desoximetasone as part of an RFP. In deciding whether to provide a bid, Taro

         executives noted that the company had already taken action so that Glenmark could

         obtain market share. Nonetheless, Taro still decided not to bid.

               1522. As a result of Sandoz’s acquisition of Fougera, CW-6 left his job at

         Fougera in August, 2012, and took a position as a sales executive at Aurobindo. CW-

         6 followed his former friend and colleague, Grauso, who moved to Aurobindo in

         December, 2011, to assume a senior executive role.

               1523. During this time-frame, Grauso had also served as a conduit to

         communicate messages between his former G&W colleagues, Orlofski and Vogel-

         Baylor, and CW-6 at Fougera.

               1524. Because many of CW-6’s contacts worked at generic manufacturers that

         focused primarily on topical products, his move to Aurobindo – a company focused

         on oral solids – was a difficult transition, without many of those prior relationships.

         Indeed, CW-3 at Sandoz was one of the few people whom CW-6 knew, who worked

         for a company that also manufactured a significant number of oral solids.

               1525. Although CW-6 and CW-3 were former colleagues, they were not social

         friends, but when Aurobindo sold a product that overlapped with Sandoz, CW-6 and

         CW-3 colluded on that product. When CW-6 called CW-3 during this time period,

         they were engaging in anticompetitive conduct. Between August, 2012, when CW-6

         began at Aurobindo, and the following May, when CW-6 left the industry, he

                                                    408

                                               408 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 420 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         exchanged at least 109 phone calls with CW-3, implementing their employers’

         anticompetitive agreements.

               1526. During this time period, CW-6 was acting at all relevant times at the

         direction of, and/or with approval from, his superiors, including Grauso.

               1527. No shortages or other market features can explain Defendants’ price

         increases for generic Desoximetasone during the Relevant Period.

               1528. The elevated prices of generic Desoximetasone resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               1529. The unlawful agreement among Defendants Sandoz/Fougera,

         Aurobindo, Glenmark, and Taro, regarding generic Desoximetasone, was part of all

         Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

               AR. Fluticasone Propionate Lotion

               1530. Generic Fluticasone Propionate Lotion (“Fluticasone”) is a topical

         corticosteroid used to treat swelling and itching that result from various chronic skin

         disorders, including atopic dermatitis.




                                                   409

                                               409 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 421 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1531. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Fluticasone Propionate Lotion, as follows:

                1532. Glenmark was the first manufacturer to enter the market for generic

         Fluticasone on March 26, 2012. As the first generic manufacturer to file an approved

         ANDA, Glenmark enjoyed a 180-day period of exclusivity during which time no

         other competitors could sell the product, except for an “Authorized Generic.” (or

         “AG,” which are discussed supra) Even before Glenmark launched, Fougera/Sandoz

         was planning to enter the Fluticasone market after Glenmark’s exclusivity period

         ended in September, 2012, and understood that Perrigo was also planning to enter at

         the same time. Over the course of several months, Fougera – in particular CW-6, at

         the direction of Kaczmarek – co-ordinated with Glenmark frequently about

         Fluticasone, including market share targets and pricing, to prepare for its eventual

         Fluticasone launch.

                1533. After the Sandoz acquisition of Fougera in July, 2012, as the end of

         Glenmark’s 180-day exclusivity period approached, Sandoz continued to stay in

         communication with Glenmark and Perrigo about Fluticasone. As part of its launch

         strategy, Sandoz planned to obtain 33% of the market. Perrigo planned to take about

         one-quarter of the market.

                1534. By mid-August, 2012, Sandoz learned that its launch of Fluticasone

         would be delayed until the end of November because of certain production problems.

                                                     410

                                                410 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 422 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1535. As a result of this delay, Kellum was concerned that Perrigo would be

         able to launch earlier than Sandoz and wanted to learn more about Perrigo’s launch

         strategy. On August 21, 2012, Kellum sent an e-mail to his sales team. Within

         minutes of receiving the e-mail, SW-3 telephoned T.P., his contact at Perrigo.

               1536. SW-3 also sent a message to Perrigo through a customer. That same

         day, the customer sent an e-mail to a Perrigo sales executive. The Perrigo sales

         executive informed the customer that Perrigo’s Fluticasone launch had now been

         delayed to the first quarter of 2013. The customer then forwarded that e-mail directly

         to SW-3 at Sandoz, who reported the information directly to Kellum and others at

         Sandoz the next day.

               1537. Around this same time, Sandoz also began preparing to have

         conversations with “customers” about its Fluticasone launch while at the NACDS

         Conference in Denver in late August, 2012. It was at that same conference where

         SW-3 first spoke to Blashinsky at Glenmark. In an internal e-mail to the Sandoz sales

         team on August 25, 2012, in advance of the NACDS Conference, R.T., a senior

         Sandoz sales and marketing executive, instructed his team on the current strategy

         which aligned with the larger “fair share” understanding.

               1538. As its launch date for Fluticasone approached, Sandoz began to think

         began to communicate directly with Glenmark about which customers to target. On

         November 26, 2012, Sandoz scheduled an internal meeting to discuss which

         customers it should approach as part of its Fluticasone launch. That same day, SW-3

                                                   411

                                              411 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 423 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         at Sandoz spoke to Blashinsky at Glenmark twice, with one call lasting five minutes.

         After the second call with Blashinsky, SW-3 e-mailed his Sandoz colleagues a list of

         six customers he thought Sandoz should target. That list would later grow to eight

         customers. SW-3 also made it known to his Sandoz colleagues that Glenmark was

         planning a potential price increase on Fluticasone at some point in the future.

               1539. The next day, November 27, 2012, a senior Sandoz marketing executive

         inquired with SW-3 regarding Fluticasone and the customers Sandoz had agreed to

         target, and SW-3 responded.

               1540. As promised, the next morning, SW-3 called Blashinsky at Glenmark.

         They had four calls that day, including one lasting eight minutes.

               1541. The next morning, SW-3 sent an updated list of nine customers that

         Sandoz should target for Fluticasone – based on his conversations with Blashinsky –

         but he did not include the pricing information that had been requested. The senior

         Sandoz marketing executive responded immediately. SW-3 countered by referring to

         one of the biggest pop songs of 2012, suggesting that his boss should call him instead

         of asking for the information in writing.

               1542. As Sandoz continued to prepare for its imminent launch, it also began to

         evaluate the usage expected from the nine customers that it had agreed with

         Glenmark to target. Sandoz found that those nine customers would not be enough to

         reach its desired market share goals. As a result, on November 30, 2012 a senior

         Sandoz marketing executive suggested that Sandoz approach two large wholesaler

                                                     412

                                               412 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 424 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         customers, instead of one as originally agreed. SW-3 responded immediately. A few

         hours later, SW-3 called Blashinsky at Glenmark and left a message. Blashinsky

         promptly returned the call and the two spoke for a few minutes. Later that day, SW-3

         also called and spoke to his contact at Perrigo, T.P., twice.

               1543. Sandoz officially entered the market for Fluticasone on December 3,

         2012, matching Glenmark’s WAC pricing exactly. That same day, CW-3 at Sandoz

         called Blashinsky at Glenmark and they had a two-minute call. Also that day,

         Blashinsky directed Glenmark’s sales team to relinquish the Publix and Optisource

         accounts to Sandoz, two of the nine customers that Glenmark had agreed to give up

         to the new entrant.

               1544. Sandoz continued to co-ordinate with Glenmark to make sure that it was

         targeting the appropriate customers and minimizing price erosion as it entered the

         Fluticasone market. For example, on December 13, 2012, a large wholesaler that

         Sandoz had agreed not to target approached Sandoz looking for an offer on

         Fluticasone. That same day, SW-3 spoke to Blashinsky twice. When Sandoz refused

         to respond to the customer, the customer followed up again on December 21, 2012.

         Again, following the same pattern, SW-3 called Blashinsky twice that day, including

         one call lasting four minutes.

               1545. Although Sandoz made sure to co-ordinate extensively with Glenmark, it

         had initial difficulty meeting its market share goal, in part because some of the

         customers already had a significant amount of inventory on hand. On January 9,

                                                    413

                                               413 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 425 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         2013, SW-3 had a conversation with Blashinsky where they walked through a list of

         customers, identifying those that Sandoz should target and those which it should not.

         SW-3 took detailed contemporaneous notes of the conversation. Later in the day,

         after reviewing the list, SW-3 at Sandoz indicated in an e-mail that he began to suspect

         that Glenmark may have oversold to certain customers in advance of Sandoz’s entry –

         in effect, cheating (a bit) on the cartel’s Fair Share rules and (temporarily) arrogating

         some of Sandoz’s share to itself, for a few extra months.

                1546. By January 11, 2013, SW-1 at Sandoz sent around a market share

         summary. In response, R.T. at Sandoz indicated that 21.8% market share was not

         enough and that Sandoz should continue to press for its original market share goal.

                1547. During an internal Commercial Operations meeting on January 21, 2013,

         Sandoz decided to approach another customer, CVS, in order to obtain additional

         market share. But before doing so, Sandoz wanted to confirm that this was

         acceptable to Glenmark.

                1548. Sandoz subsequently learned why Glenmark was reluctant to give up

         more market share to Sandoz. There was a discrepancy between the two co-

         conspirators about how much market share Sandoz had already obtained. Two days

         later, on January 31, SW-3 and Blashinsky spoke twice more, for five minutes each.

                1549. Over the next several months, Sandoz and Glenmark continued to co-

         ordinate about Fluticasone, including about a Glenmark price increase on that dose.

         For example, on April 16, 2013, as Glenmark was preparing for a large-scale price

                                                     414

                                                414 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 426 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         increase on several different drugs (also in co-ordination with several other cartel

         members), SW-3 at Sandoz had two separate calls with Blashinsky at Glenmark, with

         one call lasting approximately a quarter-hour. They talked about several things,

         including Glenmark’s potential entry and market share targets on Alclometasone

         (discussed elsewhere in this Complaint), as well as a price increase on Fluticasone.

               1550. Throughout this time-frame, Sandoz also kept in close communication

         with Perrigo about the details of Perrigo’s anticipated entry into the Fluticasone

         market. For example, in early April, 2013, SW-3 at Sandoz spoke to T.P. at Perrigo

         multiple times, including calls lasting approximately a quarter-hour and five minutes,

         respectively. SW-3 subsequently reported to his colleagues at Sandoz that Perrigo

         would be delayed in entering the Fluticasone market. On April 9, 2013, a colleague at

         Sandoz followed up, asking SW-3 for additional information about whether Perrigo

         planned to enter. The next day, SW-3 communicated directly with Perrigo to obtain

         the answer, calling and speaking with T.P. twice.

               1551. Blashinsky (Glenmark) called SW-3 (Sandoz) again on May 6, 2013, in

         advance of the Glenmark price increase. He also called SW-3 on May 17, 2013 – the

         day after the Glenmark price increase on Fluticasone became effective. In all, they

         spoke three times on May 17, including two separate five-minute calls.

               1552. On May 21, 2013, as Perrigo was beginning to plan its entry into the

         market, a Perrigo executive asked T.P. to obtain information for Fluticasone Lotion.

         Two days later, on May 23, 2013, T.P. called SW-3 at Sandoz. They ended up

                                                    415

                                               415 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 427 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         speaking twice that day, for a few minutes each time. Immediately after their second

         call, SW-3 called Blashinsky at Glenmark – the other manufacturer of Fluticasone –

         and they spoke for four minutes.

               1553. Similarly, on May 28, 2013 a senior Sandoz executive requested

         additional information about Perrigo’s entry timing on Fluticasone. That same day,

         SW-3 called T.P. at Perrigo and they spoke for four minutes. The next day, T.P.

         called SW-3 back and they spoke again for two minutes.

               1554. By July, 2013, Perrigo finally began preparing in earnest to enter the

         Fluticasone market. As of that time Sandoz had been able to obtain 30% market

         share, reaching its initial target goal for a 3-player market with Glenmark and Perrigo.

         Sandoz understood that, because Glenmark still had a significant majority of the

         market share, Perrigo would target Glenmark customers as it entered.

               1555. In the days and weeks leading up to Perrigo’s launch, Perrigo was in

         frequent communication with Sandoz, as set forth below:




                                                   416

                                               416 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 428 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                  1556. Perrigo held an internal meeting to discuss its Fluticasone launch on July

         16, 2013. As can be seen in the table above, on the day of the meeting T.P. of Perrigo

         called SW-3 at Sandoz and left a message. He called SW-3 again the next day, and

         they were able to speak for approximately 20 minutes. During these conversations,

         T.P. informed SW-3 that, consistent with the “fair share” understanding, Perrigo was

         targeting specific Glenmark customers and looking for approximately 25% market

         share.

                  1557. On July 30, 2013, Perrigo received FDA approval to begin selling

         Fluticasone. That same day, T.P. of Perrigo spoke to SW-3 at Sandoz for

         approximately a quarter-hour. Perrigo then formally launched the product on August

         1, 2013, with the same exact WAC pricing as Glenmark and Sandoz. T.P. and SW-3

         also had two short calls that day.

                  1558. As Perrigo entered the market it planned only a “limited launch,”

         targeting only $1 million per year in sales. In accordance with the fair share

         understanding and previous communications between the co-conspirators’ employees,

         Perrigo targeted – and Glenmark conceded – multiple customers immediately.

                  1559. No shortages or other market features can explain Defendants’ price

         increases for generic Fluticasone Propionate Lotion during the Relevant Period.

                  1560. The elevated prices of generic Fluticasone Propionate Lotion resulted

         from Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to

         pay more than it would have paid in a free and fair market, and will continue

                                                     417

                                                417 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 429 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                1561. The unlawful agreement among Defendants Glenmark, Sandoz/

         Fougera, and Perrigo, regarding generic Fluticasone Propionate Lotion, was part of all

         Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

                AS.    Valsartan HCTZ

                1562. Generic Valsartan HCTZ tablets (“Valsartan”) are used to treat high

         blood pressure.

                1563. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Valsartan,

         at least as follows:

                1564. Mylan was the first to file an abbreviated new drug application (ANDA)

         to market generic Valsartan HCTZ – which, if approved, would give Mylan 180 days

         of generic exclusivity. Sandoz manufactured the Authorized Generic. This meant

         that once Mylan entered the market, Sandoz and Mylan would be the only

         manufacturers of the generic version of the drug for the next six months.

                1565. Mylan and Sandoz launched Valsartan HCTZ on the same day –

         September 21, 2012. Over the preceding three weeks, leading up to the launch,

         employees of Defendants Mylan and Sandoz spoke multiple times by phone during

         which they discussed, inter alia, allocating market share for this product.

                                                     418

                                                418 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 430 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1566. In August and September of 2012, a senior sales executive at Sandoz,

         who will be referred to in this Complaint as CW-4/SW-4, was concerned about her

         job security there and sought to network with executives at competing companies in

         the hope of obtaining new employment. SW-4 contacted Mylan’s Jim Nesta in part

         because she was interested in potentially working at Mylan.

               1567. On September 6, the Thursday immediately following the Labor Day

         holiday that year, Nesta called SW-4, but it was not to discuss employment. Instead,

         Nesta – representing the incoming generic – wanted to, and did, discuss market

         allocation with his opposite number at Sandoz. They spoke for 20 minutes; then, SW-

         4 called him back but missed him; then Nesta called SW-4 back, but missed her; then

         SW-4 called Nesta back and they spoke for just over one minute; then Nesta returned

         SW-4’s call, and they spoke for five minutes.

               1568. This is just one of the many examples of Defendant’s employees playing

         telephone tag and calling each other multiple times back and forth in the same day.

         The reason their communications followed this unusual pattern is that they did not

         want to leave permanent records of their communications – even of communications

         simply setting up telephone calls – in part because Nesta and SW-4 were not friends;

         their only connection was implementing Defendants’ cartel.

               1569. As a result, virtually all of their communications were via telephone.

         Rather than leave an e-mail or voice-mail with a permanent record of the substance of

         their communications (which could be found in, for example, a document production

                                                   419

                                              419 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 431 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         of Defendants’ e-mail servers), Defendants employees, including both Nesta and SW-

         4, would repeatedly telephone each other, often on the same day, until they connected

         by phone. They did this because it meant the substance of their communications

         would not be retained, and the only way to trace the fact that they communicated at

         all was via obtaining records from telephone companies, which is significantly more

         challenging, including requiring matching telephone number(s) to the corresponding

         participant in the scheme.

               1570. To help hide Defendants’ overarching conspiracy (and because they

         knew what they were doing was illegal), even when Defendants’ employees e-mailed

         each other within the same company, they were circumspect about what was

         occurring and transmitted much information orally; e-mail was often used simply to

         alert the recipient that there was news to communicate.

               1571. For example, among the many other illustrations in the complaint, one

         occurred on Friday, February 7, 2014 when Teva received notice from a customer that

         it had received a competitive challenge from Par on the drug Labetalol HCL Tablets.

         Rather than spell out in detail that she wanted T.S. to ask Par about the details, Patel

         simply forwarded the e-mail to T.S. with three question marks: “???”

               1572. T.S. responded shortly thereafter: “left message.” The message that T.S.

         had left was for R.K. at Par, and the two executives played phone tag five times that

         same day. After the last of these calls with R.K., T.S. responded back to Patel in

         writing an e-mail, transmitting the need to communicate but not actual, substantive

                                                    420

                                               420 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 432 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         information: “Let’s speak on Monday. Just received call back with more

         information.”

               1573. Similarly, on Friday, September 7, 2012, Nesta called SW-4 for less than

         a minute; then Nesta called SW-4 and they spoke for approximately 11 minutes; then

         SW-4 called Nesta back for one more minute.

               1574. The following week, Nesta called SW-4 back and they spoke for

         approximately 20 minutes on September 12; then, the same day, SW-4 called Nesta

         back for a minute and a half. The next day, September 13, there were five calls

         between them, including one for approximately eleven minutes; finally, the week

         ended with a seven-minute call on Friday, September 14.

               1575. The next week was the week of both companies’ Valsartan launch, and

         Nesta and SW-4 spoke multiple times on that Monday and Wednesday, September 17

         and 19.

               1576. Via these phone calls, Sandoz and Mylan – through SW-4 and Jim Nesta

         – agreed to divide up the market for at least Valsartan without cutting prices, so that

         each “competitor” obtained a roughly 50% market share.

               1577. Throughout this time, SW-4 also kept her boss (Sandoz’s Director of

         Pricing and Contracts, Armando Kellum) up to date on her discussions with Nesta

         and met with Kellum in person to discuss her customer accounts, including a meeting

         on September 14.




                                                    421

                                               421 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 433 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1578. A week later, on September 21, 2012, Valsartan HCTZ launched. An

         internal Sandoz e-mail authored by R.T., a senior sales and marketing executive at

         Sandoz, noted that Sandoz had approximately 52% market share. What the e-mail

         failed to mention, even though it is true, is that this division was reached as a result of

         Defendants’ cartel agreement.

                1579. Mylan issued a press release announcing that it had received final FDA

         approval to market generic Valsartan HCTZ. In an internal series of e-mails reacting

         to this news, a Sandoz employee remarked: “Fyi, good news, Mylan has 180 days as

         expected.” H.F., a senior-most executive of Sandoz Germany responded, “...some-

         times a little help from our competition is welcome as well.” D.D., a senior-most

         executive of Sandoz North America, replied: “I guess this is what they call ‘co-

         opetition.”

                1580. In addition, on September 25 – only four days after the Valsartan HCTZ

         launch – since there was a new entrant to the market, who in a competitive market

         would have sought increased market share via price compeition, Amerisource Bergen

         Corp (“ABC”) contacted Sandoz seeking a price reduction. S.G. forwarded the

         request to SW-1 and Kellum, asking for guidance. Kellum replied, “No price

         change.”

                1581. In November, 2012, Sandoz employees were e-mailing regarding the

         possibility of seeking additional busines. R.T. sent an internal e-mail in advance of the

         meeting, asking “Are there opportunities with non-Sandoz customers that we should

                                                     422

                                                422 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 434 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         evaluate?” After a colleague responded with a list of potential Mylan customers,

         Kellum, following the rules of the road for Defendants’ overarching conspiracy,

         responded, “I’m concerned we are going to disrupt the market. I understand the need

         for additional sales but we need to be thoughtful here.” R.T. then directed the

         Sandoz team, “Do not approach new customers, with[out] me or Armando [Kellum]’s

         consent.” R.T. did this to ensure that Mylan retained its so-called fair share without

         competition for market share between Sandoz and Mylan.

                1582. No shortages or other market features can explain Defendants’ elevated

         pricing for Valsartan during the Relevant Period.

                1583. The elevated prices of Valsartan resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused Plaintiff to pay more than

         it would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                1584. The unlawful agreement between Mylan and Sandoz on Valsartan was

         part of all Defendants’ overarching conspiracy to unreasonably restrain trade and to

         fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.




                                                     423

                                                423 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 435 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               AT. Buspirone, Estradiol, Labetalol, Loperamide, Mimvey
                   (Estradiol/ Norethindrone), Nadolol, Levothyroxine,
                   Nitrofurantoin MAC, Tamoxifen Citrate,
                   Clarithromycin, and/or Estazolam
               1585. Generic Buspirone HCL tablets (“Buspirone”), generic Estradiol tablets,

         in 0.5 mg, 1 mg, and 2 mg doses (“Estradiol”), generic Labetalol HCL tablets in 100

         mg, 200 mg, and 300 mg doses (“Labetalol”), generic Loperamide HCL capsules

         (“Loperamide”), generic Estradiol/ Norethindrone tablets (“Mimvey”), generic

         Nadolol tablets (“Nadolol”), generic Levothyroxine, generic Nitrofurantoin macro-

         crystal capsules (“Nitrofurantoin” or “Nitrofurantoin MAC”), generic Tamoxifen

         Citrate tablets (“Tamoxifen”), generic Clarithromycin ER tablets (“Clarithro-mycin”),

         and generic Estazolam (“Estazolam”) are all generic drugs.

               1586. These drugs are not generally related to each other by structure or

         function: Buspirone is a psychiatric medication used to treat anxiety. Estradiol is a

         synthetic hormone used to treat symptoms of menopause. Tamoxifen is a

         chemotherapeutic agent used to treat cancer. Levothyroxine – the oldest drug in the

         group, with usage dating back to the 1920’s – is a synthetic hormone used to treat the

         symptoms of thyroid failure. Mimvey is an oral contraceptive. Labetalol and Nadolol

         are beta-blockers used to treat high blood pressure. Nitrofurantoin is an antibiotic

         used to treat bladder and urinary tract infections.

               1587. But these drugs do share one common attribute: all of them were the

         subject of Defendants’ anticompetitive conspiracy. Their lack of other relationship



                                                    424

                                               424 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 436 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         also illustrates, both here and throughout this Complaint, the vast breadth and

         otherwise-unrelated variety of exemplar drugs illustrates the breadth of Defendants’

         cartel agreements and the interchangeability of different drug markets within their

         overarching cartel agreement.

                1588. The market for generic versions of these drugs is mature; these products

         have been commercially available for decades.

                1589. Further, generic equivalents to these products have also been

         commercially available in the United States for a decade or more – from the 1920’s or

         1930’s (Levothyroxine – so long ago that it was grandfathered and avoided FDA

         review under the first Food, Drug, and Cosmetics Act (of 1938)), 1960’s

         (Nitrofurantoin), 1970’s (Labetalol, Loperamide, Nadolol), 1980’s (Buspirone,

         Estradiol, Estazolam), 1990’s (Activella/Mimvey), and early 2000’s (Tamoxifen,

         Clarithromycin).

                1590. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         Buspirone, Estradiol, Labetalol, Loperamide, Mimvey, Nadolol, Levothyroxine,

         Nitrofurantoin, Tamoxifen Citrate, Clarithromycin, and Estazolam, at least as follows:

                1591. During the Relevant Period, the markets for each of these drugs were

         dominated by the following Defendant Manufacturers, approximately as follows:

                1592. The market for generic Buspirone was dominated by Mylan (30%

         market share), Actavis (Watson) (25%), and Teva (45%).

                                                     425

                                                425 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                               INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 437 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1593. The market for generic Estradiol was dominated by Mylan (25%),

         Actavis (Watson) (15%), and Teva (60%).

               1594. The market for generic Labetalol was dominated by Sandoz (60%),

         Actavis (Watson) (10%), and Teva (30%).

               1595. The market for generic Loperamide was dominated by Mylan (67%)

         and Teva (33%).

               1596. The market for Mimvey (generic Activella) was dominated by

         Breckenridge (67%) and Teva (33%).

               1597. The market for generic Nadolol was dominated by Mylan (50%),

         Sandoz (10%), and Teva (40%).

               1598. Since approximately December, 2010, the market for generic

         Levothyroxine was dominated by Lannett, Mylan (25%), and Sandoz.

               1599. The market for generic Nitrofurantoin was dominated by Mylan (45%),

         Alvogen (10%), and Teva (45%).

               1600. The market for generic Tamoxifen was dominated by Mylan (25%),

         Actavis (Watson) (10%), and Teva (65%).

               1601. The market for generic Clarithromycin was dominated by Mylan (25%)

         and Teva (33%).

               1602. The market for generic Estazolam was dominated by Mylan (25%) and

         Teva (33%).




                                                  426

                                              426 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 438 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Price Increases of July-August, 2012 (Teva-Mylan-Actavis-Sandoz)

               1603. Leading up to a significant price increase in mid-2012, Defendants had

         myriad co-conspirator communications, starting with the lower-share members of

         Defendant’s cartel:

               1604. Actavis’s A.S., a senior sales executive, had two calls with Teva’s

         Rekenthaler on July 11, for 1 and 9 minutes.

               1605. The following week, Breckenridge’s D.N., a senior sales executive, spoke

         with Teva’s Rekenthaler on July 17, for 4 minutes.

               1606. Then Mylan’s Jim Nesta had calls with Teva’s Rekenthaler and/or

         Green on July 23 (7 minutes), July 24 (2 calls: 4 and 8 minutes); July 25 (4 minutes);

         July 26 (4 minutes); and July 30 (2 calls, including one 8 minutes); and Sandoz’s SW-2

         spoke with Teva’s Green twice (for 2 and 4 minutes) on Sunday, July 29.

               1607. After all of this co-ordination, effective July 31, 2012, Teva increased its

         prices on Buspirone, Estradiol, Labetalol, Loperamide, Mimvey, Nadolol,

         Nitrofurantoin, and Tamoxifen Citrate – and Mylan’s Nesta had five calls with Teva’s

         Green that day, for 6, 2, 4, 7, and 2 minutes, and at least one call with B.H., a senior

         sales and marketing executive at Alvogen.

               1608. At all relevant times, Teva did not make or sell levothyroxine.

               1609. Anticompetitive communications among Defendants did not end with

         Teva’s price increases of July 31, 2012 – in part because Teva needed to know that its




                                                     427

                                                427 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 439 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         fellow cartel-members would stick to their anticompetitive agreement. Illustrative

         examples include Estradiol, Nadolol, Labetalol, and Nitrofurantoin.

                Estradiol

                1610. Teva’s Green spoke to Mylan’s Nesta on August 1, 2, 6, 7, 8, 10, 13, 15,

         16, 17, and 28, 2012.

                1611. Teva was also communicating with Actavis (Watson). T.C., Teva’s

         Senior Director of Sales, spoke twice (once for 10 minutes and another time for 15

         minutes) with L.P., a Senior Director of National Accounts at Actavis (Watson), on

         August 6, 2012. By the end of the year, Actavis (Watson), Mylan, and Teva had all

         increased their Estradiol prices significantly, together.

                Nadolol and Levothyroxine

                1612. Also in August, 2012, Armando Kellum, then the Senior Director of

         Pricing and Contracts at Sandoz, spoke with Green at Teva.

                1613. Even though Sandoz had only 10% of the Nadolol market, Sandoz did

         not try to gain market share by lowering its price in the wake of Teva’s increase (or

         even by keeping its prices fixed) – instead, Sandoz followed Teva’s price increases in

         the Nadolol market with increases of its own.

                1614. A couple of weeks after that call between Kellum and Teva (and

         illustrating the institutional, rather than merely personal co-operation between

         members of Defendants’ cartel), the next communication between Sandoz and Teva

         was not via Kellum. Instead, it was SW-2 who spoke with Green, twice, on August 21

                                                     428

                                                428 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 440 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         – the same day that approval was internally requested from Sandoz’s Pricing

         Committee to raise the price of Nadolol.

               1615. A few days thereafter, on Sunday, August 26, the day before the Sandoz

         increase, Kellum called Green at Teva.

               1616. The next day, on Monday, August 27, 2012, Sandoz raised its Nadolol

         prices – dramatically. The increases were staggering –from 746% to 2,762 %,

         depending on the dose.

               1617. The day after the Sandoz increase, Teva’s Green – acting as the conduit

         of information between Sandoz and Mylan – called Nesta at Mylan twice, with one

         call lasting approximately a quarter-hour.

               1618. Mylan, which returned to the Nadolol market after a brief supply

         disruption, followed and matched the Teva and Sandoz increases on January 4, 2013.

               1619. In 2013 and 2014, Mylan, Sandoz, and Lannett co-ordinated significantly

         to raise the price of Levothyroxine. Jim Nesta at Mylan discussioned this issue with

         K.S., a senior sales executive at Lannett, and with SW-4 at Sandoz. In addition to

         communicating directly with CW-4 on this drug, Nesta also communicated indirectly

         with Sandoz via Defendant Teva, even though Levothyroxine was not a drug that

         Teva sold.

               1620. Mylan increased prices on a number of drugs on January 4, 2013,

         including Levothyroxine. In what had become a routine component of the scheme,

         the day before the Mylan increase, Nesta spoke to Green at Teva four times. The

                                                      429

                                               429 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 441 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         next day, Green conveyed the information he had learned from Nesta directly to his

         counterpart at Sandoz.

               1621. On the morning of Friday, January 4, 2013 – the day of the Mylan

         increase – Green called Kellum twice, including a six-minute call at 9:43 am. Shortly

         after hanging up with Green after the second call, at 11:28 am, Kellum reported

         internally on what he had learned – but concealed the true source of the inforrnation,

         using the “market intel” or “just heard from a customer” convention that was

         frequently employed by many of Defendants’ executives to avoid documenting their

         anticompetitive communications with their co-conspirators: “Just heard from a

         customer that [] Teva and Mylan . . . have now raised price on Nadolol to our levels

         and Mylan took a significant price increase on Levothryoxine. Let’s please be cautious

         on both of these products. Thanks.” (emphasis added).

               1622. But phone records show that Kellum did not speak with any customer

         during that morning (January 4, 2013) – but he did speak with Green from Teva.

               1623. This was one major flaw in Defendants’ many and repeated attempts to

         hide evidence of their cartel, however: while they made attempts to camouflage its

         source, they often wrote down the actual information that they had learned in internal

         e-mails, which, combined with call records, left clear tracks of these frequent intra-

         cartel communications.

               1624. Defendants knew that price-fixing was illegal, and that e-mails between

         their executives and competitors would be hard evidence of their conspiracy, so as

                                                    430

                                               430 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 442 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         alleged supra and throughout this complaint, Defendants (including their executives

         and other employees) went to great lengths to avoid such e-mails, instead preferring

         to telephone, where a permanent record would not be made of what was said.

               1625. But, having made the phone calls, Defendants’ executives would then

         type the substance of what was said (again, camouflaging it with references to “a

         customer said” or “market intel), leaving compelling evidence of their conspiracy.

               1626. In any event – shortly after Kellum sent the internal Sandoz e-mail

         above, about what he’d “heard from a customer” at 11:28 am – at 11:50 the same

         morning, Green also called SW-2 at Sandoz and they spoke for fifteen minutes – but

         not only about Nadolol.

               1627. Instead – illustrating both Defendants’ penchant for communicating via

         intermediaries and the fungible nature, not only of Defendants’ products within a

         given market for a particular pharmaceutical product, but of the individual drug

         markets themselves, to be swapped among cartel members like chips in a co-operative

         game of high-stakes poker (paid for by Plaintiff) – Teva’s communications with its

         contacts at Sandoz also included discussion of Mylan’s price increase on

         Levothyroxine, which Teva did not make or sell.

               1628. That same morning (January 4, 2013), K.S. at Lannett called Nesta at

         Mylan. The phone call lasted 44 seconds. The following week, on January 10, Nesta

         called K.S. back and they spoke for approximately six minutes. That same day,

         McKesson e-mailed Sandoz and requested a price reduction on Levothyroxine.

                                                   431

                                              431 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 443 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Kellum responded internally, “This is a no. We just learned that Mylan look a large

         price increase.”

               1629. The following Monday – January 14, 2013 – Lannett raised its WAC

         pricing for Levothyroxine to match Mylan. Notably, after these phone calls, phone

         records show no calls between Nesta (Mylan) and K.S. (Lannett) until August 6 of

         that year – three days before Mylan’s next increase in Levothyroxine prices.

               1630. On July 16, 2013 – as detailed infra and supra – SW-4 spoke with Nesta

         and sent the July 2013 E-mail, identifying the Mylan price increases. The price list

         included Levothyroxine and noted that Lannett had followed.

               1631. On August 6, 2013, Nesta called SW-4 two times. Both calls lasted less

         than a minute. A few minutes after the second call, Nesta called K.S. at Lannett.

         That call also lasted less than a minute. Three days later, on August 9, Mylan

         increased WAC pricing on Levothyroxine for a second time that year.

               1632. On August 10, 2013, S.G., a national account executive at Sandoz, sent

         an internal e-mail that stated: “Mylan took a 300% price increase on Levothyroxine!!!

         Based on my intelligence (we will need to confirm), please lock down inventory (strict

         allocation per AK) and no new product offers until we can clarify the situation.” SW-

         4 replied to S.G.’s e-mail, stating, “This is correct based on my info as well.”

               1633. Pursuant to their ongoing understanding, Lannett followed quickly and

         matched Mylan’s WAC pricing on August 14.




                                                    432

                                               432 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 444 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1634. That same day, S.G. sent an e-mail to Kellum, copying SW-1, regarding

         “Levothyroxine Mylan” and asked “We taking the pricing up?” SW-1 responded:

         “Working on it.” In response, S.G. replied, using the cartel’s argot for price increases,

         “rationalizing”: “Thx. I believe Lannett rationalized the market earlier this week.”

         SW-1 answered, “We just noticed that as well.”

                1635. On September 5, 2013, Cigna – a Mylan customer – contacted Lannett

         and requested a bid on Levothyroxine. J.M., a national account manager at Lannett,

         forwarded the request to K.S., stating “due to Mylan’s across the board price increases

         on a number of products, they are looking for new suppliers wherever there is

         crossover.” J.M. explained that “[t]he volume isn’t gigantic on the 1000s so it

         wouldn’t attract much attention from Mylan if it went to us ....”

                1636. Nonetheless, on September 12, Lannett declined the opportunity and

         blamed supply issues, stating “[a]s much as we’d love to take on the business, we are

         not in a position to do so at this time.”

                1637. During a September 10, 2013, earnings call, Lannett’s CEO, Arthur

         Bedrosian, was asked for his reaction to Mylan’s Levothyroxine price increase.

         Bedrosian responded, “You mean after I sent them a thank you note? I’m just

         kidding. . . . I’m always grateful to see responsible generic drug companies realize that

         our cost of doing business is going up as well. . . . So whenever people start acting

         responsibly and raise prices as opposed to the typical spiral down of generic drug

         prices, I’m grateful.”

                                                     433

                                                433 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 445 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1638. And three days later, on September 13, Sandoz did indeed “act[]

         responsibly” and – consistent with the understanding it had with its co-conspirators –

         raised Levothyroxine WAC pricing to match Mylan and Lannett.

               1639. The three co-conspirators did not stop there. Mylan, Lannett, and

         Sandoz co-ordinated again to raise prices on Levothyroxine the following spring, in

         April/May, 2014.

               1640. As with the 2013 increases, so with the 2014 increase: Mylan was the

         first to raise its WAC pricing on Levothyroxine, and did so on April 25, 2014. In the

         two days leading up to the increase, Defendants’ employees Jim Nesta at Mylan and

         K.S. at Lannett spoke by phone. These calls are listed as follows, all of which

         occurred in the evening of April 23: first, at 6:31 pm, Nesta called K.S., but likely

         missed him and left no voice mail, as the call lasted only 3 seconds. A half-hour later,

         at 6:59 pm, K.S. returned Nesta’s calls, but likely missed him and left a voice-mail, as

         the call lasted 34 seconds. An hour after that, at 7:57 pm, Nesta called K.S. again,

         likely leaving a longer voice-mail in reply, as the call was approximately 50 seconds

         long. Finally, an hour after that, and indicating the urgency with which Defendants’

         employees felt the need to speak rather than merely exchanging messages, the two had

         a five-minute phone call, beginning at 9:04 pm.

               1641. Notably, that 5-minute call was the last documented telephone call

         between these two executives through at least early 2016. This is because their




                                                    434

                                               434 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 446 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         communications were made in furtherance of Defendants’ conspiracy, rather than

         being merely social or friendly in nature.

               1642. Less than 48 hours after those evening phone calls, on April 25 (the day

         that Mylan increased its pricing for Levothyroxine), P.C., a sourcing manager at

         Cardinal Health, sent a text message to Director, National Accounts, Tracy Sullivan at

         Lannett, stating: “Not sure if you knew already. . . Mylan increasing levos.” Sullivan

         responded: “Thanks for the heads up . . . We heard 55% on contract price, can you

         confìrm?”, but, in fact, Sullivan had “heard” about the Mylan increase from her

         supervisor, K.S., who, as just alleged, had communicated with Nesta less than 48

         hours prior. P.C. replied, “Yes ~50-55%.”

               1643. Three days later, Lannett quickly followed with a price increase of its

         own – raising its WAC pricing to match Mylan’s on April 28, 2014. In accordance

         with Defendants’ ongoing agreement, and consistent with past practice, Sandoz

         followed shortly thereafter on May 23, 2014, and matched the WAC pricing of its co-

         conspirators.

               Labetelol

               1644. Throughout the Relevant Period, Defendants were also pursuing similar

         communications regarding the other Drugs at Issue, including the other drugs in this

         particular price-increase group. For example, after Sandoz’s Nadolol price increase,

         but before Mylan’s Nadolol price increase, Teva was talking to Sandoz about

         Labetalol.

                                                      435

                                               435 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 447 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1645. In October, 2012, Teva learned that Sandoz was “no longer having

         supply issues” with labetalol, but Actavis (Watson) was “on allocation,” i.e., did not

         have enough supply to meet all of its demand. As a result, in an internal e-mail sent

         on October 16, 2012, J.L., a Teva analyst, questioned whether Teva should consider

         lowering “strategic customer pricing” on Labetalol in order to retain its market share

         – which would have violated the rules of Defendants’ cartel.

               1646. That same day, Green spoke twice with SW-2 at Sandoz. After the calls

         with SW-2, Green responded to the Teva analyst’s question: “Sandoz is back in good

         supply. Thcy took a 500% prícc increase scvcral rnonths back, and they are holding

         firm with their priccs. Stay the course and maintain our higher price.” T.C. at Teva

         agreed: “We need to stay the TEVA course.”

               1647. Teva’s Rekenthaler followed up with an exchange of four phone calls

         two days later with A.S., a senior sales executive at Actavis (Watson).

               1648. By 2014, lured by its co-conspirators’ supra-competitive profits, Par had

         also entered the Labetalol market.

               1649. As alleged supra, on Friday, February 7, 2014, Teva received notice from

         a customer that it had received a bid from Par on Labetalol. Teva’s Patel forwarded

         the e-mail to her Teva colleague T.S., but in an attempt to minimize evidence of

         Defendants’ (regular) communications with their co-conspirators, Patel’s only

         comment was, “???”.




                                                    436

                                               436 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 448 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1650. T.S. responded immediately, with “left message” – deliberately

         concealing the fact that the message T.S. that had left was for R.K. at Par. T.S. and

         R.K. spoke five times that day.

               1651. After these calls with R.K., T.S. e-mailed back to Patel, saying “Let’s

         speak on Monday. Just received call back with more information” – again,

         obfuscating both the substance and source of the “more information.”

               1652. That Monday, February 10, Patel forwarded the original e-mail (about

         Par trying to steal market share in Labetalol) to Rekenthaler, saying “Need to make a

         decision quickly.” Immediately after receiving that e-mail, Rekenthaler called M.B. at

         Par and the two spoke approximately a quarter-hour.

               1653. Shortly after that, Rekenthaler replied via e-mail to Patel, saying: “Hold

         off on this until I get back with you.” Rekenthaler spoke to M.B. again that

         afternoon, for approximately three minutes.

               1654. After these discussions among Teva and Par executives – and knowing it

         would likely cause this Labetalol account to go to Par – Teva ultimately offered only a

         nominal price reduction to the customer.

               Nitrofurantoin

               1655. Teva’s July 31, 2012 price increase on Nitrofurantoin was between 90-

         95%, depending on the dosage and formulation. After that increase, Teva continued

         to co-ordinate with Mylan and Alvogen to maintain those high prices.



                                                    437

                                              437 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 449 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1656. For example, on October 10, 2012, a customer approached Teva,

         requesting a lower price for Nitrofurantoin. That same morning, at the direction of

         his superiors at Teva, Green reached out to both Nesta at Mylan and B.H., his

         counterpart at Alvogen. He called Nesta at 10:01 and they spoke for 10 minutes. At

         10:11, immediately after hanging up with Nesta, Green called B.H. at Alvogen. Nesta

         and B.H. then spoke twice that day (once for approximately a quarter-hour), and

         Nesta and Green also spoke twice more.

               1657. Teva did not change its price for the customer.

               Price Increases of July, 2013

               1658. Following Watson’s purchase of Actavis in October, 2012, and

         unification of operations under the Actavis name in January, 2013, the same pattern

         of co-operative increases repeated itself.

               1659. For example, Teva and Mylan imposed another co-ordinated set of price

         increases on July 2 and July 3, 2013, in co-operation with Sandoz, in accordance with

         Defendants’ overarching cartel agreement.

               1660. Shortly after the Teva increase, illustrating both the broad reach of

         Defendants’ cartel and its institutional nature, Sandoz asked Teva for a

         “comprehensive list” of price increases so that it would “not respond to something

         adversely,” i.e. by inappropriately competing for market share on any of those drugs.

               1661. Sandoz executives had previously conveyed to their counterparts at both

         Mylan and Teva that Sandoz would follow their price increases and not steal their

                                                      438

                                               438 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 450 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         customers after an increase. Obtaining the comprehensive list of price increase drugs

         was an effort by Sandoz to ensure it was aware of every increase taken by both

         competitors so that it could live up to the agreement.

               1662. Illustrating the broad reach of Defendants’ cartel – including to products

         manufactured by only one Defendant, not just those drugs that Sandoz also

         manufactured – on July 15, 2013, SW-2 at Sandoz asked Teva’s Rekenthaler to give

         Sandoz a complete list of all the drugs where Teva increased its prices.

               1663. As discussed again, infra, Rekenthaler did so. However, because he knew

         it was illegal, and in an effort to conceal his employers’ anticompetitive conduct,

         Rekenthaler did not e-mail SW-2 directly. Instead, Rekenthaler sent the Teva price

         increase list from his Teva work e-mail account to a personal e-mail account, and then

         forwarded the list from his personal e-mail account to SW-2’s personal e-mail

         account.

               1664. Then, in early 2015, when Mylan, Teva, and Actavis imposed another

         round of price increases, they again orchestrated these price increases via direct

         communication. For example, Teva’s Rekenthaler spoke to Nesta of Mylan on

         January 14 (two calls) and January 20, 2015.

               1665. In addition, Rekenthaler spoke to Falkin at Actavis on January 13, 14

         (twice), and 16, 2015. Over the following months, all three manufacturers again

         imposed price increases on their customers, including on Estradiol.




                                                    439

                                               439 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 451 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1666. No shortages or other market features can explain Defendants’ elevated

         pricing for Buspirone, Estradiol, Labetalol, Loperamide, Mimvey (Estradiol/

         Norethindrone), Nadolol, Levothyroxine, Nitrofurantoin, Tamoxifen Citrate,

         Clarithromycin, or Estazolam during the Relevant Period.

               1667. The elevated prices of Buspirone, Estradiol, Labetalol, Loperamide,

         Mimvey (Estradiol/Norethindrone), Nadolol, Levothyroxine, Nitrofurantoin,

         Tamoxifen Citrate, and Clarithromycin resulted from Defendants’ anticompetitive

         conduct, injured Plaintiff and caused Plaintiff to pay more than it would have paid in a

         free and fair market, and will continue at these elevated levels indefinitely unless

         Defendants’ conduct in furtherance of their conspiracies is enjoined by this Court.

               1668. The elevated prices of Buspirone, Estradiol, Labetalol, Loperamide,

         Mimvey (Estradiol/Norethindrone), Nadolol, Levothyroxine, Nitrofurantoin,

         Tamoxifen Citrate, Clarithromycin, and Estazolam resulted from Defendants’

         anticompetitive conduct and will continue at these elevated levels indefinitely unless

         Defendants’ conduct in furtherance of their conspiracies is enjoined by this Court.

               1669. The unlawful agreements among Mylan, Actavis (Watson), Breckenridge,

         Lannett, Teva, Alvogen, and Sandoz on Buspirone, Estradiol, Labetalol, Loperamide,

         Mimvey (Estradiol/Norethindrone), Nadolol, Levothyroxine, Nitrofurantoin MAC,

         Tamoxifen Citrate, Clarithromycin, and/or Estazolam were part of all Defendants’

         overarching conspiracy to unreasonably restrain trade and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

                                                    440

                                                440 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 452 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                AU. Promethazine HCL

                1670. Generic Promethazine HCL (“Promethazine”) is an antihistamine that is

         used to treat some allergies, nausea, and vomiting. In late 2012 and early 2013, the

         suppliers in the market for Promethazine were Actavis, Perrigo, and G&W.

                1671. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Promethazine HCL, as follows:

                1672. Starting in late August of 2012 – around the same time that Vogel-Baylor

         first met Rogerson at Actavis – G&W began planning a price increase for

         Promethazine HCL. Prior to implementing that increase, and as it had done on other

         products, G&W reached out to its competitors to coordinate plans.

                1673. On September 18, 2012, Vogel-Baylor sent an internal e-mail to M.S., a

         sales analyst at G&W, asking her to prepare a spreadsheet containing Promethazine

         sales data for the price increase. That same day, Vogel-Baylor also responded to a

         request from her boss, Orlofski, asking who the incumbent manufacturers were for

         the major wholesalers. Vogel-Baylor stated that G&W was the incumbent at ABC and

         Cardinal and Actavis supplied McKesson. The next day, on September 19, 2012,

         Orlofski replied.

                1674. Meanwhile, Vogel-Baylor was actively communicating with Rogerson of

         Actavis regarding the increases. Indeed, on September 18, 2012 alone, Vogel-Baylor

         exchanged 34 text messages with Rogerson.

                                                     441

                                                441 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                        INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 453 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                   1675. Similarly, on September 19, 2012, Vogel-Baylor used her contact at

         Aurobindo, CW-6, as a conduit to communicate with T.P. of Perrigo, the other

         competitor on Promethazine HCL. This call pattern is detailed in the chart below.

         Notably, these are the same calls that Vogel-Baylor used to convey information

         regarding the price increase on Halobetasol, another product on which Perrigo and

         G&W overlapped, which was happening at the same time.40




                   1676. After speaking with CW-6 for the final time on September 19, 2012,

         Vogel-Baylor immediately called her boss, Orlofski, and spoke to him for

         approximately a quarter-hour.

                   1677. While Vogel-Baylor was communicating with T.P. of Perrigo through

         her contact CW-6, T.P. was also communicating directly with M.D., a sales executive

         at Actavis, and reporting that information back to his superior, Wesolowski. This call

         pattern, including the calls between T.P. and CW-6, are detailed in the chart below:




         
              The collusion on Halobetasol is discussed in detail in an earlier Section, supra.

                                                        442

                                                   442 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 454 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1678. Over the next week, G&W worked to finalize its price increase for

         Promethazine HCL. On September 21 , 2012, Vogel-Baylor forwarded her initial price

         increase analysis to Orlofski and scheduled a one-on-one meeting to discuss it on

         September 24, 2012. Two days later, on September 26, 2012, Vogel-Baylor e-mailed a

         revised price increase analysis to Orlofski and, after obtaining his approval, e-mailed

         that analysis to the team on September 28, 2012. In her e-mail, Vogel-Baylor

         informed the team that they were to send out their price increase notices to customers

         on October 5, 2013.

                1679. Throughout this time period, Vogel-Baylor stayed in constant

         communication with Rogerson at Actavis. For example, between September 25, 2012

         and October 5, 2012 – the day the price increase notices were sent – Vogel-Baylor

         exchanged 38 text messages with Rogerson. Similarly, Vogel-Baylor continued to

         keep T.P. of Perrigo informed of G&W’s plans through her conduit, CW-6. This call

         pattern is detailed in the chart below:




                                                       443

                                                   443 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 455 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1680. On October 8, 2012, G&W published increased WAC pricing for

         Promethazine HCL, which included an 18% increase on the 25 mg dosage and a 35%

         increase on the 12.5 mg dosage.

               1681. Perrigo followed suit on December 4, 2012, when it notified customers

         that it would be increasing contract pricing on Promethazine HCL effective January 5,

         2013. Similarly, on February 12, 2013 and April 3, 2013, Actavis also followed and

         increased its WAC pricing to match G&W on the 12.5 mg and 25 mg dosages,

         respectively. On February 12, 2013, Rogerson called Vogel-Baylor and they spoke for

         nearly 22 minutes.

               1682. The co-conspirators were not satisfied to stop there, however. Knowing

         now that all three were on board to increase prices, they began contemplating a

         second increase on Promethazine HCL – and this time, it would be much larger.

               1683. On March 25 , 2013, M.S., a sales analyst at G&W, forwarded Vogel-

         Baylor updated sales data for Promethazine HCL. That same day, Orlofski at G&W



                                                  444

                                              444 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 456 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         sent a text message to Boothe, an executive at Perrigo. The next day, on March 26,

         2013, Boothe called Orlofski back and they spoke for approximately five minutes.

         Similarly, Vogel-Baylor continued to communicate with T.P. of Perrigo through her

         conduit, CW-6, about Promethazine HCL. These calls are detailed in the chart below:




               1684. On March 28, 2013, the same day as the last calls listed above, Vogel-

         Baylor finalized a price increase analysis for Promethazine HCL and, on April 1, 2013,

         she forwarded that information to Orlofski. Vogel-Baylor and Orlofski discussed

         some revisions to the analysis, and on April 10, 2013, Vogel-Baylor sent the revised

         analysis to Orlofski. G&W planned to implement the price increase on April 15,

         2013, but ultimately sent the notices on April 16, 2013.

               1685. Meanwhile, the three Defendants continued to co-ordinate their plans

         on Promethazine HCL. Vogel-Baylor at G&W was speaking with Rogerson at

         Actavis, while T.P. at Perrigo was speaking to M.D. at Actavis, as detailed below:




                                                   445

                                              445 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                             INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 457 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1686. At the same time, Vogel-Baylor continued to use CW-6 as a conduit to

         communicate with T.P. of Perrigo regarding Promethazine HCL, as detailed below:




               1687. In accordance with their plan, on April 17, 2013 G&W published new

         WAC pricing for Promethazine HCL, increasing WAC from $38.99 to $116.97 – an

         approximately 200% increase.




                                                446

                                            446 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 458 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1688. Around the time of the increase, G&W received an e-mail from a

         potential new customer seeking pricing on a list of products, including Promethazine

         HCL. M.S. forwarded the request to Vogel-Baylor.

                1689. A few weeks later, Actavis followed G&W’s price increase on

         Promethazine HCL and, on June 5, 2013, published WAC pricing that matched

         G&W’s. Prior to increasing its price, and as it had now done several times before,

         Actavis spoke with both G&W and Perrigo. These calls are detailed below:




                1690. On June 26, 2013, Vogel-Baylor e-mailed Orlofski to advise him that

         G&W had received Cardinal’s 2013 RFP. The next day, Vogel-Baylor received a short

         phone call from S.S., a sales executive at Perrigo. Several hours later, Vogel-Baylor

         placed a phone call to Orlofski.

                1691. G&W had no need to worry because a few weeks later, on July 30, 2013,

         Perrigo notified its customers that it was increasing price on a list of products,

         including Promethazine HCL, with an effective date of August 1, 2013. This included

         an increase to its WAC pricing that matched G&W and Actavis. In the days leading

         up to Perrigo’s price increase, the three again spoke several times by phone. These

         calls are detailed in the chart below:

                                                      447

                                                  447 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 459 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1692. Several months later, the collusion continued on Promethazine HCL.

         On March 5, 2014, K.K., a G&W sales executive, told Vogel-Baylor that Walgreens

         had received an offer from Actavis for a one time buy on the 25mg dosage at a

         significantly discounted price of $42.08. G&W would later learn that Actavis had

         made the offer because it had an excess of short-dated inventory on the 25mg dosage.

               1693. To make good on her promise, Vogel-Baylor placed a call to Rogerson

         15 minutes later. The two continued to trade phone calls over the next several days,

         including a call on March 6, 2014, that lasted approximately 10 minutes.

               1694. Vogel-Baylor’s communications with Rogerson yielded a solution to the

         problem. On March 18, 2014, she e-mailed Walgreens to advise the customer that

         G&W lowered its price on Promethazine HCL. Aware that the details of her

         interactions with Rogerson would be incriminating if reduced to writing, Vogel-Baylor

         offered only a vague statement to the customer.

               1695. Over the next several months, G&W would continue to decline to bid

         on new opportunities for Promethazine HCL so as not to upset the market share

         balance it had achieved with its competitors.

                                                   448

                                              448 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 460 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1696. For example, on May 5, 2014, L.C., a sales executive at G&W, summed

         up G&W’s commitment to playing nice in the sandbox when she told a customer,

         PBA Health, that she wanted to identify opportunities for Promethazine HCL (and

         other drugs) only if she could do so. Similarly, on May 30, 2014, Vogel-Baylor

         instructed M.S. not to bid on the Promethazine HCL business at another customer,

         IPC. Further, on August 8, 2014, Vogel-Baylor told K.K. that prior to bidding on

         Promethazine HCL at Humana, G&W would need to know who the incumbent was

         and whether there was a right of first refusal.

               1697. Lastly, on August 25, 2014, McKesson – an Actavis customer – e-mailed

         K.K. asking if G&W would like to bid on Promethazine HCL. K.K. knew that G&W

         would not bid, but in an effort to get the story straight, asked Vogel-Baylor if he

         should provide the pre-textual justification that G&W was at capacity. Vogel-Baylor

         approved that messaging in a response on August 28, 2014.

               1698. As detailed above in an earlier Section, as part of G&W’s relationship

         with Glenmark, Vogel-Baylor of G&W had a long-standing relationship with GW-5, a

         senior executive at Defendant Glenmark. Those Defendants also fixed prices on

         Ciclopirox Cream, beginning at least as early as April, 2012.

               1699. One year after that, on May 16, 2013, Glenmark increased pricing on at

         least 18 different products, including Ciclopirox Cream and various formulations of




                                                    449

                                               449 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                            INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 461 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Mometasone Furoate that were also manufactured by G&W.41 The anticompetitive

         conduct relating to those products is discussed in further detail below.

                1700. No shortages or other market features can explain Defendants’ price

         increases for generic Promethazine HCL during the Relevant Period.

                1701. The elevated prices of generic Promethazine HCL resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                1702. The unlawful agreement among Defendants Actavis, Aurobindo,

         Perrigo, Glenmark and G&W, regarding generic Promethazine HCL was part of all

         Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

                AV. Nystatin Triamcinolone
                1703. Generic Nystatin Triamcinolone (“NT”) is used for the treatment of

         cutaneous candidiasis, such as yeast infections and thrush.


         41
           Notably, while Glenmark was colluding with G&W on these products, GW-5 and his colleagues
         were also colluding with competitors on other products on its price increase list. For example,
         several of the products – Moexipril HCL Tablets, Moexipril HCL/HCTZ Tablets, Nabumetone
         Tablets, Pravastatin Sodium Tablets, and Ranitidine Tablets – overlapped with Teva. Nisha Patel, a
         Teva sales executive, colluded with GW-5 and J.C., sales and pricing executives at Glenmark, to
         significantly raise prices on those products. Similarly, Glenmark’s list included Alclometasone
         Dipropionate Cream – a product that Glenmark overlapped on with Taro that is discussed earlier in
         this Complaint. As also discussed above, Blashinsky, a sales executive at Glenmark, colluded with
         Aprahamian and D.S., a sales executive at Taro, to raise prices on that product.


                                                        450

                                                   450 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 462 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1704. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic NT Cream and Ointment, as follows:

                1705. Sandoz and Taro dominated the markets for all formulations of generic

         NT Cream and Ointment.

                1706. By 2011, however, Sandoz had discontinued NT Cream and Ointment,

         which left Taro as the only generic manufacturer of these products at that time.

                1707. Capitalizing on this exclusivity, Taro took several significant price

         increases on NT Cream and Ointment in 2011 and 2012, which resulted in significant

         price increases across all formulations, including total WAC increases of more than

         700% on certain formulations.

                1708. Not surprisingly, during this period, NT Cream and Ointment were

         Taro’s highest grossing products, collectively representing approximately 14.1% of the

         company’s consolidated net sales for the year ended March 31, 2013.

                1709. Enticed by the high pricing, Sandoz began making plans to re-enter the

         NT Cream and Ointment markets in late 2012 – and, naturally, as set forth infra, that

         meant co-ordination with Taro.

                1710. On November 12, 2012, SW-3 of Sandoz called H.M., a Taro sales

         executive, three times, with one call lasting four minutes, and told him that Sandoz

         might be entering the market. That same day, SW-3 e-mailed M.A., a Sandoz




                                                     451

                                                451 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 463 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         marketing executive, asking about NT Ointment. M.A. responded that Sandoz

         planned to launch all three package sizes.

               1711. Two days later, on November 14, 2012, B.S., a senior Taro executive,

         sent an internal e-mail to other senior executives at Taro and Sun recommending

         price increases on several products where Taro was exclusive, including NT Cream

         and Ointment.

               1712. Sandoz’s launch dates for NT Cream and Ointment ended up getting

         pushed back, and SW-3 continued to keep H.M informed. On January 4 and 7, 2013,

         SW-3 called H.M., once for approximately five minutes and the other for

         approximately a quarter of an hour, respectively.

               1713. A week after that, on January 14, 2013, Taro held a Sales and Marketing

         conference call addressing at least NT Cream issues. By this time, after spending

         almost a decade at Actavis as VP, Sales & Marketing, Michael Perfetto had left Actavis

         in January, 2013, and transitionted to working for Defendant Taro Pharmaceuticals

         USA, Inc. as its Chief Commercial Officer.

               1714. Two days later, on January 16, 2013, Perfetto e-mailed J.J., a senior Taro

         sales executive, asked J.J. to put together a list of Taro’s top 10 customers.

               1715. A month later, on February 12, 2013, Taro increased its WAC prices on

         NT Cream by 25%. Two weeks after that, on February 28, SW-3 e-mailed his Sandoz

         colleague, M.A., asking for an updated target launch date for NT Ointment, which

         M.A. provided. Later that day, in a phone call that lasted approximately 10 minutes,

                                                      452

                                                452 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 464 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         SW-3 then provided this confidential business information to H.M. at Taro to keep

         him updated on Sandoz’s plans. That week-end, on March 2, H.M. and SW-3

         exchanged text messages.

                1716. The following Monday, March 4, Taro held a Sales and Marketing

         conference call, during which Perfetto informed the team about Sandoz’s plans

         regarding NT Cream and/or Ointment.

                1717. On March 13, 2013, D.P., a senior sales executive at Sandoz, sent an

         internal email to the sales team, including to SW-3, requesting regarding pricing for

         certain products that Sandoz was planning to re-launch, including NT Cream and

         Ointment.

                1718. A week after that, on March 18, Aprahamian started working at Taro.

                1719. Literally the very next day, on March 19, 2013, D.P. sent an e-mail to his

         Sandoz colleague, SW-3, which SW-3 correctly understood to mean that D.P. was

         asking him to call his contact at Taro to obtain pricing. SW-3 responded that he

         would obtain the information – and, illustrating the institutional nature of the co-

         operation among Defendants, Aprahamian took over H.M.’s role of liaison to Sandoz.

                1720. Over the next several days, Aprahamian and SW-3 exchanged at least the

         calls detailed in the chart below:




                                                   453

                                               453 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 465 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1721. After the last call on March 22, SW-3 e-mailed his boss at Sandoz,

         Armando Kellum, and SW-1, a senior pricing executive at Sandoz, including an

         attachment that had Taro’s non-public, contract pricing information at several

         customers for several products, including specific price points for NT Cream and

         Ointment at Cardinal and Rite Aid. Although SW-3 put in the e-mail that this

         information came from customer(s), that was false; in fact, SW-3 had obtained this

         information directly from Taro, which Kellum and SW-1 were aware of.

               1722. Notably, SW-3 did not have responsibility for the Cardinal or Rite Aid

         accounts, which was a clear signal to his superiors that SW-3 had received the

         information from a fellow cartel member, rather than from a customer.

               1723. In fact, the pricing information had been provided by Aprahamian for

         the express purpose of allowing Sandoz to entering the market with as high a price as

         possible, which Taro would not then undercut.

               1724. A few weeks later, on the morning of April 15, Aprahamian called SW-3

         and they spoke for approximately a quarter-hour. A few minutes after hanging up,

         SW-3 called Aprahamian back. The call lasted only a minute, but during these calls,


                                                  454

                                              454 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 466 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         SW-3 told Aprahamian that Sandoz would be entering the market for NT Cream

         shortly. Later that day, Taro held a Sales and Marketing conference call. At least NT

         cream was discussed, as the minutes from the conference call noted.

               1725. On that same day, April 15, 2013, Sandoz held its own Commercial

         Operations call, during which NT Cream was (not coincidentally) also discussed.

         During that call, Sandoz identified ABC, Walgreens, Rite Aid, Wal-Mart, and

         Omnicare as potential targets for the re-launch.

               1726. Later that same day, April 15, SW-3 called Aprahamian to further discuss

         the NT Cream launch. Even though they spoke for only approximately nine minutes,

         on the call, Aprahamian provided SW-3 with Taro’s non-public pricing at ABC,

         Walgreens, Rite Aid, and Omnicare. Aprahamian also told SW-3 that Taro would not

         defend these customers. SW-3 noted that by drawing arrows pointing at those

         customer names in his Notebook.

               1727. After hanging up with Aprahamian, SW-3 immediately called Kellum to

         report his conversation with their co-conspirator. The call lasted approximately one

         minute. First thing the next morning, on April 16, 2013, SW-3 called Kellum again

         and they spoke for approximately five minutes.

               1728. That week-end through the coming Tuesday, from April 20 to April 23,

         NACDS held its annual meeting in Palm Beach, Florida. Representatives from Taro,

         (including Aprahamian and Perfetto) and Sandoz, including D.P. and R.T., a senior

         sales and marketing executive, attended.

                                                    455

                                              455 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 467 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1729. Regardless of whether they spoke at the NACDS exposition, the day

         after it ended, on April 24, 2013, Aprahamian called SW-3 twice, for one and five

         minutes, respectively. The day after that, SW-3 called Aprahamian. The call lasted

         one minute. That same day, Sandoz re-entered the NT Cream market and matched

         Taro’s increased WAC pricing.

               1730. On the day of Sandoz’s re-entry, Rite Aid e-mailed Taro stating that it

         had received a competitive bid on NT Cream and asked whether Taro planned to bid

         to retain the business. H.M. (at Taro) forwarded the request to his colleagues, J.J.,

         Perfetto, and Aprahamian.

               1731. The next day, on April 26, 2013, Aprahamian called SW-3 and they

         spoke for eight minutes. Aprahamian e-mailed H.M. on Saturday, April 27, 2013

         asking him to call him Monday morning; and consistent with Taro’s agreement to

         cede that customer to Sandoz (and with Defendants’ cartel’s so-called “Fair Share”

         rules), Taro ultimately did concede the Rite Aid account to Sandoz.

               1732. Also on April 26, 2013, Omnicare e-mailed Taro, indicating that it had

         received an offer for NT Cream and gave Taro the opportunity to match the pricing.

         D.S. forwarded the request to Aprahamian who responded.

               1733. That same day, Perfetto sent an internal e-mail to J.K. and M.K., two

         senior Taro executives, and others, including Aprahamian, reporting that over the last

         two days, Sandoz had approached several of Taro’s customers, including ABC, Rite

         Aid and Omnicare. Taro ultimately conceded all three accounts to Sandoz.

                                                    456

                                               456 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 468 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1734. That same day, Aprahamian called SW-3 and they spoke for eight

         minutes. SW-3 called Aprahamian back later that day and they spoke for another nine

         minutes.

               1735. On May 28, 2013, NC Mutual e-mailed Taro, stating that it had received

         an offer from Sandoz and asked whether Taro planned to lower its price to retain the

         business. E.G., a Taro sales executive, suggested that Taro defend the account, but

         Aprahamian disagreed.

               1736. Two days after the e-mail, on May 30, Aprahamian called SW-3 again.

         The call lasted approximately one minute.

               1737. On June 4, 2013, Taro circulated an internal spreadsheet tracking its

         customer additions and deletions for May for various products. With respect to

         Nystatin Triamcinolone Cream, Taro noted that it no longer had the Omnicare, ABC,

         Rite Aid, and Walgreens accounts.

               1738. Despite Sandoz’s entry, prices for NT Cream remained extremely high.

         Around this same time, K.S., a policy executive at Taro, sent an internal e-mail to J.J.,

         Perfetto, and Aprahamian asking about the situation. J.J. replied that Kaiser had

         begun to provide some financial relief to its patients because of the high cost.




                                                    457

                                               457 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                            INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 469 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1739. Following Sandoz’s re-entry into the NT Cream market, Sandoz

         executives began discussing a larger scheme which involved Sandoz leaving various

         markets, temporarily, while Taro would raise prices.42

                1740. The rationale was simple – allow Taro to grow the profits in these

         markets by increasing prices, and then Sandoz could re-enter later at the higher prices,

         in co-ordination with Taro. Sandoz referred to the example of NT Cream, in

         particular, as the suggested approach, and further noted that this would help Taro

         increase its profitability on other products, in repayment for Taro’s willingness to give

         up market share to Sandoz on its most lucrative product.

                1741. Indeed, a chart from a Credit Suisse Investor report graphically

         illustrates the success of such an approach, showing the price increases taken by Taro

         on NT Cream while Sandoz was out of the market, and then Sandoz’s re-entry at the

         higher price.

                1742. After its resounding success with NT Cream, Sandoz began readying to

         re-enter the NT Ointment market in November, 2013. Sandoz executives, including

         Kellum, wanted to model the NT Ointment launch after the NT Cream launch by

         targeting the same customers as it had for NT Cream. Kellum specifically discussed

         this approach with SW-1.



         42
           This also camouflaged the scheme, such that prices went up while there was an apparently-legal
         monopoly, and customers were less likely to notice that they just didn’t go back down once Sandoz
         came back into the market.

                                                        458

                                                   458 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 470 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1743. On November 13 and 15, 2013, Aprahamian and SW-3 exchanged

         several calls, during which they discussed the NT Cream and Ointment markets and

         co-ordination for Sandoz’s upcoming entry into the the NT Ointment market. SW-3

         then reported what he discussed on those calls to SW-1, as detailed in the chart below:




               1744. During his calls with Aprahamian, SW-3 took contemporaneous notes in

         his Notebook regarding both NT Cream and Ointment.

               1745. On these calls, SW-3 and Aprahamian discussed Sandoz’s plan to target

         the same customers that it had targeted on NT Cream – ABC, Walgreens, Rite Aid,

         and Omnicare. SW-3 drew an arrow from the customers listed under NT Cream to

         the NT Ointment pricing to illustrate this. As he had done before, Aprahamian

         agreed that Taro would not defend those customers and provided SW-3 with Taro’s

         pricing at those accounts.

               1746. On November 22, 2013, Aprahamian called SW-3 and they spoke for

         approximately five minutes. That same day, Sandoz re-entered the NT Ointment

         market and matched Taro’s increased WAC pricing.




                                                  459

                                              459 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 471 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1747. The next day, on November 23, 2013, P.G., a senior Sandoz executive,

         e-mailed Kellum and D.P. regarding the NT Ointment re-launch. P.G. asked who the

         other competitors were in the market and how much share Sandoz planned to target.

               1748. Per their cartel agreement, Sandoz submitted offers to ABC, Walgreens,

         Rite Aid, and Omnicare. Within five weeks’ time (i.e., by the end of that December),

         Sandoz had – as agreed – targeted and secured the NT Ointment business at ABC,

         Walgreens, Rite Aid, and Omnicare.

               1749. No shortages or other market features can explain Defendants’ price

         increases for generic NT Cream and Ointment during the Relevant Period.

               1750. The elevated prices of generic NT Cream and Ointment resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               1751. The unlawful agreements between Defendants Taro and Sandoz

         regarding NT Cream and Ointment were part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

               AW. Doxycycline Hyclate
               1752. Generic Doxycycline Hyclate is a tetracycline-class antibiotic used to

         treat a variety of bacterial infections. This medication is also used to prevent malaria.


                                                    460

                                               460 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 472 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Generic Doxycycline Hyclate is produced in a regular-release formulation (“Doxy

         RR”) and in a delayed-release formulation (“Doxy DR”).

                1753. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         Doxycycline Hyclate as follows:

                       1.     Doxy RR
                1754. Sun, Actavis, and West-Ward, as well as late entrants Mylan and Par,

         dominated the market for Doxy RR during the Relevant Period.

                1755. Throughout 2012, Sun, Actavis, West-Ward, Par, and Mylan attended a

         number of trade events where they met and discussed the pricing of Doxycycline

         Hyclate.

                1756. In late 2012, a period during which Heritage and Sun were intensely

         communicating and co-ordinating pricing for Nimodipine (as discussed supra,

         including at trade events), Sun imposed dramatic price increases on its Doxy RR

         products. West-Ward and Actavis quickly followed suit.

                1757. These price increases were abrupt, very substantial, nearly identical, and

         nearly simultaneous. Within a two-week period, Sun, West-Ward and Actavis raised

         the list (WAC) prices on their Doxy RR products by more than 2000%.

                1758. The dramatic price increases followed a period of relatively low and

         stable pricing for Doxy RR. No shortages or other market changes can explain the

         extraordinary price increases imposed by Sun, West-Ward and Actavis.


                                                     461

                                                461 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 473 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1759. Defendant manufacturers of Doxycycline Hyclate continued to meet

         regularly at trade events after the initial price hikes. See Exhibit 1.

                1760. When Defendants Par (through DAVA) and Mylan entered the market,

         rather than trying to gain market share by undercutting the pricing of the incumbent

         manufacturers (as would have happened in a competitive market), they priced their

         Doxy RR at similarly elevated prices because of Defendants’ “fair share” agreement.

                1761. No shortages or other market features can explain Defendants’ price

         increases for Doxy RR during the Relevant Period.

                1762. The elevated prices of Doxy RR resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused Plaintiff to pay more than

         it would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                1763. The unlawful agreement between Sun, Actavis, West-Ward, Mylan, and

         Par regarding Doxy RR was part of all Defendants’ overarching conspiracy to

         unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                       2.      Doxy DR
                1764. Mylan and Heritage dominated the market for generic Doxy DR during

         much of the Relevant Period. Heritage began selling Doxy DR on July 2, 2013. At




                                                      462

                                                 462 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 474 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         that time, Mylan was the only other seller of generic Doxy DR. Mayne entered the

         Doxy DR market in 2014.

               1765. Even before entering the market, Heritage contacted Mylan about

         refraining from price competition. Heritage did not want Doxy DR prices to erode

         when it entered the market. Mylan also wanted to maintain its prices. Consistent with

         their overarching “fair share” agreement, both Heritage and Mylan understood that

         co-operation and co-ordination was required to maintain Doxy DR prices.

               1766. In April of 2013, Heritage’s Malek and its CEO Glazer traveled to India

         to meet their bosses at Heritage’s Indian-based corporate parent, Emcure: Emcure

         CEO Mehta and Emcure President Thapar. The purpose of the trip was to discuss

         the workings of Heritage’s plans to enter the Doxy DR market. These meetings

         included discussions about how to co-ordinate with Mylan so as to minimize the

         competition between the two companies for Doxy DR.

               1767. During these discussions, it was decided that in order to work out an

         agreement between Heritage and Mylan relating to (at least) Doxy DR, Mehta would

         reach out to Rajiv Malik, a high-level counterpart at Defendant Mylan, in order to

         facilitate communication between Glazer, Malek and their Mylan counterparts.

               1768. After returning to the U.S., on or about May 3, 2013, Heritage’s Malek

         tried to set up a call with the Vice-President of Sales at Mylan. Malek learned,

         however, that the Vice-President of Sales had little to do with National Accounts and

         was instead directed to the person at Mylan who did have responsibility for such

                                                   463

                                               463 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 475 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         accounts. On information and belief, that person was Jan Bell, who was a Senior Key

         Account Manager at Mylan from September of 2010, to January, 2013, and served

         thereafter as Director of National Accounts at Mylan.

               1769. Malek promptly contacted Bell through LinkedIn. Malek and Bell

         communicated by phone on multiple occasions and continued to communicate about

         various drugs, including Doxy DR.

               1770. While Malek was in contact with Bell, other Heritage employees began

         reaching out to their counterparts at Mylan to discuss Doxy DR and other drugs.

         For example, beginning on or about May 7, 2013, Glazer e-mailed Mylan’s President

         and Executive Director, Malik. He copied both Mehta and Thapar at Emcure on the e-

         mail. Malik responded to Glazer’s e-mail with a phone number where he could be

         reached in England, and the two spoke the next day, when they confirmed their

         agreement to refrain from competing in the Doxy DR market.

               1771. Glazer told Malik that Heritage intended to pursue two of Mylan’s large

         Doxy DR customers (wholesaler McKesson and retail pharmacy CVS), who

         collectively made up 30% of the market. Glazer further told Malik that Heritage

         wanted to gain market share without lowering the pricing of Doxy DR.

               1772. In accordance with the terms of Defendants’ overarching conspiracy,

         Malik agreed with Glazer that Mylan would give up its accounts with McKesson and

         CVS, while Heritage would work with Mylan to keep the prices of Doxy DR elevated.




                                                  464

                                             464 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 476 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         In the course of these communications with Glazer, Malik made clear that Mylan was

         willing to enter into this agreement relating to Doxy DR because Heritage had, in the

         past, abided by its “fair share” agreements with Mylan on other drugs.

               1773. Malik told Glazer that he would inform others at Mylan about their

         agreement. Glazer also kept Heritage’s Malek informed about his conversations with

         Mylan. In the months following Malik and Glazer’s agreement, Mylan surrendered

         the McKesson and CVS accounts to Heritage.

               1774. By allocating the McKesson and CVS accounts in the Doxy DR market,

         Mylan and Heritage were able to artificially maintain Doxy DR prices across the

         market. In a competitive market, Heritage’s entry would have spurred price

         competition across all customers, which would have lowered market prices. By

         foregoing this competition, Mylan and Heritage kept Doxy DR prices higher than

         they otherwise would have been.

               1775. As discussed above, beginning in July of 2013 and continuing through

         July of 2014, Heritage had at least 513 different contacts with various generic drug

         manufacturers about the pricing of Drugs at Issue, including Doxycycline Hyclate. In

         addition, Defendants had the opportunity to discuss Doxy DR and other drugs while

         attending industry meetings. See Exhibit 1.

               1776. Following a number of spring and summer trade meetings in 2013, a

         series of inter-competitor communications led to anticompetitive agreements relating

         to multiple Drugs at Issue.

                                                   465

                                              465 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 477 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1777. For example, on June 11, 2013, an employee from Mylan (possibly

         Aigner or Nesta) called an employee at Heritage (likely O’Mara). They spoke for

         about 10 minutes. Immediately after the telephone call, the Heritage employee called

         Malek and left a voicemail providing a report. Malek called the employee back fifteen

         minutes later and they spoke for approximately seven minutes.

               1778. That same day, Heritage was also in contact with other generic drug

         manufacturers, who in turn communicated with other Defendants, including Par and

         Mylan. The next day, June 12, 2013, while Defendants were also discussing pricing

         for at least Doxy DR, Defendant Lannett increased the prices for Doxy Mono,

         consistent with Defendants’ conspiracy to raise and maintain prices.

               1779. On June 18, 2013, a senior manager at Wholesaler A (likely McKesson)

         contacted a Mylan employee to inform him that Wholesaler A received an unsolicited

         bid for Doxy DR from a new entrant (Heritage). Mylan was asked to submit a bid by

         the close of business on June 21, 2013, to retain the business with the wholesaler.

         Consistent with its agreement to cede its Doxy DR business to Heritage, Mylan failed

         to submit a counterbid.

               1780. On June 27, 2013, following Mylan’s failure to bid, Heritage entered into

         a distribution agreement with Wholesaler A for Doxy DR.

               1781. The conversations among Defendants continued throughout 2013. A

         few weeks later, in July, when Heritage began selling Doxy DR, Heritage contacted




                                                   466

                                              466 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 478 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Mylan three times and Sun once. Heritage spoke with Mylan once and Sun twice in

         August; spoke with Sun once in October; and with Mylan once in November.

               1782. On July 8, 2013, Heritage submitted a proposal to a pharmacy (likely

         CVS) to obtain Doxy DR business. The next day, the pharmacy rejected the proposal

         as being too high. Heritage submitted a revised bid to the pharmacy on July 11, 2013.

         During this time, Heritage and its parent, Emcure, continued to communicate with

         Mylan to make sure Mylan was committed to their Doxy DR agreement.

               1783. As part of this effort, Heritage CEO Glazer’s boss at Emcure, CEO

         Mehta, spoke to Malik, Mylan’s President and Executive Director, on July 18, 2013.

         Information about the call was communicated to Glazer by an Emcure employee

         shortly after Mehta and Malik spoke.

               1784. In response, Glazer e-mailed Mylan President and Executive Director

         Malik trying to schedule a phone call that day. Malik told Glazer they could speak in

         the evening, and later that evening, Malik left Glazer a voice-mail. Fifteen minutes

         later, Glazer returned Malik’s call and they spoke for approximately four minutes.

         During the call, Glazer informed Malik of Heritage’s strategy with respect to at least

         Doxy DR and its bid to the pharmacy.

               1785. In response to this conversation, Malik immediately spoke to certain

         Mylan employees, and ultimately, Mylan walked away from the pharmacy customer in

         order to avoid price erosion.




                                                    467

                                                467 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 479 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1786. The following month, in August, 2013, Mylan was contacted by an

         executive at the pharmacy and was told that the pharmacy had received an unsolicited

         bid for Doxy DR. Mylan was given a chance to submit a counterbid. In response,

         Mylan submitted a bid with pricing that it knew would be too high to retain the

         business. When Mylan was given a second opportunity to lower its pricing, Mylan

         failed to submit a revised bid, consistent with its agreement with Heritage. A month

         later, in September of that year, the pharmacy gave its Doxy DR business to Heritage.

               1787. The business obtained from Wholesaler A and the pharmacy accounted

         for more than 80% of Heritage’s Doxy DR business. Heritage maintained that

         business for years afterwards.

               1788. After Heritage obtained the pharmacy’s business, on several occasions

         Heritage walked away from other Mylan customers in accordance with their

         agreement with Mylan and the terms of Defendants’ overarching conspiracy.

               1789. For example, in November of that year (2013), Heritage did not pursue a

         certain large account (likely Walmart) because the large account was Mylan’s customer

         and was not allocated to Heritage.

               1790. The anticompetitive conversations and agreements continued, including

         when Mayne prepared to enter the Doxy DR market a couple of months later. On

         January 7, 2014, about a month before Mayne’s entry into the Doxy DR market, a

         Heritage employee (likely Sather) and an employee at Mayne had a 12-minute

         telephone conversation about agreeing not to compete in the market for Doxy DR.

                                                  468

                                              468 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 480 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1791. These conversations continued throughout 2014, with the Heritage

         employee, likely Sather, continuing to communicate with the Mayne employee, likely

         Gloria Peluso-Schmid (Mayne’s Director of National Accounts at that time), via text

         messages, e-mail, and including telephone conversations on March 13 and 17. The

         Heritage employee e-mailed and texted Malek, providing him with the information on

         Mayne’s market share and strategy that she had obtained. The shared goal of Heritage

         and Mayne was to maintain pricing within the Doxy DR market.

               1792. After Mayne entered the market, it initially avoided competing with

         Heritage and instead targeted customers of Mylan. In one such instance, Mayne made

         a bid to a large wholesaler where Mylan was the incumbent provider and the

         wholesaler asked Heritage to also submit a bid. Heritage declined, honoring its on-

         going agreement with Mylan, and provided a false, pretextual reason (inadequate

         supply) to the wholesaler. Malek knew Heritage had sufficient supply of Doxy DR to

         fulfill a bid, but instructed Heritage not to submit a bid in order to honor Heritage’s

         agreement with Mylan.

               1793. Two months later, in March of 2014, Sather continued to communicate

         with her contact at Mayne about Doxy DR, communicating via telephone on March

         13, briefly, and on March 17 for 17 minutes.

               1794. At the end of March, Mayne presented a bid to one of Heritage’s

         nationwide pharmacy accounts. This led to telephonic, e-mail and text discussions

         between Mayne and Heritage over the next several months, including on April 1,

                                                    469

                                               469 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 481 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         2014, when Heritage’s Sather and a Mayne employee spoke for approximately 27

         minutes. After the call, Sather and Malek exchanged text messages, likely about the

         substance of the conversation.

               1795. Sather and a Mayne employee spoke again the next day for 11 minutes.

         The same day, Malek e-mailed CEO Glazer to provide an update on negotiations with

         Mayne. Sather and a Mayne employee spoke for three minutes on April 9, 2014, and

         the next day exchanged multiple text messages. Sather reported these conversations to

         employees of Heritage, including at least Malek.

               1796. Ultimately, because of the agreement between Heritage and Mayne not

         to compete in the market for Doxy DR, Heritage was able to retain the pharmacy

         customer at prices that were significantly higher than they would have been in a

         competitive market.

               1797. In May, 2014, it was Mayne’s turn. Instead of competing on price,

         Heritage walked away from a customer being pursued by Mayne.

               1798. Likewise, in August, 2014, consistent with its agreement with Mylan,

         Heritage again refused to bid on an RFP issued by a Mylan customer.

               1799. In November of 2014, Mayne made offers to the One Stop Program of

         McKesson Corporation (“McKesson”) (a wholesaler) and Econdisc Contracting

         Solutions (“Econdisc”) (a group purchasing organization (“GPO”) that includes

         Express Scripts, Kroger, and Supervalu). Malek contacted personnel at Mayne to

         discuss the situation and raised the idea that Heritage and Mayne could allocate

                                                   470

                                              470 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 482 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         customers by having Mayne withdraw its offer to McKesson. Malek worked out an

         agreement with Mayne by November 25, 2014, which Glazer subsequently confirmed.

         Follow up communications occurred in December of 2014 by text message and an in-

         person meeting at a conference of the American Society of Health-System

         Pharmacists held on December 9, 2014.

               1800. The agreement resulted in higher prices for Doxy DR. When Econdisc

         put its business out for bid again in January, 2015, Heritage deliberately bid a higher

         price than Mayne, fulfilling its agreement to walk away from the Econdisc business.

         Likewise, when Heritage was requested to submit a bid by a large nationwide

         pharmacy chain in September of 2015, it declined to do so after learning that Mayne

         was the incumbent supplier.

               1801. The agreements between Mylan, Heritage and Mayne described herein

         caused prices for Doxy DR to be higher than they would have been in a competitive

         market and prevented price erosion that would have occurred in such a market.

               1802. No shortages or other market features can explain Defendants’ elevated

         pricing for Doxy DR during the Relevant Period.

               1803. The elevated prices of Doxy DR resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused Plaintiff to pay more than

         it would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                                                    471

                                               471 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 483 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1804. The unlawful agreement between Heritage, Mayne, and Mylan regarding

         Doxy DR was part of all Defendants’ overarching conspiracy to unreasonably restrain

         trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                AX. Ethambutol HCL Tablets
                1805. Generic Ethambutol HCL Tablets (“Ethambutol”) are used to treat

         tuberculosis. In 2012, Lupin, VersaPharm, G&W and Teva sold generic Ethambutol.

                1806. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Ethambutol, as follows:

                1807. By late 2012 and early 2013, both VersaPharm and Teva were

         experiencing supply issues on Ethambutol. Viewing this as an opportunity, Lupin and

         G&W colluded to significantly raise price on the product while their fellow cartel

         members were out of the market.

                1808. In November and December of 2012, Orlofski and Vogel-Baylor at

         G&W exchanged several calls with David Berthold at Lupin to discuss Ethambutol.

         At the same time, Berthold was keeping Kevin Green, a sales executive at Teva,

         apprised of his discussions with G&W.

                1809. For example, on November 15, 2012, Orlofski exchanged at least eight

         text messages with Berthold. The next day, on November 16, 2012, Orlofski and

         Berthold spoke for nearly 12 minutes. Shortly thereafter, Berthold spoke three




                                                     472

                                                472 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 484 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         separate times with Green, with the calls lasting five minutes, ten minutes, and five

         minutes, respectively.

               1810. That same day, G&W reached out to several VersaPharm customers,

         including Econdisc, HealthTrust, and FW Kerr, to inquire whether they were

         interested in a new supplier for Ethambutol due to VersaPharm’s supply issues.

               1811. Over the next month, Berthold continued to exchange numerous calls

         and text messages with Vogel-Baylor and Orlofski during which they discussed a co-

         ordinated price increase on Ethambutol. These communications are detailed in the

         chart below:




               1812. On December 9, 2012, the day after the final call listed above, J.G., a

         finance executive at Lupin, e-mailed Berthold at 3:41 p.m. Three minutes later, at


                                                   473

                                               473 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 485 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         3:44 p.m., Berthold called Orlofski. The call lasted less than one minute. The next

         day, on December 11, 2012, Berthold called Vogel-Baylor and they spoke for

         approximately five minutes. A short time later, Orlofski sent a text message to

         Berthold and they exchanged two more calls that day, including another one lasting

         approximately five minutes.

               1813. On December 17, 2012, K.W., a Lupin sales executive, sent an internal

         e-mail including to Berthold, attaching the price increase letters for Ethambutol that

         Lupin planned to send on December 18, 2012. Between December 17 and December

         19, Berthold again exchanged several calls and text messages with Orlofski and Vogel-

         Baylor. These are detailed in the chart below:




               1814. Immediately after the turn of the year, on January 2, 2013, Orlofski e-

         mailed Vogel-Baylor suggesting that they discuss the Ethambutol price increase during

         their meeting scheduled for the next day. That same day, Vogel-Baylor called




                                                   474

                                              474 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 486 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Berthold and they spoke for approximately ten minutes. Later that evening, Vogel-

         Baylor e-mailed Orlofski a price increase analysis for Ethambutol.

               1815. The next day, January 3, 2013, a customer, HEB, e-mailed C.M., a sales

         executive at G&W, to advise him that VersaPhaim was out of the market. C.M.

         responded that he was aware. The same day, Vogel-Baylor exchanged at least four

         calls with Berthold, including one lasting approximately four minutes.

               1816. On January 14, 2013, another customer, Morris & Dickson, e-mailed

         Lupin asking for a bid on Ethambutol. The customer explained that both

         VersaPhaim and Teva were having supply issues. That same day, Orlofski sent a text

         message to Berthold. Berthold also called Green at Teva and they spoke for nine

         minutes.

               1817. On January 28, 2013, the manufacturer of G&W’s authorized generic,

         STI, e-mailed Vogel-Baylor to tell her that it would be shipping Ethambutol to G&W

         the following day. Vogel-Baylor then forwarded the e-mail to Orlofski. Later that day,

         Vogel-Baylor sent her Ethambutol price increase analysis to the sales team and asked

         them to draft letters to their customers advising them of the increases. The next day,

         on January 29, 2014, Orlofski sent a text message to Berthold and Berthold spoke two

         times with Green of Teva by phone; both calls lasted a few minutes.

               1818. On January 31, 2013, Vogel-Baylor called Berthold and they spoke for

         three minutes. The next day, on February 1, 2013, Vogel-Baylor called Berthold

         again. Berthold returned the call and they spoke for five minutes. The following

                                                   475

                                              475 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 487 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Monday, on February 4, 2013, Vogel-Baylor e-mailed Orlofski to inform him that

         G&W planned to send the Ethambutol price increase letters on February 7, 2013 and

         would call customers in advance to advise that they would be coming.

               1819. Consistent with the plan, on February 6, 2013, G&W reached out to its

         customers to advise them of the Ethambutol increases. As Vogel-Baylor explained in

         her e-mail to Wal-Mart.

               1820. Berthold continued to communicate with Orlofski and Vogel-Baylor

         over the next several weeks. For example, on February 19, 2013, Vogel-Baylor and

         Berthold had a joint dinner with representatives from two customers – ABC and

         Kroger.

               1821. On April 1, 2013, STI began notifying customers that it was terminating

         its relationship with G&W regarding Ethambutol. STI advised that it would be taking

         over the marketing and distribution of the product effective April 15, 2013. Between

         April 2, 2013 and April 15, 2013, Berthold exchanged several calls with Orlofski and

         Vogel-Baylor. The calls are detailed in the chart below:




                                                   476

                                               476 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 488 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1822. Notably, after April 15, 2013, the date of the last two text messages

         listed above, Berthold and Vogel-Baylor would never communicate by phone again,

         according to available phone records.

               1823. No shortages or other market features can explain Defendants’ price

         increases for generic Ethambutol during the Relevant Period.

               1824. The elevated prices of generic Ethambutol resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               1825. The unlawful agreement among Defendants G&W, and Lupin, regarding

         generic Ethambutol, was part of all Defendants’ overarching conspiracy to restrain

                                                   477

                                               477 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 489 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

         at Issue.

                AY. Oxacillin Sodium and Nafcillin Sodium Injectable Vials

                1826. Generic Oxacillin Sodium (“Oxacillin”) and generic Nafcillin Sodium

         (“Nafcillin”) are separately marketed antibiotics used to treat infections caused by

         penicillin-resistant staphylococci, among other bacteria.

                1827. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Oxacillin and Nafcillin, as follows:

                1828. In 2012, Sagent Pharmaceuticals and Sandoz dominated the markets for

         Oxacillin and Nafcillin. However, in December, 2012, Aurobindo began making

         plans to enter the Nafcillin and Oxacillin markets as a third entrant.

                1829. In advance of Aurobindo’s entry into those markets, on December 26,

         2012, for Nafcillin and January 22, 2013, for Oxacillin, CW-6 and CW-3 spoke several

         times to discuss pricing and the allocation of market share to the new entrant,

         Aurobindo. All the while, CW-6 kept his supervisor, Grauso, informed of his

         conversations with CW-3.

                1830. For example, on December 12, 2012, CW-6 called Grauso and they

         spoke for five minutes. That set off a flurry of phone calls between CW-6 and CW-3,

         with nearly constant reporting back by CW-6 to his supervisor, Grauso, as the two

         orchestrated how to avoid competition upon Aurobindo’s entry:

                                                     478

                                                478 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 490 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1831. Two weeks later, on December 26, 2012, Aurobindo received FDA

         approval to market Nafcillin and published WAC pricing that essentially matched

         Sandoz's WAC pricing. On the date that Aurobindo received approval, and in the

         days surrounding the launch, CW-6 spoke several more times with CW-3 during

         which they discussed the launch. As he had done before, CW-6 reported back to

         Grauso what they had discussed. These calls are detailed in the chart below:




               1832. The calls between Sandoz and Aurobindo continued into January. On

         January 3, 2013, CW-6 spoke with Grauso three times for a total of 25 minutes.

         Twenty minutes later, CW-3 called CW-6. The call lasted two minutes. The next




                                                  479

                                             479 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 491 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         morning, CW-6 spoke with Grauso for four minutes. That same morning, CW-6

         called CW-3 (Sandoz) twice, with one call lasting three minutes.

               1833. Two days later, on January 6, 2013, Sandoz put together a Monthly

         Business review regarding its key products, including Nafcillin and Oxacillin.

         Regarding Oxacillin, Sandoz noted that Aurobindo was going to be entering the

         market.

               1834. Over the next several days, between January 7, 2013 and January 11,

         2013, CW-6 and CW-3 spoke several more times by phone. After those calls, CW-6

         promptly called Grauso to keep him apprised of his discussions. These calls are

         detailed in the chart below:




               1835. Two weeks later, on January 22, 2013, Aurobindo entered the Oxacillin

         market and again published WAC pricing that essentially matched Sandoz’s WAC

         pricing. That same day, CW-6 spoke with Grauso for ten minutes. Ten minutes after



                                                   480

                                              480 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 492 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         hanging up, CW-6 called CW-3 of Sandoz. The call lasted one minute. Over the next

         two days, CW-6 and CW-3 shared five more phone calls.

               1836. In an e-mail dated January 30, 2013, Sandoz noted that it had conceded

         its Oxacillin contract at Walgreens to the new entrant, Aurobindo. That same day,

         CW-3 and CW-6 spoke by phone for four minutes.

               1837. No shortages or other market features can explain Defendants’ price

         increases for generic Oxacillin and Nafcillin during the Relevant Period.

               1838. The elevated prices of generic Oxacillin resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               1839. The unlawful agreement among Defendants Sandoz and Aurobindo,

         regarding generic Oxacillin and Nafcillin, was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

               AZ. Doxycycline Monohydrate
               1840. Like Doxy RR and Doxy DR, generic Doxycycline Monohydrate tablets

         (“Doxy Mono”) are an antibiotic used in treating a variety of bacterial infections, and

         also to prevent malaria.




                                                    481

                                               481 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 493 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1841. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Doxycycline Monohydrate tablets at least as follows:

                1842. During the Relevant Period, Heritage, Lannett, Mylan, and Par

         dominated the market for Doxy Mono tablets.

                1843. In February, 2013, Heritage believed that demand for some doxycycline

         products was increasing, and wanted to use this as a pretext to raise the price of Doxy

         Mono. In accordance with Defendants’ cartel agreement, Heritage began reaching

         out to Lannett, Mylan, and Par to co-ordinate a price increase for Doxy Mono. As

         discussed elsewhere in this Complaint, these pricing discussions occurred at the same

         time as Heritage and Dr. Reddy’s were discussing pricing and market share for at least

         Zoledronic Acid and Meprobamate, as well.

                1844. Starting in March of 2013, Heritage’s Sather began communicating with

         Lannett about pricing for at least Doxy Mono. On March 7, 2013, Heritage’s Sather

         spoke to Lannett’s Sullivan for approximately a quarter-hour about an opportunity

         Heritage had at Cardinal. (a large purchaser)

                1845. Six days later, on March 13, 2013, Sather sent an e-mail to Sullivan (at

         Lannett) about pricing for at least Doxy Mono. They spoke for five minutes later the

         same day, again about pricing.

                1846. On March 21, 2013—the same day that Malek instructed O’Mara and

         Edelson to seek a price increase on Meprobamate from Dr. Reddy’s (discussed

                                                     482

                                                482 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 494 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         below)—Malek decided he also wanted to increase the price of Doxy Mono by four

         times the current price. He consulted with Glazer about the price increase.

               1847. On March 25, 2013, a Lannett employee – likely Tracy Sullivan – sent an

         e-mail to her boss at Lannett to provide an update on her conversations with Heritage

         about price increases for certain drugs, including Doxy Mono. Lannett’s Sullivan and

         Heritage’s Sather communicated about Doxy Mono by phone, text message, and in-

         person meetings over the next several months.

               1848. That same day, March 25, 2013, Malek sent an email to his sales team

         discussing Heritage’s price increases for at least Doxy Mono and another drug—likely

         Meprobamate or Zoledronic Acid.

               1849. Heritage’s Sather continued to “socialize” the idea of a Doxy Mono

         price increase; for example, she called Lannett’s Sullivan and left a message on April

         25, 2013. Sullivan returned her call the next day; they spoke for about eight minutes.

               1850. As discussed above, while Heritage’s NAM’s were speaking with

         competitors about Doxy Mono, in April of 2013, Heritage’s Malek and CEO Glazer

         were in India meeting with their bosses at Heritage’s corporate parent, Emcure:

         Emcure’s CEO Mehta and President Thapar discussing, among other things, how

         Heritage and Mylan could minimize competition and avoid price erosion when

         Heritage entered the Doxy DR market. And as discussed above, Emcure’s CEO

         Mehta decided to reach out to Mylan’s President and Executive Director (“ED”)




                                                   483

                                               483 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 495 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Malik to facilitate subsequent communications between Glazer and Malek and their

         Mylan counterparts.

               1851. Consistent with how the overarching conspiracy operated, throughout

         the rest of 2013, Heritage spoke with its competitors about pricing for a number of

         drugs, including Doxy Mono. These communications often overlapped with trade

         association meetings. For example, on May 14, 2013, the day after Lannett’s Sullivan

         and Heritage’s Sather spoke for a few minutes, the two attended a conference

         together where they spoke in person and exchanged text messages discussing at least

         Doxy Mono.

               1852. On June 4, 2013, Sather called and texted an employee at Lannett, likely

         Sullivan. While Sather was exchanging text messages with this Lannett employee, she

         was attending the HDMA’s June 2-5, 2013, Business and Leadership Conference in

         Orlando, Florida. That conference was attended by key executives for generic sales

         and pricing from at least Actavis, Apotex (including Hamilton), Aurobindo, Citron,

         Dr. Reddy’s, Glenmark, Heritage (including O’Mara and Sather), Lannett (including

         Sullivan), Mylan (including Bell, Nesta and Aigner) Par, Sandoz, Sun, Teva, West-

         Ward and Zydus. See Exhibit 1.

               1853. Defendants agreed to implement price increases for Doxy Mono in the

         late spring and summer of 2013. In the lead up to the price increases, the four

         competitors selling Doxy Mono—Par, Lannett, Heritage, and Mylan—were in

         frequent communication.

                                                  484

                                              484 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 496 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1854. For example, on June 11, 2013, the day before Lannett’s price increase, a

         Heritage employee (likely O’Mara) spoke with a Mylan employee (believed to be either

         Aigner or Nesta) for nearly ten minutes. During this same time period, a Lannett

         employee was communicating with an employee at Par. In turn, this Par employee

         frequently communicated with a Mylan employee. The Lannett and Par employees

         were friendly with each other, and frequently spoke in person at trade association

         conferences, including about competitive information.

               1855. In fact, these employees from Mylan and Par spoke numerous times

         between June and July 2013. They had several calls on June 7, 2013 and June 13,

         2013—the day after Lannett confirmed that it would increase its prices for Doxy

         Mono. Mylan and Par both increased their prices of Divalproex shortly after these

         calls, on June 14 and June 26, respectively.

               1856. Further, an employee at Lannett exchanged 9 text messages with a

         competitor on June 11-12, 2013.

               1857. Heritage was concerned about supply issues for Doxy Mono in 2013,

         and thus was cautious about the Doxy Mono price increases. In a competitive

         market, supply challenges for one supplier create competitive opportunities for other

         suppliers. But Defendants’ “fair share” agreement aimed to mitigate these risks of

         competition and disruption. Accordingly, Sather kept in frequent communication

         with Lannett during this period to stay abreast of any developments, and to reaffirm

         Heritage’s commitment to their agreement.

                                                    485

                                               485 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 497 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1858. Sather also met with a Par employee while at a conference in Arizona on

         August 1 and 2. Following Sather’s meeting with Par in Arizona, there was a flurry of

         communications between Par, Mylan, Lannett, and Heritage about at least the pricing

         of Doxy Mono.

               1859. The NACDS Total Store Expo in Las Vegas, Nevada, on August 10-13,

         2013, was attended by numerous Defendants, including those known to have

         exchanged pricing and customer information throughout the Relevant Period,

         including: Apotex (Hamilton), Aurobindo (Cunard), Citron, Dr. Reddy’s, Glenmark,

         Heritage (Glazer, Malek, O’Mara, and Sather), Lannett (Sullivan), Mylan (Nesta,

         Aigner), Par, Perrigo, Sandoz, Sun (Knoblauch), Taro, Teva, West-Ward and Zydus

         (Lukasiewicz).

               1860. Just as their convergence at the HDMA trade show in June led to many

         anticompetitive, inter-competitor communications, Defendants’ attendance at the

         Total Store Expo facilitated discussions about market allocation and pricing for the

         Drugs at Issue.

               1861. For example, when Malek asked Sather to obtain specific information

         about Lannett’s price increase for Doxy Mono, Sather used the Total Store Expo as

         an opportunity to meet in person with Lannett’s Sullivan.

               1862. On August 12, 2013, after meeting in person at the conference, and in

         response to a directive from her boss Malek, Heritage’s Sather sent a text message to

         Lannett’s Sullivan.

                                                   486

                                              486 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 498 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1863. The next day, August 13, 2013, while still at the Total Store Expo, Sather

         and Sullivan texted again. Sather also exchanged several text messages and phone

         calls with another employee at Lannett. In addition, a Lannett employee also sent a

         text message to an employee at Par.

               1864. Later in the evening of August 13, an employee at Par sent an internal e-

         mail, which was then circulated at Par. The e-mail included information about pricing

         agreements on the prices of Doxy Mono and other drugs.

               1865. A week after Par’s internal discussion, on August 20, 2013, Heritage’s

         Sather e-mailed Malek and confirmed Lannett’s agreement related to the pricing of

         Doxy Mono.

               1866. By March of 2014, Heritage increased its Doxy Mono price to at least

         one customer and was working on a much larger across-the-board price increase on

         Doxy Mono, as well as price increases on several other drugs.

               1867. As discussed above, on April 22, 2014, Malek held a teleconference with

         Heritage’s sales team to discuss the strategy for implementing price increases for

         numerous drugs, including Doxy Mono.

               1868. Malek and the Heritage NAM’s took responsibility for communicating

         with specific Defendants about specific drugs, including Sather, who, among her other

         assignments, was responsible for communicating with Lannett about Doxy Mono.

               1869. Right after the Heritage conference call on April 22, Sather had a half-

         hour phone conversation with Lannett’s Sullivan about pricing for Doxy Mono and

                                                   487

                                               487 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 499 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         calls with two other competitors on the same topic. Through these discussions,

         Sather reached a number of pricing agreements covering Doxy Mono and at least four

         other drugs, including Glyburide-Metformin, Verapamil, Nystatin, and Paromomycin.

               1870. Similarly, on April 23, O’Mara, the employee at Heritage who was

         primarily responsible for communicating with Mylan, contacted a counterpart at

         Mylan (likely either Aigner or Nesta) and obtained an agreement to raise prices on

         Doxy Mono (as well as Glipizide-Metformin and Verapamil). Immediately after

         speaking with Mylan, O’Mara sent an e-mail to Malek, advising Malek of O’Mara’s

         discussions with Mylan.

               1871. On May 8, 2014, Malek requested an update on discussions with

         competitors. Sather responded to Malek’s e-mail, providing an update on her

         communications with three Defendants about five drugs, including her conversations

         with Sullivan at Lannett about Doxy Mono.

               1872. Shortly thereafter, on May 14, 2014, Sather attended the MMCAP

         National Member Conference where she was able to confirm, among other

         agreements, an agreement with Lannett on Doxy Mono pricing. Sather also secured

         agreements with at least Aurobindo on Glyburide, Glyburide- Metformin, and

         Fosinopril-HCTZ, and with Sandoz on Fosinopril-HCTZ.

               1873. No shortages or other market features can explain Defendants’ price

         increases for Doxy Mono during the Relevant Period.




                                                  488

                                              488 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 500 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1874. The elevated prices of Doxy Mono resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused Plaintiff to pay more than

         it would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                1875. The unlawful agreement between Heritage, Lannett, Mylan and Par

         regarding Doxy Mono was part of Defendants’ overarching conspiracy to

         unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                BA. Ciclopirox Solution
                1876. Generic Ciclopirox Solution (“Ciclopirox Solution”) is an anti-fungal

         medication used to treat fungal infections of the fingernails and toenails.

                1877. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Ciclopirox Solution, as follows:

                1878. As of January 2013, Perrigo and G&W were the two dominant suppliers

         of Ciclopirox Solution, with 46% and 41% share of the market, respectively. Sandoz

         had 7% share and the remaining 5% of the market was split among Hi-Tech, Harris

         Pharmaceutical, and Versapharm.

                1879. Between April 20 and April 23, 2013, representatives from Perrigo,

         G&W, and Sandoz attended the NACDS 2013 Annual Meeting in Palm Beach,


                                                     489

                                                489 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 501 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Florida (“NACDS 2013”). During the conference, the attendees had many

         opportunities to interact with each other at various programming and social events.

                1880. Vogel-Baylor was among the attendees at NACDS 2013. Immediately

         upon returning from the conference, on April 24, 2013, Vogel-Baylor prepared a price

         increase analysis for Ciclopirox Solution and e-mailed it to Orlofski and R.G., a senior

         G&W executive. Vogel-Baylor proposed increasing WAC pricing by 132% – from

         $16.00 to $37.15. According to the analysis, the increase would result in over $7.6

         million in additional sales revenue to G&W annually. As noted by his e-mail, R.G.

         was excited at the prospect of this large price increase.

                1881. The following Monday, April 29, Vogel-Baylor co-ordinated on the price

         increase with competitors Perrigo and Sandoz. Vogel-Baylor used CW-6 (then at

         Aurobindo) as a messenger to communicate with both T.P. of Perrigo and CW-3 of

         Sandoz. As discussed above, Vogel-Baylor often used GW-6 as a conduit to convey

         competitively sensitive information to competitors – even on products that

         Aurobindo did not sell.

                1882. As detailed further in the chart below, Vogel-Baylor had an early

         morning phone call with CW-6 onthat day, April 29, 2013, that lasted four minutes.

         After that call ended, CW-6 immediately called T.P. and then SW-3. The phone calls

         between CW-6 and Vogel-Baylor, T.P., and SW-3 continued throughout the day, and

         included at least the following calls:




                                                      490

                                                  490 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 502 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                  1883. After the flurry of calls on April 29, Vogel-Baylor e-mailed J.G., an

         operations manager at G&W, advising him that she would know the next day whether

         G&W was going to be able to increase price on Ciclopirox Solution.

                  1884. The phone calls between the competitors continued throughout the next

         day and on May 1, 2013, and included at least the following calls:




                  1885. On April 30, while speaking with CW-6, SW-3 noted details regarding

         the amount of the proposed G&W price increase in his Notebook.

                  1886. Also on April 30, 2013 SW-3 called his superior at Sandoz, Kellum, five

         times.

                  1887. After her calls with CW-6 on May 1, Vogel-Baylor confirmed to J.G. that

         G&W would increase the price of Ciclopirox Solution and directed her sales team to

         start drafting price increase letters to customers.

                                                     491

                                                 491 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 503 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1888. The following Tuesday, May 7, 2013, Vogel-Baylor and G&W sales

         representatives began informing customers about the price increases. Several

         customers noted that although the product was available from other manufacturers

         for a lower price, the customer would wait to see what the market did before making

         G&W a secondary supplier. One customer said pricing had gotten too low and hoped

         that more manufacturers would increase pricing.

               1889. On May 8, 2013, Vogel-Baylor e-mailed L.S., an account manager at the

         customer Ahold, to tell her that G&W was implementing a price increase on

         Ciclopirox Solution. Ahold was not G&W’s customer for the product.

               1890. By the end of the day on May 9, 2013, G&W’s customer Rite Aid had

         sought a bid from Sandoz for Ciclopirox Solution as a result of the G&W price

         increase.

               1891. CW-4, a Sandoz senior sales executive, received Rite Aid’s bid request

         and forwarded it to Kellum with a short message. Kellum responded that the bid

         request was due to a price increase. C.P., a pricing analyst at Sandoz, asked whether

         Sandoz should bid for the business. In accordance with Kellum’s reply, Sandoz did

         not submit a bid for this business.

               1892. While G&W was in the midst of its price increase on Ciclopirox

         Solution, CW-6 left the industry and was no longer available to serve as a conduit

         between the co-conspirators. Going forward, Vogel-Baylor communicated with T.P.

         directly and use him as a conduit for G&W to collude with Sandoz, via SW-3.

                                                   492

                                               492 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 504 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                  1893. On July 30, 2013, T.P. had a 13-minute call with SW-3 at Sandoz and

         exchanged five phone calls with Vogel-Baylor. These calls are detailed in the chart

         below:




                  1894. That same day, Perrigo prepared price increase letters for Ciclopirox

         Solution. Two days later, on Friday, August 1, 2013, Perrigo raised its WAC pricing

         by 60% -- from $15.00 to $24.00.

                  1895. The next Monday, August 5, Perrigo’s customer (Kroger) reached out to

         G&W and asked if would like to bid on Ciclopirox Solution. In accordance with

         Defendants’ cartel agreement, G&W declined.

                  1896. Later in August, Versapharm, a small player with under 1% of the

         Ciclopirox Solution market, submitted a bid to Cardinal, a G&W customer. Cardinal

         reached out to Vogel-Baylor to ask G&W to lower its price. Vogel-Baylor wanted to

         keep the business but also thought, consistent with fair share principles, that she may

         need to give it up to VersaPharm because of its low share. Vogel-Baylor asked

         Orlofski, her supervisor, for his direction on this. Orlofski decided G&W should

         retain the business, but should use the customer to convey a message to its




                                                     493

                                                493 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 505 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         competitor VersaPharm explaining the fair share understanding and the rules of

         engagement between generic manufacturers.

               1897. Consistent with Orlofski’s recommendation, Vogel-Baylor lowered

         Cardinal’s price on Ciclopirox Solution and sent Cardinal an e-mail.

               1898. No shortages or other market features can explain Defendants’ price

         increases for generic Ciclopirox Solution during the Relevant Period.

               1899. The elevated prices of generic Ciclopirox Solution resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               1900. The unlawful agreement among Defendants Aurobindo, G&W, Perrigo,

         and Sandoz regarding generic Ciclopirox Solution was part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

               BB. Prochlorperazine Maleate Suppositories

               1901. Generic Prochlorperazine Maleate Suppositories (“Prochlorperazine”)

         are used to treat nausea and vomiting.




                                                    494

                                               494 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 506 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1902. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Prochlorperazine, as follows:

                1903. Since at least 2011, G&W and Perrigo have been the only suppliers of

         generic Prochlorperazine. Throughout 2011 and 2012, G&W and Perrigo priced

         Prochlorperazine similarly and maintained a virtually even split of the market.

                1904. In mid-January 2013, Perrigo hired Boothe as an executive. On January

         25, , Orlofski called Boothe for the first time, according to available phone records.

                1905. A little over one month later, on Friday, March 1, 2013, Boothe and

         Orlofski met for lunch at an Italian restaurant, Al Dente Ristorante, in Piscataway,

         New Jersey.

                1906. The next business day, on Monday, March 4, 2013, Orlofski met with

         Vogel-Baylor in his office at 1:00 p.m. Later that same day, Vogel-Baylor sent an

         internal e-mail to M.S., a sales analyst at G&W, asking her to run sales reports on

         Prochlorperazine in anticipation of a price increase. M.S. provided the requested

         information to Vogel-Baylor on March 5, 2013.

                1907. On March 7, 2013, Vogel-Baylor e-mailed Orlofski a price increase

         analysis for Prochlorperazine. Vogel-Baylor recommended increasing WAC pricing by

         200% from $35.66 to $106.98.

                1908. On March 19, 2013, G&W implemented the 200% increase. That same

         day, Orlofski called Boothe. The two exchanged two more phone calls later that day,

                                                     495

                                                495 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 507 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         including one call lasting six minutes. According to available phone records, these

         were the first calls exchanged between Orlofksi and Boothe since their lunch on

         March 1. Orlofski and Boothe exchanged one text message and one more phone call

         in March 2013 and did not communicate by phone again until six months later, on

         August 30, 2013.

                1909. On April 11, 2013, Perrigo announced it would also be increasing its

         WAC price for Prochlorperazine by 200% from $34.85 to $104.55. However, Perrigo

         waited to notify its customers of the specific changes to its contract pricing until after

         attending the NACDS 2013 annual meeting.

                1910. The NACDS 2013 annual meeting was held at the Sands Expo

         Convention Center in Palm Beach, Florida between April 20 and April 23, 2013.

         Boothe, Orlofksi, and Vogel-Baylor attended the conference and had many

         opportunities to meet in person to discuss the Prochlorperazine increases at various

         programming and social events.

                1911. For example, on Sunday, April 21, 2013, Boothe and Orlofski had dinner

         together with W.S., a representative of Defendant Pfizer. That same evening, Boothe

         and Orlofski also attended a wine tasting hosted by Upsher-Smith. Also on Sunday,

         Vogel-Baylor told a potential GPO customer that G&W would need to understand

         who its incumbent supplier for Prochlorperazine was, among other things, before

         participating in a bid for new business.




                                                    496

                                                496 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 508 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1912. Over the next several days, Perrigo sent out price increase notices to its

         customers for Prochlorperazine specifying its new contract pricing.

               1913. On May 7, 2013, Associated Pharmacies, a Perrigo customer, e-mailed

         C.M., a sales executive at G&W, asking for a bid on Prochlorperazine. C.M. declined

         to bid on the new business.

               1914. Although G&W turned away this business, a few months later it would

         take the customer back in retaliation against Perrigo for taking its Target business

         through McKesson’s One Stop program. After trading these accounts, the

         competitors fell back in line with the agreement. By the fall of 2013, the

         Prochlorperazine Suppositories market was again virtually evenly split between

         Perrigo and G&W.

               1915. No shortages or other market features can explain Defendants’ price

         increases for generic Prochlorperazine during the Relevant Period.

               1916. The elevated prices of generic Prochlorperazine resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               1917. The unlawful agreement among Defendants G&W and Perrigo,

         regarding generic Prochlorperazine, was part of all Defendants’ overarching




                                                    497

                                               497 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 509 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                BC. Spironolactone HCTZ Tablets

                1918. Generic Spironolactone HCTZ is used to treat high blood pressure.

                1919. At all relevant times, the market for generic Spironolactone HCTZ

         tablets (“Spironolactone HCTZ”) was mature and had multiple manufacturers. As a

         result, for years, Spironolactone HCTZ had relatively low and stable pricing.

                1920. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain and/or stabilize the prices of all

         formulations of generic Spironolactone HCTZ tablets as follows, beginning at least as

         early as January, 2013:

                1921. During the Relevant Period, Defendants Mylan, Sun, and

         Pfizer/Greenstone dominated the market for generic Spironolactone HCTZ.

                1922. In early 2013, the price of Spironolactone HCTZ radically increased.

         Within approximately one month, Mylan, Sun and Greenstone each announced list

         price increases of approximately 400%.

                1923. A little more than a year later, in the summer of 2014, all three

         manufacturers again raised prices.

                1924. The price chart below shows the very large and parallel price increases

         for Spironolactone HCTZ by Mylan, Sun and Greenstone.


                                                     498

                                                498 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 510 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1925. Throughout this period, Mylan, Sun and Greenstone met at trade

         conferences and communicated directly with each other in furtherance of their price-

         fixing agreements on Spironolactone HCTZ tablets and Defendants’ over-arching

         Fair Share agreement.

               1926. For example, Greenstone, Mylan and Sun all sent representatives to the

         GPhA Annual Meeting in Orlando, Florida on February 20 to 22, 2013. All three

         companies also attended the NACDS 2013 Annual Meeting at the Sands Expo

         Convention Center in Palm Beach, Florida, on April 20 to 23, 2013. During this time-

         frame, all three cartel members imposed list price increases of more than 400%.

               1927. These companies also communicated directly with each other. For

         example, Mylan’s Nesta was in frequent contact with Greenstone during the period in


                                                  499

                                             499 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 511 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         which the two companies coordinated pricing on Spironolactone HCTZ. He

         exchanged hundreds of telephone calls or text messages with Greenstone’s Robin

         Hatosy from 2011 through 2014, and dozens of phone calls or texts with

         Greenstone’s Nailor between December, 2012, and November, 2015.

               1928. No shortages or other market features can explain Defendants’ price

         increases for generic Spironolactone HCTZ tablets during the Relevant Period.

               1929. The elevated prices of generic Spironolactone HCTZ tablets resulted

         from Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to

         pay more than it would have paid in a free and fair market, and will continue

         indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               1930. The unlawful agreement among Defendants Mylan, Sun and

         Greenstone, regarding generic Spironolactone HCTZ tablets, was part of all

         Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

               BD. Zoledronic Acid
               1931. Generic Zoledronic Acid belongs to a class of drugs known as

         bisphosphonates. It is used to treat high blood calcium levels (hypercalcemia) that

         may occur with cancer. Generic Zoledronic Acid is also used with cancer

         chemotherapy to treat bone problems that may occur with multiple myeloma and




                                                   500

                                               500 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 512 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         other types of cancer (such as breast, lung) that have spread to the bones. It is sold in

         two formulations: a 5mg injection and a 4mg injection.

                1932. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of both

         formulations of generic Zoledronic Acid injection (“Zoledronic Acid”), at least as

         follows:

                1933. In early 2013, Heritage began preparing to launch a generic version of

         the 5mg injection. It planned to be the first generic entrant in the Zoledronic Acid

         market.

                1934. Dr. Reddy’s was positioned to enter the Zoledronic Acid market shortly

         after Heritage.

                1935. Par, which did not have an ANDA for Zoledronic Acid, eventually was

         able to obtain the rights to market and sell Zoledronic Acid using an ANDA obtained

         by MDL Defendant Breckenridge Pharmaceutical, Inc. Par entered the market

         approximately 8 months after Heritage and Dr. Reddy’s.

                1936. Being the first generic to the market was atypical for Heritage, and

         Heritage wanted to work with its competitors so that it could enter the market at a

         price that would not be challenged by subsequent market entrants. For that reason,

         on January 21, 2013, Heritage’s Malek instructed O’Mara to reach out to his contact at

         Dr. Reddy’s, VP of Sales and Marketing John Adams, to discuss market strategy and

         to “socialize” the idea of keeping prices elevated above a competitive level.

                                                    501

                                                501 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 513 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1937. O’Mara attempted to call Dr. Reddy’s Adams the next day, but Adams

         was on a conference call. When O’Mara informed Malek that Adams was going to

         call him back later that morning, Malek outlined exactly what he wanted O’Mara to

         say when he did speak with Adams, including providing O’Mara with a list of

         questions to ask.

               1938. Dr. Reddy’s Adams called Heritage’s O’Mara after his conference call on

         January 22, 2013, and they spoke for ten minutes.

               1939. After the call, O’Mara reported to Malek the substance of the call:

         O’Mara had learned that Dr. Reddy’s would launch a 4mg product on the first day it

         could produce a generic, but it was not certain if it would launch on the 5mg

         formulation. Dr. Reddy’s ultimately did launch the 5mg formulation. O’Mara also

         reported that Dr. Reddy’s wanted its “fair share” of the market. As discussed above,

         “fair shares” were allocated to Defendants across Drugs at Issue and within a

         particular drug market based upon the number of competitors in the market and the

         timing of their entry into the market. If Dr. Reddy’s entered the Zoledronic Acid

         market first—consistent with fair share agreements that had long existed in the

         generic pharmaceuticals market—it expected a 60% share of the market. If Heritage

         entered the market at the same time as Dr. Reddy’s, the expectation was that the

         market share would be split evenly.

               1940. Less than an hour after they first spoke on January 22, 2013, Heritage’s

         O’Mara and Dr. Reddy’s Adams spoke again for approximately ten minutes and

                                                   502

                                               502 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 514 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         discussed a plan to keep the pricing of Zoledronic Acid elevated above competitive

         levels. O’Mara and Adams spoke for approximately 24 minutes again on January 24.

               1941. While these conversations with Dr. Reddy’s were occurring, Heritage,

         Lannett, Mylan, and Par were also discussing pricing for Doxy Mono.

               1942. Heritage knew that Dr. Reddy’s was going to enter the market, but

         Heritage’s Malek did not want to take any chance of other competitors disrupting

         Heritage’s cozy relationship with Dr. Reddy’s, and in March of 2013, Malek set out to

         confirm that there would be no other entrants to the market.

               1943. Malek instructed another Heritage employee (likely Sather) to reach out

         to competitors and large customers in an effort to confirm that no other

         manufacturers were planning on entering the generic Zoledronic Acid market. In his

         instructions to this employee, Malek provided the same list of questions he had

         provided to O’Mara for contacting Dr. Reddy’s Adams.

               1944. Prior to the launch, Heritage continued communicating with Dr. Reddy’s

         to refine their agreement on market share and pricing. For example, Heritage’s

         O’Mara called his counterpart at Dr. Reddy’s, Adams, on March 3, 2013, and left a

         message. Adams (or another individual from Dr. Reddy’s) returned the call two days

         later and spoke with Heritage’s O’Mara for approximately 15 minutes.

               1945. While these conversations were occurring, Heritage’s CEO Malek

         learned that Dr. Reddy’s was threatening to disrupt Defendants’ agreement by quoting




                                                  503

                                              503 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 515 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         low prices on Zoledronic Acid to customers, including Cardinal. Malek e-mailed

         Sather and O’Mara on March 6 to express this concern and to ask about pricing.

               1946. Malek also instructed O’Mara to speak with Dr. Reddy’s Adams about

         Zoledronic Acid when they were both attending the same customer conference in

         March of that year. On March 12, 2013, the two spoke by phone twice and

         exchanged numerous text messages.

               1947. The next day, Heritage’s CEO Malek asked O’Mara for an update on Dr.

         Reddy’s. O’Mara responded with information about his conversation with Adams.

               1948. A few weeks later, on April 3, 2013, Heritage’s O’Mara spoke with

         Adams at Dr. Reddy’s, and confirmed that Dr. Reddy’s had just begun shipping the

         5mg product. Adams also provided information about its pricing. O’Mara and Adams

         spoke numerous times throughout the rest of April about customers and pricing for

         both Zoledronic Acid and Meprobamate. At the same time, as discussed above, Sun

         and Heritage’s Sather were discussing Nimodipine pricing and market share.

               1949. Consistent with their agreement, in April of 2013, both Heritage and Dr.

         Reddy’s entered the Zoledronic Acid market at a higher price than they otherwise

         would have absent their collusive pricing agreement. Heritage and Dr. Reddy’s

         announced list prices that were within a few percentage points of each other. They

         maintained these list prices through at least early 2016. These list prices remained

         stable at this elevated, anticompetitive level even when a third manufacturer entered

         the market.

                                                   504

                                               504 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 516 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1950. Any disagreements about the allocation of customers between Heritage

         and Dr. Reddy’s were resolved through direct communications between the two

         companies.

                1951. Heritage’s ability to contact Dr. Reddy’s and obtain an agreement on the

         allocation of the market and the price of Zoledronic Acid would not have been

         possible absent the existing “fair share” agreement among Defendants. The

         discussions between Dr. Reddy’s and Heritage make clear that they were not starting

         from zero in working out the details of their agreement on Zoledronic Acid, but were

         building on an existing understanding about “fair share” and the avoidance of

         competition across numerous drugs.

                1952. Defendants were aware that their conversations were anticompetitive

         and illegal. For example, on April 19, 2013, Malek sent a text message to his entire

         sales team reminding them not to put their pricing discussions with competitors in

         writing.

                1953. Defendants’ ability to exchange information and negotiate pricing

         agreements was aided by the near constant ability of Defendants to meet in person at

         trade association meetings and conferences, see Exhibit 1, where they had the

         opportunity to, and in fact did, discuss and come to pricing agreements and discuss

         enforcing their agreements without leaving lasting electronic records of their illegal

         collusion.




                                                    505

                                               505 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 517 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1954. For example, shortly before Dr. Reddy’s and Heritage’s conversations in

         March of 2013, both Defendants attended two trade association meetings where they

         also had the opportunity to exchange information: the GPhA Annual Meeting, held

         from Feb. 20-22, 2013, in Orlando, FL; and the ECRM Retail Pharmacy Generic

         Pharmaceuticals Conference, held from Feb. 24-27, 2013, in Dallas, TX. Both of

         those trade shows were attended by most Defendants, including Dr. Reddy’s and

         Heritage.

               1955. Similarly, shortly before Par entered the market for Zoledronic Acid, its

         sales employees attended the NACDS Total Store Expo in Las Vegas, which also was

         attended by numerous Defendants (including people directly implicated in anti-

         competitive communications): Apotex (Hamilton), Aurobindo (Cunard), Citron, Dr.

         Reddy’s, Glenmark, Heritage (Glazer, Malek, O’Mara, and Sather), Lannett (Sullivan),

         Mylan (Nesta, Aigner), Sandoz, Sun (Knoblauch), Taro, Teva, West-Ward and Zydus

         (Lukasiewicz).

               1956. When Par finally entered the market in late 2013, it announced list prices

         even higher than those of Heritage and Dr. Reddy’s. List prices for Dr. Reddy’s,

         Heritage and Par remained elevated thereafter. As it had done in the Doxy Mono

         market discussed above, Par sought to avoid price competition. Although it was the

         third generic manufacturer into the market, Par did not undercut the prices of

         Heritage and Dr. Reddy’s in an effort to gain market share, as normally happens in a




                                                  506

                                              506 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 518 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         competitive market for a generic pharmaceutical product and would have happened

         here, but for Defendants’ anticompetitive agreement.

                1957. Instead, Par complied with the terms of Defendants’ overarching

         conspiracy and imposed higher prices than a competitive market would have allowed

         and prevented price erosion in the market for Zoledronic Acid.

                1958. No shortages or other market features can explain Defendants’ elevated

         prices for Zoledronic Acid during the Relevant Period.

                1959. The elevated prices of Zoledronic Acid resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused Plaintiff to pay more than

         it would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                1960. The unlawful agreement among Dr. Reddy’s, Heritage, and Par,

         regarding Zoledronic Acid, was part of all Defendants’ overarching conspiracy to

         unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                BE. Cefpodoxime Proxetil
                1961. Generic Cefpodoxime Proxetil (“Cefpodoxime”) is an antibiotic used to

         treat a wide variety of bacterial infections. It is sold in both oral suspension and tablet

         form, both of which are subjects of this Complaint.




                                                     507

                                                507 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 519 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1962. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Cefpodoxime, as follows:

                1963. On January 3, 2013, SW-3 at Sandoz called SW-6, who by that time had

         left Fougera/Sandoz and worked at Aurobindo. The call lasted two minutes. The

         next day, on Friday, January 4, SW-6 called SW-3 twice, with one call lasting three

         minutes. A few minutes after hanging up, SW-3 then called his boss, Kellum, and

         they spoke for nine minutes. After that call, Kellum sent an e-mail to R.T., a senior

         sales and marketing executive at Sandoz.

                1964. The following business day, on Monday, January 7, 2013, SW-6 at

         Aurobindo and SW-3 at Sandoz exchanged three calls, including one lasting six

         minutes. During these calls, SW-6 confirmed that Aurobindo planned to launch both

         formulations of Cefpodoxime that week. SW-3 also told SW-6 that Sandoz planned

         to increase pricing on both formulations by 20%. SW-6 advised that Aurobindo was

         looking for 40% share and would start by targeting Cardinal and CVS. In turn, SW-3

         gave Sandoz’s co-conspirator specific, non-public, contract price points that Sandoz

         was charging those customers, and SW-3 noted this in his notes.

                1965. In addition, on these calls, the two men also discussed Aurobindo’s

         impending launch of Cefdinir Capsules and Cefdinir Oral Suspension, among other

         products, which are discussed elsewhere in this Complaint.




                                                     508

                                                508 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 520 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1966. Shortly after speaking with each other, SW-6 called Grauso and SW-3

         called Kellum to report back what they had discussed. Those calls, all of which

         occurred in the space of less than an hour on January 7, 2013, are detailed as follows:

               at 4:44 pm, SW-6 at Aurobindo called SW-3 at Sandoz for two minutes;

               at 4:47 pm, SW-3 called SW-6 back and they spoke for six minutes;

               at 4:53 pm, SW-6 called his boss, Grauso, for one minute, likely a voice-mail;

               and at the same time, SW-3 called his boss, Kellum, for seven minutes, at the

               conclusion of which call,

               at 5:00 pm, SW-3 called back SW-6 for two minutes; and, finally, at 5:11 pm,

               Grauso returned SW-6’s call, and they spoke for approximately a quarter-hour.

               1967. Two days later, on January 9 and 11, the day that Sandoz increased WAC

         pricing on Cefpodoxime, SW-3 and SW-6 exchanged three more calls. After speaking

         with each other, SW-3 called Kellum and SW-6 called Grauso to report back what

         they had discussed. This call pattern is detailed in the chart below:




                                                    509

                                               509 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 521 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1968. Due to an issue at its manufacturing facility, Aurobindo’s launch of

         Cefpodoxime was delayed and the company was unable to launch in January, 2013, as

         planned.

               1969. The following month, on February 24-27, ECRM held its annual Retail

         Pharmacy Generic Pharmaceuticals Conference in Dallas, Texas. Representatives

         from Aurobindo and Sandoz were in attendance, including SW-6 and Grauso from

         Aurobindo and Kellum, SW-3, and SW-2 from Sandoz.

               1970. Two months after that, on April 17, 2013, SW-6 (Aurobindo) called SW-

         3 at Sandoz. The call lasted two minutes. Less than an hour later, SW-3 called SW-6

         back and they spoke for six minutes. The next day, on April 18, SW-6 called SW-3

         and they spoke for ten minutes. That same day, Aurobindo launched both

         formulations of Cefpodoxime and matched Sandoz’s increased WAC pricing.

               1971. On April 30, SW-3 and SW-6 exchanged three phone calls, including one

         call lasting three minutes. On these calls, they again discussed Aurobindo’s launch of

         Cefpodoxime Tablets, including that Aurobindo was looking for 40-50% market

         share. They also discussed specific customers that Aurobindo was targeting. SW-3 ’s

         took contemporaneous notes from these calls.

               1972. Three weeks later, in accordance with the plan, on May 22, 2013,

         Aurobindo made an offer to CVS for Cefpodoxime Tablets, which CVS accepted the

         very next day.




                                                   510

                                              510 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 522 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               1973. Similarly, at the end of that summer, on August 29, 2013, Aurobindo

         made an offer to ABC for Cefpodoxime Tablets. The next day, on August 30, ABC

         e-mailed Sandoz to advise that it had received a competitive offer and asked whether

         Sandoz wanted to bid to retain the business. On September 4, S.G., a Sandoz sales

         executive, responded to ABC and declined the opportunity. Later that same day,

         ABC awarded the business to Aurobindo.

               1974. Aurobindo would also win awards for Cefpodoxime Tablets at

         McKesson and several other smaller customers, without substantially eroding the high

         pricing in the market.

               1975. On September 9, P.S., an Aurobindo sales and marketing executive,

         asked Grauso to submit a bid for Wal-Mart’s Cefpodoxime business. Given the

         market share breakdown, Grauso gave his approval to submit a bid to Wal-Mart.

         Thereafter, on September 30, 2013, the customer accepted the bid and awarded

         Aurobindo its indirect business.

               1976. No shortages or other market features can explain Defendants’ price

         increases for generic Cefpodoxime during the Relevant Period.

               1977. The elevated prices of generic Cefpodoxime resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                                                   511

                                               511 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 523 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                1978. The unlawful agreement between Defendants Fougera/Sandoz and

         Aurobindo, regarding generic Cefpodoxime, was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                BF.    Budesonide Inhalation Suspension
                1979. Generic Budesonide Inhalation Suspension (“Budesonide Inhalation”) is

         an anti-inflammatory corticosteroid, administered through inhalers or similar devices,

         and is used to prevent asthma attacks. Budesonide Inhalation works directly in the

         lungs to make breathing easier by reducing the irritation and swelling of the airways.

         There are other, non-inhalation uses of the Budesonide molecule, which are described

         elsewhere in this Complaint.

                1980. Budesonide Inhalation has been commercially available in the United

         States since the 1980’s. At all relevant times, the market for generic Budesonide

         Inhalation Suspension is and was mature. Budesonide Inhalation Suspension has

         been commercially available in the United States in a generic form for decades.

                1981. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Budesonide Inhalation, at least as follows:

                1982. During the Relevant Period, Defendants Actavis and Teva dominated

         the market for Budesonide Inhalation – but, initially, only Teva did. Teva obtained




                                                     512

                                                512 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 524 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         approval to market Budesonide Inhalation in November, 2008. Prior to February of

         2015, Teva controlled almost the entire market for generic Budesonide Inhalation.

               1983. Thus, for years, Teva was the only company in the market for generic

         Budesonide Inhalation – Teva was “the only game in town,” as Defendants

         sometimes referred to a single-player market.

               1984. Teva knew, however, that Actavis had filed a legal action challenging the

         validity of the patent on the brand drug and that it likely would allow additional

         competition into the generic market shortly.

               1985. By February, 2013, that litigation had progressed to the point that a

         ruling on whether Actavis was likely to issue on whether Actavis would be allowed to

         market the drug. Teva knew it needed to address this potential competitive threat

         immediately – but, because the potential so-called “competitor,” Actavis, and Teva

         were both members of Defendants’ cartel, Teva was not worried about competition,

         per se. Teva knew, however, that in accordance with Defendants’ cartel agreement,

         Teva would have to cede market share to the new entrant.

               1986. So rather than seeking to gain market share before any additional

         competition could enter the market, Teva instead raised its prices, so that when Teva

         did cede share, it would not lose as much dollar revenue.

               1987. Thus, effective February 8, 2013, Teva raised the WAC price for its

         Budesonide Inhalation by 9%. This was a relatively modest increase compared to

         many of the other cartel price increases alleged in this complaint, but that was because

                                                    513

                                               513 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 525 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         as the only player in the generic market, Teva’s price was already high – so high that

         that 9% price increase added $51 million to Teva’s annual revenues.

                1988. Teva’s concerns about facing competition in this lucrative market were

         well-founded: less than two months later, on Monday, April 1, Actavis won a legal

         challenge in federal district court against the brand manufacturer, declaring the patent

         for the brand drug, Pulmicort Respules, invalid.

                1989. Actavis had been planning to launch the product “at risk,” i.e. when a

         generic manufacturer puts the product on the market before all appeals in the patent

         lawsuit are resolved (or in this case, even filed) and there is still a risk that the new

         generic entrant might ultimately be found to violate the patent. This is a concern in

         almost every patent case, especially given the Court of Appeals for the Federal

         Circuit’s notorious unpredictability on patent challenges and high reversal rate.

                1990. Actavis immediately put its “at-risk” launch plan into action – including

         talking to Teva. That day, David Rekenthaler of Teva called A.B., his counterpart at

         Actavis – a senior sales and marketing executive – and they spoke for approximately

         two minutes.

                1991. The next day, Tuesday, April 2, 2013, April 2, 2013 , Rekenthaler spoke

         to A.B two more times, including one call lasting a little under ten minutes. Actavis

         then immediately began shipping the product.

                1992. As with Teva, however, instead of competing to obtain market share as a

         new entrant, however, Actavis entered the market with the exact same WAC price as

                                                      514

                                                 514 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 526 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Teva. Indeed, when Teva inquired of a customer that same day to confirm Actavis’s

         pricing, Teva was informed by the customer that Actavis’s pricing was “in line with

         [Teva’s] current wholesale pricing.”

               1993. Later, further legal action from the brand manufacturer prevented

         Actavis’s entry into the market from being permanent, but in the interim, Teva and

         Actavis we able to obtain supra-competitive profits, which Teva continued to rake in

         after Actavis’s departure.

               1994. Actavis’s re-entry into the Budensonide Inhalation market was likewise

         co-ordinated with Teva: on Tuesday, February 10, 2015, Rekenthaler (at Teva) and

         Falkin (at Actavis) spoke by phone.

               1995. Again, that the 2013 Actavis-Teva communications were via A.B. at

         Actavis, but the 2015 Actavis-Teva communications were via Falkin at Actavis,

         illustrates the institutional, rather than merely personal, nature of the companies’ co-

         operation.

               1996. Later that week, on Friday, February 13, 2015, Rekenthaler informed

         other Teva employees of Actavis’s plans to enter the market, telling them that

         “Actavis is intending on shipping” Budesonide Inhalation.

               1997. The next business day, on Monday, February 16, 2015, Rekenthaler and

         Falkin spoke again, this time for a bit more than twenty minutes.

               1998. The following day, Teva’s T.C. confirmed to her colleagues that Teva

         had conceded the Budesonide Inhalation accounts of two major customers to Actavis.

                                                    515

                                                515 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 527 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         She explained that the urgency for these accounts was Actavis’s concerns about

         getting product into market before it faced legal action from the brand manufacturer.

         Thus, she explained, she was working on an “exit strategy” to get Teva’s product out

         of the supply channel, so as to facilitate Actavis’s entry into this market.

                1999. A few months later, Sandoz was the next to enter the market; the same

         pattern held. Rather than compete for customers with better prices, Sandoz launched

         with the same WAC prices as Teva and Actavis. In return, per Defendants’ cartel

         agreement, Teva gave some of its customers to Sandoz. As a result, none of them

         had to – or, in fact, did – compete for market share.

                2000. Further, no shortages or other market features can explain Defendants’

         price increases for Budesonide Inhalation during the Relevant Period.

                2001. The elevated prices of Budesonide Inhalation resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                2002. The unlawful agreement between Defendants Teva and Actavis,

         regarding Budesonide Inhalation, was part of all Defendants’ overarching conspiracy

         to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.




                                                     516

                                                516 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 528 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                BG. Methylphenidate HCL Tablets and Methylphenidate HCL ER
                Tablets

                2003. Generic Methylphenidate HCL is used to treat attention deficit disorder

         and attention deficit hyperactivity disorder, as well as some sleep disorders. There are

         two formulations of generic Methylphenidate HCL – Immediate Release

         (“Methylphenidate IR”) and Extended Release (“Methylphenidate ER”).

                2004. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Methylphenidate IR and Methylphenidate ER, as follows:

                2005. As of November, 2012, the Methylphenidate IR market had three

         suppliers: Mallinckrodt with 43% share, Watson (Actavis) with 37%, and Sandoz with

         16%. For Methylphenidate ER, there were only two suppliers – Mallinckrodt with

         54% share and Sandoz with 16%.

                2006. On February 13, 2013, L.J., a Sandoz sales executive, sent an internal e-

         mail stating that he had heard that Mallinckrodt was experiencing supply issues on

         Methylphenidate.

                2007. A few minutes later, D.P., a senior Sandoz sales executive, forwarded

         L.J.’s email to his sales team, including to CW-3.

                2008. That same day, on February 13, 2013, CW-3 called K.K., a senior

         Mallinckrodt sales executive, and they spoke for approximately a quarter-hour.

         Immediately upon hanging up, CW-3 called Aprahamian, then a sales executive at


                                                     517

                                                517 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 529 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Actavis, and they also spoke for approximately a quarter-hour. A few hours later,

         CW-3 called D.P. of Sandoz to report back what he had learned. That call lasted ten

         minutes.

               2009. Later that day, CW-3 also sent an e-mail conveying the information he

         had obtained from his employer’s co-conspirators.

               2010. As was his customary practice, CW-3 falsely stated in the e-mail that the

         sources of his information were other sources, to keep out of writing the fact that he

         obtained the information directly from Sandoz’s co-conspirators (and ostensible

         competitors) – Mallinckrodt and Actavis (Watson). But CW-3’s superiors were aware

         that the information was coming directly from Mallinckrodt and Actavis, not a

         customer.

               2011. Having confirmed Mallinckrodt’s supply issues (and the fact that the

         market share leader would be out of the market for a period of time), Sandoz

         immediately set to work on implementing a price increase on Methylphenidate.

               2012. Indeed, less than one week later, on February 19, 2013, Sandoz prepared

         a price increase analysis for Methylphenidate to send to its internal Pricing Committee

         for approval. In the analysis, it recommended increasing price by 340% on

         Methylphenidate IR and 125% on Methylphenidate ER. Sandoz estimated that these

         increases would result in the accrual of an additional $12.9 to $36.0 million in profits.

               2013. On March 1, CW-3 at Sandoz exchanged at least nine text messages with

         Kaczmarek, then a senior executive at Mallinckrodt. Through those text messages,

                                                    518

                                               518 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 530 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         they discussed Sandoz’s price increase on Methylphenidate and specific customer

         accounts.

               2014. Further, in the days leading up to the Sandoz price increase on

         Methylphenidate, CW-3 exchanged at least 23 calls and text messages with Kaczmarek

         and K.K., which are listed in the chart below:




         During this same time period, CW-3 was also in frequent contact with Aprahamian at

         Actavis, as detailed in the table below:




                                                    519

                                                519 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 531 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2015. After this series of communications with both Mallinckrodt and Actavis,

         on March 8, 2013, Sandoz followed through with its plans and increased WAC pricing

         on Methylphenidate IR between 293% and 449%, depending on the formulation, and

         on Methylphenidate ER by 125%.

               2016. Three days later, on March 11, 2013, Aprahamian of Actavis called

         Perfetto, at that point a senior executive at Taro, and they spoke for almost an hour.

         The two competitors exchanged two more calls that day, lasting one minute and three

         minutes. Immediately upon hanging up with Perfetto, Aprahamian called CW-3 of

         Sandoz. The call lasted one minute. A few minutes later, Aprahamian called CW-3

         again and they spoke for five minutes.

               2017. The next day, on March 12, 2013, Perfetto e-mailed J.K., a senior Taro

         executive, and G.S., a senior executive at Taro’s parent company, Sun, regarding

         Methylphenidate. Perfetto referenced to one of Taro’s sister companies, which was

         also a subsidiary of Sun. When G.S. of Sun expressed some confusion over what

         product Perfetto was referring to, he sent an e-mail to clarify.

               2018. Between March 13 and April 2, 2013, CW-3 of Sandoz and Kaczmarek

         exchanged at least 29 text messages. During that same time period, CW-3 was also


                                                    520

                                               520 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 532 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         communicating frequently with his contact at Actavis (Aprahamian), who was in the

         process of transitioning to a position at Taro. Aprahamian’s first day at Taro was

         March 18, 2013, but he continued to speak frequently with Actavis colleagues after his

         departure. Those calls are detailed below:




         During his calls with Aprahamian on April 2, 2013, CW-3 took contemporaneous

         notes in his Notebook regarding Methylphenidate.

               2019. Notably, as of April 2, 2013, Actavis had not yet published increased

         WAV pricing for Methylphenidate IR and would not do so for another several weeks.

               2020. Between April 20 and April 23, 2013, the NACDS held its annual

         meeting in Palm Beach, Florida. Representatives from Sandoz, Mallinckrodt, Actavis,

         Sun, and Taro were all in attendance. These included senior executives – D.P. of

         Sandoz, Kaczmarek of Mallinckrodt, G.S. of Sun, and Perfetto and J.K. of Taro.

               2021. The day after the NACDS annual meeting had concluded, Actavis

         published increased WAC pricing for Methylphenidate IR that matched Sandoz’s


                                                  521

                                              521 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 533 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         WAC pricing. Two days later, on April 26, 2013, Sun entered the Methylphenidate IR

         market and matched its competitors’ WAC pricing. And, one week later, on May 1,

         2013, Mallinckrodt reentered the market and matched competitor WAC pricing on

         both formulations. That same day, Kaczmarek sent a text message to CW-3 of

         Sandoz.

                2022. No shortages or other market features can explain Defendants’ price

         increases for generic Methylphenidate IR and Methylphenidate ER during the

         Relevant Period.

                2023. The elevated prices of generic Methylphenidate IR and Methylphenidate

         ER resulted from Defendants’ anticompetitive conduct, injured Plaintiff and caused

         Plaintiff to pay more than it would have paid in a free and fair market, and will

         continue indefinitely at these elevated levels unless Defendants’ conduct in

         furtherance of their conspiracies is enjoined by this Court.

                2024. The unlawful agreements among Defendants Fougera/Sandoz,

         Mallinckrodt, and Actavis/Taro, regarding generic Methylphenidate IR and

         Methylphenidate ER, were part of all Defendants’ overarching conspiracy to restrain

         trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

         at Issue.

                BH. Pioglitazone HCL Metformin HCL Tablets

                2025. Generic Pioglitazone HCL Metformin HCL (“Pioglitazone Metformin”),

         is used to control high blood sugar in patients with type 2 diabetes mellitus.

                                                    522

                                               522 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 534 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2026. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Pioglitazone Metformin, as follows:

                2027. Prior to February, 2013, Mylan and Teva were the only suppliers to the

         market for Pioglitazone Metformin. As a result of settling patent litigation with the

         brand manufacturer, Mylan was entitled to 180 days of exclusivity as the first-to-file

         generic and Teva acquired the right to market the authorized generic. During that

         period, Mylan and Teva split the market roughly equally, with Teva controlling 48%

         share and Mylan controlling 52%.

                2028. Mylan and Teva’s 180-day exclusivity period expired on February 13,

         2013, and Aurobindo and Torrent Pharmaceuticals entered the market on that date.

         Although Sandoz also planned to enter at that time, the company ran into regulatory

         obstacles that delayed its launch until April 16.

                2029. In advance of Aurobindo’s entry, CW-6 and Grauso were in frequent

         communication with their contacts at Mylan and Teva to discuss, among other things,

         Aurobindo’s entry into the Pioglitazone Metformin market. On these calls, the

         competitors spoke about pricing and the allocation of market share to the new

         entrant.

                2030. For example, in the week leading up to Aurobindo’s entry on February

         13, CW-6 exchanged at least nine calls with Jim Nesta, a senior sales executive at

         Mylan. At the same time, Grauso was communicating with his contacts at Teva,

                                                     523

                                                523 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 535 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         exchanging at least twenty-one calls with sales executives Kevin Green and T.S. These

         calls are detailed in the chart below:




                2031. Illustrating the substance of these calls, on February 12, 2013, T.S., a

         Teva sales executive, spoke to Grauso at Aurobindo for approximately ¾ hour.

         Shortly after that call, T.S. sent an internal e-mail.

                2032. At the same time, Mylan and Teva were communicating with each other.

         In the week leading up to Aurobindo's entity on February 13, 2013, Green at Teva


                                                      524

                                                  524 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 536 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         exchanged at least 17 calls with Nesta at Mylan. These calls are detailed in the chart

         below:




                  2033. Similarly, Green of Teva exchanged several calls with his contacts at

         Sandoz, Kellum and CW-2. These calls are detailed in the chart below:




                  2034. On February 7, 2013, the same day that Green talked to both Kellum

         and CW-2, both of those Sandoz employees participated in a conference call in which

         they discussed Pioglitazone Metformin.

                  2035. Finally, the new entrants, Sandoz and Aurobindo, were also

         communicating directly with each other regarding Pioglitazone Metformin. For


                                                     525

                                                525 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 537 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         example, CW-3 at Sandoz and CW-6 at Aurobindo exchanged at least six calls

         between February 13-19, 2013, as detailed in the chart below:




         During their calls on February 19, 2013, CW-6 and CW-3 discussed specific

         customers and price-points for Pioglitazone Metformin, and the fact that Aurobindo

         had already picked up Cardinal as a customer.

               2036. By mid-April, Aurobindo had secured approximately 20% of the

         Pioglitazone Metformin market, including Cardinal, a portion of the CVS business,

         Costco, and several other smaller customers.

               2037. Between February 24 and February 27, 2013, ECRM held its annual

         Retail Pharmacy Generic Pharmaceuticals Conference in Dallas, Texas.

         Representatives from Aurobindo and Sandoz attended, including CW-6 and Grauso

         from Aurobindo and CW-3 and Kellum from Sandoz.

               2038. A month and a half later, on April 16, 2013, Sandoz finally received

         FDA approval to market Pioglitazone Metformin. The next day, CW-1, a Sandoz

         senior pricing executive, e-mailed the sales team.

               2039. That same day, CW-3 exchanged two calls with CW-6 of Aurobindo

         lasting two minutes and six minutes. The next day, on April 18, 2013, the two

                                                   526

                                               526 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 538 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         competitors spoke again for ten minutes. During that call, CW-6 provided CW-3 with

         Aurobindo’s dead net prices at several customers, including Cardinal and CVS.

               2040. At the same time, Sandoz was speaking with Teva. On April 18 and

         April 19, 2013, CW-2, a Sandoz senior sales executive, spoke three times with Green

         of Teva, including two calls lasting four minutes and one call lasting eight minutes.

               2041. Later in the evening, CW-1 e-mailed Kellum and others at Sandoz

         regarding Pioglitazone Metformin. Sandoz subsequently submitted an offer to ABC

         on April 22, 2013.

               2042. The next day, on April 23, 2013, ABC e-mailed Teva to inform it that

         Sandoz had made an offer for Pioglitazone Metformin and asked whether Teva

         intended to bid to retain the business.

               2043. Three days later, on April 26, 2013, Teva declined to bid to retain the

         business and noted that in Delphi, Teva’s internal strategic tracking database. That

         same day, ABC awarded the business to Sandoz.

               2044. Also, that same day, on April 26, 2013, Sandoz officially entered the

         market and published WAC pricing that matched its co-conspirators.

               2045. No shortages or other market features can explain Defendants’ price

         increases for generic Pioglitazone Metformin during the Relevant Period.

               2046. The elevated prices of generic Pioglitazone Metformin resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

                                                   527

                                               527 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 539 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                2047. The unlawful agreement among Defendants Sandoz, Teva, Mylan, and

         Aurobindo, regarding generic Pioglitazone Metformin, was part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

                BI.    Tizanidine
                2048. Aptly illustrating the overlapping rings of the different subparts of

         Defendants’ overarching conspiracy, in the same timeframe as Defendants Dr.

         Reddy’s, Heritage, and Par were implementing the Zoledronic Acid part of

         Defendants’ overarching conspiracy, Dr. Reddy’s was simultaneously working with

         Defendants Sandoz and Mylan on a different drug that was also part of Defendants’

         overarching conspiracy: Tizanidine.

                2049. Generic Tizanidine (“Tizanidine”) is used to treat muscle spasticity due

         to spinal cord injury or multiple sclerosis.

                2050. Tizanidine had been on the market for years and as a result, its price had

         eroded signficantly.

                2051. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         Tizanidine, as follows:




                                                        528

                                                528 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 540 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2052. As of May, 2013, Defendants Sandoz, Mylan, and Dr. Reddy’s were

         sellers in the Tizanidine market. At that time, Dr. Reddy’s was dominant in the

         market with 59% market share – because it had the lowest prices and in a commodity

         market, such as generic pharmaceuticals generally and Tizanidine in particular, market

         share follows pricing – while Mylan had 24% and Sandoz had 17%.

               2053. Dr. Reddy’s led the increase on this product on Monday, May 13, 2013,

         increasing its Tizanidine WAC price and contract pricing by a factor of ten.

               2054. Sandoz was thrilled when it learned that Dr. Reddy’s was going to

         increase its price on Tizanidine by such a large multiple. On May 10, the Friday before

         the price increase, a national account executive at Sandoz (“S.G.”), sent an internal e-

         mail noting this achievement by their nominal competitor.

               2055. On the day Dr. Reddy’s published its new WAC pricing for Tizanidine

         (Monday, May 13, 2013), Jim Nesta of Mylan called SW-4 at Sandoz and they spoke

         for 4 minutes. Two days later, a senior sales executive at Sandoz, who will be referred

         to in this Complaint as SW-l, sent an internal e-mail to Kellum regarding this.

               2056. Meanwhile, Mylan’s Nesta and Sandoz’s SW-4 continued their

         discussions regarding Tizanidine price increases, and Nesta brought a national account

         executive at Dr. Reddy’s (“J.A.”) into the loop on the discussions, as follows: on

         Monday, May 20, SW-4 (the one who was supposedly worried about her job security

         at Sandoz and had called Nesta the previous August and/or September under the

         guise of seeking employment at Sandoz) called Nesta for a few seconds, but to talk

                                                    529

                                               529 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 541 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         about Tizanidine pricing, not her resume or employment. The next day, J.A. from

         Reddy’s also called Nesta twice, but speaking for less than a minute each time, and

         perhaps not speaking at all the first time.

                2057. On Thursday, May 23, Sandoz’s price increase was imminent, and SW-4

         called Mylan’s Nesta again, also for less than a minute; Nesta returned that call, the

         two spoke for a minute and a half, and then Nesta sent two text messages to J.A. at

         Dr. Reddy’s.

                2058. The next day, Friday, May 24 – less than two weeks after Dr. Reddy’s

         astronomical price increase – Sandoz matched Dr. Reddy’s increased Tizanidine

         pricing, and in one formulation, actually exceeded it. Nesta called J.A. one more time

         that day, and then they did not speak again until August.

                2059. Notably, however, while the resulting pricing was the same as Dr.

         Reddy’s, because Sandoz’s pre-increase pricing was higher than Dr. Reddy’s, Sandoz’s

         increases had to be by lower amount, and lower percentages, as Dr. Reddy’s, to get to

         the same final price.

                2060. As a result, Sandoz’s increases were “merely” between 248% and 344%

         – still outrageous and significant, but noticeably less than Dr. Reddy’s 900% increase.

         The reason the price increases were sudden, dramatic, almost simultaneous, but by

         very materially different amounts and percentages, is because they were the result of

         Defendants’ overarching conspiracy, rather than from external market conditions –

         and Defendants wanted identical, inflated prices on their products.

                                                       530

                                                530 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 542 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2061. Mylan followed with similar pricing a month later, on July 2.

                2062. No shortages or other market features can explain Defendants’ price

         increases for Tizanidine during the Relevant Period.

                2063. The elevated prices of Tizanidine resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused Plaintiff to pay more than

         they would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                2064. The unlawful agreement between Mylan, Dr. Reddy’s, and Sandoz

         regarding Tizanidine was part of all Defendants’ overarching conspiracy to

         unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                BJ.    Oxaprozin Tablets
                2065. Generic Oxaprozin tablets (“Oxaprozin”) are a non-steroidal anti-

         inflammatory drug (NSAID) indicated for the treatment of signs and symptoms of

         osteoarthritis and rheumatoid arthritis.

                2066. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Oxaprozin as follows:

                2067. In the days and weeks leading up to Greenstone’s entry into the

         Oxaprozin market, Kevin Green at Teva and Robin Hatosy (“Hatosy” or “R.H.”), a


                                                     531

                                                531 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 543 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Greenstone account executive, were in frequent communication by phone and text to

         co-ordinate the entry, as set forth in more detail below, beginning on March 6, with a

         10-minute call:




               2068. During these communications, Teva agreed with Greenstone to concede

         certain, specific customers to Greenstone in order to avoid competition and price

         erosion resulting from Greenstone’s entry.

               2069. Part of the understanding between the companies was that Teva would

         concede at least two large customers – CVS and Cardinal – to Greenstone, and that

         Teva would retain Walmart as a customer.

               2070. Greenstone entered the market for Oxaprozin 600mg Tablets on March

         27, 2013. It entered with the exact same WAC pricing as Teva. The same day,

         however, Teva learned that Greenstone was trying to cheat on the agreement by

         approaching Walmart: that day, T.C. (at Teva) forwarded to his colleagues, Green and



                                                   532

                                              532 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 544 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Rekenthaler, an e-mail that T.C. had received from Walmart that day. The e-mail was

         asking for a price reduction on Oxaprozin 600mg tablets because Walmart had

         received a new bid from a competitor, which T.C. and Rekenthaler knew (or found

         out) to be Greenstone. Rekenthaler’s immediate reaction to T.C.’s e-mail was “Great.

         More idiots in the market...”

                2071. In subsequent e-mails between T.C. and Rekenthaler, T.C. reminded

         Rekenthaler that, pursuant to the agreement with Greenstone, “[w]e just conceded at

         cardinal . . . remember[?]” Rekenthaler corrected her, noting Teva had conceded both

         Cardinal and CVS to Greenstone. Rekenthaler remarked that “[t]hey should not have

         gone to Walmart. Poor strategy on their part for sure.” In her reply, T.C. made it

         clear that there was an understanding between Teva and Greenstone, writing in an e-

         mail entitled “RE: Oxaprozin 600mg Tab,” at 4:36 that afternoon, “I thought they

         said they were done after cardainl.. [i.e., Cardinal] I am pissed.”

                2072. Within an hour, Green called Robin Hatosy at Greenstone, but she did

         not answer. The next morning, March 28, at 8:06 am, T.C. sent an e-mail to Walmart

         stating: “Addressing this morning...” Less than a half hour later, she sent an e-mail to

         Green, stating: “CALL ME IN MY OFFICE when you get a chance.” After Green

         spoke to T.C., he immediately called Hatosy at Greenstone. Hatosy (identified as

         “R.H.” in the chart below), in turn, and illustrating the institutional, rather than merely

         inter-personal, nature of Defendants’ collusion, relayed the information from Green




                                                     533

                                                533 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 545 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         to her boss at Greenstone, Jill Nailor, in a series of conversations and text messages

         over the course of that morning, and later in the day, as set forth below:




                2073. During those conversations, Greenstone agreed to withdraw its offer to

         Walmart, and instead honor its agreement with Teva. As a result, shortly before the

         final phone-call illustrated above, at 1:22 pm that day, after several of the

         communications outlined above, Walmart sent an e-mail to T.C. at Teva, confirming

         that Greenstone had in fact withdrawn its offer: “FYI – I just received word from

         Greenstone that they have met their market share and the proposal has expired.

         Please see what you can do with pricing.” T.C. forwarded the e-mail to her Teva

         colleague, Green, with a one-word response making it clear that Teva would not be

         reducing its price for Oxaprozin: “FUNNY.”

                2074. Pursuant to the agreement between Greenstone and Teva, there was

         very little price erosion as a result of Greenstone’s entry.

                2075. A couple of months later, as Defendant Dr. Reddy’s was preparing to

         enter the market for Oxaprozin (discussed next), a Dr. Reddy’s employee commented

         positively that “[p]ricing [is] still high” on Oxaprozin. That same employee also talked


                                                     534

                                                534 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 546 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         to wholesaler Cardinal about the drug, and explained that “Cardinal switched to

         Greenstone. Teva was ‘fine’ with it!”

               2076. Dr. Reddy’s had also been having internal discussions about re-launching

         Oxaprozin in June of that year. In March, 2013 , the plan was to target one large

         chain and one large wholesaler in order to obtain at least 30% market share. Two

         months later, in May, Dr. Reddy’s adjusted its market share expectations down to

         20%, after Greenstone and Sandoz both launched Oxaprozin.

               2077. The following month, on June 13, 2013, members of the Dr. Reddy’s

         sales force met for an “Oxaprozin Launch Targets Discussion” to “discuss launch

         targets based on the market intelligence gained by the sales team.”

               2078. Shortly thereafter, on June 27, Dr. Reddy’s re-launched Oxaprozin with

         the same WAC price as Teva. At the time, Teva had 60% market share. Dr. Reddy’s

         almost immediately got the Oxaprozin business at two customers, Keysource and

         Premier. Dr. Reddy’s also challenged for Teva’s business at McKesson, but Teva

         reduced its price to retain that customer.

               2079. Wanting to obtain a large account, Dr. Reddy’s turned its sights to

         Walgreens. At a July 1 sales and marketing meeting, there was an internal discussion

         among Dr. Reddy’s employees about “asking to see if Teva would walk away from the

         business” at Walgreens – while Defendants’ cartel had rules about what generally

         constituted a so-called “fair share,” it did not dictate which accounts were to be




                                                      535

                                               535 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 547 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         retained or dropped to obtain that share, resulting in some friction between cartel

         members, particularly during the cartel’s earlier years of operation.

               2080. As a result, within a week, Dr. Reddy’s had learned that Teva would

         defend the Walgreens account and recognized that Dr. Reddy’s would have to “bid

         aggressively” to obtain that customer.

               2081. Dr. Reddy’s did bid aggressively for the Walgreens Oxaprozin account.

         On or around July 14, 2013, Walgreens informed Green, a National Account Director

         at Teva, that Dr. Reddy’s had made an unsolicited bid for the Oxaprozin business, at a

         price of roughly half of Teva’s current price. Green wrote that Walgreens did not

         “want to move but obviously want[s] the price.”

               2082. A week and a half later, on July 23, while the Dr. Reddy’s offer to

         Walgreens was still pending, J.A. at Dr. Reddy’s telephoned Green. Illustrating the

         institutional (rather than merely personal), nature of the relationship among members

         of Defendants’ cartel, that is the only phone call ever between these two individuals

         that Plaintiff is aware of. It lasted for approximately five minutes.

               2083. This is the key tenet of Defendants’ cartel: rather than compete for

         customers (and thereby drive prices down), instead co-operate and allocate customers

         among cartel members, thus keeping prices high. But in the earlier years, more

         communication was used to avoid the frictions in figuring out which accounts for

         which products went with which cartel members.




                                                    536

                                               536 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 548 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2084. Thus, wo days after the singular call between J.A. and Green, Green

         wrote that “[i]f we give D[r. Reddy’s] this business, they may be satisfied. I will see if

         I can find this out.” Green also warned, however, that if Teva decided to defend and

         keep the Walgreens account, Dr. Reddy’s would “just go elsewhere” – meaning that

         Dr. Reddy’s would continue to offer unsolicited bids to Teva customers, thereby

         driving prices down.

                2085. While deciding whether to match the Dr. Reddy’s offer at Walgreens or

         concede the business to Dr. Reddy’s, Teva engaged in internal discussions about

         strategy. On July 29, K.G. – Green’s and Patel’s boss at Teva – suggested keeping the

         Walgreens account, but conceding Econdisc (Teva’s next largest Oxaprozin customer)

         to Dr. Reddy’s.

                2086. Eager to avoid any further price erosion from Dr. Reddy’s, Rekenthaler

         asked Patel to “look at our business on Oxaprozin in order to accommodate Dr.

         Reddy’s entry.” Rekenthaler’s goal was for Teva employees to identify customers

         (other than Walgreens) that Teva could concede to Dr. Reddy’s, in order to satisfy Dr.

         Reddy’s’ market share goals, but without sacrificing price to get there.

                2087. At 12:33 pm that day (July 29, 2013), Patel in turn asked a colleague to

         “run the customer volume and profitability analysis for Oxaprozin.” It was typical at

         Teva to run this type of report before negotiating market share with a fellow

         conspirator. At 2:20 pm, that colleague provided the information to Patel, copying

         Rekenthaler and K.G. With this information now in hand, less than an hour later,

                                                     537

                                                537 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 549 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Rekenthaler called T.W., a Senior Director of National Accounts at Dr. Reddy’s. The

         call lasted two minutes, and was their only telephone conversation in 2013.

               2088. After this conversation with Dr. Reddy’s, Teva decided to maintain the

         Walgreens business, but concede the Econdisc business. The following week, on

         August 7, Teva conceded the Econdisc Oxaprozin business to Dr. Reddy’s. Green

         listed “Strategic Market Conditions” in Teva’s Delphi database as the reason.

               2089. By September, Dr. Reddy’s achieved its goal of obtaining 20% of the

         market for generic Oxaprozin. At that time, Dr. Reddy’s customers included

         Econdisc, Keysource, and Premier.

               2090. No shortages or other legitimate market features can explain

         Defendants’ pricing for Oxaprozin during the Relevant Period.

               2091. The elevated prices of Oxaprozin resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused Plaintiff to pay more than

         it would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               2092. The unlawful agreement among Teva, Dr. Reddy’s, and Sandoz on

         generic Oxaprozin was part of all Defendants’ overarching conspiracy to

         unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.




                                                    538

                                               538 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 550 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                BK. Meprobamate
                2093. Generic Meprobamate (“Meprobamate”) is used to treat short-term

         anxiety, tension, and insomnia.

                2094. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Meprobamate as follows:

                2095. Early in the Relevant Period, the market for generic Meprobamate was

         dominated by its sole suppliers: Heritage, Dr. Reddy’s, and Actavis. In 2013, Actavis

         exited the Meprobamate market, which left Heritage and Dr. Reddy’s as the two

         remaining suppliers in the market. Heritage wanted to use Actavis’s exit from the

         market as a pretext for price increases.

                2096. While Dr. Reddy’s and Heritage were negotiating pricing and market

         share for Zoledronic Acid (as discussed above), they also were discussing pricing for

         Meprobamate.

                2097. By March 21, 2013, O’Mara had already been discussing the pricing of

         Zoledronic Acid with Dr. Reddy’s Adams for several months. But on that day,

         Heritage’s CEO Malek e-mailed O’Mara and Edelson, instructing them to

         communicate to Dr. Reddy’s—the only remaining competitor in the Meprobamate

         market—that Heritage wanted to increase the price on Meprobamate. Malek’s

         proposed price increase was approximately four times the current price.




                                                     539

                                                539 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 551 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2098. On March 22, during the same time they were exchanging price

         information for Zoledronic Acid with Dr. Reddy’s, Heritage’s O’Mara spoke to Dr.

         Reddy’s Adams for nine minutes about at least Meprobamate, and likely also

         Zoledronic Acid. During that conversation, Dr. Reddy’s and Heritage reached an

         agreement to, at a minimum, raise the price of Meprobamate. O’Mara confirmed the

         agreement in an e-mail to Malek that same day, stating, “Dr. Reddy’s is on board.”

               2099. Three days later, on March 25, Malek emailed O’Mara about the

         agreement, and O’Mara responded again confirming that Dr. Reddy’s would “follow

         suit” if Heritage raised the price on Meprobamate.

               2100. In a competitive market, a supplier risks losing market share if it raises

         price, but Dr. Reddy’s assurance to Heritage that it would “follow suit” eliminated

         that risk—and eliminated price competition in the market for Meprobamate.

               2101. During this period, Dr. Reddy’s was having supply issues with

         Meprobamate, and Heritage’s O’Mara reported that this “lack of inventory” kept Dr.

         Reddy’s prices “stationary.” As a result of these supply issues, on March 27, 2013,

         ABC asked Heritage to give a bid on both formulations of Meprobamate.

               2102. Malek immediately forwarded the RFP internally and discussed

         Heritage’s proposed response. Malek’s response to this internal discussion reflected a

         clear understanding and an intention to abide by the agreement between Heritage and

         Dr. Reddy’s on pricing for Meprobamate. This agreement was confirmed in a short

         conversation between Heritage and Dr. Reddy’s on March 29, 2013.

                                                   540

                                              540 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 552 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2103. A few weeks later, in April of 2013, Dr. Reddy’s approached Heritage to

         discuss obtaining additional Meprobamate market share and asked Heritage to give up

         a specific large pharmacy chain. Because of their agreement, Heritage gave up some

         of its market share to Dr. Reddy’s.

               2104. Heritage sent an e-mail to the large pharmacy chain on April 24, 2013,

         and on May 17, Heritage’s Malek provided Dr. Reddy’s with clarifying information

         about precisely which business Heritage had agreed to give up to Dr. Reddy’s.

               2105. Heritage’s O’Mara called Adams, his counterpart at Dr. Reddy’s, on May

         17, 2013. The two subsequently spoke on May 21, 2013 for nearly seven minutes.

               2106. As a result of Heritage and Dr. Reddy’s agreement, both raised

         Meprobamate prices across the board. Their price increases were nearly simultaneous.

         Heritage’s price increase became effective in late April, 2013, and Dr. Reddy’s price

         increases became effective in early May. Heritage and Dr. Reddy’s imposed identical

         list prices for 200mg Meprobamate tablets (an increase of nearly 400%) and 400mg

         Meprobamate tablets (an increase of approximately 350%). AWP prices for both

         products were also elevated. Both list and AWP prices remained elevated above

         competitive levels thereafter.

               2107. Dr. Reddy’s supply issues with Meprobamate do not explain Defendants’

         abrupt, simultaneous, and identical price increases, in whole or in part, and no other

         product shortages or other market changes can explain Defendants’ abrupt,

         simultaneous, and identical price increases.

                                                   541

                                               541 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 553 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2108. Dr. Reddy’s and Heritage’s Meprobamate pricing discussions happened

         nearly simultaneously with their pricing and market share discussions about

         Zoledronic Acid.

                2109. Further, as discussed above, Defendants’ ability to quickly reach

         agreement on market share and price increases was a function of their overarching

         conspiracy to fix prices across the markets for generic pharmaceuticals and was

         further aided by the prevalence of trade association meetings and conferences where

         the parties met in person. Heritage, Dr. Reddy’s, and representatives of other

         Defendants attended at least three such meetings when these price increases were

         being discussed.

                2110. Heritage and Dr. Reddy’s continued to discuss pricing for Meprobamate

         throughout the Relevant period. For example, Meprobamate was identified during

         the April 22, 2014 Heritage teleconference as one of the numerous drugs targeted for

         a price increase.

                2111. On April 24, 2014, a Heritage employee—likely Matt Edelson—

         exchanged six text messages with his contact at Dr. Reddy’s about pricing for

         Meprobamate, and likely other drugs, as well. The two spoke briefly on May 6, 2014.

                2112. On May 8, 2014, Malek e-mailed the Heritage sales team requesting an

         update on the status of agreements with competitors so that Heritage could move

         forward with the price increases discussed on April 22, 2014. A Heritage employee




                                                   542

                                              542 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 554 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         (likely Edelson) responded to Malek that he was awaiting feedback from one

         competitor (believed to be Dr. Reddy’s) about the drug Meprobamate.

                  2113. No shortages or other market features can explain Defendants’ price

         increases for Meprobamate during the Relevant Period.

                  2114. The elevated prices of Meprobamate resulted from Defendants’

         anticompetitive conduct and will continue indefinitely at these elevated levels unless

         Defendants’ conduct in furtherance of their conspiracies is enjoined by this Court.

                  2115. The unlawful agreement between Dr. Reddy’s and Heritage regarding

         Meprobamate was part of all Defendants’ overarching conspiracy to unreasonably

         restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  BL. Bromocriptine Mesylate
                  2116. Generic Bromocriptine Mesylate Tablets (“Bromocriptine”) are used in

         the treatment of Parkinson’s disease, hyperprolactinemia (abnormally high levels of

         prolactin in the blood), and acromegaly, a syndrome where the pituitary gland

         produces excess growth hormones.

                  2117. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Bromocriptine, at least as follows:




                                                     543

                                                543 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 555 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2118. As of December, 2012, the three manufacturers dominating the market

         for Bromocriptine were Sandoz (with 65% share), Perrigo (with 30%), and Mylan

         (with 5%).

               2119. On March 1, 2013, Walgreens reached out to Sandoz, asking for a one-

         time buy for Bromocriptine because Mylan was having supply issues and would be out

         of the market for two months. On March 4, S.G. responded to Walgreens stating that

         Sandoz could not fill the request.

               2120. Viewing Mylan’s supply issues as an opportunity, S.G. forwarded his

         exchange with Walgreens to Armando Kellum, and Kellum responded within the

         hour. That same day, March 4, SW-4, a Sandoz senior sales executive, spoke with Jim

         Nesta, a senior sales executive at Mylan, for approximately four minutes. The two

         spoke again on March 11 for approximately ten minutes.

               2121. On March 22, 2013, Kellum e-mailed Sandoz’s Pricing Committee,

         recommending that Sandoz increase prices on Bromocriptine, among other products.

         In particular, Kellum sought a 200% increase to Sandoz’s WAC pricing for

         Bromocriptine.

               2122. By March 31, all members of the Sandoz Pricing Committee (which

         included Kellum and SW-1, among others) had approved the increase. The very next

         day, on April 1, SW-3, another Sandoz senior sales executive, called T.P. at Perrigo –

         the other competitor on Bromocriptine – and they spoke for approximately seventeen

         minutes. The next morning, on April 2, SW-3 called T.P. again and they spoke for

                                                   544

                                              544 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 556 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         five minutes. On this call, SW-3 conveyed to Perrigo a list of products that Sandoz

         planned to increase pricing on that month (April, 2013), including Bromocriptine, as

         well as the amount of those increases.

               2123. After hanging up with T.P., SW-3 called his boss at Sandoz, Kellum.

         The call lasted one minute. A few hours later, SW-3 called SW-1, a senior pricing

         executive at Sandoz, and they spoke for approximately 10 minutes.

               2124. The next day, on April 3, Sandoz held an internal meeting attended by

         sales and pricing personnel, including SW-3, SW-4, SW-1, and Kellum, to discuss the

         upcoming Sandoz price increases, including Bromocriptine.

               2125. Two days later, on April 5, Sandoz implemented the Bromocriptine

         increase and raised WAC pricing on the product by 205%.

               2126. Mylan and Sandoz were in regular communication throughout this

         process through their employees, SW-4 and Jim Nesta. For example, during the first

         three weeks of May, 2013, SW-4 (at Sandoz) spoke with Nesta (at Mylan) regularly:

         on May 8, Nesta called SW-4 at 7:51 am and they for approximately three minutes. At

         the start of the following week, on Monday, May 13, Nesta again called SW-4, this

         time at 8:40 am, and they spoke for four minutes. At the start of the week after that,

         on Monday, May 20, SW-4 called Nesta at 10:42 am.

               2127. By late May, 2013, Mylan had resolved its supply issues and was readying

         to increase its Bromocriptine prices. To that end, on May 22, Mylan held an internal

         meeting to discuss Bromocriptine pricing.

                                                   545

                                              545 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 557 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2128. That same day, on May 22, 2013, ABC e-mailed Sandoz to request a bid

         on Bromocriptine, citing supply issues with its incumbent manufacturer. S.G., a

         Sandoz sales executive, who had a better understanding of Mylan’s plans, forwarded

         the request to Kellum.

               2129. Sandoz quickly set out to confirm the reason for ABC’s request. First

         thing the next morning, on May 23, 2013, Kellum called L.W., a sales executive at

         Mylan. The call lasted two minutes. Notably, this was the only call ever between the

         two, according to the available phone records – usually, rather than speaking directly

         to Kellum, L.W. sent and received messages with Sandoz via others, such as SW-3.

         That same morning, SW-3 spoke twice with T.P. at Perrigo and SW-4 exchanged two

         calls with Nesta at Mylan, while each kept their respective bosses informed of the

         communications and progress in the discussion among the three cartel members.

               2130. These calls, all on May 23, 2013, are detailed as follows:

               at 8:04 am, T.P. at Perrigo called SW-3 at Sandoz at for five minutes;

               at 8:33 am, SW-3’s boss, Kellum, called L.W. at Mylan for two minutes;

               at 9:13 am, SW-3 called SW-1, for seven minutes, at the conclusion of which,

               at 9:20 am, SW-3 called Kellum;

               at 10:26, T.P. at Perrigo called his boss, Wesolowski;

               then, at 10:49 am, SW-4 called Nesta at Mylan, but only for 37 seconds, likely

               leaving a voice-mail.




                                                   546

                                              546 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 558 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2131. Then, at lunch-time, Nesta returned SW-4’s call at 12:40 pm and they

         spoke for a minute and a half, and, at 2:48 pm, T.P. at Perrigo called SW-3 at Sandoz

         and they spoke for three minutes.

               2132. Immediately upon hanging up from speaking to Sandoz at 2:48 pm, T.P.

         at Perrigo then called his own boss, Wesolowski, at 2:51 pm to give a brief report on

         the Sandoz discussions, and finally, at 4:14 pm, Wesolowski returned T.P.’s call and

         they spoke for approximately a quarter-hour.

               2133. During these calls, Sandoz learned that ABC was Perrigo’s customer and

         that Perrigo might be leaving the market for Bromocriptine due to supply problems.

               2134. After this series of calls, Kellum called S.G. (both at Sandoz) and they

         spoke for approximately twenty minutes. While on the phone with Kellum, S.G. sent

         an internal e-mail, with a copy to Kellum, regarding the reason for ABC’s bid request

         on Bromocriptine.

               2135. Not wanting to upset the market balance with its fellow cartel members,

         Sandoz ultimately decided to submit an offer to ABC for a one-time buy. However,

         the customer declined the offer because Sandoz’s pricing was too high.

               2136. Just one week later, on May 31, 2013, Mylan re-entered the market and

         published WAC pricing for Bromocriptine that matched Sandoz’s increased pricing.

         In the days leading up to, and on the day of, Mylan’s price increase, the co-

         conspirators’ employees again exchanged several calls:




                                                   547

                                               547 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 559 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2137. As of June, 2013, Sandoz decided not to pursue additional market share

         on Bromocriptine.

               2138. Perrigo did not quickly follow the price increases taken by Sandoz and

         Mylan, in part due to their intermittent supply issues. As a result, Sandoz received

         several complaints from its customers that Perrigo was selling the product at a

         cheaper price.

               2139. For example, on July 22, McKesson e-mailed Sandoz requesting a price

         reduction for Bromocriptine because a competitor was selling the product. The next

         day, on July 23, SW-3 called L.W. at Mylan and they spoke for eight minutes. Within

         minutes of hanging up, SW-3 called SW-1. The call lasted two minutes. Two days

         later, Sandoz responded to McKesson and declined to lower its price.

               2140. Then, on July 29, 2013, McKesson asked Sandoz to reconsider its

         decision because otherwise it would need to request a bid from Perrigo. That same

         day, T.P. of Perrigo called SW-3, twice. Both calls lasted only a minute and were likely

         voice-mails or missed calls. The next morning, SW-3 called T.P. and they spoke for


                                                   548

                                               548 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 560 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         approximately a quarter-hour. During these calls, they discussed the fact that Perrigo

         had not followed the Sandoz and Mylan price increases on Bromocriptine. However,

         T.P. assured SW-3 that Perrigo would not take Sandoz’s business at McKesson. SW-

         3’s contemporaneous notes reflects the conversation between him and T.P.

                2141. After hanging up with T.P., SW-3 then called SW-1 and they spoke for

         four minutes. On this call, SW-3 conveyed to SW-1 what T.P. had told him about

         Bromocriptine. According to SW-3, it was not a question of whether Perrigo would

         follow, but of when they would follow. Armed with this assurance from Perrigo,

         Sandoz responded to McKesson’s request by declining to lower its pricing.

                2142. Similarly, a month later, on August 23, Omnicare, a Sandoz customer, e-

         mailed Perrigo, stating that they noticed Perrigo’s price for Bromocriptine was

         significantly lower than the other manufacturers. P.H., a sales executive at Perrigo,

         forwarded the e-mail to T.P. and T.P responded. Perrigo ultimately declined to bid

         on the business. On September 5, 2013, P.H. e-mailed Omnicare, letting them know.

                2143. Sandoz and Mylan generated a substantial amount of money from

         Bromocriptine sales in 2013. For example, on February 4, 2014, Sandoz released a

         business review report that detailed how the 2013 price increases for certain drugs

         delivered upwards of $197 million of revenue for Sandoz, after price protection.

         Among the drugs mentioned, Bromocriptine realized incremental net sales of $3.2

         million after price protection.




                                                   549

                                               549 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 561 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2144. Perrigo ultimately followed its competitors and implemented a price

         increase on Bromocriptine in October, 2014.

               2145. As usual, the relevant cartel members were in contact with each other:

         on Friday, October 2, T.P. at Perrigo called SW-3 and they spoke for seven minutes.

         Immediately upon hanging up with SW-3, T.P. called his supervisor, Wesolowski.

         And less than a week later, on Tuesday, October 7, Perrigo sent letters to its

         customers, notifying them of the Bromocriptine increase. The next day, October 8,

         2014, SW-3 called T.P. and they spoke for four minutes.

               2146. No shortages or other market features can explain Defendants’ price

         increases for generic Bromocriptine during the Relevant Period.

               2147. The elevated prices of generic Bromocriptine resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               2148. The unlawful agreement among Defendants Sandoz, Perrigo, and Mylan,

         regarding generic Bromocriptine, was part of all Defendants’ overarching conspiracy

         to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

               BM. Isotretinoin Capsules

               2149. Generic Isotretinoin is used to treat skin cancers and severe acne.

                                                    550

                                               550 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 562 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2150. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Isotretinoin (“Isotretinoin”), as follows:

                2151. Teva and Dr. Reddy’s co-ordinated to allocate the market for

         Isotretinoin, using WBAD and ABC as intermediaries to pass the co-conspirators’

         anticompetitive messages.

                2152. For example, in August, 2014, Dr. Reddy’s added the drug to its “wish

         list” to WBAD, asking to be given the ABC business along with other drugs.

                2153. Within nine months, by April 9, 2015, Teva had conceded CVS, Cardinal

         and ABC to Dr. Reddy’s, although Teva was internally divided on whether to concede

         ABC. Although a Teva Senior Director was upset over the concession, she was

         nevertheless overruled due to Teva’s earlier concessions that proceeding with the

         transaction would increase DRL’s share, which was considered fair in what appeared

         at the time to be a three-player market.

                2154. A Teva Senior Director wrote to WBAD and ABC executives regarding

         the ABC formulary with the intent that Dr. Reddy’s would understand that this

         concession signified the end of Teva’s giving up of market share.

                2155. No shortages or other market features can explain Defendants’ price

         increases for generic Isotretinoin during the Relevant Period.

                2156. The elevated prices of generic Isotretinoin resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

                                                     551

                                                551 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 563 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                2157. The unlawful agreement between Defendants Dr. Reddy’s and Teva

         regarding generic Isotretinoin was part of all Defendants’ overarching conspiracy to

         restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                BN. Medroxyprogesterone Tablets

                2158. Generic Medroxyprogesterone is used to treat amenorrhea (unusual

         stopping of menstrual periods) and abnormal uterine bleeding.

                2159. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Medroxyprogesterone tablets (“Medroxyprogesterone”), as

         follows, beginning at least as early as March, 2013:

                2160. During the Relevant Period, Teva and Pfizer’s alter ego, Greenstone,

         dominated the market for generic Medroxyprogesterone tablets.

                2161. In 2013, Teva and Pfizer/Greenstone began planning to increase the

         prices of Medroxyprogesterone tablets. Patel at Teva and Robin Hatosy, Director of

         National Accounts at Greenstone, communicated frequently to orchestrate the price

         increases. For example, they exchanged six text messages on November 16 and spoke

         by phone on November 23.

                                                     552

                                                552 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 564 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2162. Not long after Greenstone had been communicating with Teva, a

         Greenstone executive informed a Pfizer employee about the price increase proposal.

         The Pfizer employee granted approval for the price increases on November 22, 2013,

         and the next day, Patel communicated with Robin Hatosy at Greenstone. Patel also

         spoke to Hatosy three times on December 2, 2013, the day Greenstone planned to

         send price increase notices to its customers.

               2163. After the price increases, Teva and Greenstone were careful to maintain

         Fair Shares of the market.

               2164. No shortages or other market features can explain Defendants’ price

         increases for generic Medroxyprogesterone tablets during the Relevant Period.

               2165. The elevated prices of generic Medroxyprogesterone tablets resulted

         from Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to

         pay more than it would have paid in a free and fair market, and will continue

         indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               2166. The unlawful agreement between Defendants Teva and Pfizer/

         Greenstone, regarding generic Medroxyprogesterone tablets, was part of all

         Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.




                                                   553

                                               553 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 565 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                BO. Cefaclor Tabs, Cefaclor ER Tabs, Cefadroxil Tabs, Cefdinir,
                    Cefprozil Tabs, Cephalexin Tabs, Cimetidine Tabs,
                    Fluocinonide, Fluconazole Tabs, Isoniazid, Methotrexate
                    Tabs, Moexipril HCL Tabs, Moexipril HCL/HCTZ Tabs,
                    Nabumetone Tabs, Nadolol Tabs, Ondansetron,
                    Oxybutynin CL Tabs, Pravastatin, Prazosin HCL Caps,
                    Ranitidine HCL Tabs, and Adapalene Gel
                2167. Generic Adapalene Gel (“Adapalene Gel”) is a topical retinoid used

         primarily in treatmenting mild-to-moderate acne.

                2168. Generic Nabumetone tablets (“Nabumetone”) are a non-selective, Non-

         Steroidal Anti-Inflammatory Drug (NSAID) used to treat pain and inflammation.

                2169. Generic Oxybutynin Chloride tablets (“Oxybutynin,” “Oxybutynin CL,”

         or “Oxybutynin Chloride”) are used to treat certain bladder and urinary conditions.

         Belonging to a class of drugs called antispasmodics, Oxybutynin Chloride relaxes the

         muscles in the bladder to help decrease urgency and frequent urination.

                2170. Generic Pravastatin tablets (“Pravastatin”) are used to lower blood levels

         of lipids, including triglycerides and cholesterol.

                2171. Generic Ranitidine HCL tablets (“Ranitidine”) decreases stomach acid

         production, and is commonly used in treatment of peptic ulcer disease,

         gastroesophageal reflux disease, and Zollinger–Ellison syndrome.

                2172. As part43 of Defendants’ overarching conspiracy with respect to the

         Drugs at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of


         43
           A number of drugs are discussed in more than one section in this Complaint. For
         example, some facts relating the solution formulation of Fluocinonide have already

                                                     554

                                                554 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 566 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         generic: Adapalene Gel, Cefaclor ER Tabs, Cefadroxil Tabs, Cefdinir Caps, Cefdinir

         Oral Solution, Cefprozil Tabs, Cephalexin Tabs, Cimetidine Tabs, Fluocinonide

         Cream, Fluocinonide Emolient Cream, Fluocinonide Gel, Fluocinonide Ointment,

         Fluconazole Tabs, Isoniazid Tabs, Methotrexate Tabs, Moexipril HCL Tabs,

         Moexipril HCL/HCTZ Tabs, Nabumetone Tabs, Nadolol Tabs, Ondansetron,

         Oxybutynin CL Tabs, Pravastatin tabs, Prazosin HCL Caps, and Ranitidine HCL

         Tabs, at least in part, as follows:

                2173. In April of 2013, Teva took a further step toward even greater co-

         operation with its fellow cartel members in implementing more significant price

         increases in part by, as alleged supra, Teva hiring Nisha Patel from ABC as Teva’s new

         Director of Strategic Customer Marketing. Teva hired Patel specifically to identify

         generic drugs for which Teva could raise prices and then conspire with the other

         cartel members to maintain those increased prices, which Patel did. This was a

         significant factor in Patel’s performance evaluations and bonus calculations and, as

         discussed more fully below, she was rewarded by Teva for doing it, including a bonus

         of over $30,000 – on almost $1 billion per quarter in additional revenue and profits




         been set forth, supra, as have a variety of Mylan products, including Amiloride Tabs
         and Methotrexate Tabs. As discussed elsewhere, the web-like nature of cartel
         relationships makes linear description almost impossible. This section focuses on
         some of the cartel’s more Teva-focused conduct with relation to various formulations
         of Fluocinonide, which are then also discussed, with less focus on Teva, infra, in
         another section.

                                                   555

                                               555 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 567 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         that Teva was able to unlawfully extract from the victims of Defendants’ cartel,

         including Plaintiff.

                2174. In her position as Director of “Strategic” Customer Marketing, in

         addition to her other responsibilities, Patel would and did implement “strategic”

         decisions not to vie for certain customers’ business because doing so would violate

         Defendants’ overarching conspiracy.

                2175. Among other things, Patel’s job responsibilities included serving as the

         interface between the marketing (pricing) department and the sales force teams to

         develop customer programs; establishing pricing strategies for new product launches

         and in-line product opportunities; and, most importantly, identifying suitable generic

         drugs for significant price increases, which included overseeing the customer bid

         process and product pricing administration at Teva. Patel had approximately 9-10

         direct reports in the pricing department at Teva.

                2176. Prior to joining Teva, Patel had worked for eight years at a large drug

         wholesaler, ABC, working her way up to Director of Global Generic Sourcing.

         During her time at ABC, Patel had routine interaction with representatives from every

         major generic drug manufacturer, and developed and maintained relationships with

         many of the most important sales and marketing executives at Teva’s competitors.

                2177. Once Patel began her employment at Teva, her communications with

         competitors became more systematic – and clustered around market events such as

         price increases, market entry, customer challenges, and loss of exclusivity.

                                                    556

                                               556 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 568 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2178. Patel also looked very closely at Teva’s relationships with its competitors

         to ensure co-ordination as part of Defendants’ overarching conspiracy. Patel

         understood – and stressed internally at Teva – that it was important to work with

         manufacturers who were willing to share information about their price increases in

         advance, so that Teva would be prepared to follow quickly. Conversely, it was equally

         important for Patel to be able to inform Teva’s competitors of Teva’s increase plans

         so those competitors could also follow quickly.

               2179. For example, during her first week on the job, as she was beginning to

         identify price increase candidates and high quality competitors, Patel spoke to B.L. on

         April 29, 2013, for nearly twenty minutes. During these initial communications, Teva

         and Upsher-Smith confirmed their agreement that the two cartel members would

         follow each other’s price increases.

               2180. Likewise, in one of her earliest conversations after joining Teva with a

         senior sales executive at Sandoz, who will be referred to in this Complaint as SW-1,

         Patel told SW-1 that Patel had been hired by Teva to identify drugs where Teva could

         increase its prices. She asked SW-l how Sandoz handled price increases. SW-1 told

         Patel that Sandoz would follow Teva’s price increases and, importantly, would not

         poach Teva’s customers after any price increase by Teva.

               2181. Patel had multiple means of communicating with employees of Teva’s

         co-conspirators, including telephone, text, message functions on Facebook and

         LinkedIn, encrypted communication services like Snapchat, and, of course, in person.

                                                    557

                                                557 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 569 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                 2182. Through her communications with employees of other Defendants,

         Patel learned about their planned price increases, which Teva agreed to follow with

         increases of its own, rather than gaining increased market share at Defendants’

         expense.

                 2183. For example, on May 2, 2013, Patel had phone calls with a senior sales

         executive at Glenmark, who will be referred to in this Complaint as GW-5/CW-5,

         with SW-1 at Sandoz for a quarter-hour, and for a half hour with Actavis’s Rogerson.

                 2184. Like Falkin, Rogerson stayed in his role at Actavis until it was acquired

         by Teva, in August of 2016. Shortly thereafter, Rogerson moved on to Defendant

         Amneal as a Senior Director of Marketing and Business Analytics. Between February,

         2010, and July, 2016, Rogerson exchanged at least 635 phone calls or text messages

         with his contacts at Defendants Wockhardt, Teva, Dr. Reddy’s, Sandoz, Lannett,

         Glenmark, Taro, and Zydus, including over 300 phone calls or text messages with

         K.A. at Wockhardt and over 150 phone calls or text messages with Nisha Patel at

         Teva.

                 2185. As of May, 2013, the market for Pravastatin was dominated by five

         members of Defendants’ cartel: Glenmark, Teva, Lupin, Zydus and Apotex.

                 2186. In the early morning of May 2 (a little before 7:00 am), Patel replied to a

         colleague’s e-mail titled “Price increases – will you be scheduling time next week to

         discuss?” by writing “When you get in, let’s touch base on the high priority items




                                                     558

                                                558 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 570 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         below. . . . I also expect to have some high priority items to add to this list. I should

         have them shortly.”

                  2187. Patel (Teva) and GW-5 at Glenmark had four calls on May 2, 2013, and

         two short calls and a text message the next day. The total time for the May 2 calls was

         a little under a half hour; the first of those calls was for approximately five minutes

         and occurred a little after 7:00 am.

                  2188. Shortly after that call, at 7:44 am, Patel sent a follow-up to the e-mail

         above, where she identified six different “high priority” drugs to add to the price

         increase list, including: Adapalene Gel; Nabumetone; Pravastatin; Ranitidine;

         Moexipril; and MoexiprilHCTZ. And all were made by Glenmark.

                  2189. But Glenmark was not the only cartel member with whom Teva was

         communicating in that timeframe. Zydus was another Pravastatin supplier, and Teva

         was talking to them, as well. Thus, on May 3, 2013, Green called M.K. (a senior

         executive at Zydus), twice, with one call lasting four minutes. Over the next several

         weeks, Green communicated numerous times with both M.K. and K.R., a senior sales

         executive at Zydus, to co-ordinate a Zydus price increase on Pravastatin.

                  2190. Meanwhile, on May 6 and 7, Patel communicated with Lupin and J.C., a

         national account executive at Glenmark, multiple times. Those calls are detailed

         below:




                                                      559

                                                 559 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 571 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2191. During one or more of her calls with J.C. and/or GW-5 at Glenmark in

         early May, 2013, Patel obtained specifìc price points from Glenmark for its

         Pravastatin (and other) price increases – well before the Glenmark increases became

         public – and documented those price points in her price increase spreadsheet.

               2192. By May 8, Teva executives clearly understood that Glenmark would be

         leading the Pravastatin price increase, and were comfortable enough with the situation

         that one marketing executive at Teva indicated in an e-mail to Patel that he was

         hoping to raise price on Pravastatin “if/when Glenmark does.”

               2193. Then, on May 14, J.P., an Associate Director of National Accounts at

         Teva, exchanged multiple text-messages with Zydus’s Vice President of Sales, K.R. –

         again, illustrating the institutional nature of Defendants’ co-operation among

         themselves, rather than merely personal relationships among their employees.

               2194. Likewise, in the week leading up to Patel’s decision to revise her price

         increase list to include Pravastatin, K.R. also spoke to Green (at Teva), as did M.K.,

         another senior executive at Zydus.


                                                   560

                                               560 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 572 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2195. Glenmark had, at that time, not yet increased prices on any of those

         drugs, nor had it sent any notices to customers indicating that it would be doing so,

         and did not send such notices until May 15, 2013.

               2196. As the Glenmark increase for Pravastatin was approaching, Teva

         continued preparing. In accordance with the so-called “fair share” agreement of

         Defendants’ cartel, Teva wanted to be careful to avoid obtaining any market share

         from Glenmark after the price increases.

               2197. Thus, as the Glenmark price increases were approaching, Teva took

         steps to make sure that it did nothing to undermine its co-conspirator’ price increases.

         Early in the morning of May 15 (before 8:00 am), anticipating the Glenmark price

         increases that were announced later that day, Patel e-mailed her Teva colleagues and

         told them to alert her to any requests by customers for pricing relating to eight

         different Glenmark drugs, at least six of which were ultimately included in the

         “Immediate PI File”: “Adapalene Nabumetone Fluconazole Tabs Ranitidine

         Moexipril Moexipril HCTZ Pavastatin” and “Ondansetron.”

               2198. A Teva executive also sent an e-mail out to the pricing team stating that

         “Nisha would like to be made aware of any requests (including in-house RFPs) that

         include” several of the Glenmark product families, including Pravastatin. The Teva

         executive concluded: “In the event you are reviewing these products for any request,

         please make her aware and as a group we can discuss where to price based on market

         intelligence she has collected.”

                                                    561

                                               561 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 573 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                  2199. Later that same day, May 15, 2013, Patel had a 25-minute conversation

         with SW-1 at Sandoz.

                  2200. Also that same day, Glenmark notified its customers that it would

         substantially raise the price of Pravastatin, effective the next day: May 16, 2013.

                  2201. As was now the practice among co-conspirators, the day before and the

         day of the Glenmark increase brought a flurry of phone calls among several of the co-

         conspirators, including Teva executives. At least some of those calls are set forth

         below:




                  2202. Continuing to follow Defendants’ usual pattern and practice, Patel also

         spoke to GW-5 at Glenmark for nearly six minutes the next day, May 16, 2013 – the

         day the Glenmark price increases became effective. Glenmark increased its prices on

         the following drugs where there was an overlap with Teva: Adapalene Gel;




                                                    562

                                                562 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 574 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Nabumetone; Fluconazole Tablets; Ranitidine; Moexipril; Moexipril HCTZ;

         Pravastatin; and Ondansetron.

               2203. The day after that, May 17, Patel continued to co-ordinate price

         increases with both Glenmark and Lupin. For example, at 12:08pm, Patel called

         Berthold at Lupin for an eleven minute call. While she was on the phone with

         Berthold, GW-5 at Glenmark called Patel (at 12:09pm) and left a 23-second voice-

         mail. Immediately after she hung up the phone with Berthold, Patel returned the call

         to GW-5; they ultimately connected for approximately eight minutes.

               2204. Patel also spoke to J.C. at Glenmark multiple times, and Teva followed

         not long thereafter with increases of its own on those products – after further

         communications with its co-conspirators.

               2205. But first, after the implementation of the Glenmark price increases on

         May 16, and before Teva had the opportunity to follow those increases, Teva was

         approached by several customers looking for a lower price. Teva refused to bid on

         most of these solicitations in order to maintain market stability. When it did provide a

         customer with a bid, Teva intentionally bid high so that it would not win the business.

         As Patel stated to a Teva colleague when a large wholesaler approached Teva about

         bidding on several Glenmark increase drugs: “IF we bid, we need to bid high, or we

         will disturb the market.”

               2206. Patel did not immediately include, on Teva’s list, every drug where

         Glenmark increased prices – but that soon changed. For example, the market for

                                                    563

                                              563 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 575 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Fluconazole Tablets included Defendant Greenstone as a manufacturer (albeit with

         relatively low market share), in addition to Teva and Glenmark.

                2207. As of Friday, May 17, 2013 – heading into the week-end – Patel had not

         yet added Fluconazole to her “Immediate PI File.” In an internal e-mail that day,

         Patel indicated to colleagues - including her boss at Teva, K.G. – that she was

         “[g]athering some revised intel” about Fluconazole in order to determine next steps.

         The following Monday, May 20, Patel called Robin Hatosy, the national account

         manager at Greenstone, but was unable to connect. As a result, even though they

         were added later, Fluconazole Tabs were not included in the “Immediate PI File” as it

         existed on that date.44

                2208. But that Monday, May 20, 2013, Patel was able to speak to SW-1 at

         Sandoz for approximately 18 minutes. Between this call and the one the previous

         week, Patel was able to confirm that Sandoz would provide cover bids for at least

         Nabumetone (and likely its other products, as well) that would be too high to be

         successful, so that Sandoz would not accidentally take its co-conspirators’ market

         share in advance of Sandoz’s own price increases.

                2209. As a result, at the same time, Sandoz was internally discussing its

         “bidding high” strategy on multiple items. On the afternoon of Wednesday, May 22,


         
           Patel was ultimately not able to communicate with Hatosy until a week later, on
         May 28 – by which time, she had transmitted the “Immediate PI File” up Teva’s chain
         of command for initial approval. But the next day, Fluconazole tabs were added to
         the list and were ultimately included in Teva’s price increases.

                                                   564

                                               564 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 576 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         a Sandoz pricing analyst sent the following e-mail to Kellum and SW-1, explicitly

         confirming the strategy with respect to both “Nabumetone” and other “price increase

         items”:




               2210. Also, on Wednesday, May 22, the same day that Sandoz was e-mailing

         internally about bidding high on Nabumetone and not bidding at all on other generic

         price increase items, Teva was speaking to Taro regarding fixing the market for

         generic Adapalene Gel. In addition to Teva and Glenmark, Taro was the only other

         manufacturer in the market for generic Adapalene Gel at that time. During an

         approximately ten-minute phone conversation between Patel at Teva and Ara

         Aprahamian, the Vice President of Sales and Marketing at Taro, on May 22, 2013, the

         cartel members agreed to follow the Glenmark increase, which Patel referred to in the

         “Immediate PI File” spreadsheet by the word “rumors,” which Patel used – in

         accordance with Defendants’ cartel’s regular pattern and practice – to camouflage the

         true source of this information, viz. an employee of a fellow cartel member.




                                                   565

                                              565 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 577 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2211. Further evidence of Defendants’ use of this pattern and practice in

         particular, and also of Defendants’ broader culpability, is that shortly after his phone

         call with Patel, Aprahamian made an internal Taro request for a report with specific

         information about Adapalene Gel, including volume and pricing, in order to evaluate

         a potential Taro increase on the drug.

               2212. As with Patel’s “Immediate PI File,” Aprahamian indicated that the

         reason for his request was that the “Rumor mill has some price changes in the

         market.”

               2213. The next day, Thursday, May 23, Aprahamian directed a Taro employee

         to implement an immediate (“if you can do today fine, otherwise early next week”)

         price increase on Adapalene Gel on most accounts, except for Target: “please co-

         ordinate price adjustment for Adapalene gel for all the highlighted accounts

         (distributor price only – most specifically keep Target net price the same but Anda

         distributor price needs to be raised) to a new net of $97.25…..”

               2214. Meanwhile, with regard to Pravastatin, Teva executives had spoken to all

         of the relevant cartel members about Pravastatin except Apotex. And while all of

         these other communications were going on during the week of May 20-24, Patel had

         the following series of phone calls with B.H., a senior sales executive at Apotex,

         during which Apotex agreed to raise its price for Pravastatin:




                                                    566

                                               566 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 578 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2215. And that Friday, May 24, 2013, Patel completed and sent her initial list

         of recommended price increases to K.G., her Teva colleague – Pravastatin was not yet

         included, but it soon would be. She sent the list via e-mail, with an attached

         spreadsheet, titled “Immediate PI File.” This file included at least twelve drugs:

         Nabumetone tabs, Ranitidine HCL tabs, Moexipril HCL tabs, Moexipril HCL/HCTZ

         tabs, Adapalene Gel, Cefdinir oral suspension, Cefprozil tabs, Cefdinir caps,

         Fluocinonide ointment, Fluocinonide emolient cream, Fluocinonide gel, Fluocinonide

         cream, Cefaclor ER tabs, Cephalexin tabs, and Cefadroxil tabs.45

               2216. The spreadsheet also contained columns directed to fellow cartel

         members and their market shares (along with those of a competitor who may not

         have been a member of Defendants’ cartel) and a column directed to competitively

         sensitive information about future pricing for those cartel members – information

         that Patel could have learned (and did, in fact, learn) only through Teva’s discussions


         45
           While Fluconazole tabs were not included in that iteration of the list, they were, as
         discussed infra, soon added, once Teva and Greenstone connected.

         Pravastatin would be added to that group shortly, once price-increase confirmation
         had been received from both the other suppliers of that market – who were also, not
         coincidentally, members of Defendants’ cartel: Glenmark and Zydus.

                                                   567

                                               567 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 579 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         with and among its co-conspirators. These columns from that spreadsheet are set

         forth below:




               2217. As just discussed (and as further annotated on that image in the chart

         below), prior to sending this file to K.G. on Friday, May 24, Patel or another

         executive at Teva spoke with Teva’s fellow cartel members for every drug on the list

         except for Cefadroxil tablets and the Teva Exclusive drugs, Cefaclor ER tablets and

         Cephalexin tablets. But even those drugs are part of this case because Teva was able

         to, and did, price its exclusive products higher than it would have if there had been

         any significant risk of Teva’s co-conspirators entering those markets and competing

         for market share and/or on price – which, of course, there wasn’t, because of

         Defendants’ cartel’s overarching agreement.

               2218. During these communications, and as part of the cartel’s overarching

         agreement, Teva and its co-conspirators agreed to fix prices and avoid competing with

         each other in the markets for these drugs, as set forth in certain examples below:


                                                   568

                                               568 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 580 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2219. The graphic above actually understates Defendants’ communications,

         since, for clarity, it only shows one dialog box per cartel member, with only some of

         the relevant conversations and people involved.

               2220. On Monday, May 27, the preceding (non-annotated) version of that file,

         including its competitively sensitive information (which Patel had obtained from

         Teva’s fellow cartel members), was sent by K.G. to his and Patel’s boss, Maureen

         Cavanaugh (“Cavanaugh”) – at that time, the Senior Vice President of Sales and

         Marketing at Teva. Cavanaugh adopted and approved Patel’s price increase

         recommendations the very next day: Tuesday, May 28, 2013.



                                                   569

                                              569 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 581 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2221. As it turned out, Teva’s efforts to co-ordinate details on additional

         products also bore fruit on that Tuesday. That day, Tuesday, May 28, Hatosy at

         Greenstone and Patel at Teva finally connected by telephone and had an

         approximately twenty-minute call – a conversation not reflected on the graphic above.

         But the very next day, Patel added Fluconazole tabs to the Teva price increase list, and

         later Teva (in co-ordination with Sandoz and Glenmark) raised its own prices on

         them, on July 3.

               2222. Also on May 28, Apotex raised its price for Pravastatin. That same day,

         Defendant Green also exchanged six text messages with K.R. at Zydus.

               2223. The next day, May 29, after a conversation with Maureen Cavanaugh,

         Patel added Pravastatin to the Teva price increase list. That same day, Green spoke to

         K.R. at Zydus twice more, and exchanged a further four text messages. Two weeks

         later, Zydus followed with a price increase of its own on June 14, 2013.

               2224. In the days leading up to the Zydus increase, Green spoke to K.R. and

         M.K. at Zydus several times, including at least the following calls and text messages:




                                                   570

                                               570 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 582 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2225. Teva ultimately followed Glenmark, Apotex and Zydus with a significant

         (653%) price increase of its own on Pravastatin on August 9, 2013. As described in

         more detail infra, in the days and weeks leading up to the August 9 increase, Patel and

         Green were communicating with Teva’s co-conspirators on Pravastatin to co-ordinate

         its implementation.

               2226. And leading up to its July 3 multi-drug price increase, Teva continued to

         co-ordinate with Sandoz and other cartel members – and to expand its list. For

         example, Sandoz was also in the market for Ranitidine, along with Teva and

         Glenmark.

               2227. Meanwhile, during in the week of May 27, as promised, Taro raised its

         prices on Adapalene gel – on May 29.

               2228. The next day, on May 30, 2013, starting at approximately 8:15 am, Patel

         spoke to GW-5 at Glenmark, for a little less than a quarter-hour. Immediately after



                                                   571

                                              571 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 583 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         hanging up the phone, Patel called SW-1 at Sandoz and left him a voicemail. SW-1

         called her back promptly and they discussed Glenmark’s price increase on Ranitidine

         and Teva’s plans to follow that increase. Patel and SW-l then had several short but

         substantive calls, over the next half-hour.

               2229. Later that same morning (but after his conversations with Patel), SW-l

         then sent an internal Sandoz e-mail at 10:02 am to Kellum, indicating that SW-1

         believed there would be price increases in the pipeline with respect to Ranitidine, and

         suggesting a substantial increase in Sandoz’s price:




               2230. The communications among cartel members about competitively

         sensitive information were constant and unrelenting during this period. For example,

         in the Pravastatin market, Green had numerous conversations with Zydus executives

         in the week prior to that company’s Pravastatin increase, as shown in the table below,

         starting on Sunday, June 9, 2013:


                                                       572

                                               572 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 584 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2231. On June 14, the day after the last of these calls, Zydus increased its price

         on Pravastin by over 150%. Teva ultimately raised its prices on Pravastatin two

         months later, on August 9, 2013. At that time, Patel recommended that Teva follow

         the cartel members who had already raised their prices – including Zydus. Prior to

         Teva raising its prices on August 9, Green (Teva) spoke to K.R. at Zydus three times

         – twice on August 4, and once on August 5.

               2232. Likewise, back in June, Teva was “attempting to understand how [its]

         pricing for Isoniazid compares to the rest of the market.” On June 11, 2013, L.R., a

         Teva marketing representative, asked Patel whether she was “aware of any

         competitive market intel for this family?” By “family,” the representative was

         referring to (and Patel understood her to mean) the Isoniazid group of products,

         including all formulations that included this molecule – and “molecule” was another




                                                   573

                                              573 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 585 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         way that Defendants’ employees would refer to all formulations that contained a

         particular API.

               2233. The marketing representative explained that Sandoz was also in the

         market for Isoniazid and had “drastically increased their pricing” in January, 2013.

         Patel responded: “I will try to get the scoop on Sandoz pricing tomorrow.”

               2234. And by “get the scoop,” of course, Patel meant that she would reach out

         to Teva’s fellow cartel member (i.e., Teva’s co-conspirator), Sandoz, to find out its

         prices – which is exactly what Patel did, when she spoke to SW-1 at Sandoz at least

         five times the next day, on June 12, 2013.

               2235. Patel called SW-1 early in the morning and the two spoke for

         approximately 20 minutes. Subsequently, SW-1 called Patel back and they spoke for a

         few minutes more, and then Patel began writing the following e-mail, which she sent

         at 8:27 am and which reflected some of the discussion she was having with SW-1

         about pricing, market share, and customer allocation, including that Sandoz had 62%

         of the Isoniazid market, that Teva had about 36%, and that West-Ward was likely out

         of the picture altogether, due to supply limitations – and, of course, included the

         suggestion to have additional discussions in a way that would not leave any electronic

         record: “come by to chat.” The e-mail is pictured below:




                                                      574

                                               574 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 586 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2236. Later that day, at 3:21 pm, Patel passed along additional information

         with specific price points she had received from SW-1 at Sandoz, including the 300

         mg tablet and the 100 mg tablet:




               2237. As discussed more fully below, Teva ultimately increased its Isoniazid

         prices on a year and a half later, on January 28, 2015 – in co-ordination and co-




                                                   575

                                               575 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 587 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         operation with Sandoz, of course. Just about a week before that increase, Patel spoke

         to SW-1 for approximately a quarter-hour, on January 22, 2015.

                2238. Meanwhile, on June 13, 2013, K.G. at Teva sent an e-mail to several

         Teva employees, including Patel, directing them to “share any competitive intelligence

         you may have or receive” regarding Oxybutynin Chloride. At that time, Teva had

         been considering whether to delete the drug from its inventory, due to low supply and

         profitability.

                2239. But one factor that could – and, thanks to Defendants’ cartel, in fact did

         – change that calculus for Teva was the ability to implement a significant price

         increase. As a result, the next day – Friday, June 14, 2013 – while considering

         whether to change Teva’s plan to delete the drug, a Teva employee asked Patel

         whether she could “provide an estimate of the pricing we might secure business at?”.

                2240. Patel did not wait until Monday to reach out to the employee of a fellow

         cartel member, Upsher-Smith. Instead, the very next day, Saturday, June 15, Patel

         exchanged six text messages with B.L., a senior national account executive at Upsher-

         Smith – a cartel member that manufactured Oxybutynin.

                2241. And on Wednesday, June 19, Teva learned that the other manufacturer

         in the market for Oxybutynin Chloride had increased its price for that drug. As a

         result, Teva did not exit that market. Instead, a national account executive at Teva

         sent an e-mail to Patel, asking “Did you know about the Oxybutynin? We have small

         share, but huge increase there!” Of course, this was not news to Patel. Instead, she

                                                   576

                                              576 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 588 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         humble-bragged that she’d already heard the news: “Yes, heard late last week. The

         train is moving so fast, I’m worried we won’t get on!” The second sentence was not a

         statement of fact; in fact, Patel knew that Teva absolutely would be getting on board

         the Oxybutinin price-increase train, which it did less in two weeks’ time.

                2242. As part of that price-increase process, that same day, Patel instructed a

         colleague to add Oxybutynin Chloride to the Teva price increase list and began taking

         steps to implement the increase.

                2243. And in less than two weeks’ time, Teva convened a meeting on Tuesday,

         July 2, 2013, to discuss its price increases that were going into effect (and, in fact, did

         go into effect) the next day on at least the following 20 product families (i.e., all

         doses/strengths/sizes of a given formulation):

                Adapalene Gel

                Cefaclor ER Tablets

                Cefadroxil Tablets

                Cefdinir Capsules

                Cefdinir Oral Suspension

                Cephalexin Tablets

                Cimetidine Tablets

                Fluconazole Tablets

                Fluocinonide Emollient Cream

                Fluocinonide Cream

                                                     577

                                                577 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 589 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Fluocinonide Gel

               Fluocinonide Ointment

               Methotrexate Tablets

               Moexipril HCL Tablets

               Moexipril HCL/HCTZ Tablets

               Nabumetone Tablets

               Nadolol Tablets

               Oxybutynin CL Tablets

               Prazosin HCL Capsules

               Ranitidine HCL Tablets.

               2244. A picture of that invitation follows:




                                                  578

                                              578 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 590 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2245. As previously discussed, Teva co-ordinated with manufacturers for all of

         those products. And because of the cartel’s so-called “Fair Share” guidelines, even for

         the products where Teva was exclusive (Cefaclor ER, Cefadroxil, and Cephalexin),

         Teva was able to raise its prices significantly – from 25% to 95% – because it did not

                                                   579

                                              579 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 591 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         need to worry about significant competitors coming in and undercutting these

         increased prices to obtain market share.

               2246. The graphic below is a marked-up version of the agenda, illustrating

         some of the contacts among cartel members regarding these products, leading up to

         the price increases, including, for example, communications between Mylan and Teva

         discussed supra, with respect to the Amiloride Tabs group of products:




                                                    580

                                              580 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 592 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2247. The next day, July 3, Teva implemented the promised price increases on

         the wide range of products identified above. That same day, Patel spoke to Robin

         Hatosy (Greenstone) for approximately a quarter-hour; she also spoke with GW-5 at

         Glenmark for approximately five minutes. The Teva price increases were staggering –

         for example, for Fluconazole Tablets, from 875% - 1,570%, depending on the dosage

         strength. (Greenstone then followed with its own increase on that product on August

         16, 2013. Teva co-ordinated those increases with both Glenmark and Greenstone).

                2248. Similarly, Teva’s price increases ranged between 1,100 - l,500 % on

         Oxybutynin Chloride, depending on dosage strength. Like the other drugs on the list,

         Teva would not have increased its price without first obtaining agreement from its co-

         conspirators that they would not compete with Teva or steal market share after the

         price increase.

                2249. Further evidence of the widespread knowledge and acceptance of

         Defendants’ cartel’s existence and central agreement is that, in January 2015,

         Defendant Teva was in discussions with a large retail customer about the possibility of

         becoming its supplier for Moexipril HCL HCTZ Tablets. The customer stated “Yes, I

         would like a OTB [One Time Buy]. Can you provide pricing? And yes, we should

         discuss an ongoing offer as well. I think you are way under your ‘fair share’ on this

         one if I remember correctly.”

                2250. No shortages or other market features can explain Defendants’ price

         increases for generic Adapalene Gel, Cefaclor ER Tabs, Cefadroxil Tabs, Cefdinir

                                                   581

                                               581 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 593 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Caps, Cefdinir Oral Solution, Cefprozil Tabs, Cephalexin Tabs, Cimetidine Tabs,

         Fluocinonide Cream, Fluocinonide Emolient Cream, Fluocinonide Gel, Fluocinonide

         Ointment, Fluconazole Tabs, Isoniazid Tabs, Methotrexate Tabs, Moexipril HCL

         Tabs, Moexipril HCL/HCTZ Tabs, Nabumetone Tabs, Nadolol Tabs, Ondansetron,

         Oxybutynin CL Tabs, Pravastatin Tabs, Prazosin HCL Caps, or Ranitidine HCL Tabs

         during the Relevant Period.

               2251. The elevated prices of generic Adapalene Gel, , Cefadroxil Tabs,

         Cefdinir Caps, Cefdinir Oral Solution, Cefprozil Tabs, Cephalexin Tabs, Cimetidine

         Tabs, Fluocinonide Cream, Fluocinonide Gel, Fluocinonide Ointment, Fluconazole

         Tabs, Isoniazid Tabs, Methotrexate Tabs, Nabumetone Tabs, Nadolol Tabs,

         Ondansetron, Oxybutynin CL Tabs, Pravastatin Tabs, Prazosin HCL Caps, and

         Ranitidine HCL Tabs resulted from Defendants’ anticompetitive conduct, have

         injured Plaintiff, and caused Plaintiff to pay more than it would have paid in a free

         and fair market, and will continue indefinitely at these elevated levels unless

         Defendants’ conduct in furtherance of their conspiracies is enjoined by this Court.

               2252. The elevated prices of generic Adapalene Gel, Cefaclor ER Tabs,

         Cefadroxil Tabs, Cefdinir Caps, Cefdinir Oral Solution, Cefprozil Tabs, Cephalexin

         Tabs, Cimetidine Tabs, Fluocinonide Cream, Fluocinonide Emolient Cream,

         Fluocinonide Gel, Fluocinonide Ointment, Fluconazole Tabs, Isoniazid Tabs,

         Methotrexate Tabs, Moexipril HCL Tabs, Moexipril HCL/HCTZ Tabs, Nabumetone

         Tabs, Nadolol Tabs, Ondansetron, Oxybutynin CL Tabs, Pravastatin Tabs, Prazosin

                                                    582

                                               582 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 594 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         HCL Caps, and Ranitidine HCL Tabs resulted from Defendants’ anticompetitive

         conduct and will continue indefinitely at these elevated levels unless Defendants’

         conduct in furtherance of their conspiracies is enjoined by this Court.

               2253. The unlawful agreements among Teva, Sandoz, Glenmark, Lupin,

         Mylan, Taro, Upsher, Apotex, Zydus, Glenmark, Amneal, Paddock, Westward, and

         Watson/Actavis, regarding generic Adapalene Gel, Cefaclor Tabs, Cefaclor ER Tabs,

         Cefadroxil Tabs, Cefdinir Caps, Cefdinir Oral Solution, Cefprozil Tabs, Cephalexin

         Tabs, Cimetidine Tabs, Fluocinonide Cream, Fluocinonide Emolient Cream,

         Fluocinonide Gel, Fluocinonide Ointment, Fluconazole Tabs, Isoniazid Tabs,

         Methotrexate Tabs, Moexipril HCL Tabs, Moexipril HCL/HCTZ Tabs, Nabumetone

         Tabs, Nadolol Tabs, Ondansetron, Oxybutynin CL Tabs, Pravastatin Tabs, Prazosin

         HCL Caps, and Ranitidine HCL Tabs, were part of all Defendants’ overarching

         conspiracy to unreasonably restrain trade and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

               BP.    Cholestyramine Oral Powder and Oral Solid

               2254. Generic Cholestyramine is used to lower high cholesterol levels.

               2255. The markets for generic Cholestyramine oral powder and oral solid

         (“Cholestyramine”) were mature and at all relevant times had multiple manufacturers.

         As a result, for years, the prices for Cholestyramine were relatively low and stable.




                                                    583

                                               583 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 595 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2256. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of Cholestyramine, as follows, beginning at least as early as April, 2013:

                2257. During the Relevant Period, Defendants Sandoz, Par, and Upsher-Smith

         dominated the market for Cholestyramine.

                2258. In the space of a few months during the summer of 2013, Upsher-Smith,

         Sandoz and Par all implemented large and very similar price increases in close

         succession. The co-conspirators all had different list prices for Cholestyramine before

         the summer, but by its end, they all had identical list prices, and all of which were

         much higher than before.

                2259. The list (WAC) price charts below show the sudden, steep, large and

         sustained price increases imposed by Par, Sandoz and Upsher-Smith on

         Cholestyramine. NSP prices followed a similar pattern.




                                                     584

                                                584 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 596 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                                               585

                                           585 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 597 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2260. Throughout this period, Par, Sandoz and Upsher-Smith met at trade

         conferences and communicated directly with each other in furtherance of their price-

         fixing agreement on Cholestyramine and of their Fair Share agreement.

               2261. For example, D.Z., Upsher-Smith Senior National Account Manager,

         and C.B., Sandoz Director of National Accounts, spoke briefly on May 29, 2013.

         Upsher-Smith announced its list (WAC) price increase at the end of the very next

         week, on June 7, 2013.

               2262. Shortly after raising prices, Upsher-Smith reached out directly to Par.

         On June 20, C.O., Upsher-Smith’s Director of Strategic Generic Portfolio and

         Marketing, spoke twice to K.O., Par’s VP of National Accounts. They spoke again

         the following week, on Tuesday, June 25.

               2263. On July 16, Upsher-Smith’s M.M., National Account Manager, spoke to

         Sandoz’s C.B. for approximately a quarter-hour. Ten days later, on July 26, 2013,

         Sandoz announced its list (WAC) price increase on Cholestyramine. A few days later,

         on July 29, Upsher-Smith’s C.O. and Par’s K.O. spoke again for nearly 20 minutes.

               2264. Par followed the list (WAC) price increase on August 27, 2013. On

         September 5, K.O. at Par again spoke to C.O. at Upsher-Smith for over 20 minutes.

               2265. No shortages or other market features can explain Defendants’ price

         increases for generic Cholestyramine during the Relevant Period.

               2266. The elevated prices of generic Cholestyramine resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

                                                    586

                                              586 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 598 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               2267. The unlawful agreements among Defendants Par, Sandoz, and Upshur-

         Smith, regarding generic Cholestyramine were part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

               BQ. Drospirenone/EE
               2268. Generic tablets containing Ethinyl Estradiol and Drospirenone

         (“Drospirenone/ EE”) are used to provide hormonal birth-control.

               2269. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

         generic Drospirenone/EE as follows:

               2270. Barr Pharmaceuticals received approval to market generic

         Drospirenone/EE in 2008, and Teva continued to market the drug after the

         acquisition of Barr in 2011 under the name Gianvi.

               2271. In late 2012, Lupin received approval to market a generic Drospirenone/

         EE product. By April 2013, Lupin was making plans for a summer 2013 entry into

         the market, so, in accordance with the established practices of Defendants’ cartel,

         Lupin contacted Teva to initiate discussions on how the competitors would allocate

         fair share among themselves. On April 24, 2013, Teva’s Green received a call from


                                                    587

                                               587 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 599 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         David Berthold (“Berthold”), Lupin’s Vice President of Sales. The two spoke for

         over three minutes.

                2272. This was far from Berthold’s only communication advancing the

         conspiracy; as Lupin’s Vice President of Sales, Berthold has relationships with

         individuals at many of the Defendants and is one of the most prolific communicators

         of all the conspirators identified herein.

                2273. For example, between March, 2011 – October, 2018, Berthold

         exchanged at least 4,185 phone calls or text messages with his contacts at Defendants

         Aurobindo, Glenmark, Greenstone, Actavis, Wockhardt, Zydus, Teva, Breckenridge,

         Mylan, Sandoz, Dr. Reddy’s, Amneal, and Lannet, including over 1,900 calls or texts

         with Jim Grauso during Grauso’s time at Aurobindo and Glenmark, at least 791 calls

         or texts with Robin Hatosy at Greenstone, over 300 calls or texts with A.G. at

         Actavis, over 75 calls or texts with Nisha Patel at Teva, and over 240 calls or texts

         with Kevin Green during his tenure at Teva and, later, Zydus – including the three

         minute call just mentioned, which was followed by two additional calls the following

         day, April 25.

                2274. Discussions intensified the following week among Teva, Lupin, and a

         third supplier, Actavis. In preparation, on April 29, 2013, K.G. of Teva asked a

         colleague for current market share figures along with a list of Teva’s generic Ocella

         customers. The colleague responded with a customer list, estimating Teva’s current

         market share at 70-75%.

                                                      588

                                                588 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 600 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2275. The next day, April 30, A.B., a senior sales and marketing executive at

         Actavis, and Teva’s Rekenthaler spoke twice by phone. That same day, Teva’s Patel

         also called A.B.

               2276. The competitors’ communications continued into early May. On May 1,

         2013, Patel sent A.B. four text messages. On May 6, Patel and Berthold spoke twice

         by phone; the second call lasted twenty-two minutes. Green and Berthold also spoke

         that same day. The next day, May 7, Patel and Berthold discussed Drospirenone/EE

         market share again, this time speaking for over 10 minutes. Patel also placed a call to

         Rogerson at Actavis.

               2277. The day after that, May 8, Teva learned that Actavis had bid for one of

         Teva’s customer’s generic Ocella business – which, of course, as a new entrant,

         Actavis was entitled to do under the terms of Defendants’ cartel, so long as each

         supplier ended up with its appropriate “fair share,” but to reach that “fair share”

         without the sort of miscommunication that had marred Mylan’s entry into the

         Clonidine-TTS market, co-ordination was important, so on the same day, Patel also

         spoke to Rogerson for approximately 20 minutes, and the following day, May 9,

         Green and Berthold also spoke for at least approximately 12 minutes.

               2278. The day after that, on May 10, Rekenthaler received his requested

         analysis for how much it would cost to concede two of its major accounts, which he

         passed on to Patel. With that information in hand, Patel then spoke to Berthold and




                                                    589

                                               589 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 601 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Rogerson, for approximately a quarter of an hour and five minutes, respectively, to

         discuss Clonidine-TTS market share.

                2279. A few days later, on May 14, 2013, Teva’s K.G. recommended

         conceding those accounts; Rekenthaler agreed.

                2280. On July 10, 2013, Green spoke to Berthold twice (for approximately

         than eight and two minutes); after the first of those calls, Green requested “the

         normal profitability analysis on all customers with pricing and market share. Lupin is

         entering the market” from a colleague to help him continue to negotiate with Lupin.

                2281. Later that day, Green called and spoke to Patel for more than seven

         minutes, conveying what he had learned from Berthold. During that call, the two

         decided that Patel would call Berthold back and confirm the agreement between Teva

         and Lupin. Patel called Berthold shortly after and the two spoke for more than four

         minutes. They spoke again first thing the next morning, for nearly one minute.

                2282. The next day, Patel e-mailed Green, saying: “BTW, Ocella. Check!”

         Green, confused by the e-mail, responded: “Huh... you are calling.... correct?” Patel

         confirmed that she had, in fact, called her counterpart at Lupin: “Yes. I was saying

         it’s all done.”

                2283. Discussions between Teva and Lupin continued on July 17, 2013 with a

         call between Green and Berthold that lasted twenty minutes.

                2284. On July 29, 2013, Defendant Green announced to his colleagues:

         “Lupin has entered and we need to evaluate.”

                                                   590

                                               590 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 602 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2285. The lines of communication between competitors Teva and Lupin

         remained open and active over the next few months as they worked on the details of

         which company would take which generic Ocella accounts. On September 5, 2013,

         for example, Rekenthaler conveyed to a colleague the importance of retaining a

         particular customer’s account, along with his understanding of Green’s discussions

         with Berthold about Lupin’s desired market share. Green spoke to Berthold by

         phone twice the following day to re-confirm the understanding between the two

         companies.

                2286. On September 9, 2013, Teva’s K.G. sent an internal e-mail to his

         colleagues, conveying his thoughts about Lupin’s bid for a portion of another

         customer’s generic Ocella business. He informed them that because Teva had

         secured two other significant customers, “we will likely need to give up some of our

         formulary position to this new market entrant.”

                2287. In mid-October of 2013, as Teva and Lupin finalized allocating

         customer accounts between them, K.G. reminded one of his colleagues to be careful

         before conceding large customers on a “bucket basis,” rather than drug-by-drug, in

         order to “make sure we are not giving up volume on products where we do not have

         our fair share.”

                2288. No shortages or other market features can explain Defendants’ elevated

         prices for Drospirenone/EE during the Relevant Period.




                                                  591

                                              591 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 603 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2289. The elevated prices of EE/ Drospirenone resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused Plaintiff to pay more than

         it would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                2290. The unlawful agreement among Teva, Sandoz, and Glenmark, regarding

         Drospirenone/EE, was part of all Defendants’ overarching conspiracy to

         unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                BR. Lamotrigine ER Tablets

                2291. Generic Lamotrigine ER tablets (“Lamotrigine”) is an anticonvulsant

         drug that treats epileptic seizures.

                2292. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Lamotrigine ER tablets, as follows:

                2293. In June, 2013, Dr. Reddy’s was planning to enter the Lamotrigine market

         in July or August of that year. The only other suppliers at the time were Defendants

         Par and Wockhardt, although the latter had supply problems.

                2294. On June 17, 2013 a member of the Dr. Reddy’s sales team wrote an

         internal e-mail about a customer that wanted a bid on Lamotrigine. If Par was

         unwilling to concede the business, an aggressive offer would only have the result of

                                                     592

                                                592 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 604 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         driving down prices. Thus, it was important for Dr. Reddy’s to know which accounts

         Par would defend or concede.

               2295. The same day, Dr. Reddy’s Director of National Accounts told

         colleagues that he had spoken to McKesson Senior Director Victor Borelli and that

         ABC had communicated to him that Par wanted to keep the ABC account.

               2296. McKesson then communicated with Dr. Reddy’s and Par to help co-

         ordinate a market allocation between the two manufacturers. Dr. Reddy’s remained

         concerned that Par might confuse Reddy’s transaction as an attempt to obtain

         additional market share, in violation of Defendants’ cartel agreement. That would

         then risk that Par would lower prices to retain the account, which in turn would

         disrupt the market and drive prices lower, to the detriment of Defendants’ cartel.

               2297. Collusive communications regarding Lamotrigine did not end in 2013.

         In October, 2015, WBAD co-ordinated with Dr. Reddy’s and a manufacturer not

         named as a defendant in this complaint (Wilshire) in order to allocate fair share for

         the drug Lamotrigine ER, as follows:

               2298. On October 28, 2015, Dr. Reddy’s executives had dinner with WBAD’s

         Director of Generic Pharmaceutical Sourcing. The next morning, he told them he

         had received a bid for 25% of the Walgreens business from a competitor and

         encouraged Reddy’s to give it up in exchange for no further competition.

               2299. WBAD continued to co-ordinate allocation of share through 2016. By

         this time, Defendant Actavis had entered the Lamotrigine market.

                                                    593

                                                593 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 605 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2300. No shortages or other market features can explain Defendants’ price

         increases for generic Lamotrigine ER tablets during the Relevant Period.

               2301. The elevated prices of generic Lamotrigine ER tablets resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               2302. The unlawful agreement among Defendants Dr. Reddy’s, Par, and

         Actavis, regarding generic Lamotrigine ER tablets, was part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

               BS.    Acetazolamide
               2303. Generic Acetazolamide is used to treat, inter alia, glaucoma, epilepsy,

         periodic paralysis, and heart failure. Generic Acetazolamide is sold in two

         formulations: tablets, manufactured by Taro and Lannett; and sustained release

         capsules, manufactured by Heritage, Zydus, and Teva.

               2304. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

         generic Acetazolamide tablets and capsules (collectively, “Acetazolamide”) as follows:

                      1.     Acetazolamide Tablets
               2305. During the Relevant Period, Taro and Lannett dominated the market for


                                                   594

                                               594 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 606 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Acetazolamide tablets. Starting at least as recently the spring of 2012, Taro and

         Lannett co-ordinated pricing and market share in this market.

                2306. Acetazolamide tablets come in two dosages: 125mg and 250mg. Both

         Taro and Lannett make the 250mg dosage, which is the predominant form. Only

         Taro makes the 125mg dosage, but it was included in the agreement between Taro

         and Lannett to elevate the prices of Acetazolamide.

                2307. Prior to the spring of 2012, Taro and Lannett priced their Acetazolamide

         tablets similarly, but to hide their co-operation, not identically. Small price increases

         in 2009 were implemented by both manufacturers, but were not identical, nor were

         they simultaneous.

                2308. For example, when Taro implemented a price increase at the end of

         2009, Lannett kept its prices unchanged for a year before following Taro’s price

         increase. Market share between Taro and Lannett also shifted during this period.

                2309. This changed, however, beginning in April-May of 2012.

                2310. In April-May of 2012, Taro and Lannett imposed 40% to 50% list price

         increases, and brought their list prices for Acetazolamide 250mg tablets to identical

         levels. Taro also increased the list price of 125mg tablets around this time.

                2311. Thereafter, in early 2013, Taro made slight price increases to both of its

         tablets. By the middle of 2013, Taro and Lannett appear to have worked out an

         extremely stable split of the market, accounting for both 125mg and 250mg tablets.




                                                     595

                                                595 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 607 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2312. By the end of 2013, Taro and Lannett were ready to impose a large price

         increase. Within weeks of each other, in November and December, Taro and Lannett

         imposed identical list prices for Acetazolamide 250mg tablets. The increases were

         well over 200%. Taro imposed a similarly large list price increase on 125mg tablets

         around this time. AWP prices for both products also increased significantly.

               2313. This graph shows Taro and Lannett’s lockstep AWP pricing:

                                               Figure 5




               2314. The list prices for Acetazolamide tablets remained elevated above

         competitive levels thereafter.

               2315. Throughout their co-ordinated price increases, Taro and Lannett

         captured remarkably stable shares of the 250mg tablet market, with Lannett claiming

         approximately 56% and Taro claiming 44%.




                                                  596

                                              596 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 608 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2316. The actual agreement, however, was an even split of the market, 50% to

         each manufacturer, because Taro (the only one to manufacture the 125mg tablets) had

         100% of sales of that dosage. As a result, the total dollar of sales across both

         products was virtually even, and remained remarkably stable. Lannett’s larger share of

         250mg tablets was offset by Taro’s sales of 125mg tablets. The graph on the

         following page shows the total value of combined market share (i.e., total dollar sales)

         for Acetazolamide tablets:



                                                 Figure 6




               2317. The lockstep price increases and nearly perfect market share split across

         multiple dosages by Taro and Lannett was a part of, and is consistent with, all

         Defendants’ overarching “fair share” agreement.




                                                    597

                                               597 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 609 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2318. The pricing conduct of Taro and Lannett is not consistent with a

         competitive market. Manufacturers would not impose a large price increase absent

         some assurance that their competitor would do the same, lest they lose market share.

               2319. No shortages or other market changes can explain the abrupt,

         simultaneous and large price increases by Taro and Lannett.

               2320. The ability of Taro and Lannett to reach agreement on market share and

         price increases was a function of their overarching conspiracy to fix prices across the

         markets for generic pharmaceuticals and was further aided bythe prevalence of trade

         association meetings and conferences where the parties were able to meet in person.

               2321. For example, in August, 2013, not long before the large price increases

         imposed by Taro and Lannett, employees of both Defendants (including Tracy

         Sullivan) attended the NACDS Total Store Expo. See Exhibit 1.

               2322. Two months later, in October, representatives from Taro and Lannett,

         among other Defendants, attended the GPhA Fall Tech Conference in Bethesda,

         Maryland, which provided another opportunity to discuss price increases for

         Acetazolamide.

               2323. No shortages or other market features can explain Defendants’ price

         increases for Acetazolamide tablets during the Relevant Period.

               2324. The elevated prices of Acetazolamide tablets resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused Plaintiff to pay more than

         it would have paid in a free and fair market, and will continue indefinitely at these

                                                    598

                                               598 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 610 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                2325. The unlawful agreement between Taro and Lannett regarding

         Acetazolamide tablets was part of all Defendants’ overarching conspiracy to

         unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                       2.      Acetazolamide Capsules
                2326. In 2014, the Acetazolamide capsule market was dominated by Heritage,

         Teva and Zydus. Heritage and Teva had approximately 78% of sales and Zydus had

         the rest. Teva marketed and sold Acetazolamide capsules during the Relevant Period

         at least in part through its subsidiary, Barr.

                2327. As discussed supra, during the week of April 14, 2014, Heritage’s Malek

         met with two employees and asked them to start analyzing the impact of price

         increases for numerous generic drugs, including Acetazolamide.

                2328. Before introducing the market-wide price increases to the rest of his

         sales team, Malek was communicating with Patel at Teva, the competitor on seven

         Drugs at Issue on Malek’s initial list. On April 15, 2014, Heritage’s Malek spoke with

         Patel of Teva for approximately a quarter-hour. During that phone call, Patel agreed

         to support Heritage’s price increase for Acetazolamide and a series of other drugs.

         She and Malek also agreed the when Heritage raised the price of Acetozolamide

         capsules and the other drugs, Teva would not challenge Heritage’s price increases by


                                                      599

                                                 599 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 611 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         underbidding and taking those accounts. As also discussed supra, Patel had already

         secured Heritage’s agreement to support Teva’s price increases for Nystatin and

         Theophylline.

               2329. Malek and Patel spoke several more times over the next several months

         to confirm their agreement to raise prices and to keep abreast of the progress of

         Heritage’s price increases.

               2330. On April 16, 2014, the day after Malek spoke to Patel, Patel then called a

         Zydus Director of National Accounts, referred to herein as K.G., to discuss the

         pricing of at least Acetazolamide. The two spoke for approximately 20 minutes and

         spoke again the next day for approximately 12 minutes. Over the next several

         months, the two communicated often, and, because the relationship between the two

         co-conspirator Defendants was institutional (rather than based merely on Patel and

         K.G.), so did other Teva and Zydus employees. For example, on May 14, J.P., an

         Associate Director of National Accounts at Teva, exchanged multiple text messages

         with Zydus’s Vice President of Sales, K.R.

               2331. As noted above, on April 22, 2014, Heritage’s Malek held a telephone

         conference with the sales team and dictated a pricing strategy that targeted numerous

         drugs for a price increase. This list included Acetazolamide.

               2332. As with the other drugs he targeted, Malek believed it was important to

         “socialize” the idea of an Acetazolamide price increase with competitors before

         implementing it. To that end, he and the Heritage NAM’s contacted Teva and Zydus

                                                   600

                                               600 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 612 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         to discuss pricing and customers either via phone, text, e-mail, or in person, often

         through industry trade association meetings and conferences.

                2333. Malek personally took responsibility to communicate with Defendants

         Teva and Zydus. Anne Sather was responsible for Lannett, as well as two other

         Defendants. Matt Edelson, Daniel Lukasiewicz, and Neal O’Mara were responsible

         for contacting four other Defendants about pricing for various drugs.

                2334. Four days after this phone call, on April 26-29, CEO Glazer attended

         the NACDS Annual Meeting where he had the opportunity to meet with

         representatives from numerous Defendants, including the other manufacturers of

         Acetazolamide capsules, Teva and Zydus. See Exhibit 1.

                2335. While Teva’s Patel and Heritage’s Malek were discussing increasing

         prices for at least the seven Drugs at Issue discussed above, on April 24, 2014, Malek

         contacted a Zydus employee through the website LinkedIn to discuss at least

         Acetazolamide. The Zydus employee responded later the same day.

                2336. In an e-mail exchange May 6-7, 2014, Malek explained that he had

         obtained agreements to raise the price of Acetazolamide. Malek had previously told a

         Heritage salesperson to hold off on responding to a large customer’s request for a

         price reduction. After confirming his agreement with Teva and Zydus to raise the

         price of Acetazolamide, he informed his salesperson that Heritage would not agree to

         reduce its price.




                                                   601

                                               601 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 613 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2337. Malek also confirmed an agreement with another competitor – likely

         Zydus – on Acetazolamide pricing on May 7, 2014.

               2338. During this time, Heritage avoided bidding on any potential customers

         where Zydus was already supplying Acetazolamide. Heritage did this in furtherance

         of Defendants’ agreement not to compete on Drugs at Issue. During this time,

         employees at Teva and Zydus were also in close contact with each other about

         Acetazolamide. On May 14, 2014, employees of Teva and Zydus exchanged

         numerous text messages.

               2339. All Defendants had plentiful opportunities to speak in person about

         these agreements without leaving electronic records of their communications.

         Between April and October 2014, all U.S. Defendants attended at least one of the

         many trade events organized by NACDS, MMCAP, HDMA, or GPhA, in addition to

         several customer conferences. See Exhibit 1.

               2340. Defendants used these meetings as an opportunity to reconfirm their

         agreements on pricing and otherwise engage in anticompetitive conduct related to the

         Drugs at Issue.

               2341. For example, on June 3, 2014 at the HDMA Business and Leadership

         Conference, Heritage’s Sather had dinner and drinks with salespeople from Sandoz,

         Par, and Lannett. Three weeks later, on June 23, the Heritage sales team had a

         meeting where they discussed the specific percentages by which they would increase




                                                  602

                                             602 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 614 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         prices on the identified drugs and their strategy for doing so. The slated increase for

         Acetazolamide capsules was 75%.

                2342. On June 26, 2014, Heritage began sending out price increase notices to

         its customers for nine different drugs, including Acetazolamide. By July 9, Heritage

         had raised the price of Acetazolamide to at least 17 different customers nationwide.

                2343. No shortages or other market features can explain Defendants’ price

         increases for Acetazolamide capsules during the Relevant Period.

                2344. The elevated prices of Acetazolamide capsules resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                2345. The unlawful agreement between Heritage, Teva and Zydus regarding

         Acetazolamide capsules was part of all Defendants’ overarching conspiracy to restrain

         trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

         at Issue.

                BT. Alclometasone Dipropionate Cream & Ointment
                2346. Generic Alclometasone Dipropionate (“Alclometasone Dipropionate”)

         is a commonly-prescribed corticosteroid. It is used to treat a variety of skin

         conditions, including eczema, dermatitis, allergies, and rashes. It has been




                                                   603

                                               603 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 615 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         commercially available for decades and is available in several formulations, including

         Ointment and Cream, both at 0.05% strength, and is a mature product market.

                2347. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

         generic Alclometasone Dipropionate as follows:

                2348. At all relevant times, Defendants Glenmark, Sandoz, and Taro

         dominated the market for Alclometasone Dipropionate. After years of relatively

         stable and consistent pricing, Defendants’ Alclometasone Dipropionate suddenly

         tripled in price, as follows:

                2349. In the spring of 2013, senior employees of Glenmark, Sandoz, and Taro

         met at trade conferences and communicated directly with each other in furtherance of

         their price-fixing agreements on Alclometasone Dipropionate cream and ointment

         and Defendants’ over-arching cartel agreement.

                2350. As a direct result of these anti-competitive agreements and discussions,

         Defendants’ NSP and WAC pricing rose, collectively, in tandem.

                2351. Defendant Taro had only 25% of the market, but fired the opening salvo

         on Wednesday, May 1, 2013.

                2352. On that day, Taro announced new Alclometasone Dipropionate Cream

         pricing, doubling their previous WAC prices – an extremely unusual move for a

         “competitor” with only 25% of the market, as Taro had at the time, and a fact that

         was noted in contemporaneous internal correspondence at Sandoz.

                                                    604

                                               604 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 616 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2353. In a functioning competitive generic drug market, a manufacturer with

         that relatively low share would not be leading price increases – but Defendants’

         overarching cartel meant that this market was not, in fact, experiencing competition;

         instead, there was only collusion.

               2354. As Sandoz, Taro and Glenmark raised prices in May and continuing

         through the summer, all three companies were in regular, repeated contact. As

         Defendant Teva had commented internally, Sandoz, Taro, and Glenmark were all

         “quality competitors,” the euphemism used at Teva to refer to the cartel’s most

         enthusiastic, reliable members.

               2355. For example, that very week-end, on Sunday, May 5, the members of

         Taro’s and Glenmark sales teams were hard at work – colluding with each other.

         D.S., AVP of Sales at Taro, and M.B., VP of Sales and Marketing at Glenmark (and a

         former Taro employee), spoke on May 5 for approximately 21 minutes.

               2356. Also, for example, Taro’s Aprahamian exchanged 190 phone calls and

         texts with Sandoz’s C.B. between March 19, 2013, and August 8, 2016, and eleven

         times with Glenmark’s employee M.B., beginning on May 7, 2013.

               2357. By the end of the week of May 5, Sandoz had also announced new price

         increases (on May 10, 2013), which tripled their prior WAC prices for Alclometasone

         Dipropionate Cream.

               2358. The following week, on May 16, Glenmark announced its own price

         increase, a week after Sandoz’s increase, while D.S. at Taro also communicated with

                                                   605

                                              605 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 617 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         D.L., a Director of National Accounts at Sandoz, for approximately 22 minutes. The

         two communicated by phone the next day as well.

               2359. But Defendants weren’t satisfied with merely a 100% increase in prices.

         Instead, in what has become a familiar pattern in this case, less than a month after this

         price increase, Glenmark and Taro were speaking again, about how badly they could

         gouge purchasers: on May 31, D.S. (Taro Sales AVP) and M.B. (Glenmark Sales and

         Marketing VP) spoke twice, once for three minutes and once for approximately 19

         minutes.

               2360. A little bit more than a week after that conversation, on June 10, 2013,

         Glenmark announced yet another price increase for Alclometasone Dipropionate

         Ointment, which far exceeded its initial (raised price) and, likewise, far exceeded its

         co-Defendants’ (and fellow cartel members) existing WAC prices.

               2361. In a normal market, these moves would have driven off Glenmark’s

         customers; but because of the cartel’s agreement, Glenmark knew its customers had

         nowhere to go – and they needed the drugs, so they paid the cartel’s prices for them.

               2362. Glenmark went ahead with this dramatic price increase because Taro

         would essentially match Glenmark’s increased prices, and Glenmark knew this pricing

         support because of their regular communications.

               2363. In fact, in late May, after Glenmark raised its prices, one of Glenmark’s

         large customers solicited bids on Alclometasone Dipropionate, seeking to avoid the

         increased prices – and ran right into the waiting arms of fellow-Defendant and -cartel

                                                    606

                                               606 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 618 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         member, Taro. As part of the cartel agreement, Taro refused to undercut Glenmark’s

         increased prices, falsely telling this customer that supply issues prevented Taro from

         being able to fill the customer’s needs, in an effort to cover the cartel’s tracks and

         prevent the customer from suspecting Defendants’ collusion.

                2364. Indeed, Glenmark’s faith in the cohesion of Defendants’ cartel was

         justified two days later, when Taro moved to a WAC price that more than tripled

         Taro’s prior WAC price for Alclometasone Dipropionate Ointment – a pricing move

         that Sandoz knew about in advance, and, according to internal e-mails, a move that its

         executives approved of.

                2365. In what has also become a familiar pattern in this case, Glenmark’s M.B.

         also communicated by phone with Taro’s Aprahamian on August 15, 20 and 21, and

         D.S. (Taro Sales AVP) and M.B. (Glenmark Sales and Marketing VP) spoke in both

         July and August.

                2366. By the end of the summer, and after the series of communications

         between Sandoz, Taro and Glenmark, each manufacturer had at least approximately

         tripled their prices for Alclometasone Dipropionate.

                2367. No shortages or other market features can explain Defendants’ price

         increases for Alclometasone Dipropionate cream and ointment during the Relevant

         Period.

                2368. The elevated prices of Alclometasone Dipropionate cream and ointment

         resulted from Defendants’ anticompetitive conduct, injured Plaintiff and caused

                                                     607

                                                607 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 619 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Plaintiff to pay more than it would have paid in a free and fair market, and will

         continue indefinitely at these elevated levels unless Defendants’ conduct in

         furtherance of their conspiracies is enjoined by this Court.

                2369. The unlawful agreement between Glenmark, Taro, and Sandoz,

         regarding all formulations of Alclometasone Dipropionate cream and ointment, was

         part of all Defendants’ overarching conspiracy to restrain trade unreasonably and to

         fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                BU. Clomipramine HCL Capsules

                2370. Generic Clomipramine HCL (“Clomipramine”) is used for the treatment

         of obsessive-compulsive disorder, panic disorder, major depressive disorder, and

         chronic pain.

                2371. The World Health Organization (“WHO”) includes Clomipramine on its

         list of essential medicines. During the Relevant Period, Mylan sold Clomipramine

         pursuant to ANDA’s approved by the FDA in or around January, 1998. Sandoz sells

         Clomipramine pursuant to ANDA’s that were approved by the FDA in 1997 and

         1998. Taro sells Clomipramine to purchasers pursuant to ANDA’s approved by the

         FDA in December, 1996.

                2372. The market for Clomipramine is mature; Clomipramine has been

         available in the United States for over 20 years. At all relevant times, there has been

         more than one manufacturer of generic Clomipramine; as a result, for more than two




                                                     608

                                                608 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 620 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         years prior to the sudden rise in Clomipramine prices, Defendants’ average price in

         the U.S. for Clomipramine was relatively stable.

                2373. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Clomipramine, as follows:

                2374. Beginning in approximately May of 2013, Mylan, Sandoz, and Taro

         increased their prices abruptly and, for the most part, in unison.

                2375. In addition to Defendants Sandoz and Mylan, Taro also manufactured

         Clomipramine. Indeed, it was Taro that led a price increase on this product on May 1,

         2013. The price increase was striking – more than a 3,440% increase to Taro’s WAC

         pricing on certain formulations.

                2376. In the weeks leading up to the Taro price increase on Clomipramine,

         Aprahamian at Taro spoke several times with both CW-3 at Sandoz and Michael

         Aigner, a national account manager at Mylan. In fact, on several occasions during this

         time period, Aprahamian hung up the phone with one competitor and immediately

         called the next. At the same time, SW-4 at Sandoz was also speaking with Doug

         Statler, a senior sales and national account executive at Taro. During these

         conversations, Defendants Taro, Sandoz, and Mylan agreed to raise the price of

         Clomipramine.

                2377. SW-3 at Sandoz also took contemporaneous notes of some of his

         conversations with employees of Sandoz’s co-conspirators. For example, after

                                                     609

                                                609 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 621 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         speaking with Aprahamian of Taro twice on April 30, SW-3 made notes identifying

         Clomipramine as one of the products that Taro planned to increase the next day, on

         May 1, 2013. Indeed, notations in CW-3’s notebook show he began communicating

         with Aprahamian about Taro’s May 1 increase at least as early as April 2, 2013.

               2378. As part of the agreement to raise prices and not poach each other’s

         customers on Clomipramine, Defendant Sandoz consistently refused to bid for Taro’s

         customers after Taro raised its price. For example, on April 30, 2013, Publix e-mailed

         Sandoz stating that it had received a price increase letter from Taro regarding several

         Sandoz overlap products, including Clomipramine, and asked whether Sandoz wanted

         to bid for the business. Kellum e-mailed CW-4.

               2379. Taro agreed to concede one customer to Sandoz so that the competitor

         could achieve its fair share of the market. On May 1, 2013, Rite Aid e-mailed Sandoz

         asking for a bid on Clomipramine.

               2380. The next day, on May 2, Aprahamian (at Taro) called SW-3 (at Sandoz)

         and they spoke for five minutes. SW-3 hung up the phone and then immediately

         called Kellum. They then spoke for eight minutes. First thing the next morning – on

         May 3, 2013 – SW-3 called Aprahamian back and they spoke for another five minutes.

         Within a half hour, SW-3 again contacted Kellum and spoke for two minutes. Later

         that day, CW-4 at Sandoz e-mailed Kellum regarding an upcoming call with Rite Aid.

               2381. Ultimately, Sandoz was awarded the Clomipramine business at Rite Aid.




                                                   610

                                               610 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 622 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2382. Mylan was the next to increase price on Clomipramine HCL. On May

         16, 2013, Mylan increased to the same WAC per unit cost as Taro. In the days leading

         up to the Mylan price increase, executive employees of all three co-conspirators were

         in contact with each other by telephone to co-ordinate.

               2383. On July 3, 2013, HEB informed Taro that Mylan was on back order for

         Clomipramine HCL and asked Taro to bid for the business.

               2384. On July 16, 2013, SW-4 at Sandoz sent the July 2013 E-mail identifying

         Clomipramine HCL as a Mylan price increase product. By this time, Sandoz knew

         that Mylan had increased its price on this product.

               2385. On July 20, 2013, Taro received notification that Sandoz was increasing

         price on Clomipramine HCL.

               2386. Two days later – on July 22, 2013 – Sandoz increased its WAC pricing to

         match the per unit cost of Taro and Mylan.

               2387. On August 5, 2013, Walgreens – a Mylan customer – e-mailed Sandoz

         and requested a bid on Clomipramine HCL.

               2388. In October, 2013, CW-4 and Nesta spoke by phone several times,

         including multiple calls on October 3rd and 4th.

               2389. After this series of calls, during the morning of October 15, 2013, SW-4

         of Sandoz called Kellum. The call lasted one minute. Approximately a half-hour

         later, Kellum e-mailed McKesson and asked if Sandoz could submit a bid for

         Clomipramine HCL.

                                                   611

                                              611 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 623 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2390. On October 23, 2013, Sandoz submitted a bid to McKesson and the

         customer responded that a reduction was needed to bring the pricing in line with their

         current supplier, Taro. CW-1 was surprised and forwarded the request to SW-4,

         copying Kellum.

               2391. Two months later, in December, Sandoz received an inquiry from a

         Bloomberg reporter who questioned the propriety of the large increases that Sandoz

         had taken in recent months on a whole host of drugs, including Clomipramine HCL.

         Kellum prepared a response claiming that Sandoz had simply followed the market

         price increase after learning of it through public sources.

               2392. As is clear from the above, Kellum’s statements was a lie. In reality,

         Sandoz has raised its prices after coordinating the increases with Taro and Mylan in

         adcance, and stayed true to its commitments to keep those prices high.

               2393. By way of example, beginning in May, 2013, Mylan, Sandoz, and Taro

         set their WAC’s in lockstep on their 25 mg product, reflecting increases from previous

         WACs of, more than 2,700%:




                                                    612

                                               612 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 624 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2394. In Fall, 2014, Senator Bernie Sanders and Representative Elijah

         Cummings requested information from manufacturers of ten drugs, including

         Clomipramine, which had experienced extraordinary price increases. In response to a

         Congressional request from Senators Susan Collins, Claire McCaskill, Bill Nelson, and

         Mark Warner in August 2016, the GAO issued a report in which Clomipramine was

         identified as experienced an “extraordinary price increase.”

               2395. The price increases on Clomipramine were the results of collusive

         agreements between and among Defendants to increase pricing and restrain

         competition for the sale of Clomipramine in the United States.

               2396. These collusive agreements were also furthered at least in part, through

         in-person meetings at industry events hosted by GPhA and HDMA.

               2397. For example, on October 1-3, 2012, GPhA held a meeting in Bethesda,

         Maryland that was attended by representatives from Taro, Sandoz, and Mylan.

               2398. On February 20-22, 2013, GPhA held its 2013 Annual Meeting in

         Orlando, Florida. GPhA’s 2013 Annual Meeting was attended by representatives of

         Taro, Sandoz, and Mylan.

               2399. On April 20-23, 2013 NACDS held its 2013 Annual Meeting at The

         Breakers in Palm Beach, Florida. NACDS’s Annual Meeting was attended by

         representatives from Taro, Sandoz, and Mylan.

               2400. On June 2-5, 2013, HDMA held its 2013 BLC in Orlando, Florida.

         HDMA’s June 2013 BLC was attended by representatives from Sandoz and Mylan.

                                                   613

                                              613 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 625 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2401. On June 4-5, 2013, GPhA held a meeting in Bethesda, Maryland that

         was attended by representatives from Taro, Sandoz, and Mylan.

               2402. On August 10-13, 2013, NACDS held its 2013 Total Store Expo at the

         Sands Expo Convention Center in Las Vegas, Nevada. NACDS’s August 2013 Total

         Store Expo was attended by representatives from Taro, Sandoz, and Mylan.

               2403. On October 28-30, 2013, GPhA held a meeting in Bethesda, Maryland

         that was attended by representatives from Taro, Sandoz, and Mylan.

               2404. On December 3, 2013, NACDS held its 2013 NACDS Foundation

         Reception and Dinner, which was attended by representatives from Defendants

         Mylan and Sandoz.

               2405. No shortages or other market features can explain Defendants’ price

         increases for generic Clomipramine during the Relevant Period.

               2406. The elevated prices of generic Clomipramine resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               2407. The unlawful agreement among Defendants Mylan, Sandoz/Fougera,

         and Taro regarding generic Clomipramine were part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                                                    614

                                               614 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 626 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                BV. Desonide Ointment and Cream

                2408. The markets for generic Desonide ointment and cream (“Desonide”) are

         mature; the ointment and cream form of the drug have been available in the United

         States since the 1990’s.

                2409. At all relevant times, there has been more than one manufacturer of

         Desonide on the market. As a result, for several years prior to 2013, Defendants’

         prices for Desonide in the United States remained relatively low and stable.

                2410. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Desonide ointment and cream , as follows:

                2411. During the Relevant Period, Defendants Actavis, Perrigo, Sandoz,

         Fougera, and Taro dominated the markets for Desonide.

                2412. In May, 2013, however, Defendants abruptly began imposing substantial

         price increases.

                2413. By way of example, Defendants all set the same WAC’s for their

         ointment products beginning in May, 2013, reflecting increases from previous WAC’s

         of more than 140%.




                                                     615

                                                615 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 627 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2414. In August, 2013, Actavis entered the market for Desonide and

         implemented the supracompetitive prices as well. Just as the Defendants did with

         Glyburide and Doxy DR, Actavis communicated its intention to enter the market to

         Perrigo, Sandoz, Fougera, and Taro well in advance of its actual entry, and the

         Defendants reached an agreement on the supracompetitive pricing that each would

         charge its customers. This agreement on Desonide was facilitated by the overarching

         market allocation (or “fair share”) agreement that was followed by all Defendants and

         conspirators and it prevented Actavis’ entry into the market from eroding the

         conspiratorial pricing on Desonide.

               2415. Desonide was one of the drugs identified in the GAO Report as having

         experienced an “extraordinary price increase.”

               2416. No competitive justifications explain the abrupt increase in price.

         Changes in ingredient costs do not explain Defendants’ price increase.

               2417. These abrupt price increases were not due to supply disruptions.




                                                   616

                                               616 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 628 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2418. Instead, the price increases on Desonide were the result of collusive

         agreements between and among Defendants to increase pricing and restrain

         competition for the sale of Desonide in the United States. These collusive agreements

         were furthered, at least in part, through in-person discussions conducted at meetings

         and industry events hosted by GPhA and HDMA as well as other meetings and

         communications, some of which are described below.

               2419. For example, on October 1-3, 2012, GPhA held a meeting in Bethesda,

         Md. that was attended by representatives from Actavis, Perrigo, Sandoz, and Taro.

               2420. On February 20-22, 2013, GPhA held its Annual Meeting at the JW

         Marriott Orlando Grand Lake in Orlando, Florida that was attended by

         representatives from Actavis, Perrigo, Sandoz, and Taro.

               2421. On April 20-23, 2013, shortly before the drastic May 2013 price

         increases, NACDS held its annual meeting at The Breakers, Palm Beach, Florida. This

         event was attended by representatives from Actavis, Perrigo, Sandoz, and Taro.

               2422. On June 2-5, 2013, HDMA held its 2013 BLC in Orlando, Florida.

         HDMA’s June 2013 BLC was attended by representatives from Actavis and Sandoz.

               2423. On June 4-5, 2013, GPhA held a CMC Workshop meeting at Bethesda

         North Marriott Hotel, Bethesda, Maryland, that was attended by representatives from

         Actavis, Perrigo, Sandoz, and Taro.




                                                   617

                                               617 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 629 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2424. On August 10-13, 2013, NACDS held its 2013 Total Store Expo at the

         Sands Expo Convention Center. NACDS’s August 2013 event was attended by

         representatives from Actavis, Perrigo, Sandoz, and Taro.

               2425. On October 28-30, 2013, GPhA held its 2013 Fall Technical Conference

         in Bethesda, Maryland that was attended by representatives from all Defendants.

               2426. On December 3, 2013, NACDS held its 2013 NACDS Foundation

         Reception and Dinner, which was attended by representatives from Actavis, Sandoz,

         and Perrigo.

               2427. On April 26-29, 2014, NACDS held its 2014 annual meeting in

         Scottsdale, Arizona. This event was attended by representatives from Actavis, Perrigo,

         Sandoz, and Taro.

               2428. These Defendants continued to attend trade associaition meetings and

         events between at least 2014 and 2016.

               2429. No shortages or other market features can explain Defendants’ price

         increases for generic Desonide during the Relevant Period.

               2430. The elevated prices of generic Desonide resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.




                                                   618

                                               618 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 630 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2431. The unlawful agreement among Defendants Actavis, Perrigo, Sandoz,

         Fougera, and Taro, regarding generic Desonide, was part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

                BW. Mometasone Furoate

                2432. Generic Mometasone Furoate (“Mometasone”) is a medium-strength

         corticosteroid used to treat skin conditions such as eczema, psoriasis, allergies, and

         rashes. Mometasone is available in several forms, including cream, ointment, and

         solution.

                2433. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Mometasone, as follows:

                2434. As of May 2013, three suppliers – Glenmark, Perrigo, and G&W –

         controlled a majority of the market share on the various formulations of Mometasone.

                2435. Beginning as early as May 2, 2013, Glenmark began communicating with

         its ostensible competitors, including G&W, to co-ordinate its May, 2013, price

         increases. Over the next several weeks, CW-5 and Jim Brown, a senior sales executive

         at Glenmark, had multiple calls with Vogel-Baylor of G&W during which they

         discussed and agreed to increase prices on the various formulations of Mometasone.

         Notably, prior to these calls, Vogel-Baylor had never spoken to Brown before,

         according to the available phone records. These calls are detailed in the chart below:

                                                     619

                                                619 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 631 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2436. Similarly, Vogel-Baylor, as she had done in the past, used her contact,

         CW-6 – then at Aurobindo – to communicate with T.P. of Perrigo regarding the

         increases. As discussed above, CW-6 had formerly worked at Fougera. At this time,

         G&W and Aurobindo had no products that overlapped and CW-6 and Vogel-Baylor

         were not social friends. These communications are detailed in the chart below:




                                                  620

                                             620 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 632 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2437. Based on these conversations, Glenmark increased prices on

         Mometasone Cream, Ointment, and Solution on May 16, 2013. Soon thereafter,

         G&W would follow with comparable increases of its own on the various formulations

         of Mometasone.

               2438. Over the next several weeks, G&W consistently declined opportunities

         to reduce pricing on the various formulations of Mometasone so as not to take

         advantage of the Glenmark price increases.

               2439. For example, on May 15, 2013 – the day before the Glenmark price

         increases would become effective and publicly visible – C.M., a G&W sales executive,

         e-mailed Vogel-Baylor to tell her that ANDA was requesting decreased pricing on

         several products because the prices were higher than their competitors. The list

         included Mometasone Solution and listed Glenmark’s pre-increase Cardinal pricing as

         the comparison price point. Knowing that Glenmark was increasing pricing on this

         product, Vogel-Baylor advised C.M. that G&W would not lower its pricing.

               2440. Similarly, on May 17, 2013, the day after the Glenmark increases became

         effective, McKesson sent G&W a request for a bid on Mometasone Ointment.

         Vogel-Baylor asked the customer who its incumbent was, and McKesson responded

         that it was Glenmark. Immediately upon receiving this response, Vogel-Baylor called

         CW-5 of Glenmark. The call lasted less than one minute. She then hung up and

         called Brown of Glenmark. That call lasted less than one minute. Fifteen minutes




                                                  621

                                              621 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                               INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 633 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         later, Brown called Vogel-Baylor back and they spoke for twelve minutes. Later that

         day, Vogel-Baylor responded to McKesson and declined the opportunity.

               2441. The next business day, on May 20, 2013, C.M. e-mailed Vogel-Baylor.

         Vogel-Baylor responded by sending the following e-mail to C.M. and others on the

         sales team.

               2442. On May 23, 2013, Vogel-Baylor e-mailed price increase analyses for the

         Mometasone line to her supervisor, Orlofski. The next day, May 24, 2013, Vogel-

         Baylor called CW-5 at Glenmark twice. The calls lasted less than one minute each.

               2443. On June 4, 2013, G&W sent price increase notifications to its customers

         regarding the various Mometasone formulations. That same day, Vogel-Baylor called

         Brown. The call lasted less than one minute.

               2444. On June 5, 2013, Pharmacy Select e-mailed C.M. regarding the

         notification and asked him to provide new WAC pricing for the Mometasone line of

         products. C.M. forwarded the request to Vogel-Baylor.

               2445. G&W and Glenmark continued to coordinate even after their price

         increases. For example, on June 5, 2013, Rite Aid, a G&W customer for

         Mometasone, asked Glenmark whether it wanted to bid for the business because

         G&W had increased price. The next day, on June 6, 2013, Brown of Glenmark called

         Vogel-Baylor and they spoke for six minutes. On June 7, 2013, Vogel-Baylor called

         Brown back. The call lasted less than one minute. That same day, CW-5 e-mailed his

         colleagues Brown and Blashinsky regarding the Rite Aid opportunity.

                                                 622

                                             622 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 634 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2446. After preparing the bid for Rite Aid, Brown e-mailed CW-5 and

         Blashinsky on Saturday, June 8, 2013. The following Monday, on June 10, 2013,

         Brown called Vogel-Baylor. Vogel-Baylor returned the call and they spoke for more

         than six minutes. Within ten minutes of hanging up, and having confirmed the

         pricing with his competitor, Brown e-mailed his colleagues with specific price points

         that Glenmark should use to bid high and not take the Rite Aid business from G&W.

               2447. No shortages or other market features can explain Defendants’ price

         increases for generic Mometasone during the Relevant Period.

               2448. The elevated prices of generic Mometasone resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               2449. The unlawful agreements among Defendants Aurobindo, Glenmark,

         G&W, and Perrigo, regarding generic Mometasone were part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.




                                                    623

                                               623 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 635 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                BX. Amiloride HCL/HCTZ Tabs, Benazepril HCTZ,
                    Bupropion HCL, Cimetidine, Clomipramine,
                    Diclofenac Tabs, Diltiazem HCL, Doxazosin
                    Mesylate Tabs, Enalapril Tabs, Fluoxetine,
                    Haloperidol, Ketoprofen, Keterolac, Levothyroxine,
                    Loperamide, Metoprolol, Nadolol, Nystatin,
                    Perphenazine, Pravastatin, Prazosin, Sotalol,
                    Tizanidine, Tolmetin Tabs, Trifluoperazine HCL, and
                    Verapamil
                2450. Generic Haloperidol tablets (“Haloperidol”) and generic Trifluoperazine

         HCL tablets (“Trifluoperazine”) are antipsychotic drugs that are used to treat

         disorders such as schizophrenia and Tourette’s Syndrome.

                2451. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         versions of at least the following drugs: Amiloride HCL/HCTZ Tabs, Benazepril

         HCTZ, Bupropion HCL, Cimetidine, Clomipramine, Diclofenac Tabs, Diltiazem

         HCL, Doxazosin Mesylate Tabs, Enalapril Tabs, Fluoxetine, Haloperidol,

         Ketoprofen, Keterolac, Levothyroxine, Loperamide, Metoprolol, Nadolol, Nystatin,

         Perphenazine, Pravastatin, Prazosin, Sotalol, Tizanidine, Tolmetin Tabs,

         Trifluoperazine HCL, and Verapamil, at least as follows:

                2452. As alleged throughout this Complaint, as part of their cartel agreement,

         Defendants’ regular practice was to divide up markets and customers, so as to avoid

         “disrupting the market” through competition. As part of these procedures,

         Defendants routinely shared competitively-sensitive pricing information, including on

         products they did not presently manufacture.


                                                     624

                                                624 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 636 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2453. Thus, Defendant Sandoz sought to obtain a “comprehensive list” of

         both Teva’s and Mylan’s price increases from the Spring & Summer of 2013.

               2454. To that end, on July 15, 2013, Sandoz executives held an internal

         meeting during which SW-1 instructed members of the Sandoz sales team, including

         SW-2 and SW-4, “to investigate [the] list of Mylan and Teva increase items.”

               2455. That same day, as detailed supra, SW-2 contacted his counterpart at Teva,

         Rekenthaler, and obtained the list of drugs that Teva increased on July 3, 2013, along

         with the percentage increases for each. Similarly, on July 16, SW-4 called her contact

         at Mylan, Jim Nesta. The call lasted two-and-a-half (2.5) minutes. A half hour later,

         Nesta returned the call and the two spoke for approximately 20 minutes.

               2456. During those two calls, SW-4 asked Nesta to identify the drugs Mylan

         had increased prices on so that Sandoz could follow with its own price increase.

         Nesta provided SW-4 with a list of drugs, highlighting that the price increases would

         be large. Nesta also emphasized that Mylan did not appreciate having its prices

         challenged and that prices should be kept high. After the phone call ended, SW-4

         sent the following e-mail to her superiors, including Kellum, at 6:31 pm on Tuesday,

         July 16, 2013:

               Here are some of the pricing inreases from Mylan [that] I was able to garner.
               These are reportedly to be BIG increases[:]
               Bupropion HCL
               Diltiazem HCL
               Haloperidol
               Clomipramine
               Sotalol

                                                   625

                                              625 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 637 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Tizanidine
               Peprhenazine [sic, Perphenazine]
               Levothyroxine (Lanette followed)
               Nadolol

               There were others but ones we don’t have. There may be others we have, but
               this is all I was able to get. Pretty well anything we get from a customer that
               isn’t supply obviously is due to pricing increase.

               If a specific product is questionable, let me know and I’ll find out about it.”

               2457. For at least one drug on that list – Haloperidol – Mylan had yet to raise

         its price as of July 16, 2013, the date of the e-mail. Indeed, Mylan would not raise its

         pricing on this product until August of that year, at which point Mylan also raised its

         pricing on Levothyroxine (a drug which was on Mylan’s January, 2013, price-increase

         list) and at least two other drugs not on the the list, Trifluoperazine HCL and

         Benazepril HCTZ – both of which were also manufactured by Sandoz.

               2458. As alleged supra and throughout this Complaint, at the same time that

         Mylan was co-ordinating with Sandoz, it was also co-ordinating with Teva.

               2459. For example, on July 22, 2013, Patel sent Green an e-mail with an

         attached spreadsheet of “Round 2” price-increase items, which are also discussed infra.

         Patel indicated that she was “seeking intel” for a group of drugs in the attached

         spreadsheet with an “x” on a highlighted yellow field, and included in a column titled

         “Follow Mylan/Other”:




                                                    626

                                               626 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 638 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2460. Many of these were Mylan drugs.

               2461. The next day – July 23, 2013 – at 4:30pm, Green and Nesta spoke for

         approximately six minutes. Immediately after hanging up the phone, Green called

         Patel to convey the intel he had obtained from Mylan. That call lasted approximately

         three minutes.

               2462. A week later, on Monday, July 29, Green at Teva was approached by a

         large retail pharmacy asking for bids on several of the drugs that Mylan had increased

         its prices on, earlier that month. Rather than inquiring about Teva’s production

         capacity, Green’s first step was to request market share information for those drugs.

         That was because Teva’s decision on how to respond to the customer’s inquiry was

         based, not on Teva’s ability to supply the requested products, but on the so-called

         “fair share” rules of Defendants’ cartel. Thus, at 9:49 that morning, Green sent an

                                                   627

                                              627 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 639 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         internal e-mail with the subject, “Walgreens: Items for discussion.” In it, he wrote:

         “From the list of items below, can you pull in current market share. These are new

         opportunities at Walgreens, and I want to see what the current market looks like.”

               2463. The next day, July 30, Patel sent Green the “latest” price increase file as

         an attachment, saying that she “Figured it would help since I’ve changed a few things

         on you.” Patel asked Green to obtain additional “market intel” for a group of seven

         Mylan drugs, some of which varied slightly from the prior spreadsheet.

               2464. Following the same consistent pattern, Green and Nesta spoke six times

         over the next two days. After hanging up from the last call between the two on

         August 1, Green called Patel and conveyed the results of his conversations.

               2465. This series of phone calls is detailed below:




               2466. In the midst of the phone calls between Green and Nesta on July 31,

         Patel sent the following e-mail with “commentary” about the customer request, with a

         particular focus on balancing Teva's desire to increase prices against its commitment

         to adhere to the fair share agreement and how that might have affected its market

                                                   628

                                              628 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 640 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         share for certain products sold by Mylan, at 3:23 pm on Wednesday, July 31, 2013, to,

         inter alia, Kevin Green and Dave Rekenthaler, with the subject “RE: DELPHI 9429

         Walgreens: Items for discussion”:

               My initial commentary…

               If we can tak on the supply, we can bid on items we have already taken our
               increase on (bold).

               Enalapril: seeking share

               Cimetidine: shared with Mylan, but do not have our fair share

               Prazosin: shared with Mylan, but do not have our fair share

               Nadolol: can pursue additional share (Mylan) for 3-player market

               Loperamide: consider it added to the PI candidates list

               Fluoxetine: no plans to follow Mylan increase, but have high share in a 7 player
               market

               Diltiazem IR: consider it added to the PI candidates list

               There are plans to follow Mylan on the rest. Need to determine how we want
               to respond on these if we haven’t implemented an increase by the time we
               respond. From what I understand, we have some time.”

               2467. Based on these communications between Teva and Mylan (and at times

         other cartel members), Teva was able to successfully increase price on at least seven

         different Mylan drugs on August 9, 2013, as also set forth supra and infra.

               2468. Over the next several months, and consistent with the so-called “fair

         share” rules of Defendants’ cartel, Sandoz declined to bid or take business from

         Mylan customers (except in one instance, where Mylan had more than its so-called fair

                                                    629

                                               629 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 641 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         share) and raised prices to match Mylan on a number of products, including

         Haloperidol and Trifluoperazine. Some examples of this conduct are detailed below,

         and elsewhere in this Complaint.

               2469. Thus, three weeks later, on August 6, Jim Nesta at Mylan called SW-4 at

         Sandoz, twice. Both calls were less than a minute long.

               2470. The following day, August 7, Patel sent the “Price Increase Overview”

         to her supervisor, K.G., two days in advance of Teva’s price increase, she included

         one piece of very telling information about the agreement they had in place with

         Lupin: specifically, that Lupin was “waiting on Teva” before implementing its own

         increase. Accordingly, Teva went ahead with its increase on Pravastatin and other

         drugs on August 9.

               2471. A couple of days after Teva implemented its increase, a colleague at Teva

         asked Patel when Zydus and Apotex implemented their price increases. In her

         response, Patel confirmed that it was Kevin Green (“KGn”) who had co-ordinated

         the Pravastatin price increase with Zydus, writing “Assuming we’re talking Prava.

         Glenmark [did] theirs 5/15. Zydus followed right before/after hdma i think. apotex i

         think was early to mid june? KGn go the Zydus intel…he might know off the top if

         his head.”

               2472. Pursuant to Defendants’ agreement, shortly after Teva’s increase – on

         August 28, 2013 – Lupin raised its Pravachol price to follow its co-conspirators

         Glenmark, Apotex, Zydus, and Teva.

                                                   630

                                              630 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 642 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2473. The extra work required to implement the Pravastatin price increase was

         well worth it to Defendants. For example, on August 8, 2013 – the day before the

         Teva increase – Patel sent her supervisor K.G. an estimate of the “net upside” to

         Teva as a result of the price increases. The Teva estimate was that, for Pravastatin,

         the “net upside after credits” to Teva alone was $674,670,548 per quarter.

               2474. The same day as Teva’s Pravastatin increase, on August 9, 2013, Mylan

         implemented significant price increases on both Haloperidol and Trifluoperazine. For

         Haloperidol, Mylan increased the WAC price by 250% on several formulations. For

         Trifluoperazine, Mylan increased the WAC price by 80% on all formulations.

               2475. Two weeks later, on August 19, Steve G. (“S.G.”), a national account

         executive at Sandoz, sent an intemal e-mail stating that Mylan increased its prices on

         Haloperidol and Trifluoperazine and that Sandoz needed to “rationalize the market.”

               2476. Later that week, on August 22, SW-2 e-mailed Kellum, stating that CVS

         “wanted to know if we will be raising price on Haloperidol and Trifluoperazine.

         Mylan took substantial increases.” Kellum forwarded the request to SW-1 and F.R., a

         pricing manager at Sandoz. F.R. responded, “I believe the answer is yes?? We bid at

         curent price in RFP and did not go after this business. I would answer yes.

         Thoughts?” SW-l replied that he would obtain the pricing data, “but I would imagine

         we will be fast followers.”

               2477. On September 18, 2013, SW-l e-mailed Kellum with his price increase

         analyses for Haloperidol and Trifluoperazine. For Haloperidol, SW-l indicated that

                                                   631

                                               631 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 643 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Mylan had 72% market share, Sandoz had l5%, and Zydus had l0%. For Trifluo-

         perazine, SW-l stated that “Mylan has 73% and we have 24%. This is a no brainer.”

               2478. On September 25, Walgreens – a Mylan customer – e-mailed Sandoz,

         asking for bids on Haloperidol and Trifluoperazine. SW-l sent an internal e-mail,

         explaining that “Mylan took a price increase on this product. That’s why he is asking.

         We are currently evaluating tak[ing] one ourselves.”

               2479. The following week, on October 2, SW-l e-mailed S.G., the Sandoz

         national account executive assigned to Walgreens, at 6:45 pm, directing S.G. not only

         to decline to bid at Walgreens, but also to lie about the reason for doing so: “Steve,

         We discussed intemally and decided not to pursue WAGS on these at this point. We

         have been running up against Mylan a lot lately (Nadolol, Benaz/Hctz), and fear

         blowback if we take on any more products at this moment. Trying to be responsible

         in the sandbox. I recommend you blame supply.”

               2480. Over the next several days, SW-4 and Nesta spoke by phone several

         times. These communications are detailed in the table below. Prior to these calls,

         SW-4 and Nesta had not communicated by phone since August 6.




                                                   632

                                               632 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 644 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2481. On October 15 (the day after the last of the phone calls noted above),

         SW- 1 e-mailed the Sandoz Pricing Committee, recommending that Sandoz increase

         pricing on Haloperidol and Trifluoperazine. After reviewing the e-mail, O.K., a

         senior executive responsible for business planning at Sandoz, recommended approval

         of increasing Haloperidol pricing, but advised that Sandoz wait to increase the price

         of Trifluoperazine HCL until January (in 2014) because $1.6 million in price

         protection penalties would be triggered if Sandoz implemented the increase in

         October, 2013. As O.K. explained, “I understand that both price increases have been

         taken by Mylan in August and we are the followers. We might be sending the wrong

         signal to Mylan by not following promptly however 1.6m top/bottom-line hit with no

         upside is too big to swallow.”

               2482. Ultimately, Sandoz followed O.K.’s recommendation and increased its

         WAC pricing on Haloperidol to match Mylan’s pricing on October 25, 2013, and

         waited until January 31, 2014, to follow on Trifluoperazine HCL.




                                                   633

                                              633 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 645 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2483. No shortages or other market features can explain Defendants’ price

         increases for Amiloride HCL/HCTZ Tabs, Benazepril HCTZ, Bupropion HCL,

         Cimetidine, Clomipramine, Diclofenac Tabs, Diltiazem HCL, Doxazosin Mesylate

         Tabs, Enalapril Tabs, Fluoxetine, Haloperidol, Ketoprofen, Keterolac, Levothyroxine,

         Loperamide, Metoprolol, Nadolol, Nystatin, Perphenazine, Pravastatin, Prazosin,

         Sotalol, Tizanidine, Tolmetin Tabs, Trifluoperazine HCL, or Verapamil during the

         Relevant Period.

               2484. The elevated prices of generic Amiloride HCL/HCTZ Tabs, Benazepril

         HCTZ, Bupropion HCL, Cimetidine, Clomipramine, Diclofenac Tabs, Diltiazem

         HCL, Doxazosin Mesylate Tabs, Enalapril Tabs, Fluoxetine, Haloperidol, Keterolac,

         Levothyroxine, Loperamide, Metoprolol, Nadolol, Nystatin, Perphenazine,

         Pravastatin, Prazosin, Sotalol, Tizanidine, Tolmetin Tabs, Trifluoperazine HCL, and

         Verapamil resulted from Defendants’ anticompetitive conduct, have injured Plaintiff

         and caused Plaintiff to pay more than it would have paid in a free and fair market, and

         will continue indefinitely at these elevated levels unless Defendants’ conduct in

         furtherance of their conspiracies is enjoined by this Court.

               2485. The elevated prices of generic Amiloride HCL/HCTZ Tabs, Benazepril

         HCTZ, Bupropion HCL, Cimetidine, Clomipramine, Diclofenac Tabs, Diltiazem

         HCL, Doxazosin Mesylate Tabs, Enalapril Tabs, Fluoxetine, Haloperidol,

         Ketoprofen, Keterolac, Levothyroxine, Loperamide, Metoprolol, Nadolol, Nystatin,

         Perphenazine, Pravastatin, Prazosin, Sotalol, Tizanidine, Tolmetin Tabs,

                                                   634

                                               634 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 646 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Trifluoperazine HCL, and Verapamil resulted from Defendants’ anticompetitive

         conduct and will continue indefinitely at these elevated levels unless Defendants’

         conduct in furtherance of their conspiracies is enjoined by this Court.

                2486. The unlawful agreements among Defendants Sandoz, Mylan, Lupin,

         Glenmark, Apotex, Zydus, Heritage and Teva, regarding generic Amiloride,

         Benazepril HCTZ, Bupropion HCL, Cimetidine, Clomipramine, Diclofenac Tabs,

         Diltiazem HCL, Doxazosin Mesylate Tabs, Enalapril Tabs, Fluoxetine, Haloperidol,

         Ketoprofen, Keterolac, Levothyroxine, Loperamide, Metoprolol, Nadolol, Nystatin,

         Perphenazine, Pravastatin, Prazosin, Sotalol, Tizanidine, Tolmetin Tabs,

         Trifluoperazine HCL, and Verapamil, were part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                BY. Captopril

                2487. Generic Captopril is an angiotensin-converting enzyme (ACE) inhibitor

         and is used for the treatment of hypertension and some types of congestive heart

         failure.

                2488. The market for generic Captopril was mature and at all relevant times

         had multiple manufacturers. As a result, for years, the prices for generic Captopril

         tablets (“Captopril”) were relatively low and stable.




                                                    635

                                               635 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 647 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2489. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Captopril, as follows:

                2490. During the Relevant Period, Defendants Mylan, West-Ward and

         Wockhardt dominated the market for generic Captopril. West-Ward was the

         dominant manufacturer in the market up until 2013, when it experienced supply

         disruptions and essentially exited the market.

                2491. In the spring of 2013, as West-Ward exited the market, Mylan and

         Wockhardt imposed very large price increases. At first, Mylan raised only its list

         (WAC) prices, but NSP prices soon followed.

                2492. By spring of 2014, West-Ward was ready to re-enter the market. At the

         same time, Wockhardt was exiting the market, leaving only Mylan and West-Ward as

         the main Captopril suppliers. Rather than offer lower prices than Mylan to win back

         all of the market share it used to have, West-Ward instead announced—virtually

         simultaneously with Mylan—a large list (WAC) price increase. West-Ward’s new list

         prices were identical to Mylan’s and, for the 12.5 mg dosage, approximately 100 times

         higher than they were before it had exited the market. Other dosages were “only” 35

         to 45 times higher. Mylan and West-Ward list (WAC) and NSP prices remained

         elevated for years afterward.

                2493. Because of Defendants’ conspiracy, even with the higher prices, West-

         Ward quickly was able to build share. Although West-Ward had a smaller share of the

                                                     636

                                                636 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 648 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         market than it did before exiting, it was making a lot more money, albeit on a smaller

         volume of sales.

               2494. The Fair Share agreement facilitated higher prices, which allowed each

         manufacturer to sell less, but make more money doing so, and the Fair Share

         agreement worked as planned, as illustrated below.




               2495. Throughout this period, Mylan, Wockhardt and West-Ward met at trade

         conferences and communicated directly with each other in furtherance of their price-

         fixing agreement on Captopril and of their Fair Share agreement.

               2496. For example, Mylan’s M.W., Director of National Accounts,

         communicated by phone with K.B., West-Ward National Account Manager, in March,


                                                   637

                                              637 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 649 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         April, June and July 2013, including on July 1, 2013. Mylan announced its first list

         (WAC) price increase for Captopril on July 2, 2013.

                2497. Representatives from Wockhardt and West-Ward convened at the

         ECRM Retail Pharmacy Efficient Program Planning Session at the Omni Amelia

         Island Plantation Resort, in Amelia Island, Florida on February 23 to 26, 2014. In

         April, both companies announced large list (WAC) price increases on the heels of

         Mylan’s second list price increase.

                2498. No shortages or other market features can explain Defendants’ price

         increases for generic Captopril during the Relevant Period.

                2499. The elevated prices of generic Captopril resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                2500. The unlawful agreement among Defendants Mylan, West-Ward and

         Wockhardt, regarding generic Captopril, was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                BZ. Tizanidine HCL Tablets

                2501. Generic Tizanidine is used to treat muscle spasticity due to spinal cord

         injury or multiple sclerosis.

                                                    638

                                               638 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 650 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2502. At all relevant times, the market for generic Tizanidine HCL tablets was

         mature and had multiple manufacturers.

                2503. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Tizanidine HCL tablets (“Tizanidine”) as follows, beginning

         at least as early as April, 2013:

                2504. During the Relevant Period, Defendants Apotex, Dr. Reddy’s, Mylan,

         Sandoz and Sun dominated the market for Tizanidine.

                2505. For years, the prices of Tizanidine HCL tablets were relatively low and

         stable. In the spring of 2013, however, all manufacturers began to impose very large

         price increases within weeks of each other. Between May 13 and July 2, 2013, Apotex,

         Dr. Reddy’s, Mylan, Sandoz and Sun each announced a list (WAC) price increase.

         They each also began to increase NSP prices. Over the ensuing few months, each of

         these Defendants imposed multi-fold increases in their NSP prices.

                2506. In addition, throughout this time-frame, Defendants Apotex, Dr.

         Reddy’s, Mylan, Sandoz and Sun met at trade conferences and communicated directly

         with each other in furtherance of their price-fixing agreement on Tizanidine HCL and

         of their larger cartel agreement.

                2507. For example, On May 13, 2013—the day that Dr. Reddy’s announced its

         new list (WAC) prices for Tizanidine—Mylan’s Nesta called D.L., the Director of

         National Accounts at Sandoz, and they spoke for approximately four minutes.

                                                     639

                                                639 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 651 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2508. On May 24, 2013, Sandoz followed Dr. Reddy’s list (WAC) price

         increases. In the days leading up to the Sandoz increase, Nesta (Mylan) exchanged

         phone calls with D.L. (Sandoz) and J.A., a Director of National Accounts at Dr.

         Reddy’s, to co-ordinate the Tizanidine price increase.

                2509. On May 29, 2013, a large customer called Sandoz and asked whether it

         wanted to submit a bid for Tizanidine. After D.L., Director of National Accounts at

         Sandoz, spoke to Nesta (Mylan) again, Sandoz decided not to submit a bid.

                2510. On June 11, 2013, V.B., Dr. Reddy Director of National Accounts,

         spoke to T.B., Apotex National Account Manager, for approximately 13 minutes.

                2511. On June 14, 2013, a large wholesale customer e-mailed J.A., the Director

         of National Accounts at Dr. Reddy’s asking “[d]id mylan follow your increase?” He

         responded, “We’ve heard they did.” The Dr. Reddy’s Director had learned of Mylan’s

         intent to follow the price increase through his prior communications with Nesta.

         However, Mylan had not actually raised its price on Tizanidine at the time of the

         inquiry.

                2512. On June 26, 2013, a large supermarket chain customer e-mailed Dr.

         Reddy’s requesting a bid for Tizanidine. Dr. Reddy’s decided not to go after additional

         market share. J.A. (Dr. Reddy’s) and S.G., Sun Director of Marketing, communicated

         by phone two days later, on June 28. A few weeks later, the supermarket forwarded

         the same request to Sandoz, and Sandoz declined to submit a bid.




                                                   640

                                              640 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 652 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2513. No shortages or other market features can explain Defendants’ price

         increases for generic Tizanidine HCL tablets during the Relevant Period.

                2514. The elevated prices of generic Tizanidine HCL tablets resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                2515. The unlawful agreement among Defendants Apotex, Dr. Reddy’s,

         Mylan, Sandoz and Sun, regarding generic Tizanidine HCL tablets, was part of all

         Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

                CA. Prednisone Tablets

                2516. Generic Prednisone is a corticosteroid that is used to treat conditions

         such as arthritis, blood disorders, breathing problems, severe allergies, skin diseases,

         cancer, eye problems, and immune system disorders.

                2517. At all relevant times, the market for generic Prednisone tablets (including

         at least 1, 2.5, 5, 10 and 20 mg doses) was mature and had multiple manufacturers. As

         a result, for years, the prices of Prednisone were relatively low and stable.

                2518. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all




                                                     641

                                                641 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 653 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         formulations of generic Prednisone tablets (“Prednisone,” including at least 1, 2.5, 5,

         10 and 20 mg doses) as follows, beginning at least as early as May, 2013:

               2519. During the Relevant Period, Defendants Actavis, Cadista, Par and West-

         Ward dominated the market for Prednisone.

               2520. There were limited supply disruptions in 2012 and early 2013, but

         market supply recovered and, for some dosages, increased in 2014. Nonetheless, in

         the spring of 2013, all manufacturers shifted their prices significantly higher. By the

         end of 2013, Prednisone prices were more than triple the prices at the beginning of

         the year, and prices remained higher than former levels through the present.

               2521. Throughout this period, Actavis, Cadista, Par and West-Ward met at

         trade conferences and communicated directly with each other in furtherance of their

         price-fixing agreements on Prednisone tablets and their Fair Share agreement.

               2522. For example, Cadista, which had exited the market but then re-entered

         in late 2013 at the elevated prices already imposed by West-Ward and Actavis,

         communicated with its co-conspirators around the time of its re-entry. Shortly before

         re-entering the market, Cadista’s M.D., VP of Sales, spoke with Falkin (Actavis) on

         July 31, 2013 for six minutes. Shortly after re-joining the market, on November 1,

         2013, M.D. at Cadista spoke for nearly 40 minutes with S.G., VP of Sales and

         Marketing at West-Ward.

               2523. D.S., who began as Head of Sales at West-Ward in January, 2014, after

         leaving Taro, called K.O., VP of National Accounts at Par, during his first weeks on

                                                    642

                                               642 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 654 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         the job. The two had communicated when D.S. was at Taro, and the practice

         continued when D.S. moved to West-Ward. D.S. communicated by phone with K.O.

         throughout 2014. They communicated in January, February, April, May, June, July,

         October, November and December. And prices for Prednisone remained high

         throughout this time-frame.

               2524. J.H., Par Regional VP of Sales, began communicating with Falkin shortly

         after Falkin joined Actavis. The two communicated by phone in September, 2013,

         then throughout 2014, including (at least) in February, March, April, May, June, July,

         August and October.

               2525. Throughout the period of these communications, Actavis, West-Ward,

         Par and Cadista raised and maintained elevated prices for Prednisone.

               2526. No shortages or other market features can explain Defendants’ price

         increases for generic Prednisone tablets (including at least 1, 2.5, 5, 10 and 20 mg

         doses) during the Relevant Period.

               2527. The elevated prices of generic Prednisone tablets resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               2528. The unlawful agreement among Actavis, Cadista, Par and West-Ward,

         regarding generic Prednisone tablets, was part of all Defendants’ overarching

                                                    643

                                               643 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 655 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                CB. Prednisolone Acetate

                2529. Generic Prednisolone Acetate ophthalmic suspension is a medication

         used to treat swelling, redness, itching, and allergic reactions in the eye.

                2530. At all relevant times, the market for generic Prednisolone Acetate

         ophthalmic suspension (“Prednisolone Acetate”) was mature and had multiple

         manufacturers. As a result, for years, prices for Prednisolone Acetate were relatively

         low and stable.

                2531. As part of Defendants’ overarching conspiracy with respect to the

         Drugs at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Prednisolone Acetate ophthalmic suspension as follows,

         beginning at least as early as July, 2013:

                2532. During the Relevant Period, Defendants Sandoz and Pfizer’s alter ego,

         Greenstone, dominated the market for generic Prednisolone Acetate.

                2533. Between August and November, 2013, however, Sandoz and

         Greenstone co-ordinated enormous price increases. List prices for Prednisolone

         Acetate jumped more than 500% and to identical levels.

                2534. During this time-frame, Sandoz and Greenstone market shares remained

         relatively stable owing to their Fair Share agreement, to which they closely adhered.

         For example, in early 2014 (after the large price increases in late 2013), a large

                                                      644

                                                644 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 656 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         customer approached Sandoz to see if it was interested in a new account for

         Prednisolone Acetate.

               2535. The list (WAC) price chart below shows the large and parallel price

         increases by Sandoz and Greenstone on Prednisolone Acetate:




               2536. Throughout this period, Sandoz and Greenstone met at trade

         conferences and communicated directly with each other in furtherance of their price-

         fixing agreement on generic Prednisolone Acetate and of their Fair Share agreement.

               2537. For example, representatives from Greenstone and Sandoz convened at

         the NACDS 2013 Total Store Expo at the Sands Expo Convention Center in Las

         Vegas, Nevada, on August 10-13, 2013. Less than two weeks later, Sandoz

         announced a large list (WAC) price increase, which Greenstone promptly followed.




                                                  645

                                             645 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 657 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2538. No shortages or other market features can explain Defendants’ price

         increases for generic Prednisolone Acetate during the Relevant Period.

               2539. The elevated prices of generic Prednisolone Acetate resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               2540. The unlawful agreement among Defendants Sandoz and Greenstone,

         regarding generic Prednisolone Acetate, was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

               CC. Temozolomide
               2541. Generic Temozolomide is an alkylating agent used to treat brain cancers,

         including glioblastoma multiforme and anaplastic astrocytoma.

               2542. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Temozolomide (“Temozolomide”), as follows:

               2543. The patent on Temozolomide was set to expire in early 2014, but both

         Teva and Sandoz had independently obtained the right to launch in August of 2013 –

         six months prior to the patent’s expiration. Leading up to the launch of the generic,

         Teva co-ordinated with Sandoz to divide up the generic Temozolomide market.


                                                    646

                                                646 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 658 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2544. On July 18, 2013, a large retail pharmacy customer submitted an RFP to

         Sandoz for Temozolomide. Playing by their cartel’s Fair Share rules, Sandoz waited

         to see what Teva was going to do before submitting their own bid. That same day,

         SW-1 received a telephone call from Patel. Patel sought information on Sandoz’s

         current customers and discussed options to allocate customers for Temozolomide.

               2545. On July 22, 2013, P.G., a senior Sandoz executive, instructed his team to

         find out Teva’s plans with regard to this customer. As directed, the next morning,

         S.G., a national account executive at Sandoz, spoke with the pharmacy and asked

         about Teva’s plans for this customer’s Temozolomide business.

               2546. At the same time, SW-1 was reaching out to Teva directly to get more

         information. SW-1 called Patel at approximately 1:45pm on July 23, 2013. After

         exchanging voicemails, they spoke for a quarter of an hour. On that same afternoon,

         the pharmacy replied to Sandoz and delivered Teva’s message regarding its plans for

         the Temozolomide business, telling Sandoz the timing of Teva’s Temozolomide

         launch, that Teva had sufficient Temozolomide stock for the 50% market share that

         the “rules of the road provided,” but would not seek more than that, and wanted to

         reconfirm Sandoz’s intentions. Although the message was coded, Sandoz received

         and understood it.

               2547. Just under a week later, on July 29, Patel called SW-l at Sandoz and they

         spoke for nine minutes, discussing how to carve up the market for Temozolomide, on

         which they were exclusive manufacturers.

                                                    647

                                              647 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 659 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2548. Teva and Sandoz were also co-ordinating through other channels. On

         July 29, after receiving the RFP from the pharmacy, Sandoz’s S.G., spoke with a

         senior account executive at Teva, T.S., for seven minutes; and the same day, there

         were two phone calls exchanged between Teva’s then-Director of National Accounts,

         Kevin Green (“Green”), and SW-2 at Sandoz, regarding the pharmacy and its

         Temozolomide business.

               2549. The next day, on July 30, a different retail pharmacy, CVS Caremark,

         contacted Teva to ask for a Temozolomide bid. A senior sales executive at Teva,

         T.C., discussed the matter with her boss, Rekenthaler. Rekenthaler responded by

         alluding to the arrangement they had with Sandoz.

               2550. The day after that, July 31, arrangements were finalized: Green and SW-

         2 discussed the pharmacy and its Temozolomide business, speaking for approximately

         six minutes. In addition, T.S. and S.G. spoke for approximately eleven minutes, after

         which S.G. suggested internally that Sandoz submit a cover bid and cede the

         pharmacy’s Temozolomide business to Teva, which Sandoz ultimately did.

               2551. On August 12, 2013, the same day as Teva’s Temozolomide launch, SW-

         2 met in person with Rekenthaler at the Grand Lux Café in Las Vegas during the

         NACDS Total Store Expo conference. There, Rekenthaler discussed, among other

         things, Temozolomide and informed SW-2 that Teva had officially launched and

         shipped all formulations of the drug.




                                                     648

                                                 648 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 660 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                  2552. Although Teva initially obtained the CVS account in August, 2013, due

         to Sandoz’s inability to supply the 250mg dose of Temozolomide, the companies had

         agreed that the account would revert back to Sandoz once Sandoz could supply that

         dosage strength. In addition, SW-1 spoke to Patel both before and after Sandoz sent

         out any offers regarding Temozolomide in an effort to develop and ensure there was

         an appropriate between the two under Defendants’ overarching conspiracy.

                  2553. Sandoz’s inability to supply the 250mg dose of Temozolomide cannot

         explain Defendants’ elevated prices for Temozolomide during the Relevant Period.

         Indeed, no other shortages or other market features can explain Defendants’ elevated

         prices for Temozolomide during the Relevant Period.

                  2554. The elevated prices of Temozolomide resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused Plaintiff to pay more than

         it would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                  2555. The unlawful agreement between Sandoz and Teva regarding

         Temozolomide was part of all Defendants’ overarching conspiracy to restrain trade

         unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  CD. Benazepril HCTZ and Bumetanide Tablets




                                                    649

                                               649 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 661 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2556. Generic Benazepril HCTZ or Benazepril hydrochlorothiazide tablets

         (“Benazepril” or “Benaz,” including 10-12.5 mg, 20-12.5 mg and 20-25 mg tablets) are

         an ACE-inhibitor and are used to control hypertension.

                2557. Benazepril was first approved for marketing in the United States in the

         early 1990’s. The market for generic Benazepril is mature; generic Benazepril has

         been commercially available in the United States since 2004 and there are multiple

         manufacturers.

                2558. Generic Bumetanide is a loop diuretic available as 0.5 mg, 1 mg and 2

         mg tablets. (“Bumetanide”)

                2559. Bumetanide has been commercially available in the United States since

         the 1970’s. The market for generic Bumetanide is mature. Bumetanide has been

         commercially available in the United States in a generic form for decades.

                2560. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         Benazepril and Bumetanide tablets, at least as follows:

                2561. While Sandoz was, as just described, conspiring with Teva on

         Temozolomide (and, inter alia, as set forth below, on Bumetanide), it was also

         conspiring with Mylan on Benazepril – and also with Rising Pharmaceuticals.

                2562. During the Relevant Period, Defendants Sandoz and Mylan dominated

         the market for generic Benazepril – particularly Mylan, because Sandoz had exited the

         market for a while.

                                                     650

                                                650 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 662 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2563. During the Relevant Period, Defendants Sandoz and Teva dominated

         the market for generic Bumetanide.

               2564. For years, the price of Benazepril had remained stable, even after Sandoz

         exited the market. However, in the summer of 2013, all of that changed. In June,

         2013, Defendants Sandoz and Mylan both attended the GPhA CMC Workshop in

         Bethesda, Md. Shortly thereafter, as set forth below, Mylan’s pricing for Benazepril

         skyrocketed and, in concert, Sandoz entered the market at Mylan’s elevated pricing.

               2565. The month after the GPhA CMC Workshop, in July, 2013, Sandoz had

         finalized its plan to re-launch Benazepril HCTZ. However, because Sandoz

         executives knew – likely from speaking to Mylan personal at the GPhA CMC

         Workshop – that Mylan planned to increase price on this product, Sandoz chose to

         wait to re-enter the market until after Mylan increased its price so that Sandoz could

         enter at the higher price without arousing suspicion about collusion in the

         marketplace.

               2566. For example, on July 12, 2013, a marketing executive at Sandoz sent an

         internal e-mail regarding “Benazepril Orders for Cardinal,” noting that “[b]efore any

         release, we are expecting Mylan to raise their price.” Similarly, during a Commercial

         Operations meeting on July 15, it was confirmed that Sandoz was just waiting for the

         coming Mylan price increase before it re-entered the market.

               2567. The next day, on July 16, SW-4 spoke with Jim Nesta at Mylan and then

         internally forwarded an earlier e-mail outlining the Mylan price increase drugs that

                                                   651

                                               651 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 663 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Nesta had provided to her. SW-1 then sent it to her boss (Sandoz’s Director of

         Pricing and Contracts, Armando Kellum, stating “See [SW-4’s] note below for Mylan

         increases. . . . I’m surprised benazepril hctz isn’t on the list below for Mylan?”

                2568. SW-l then e-mailed back to SW-4, asking, “Benazepril hctz? Was hoping

         to see that one.”

                2569. SW-1 needn’t have worried. As set forth, supra, Defendants’ cartel

         agreement extended to Benazepril, Bumetanide, and all the Drugs at Issue.

                2570. Two days later, on July 18-19, 2013, SW-4 (at Sandoz) and Nesta (at

         Mylan) exchanged multiple phone calls, each of only a few minutes’ duration.

                2571. Two weeks after that, on Friday, August 2, SW-1 sent a spreadsheet to

         Kellum entitled, “Teva increases July 2013.” In the e-mail, SW-1 stated: “Mylan is

         also in there. Be on the lookout for bumetanide and Benazepril/hctz.”

                2572. And the week after that – on Friday, August 9, 2013, a scant two months

         after Mylan and Sandoz executives attended the GPhA CMC Workshop in Bethesda –

         Mylan’s prices increased dramatically. And two weeks after that, on Tuesday, August

         20, Sandoz re-entered the market – at Mylan’s prices.

                2573. For example, the price of Mylan’s 20-12.5 and 20-25 mg. tablets soared

         from 38 cents per unit to $1.62 per unit, a staggering increase of over 300%. Mylan

         imposed similar increases, from the 38-cents range to the $1.60 range, on its 10-12.5

         mg dose. Sandoz’s prices were also in the $1.60 range.




                                                    652

                                                652 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 664 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2574. A third Defendant and cartel member – Rising Pharmaceuticals - entered

         the BenazeprilHCTZ market on April 2, 2014 as the authorized generic. When Rising

         entered, it essentially matched the WAC pricing of Sandoz and Mylan. Both before

         and after entering the market, SW -2 – by then at Rising – communicated with his

         former colleagues at Sandoz (SW- l, SW-3, and L.J.) about obtaining market share on

         Benazepril. Through those communications, Sandoz ultimately agreed to relinquish

         ABC to Rising so that, in accordance with Defendants’ cartel’s rules, the new entrant

         could achieve its so-called “fair share” of the market.

                2575. In addition, Bumetanide was among the drugs subject to Teva’s April 4,

         2014 price increases. As with other drugs on Teva’s list, Teva actively planned and

         coordinated the price increase for Bumetanide.

                2576. For example, a few days before the price increase, Teva’s Patel and

         Sandoz’s Associate Director of Pricing spoke at length. They spoke again for

         approximately a half-hour on the day of the increase. Ultimately, Teva increased

         prices dramatically on Bumetanide, as well, and Sandoz later followed that increase,

         also as well.

                2577. No shortages or other market features can explain Defendants’ elevated

         pricing for Benazepril or Bumetanide during the Relevant Period.

                2578. The elevated prices of Benazepril and Bumetanide resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue at these

                                                    653

                                               653 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 665 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         elevated levels indefinitely unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                2579. The unlawful agreements among Sandoz, Mylan, and Rising for

         Benazepril, and between Sandoz and Teva for Bumetanide, were part of all

         Defendants’ overarching conspiracy to unreasonably restrain trade and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

                CE. Divalproex ER

                2580. The market for generic Divalproex ER is mature, as generic versions of

         the drug have been available in the United States for a decade or more. Valproate, the

         base compound in Divalproex ER, has been in use for more than a century and is

         recognized as an essential medicine by the World Health Organization.

                2581. At all relevant times, there has been more than one manufacturer of

         generic Divalproex ER (“Divalproex ER”) on the market.

                2582. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Divalproex ER, as follows:

                2583. Between January and May of 2009, Mylan, Zydus, and Par (through

         Anchen Pharmaceuticals, its predecessor-in-interest) all received ANDA’s that

         authorized them to market Divalproex ER. Defendant Dr. Reddy’s sells Divalproex

         ER pursuant to ANDA’s approved by the FDA in March of 2012.




                                                     654

                                                654 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 666 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2584. During the Relevant Period, Defendants Mylan, Zydus, Dr. Reddy’s and

         Par sold Divalproex ER in the United States at supracompetitive prices, inflated by

         the unlawful and anticompetitive agreements alleged in this Complaint.

               2585. Defendants Mylan, Zydus, Dr. Reddy’s and Par dominated the market

         for Divalproex ER.

               2586. Between 2009 and June 2013, Defendants’ prices for Divalproex ER

         remained relatively stable. However, in early July 2013, Defendants implemented in

         unison abrupt and substantial price increase on Divalproex ER. For example,

         Defendants increased the price for a bottle of 500 pills at 250 mg strength from

         approximately $30 to more then $200 per bottle. Bottles of 500 mg strength pills

         increased even greater rates, increasing from approximately $130 per bottle to more

         than $1,600 per bottle, an increase of more than 1100%.

               2587. For example, with respect to WAC pricing, Mylan and Par set identical

         WAC prices within a couple weeks of each other in June 2013; and Dr. Reddy’s and

         Zydus matched those WAC’s in August, 2013, around the time they each entered the

         market. As noted below, the new WAC’s for 100 and 500 count bottle of 500 mg

         pills reflected increases of more than 300%.




                                                  655

                                              655 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 667 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2588. In the Fall of 2014, U.S. Senator Bernie Sanders and the late U.S.

         Representative Elijah Cummings requested information from manufactures of ten

         drugs, including Divalproex ER, which experienced extraordinary price incrases. In

         response to a Congressional request from Senators Susan Collins, Claire McCaskill,

         Bill Nelson, and Mark warner in August, 2016, the GAO issued a report in which

         Divalproex ER was identified as experiencing an “extraordinary price increase.”

               2589. There are no legitimate justifications for the abrupt increases in 2013.

         Divalproex ER was not listed on the FDA’s list of Current and Resolved Drug

         Shortages and Discontinuations Reported to the FDA. Furthermore, the large price

         spike cannot be attributed to an increase in demand. If anything, in defiance of the

         rational economical behavior, demand for Divalproex ER was actually decreasing

         when prices were increasing.

               2590. The price increases on Divalproex ER were the result of collusive

         agreements between and among Defendants to increase pricing and restrain

         competition for the sale of Divalproex ER in the United States. These collusive



                                                   656

                                              656 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 668 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         agreements were furthered, at least in part, through in-person discussion conducted at

         meetings and industry events hosted by GPhA and HDMA as well as other meetings

         and communications described below.

               2591. For example, on October 1-3, 2012, GPhA held a meeting in Bethesda,

         Maryland which was attended by representative from Dr. Reddy’s and Mylan.

               2592. On February 20-22, 2013, representatives from Dr. Reddy’s, Mylan, Par,

         and Zydus attended the 2013 GPhA Annual Meeting in Orlando, Florida.

               2593. On April 20-23, 2013, representatives of Dr. Reddy’s, Mylan, Par, and

         Zydus, attended the NACDS 2013 Annual Meeting in Palm Beach, Florida.

               2594. Shortly before Mylan’s and Par’s Divalproex ER prices increased, Dr.

         Reddy’s, Mylan, Par, and Zydus, attended the HDMA 2013 BLC in Orlando, Florida

         on June 2-5, 2013.

               2595. On June 4-5, 2013, representatives from Dr. Reddy’s, Mylan, Par, and

         Zydus attended the 2013 GPhA CMC Workshop in Bethesda, Maryland.

               2596. On August 10-13, 2013, representatives from Dr. Reddy’s, Mylan, Par,

         and Zydus, attended the NACDS 2013 Total Store Expo in Las Vegas, Nevada.

               2597. On October 28-30, 2013, representatives from Dr. Reddy’s, Mylan, Par,

         and Zydus attended the 2013 GPhA Fall Technical Conference in Bethesda,

         Maryland.

               2598. On February 19-21, 2014 representatives from Dr. Reddy’s, Mylan, Par,

         and Zydus attended the 2014 GPhA Annual Meeting in Orlando, Florida.

                                                  657

                                              657 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                              INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 669 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2599. On April 26-29, 2014, NACDS held its 2014 Annual Meeting in

         Scottsdale, Arizona. NACDS’s 2014 Annual Meeting was attended by representatives

         from Dr. Reddy’s, Mylan, Par, and Zydus.

               2600. On June 1-4, 2014, the HDMA held a BLC in Arizona. This event was

         attended by representatives from Dr. Reddy’s, Mylan, Par, and Zydus.

               2601. On June 3-4, 2014, representatives from Dr. Reddy’s, Mylan, Par, and

         Zydus attended the 2013 GPhA CMC Workshop in Bethesda, Maryland.

               2602. On August 23-26, 2014, NACDS held its 2014 Total Store Expo at the

         Boston Convention Center. This Expo was attended by representatives from Dr.

         Reddy’s, Mylan, Par, and Zydus.

               2603. On October 27-29, 2014, representatives from Dr. Reddy’s, Mylan, Par,

         and Zydus attended the GPhA Fall Technical Conference.

               2604. On October 27-29, 2014, representatives from Dr. Reddy’s, Mylan, Par,

         and Zydus attended the GPhA Fall Technical Conference.

               2605. On February 9-11, 2015, representatives from Dr. Reddy’s, Mylan, Par,

         and Zydus attended the GPhA Annual Meeting in Miami, Beach, Florida.

               2606. On June 9-10, 2015, representatives from Dr. Reddy’s, Mylan, Par, and

         Zydus, attended the GPhA CMC Workshop.

               2607. On November 2-4, 2015, representatives of Dr. Reddy’s, Mylan, Par,

         and Zydus, attended the 2015 GPhA Fall Technical Conference in North Bethesda,

         Maryland.

                                                 658

                                             658 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 670 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2608. No shortages or other market features can explain Defendants’ price

         increases for generic Divalproex ER during the Relevant Period.

                2609. The elevated prices of generic Divalproex ER resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                2610. The unlawful agreement among Defendants Dr. Reddy’s, Mylan, Par,

         and Zydus, regarding generic Divalproex ER, was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                CF.    Enalapril Maleate
                2611. Generic Enalapril Maleate tablets (“Enalapril”) are another ACE-

         inhibitor, used to treat high blood pressure.

                2612. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Enalapril, as follows:

                2613. During the Relevant Period, Defendants Mylan, Teva, Wockhardt, and

         Taro dominated the market for generic Enalapril tablets. But in 2009, Taro

         discontinued its sales of Enalapril under its own label and effectively exited the

         commercial market. Thereafter, Taro continued supplying Enalapril only to certain


                                                     659

                                                659 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 671 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         U.S. Government purchasers under their “TPLI” label – until it heard about the

         enormous profits its co-conspirators were making, as alleged in more detail, infra.

               2614. Thus, at the time of the price increases in mid-2013, the Enalapril

         market had only three manufacturers: Mylan with approximately 60%, Wockhardt

         with approximately 28%, and Teva with approximately 11 %.

               2615. Mylan increased its price for Enalapril effective JuIy 2, 2013. Enalapril

         was on the list of drugs slated for a price increase that Teva had received from Mylan

         in June, 2013, before those price increases were put into effect.

               2616. On July 10, 2013, K.G. at Teva confirmed that Enalapril “was on the

         Mylan increase communicated last week. They took a ~75% increase to WAC.”

               2617. Teva also received a request from a customer for a lower price on

         Enalapril. Remarkably, the customer (falsely) said that the request was due to

         Wockhardt having supply problems, not because of the Mylan increase.

               2618. That comment from the customer sparked some confusion at Teva,

         which Teva quickly sought to clarify – with a phone call to the apparent source of the

         problem (and Teva’s fellow cartel-member), Mylan: Kevin Green (from Teva) and

         Jim Nesta (at Mylan) had two phone calls that day, one of which lasted approximately

         a quarter-hour. The next day, July 11, Green and Nesta spoke two more times.

         During these conversations, Nesta explained to Green that Wockhardt had agreed to

         follow the Mylan price increase on Enalapril. This information sparked an e-mail

         exchange that evening, between Green and Patel: Green wrote that “This is all a

                                                   660

                                               660 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 672 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         result of a wockhardt price increase following a Mylan increase.” Shortly thereafter,

         Patel replied, “Wockhardt took an increase before Mylan? Then had their supply

         issue? It thought it was their supply issue plus Mylan increase.” At 1:12 am, Green

         replied, “Wockhardt followed Mylan. They are not having supply issues. Just

         allocating based on the Mylan increase. They make their own API.” As it turned out,

         there must have been a miscommunication between Green and Nesta, because

         although Wockhardt did in fact plan to follow Mylan’s price increase, it had not

         actually done so as of that evening.

               2619. Meanwhile, the next day, on or about July 12, the Vice President of Sales

         and Marketing at Taro, Ara Aprahamian, was considering whether to renew or adjust

         Taro’s price on Enalapril for its national contract (for U.S. Government purchasers),

         which was slated to expire that September.

               2620. That same Friday (July 12, 2013), Teva was busy with its own aspects of

         Defendants’ cartel. J.P., a national account executive at Teva, asked Patel whether

         Teva was “planning on increasing [its price for Enalapril]?” Patel responded: “I hope

         to increase, but we’re gathering all the facts before making a determination.” J.P. then

         inquired whether Teva would make an offer to the customer, and Patel answered:

         “Not sure yet. Need some time. We’re exploring the possibility of an increase just on

         this item . . . in the near future. Maybe next week.”




                                                    661

                                                661 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 673 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2621. And sure enough, later that same day, Patel and Green started

         “exploring the possibility” and “gathering the facts” by reaching out to Teva’s fellow

         cartel-members that manufactured Enalapril: Mylan and Wockhardt.

               2622. Illustrating the institutional, rather than merely personal, nature of the

         relationship among cartel members, Patel (rather than Green) at Teva called Jim Nesta

         at Mylan and they spoke three times, including calls lasting six and five minutes.

               2623. Meanwhile, Green was attending the PBA Health3 Conference at the

         Sheraton Overland Park in Overland Park, Kansas, where he participated in a golf

         outing. K.K. – a senior national account executive at Wockhardt – attended the same

         conference, and likely spoke directly to Green either at the trade show at night,

         because at 12:40 am that evening (i.e. the very early Saturday morning of July 13),

         K.K. created a contact on his cell phone with Green’s cell phone number in it.

               2624. The next day, Sunday, July 14, after Green returned home from the

         conference, he and Patel spoke three times, including one call lasting approximately

         twenty minutes. During these calls, Green conveyed to Patel what he had learned

         from K.K.: that Wockhardt planned to follow the Mylan price increase.

               2625. First thing the next morning, on Monday, July 15, 2013, Patel sent an e-

         mail to a Teva executive stating, “new developments...heard that Wockhardt is taking

         an increase today or tomorrow.”

               2626. At the same time, Wockhardt was planning to raise the price of Enalapril

         and sought to conltrm specific price points for the increase. Internally, Wockhardt

                                                   662

                                               662 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 674 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         employees understood that K.K. would try to obtain price points from a competitor.

         That morning, K.K. of Wockhardt called Green for a one-minute call; shortly

         thereafter, Green returned the call and they spoke for two more minutes. At 9:57 am,

         K.K. reported internally the specific price ranges that he had obtained from Green.

               2627. Armed with this competitively sensitive information, and the knowledge

         that Wockhardt intended to follow the Mylan increase, Teva began to plan its own

         price increase. So the next day, on Tuesday, July 16, 2013, Patel sent the following

         internal e-mail to her boss at Teva, K.G., at 11:08 am, with the subject “Enalapril

         Increase Overview,” again using the word “rumors” to obfuscate the true source of

         her information:

               As you are aware, we are currently preparing the information to hopefully be
               able to implement a price increase on Enalapril.

               This is a 3-player market that we share with Mylan and Wockhardt. Mylan
               announced a price increase last week. We are hearing rumors that Wockhardt
               will follow or exceed Mylan sometime this week. It would be ideal if we could
               follow very soon at a slightly more competitive price, with the intent of picking
               up some additional share in the market. Current share make up is as follows:

               1. Mylan: 44%
               2. Wockardt: 43%
               3. Teva: 13%

               At this time, we are holding off on responding to a couple of bids in-house
               since a WAC increase would be required to follow the market. It would be a
               great opportunity to win this share and hopefully additional business as
               customers request bids going forward. (I think it would be ideal to capture an
               additional 10%).




                                                   663

                                              663 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 675 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2628. This e-mail was then forwarded to Maureen Cavanaugh at Teva, who

         promptly approved the price increase. Also that same day, July 16, 2013, Jim Nesta at

         Mylan called Patel (at Teva) and left her a voice-mail.

               2629. Patel then scheduled a “Price Increase Discussion” with members of

         Teva’s sales and pricing teams, and sent the following agenda for Wednesday, July 17:




                                                    664

                                               664 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 676 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2630. While Teva had an ample supply chain to supply more than a total of

         23% of the market, it was seeking to capture only “an additional 10%” because more

         than that increase would have put Teva in violation of the cartel’s so-called “fair

         share” rules for a three-player market.

               2631. Teva and Wockhardt simultaneously implemented the contemplated

         enalapril price increases that Friday: July 19, 2013.




                                                    665

                                               665 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 677 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2632. Within a few days after the increases, a customer complained to K.K. at

         Wockhardt, asking: “What is going on in the market that justifies your price

         increases?” K.K. answered by placing the blame on Mylan: “Mylan took up first we

         are just following.”

               2633. Similarly, in early August, a different customer asked Wockhardt to

         reconsider its increase, suggesting that Wockhardt’s supposed competitors were

         offering a lower price point. Knowing this to be untrue, K.K. again shifted the blame:

         “we followed Mylan and Teva for the increase.”

               2634. At the same time that all of this was going on with Teva, Mylan, and

         Wockhardt, Aprahamian at Taro was also communicating about Enalapril with both

         Patel at Teva and M.C., a senior sales and marketing executive at Wockhardt. And, as

         a result of those conversations, Taro’s plans changed – which serves to illustrate both

         what should have been the effect of a competitive threat from Taro (keeping prices

         for Enalapril low, even when Taro was not in the market) and also the opposite effect

         that Defendants’ cartel actually had on those same prices, by eliminating the

         competitive threat from Taro and others.

               2635. So on Wednesday, July 17, 2013 – the same day as the Enalapril price-

         increase meeting just described, supra – Patel called Aprahamian and left a message.

         He returned the call and the two spoke for approximately a quarter-hour. Then, on

         Friday, July 19 – the day that both Teva and Wockhardt’s price increases for Enalapril

         became effective – Aprahamian called M.C. at Wockhardt on his office phone and left

                                                    666

                                              666 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 678 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         a message. He then immediately called M.C.’s cell phone, which M.C. answered.

         They spoke for approximately eleven minutes.

               2636. That same morning (July 19), Aprahamian sent an internal e-mail to Taro

         colleagues, including to M.P., a senior Taro executive, signaling a change in plans.

         The subject was “Taro Enalapril” and the e-mail read: “There has been some

         significant changes in the market landscape with this product and I’d like to get

         product back in Taro label (and fast).” By “back in Taro label,” Aprahamian meant

         selling in the commercial market – and Taro did move fast.

               2637. In the coming months, both Teva and Taro engaged in intensive

         analyses of how the market should look after Taro’s re-launch so that each competitor

         would have its so-called “fair” share of the market.

               2638. On July 31, 2013, for example, Patel provided her analysis of the drugs

         that Teva should bid on in response to a request for bids from a major customer,

         which was largely based on whether Teva had reached its “fair share” targets.

         Enalapril was one of the drugs where Teva was “seeking share,” so Patel authorized

         submission of a bid. But prior to sending the e-mail, Patel had spoken to Aprahamian

         on July 30 (11-minute call) and July 31 (4-minute call). Based on the agreement

         between the two companies, and in accordance with Defendants’ cartel’s so-called

         “fair share” regime, Taro understood that it would not take significant share from

         Teva upon its launch because Teva had a relatively low market share (on the order of

         10%) compared to others in the market, such as Mylan’s roughly 60% share.

                                                    667

                                               667 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 679 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2639. In early December, 2013, Taro was making its final preparations to re-

         enter the Enalapril market – including, of course, reaching out to its co-conspirators.

               2640. So, on December 3, Aprahamian consulted twice by phone with M.A., a

         senior account executive at Mylan, for approximately two and ten minutes.

               2641. The next day, a customer who had recently switched from Wockhardt to

         Teva expressed an interest in moving its primary business to Taro for the 2.5 mg, 5

         mg, 10 mg, and 20 mg strength tablets. At 4:30 that afternoon, Aprahamian directed a

         Taro employee to prepare a price proposal for that customer for all four products.

               2642. But before actually sending the proposal to the customer, however, Taro

         sought the input of Taro’s co-conspirator, Teva. So the next day, on December 5,

         Aprahamian and Patel spoke by phone for approximately five minutes.

               2643. Taro’s fact sheet for the Enalapril launch, from December 5, the day of

         Aprahamian’s call with Teva, showed a “Target market share goal” of 15%, with

         prices identical to Teva’s and nearly identical to Wockhardt’s and Mylan’s.

               2644. Taro began submitting offers on Enalapril the following day, December

         6, 2013. But even with the bidding process underway, Aprahamian made certain to

         communicate with M.A. at Mylan during a brief phone conversation that afternoon;

         since Mylan was the market share leader with approximately 60% of the market, Taro

         was targeting more of Mylan’s customers than those of other competitors.




                                                   668

                                               668 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 680 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2645. Over the next ten days, the discussions between Taro and Mylan

         continued over how to allocate the Enalapril market. Aprahamian and M.A. talked

         for ten minutes on December 11 and for seven minutes on December 12.

               2646. Thereafter, and with the likely consent of Mylan, Aprahamian reported

         on an internal Taro Sales and Marketing call on December 7 that Taro’s prior target

         Enalapril market share goal of 15% had been raised to 20%.

               2647. Taro continued to gain share from both Mylan and Wockhardt, and to

         co-ordinate with both. For example, in late December, Taro submitted a competitive

         offer to Morris & Dickson, a Wockhardt customer. This caused M.C. (Wockhardt) to

         call Aprahamian (Taro) on December 31, 2013, to discuss the situation. During the

         call, M.C. agreed that so long as Wockhardt was able to retain McKesson as a

         customer, it would concede Morris & Dickson to Taro. On January 2, 2014, S.K. at

         Wockhardt replied to an e-mail with the subject, “Competitive Offer for Enalapril” by

         conveying the details of M.C.’s New Year’s Eve discussion with Aprahamian to his

         colleagues: “I spoke to [M.C.] on NYE. Once we confirm we are keeping

         McKesson, let’s yield MoDick.” As was the standard practice among employees of

         cartel members, the e-mail ended with an attempt to minimize further written

         communications on the subject: “Call to discuss.”

               2648. By May, 2014, the market had stabilized, and market share for Enalapril

         was distributed among the companies in line with their so-called “Fair Share”

         conspiracy. As Teva was considering whether to bid on specific drugs for an RFP

                                                  669

                                             669 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 681 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         sent out by a large wholesaler customer, Patel provided the following caution with

         regard to Enalapril: “no bid due to potential market/customer disruption, aka

         strategic reasons.” The same day she sent that e-mail – May 14 – Patel spoke to

         Aprahamian for approximately four minutes and they exchanged eight text messages.

                2649. By the end of the next month, Taro had obtained 25% market share for

         Enalapril in a 4-player market. Mylan and Teva each had approximately 28 % market

         share, and Wockhard had the remainder.

                2650. No shortages or other market features can explain Defendants’ elevated

         pricing for Enalapril during the Relevant Period.

                2651. The elevated prices of Enalapril resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                2652. The unlawful agreement among Mylan, Taro, Teva, and Wockhardt for

         Enalapril was part of all Defendants’ overarching conspiracy to unreasonably restrain

         trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                CG. Etodolac and Etodolac ER
                2653. Generic Etodolac is a non-steroidal anti-inflammatory drug (NSAID)

         and is available in tablet form. (“Etodolac”) It is used to reduce pain, swelling and




                                                    670

                                                670 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 682 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         joint stiffness from arthritis. A generic extended-release version of Etodolac

         (Etodolac ER) is also available, in capsule form. (“Etodolac ER”)

                2654. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Etodolac, as follows:

                2655. During the Relevant Period, Defendants Apotex, Taro, Teva and Sandoz

         dominated the market for generic Etodolac tablets; Taro, Teva, and Zydus dominated

         the market for generic Etodolac ER tablets; and Apotex, Teva, and Taro dominated

         the market for generic Etodolac capsules.

                2656. In early 2012, Apotex (which had received an ANDA to market

         Etodolac capsules in 2000) was planning to re-enter the market for the drug while

         Teva was planning to exit the market. Although the number of competitors in the

         market remained the same, Apotex and Taro were able to co-ordinate a large price

         increase due to of Defendants’ overarching, so-called “fair share” cartel agreement.

                2657. As a result of this co-ordination, Taro led a price increase that more than

         tripled its previous price for Etodolac capsules from early 2012, while Apotex entered

         the market at the higher price and gained its “fair share.” As a result, between May

         and August of 2012, Taro and Apotex were able to co-ordinate to increase prices by

         more 200%.

                2658. This co-ordination paved the way for a subsequent price increase on the

         tablet formulation of the drug. One year later, when Patel first began planning for

                                                     671

                                                671 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 683 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         another round Teva’s price increases, Etodolac and Etodolac ER were not slated for

         increases. For example, when she circulated a long list of potential increases on July

         11, 2013, neither of those formulations were on the list.

               2659. Around that time, Sandoz began identifying a list of drugs where it

         believed it could increase price by the end of July. Etodolac was on the list, in part

         because Sandoz would be able to implement a substantial increase without incurring

         significant price protection penalties from its customers.

               2660. On July 16, 2013, SW-3, a senior executive at Sandoz, reached out to

         Aprahamian – who was, by this point, now at Taro – and they spoke for

         approximately a quarter of an hour. Aprahamian called SW-3 back the next day and

         the two spoke again, but for half that time. After hanging up the phone with SW-3,

         Aprahamian immediately called Patel. They exchanged voicemails until they were able

         to connect later in the day, again for approximately a quarter of an hour. On July 18,

         2013, Patel called SW-1 at Sandoz and the two spoke for approximately ten minutes.

               2661. During the flurry of phone calls, Defendants Sandoz, Taro, and Teva

         agreed to raise prices for both Etodolac teblets and Etodolac ER.

               2662. On July 22, 2013, before any price increases took effect or were made

         public, Patel added both Etodolac tablets and Etodolac ER to her price increase

         spreadsheet for the first time, with the following on it:




                                                    672

                                                672 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 684 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2663. Based on her conversations with SW-1 and Aprahamian, Patel

         understood that Sandoz planned to increase its price on Etodolac tablets, and that

         Taro would follow suit and raise its price for Etodolac ER. During those

         conversations, Teva agreed to follow both price increases.

               2664. That same day, Sandoz sent out a calendar notice to certain sales and

         pricing employees for a conference call scheduled for July 23, 2013 to discuss planned

         price increases, including for Etodolac tablets. Prior to the conference call on July 23,

         SW-1 called Patel at Teva. After exchanging voice mails, the two were able to

         connect for approximately a quarter of an hour that day. During that call, SW-1

         confirmed the details of the Sandoz price increase on Etodolac tablets. Similarly, SW-

         3 of Sandoz called Aprahamian (Taro) the same day and they spoke for a few minutes.

               2665. The Sandoz price increase for Etodolac tablets became effective on July

         26, 2013. That same day, Taro received a request from a customer for a one-time buy

         on Etodolac 400mg Tablets. After learning of the request, Aprahamian responded

         swiftly internally, in accordance with Defendants’ overarching cartel agreement: “Not

         so fast. Why the request? Market just changed on this and not apt to undercut.”

               2666. When Taro received another request on July 30 from a large wholesale

         customer for a bid due to the Sandoz price increase, Aprahamian’s internal response

         was equally swift, and likewise followed Defendants’ cartel’s “rules of the road”:




                                                    673

                                               673 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 685 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2667. There was no legitimate, pro-competitive reason to Taro to decline to

         “tak[e] on additional share…” Instead, Taro did so in accordance with Defendants’

         cartel agreements.

               2668. Also on July 26, Patel sent an e-mail to others at Teva – including her

         supervisor K.G., Rekenthaler and others – informing them of the Sandoz increase on

         Etodolac IR (immediate release). She instructed them to “[p]lease watch ordering

         activity for both, IR and ER. The intent is that we will follow in the near future, but a

         date has not been determined.”

               2669. Patel continued to coordinate with both Sandoz and Taro regarding the

         Etodolac tablet and Etodolac ER price increases (among other things). Between July

         29 and August 2, 2013, for example, Patel engaged in the following series of calls with

         SW-1 of Sandoz and Aprahamian at Taro:




                                                    674

                                               674 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 686 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2670. Aprahamian was also speaking to his contact at Sandoz – SW-3 – during

         this time, including a one-minute call at 7:56 am on July 30; an approximately quarter-

         hour call at 12:43 pm on August 1; and a six-minute call the next day, August 2.

               2671. On August 1, 2013 - shortly after speaking with Patel – Aprahamian

         instructed a colleague at Taro to begin implementing a price increase on Etodolac

         tablets and Etodolac ER. Aprahamian stated: “[w]e need to get these out next week.”

         Not wanting to provide the details in writing, Aprahamian concluded: “Will come

         over and discuss with you.”

               2672. By August 5, 2013, it was well known internally at Teva that Taro would

         soon be raising prices on both Etodolac tablets and Etodolac ER. The minutes from

         a Teva “Marketing Ops” meeting on August 5, 2013 – which Patel attended – include

         the notation “4. Etodolac – Sandoz did take price increase on IR, Taro taking price




                                                   675

                                              675 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 687 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         increase on IR and ER this week. CIM still monitoring to 100% forecast for all

         customers.”

               2673. Two days later, Patel sent the “Price Increase Overview” spreadsheet to

         her boss, K.G., summarizing Teva’s upcoming August 9 price increases. The e-mail is

         illustrated here (on the next page) and the spreadsheet is illustrated and discussed in

         further detail infra, in the context of that August, 2013, group price-raise. In the

         spreadsheet, Patel had again made it clear that the reason Teva was increasing its

         prices for Etodolac tablets and Etodolac ER was because Taro would, in the future,

         also be raising its prices on both drugs “this week,” even though they had not done so

         at the time of Patel’s e-mail – information that was not public at that time, and which

         Patel had learned from Teva’s co-conspirators at Taro.

               2674. K.G. immediately recognized that having such explicit evidence of a

         supposed competitor’s (but, in fact, fellow cartel member’s) price increase plans, in

         writing, could be problematic for Teva. So the same day, in response to Patel’s e-mail,

         K.G. told Patel to remove some of the incriminating information:




                                                    676

                                                676 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 688 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2675. As ordered, Patel deleted the information.

               2676. K.G. did not, of course, direct Patel to stop co-operating with the fellow

         cartel members identified in her e-mail.

               2677. Teva and Taro raised prices for Etodolac tablets and Etodolac ER

         simultaneously, with the price increases effective on August 9, 2013. Both their AWP

         and their WAC prices were increased to the exact same price points. The increases

         were substantial. For Etodolac tablets, Teva’s average increase was 414%; for

         Etodolac ER, the average increase was 198%.

               2678. The astronomical profitablility of this substantial price increase, further

         discussed infra, also resulted in Zydus entering the market for Etodolac ER.


                                                    677

                                              677 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 689 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2679. This, in turn, should have led to price competition. Instead, what

         happened was that Defendants continued to allocate customers in accordance with

         their cartel agreements.

               2680. For example, Teva and Taro willingly gave up customers to Zydus so

         that it could get its “fair share” of the market. Nisha Patel, Ara Aprahamian, and

         Kevin Green discussed a plan to cede a large wholesale client to Zydus in May, 2014,

         and Teva then ceded a second customer to Zydus a few months later. Some of these

         conversations are reflected in the chart below:




               2681. On May 14, 2014, Anda, a wholesaler customer of Teva, notified Teva

         that Zydus had submitted a bid for its Etodolac ER business. That same day, Patel




                                                   678

                                              678 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 690 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         exchanged eight text messages and had a four-minute call with Aprahamian. The next

         day, Green called Patel and they spoke for twenty minutes.

               2682. A week later, on May 20, 2014, Green called Patel and they spoke for a

         few minutes. That same day, K.R., a senior sales executive at Zydus, also exchanged

         two text messages and had a short call with Maureen Cavanaugh at Teva. The next

         day (May 21) Green called Patel again, and they spoke for approximately a half-hour;

         the same day, K.R. at Zydus and Cavanaugh (Teva) exchanged four text messages.

               2683. The next day, on May 22, 2014, T.S., Senior Analyst, Strategic Support at

         Teva, sent an internal e-mail to certain Teva employees, including Patel, stating: “I

         have proposed we concede Anda as they are a small percent of market share and we

         will have to give up some share with a new market entrant. Anda is looking for a

         response today.” Patel responded: “agree with concede.”

               2684. There was no legitimate, pro-competitive reason for Teva to agree to

         concede any customer, including Anda, nor was there any legitimate, pro-competitive

         reason for Teva to “have to give up some share [to] a new market entrant.”

               2685. Instead, Teva did so in accordance with Defendants’ cartel agreements.

               2686. Similarly, on June 27, 2014, Econdisc, a Teva GPO customer, notified

         Teva that it had received a competitive offer for its Etodolac ER business. Later that

         day, Patel spoke with Aprahamian at Taro for approximately a quarter of an hour.

               2687. The next week, on July 2, Patel called Green and left a short voice-mail.

         The next day, on July 3, 2014, Patel sent an internal e-mail advising that: “We will

                                                   679

                                               679 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                            INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 691 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         concede.” Later that same day, Teva told Econdisc that it was unable to lower its

         pricing to retain the business.

                2688. When Patel’s boss at Teva, K.G., learned that Teva no longer had the

         Econdisc account, he sent an internal e-mail asking, “Did we choose not to match

         this?” Patel answered: “Yes. New market entrant – Zydus.” K.G. replied: “Okay

         good. Thank you.”

                2689. In conjunction with Apotex’s entry into the market, Taro and Apotex

         announced identical and nearly simultaneous list price increases. The increases were

         very large. For example, on 300 mg capsules, both manufacturers raised prices more

         than 250%. Rather than stimulate price competition, Apotex’s entry into the market

         resulted in much higher prices. Apotex quickly gained market share, all while it and

         Taro maintained high prices, in accordance with Defendants’ overarching cartel

         agreement – which is also what made this abnormal pricing behavior possible.

                2690. The charts below show the effects of Defendants’ continuing agreement

         not to compete in the markets for Etodolac tablets and capsules, including Etodolac

         ER, during the Relevant Period, through and including at least early 2019, the most

         recent period for which pricing figures were readily available:46




         46
           The price charts on the following page show the lockstep list pricing of Etodolac capsules by
         Taro and Aptoex. Etodolac capsules come in 200 mg and 300 mg dosages, both of which exhibited
         similar pricing patterns. Charts are provided here only for the 300 mg dosage. NSP pricing followed
         a similar trajectory.

                                                        680

                                                   680 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                            INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 692 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2691. Also illustrated are list (WAC) prices for Etodolac regular and ER

         tablets:47




         47
           Note, regular tablets come in 400 mg and 500 mg dosages and ER tablets come in 400 mg, 500 mg
         and 600 mg dosages. The pricing patterns across all dosages are similar. Charts for only the 500 mg
         dosages are included here.

                                                        681

                                                   681 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 693 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2692.




               2693. As she was preparing to implement Teva’s August 9, 2013, price

         increases, Patel calculated the quarterly increase in sales revenues resulting from the

         price increases taken by Teva on July 3, 2013. The analysis also included the fìnancial

         impact of the recent Pravastatin increase. As would be expected from the graphs

         above, the results are staggering:




                                                    682

                                               682 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 694 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                  2694. According to her analysis, the “Total Net Upside after Credits” as a

         result of the July 3 price increases, plus Pravastatin and one other drug, was a

         staggering 5937,079,079 (nearly $l billion) to Teva per quarter, as shown in the chart.

                  2695. For this anticompetitive increase in sales of almost $4 billion annually,

         Patel received a bonus of approximately $30,000.

                  2696. No shortages or other market features can explain Defendants’ price

         increases for generic Etodolac tablets and capsules, including Etodolac ER, during the

         Relevant Period.

                  2697. The elevated prices of generic Etodolac tablets and capsules, including

         Etodolac ER, resulted from Defendants’ anticompetitive conduct, have injured

         Plaintiff and caused Plaintiff to pay more than it would have paid in a free and fair

         market, and will continue indefinitely at these elevated levels unless Defendants’

         conduct in furtherance of their conspiracies is enjoined by this Court.

                  2698. The unlawful agreements among Defendants Apotex, Taro, Teva

         Sandoz, and Zydus, regarding generic Etodolac tablets and capsules, including generic

         Etodolac ER, were part of all Defendants’ overarching conspiracy to restrain trade

         unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.




                                                      683

                                                 683 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 695 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                CH. Amiloride HCL/HCTZ Tabs, Clemastine Fumarate
                    Oral Liquids, Clemastine Fumarate Tablets,
                    Diclofenac Tablets, Diltiazem HCL Tabs, Doxazosin
                    Mesylate Tabs, Etodolac Tabs, Etodolac ER Tabs,
                    Ketoprofen Caps, Ketorolac Tabs, Pravastatin Tabs,
                    and Tolmetin Sodium Caps – “Round 2”
                2699. While many of these drugs are described in additional detail elsewhere in

         this Complaint, it is helpful to consider them in the context of their group price-raise

         of August, 2013, as well.

                2700. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         formulations of: Amiloride HCL/HCTZ Tabs, Clemastine Fumarate Oral Liquids,

         Clemastine Fumarate Tablets, Diclofenac Tablets, Diltiazem HCL Tabs, Doxazosin

         Mesylate Tabs, Etodolac Tabs, Etodolac ER Tabs, Ketoprofen Caps, Ketorolac Tabs,

         Pravastatin Tabs, and Tolmetin Sodium Caps, at least as follows:

                2701. As alleged supra, on Wednesday, July 3, 2013, Teva implemented a

         massive price increase on generic: Adapalene Gel, Cefaclor ER Tabs, Cefadroxil

         Tabs, Cefdinir Caps, Cefdinir Oral Suspension, Cefprozil Tabs, Cephalexin Tabs,

         Cimetidine Tabs, Fluconazole Tabs, Fluocinonide Cream, Fluocinonide Emollient

         Cream, Fluocinonide Gel, Fluocinonide Ointment, Methotrexate Tabs, Moexipril

         HCL Tabs, Moexipril HCL/HCTZ Tabs, Nabumetone Tabs, Nadolol Tabs,

         Oxybutynin CL Tabs, Prazosin HCL Caps, and Ranitidine HCL Tabs.



                                                     684

                                                684 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 696 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2702. The day after those massive price increases was a holiday (Thursday, July

         4), and the Monday after that (July 8), Nisha Patel at Teva was back on the telephone,

         making the rounds with other cartel members. On that day, Patel called executives at

         four other cartel members: GW-5 at Glenmark (they spoke for approximately 10

         minutes), David Berthold at Lupin (same), Jim Grauso at Aurobindo (same), and Rick

         Rogerson at Actavis.

                2703. The following day, Tuesday, July 9, 2013, Patel called Jason Malek at

         Heritage (they spoke for approximately 20 minutes) and exchanged calls with SW-1, at

         Sandoz, ultimately connecting for approximately a quarter-hour.

                2704. The day after that, Wednesday, July 10, Kevin Green (Teva) and Jim

         Nesta (Mylan) had two telephone calls and spoke for approximately a quarter of an

         hour, after which Green called Patel, and they spoke for seven minutes; and the same

         day, Patel spoke with Berthold at Lupin, again, for approximately four minutes, and

         called, but apparently missed, GW-5 at Glenmark – so she followed up with a text.

                2705. The next day, Thursday, July 11, Nesta and Green exchanged five phone

         calls between noon and 1:20 pm, speaking for a total of approximately five minutes;

         and Patel called Berthold – again – and GW-5 at Glenmark returned Patel’s text from

         the previous day with a seven-minute telephone call.

                2706. In addition, the same day, Patel sent a preliminary draft list of price

         increase candidates to a colleague for what she referred to as “Round 2.” For the

         drugs on the preliminary list, Patel stated that “this does not guarantee that fthey] will

                                                    685

                                                685 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 697 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         end up getting an increase, but at the very least, it will be put through the review

         process.” Initially, the list included a number of drugs involving the following

         competitors, primarily: Actavis, Aurobindo, Glenmark, Heritage, Lupin, Mylan and

         Sandoz. This process ultimately led to Teva raised prices on another twelve different

         drugs on August 9, 2013. These increases were again co-ordinated with a number of

         Teva’s co-conspirators, including Defendants Mylan, Sandoz, Taro, Lupin, Glenmark,

         Zydus and Apotex.

               2707. Patel and other Teva executives continued to co-ordinate with Teva’s

         co-conspirators over the next several weeks, refining the list and preparing for the

         next large Teva price increase.

               2708. By August 7, 2013, Patel had finalized the list. That day she sent an e-

         mail to her supervisor, K.G., with a “Price Increase Overview” spreadsheet which she

         had prepared for Maureen Cavanaugh, summarizing the increases. As shown below,

         the spreadsheet included competitively sensitive information about certain cartel

         members’ plans, including future price increases, that Teva could have only learned

         from directly colluding with those co-conspirators:




                                                    686

                                               686 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 698 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2709. Under “Reason for Increase,” and likely reflecting Patel’s recent

         conversations with Teva’s co-conspirators, the Etodolac ER Tablets entry said

         “Follow Taro (likely to be this week…)”; the Etodolac Tablets entry said “Follow

         Sandoz; Taro likely to follow this week”; and the Pravastatin Tablets entry said

         “Follow Glenmark, Zydus and Apotex. Lupin waiting on Taro.” (emphases added).

               2710. As discussed supra (in the section focused just on Etodolac and Etodolac

         ER), K.G. immediately recognized that having such explicit commentary regarding

         fellow cartel members’ (particularly as they were supposedly competitors) future price

         increase plans, in writing ,would be problematic for Teva. This is particularly so, since

         the Pravastatin entry doesn’t merely say that Lupin is likely to follow, but rather

         explains the motivations behind Lupin’s (in-)action, viz. that it is “waiting on Taro.”




                                                    687

                                               687 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 699 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2711. In response to the e-mail, as alleged and illustrated, supra, K.G. told Patel

         to remove the incriminating information, and replace the details above with the bland

         notation that these increases were simply “anticipated,” which Patel did.

               2712. Following Defendants’ cartel’s common and systematic pattern, Patel

         and Green co-ordinated the increases listed above with every important competitor in

         the days and weeks leading up to the increase.

               2713. The following graphic annotates the spreadsheet illustration above with

         details some of the calls with competitors in the days and weeks leading up to the

         increases:




                                                   688

                                              688 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 700 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2714. The only drug on the list that Patel and/or Green were not co-

         ordinating with Teva’s co-conspirators on (Clemastine Fumarate Oral Liquids) was a

         drug where Teva was exclusive, and thus had no pricing details to exchange with its

         fellow cartel members, who would – and did – simply stay out of the market.

               2715. Further, Teva knew that, in accordance with the so-called “Fair Share”

         rules of Defendants’ cartel, if any fellow cartel members did choose to enter this



                                                   689

                                              689 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 701 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         market, they would co-ordinate with Teva and enter the market at Teva’s higher price,

         rather than competing with Teva.

               2716. On August 8, 2013, the day before the price increase went into effect,

         Patel was particularly busy, spending most of her morning reaching out and

         communicating with several key cartel members, including Lupin, Sandoz, Taro, and

         Mylan:




               2717. The next day, on August 9, 2013, Teva raised prices on at least twelve

         different drugs48, at least seven of which overlapped with Mylan. As just discussed,

         these increases were co-ordinated with Teva’s co-conspirators, including Defendants

         Mylan, Sandoz, Taro, Lupin, Glenmark, Zydus, and Apotex.

               2718. No shortages or other market features can explain Defendants’ price

         increases for Amiloride HCL/HCTZ Tabs, Clemastine Fumarate Oral Liquids,



         
          Amiloride HCL/HCTZ Tabs, Clemastine Fumarate Oral Liquids, Clemastine
         Fumarate Tablets, Diclofenac Tablets, Diltiazem HCL Tabs, Doxazosin Mesylate
         Tabs, Etodolac Tabs, Etodolac ER Tabs, Ketoprofen Caps, Ketorolac Tabs,
         Pravastatin Tabs, and Tolmetin Sodium Caps.

                                                   690

                                              690 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 702 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Clemastine Fumarate Tablets, Diclofenac Tablets, Diltiazem HCL Tabs, Doxazosin

         Mesylate Tabs, Etodolac Tabs, Etodolac ER Tabs, Ketoprofen Caps, Ketorolac Tabs,

         Pravastatin Tabs, or Tolmetin Sodium Caps during the Relevant Period.

               2719. The elevated prices of generic Amiloride HCL/HCTZ Tabs, Clemastine

         Fumarate Oral Liquids, Clemastine Fumarate Tablets, Diclofenac Tablets, Diltiazem

         HCL Tabs, Doxazosin Mesylate Tabs, Etodolac Tabs, Etodolac ER Tabs, Ketoprofen

         Caps, Ketorolac Tabs, Pravastatin Tabs, and Tolmetin Sodium Caps resulted from

         Defendants’ anticompetitive conduct and will continue indefinitely at these elevated

         levels unless Defendants’ conduct in furtherance of their conspiracies is enjoined by

         this Court.

               2720. The elevated prices of generic Amiloride HCL/HCTZ Tabs, Clemastine

         Fumarate Tablets, Diclofenac Tablets, Diltiazem HCL Tabs, Doxazosin Mesylate

         Tabs, Etodolac Tabs, Etodolac ER Tabs, Ketorolac Tabs, and Pravastatin

         Tabsresulted from Defendants’ anticompetitive conduct, have injured Plaintiff and

         caused Plaintiff to pay more than it would have paid in a free and fair market, and will

         continue indefinitely at these elevated levels unless Defendants’ conduct in

         furtherance of their conspiracies is enjoined by this Court.

               2721. The unlawful agreements among Defendants Mylan, Sandoz/Fougera,

         Taro, Lupin, Glenmark, Zydus, Watson/Actavis, Dr. Reedy Apotex, and Teva

         regarding Amiloride HCL/HCTZ Tabs, Clemastine Fumarate Oral Liquids,

         Clemastine Fumarate Tablets, Diclofenac Tablets, Diltiazem HCL Tabs, Doxazosin

                                                   691

                                               691 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 703 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Mesylate Tabs, Etodolac Tabs, Etodolac ER Tabs, Ketoprofen Caps, Ketorolac Tabs,

         Pravastatin Tabs, and Tolmetin Sodium Caps, were part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

                CI.    Hydrocortisone Acetate Suppositories (Anucort HC) Tablets

                2722. Generic Hydrocortisone Acetate is a corticosteroid. Generic

         Hydrocortisone Acetate Suppositories (“Hydrocortisone Acetate”), also known by the

         G&W brand name Anucort-HC, are used to treat itching or swelling caused by

         hemorrhoids as well as ulcerative colitis, proctitis, and other inflammatory conditions

         of the intestines, rectum, or anus.

                2723. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Hydrocortisone Acetate, as follows:

                2724. During the time period relevant to this Complaint, Hydrocortisone

         Acetate was G&W’s top-selling product. As of January, 2016, the 25mg formulation

         of Hydrocortisone Acetate accounted for nearly half of all of G& W's moving annual

         sales, totaling more than $119.7 million. Similarly, Hydrocortisone Acetate was

         Perrigo’s second-best selling product. During that same time period, Perrigo’s annual

         sales for the 25mg and 30mg formulations accounted for approximately $78.3 million.

                2725. In 2013, the generic Hydrocortisone Acetate market was split between

         G&W, with 41% market share; Perrigo, with 32%; and non-Defendant, County Line

                                                     692

                                                692 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 704 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Pharmaceuticals (“County Line”), with 25%. However, by late June, 2013, County

         Line decided to exit the market for Hydrocortisone Acetate.

               2726. County Line’s exit created an opportunity for Perrigo and G&W to

         collude to significantly raise the price of Hydrocortisone Acetate in July 2013, and

         then again one year later in July 2014.

               2727. On June 25, 2013, Vogel-Baylor of G&W e-mailed Wal-Mart, a County

         Line customer, stating that she had heard that County Line was discontinuing

         Hydrocortisone Acetate and asked whether Wal-Mart was interested in a new

         supplier.

                2728. Similarly, on June 26, 2013, ABC, also a County Line customer, e-mailed

         G&W, requesting a bid on Hydrocortisone Acetate. Vogel-Baylor forwarded the

         request to her supervisor, Orlofski.

                2729. Between June 27 and June 30, 2013, representatives from Perrigo and

         G&W, including Vogel-Baylor, attended the annual trade show, McKesson ideaShare,

         at the Venetian hotel in Las Vegas, Nevada.

                2730. While at the trade show, on June 27, 2013, Vogel-Baylor received a call

         from S.S., a sales executive at Perrigo. The call lasted approximately one minute. A

         few hours later, Vogel-Baylor called Orlofski and they spoke for approximately a

         quarter-hour. Shortly thereafter, Vogel-Baylor sent an internal e-mail to her team

         notifying them that G&W would be implementing a price increase for Hydrocortisone

         Acetate and requesting that they draft customer notifications to that effect. The price

                                                    693

                                                693 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 705 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         increase included a 200% increase to WAC and would result in an estimated $27.9

         million in increased sales for G&W.

                2731. The next day, on June 28, 2013, Vogel-Baylor contacted Orlofski three

         more times from the trade show, including exchanging two text messages and one call

         lasting approximately 20 minutes.

                2732. A little over a week later, on July 8, T.P. (at Perrigo) and Vogel-Baylor

         exchanged two short calls and then connected for a call lasting approximately seven

         minutes, in which they co-ordinated their price increases on Hydrocortisone Acetate.

         After that call, both T.P. at Perrigo and Vogel-Baylor reported the substance of their

         conversations back to their supervisors. Immediately upon hanging up with T.P.,

         Vogel-Baylor called Orlofski and they spoke for more than six minutes. Similarly,

         T.P. called Wesolowski three times after speaking with Vogel-Baylor, including two

         very short calls and a third lasting six minutes.

                2733. The G&W price increases on Hydrocortisone Acetate went into effect

         on July 9, 2013. That same day, Perrigo issued a product announcement notifying its

         customers that it was also increasing its pricing on Hydrocortisone Acetate, effective

         two days later, on July 11. Perrigo increased its WAC by 473% on the 25mg

         formulation to essentially match G&W’s WAC. That same day, T.P. (at Perrigo)

         called Vogel-Baylor. The call lasted one minute.

                2734. Also on July 11, 2013, ABC e-mailed Vogel-Baylor asking G&W to

         lower its dead net pricing for Hydrocortisone Acetate to match Perrigo’s slightly

                                                     694

                                                694 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 706 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         lower dead net pricing. Vogel-Baylor forwarded the request to Orlofski. Later that

         day, Vogel-Baylor responded to ABC and declined to lower its pricing.

               2735. On July 19, 2013, Harvard Drug Group e-mailed Vogel-Baylor asking

         why G&W was increasing its price on Hydrocortisone Acetate.

               2736. Months later, on April 9, 2014, K.K., a G&W sales executive, e-mailed

         Vogel-Baylor regarding bidding on several products at Kaiser, including Hydro-

         cortisone Acetate. Vogel-Baylor responded that G&W could not disrupt the market

         and pursue the customer.

               2737. On June 11, 2014, Vogel-Baylor e-mailed Orlofski, recommending that

         G&W increase McKesson’s contract pricing for Hydrocortisone Acetate. That same

         day, Vogel-Baylor called T.P. at Perrigo. The call lasted less than a minute. Two days

         later, on June 13, Vogel-Baylor again tried to reach T.P. again by phone, and again, the

         call lasted less than one minute.

               2738. But less than a week later, on June 26, 2014, Perrigo generated its own

         internal price increase analysis for Hydrocortisone Acetate. The analysis assumed

         zero per cent unit loss as a result of the planned price increase.

               2739. On July 22, 2014, Perrigo notified its customers that it was increasing

         pricing on a list of products, including Hydrocortisone Acetate. This included a 235%

         increase to WAC for its 25mg formulation, effective on July 24, 2014.




                                                    695

                                               695 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 707 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2740. At the time the increase was announced, representatives from Perrigo

         and G&W, including Vogel-Baylor, attended the annual trade show, McKesson

         ideaShare, at the Gaylord Palms Hotel in Orlando, FL.

               2741. Over the next several days, G&W heard from multiple customers that

         Perrigo had increased pricing on Hydrocortisone Acetate.

               2742. In accordance with their ongoing understanding to follow each other’s

         price increases, and consistent with past practice on this product and others, G&W

         went to work implementing a comparable price increase of its own.

               2743. On July 29 and July 30, 2014, Vogel-Baylor and Orlofski exchanged e-

         mails finalizing the details of the price increase for Hydrocortisone Acetate. The

         increase included an increase to WAC for the 25mg, 12 count bottle that essentially

         matched Perrigo pricing.

               2744. Also on July 30, Vogel-Baylor learned of pricing that Perrigo had offered

         to Schnucks and sent a text message to her superiors.

               2745. The next day, on July 31, , A.G., a senior G&W executive, e-mailed

         Vogel-Baylor back. And the day after that, on August 1, 2014, G&W began notifying

         its customers of the price increase on Hydrocortisone Acetate, and sent out a second

         wave of letters to additional customers on August 5, 2014.

               2746. The increase included a 200% increase to WAC for all three package

         sizes. According to its internal analysis, G&W projected an increase in Hydro-

         cortisone Acetate sales from $41.3 million to $111.3 million as a result of the increase,

                                                    696

                                               696 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 708 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         or a total of $70 million in sales – supracompetitive profits, paid for, in part, by

         Plaintiff.

                2747. The two competitors continued to co-ordinate after those price

         increases. For example, the following month, August 11, T.P. at Perrigo called Vogel-

         Baylor and they spoke for approximately a quarter-hour. A week later, on August 18,

         2014, Vogel-Baylor called T.P. and they spoke for more than ten minutes.

                2748. Additionally, Vogel-Baylor met Rick Rogerson, a senior pricing executive

         at Defendant Actavis, while attending the NACDS Pharmacy and Technology

         Conference in Denver, Colorado, from August 25-28, 2012.

                2749. Following the NACDS conference, on August 30, 2012, Vogel-Baylor

         called Rogerson and they spoke for approximately a quarter-hour. Over the ensuing

         months, the two stayed in regular contact and colluded to raise prices on

         Promethazine HCL Suppositories twice – once in late 2012 and again in 2013. The

         collusion on that product is discussed in detail in a later section.

                2750. No shortages or other market features can explain Defendants’ price

         increases for generic Hydrocortisone Acetate during the Relevant Period.

                2751. The elevated prices of generic Hydrocortisone Acetate resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                                                     697

                                                697 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 709 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                 2752. The unlawful agreement among Defendants Actavis, G&W and Perrigo,

         regarding generic Hydrocortisone Acetate, was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                 CJ.   Oxycodone/Acetaminophen

                 2753. Generic Oxycodone/Acetaminophen is used to treat moderate to severe

         pain.

                 2754. At all relevant times, the market for generic Oxycodone/Acetaminophen

         was mature and had multiple manufacturers.

                 2755. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Oxycodone/Acetaminophen, including 10-325 mg, 7.5-325

         mg and 5-325 mg tablets (“Oxycodone/Acetaminophen”) as follows, beginning at

         least as early as August, 2013:

                 2756. During the Relevant Period, Defendants Actavis, Alvogen, Amneal,

         Aurobindo, Mallinckrodt and Par dominated the market for generic Oxycodone/

         Acetaminophen.

                 2757. For years, the prices of Oxycodone/Acetaminophen were relatively low

         and stable. In the summer of 2013, however, market prices shifted radically higher.

         Around the same time, Aurobindo and Par re-entered the market.




                                                     698

                                                698 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 710 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2758. Notwithstanding the enormous shifts in pricing, each Defendant’s share

         of the market remained relatively stable, as required by their cartel agreement.

               2759. Throughout this time-frame, Actavis, Alvogen, Amneal, Aurobindo,

         Mallinckrodt and Par met at trade conferences and communicated directly with each

         other in furtherance of their price-fixing agreement on generic Oxycodone/

         Acetaminophen and of their Fair Share agreement.

               2760. For example, between September and December, 2013—when generic

         Oxycodone/Acetaminophen prices were skyrocketing—Actavis’s Falkin

         communicated by phone with Par (multiple calls in September with J.H., Par Regional

         VP of Sales), with Alvogen (multiple calls in October and November with B.H.,

         Alvogen EVP of Sales), with Amneal (voice and text in October with S.R., Amneal

         VP of Sales) and with Aurobindo (communications in November and December with

         R.C., Aurobindo CEO).

               2761. Between September and December of 2013, while Falkin was

         communicating with these Defendants, A.S., Actavis VP of Sales, and A.B., Senior VP

         of Sales and Marketing at Actavis, were in touch with W.K., VP and General Manager

         at Mallinckrodt. Actavis’s A.B. also had multiple phone communications during this

         period with S.R., Senior Director of Sales Finance at Amneal.

               2762. Alvogen’s B.H. also was in touch with Aurobindo’s J.K., Director of

         National Accounts, in December, 2013, and January, 2014.




                                                    699

                                               699 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 711 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2763. No shortages or other market features can explain Defendants’ price

         increases for generic Oxycodone/Acetaminophen during the Relevant Period.

                2764. The elevated prices of generic Oxycodone/Acetaminophen resulted

         from Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to

         pay more than it would have paid in a free and fair market, and will continue

         indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                2765. The unlawful agreement among Defendants Actavis, Alvogen, Amneal,

         Aurobindo, Mallinckrodt and Par, regarding generic Oxycodone Acetaminophen was

         part of all Defendants’ overarching conspiracy to restrain trade unreasonably and to

         fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                CK. Griseofulvin Microsize Tablets

                2766. Generic Griseofulvin Microsize Tablets (“Griseofulvin”) are used to

         treat fungal infections of the skin, hair, or nails that do not respond to creams or

         lotions. During the Relevant Period, the market for this drug ranged between $13

         million and $16 million dollars annually.

                2767. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Griseofulvin, as follows:

                2768. Throughout 2013, Rising had a virtual monopoly on the Griseofulvin

         market, with Valeant Pharmaceuticals maintaining only a small percentage of share.

                                                     700

                                                700 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 712 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2769. On August 7, 2013, Sandoz received FDA approval to market

         Griseofulvin. Sandoz planned to talk to customers at the NACDS Annual Total Store

         Expo that weekend and then launch the following week.

                2770. However, on August 14, 2013, Sandoz learned that the Griseofulvin

         launch would be delayed due to production problems. Despite the delay, Sandoz

         estimated that it could still realize $2.5 million in sales in 2013

                2771. On September 19, 2013, CW-2, then a senior sales and marketing

         executive at Rising, called SW-3 at Sandoz twice. Both calls lasted one minute. SW-3

         returned the calls later that day and they spoke for approximately twenty minutes.

         During these calls, CW-2 and SW-3 discussed Sandoz’s manufacturing issues on

         Griseofulvin and its continued delay in launching the product.

                2772. However, just one week later, on September 25, 2013, Sandoz learned

         that its production problems had been resolved. The following Monday, on

         September 30, 2013, SW-3 informed CW-2 of this unexpected news via text message.

                2773. That same day, CW-2 called SW-3 twice. The calls lasted one minute

         and eight minutes. That evening, Sandoz held an internal meeting to discuss launch

         strategy for Griseofulvin, including which customers to approach in order to achieve

         Sandoz's market share goal.

                2774. Over the next several days, CW-2 at Rising exchanged several calls with

         SW-3 and L.J., a Sandoz sales executive, during which they discussed pricing for




                                                      701

                                                 701 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 713 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Griseofulvin and the allocation of market share to the new entrant, Sandoz. These

         calls are detailed in the chart below:




                2775. After this series of communications between Sandoz and Rising, on

         October 2, Kellum sent an internal e-mail identifying four customers that Sandoz

         planned to target to obtain approximately 40% share of the Griseofulvin market –

         CVS (20%), McKesson (8%), Rite Aid (6%), and ABC (8%). That evening, Sandoz

         prepared and sent its initial round of offers to CVS and McKesson.

                2776. The next day, on October 3, 2013, CW-2 at Rising exchanged three calls

         with L.J., the Sandoz sales executive responsible for the McKesson account, and one

         call with SW-3 that lasted 21 minutes. These calls are detailed in the chart below:




                2777. The next day, on October 4, 2013, McKesson e-mailed CW-2 asking if

         Rising wanted to submit a bid for Griseofulvin. Rising responded to the request by

         submitting a high bid so that Sandoz would win the business. On October 7,




                                                      702

                                                  702 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 714 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         McKesson advised Rising that its bid was not competitive and awarded the business

         to Sandoz.

               2778. The next day, on October 8, 2013, CVS e-mailed Sandoz and declined its

         Griseofulvin offer. Later that evening, CVS e-mailed CW-2 asking whether Rising

         planned to bid on the business.

               2779. First thing the next morning, on October 9, 2013, CW-2 at Rising and

         SW-3 at Sandoz exchanged three calls, including one call lasting nine minutes. After

         these calls, Sandoz reduced its pricing and sent a revised offer to CVS. At the same

         time, Rising prepared and submitted a high bid to CVS with the intention that Sandoz

         would win the business.

               2780. However, CVS threw a wrench in the cartel members’ plans when it

         refused to accept Rising’s high bid that same day. Knowing he had agreed to give up

         the customer to Sandoz, CW-2 asked his colleague to reduce the CVS offer only

         slightly – by $10. Thereafter, on October 10, 2013, CVS declined the Rising bid and

         awarded the business to Sandoz.

               2781. On October 15, 2013, Sandoz submitted an offer to Rite Aid for its

         Griseofulvin business.

               2782. Between October 16 and October 21, 2013, CW-2 (Rising) and SW-3

         (Sandoz) spoke several additional times to co-ordinate Sandoz’s entity. These calls are

         detailed in the chart below:




                                                  703

                                              703 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 715 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2783. On these calls, the two discussed Griseofulvin and the accounts that

         Sandoz had targeted or planned to target. CW-2 also told SW-3 that Rising would not

         give up Rite Aid to Sandoz.

               2784. First thing the next morning, on October 22, 2013, CW-2 (Rising) called

         SW-3 (Sandoz) twice. Both calls lasted only one minute and were likely voice-mails.

         SW-3 returned the call later that morning and they spoke for eight minutes

               2785. The next day, on October 23, 2013, Rite Aid advised Sandoz that it

         declined to accept Sandoz’s offer for Griseofulvin – as expected, Rising had lowered

         its pricing to retain the customer. That same day, Sandoz began making plans to

         approach Wal-Mart and Cardinal as their next targets.

               2786. On October 28, 2013, SW-3 e-mailed Wal-Mart to see if the customer

         was interested in an indirect bid for Griseofulvin. Wal-Mart replied that it was. The

         next morning, on October 29, 2013, SW-3 (Sandoz) called CW-2 (Rising) and they

         spoke for 22 minutes. During that call, SW-3 informed CW-2 that Sandoz would

         approach Wal-Mart, and CW-2 agreed that Rising would relinquish that customer.

         Later that day, Sandoz prepared an offer and sent it to Wal-Mart.


                                                  704

                                              704 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 716 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2787. On November 20, 2013, CW-2 at Rising and L.J. at Sandoz spoke for

         three minutes. Later that day, Sandoz submitted an offer to Cardinal for its

         Griseofulvin business.

               2788. On November 22, 2013, SW-3 of Sandoz called CW-2 and they spoke

         for approximately a quarter-hour. Later that day, Rising executives held a Commercial

         Operations meeting at which CW-2 conveyed that Sandoz needed Rising to relinquish

         one more account – Cardinal – so that it could meet its share goal. CW-2 told them

         that Sandoz would be done after Cardinal and would not seek any additional share.

               2789. Thereafter, Rising conceded Cardinal, and Cardinal awarded its

         Griseofulvin business to Sandoz.

               2790. The following Monday, on November 25, 2013, Rising held a sales and

         marketing meeting during which they discussed Griseofulvin, among other products.

         CW-2 forwarded the minutes from that meeting to several Rising executives.

               2791. One year later, on October 15, 2014, Rising increased WAC pricing on

         Griseofulvin. In advance of the increase, CW-2 exchanged several calls with L.J. at

         Sandoz, during which they discussed the price increase. These calls are detailed in the

         chart below:




                                                   705

                                              705 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 717 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         CW-2 also met in person with L.J. and the two discussed the increase over drinks.

                2792. Even after the Rising price increase, CW-2 at Rising continued to

         communicate with his former Sandoz colleagues about the increase.

                2793. The next day, on November 13, 2014, CW-2 also exchanged calls with

         CW-3 and L.J. of Sandoz. These calls are detailed in the chart below:




                2794. After speaking with CW-2 at Rising, SW-3 sent an e-mail to SW-1, a

         Sandoz senior pricing executive. As was his customary practice, SW-3 falsely stated

         that he learned the information from a different source, when in fact he had obtained

         the information directly from CW-2. Later that day, SW-1 and SW-3 spoke for

         approximately twelve minutes.

                2795. Sandoz did not follow the Rising price increase immediately because,

         after conducting several analyses, it determined that the price protection penalties it

         would have incurred were too high to justify the increase.

                2796. However, by July, 2015, those concerns had been alleviated. On July 27,

         2015, P.C., a Sandoz pricing executive, sent an internal e-mail detailing that Sandoz

         planned to increase prices the following week on a list of products, including

         Griseofulvin. Sandoz knew that Rising would not seek to take any of its customers

         after the price increase.

                                                    706

                                               706 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 718 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2797. Two days later, on July 29, 2015, SW-3 (Sandoz) called S.G., then a

         senior sales executive at Rising, and they spoke for nine minutes. One week later, on

         August 7, Sandoz followed Rising’s price increase and published WAC pricing that

         matched its co-conspirator.

               2798. No shortages or other market features can explain Defendants’ price

         increases for generic Griseofulvin during the Relevant Period.

               2799. The elevated prices of generic Griseofulvin resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               2800. The unlawful agreement among Defendants Sandoz/Fougera and

         Rising, regarding generic Griseofulvin, was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

               CL. Econazole Topical

               2801. The market for generic Econazole (“Econazole”) is mature, as

         Econazole has been available in the United States for almost 20 years. Further, at all

         relevant times, there has been more than one manufacturer of generic Econazole on

         the market. As a result, for years, including etween 2009 and 2013, Defendants’ prices

         for Econazole remained relatively stable.

                                                     707

                                               707 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 719 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2802. Defendants Taro and Sandoz/Fougera sell generic Econazole pursuant

         to ANDA’s approved by the FDA in November, 2002. Defendant Perrigo sells

         Econazole pursuant to an ANDA approved in 2004. Teligent sells Econazole

         pursuant to an ANDA it acquired in February, 2013.

                2803. During the Relevant Period, Defendants Sandoz/Fougera, Perrigo, Taro,

         and Teligent sold Econazole to purchasers throughout the United States.

                2804. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Econazole, as follows:

                2805. Beginning in September, 2013, and continuing thereafter, Defendants

         began implementing abrupt and substantial price increases on Econazole.

                2806. Between September 2013 and the Summer of 2014, Econazole, which

         had cost roughly 12 cents/unit, shot up to more than four dollars/unit.

                2807. This skyrocketing price cannot be explained by supply shortages or other

         market events. The only material change in the months preceding the price increases

         was Teligent’s entry into the market.

                2808. On Feburary 1, 2013, Teligent acquired an ANDA for Econazole from

         Prasco LLC. During that month, the CEO of Teligent attended trade conferences

         with Perrigo and Taro, where the three Defendants had an opportunity to discuss

         Teligent’s entry into the market.




                                                     708

                                                 708 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 720 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2809. During this same time-frame, Teligent also became interested in entering

         the market for other generic pharmaceuticals. Teligent launched its first topical

         generic drug in late 2012, followed by its acquisition of the Econazole ANDA in

         February, 2013. By September 2013, Teligent had 12 ANDA’s pending for FDA

         approval. By June 20, 2014, that number had jumped to 17, with four additional

         ANDA’s submitted under joint-development plans with other manufacturers and

         another five ANDA’s planned for submission by the end of 2014.

               2810. When Teligent acquired the right to sell Econazole from Prasco LLC, it

         was the beginning of a publicly announced plan that would place Teligent in direct

         competition with Taro and Perrigo across numerous drugs. Teligent now makes 20

         topical drugs. Seventeen of these drugs are also made by Taro; fifteen are made by

         Perrigo.

               2811. Teligent’s entry into the Econazole market illustrates the operation of

         the “fair share” agreement of Defendants’ cartel. Where a drug manufacturer, like

         Teligent, plans to enter a market with established manufacturers, and where the

         established manufacturers are ostensible competitors across multiple drugs, such a

         situation sets the groundwork for a “fair share” agreement. Rather than allow the new

         entrant to drive the price of drugs lower, the incumbent manufacturers and the new

         entrant can “play nice in the sandbox” and keep prices high. The conduct of Teligent,

         Perrigo, Fougera and Taro after Teligent entered the Econazole market is the result of

         a market allocation and “fair share” agreement among these Defendants.

                                                   709

                                              709 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 721 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2812. Teligent launched Econazole under its own label in September, 2013. In

         a competitive generic drug market, new market entrants typically price their product

         below the prevailing market price in order to gain market share. Teligent, however,

         announced a list price (WAC) increase in July, 2013, even before its first sale of

         Econazole under its own label. Rather than competing for market share by lowering

         prices, Teligent made the economically irrational decision to raise prices. Teligent’s

         conduct reflected Defendants’ cartel agreement that new entrants would enter with

         higher or the same – rather than lower – prices as the incumbents, in exchange for the

         incumbents’ ceding market share to the new entrant, in this case, Teligent.

               2813. On October 28-30, 2013, right before Teligent’s higher prices took

         effect in the marketplace, representatives from Perrigo, Taro, Fougera and Teligent,

         met at a GPhA conference, where they had an opportunity to discuss Econazole

         market shares and pricing.

               2814. By January, 2014, Teligent’s effective pricing for Econazole was more

         than double that of Perrigo and Taro. Pursuant to their agreement, the incumbents

         needed to catch up to Teligent’s high prices – which they promptly did.

               2815. The very next month (February, 2014), Perrigo began to increase its

         effective prices, and by March, Perrigo’s effective prices had risen to the level of

         Teligent’s prices. Taro’s prices remained relatively stable, but that changed after

         representatives from Perrigo, Teligent, and Taro, met at the June 3-4, 2014 GPhA

         meeting in Bethesda, Maryland.

                                                    710

                                               710 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 722 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2816. Consistent with their price-fixing agreement, in mid- to late-2014,

         Teligent, Perrigo, Taro, and Sandoz/Fougera each implemented abrupt and

         substantial price increases on the Econazole products they sold, in lockstep.

               2817. With respect to WAC pricing, Taro, Teligent, and Perrigo raised their

         WAC’s to identical prices, reflecting increases of more than 600%.




               2818. By November, 2014, Fougera increased its WAC price to the same levels

         as Perrigo, Teligent, and Taro.

               2819. In the Fall of 2014, Senator Bernie Sanders and the late U.S.

         Representative Elijah Cummings requested information from manufacturers of ten

         drugs, including Econazole, which had experienced extraordinary prices increases. In

         response to a Congressional request from Senators Susan Collins, Claire McCaskill,

         Bill Nelson, and Mark Warner, in August, 2016, the GAO issued a report in which

         Econazole was identified as experiencing an “extraordinary price increase.”


                                                   711

                                              711 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 723 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                 2820. Although the conspirators have not been able to maintain their full

         conspiracy price increase, as of 2016, Defendants continued to charge an average of

         more than $2.00 per dose for Econazole, which is roughly four times the prevailing

         market price before the conspiratorial price increases in late 2014. Defendants

         continue to charge elevated prices for Econazole through the present day.

                 2821. The price increases on Econazole were the result of collusive agreements

         between and among Defendants to increase pricing and restrain competition for the

         sale of Econazole, and other Drugs as Issue, in the United States. These collusive

         agreements were furthered at least in part, through in-person discussions conducted at

         meetings and industry events hosted by GPhA and HDMA as well as other meetings

         and communications such as those identified below.

                 2822. For example, on October 1-3, 2012, GPhA held a meeting in Bethesda,

         Maryland that was attended by representatives of Defendants Perrigo, Fougera, and

         Taro.

                 2823. On February 20-22, 2013, GPhA held its 2013 Annual Meeting in

         Orlando, Florida that was attended by representatives from Perrigo, Taro, and

         Teligent.

                 2824. On February 24-27, 2013, representatives from Perrigo, Fougera, Taro,

         and Teligent attended ECRM’s Annual Retail Pharmacy and Efficent Program

         Planning Session.




                                                   712

                                               712 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 724 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                 2825. On April 20-23, 2013, NACDS held its 2013 Annual Meeting at The

         Breakers in Palm Beach, Florida. NACDS’s 2013 Annual Meeting was attended by

         representatives of Perrigo and Taro.

                 2826. On June 4-5, 2013, GPhA held a meeting in Bethesda, Maryland that

         was attended by representatives of Perrigo, Fougera, and Taro.

                 2827. On August 10-13, 2013, NACDS held its 2013 Total Store Expo at the

         Sands Expo Convention Center in Las Vegas, Nevada. NACDS’s August 2013 Total

         Store Expo was attended by representatives from Defendants Perrigo, Fougera, and

         Taro.

                 2828. On October 28-30, 2013, GPhA held a meeting in Bethesda, Maryland

         that was attended by representatives from Perrigo, Fougera, Taro, and Teligent.

                 2829. On February 19-21, 2014, GPhA held its Annual Meeting at the JW

         Marriott in Orlando, Florida that was attended by representatives from Defendants

         Perrigo, Taro, and Teligent.

                 2830. On February 23-26, 2014, representatives from Perrigo, Taro, and

         Teligent attended ECRM’s Annual Retail Pharmacy and Efficient Program Planning

         Session.

                 2831. On April 26-29, 2014, NACDS held its 2014 annual meeting in

         Scottsdale, Arizona. NACDS’s 2014 annual meeting was attended by representatives

         from Defendants Perrigo and Taro.




                                                    713

                                                713 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 725 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2832. On June 3-4, 2014, GPhA held a meeting at the Bethesda North

         Marriott Hotel in Bethesda, Maryland that was attended by representatives from

         Perrigo, Fougera, and Taro.

               2833. On August 23-26, 2014, NACDS held its 2014 Total Store Expo at the

         Boston Convention Center in Boston, Massachusetts. NACDS’s August 2014 Total

         Store Expo was attended by representatives from Defendants Perrigo and Taro.

               2834. On October 27-29, 2014, GPhA held a meeting in Bethesda, Maryland

         that was attended by representatives of Perrigo, Fougera, Taro, and Teligent. See

               2835. The GPhA Annual Meeting in Miami Beach, Florida on February 9-11,

         2015 was attended by representatives of Perrigo, Taro, and Teligent.

               2836. On February 22-25, 2015, representatives from Perrigo, Taro, and

         Teligent attended ECRM’s Annual Retail Pharmacy and Efficient Program Planning

         Session.

               2837. On April 25-28, 2015, NACDS held its 2015 annual meeting at The

         Breakers, Palm Beach, Florida. NACDS’s 2015 annual meeting was attended by

         representatives from Defendants Perrigo and Taro, who were key executives for

         generic drug sales and pricing.

               2838. On June 9-10, 2015, GPHA held a meeting in Bethesda, Maryland that

         was attended by representatives of Perrigo and Taro.




                                                  714

                                              714 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 726 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2839. On August 22-25, 2015, NACDS held its 2015 Total Store Expo at the

         Denver Convention Center in Denver, Colorado. NACDS’s August 2015 Total Store

         Expo was attended by representatives from Perrigo and Taro.

               2840. On November 2-4, 2015, GPHA held a meeting in Bethesda, Maryland

         that was attended by representatives of Perrigo and Taro.

               2841. Defendants continued to attend trade association meetings and

         conference throughout 2016, including: (i) NACDS’s 2016 annual meeting at The

         Breakers, Palm Beach, Florida on April 16-19, 2016; and (ii) NACDS’s 2016 Total

         Store Expo at the San Diego Convention Center in San Diego, California on August

         19-22, 2016.

               2842. A number of individuals with leadership roles at Teligent have ties to

         other Defendants that are implicated in the conspiracy.

               2843. For example, Jason Grenfell-Gardner (“Grenfell-Gardner”) joined

         Teligent as CEO in July 2012. Prior to that time, he had served in a number of roles

         at West-Ward.

               2844. Damian Finio, who worked with Grenfell-Gardner at West-Ward, served

         briefly on Teligent’s Board in 2014 before leaving that job to become the CFO of

         Heritage. In 2018, he returned to Teligent and became Teligent’s CEO.

               2845. Carole Ben-Maimon joined the Teligent Board in 2016. She has held

         executive positions at Impax, Par, and Teva.




                                                  715

                                              715 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 727 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2846. Narendra Borkar served on the Board of Teligent and is the former

         CEO of Aurobindo and Caraco (now part of Sun).

                2847. Bhaskar Chaudhuri served on the Teligent Board and previously worked

         for Valeant and Mylan.

                2848. No shortages or other market features can explain Defendants’ price

         increases for generic Econazole during the Relevant Period.

                2849. The elevated prices of generic Econazole resulted from Defendants’

         anticompetitive conduct and will continue indefinitely at these elevated levels unless

         Defendants’ conduct in furtherance of their conspiracies is enjoined by this Court.

                2850. The unlawful agreement among Defendants Perrigo, Taro, Fougera and

         Teligent, regarding generic Econazole, was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                CM. Azithromycin Suspension and Oral Suspension,
                    Bumetanide       Tabs,    Cephalexin      Suspension,
                    Clarithromycin ER Tabs, Cyproheptadine HCL Tabs,
                    Dicloxacillin Sodium Caps, Diflunisal Tabs, Estazolam
                    Tabs, Ethosuximide Caps and Oral Suspension,
                    Hydroxyzine Pamoate Caps, Keto-conazole (Cream
                    and Tablets), Medroxyprogesterone Tabs, Mimvey
                    (Estradiol/Norethindrone Acetate Tabs), Nystatin
                    Oral Tabs, Pentoxifylline Tabs, Tamoxifen Citrate
                    Tabs, and Theophylline ER Tabs
                2851. Generic Cephalexin Oral Suspension is an antibiotic that is used to treat

         a wide variety of bacterial infections.



                                                       716

                                                   716 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 728 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2852. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic: Azithromycin Suspension and Oral Suspension, Bumetanide

         Tabs, Cephalexin Oral Suspension, Clarithromycin ER Tabs, Cyproheptadine HCL

         Tabs, Dicloxacillin Sodium Caps, Diflunisal Tabs, Estazolam Tabs, Ethosuximide

         Caps and Oral Suspension, Hydroxyzine Pamoate Caps, Ketoconazole (Cream and

         Tablets), Medroxyprogesterone Tabs, Mimvey (Estradiol/Norethindrone Acetate

         Tabs), Nystatin Oral Tabs, Pentoxifylline Tabs, Tamoxifen Citrate Tabs, and

         Theophylline ER Tabs, as follows:

                2853. Throughout 2013, Teva and Lupin colluded, communicating via David

         Berthold at Lupin and Nisha Patel and Kevin Green at Teva. As discussed above, at

         times Patel and Green would co-ordinate with each other regarding who would

         communicate with Berthold, and take turns doing so.

                2854. The ongoing conspiracy between Teva and Lupin was part of

         Defendants’ over-arching cartel agreement and was institutional, rather than being

         dependent upon a relationship between specific individuals. So, in October 2013,

         when Lupin decided to raise price on Cephalexin Oral Suspension – a drug where

         Teva was the only other competitor in the market – Berthold already knew that Teva

         would follow the increase, and wanted to co-ordinate on customers.

                2855. Thus, on October 14, 2013, Berthold called Rekenthaler at Teva. They

         spoke for approximately a quarter-hour that day. Communication was relatively rare

                                                     717

                                                717 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 729 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         between those two executives, since Teva-Lupin communications were generally done

         via other Teva and Lupin employees. According to available phone records, prior to

         October 14, 2013, the only time Berthold and Rekenthaler had spoken by phone was

         November 27, 2011.

               2856. On October 31, 2013 – the day before Lupin was scheduled to increase

         its price on Cephalexin Oral Suspension – Berthold also called T.S., a national account

         executive at Teva, to notify Teva of the price increase. He called T.S. at 9:18 am that

         day and left a message. T.S. returned the call at 9:57 am, and the two spoke for

         approximately five minutes.

               2857. Within minutes after hanging up the phone with Berthold, T.S. notified

         others at Teva about the substantial increase that Lupin was about to take, writing, in

         an e-mail titled “LUPIN PRICE INCREASE – Cephalexin Oral Suspension,” that “I

         have heard th[at] Lupin is implementing a price increase today on Cephalexin Oral

         Suspension (4-6 x’s current price) Teva has 59% market share; Lupin has 37% market

         share.” The Lupin increase on Cephalexin Oral Suspension actually became effective

         the next day, November 1, 2013 – demonstrating that T.S. had advance knowledge of

         the increase. Shortly thereafter, T.S. followed up her own e-mail with specific price

         points that Lupin would be charging for Cephalexin.

               2858. K.G. at Teva responded later that day, asking: “Did Lupin increase the

         Caps as well?” Rekenthaler answered immediately, with information he had learned




                                                   718

                                               718 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 730 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         from Berthold in mid-October: “Lupin did not increase the caps, only the

         susp[ension].”

               2859. On November 22, 2013, a large customer requested a bid from Teva on

         Cephalexin due to the Lupin price increase. T.S. forwarded the e-mail from the

         customer to Rekenthaler and others with the suggestion that, because Teva already

         had the majority share, it should not bid for the business. K.G. agreed, and

         simultaneously forwarded the e-mail to Patel stating: “Nisha, let’s add this to our list

         to discuss.” Patel called Berthold the same day and left a message.

               2860. And discuss they did. When Patel drafted her initial list of possible price

         increase candidates and forwarded it to K.G. in January, 2014, Cephalexin Oral

         Suspension was on the list. Patel co-ordinated the increase consistently with Berthold

         throughout the period.

               2861. On April 4, 2014, Teva raised its WAC prices on Cephalexin Oral

         Suspension to match Lupin’s prices exactly. The increases to the WAC price ranged

         from 90% - 185%, depending on the formulation.

               2862. But Cephalexin Oral Suspension wasn’t the only product whose price

         was increased that day. On April 4, 2014, Teva raised prices on 22 different generic

         drugs. Again, these increases were co-ordinated Teva’s fellow cartel members,

         including Rising Pharmaceuticals, Inc. (“Rising”) and Defendants Sandoz, Taro,

         Actavis, Mylan, Lupin, Pfizer’s alter ego, “Greenstone,” Breckenridge, Heritage,

         Versapharm, Inc. (“Versapharm”). For this price increase, Teva also decided to lead

                                                    719

                                               719 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 731 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         on more price increases, which led to greater co-ordination with its co-conspirators to

         ensure that they would follow, so that Teva would not lose market share.

                2863. Teva began planning for the next round of Teva price increases in early

         January, 2014. On January 14, 2014, Patel sent her boss at Teva, K.G. a preliminary

         draft list of price “Increase Potentials Q1 2014.” In her e-mail, she stated: “Attached

         is my list of potential items. Note that they still need to go through the review

         process.”

                2864. The initial list contained drugs sold by Actavis, Lupin and Greenstone,

         among others. Not surprisingly, Teva was communicating frequently with each of

         those co-conspirators from December, 2013, through Teva’s price increases in the

         following Spring.

                2865. On February 7, 2014, Patel created a formal list of “Pl Candidates” in a

         spreadsheet. In the days leading up to February 7, Patel was feverishly co-ordinating

         by phone with a number of different competitors to identify price increase candidates,

         including at least the following calls:




                                                       720

                                                   720 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 732 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2866. Those efforts were successful. By February 26, Patel had a more refined

         list of “PI Candidates,” which she forwarded to another colleague for his review.

         That list included the following drugs and notes about each drug:




                                                  721

                                              721 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 733 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2867. On March 17, 2014, Patel sent a near final version of the “PI

         Candidates” spreadsheet to K.G., noting: “Once you verify these are acceptable, we

         can finalize for the increase.” In a practice that had now become routine for

         members of Defendants’ cartel, the co-conspirators – in this case Teva, Taro, Lupin,

         Actavis, Pfizer (through its “Greenstone” alias), Zydus, Heritage, and Rising – to co-

         ordinate the price increases in the weeks before the price increase. At least some of

         those communications are reflected in the list below:




                                                   722

                                               722 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 734 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                                               723

                                           723 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 735 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2868. Rekenthaler had also previously spoken with his contact at Versapharm -

         J.J., a senior national accounts executive – on January 22 (a five-minute call) and

         March 7, 2014 (a three minute call) to confirm Versapharm’s agreement to follow the

         Teva increase on two drugs. Those were the only two identified telephone calls

         between Rekenthaler and J.J. since 2012. Versapharm followed with its own price

         increase shortly after the Teva increase.

               2869. In the days leading up to the price increase, Rekenthaler asked Patel for a

         list of drugs and competitors associated with each of the increase items so that he

         could confirm that Teva had successfully co-ordinated increases with its co-

         conspirators. On April 1 , 2014, Patel responded by providing a list of only those

         drugs where Teva was leading the price increase – i.e., the drugs with the most risk if

         Teva did not secure an agreement beforehand with a competitor before raising its

         own price.

               2870. Satisfied that Patel and Rekenthaler had confirmed agreement with all

         the appropriate co-conspirators, on April 4, 2014, Teva increased pricing on various

         dosage strengths of the following drugs, as shown in the illustration below, taken

         from Teva’s files:




                                                     724

                                               724 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 736 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2871. These price increases were all co-ordinated and agreed to between Teva

         and its co-conspirators. As was now their standard procedure, Defendants

         communicated with all of the cartel members in the days and weeks leading up to the

         increase. Many of those communications are set forth in the graphic below:




                                                 725

                                             725 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 737 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2872. These price increases are also discussed in more detail elsewhere in this

         Complaint.

               2873. No shortages or other market features can explain Defendants’ price

         increases for generic: Azithromycin Suspension and Oral Suspension, Bumetanide

         Tabs, Cephalexin Oral Suspension, Clarithromycin ER Tabs, Cyproheptadine HCL

         Tabs, Dicloxacillin Sodium Caps, Diflunisal Tabs, Estazolam Tabs, Ethosuximide

         Caps and Oral Suspension, Hydroxyzine Pamoate Caps, Ketoconazole (Cream and

         Tablets), Medroxyprogesterone Tabs, Estradiol/Norethindrone Acetate Tabs,



                                                  726

                                             726 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 738 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Nystatin Oral Tabs, Pentoxifylline Tabs, Tamoxifen Citrate Tabs, or Theophylline ER

         Tabs during the Relevant Period.

               2874. The elevated prices of generic Azithromycin Suspension and Oral

         Suspension, Bumetanide Tabs, Cephalexin Oral Suspension, Clarithromycin ER Tabs,

         Cyproheptadine HCL Tabs, Dicloxacillin Sodium Caps, Diflunisal Tabs, Estazolam

         Tabs, Ethosuximide Caps and Oral Suspension, Hydroxyzine Pamoate Caps, Keto-

         conazole (Cream and Tablets), Medroxyprogesterone Tabs, Estradiol/Norethindrone

         Acetate Tabs, Nystatin Oral Tabs, Pentoxifylline Tabs, Tamoxifen Citrate Tabs, and

         Theophylline ER Tabs resulted from Defendants’ anticompetitive conduct and will

         continue indefinitely at these elevated levels unless Defendants’ conduct in

         furtherance of their conspiracies is enjoined by this Court.

               2875. The elevated prices of generic Azithromycin Suspension and Oral

         Suspension, Bumetanide Tabs, Cephalexin Oral Suspension, Clarithromycin ER Tabs,

         Cyproheptadine HCL Tabs, Dicloxacillin Sodium Caps, Diflunisal Tabs,

         Ethosuximide Caps and Oral Suspension, Hydroxyzine Pamoate Caps, Keto-conazole

         (Cream and Tablets), Medroxyprogesterone Tabs, Estradiol/Norethindrone Acetate

         Tabs, Nystatin Oral Tabs, Pentoxifylline Tabs, Tamoxifen Citrate Tabs, and

         Theophylline ER Tabs resulted from Defendants’ anticompetitive conduct, have

         injured Plaintiff and caused Plaintiff to pay more than it would have paid in a free and

         fair market, and will continue indefinitely at these elevated levels unless Defendants’

         conduct in furtherance of their conspiracies is enjoined by this Court.

                                                    727

                                               727 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 739 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2876. The unlawful agreements among Rising Pharmaceuticals, Inc. (“Rising”)

         and Defendants Sandoz, Taro, Actavis, Mylan, Lupin, Pfizer’s alter ego, “Greenstone,”

         Breckenridge, Heritage, and Versapharm, regarding generic Azithromycin Suspension

         and Oral Suspension, Bumetanide Tabs, Cephalexin Oral Suspension, Clarithromycin

         ER Tabs, Cyproheptadine HCL Tabs, Dicloxacillin Sodium Caps, Diflunisal Tabs,

         Estazolam Tabs, Ethosuximide Caps and Oral Suspension, Hydroxyzine Pamoate

         Caps, Ketoconazole (Cream and Tablets), Medroxyprogesterone Tabs, Mimvey

         (Estradiol/Norethindrone Acetate Tabs), Nystatin Oral Tabs, Pentoxifylline Tabs,

         Tamoxifen Citrate Tabs, and Theophylline ER Tabs, were part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

               CN. Digoxin

               2877. Generic Digoxin (“Digoxin”) is prescribed to approximately 6.5 million

         patients in the United States and it is considered an essential medicine by the World

         Health Organization. Variants of the drug have been in existence since at least the

         19th century. Because Digoxin was in existence prior to the 1938 passage of the

         Federal Food, Drug, and Cosmetic Act, the drug was manufactured and sold by a

         large number of companies outside the NDA/ANDA process; as a result, the market

         for Digoxin is mature.




                                                    728

                                               728 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 740 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2878. In 1997, GlaxoSmithKline obtained an NDA authorizing it to market

         Lanoxin, a branded version of Digoxin. Because Digoxin was not a new chemical

         compound, its NDA allowed for just a three-year period of exclusivity, and by 2003

         there were at least eight manufacturers of generic Digoxin in the United States,

         including Defendants Impax, Lannett, Mylan, Par, and West-Ward.

                2879. At all relevant times, there has been more than one manufacturer of

         Digoxin on the market.

                2880. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Digoxin, as follows:

                2881. During the Relevant Period, Defendants Impax, Lannett, Mylan, Par,

         and West-Ward sold Digoxin to at supracompetitive prices, inflated by the unlawful

         and anticompetitive agreements alleged in this Complaint.

                2882. During the Relevant Period, Defendants Impax, Lannett, Mylan, Par,

         and West-Ward dominated the market for Digoxin.

                2883. Due to industry consolidation and manufacturing difficulties

         experienced by Mylan, Par, and West-Ward, by the end of 2012, just Lannett and

         Impax remained active in the market for generic Digoxin. Despite this duopoly, until

         October 2013, the price of Digoxin charged by Lannett and Impax remained stable.

                2884. Beginning in October, 2013, however, Defendants imposed abrupt and

         substantial price increases.

                                                     729

                                                729 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 741 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2885. Defendants continued to increase the prices they charged for Digoxin

         during the first six months of 2014, despite Par’s entry into the Digoxin market in

         early 2014 and West-Ward’s re-entry soon thereafter. Mylan also re-entered in early

         2015 and followed the pricing agreed to by its co-conspirators. Par, West-Ward, and

         Mylan each communicated their entry into the generic Digoxin market to their co-

         consirpators well in advance of the date each entrant began actually making delivery

         of the drug, so that agreements could be reached on price without any disruption to

         the prevailing, supracompetitive prices.

               2886. By way of example, with respect to WAC pricing, in October, 2013,

         Lannett and Impaxed implemented lockstep WAC prices on their 0.125 mg products,

         reflecting increases of more than 630%. Instead of competing on price, Par, West-

         Ward, and Mylan reported the same WAC benchmarks as Lannett and Impax as they

         entered the market:




                                                    730

                                              730 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 742 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2887. In the fall of 2014, U.S. Senator Bernie Sanders and the late U.S.

         Representative Elijah Cummings requested information from manufacturers of ten

         drugs, including Digoxin, which had experienced extraordinary price increases. In

         response to a Congressional request from Senators Susan Collins, Claire McCaskill,

         Bill Nelson and Mark Warner, in August 2016, the GAO issued a report in which

         Digoxin was identified as experiencing an “extraordinary price increase.”

               2888. Defendants’ pricing of Digoxin is the exact opposite of what one would

         expect to see in a competitive market, where the entry of new manufacturers brings

         the price down. Instead, as a result of their collusion, Defendants’ pricing for

         Digoxin in the United States increased as the number of “competitors” in the market

         grew. Thus, the pricing of Digoxin mirrors Defendants’ collusion on Glyburide,




                                                   731

                                               731 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 743 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         where Mylan, Heritage, and Mayne agreed to increase prices on that drug in advance

         of the entry into the market by Heritage and Mayne.

                  2889. In early 2015, Mylan re-entered the market and Defendants continued to

         adhere to their anticompetitive agreements on pricing.

                  2890. The price increases on Digoxin were the result of collusive agreements

         between and among Defendants to increase pricing and restrain competition for the

         sale of Digoxin in the United States. As a result, Defendants have sold Digoxin at

         supracompetitive levels since October, 2013.

                  2891. These collusive agreements were furthered at least in part through in-

         person discussions conducted at meetings and industry events hosted by GPhA and

         HDMA, as well as other meetings and communications, some of which are described

         below.

                  2892. For example, on April 20-23, 2013, NACDS held its 2013 Annual

         Meeting at the Sands Expo Convention Center in Palm Beach, Florida. This meeting

         was attended by representatives from Defendants Mylan and Par.

                  2893. On June 2-5, 2013, HDMA held its 2013 BLC in Orlando, Florida. This

         meeting was attended by representatives from Impax, Lannett, Mylan, Par, and West-

         Ward.

                  2894. On August 10-13, 2013, NACDS held its 2013 Total Store Expo at the

         Sands Expo Convention Center in Las Vegas, Nevada. This TSE was attended by

         representatives from Impax, Lannett, Mylan, Par, and West-Ward.

                                                    732

                                                732 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 744 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2895. On April 26-29, 2014, NACDS held its 2014 annual meeting in

         Scottsdale, Arizona. Representatives from Mylan and Par attended this meeting.

               2896. On June 1-4, 2014, the HDMA held a BLC at the JW Marriott Desert

         Ridge in Phoenix, Arizona. The meeting was attended by representatives from Impax,

         Lannett, Mylan, Par, and West-Ward.

               2897. On August 23-26, 2014, NACDS held its 2014 TSE at the Boston

         Convention Center in Boston, Massachusetts. This TSE was attended by

         representatives from Impax, Lannett, Mylan, Par, and West-Ward.

               2898. On February 16-18, 2015, the National Pharmacy Forum (“NPF”) took

         place at the Marriott Waterside Hotel & Marina in Tampa, Florida. Speaker topics

         included: “current pricing and spending trends”; “a critique of the rationale for high

         prices offered by manufacturers”; and “the U.S. pharmaceutical market and the

         ongoing changes within the pharmaceutical world,” including “market trends.” The

         NPF was attended by representatives of Defendants Mylan and Westward.

               2899. On April 25-28, 2015, NACDS held its 2015 annual meeting at The

         Breakers, Palm Beach, Florida. This meeting was attended by representatives from

         Defendants Mylan, Par, and West-Ward.

               2900. Defendants continued to regularly attend trade association meetings,

         conferences and events in 2015-16, including: (a) the June 7-10, 2015 HDMA BLC in

         San Antonio, Texas; (b) the June 9-10, 2015 GPhA meeting in Bethesda, Maryland; (c)

         the August 22-25, 2015 NACDS Total Store Expo in Denver, Colorado; (d) the

                                                   733

                                               733 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 745 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         November 2-4, 2015 GPhA meeting in Bethesda, Maryland; (v) the February 8-10,

         2016 NPF meeting in Scottsdale, Arizona; (e) the April 12, 2016 HDMA Eighth

         Annual CEO Roundtable Fundraiser in New York; (f) the NACDS 2016 Annual

         Meeting in Palm Beach, Florida, from April 16-19, 2016; (g) the HDMA BLC in

         Colorado Springs, Colorado, from June 12-16, 2016; and (h) the NACDS 2016 Total

         Store Expo in Boston, Massachusetts, from August 6-9, 2016.

               2901. No shortages or other market features can explain Defendants’ price

         increases for generic Digoxin during the Relevant Period.

               2902. The elevated prices of generic Digoxin resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               2903. The unlawful agreement among Defendants Impax, Lannett, Mylan, Par,

         and West-Ward, regarding generic Digoxin, was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

               CO. Triamcinoline Acetonide Paste




                                                    734

                                               734 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 746 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2904. Generic Triamcinolone Acetonide Paste (“Triam Paste”) provides relief

         from pain symptoms caused by mouth lesions. In 2013, the annual market size for

         this drug was approximately $14 million.

                2905. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Triamcinolone Acetonide Paste, as follows:

                2906. As of October, 2013, Rising and Taro were the only two manufacturers

         in the market for Triam Paste; each maintained approximately 50% market share.

                2907. At that time, Rising was considering implementing a price increase on

         Triam Paste. Prior to increasing the price, CW-2, then a senior sales and marketing

         executive at Rising, reached out to D.S., a Taro sales executive, to discuss the increase.

         These calls are detailed in the chart below. CW-2 felt internal pressure to make money

         on the product and wanted assurance from D.S. that Taro would follow before Rising

         raised prices.




                2908. Two days after the final call detailed above, on October 16, 2013, Rising

         increased its WAC pricing for Triam Paste by 25%. Two weeks later, on November

         1, 2013, Taro published increased WAC pricing that matched Rising’s pricing exactly.




                                                     735

                                                735 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 747 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2909. Prior to implementing the increase, Taro described in an internal e-mail

         that it was going to raise the price of Triamcinolone Acetonide Paste, and noted that

         the risk of losing business was low. In fact, the risk was non-existent because CW-2

         and D.S. had discussed the increase in advance and Taro had confidence that Rising

         would respect its market position and not poach its customers.

               2910. No shortages or other market features can explain Defendants’ price

         increases for generic Triamcinolone Acetonide Paste, during the Relevant Period.

               2911. The elevated prices of generic Triamcinolone Acetonide Paste resulted

         from Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to

         pay more than it would have paid in a free and fair market, and will continue

         indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               2912. The unlawful agreement between Defendants Rising and Taro regarding

         Triamcinolone Acetonide Paste was part of all Defendants’ overarching conspiracy to

         restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

               CP. Azithromycin Suspension
               2913. Generic Azithromycin Suspension, including generic Azithromycin Oral

         Suspension (collectively, “Azithromycin Suspension”) is an antibiotic used to treat a

         variety of infections, including strep throat, pneumonia, and middle ear infections.




                                                    736

                                               736 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 748 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2914. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         Azithromycin Suspension and other generic drugs, including Azithromycin Oral

         Suspension and Medroxyprogesterone Tablets, at least as follows:

                2915. In November of 2013, Defendant Pfizer, through its Greenstone alter

         ego, began planning to increase prices on several generic drugs, including some that

         overlapped with Teva: Azithromycin Suspension, Azithromycin Oral Suspension, and

         Medroxyprogesterone Tablets. Patel and Robin Hatosy, the previously-mentioned

         national account executive at Greenstone, were communicating frequently during that

         time, including exchanging six text messages on November 16, 2013, and a phone call

         on November 23, 2013.

                2916. Because Greenstone was a high-quality competitor, and because the

         companies had successfully conspired to raise prices previously, it was understood

         between the two that if Greenstone raised prices Teva would follow and would not

         seek to poach Greenstone’s customers after the increase.

                2917. Defendant Pfizer was directly involved in the approval process for these

         price increases. On November 18, 2013 – only two days after Patel and Hatosy

         exchanged text messages – a senior pricing executive at Greenstone sent an e-mail to

         Greenstone’s General Manager, seeking approval to implement the price increases.

                2918. But because Greenstone was a mere instrumentality of Pfizer, the

         General Manager could not make a decision on the price increase on his own; instead,

                                                     737

                                                737 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 749 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         he had to send a message to a senior Pfizer executive for sign off, and to help

         convince the Pfizer executive to approve the increase (because the considered

         decision of senior Greenstone management was unimportant to Pfizer), the

         Greenstone General Manager told the Pfizer executive that the price increases that

         Greenstone was seeking to take were consistent with Defendants’ other price

         increases – in other words, he wanted to know that Pfizer was not risking losing

         customers in a commoditized industry by raising prices, which would be the result in a

         non-collusive market.

               2919. Pfizer approved the price increases on November 22, 2013, the Friday of

         the week before that year’s Thanksgiving holiday. The next day, Saturday (right after

         Thanksgiving), Patel spoke to Robin Hatosy at Greenstone, discussing the increases.

               2920. The Monday following the Thanksgiving holiday, on December 2, 2013,

         Patel and Hatosy had two telephone calls, whereupon Patel sent an internal e-mail to

         her colleagues at Teva, informing them of Greenstone’s upcoming price increases.

               2921. Later that week, on Thursday, December 5, Patel continued her

         communications with Hatosy about the Greenstone increases and how Teva would

         react to unsolicited customer requests for bids – trading two voice-mails. The same

         day, Teva declined to bid on Azithromycin at multiple customers.

               2922. Over the next several months – during the period of time before Teva

         followed Greenstone’s price increases – Teva continued to refuse to bid (and




                                                   738

                                              738 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 750 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         continued to avoid taking Greenstone’s market share) when requested by customers,

         for both Azithromycin formulations and Medroxyprogesterone Tablets.

               2923. For example, on January 27, 2014, Teva was approached by a large

         wholesaler asking for bids on both Azithromycin Suspension and Medroxy-

         progesterone. While Teva was not experiencing any supply issues of its own, after

         speaking with Hatosy at Greenstone for a few minutes that same day, Patel agreed

         with the recommendation not to provide a bid to that customer.

               2924. Consistent with the understanding between the two companies, rather

         than gaining market share in a commodity market when its competitor raised its price,

         Teva followed Greenstone’s price increases for Azithromycin Oral Suspension,

         Azithromycin Suspension, and Medroxyprogesterone Tablets on April 4, 2014. Patel

         spoke twice with Hatosy at Greenstone that same day.

               2925. No shortages or other market features can explain Defendants’ price

         increases for Azithromycin Suspension, Azithromycin Oral Suspension, or

         Medroxyprogesterone Tablets during the Relevant Period.

               2926. The elevated prices of Azithromycin Suspension, Azithromycin Oral

         Suspension, and Medroxyprogesterone Tablets resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused Plaintiff to pay more than

         it would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                                                    739

                                               739 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 751 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2927. The unlawful agreements between Teva and Pfizer/Greenstone,

         regarding Azithromycin Suspension, Azithromycin Oral Suspension, and Medroxy-

         progesterone Tablets, were part of all Defendants’ overarching conspiracy to

         unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                CQ. Nortriptyline HCL
                2928. Generic Nortriptyline Hydrochloride capsules (“Nortriptyline” or

         “nortrip”) are used to treat depression.

                2929. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Nortriptyline, as follows:

                2930. While Taro was approved in May, 2000, to market generic Nortriptyline,

         it subsequently withdrew from the market. As of early 2013, the Nortrip market was

         shared by only two manufacturers – Teva with a 55% share, and Actavis with the rest.

                2931. In February, 2013, Taro personnel had come to believe that they should

         reclaim a portion of this market, including suggesting that “...Nortriptyline capsules

         should be seriously considered for re-launch as soon as possible.”

                2932. By November of that year, Taro was formulating re-launch plans,

         including a “Target Market share goal” for Nortriptyline of 25%, leaving Teva with

         approximately 42% and Actavis with approximately 31%.




                                                     740

                                                740 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 752 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2933. On November 6, Aprahamian pressed his team to find out who

         currently supplied two particular large customers so that Taro could “determine our

         course (Cardinal or MCK).”

               2934. Two days later, on November 8, Aprahamian received confirmation that

         McKesson was a Teva customer. Several days of conversations ensued among

         affected cartel members in an effort to sort out how Teva and Actavis would make

         room for Taro in this market.

               2935. For example, Rekenthaler (Teva) and Falkin (Actavis) spoke twice by

         phone on November 10, 2013.

               2936. Then, on November 12, Aprahamian (Taro) called Patel at Teva. Their

         conversation lasted approximately eleven minutes. The same day, Aprahamian told

         his colleagues that Taro would not be pursuing the Nortriptyline account at

         McKesson (a Teva customer), saying simply: “Will pass on MCK on Nortrip.”

         Instead, he told a subordinate to put together an offer for Cardinal.

               2937. The discussions of how to accommodate Taro into the Nortriptyline

         market were far from over, however. Falkin at Actavis and Rekenthaler at Teva spoke

         on November 14, 15, and 18, 2013. Falkin also exchanged two text messages with

         Maureen Cavanaugh at Teva on November 17.

               2938. Immediately following this series of discussions, Aprahamian delivered a

         new message to his team: Taro needed to take the rest of its share from Actavis,

         because Taro already had enough offers out on Teva customers. And, although

                                                   741

                                               741 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 753 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Aprahamian may not have said this part out loud, taking too many Teva customers

         and not enough Actavis would have upset the applecart.

                2939. So, when a colleague presented an opportunity to gain business from

         Teva customer HD Smith two days later, on November 19, Aprahamian flatly rejected

         the idea, saying: “Looking for Actavis.. we have outstanding Teva offers out..”

                2940. The next day, November 20, 2013, another Taro employee succeeded in

         finding an Actavis customer that Taro might pursue. Armed with this new

         information, Aprahamian wasted no time in discussing this with Actavis; Aprahamian

         placed a call to M.D., a senior national account executive at Actavis, less than four

         hours later. Meanwhile, Teva employees finalized plans to cede Cardinal to Taro as

         discussed in the negotiations with Actavis and Taro.

                2941. The day after that, November 21, Teva told its customer that “[w]e are

         going to concede the business with Cardinal.” And the following day, November 22,

         Aprahamian (Taro) and M.D. (Actavis) spoke for approximately eleven minutes.

                2942. The cartel members continued consulting with each other on

         Nortriptyline over the coming months. On December 6, 2013, for example,

         Aprahamian called M.D. at Actavis again, and the two spoke for approximately a

         quarter-hour and agreed that Taro would take additional Actavis customers, which

         Taro, in fact, did.

                2943. For example, early the very next week, on December 10, a Taro

         colleague informed Aprahamian that a large customer, HEB, was with Actavis for all

                                                    742

                                               742 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 754 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         but one of the Nortriptyline SKU’s, and that HEB was interested in moving the

         business to Taro.

                2944. Having already cleared the move with Actavis during his December 6

         call with M.D., Aprahamian put the wheels in motion the next day for Taro to make

         an offer to HEB.

                2945. Taro also continued to co-ordinate with Teva. For example,

         Aprahamian called Patel on January 28, 2014, but she did not pick up. But the

         dialogue between the two companies continued the following week, when Patel called

         Aprahamian back on February 4; they spoke for a little less than a half-hour.

                2946. Two days later, on February 6, a potential customer – Omnicare –

         solicited Taro to bid on its Nortriptyline business. When a colleague informed

         Aprahamian of that fact and asked if Taro wanted to pursue the opportunity,

         Aprahamian responded firmly that Teva had already done enough to help Taro with

         its re-launch and thus only Actavis accounts should be pursued, writing “No, need

         Actavis.”

                2947. Defendants’ communications continued over the first ten days of March,

         as executives at Teva, Taro and Actavis called and texted each other frequently in

         their continuing efforts to allocate existing customers to accomodate Taro’s re-entry.

         These calls include at least those listed below:




                                                    743

                                                743 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 755 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2948. At the end of these communications, Teva documented its intemal game

         plan for Nortriptyline. Prior to this time – particularly in early 2014 -Nortriptyline had

         been listed by Teva as a potential candidate for a price increase. On March 10, 2014,

         however, as Patel was revising that list of price increase candidates (and the same day

         she spoke to Aprahamian for more than five minutes), she removed Nortriptyline

         from contention in order to accommodate Taro’s entry. The spreadsheet that she

         sent to a colleague on that date expressly took into account the negotiations over

         Taro’s entry that had occurred over the past few weeks.

               2949. With respect to a Nortriptyline price increase, it stated: “Delay – Taro

         (new) seeking share.” And Teva did delay increasing its Nortriptyline prices – for

         nine months. But on January 28, 2015, in co-ordination with both Taro and Actavis,

         Teva implemented its planned Nortriptyline price increases.

               2950. No shortages or other market features can explain Defendants’ price

         increases for generic Nortriptyline capsules during the Relevant Period.

                                                    744

                                               744 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 756 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2951. The elevated prices of generic Nortriptyline capsules resulted from

         Defendants’ anticompetitive conduct, have injured Plaintiff and caused Plaintiff to

         pay more than it would have paid in a free and fair market, and will continue

         indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               2952. The unlawful agreement among Defendants Teva, Taro and Actavis,

         regarding generic Nortriptyline capsules, was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

               CR. Propranolol

               2953. Generic Propranolol is a beta-blocker. Beta-blockers are used to manage

         cardiac arrhythmias; they operate by blocking the receptor sites for epinephrine

         (adrenaline) and norepinephrine (noradrenaline) on adrenergic beta receptors.

         Generic Propranolol capsules and tablets (“Propranolol”) are also used to treat or

         prevent heart attack, and to reduce the severity and frequency of migraine headaches.

         Propranolol is reportedly the highest-selling beta-blocker as measured by

         prescriptions.

               2954. Propranolol is sold throughout the United States and its territories. The

         nationwide markets for generic Propranolol are mature and Defendants that operate

         in those markets can gain market share by only competing on price.




                                                    745

                                               745 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 757 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2955. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Propranolol, as follows:

                2956. During the Relevant Period, Defendants dominated the Propranolol

         market. Defendants Actavis, Breckenridge, and Upsher-Smith controlled a substantial

         part of the Propranolol capsules market as early as November, 2013. Additionally,

         Actavis, Heritage, Mylan, Teva, and Par joined them in dominating the market for

         Propranolol tablets as early as January, 2015.

                2957. Through their market dominance, Defendants successfully foreclosed

         the market to rival competition, thereby maintaining and enhancing market power and

         enabling Defendants to charge Plaintiff supracompetitive prices for generic

         Propranolol.

                2958. As the following chart (based on NADAC data) indicates, prices for

         generic Propranolol capsules—which are sold by Defendants Actavis, Breckenridge,

         and Upsher-Smith—began to rise in approximately March of 2013, and thereafter

         increased significantly. Prices appear to reflect a “one-way ratchet”: prices never

         decreased substantially, as one would expect if sudden price increases reflected

         temporary supply shortages, costs increases, or other legitimate market factors, rather

         than Defendants’ illegal collusion:




                                                     746

                                                746 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 758 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2959. Similarly, as the following chart based on NADAC data indicates, prices

         for generic Propranolol tablets—which are sold by Defendants Actavis, Heritage,

         Mylan, Par, and Teva—rose significantly, beginning in 2015. These prices, too,

         reflected a one-way ratchet, and did not decrease substantially as would be expected if

         the increases had a legitimate market explanation.




                                                   747

                                              747 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 759 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




            A. Extended Release Capsules

                2960. Defendants Actavis, Breckenridge, and Upsher-Smith have been the

         primary sellers of Propranolol capsules and increased their prices by similar amounts

         at similar times.

                2961. For the two and a half years before the capsules price increase,

         transaction prices for Propranolol capsules were only 57 cents per capsule on average

         and were at times as low as 44 cents per capsule. After Defendants agreed to raise

         and fix prices, the average price doubled, regularly reaching more than $1 per capsule,

         and often $1.43 per capsule. The average capsule price charged by certain Defendants

         reached as high as over $1.70 per capsule, over a 350% increase in price.


                                                   748

                                              748 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 760 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2962. Data showing Medicaid reimbursements—the amounts that Medicaid

         has paid to cover its beneficiaries’ prescription drug purchases—provides prices by

         manufacturer and confirm that Defendants increased their prices for generic

         Propranolol in very similar fashion over time for both capsules and tablets.

               2963. The following charts display the per-unit amounts that Medicaid has

         reimbursed for its beneficiaries’ purchases of Defendants’ generic Propranolol capsule

         products:




                                                   749

                                              749 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 761 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                                               750

                                           750 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 762 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                                               751

                                           751 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 763 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




            B. Tablets

                2964. Defendants Actavis, Heritage, Mylan, Par, and Teva have been the

         primary sellers of Propranolol tablets and increased their prices by similar amounts at

         similar times.

                2965. In the four years before the tablets conspiracy began, transaction prices

         for Propranolol tablets remained under 4 cents per pill on average, sometimes

         reaching as low as 3 cents per pill on average. After the conspiracy started, the average

         price was regularly over 475% higher, reaching 19 cents per pill and even as high as 26

         cents per pill, a 650% increase. During the conspiracy period, some Defendants

         charged almost 30 cents per pill on average across all dosage strengths of their tablet

         products.

                2966. The following charts display the per-unit amounts that Medicaid has

         reimbursed for its beneficiaries’ purchases of Defendants’ generic Propranolol capsule

         tablets:




                                                   752

                                               752 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 764 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                                               753

                                           753 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 765 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                                               754

                                           754 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 766 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                                               755

                                           755 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 767 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                                               756

                                           756 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 768 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                                               757

                                           757 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 769 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                  2967. The prices for Propranolol tablets had been stable for a substantial

         period until December, 2014. As alleged above, most of the Tablet price increases

         began in January and February, 2015.

                  2968. No shortages or other market features can explain Defendants’ price

         increases for generic Propranolol capsules and tablets during the Relevant Period.

                  2969. The elevated prices of generic Propranolol capsules and tablets resulted

         from Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to

         pay more than it would have paid in a free and fair market, and will continue

         indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                  2970. The unlawful agreements among Defendants Actavis, Breckenridge,

         Heritage, Mylan, Teva, Par, and Upsher-Smith, regarding generic Propranolol capsules

         and tablets, were part of all Defendants’ overarching conspiracy to restrain trade

         unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  CS.   Cefuroxime Axetil

                  2971. Generic Cefuroxime Axetil is an antibiotic used to treat some infections.

                  2972. At all relevant times, the market for generic Cefuroxime Axetil tablets

         (“Cefuroxime Axetil”) was mature and had multiple manufacturers. As a result, for

         years, the prices for Cefuroxime Axetil was relatively low and stable.




                                                     758

                                                758 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 770 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2973. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Cefuroxime Axetil tablets as follows, beginning at least as

         early as December, 2013:

                2974. During the Relevant Period, Defendants Lupin, Aurobindo, and

         Wockhardt dominated the market for generic Cefuroxime Axetil tablets.

                2975. In late 2013, Wockhardt exited the market, at which point Lupin and

         Aurobindo immediately imposed large price increases, notwithstanding the fact that

         each had enough supply to compete for more sales. Instead, they each only took a

         Fair Share, but at much higher prices.

                2976. Almost simultaneously, Lupin and Aurobindo announced identical,

         500% list (WAC) price increases.

                2977. Not long after the large price increases imposed by Lupin and

         Aurobindo, Citron entered the Cefuroxime Axetil market. Rather than offer lower

         prices to compete for share, in late March, 2014, Citron announced list (WAC) prices

         identical to those of Lupin and Aurobindo.

                2978. Lupin, Aurobindo and Citron adhered to the Fair Share agreement to

         avoid competition and its attendant downward pressure on prices. For example, in

         the spring of 2014, a large customer requested that Aurobindo lower its prices

         significantly for Cefuroxime Axetil. Internally at Aurobindo, T.G., Director of

         National Accounts, shot down the idea.

                                                     759

                                                759 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                               INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 771 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2979. The list (WAC) price chart below shows the abrupt and nearly

         simultaneous price increases by Lupin and Aurobindo, which were later matched by

         Citron when it entered the market:




               2980. The prices of 500 mg tablets followed a similar pattern, as did NSP

         prices for both dosages.

               2981. Throughout this time-frame, executive employees of Lupin, Aurobindo

         and Citron met at trade conferences and communicated directly with each other in

         furtherance of their Defendants’ price-fixing agreement on Cefuroxime Axetil and of

         their Fair Share agreement.

               2982. For example, Lupin’s David Berthold, VP of Sales, communicated with

         K.S., Citron’s EVP of Sales, on January 10, 2014.




                                                  760

                                              760 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 772 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2983. Lupin’s Berthold also communicated by phone multiple times in January

         and February 2014 with Aurobindo’s P.M., Senior Director of Commercial

         Operations, including on the day before and the day immediately after both

         companies announced identical list (WAC) price increases.

               2984. No shortages or other market features can explain Defendants’ price

         increases for generic Cefuroxime Axetil tablets during the Relevant Period.

               2985. The elevated prices of generic Cefuroxime Axetil tablets resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               2986. The unlawful agreement among Defendants Aurobindo, Lupin, and

         Citron, regarding generic Cefuroxime Axetil tablets, was part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

               CT. Timolol Maleate Ophthalmic Gel-Forming Solution

               2987. Generic Timolol Maleate ophthalmic gel-forming solution (“Timolol

         Maleate”) is used to treat high intra-ocular pressure glaucoma and other eye diseases.

               2988. At all relevant times, the market for Timolol Maleate was mature and

         had multiple manufacturers.




                                                    761

                                               761 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 773 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2989. As a result, for years, the prices for Timolol Maleate ophthalmic gel-

         forming solution were relatively low and stable.

                2990. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Timolol Maleate ophthalmic gel-forming solution as follows,

         beginning at least as early as December, 2013:

                2991. During the Relevant Period, Defendants Bausch Health and Sandoz

         dominated the market for generic Timolol Maleate.

                2992. Not long after an internal Sandoz document analyzing the Timolol

         Maleate market was disseminated, Sandoz and Bausch Health almost simultaneously

         and out of the blue, imposed very large price increases. In fact, list (WAC) prices

         more than tripled. Additionally, even as prices skyrocketed, market share remained

         roughly split between the companies.

                2993. The list (WAC) price chart below shows the large increases and parallel

         pricing by Bausch Health and Sandoz. The prices of the 0.5% formulation of Timolol

         Maleate followed a very similar pattern; only the 0.25% chart is included here.




                                                     762

                                                762 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 774 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               2994. Throughout this period, Bausch Health and Sandoz met at trade

         conferences and communicated directly with each other in furtherance of their price-

         fixing agreement on Timolol Maleate and of their Fair Share agreement.

               2995. For example, both companies sent representatives to the ECRM Retail

         Pharmacy Efficient Program Planning Session at the Omni Amelia Island Plantation

         Resort in Amelia Island, Florida on February 23-26, 2014. Sandoz had raised its list

         (WAC) prices shortly before the conference. Bausch announced its own list (WAC)

         price increases for Timolol Maleate shortly after the conference, on March 12, 2014.

               2996. No shortages or other market features can explain Defendants’ price

         increases for generic Timolol Maleate during the Relevant Period.




                                                   763

                                              763 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 775 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                2997. The elevated prices of generic Timolol Maleate resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                2998. The unlawful agreement among Defendants Bausch Health and Sandoz,

         regarding generic Timolol Maleate, was part of all Defendants’ overarching conspiracy

         to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                CU. Butorphanol Tartrate

                2999. Generic Butorphanol Tartrate is used to treat moderate to severe pain,

         including pain from surgery, muscle pain, and migraine headaches.

                3000. Throughout the Relevant Period, the market for generic Butorphanol

         Tartrate nasal spray (“Butorphanol Tartrate”) was mature and at all relevant times had

         multiple manufacturers. As a result, for years, the prices for Butorphanol Tartrate

         were relatively low and stable.

                3001. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Butorphanol Tartrate nasal spray as follows, beginning at least

         as early as late 2013:




                                                     764

                                                764 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 776 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3002. During the early years of the Relevant Period, Defendants Mylan, West-

         Ward and Apotex dominated the market for generic Butorphanol Tartrate. West-

         Ward and Mylan had roughly equal and larger shares of the market than did Apotex.

               3003. In late 2013, Apotex exited the market, at which point West-Ward and

         Mylan immediately raised prices. Rather than compete with Mylan to pick up what

         had been Apotex’s share of the market, West-Ward promptly announced a significant

         increase in its WAC price to make it identical to Mylan’s.

               3004. In the spring of 2015, Apotex re-joined the market. Rather than offer

         better prices to win market share, it announced list prices identical to West-Ward, and

         roughly matched NSP prices as well. Even without better pricing, Apotex rapidly

         gained share, and the market shifted to roughly equal shares split between Mylan,

         West-Ward and Apotex. Even with three manufacturers back in the market, prices

         did not decline, and have not returned to prior levels. Yet again, the Fair Share

         agreement was working exactly as intended.

               3005. Defendants West-Ward and imposed abrupt and nearly simultaneous

         price increases in list (WAC) price, which were later matched by Apotex when it re-

         entered the market. NSP prices followed a similar pattern.

               3006. Throughout this period, Mylan, West-Ward and Apotex met at trade

         conferences and communicated directly with each other in furtherance of their price-

         fixing agreement on Butorphanol Tartrate and of their Fair Share agreement.




                                                   765

                                               765 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 777 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3007. No shortages or other market features can explain Defendants’ price

         increases for generic Butorphanol Tartrate during the Relevant Period.

                3008. The elevated prices of generic Butorphanol Tartrate resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                3009. The unlawful agreement among Defendants Mylan, West-Ward and

         Apotex, regarding generic Butorphanol Tartrate, was part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

                CV. Carisoprodol Tablets

                3010. Generic Carisoprodol is a muscle relaxant and pain reliever. It is

         available in generic Tablet form (“Carisoprodol”), including a 350 mg strength, and

         has been available in the United States for years in a generic form.

                3011. The market for Carisoprodol is mature and had multiple manufacturers

         at all relevant times.

                3012. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Carisoprodol, as follows:




                                                     766

                                                766 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 778 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3013. Defendants Par and Teva dominated sales of Carisoprodol Tablets

         throughout the Relevant Period, accounting for roughly 55% and 35% of the market,

         respectively. They did not compete to change those market shares.

               3014. The GAO noted that Carisoprodol had “extraordinary price increases”

         in the years 2013-14.

               3015. The ability of Par and Teva to reach agreements on Carisoprodol was

         aided by the prevalence of trade association meetings and conferences where the

         parties were able to meet in person.

               3016. The parallel price increases by Par and Teva are consistent with the Fair

         Share Agreement.

               3017. The agreement between Defendants Par and Teva was part of an

         overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise

         prices, rig bids, and engage in market and customer allocation for generic drugs,

         including Carisoprodol Tablets (350 mg).

               3018. No shortages or other market features can explain Defendants’ price

         increases for generic Carisoprodol during the Relevant Period.

               3019. The elevated prices of generic Carisoprodol resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                                                    767

                                                767 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 779 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3020. The unlawful agreement among Defendants Par and Teva, regarding

         generic Carisoprodol, was part of all Defendants’ overarching conspiracy to restrain

         trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs

         at Issue.

                CW. Tolterodine ER

                3021. Generic Tolterodine Extended Release capsules (“Tolterodine ER”) are

         used for treating an overactive bladder.

                3022. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

         Tolterodine ER as follows:

                3023. Pfizer is the drug manufacturer for Detrol LA, the branded equivalent to

         Tolterodine ER. To resolve patent claims related to Detrol LA, Teva and Pfizer

         entered into a settlement agreement under which Teva would distribute an authorized

         generic of Tolterodine ER. To resolve similar claims, Mylan entered into its own

         settlement agreement with Pfizer, which allowed Mylan to launch its own generic

         Tolterodine ER.

                3024. On October 31, 2013, Mylan’s ANDA for Tolterodine ER was

         approved. Under their respective settlement agreements with Pfizer, this triggering

         event allowed Teva and Mylan to launch their respective generics on January 2, 2014.

                3025. Teva planned to launch on January 2, 2014. By the first half of

         December, 2013, Teva had learned that Mylan would not be in a position to launch

                                                    768

                                               768 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 780 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         until 30 to 60 days after Teva launched. Nonetheless, Teva was considering how to

         allocate the market with Mylan when it did eventually launch.

               3026. On December 3, 2013, J.K., a marketing executive at Teva, sent an e-

         mail to Rekenthaler, K.G., and several other Teva colleagues stating “we prepared for

         50-60 share… I am looking into the numbers as far as what this means.” To prepare

         offers and figure out the allocation of customers that would bring Teva its desired

         50% to 60% market share, Teva executives were instructed to gather usage from

         potential customers.

               3027. Through the first half of December, 2013, as Teva was soliciting usage

         amounts from potential customers, customers were asking Teva to send in pricing

         offers before the launch. Teva resisted sending out those offers and instead did not

         plan to do so until the launch date of January 2, 2014.

               3028. Teva’s delay in putting together pricing for potential customers was part

         of a plan to drive up the amount it could charge for Tolterodine ER. Teva expected

         that on January 1, 2014, its last day before generic competition entered the market,

         Pfizer would raise the price of branded Detrol LA. This would allow Teva to peg its

         price to the now-inflated price of the branded drug and thereby command a higher

         price for Tolterodine ER on the January 2, 2014, generic launch date.

               3029. At the end of the day on Friday December 20, 2013, T.C. of Teva

         learned from D.H. at Cardinal that Mylan intended to launch its Tolterodine ER on

         January 2. D.H. further provided T.C. with Mylan’s pricing for two dosages, and

                                                   769

                                               769 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 781 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         conveyed that Mylan is “looking for a 40% market share,” and that Teva “can figure

         the rest out,” illustrating the pervasive nature of the conspiracy and the involvement

         of third parties, often wholesalers with cost-plus distribution contracts that meant

         they also benefitted from the illegal profits of Defendants’ cartel.

               3030. T.C. informed her Teva colleagues of Mylan’s new launch date. K.G. of

         Teva then worked over the weekend to turn this information into initial pricing for all

         of Teva’s potential customers and then shared it internally. In a telling admission that

         Teva had no intention to bid competitively for all accounts, K.G. noted that the next

         step was “to pick who should receive” bids. The goal in “pick[ing] who should

         receive” bids was to ensure that both Mylan and Teva received their previously stated

         market share goals: Teva wanted “50-60 [%] share” while, in accordance with what

         Defendants’ overarching conspiracy would sometimes euphemistically refer to as the

         “rules of the road,” Mylan was only “looking for a 40% market share.”

               3031. On Monday, December 23, 2013, Rekenthaler, Patel, K.G., T.C., and

         several others at Teva had a telephone conference scheduled from 8:00am to 9:00am

         to discuss the Tolterodine ER launch strategy.

               3032. Just minutes before the meeting was to start, Rekenthaler tried calling

         Nesta at Mylan. Nesta returned Rekenthaler’s call at 8:15 am, during the Teva

         Tolterodine ER phone conference. Rekenthaler nonetheless answered Nesta’s call on

         his cell phone and the pair spoke for a minute and a half. Immediately after the

         Tolterodine ER phone conference, Rekenthaler tried calling Nesta two more times.

                                                    770

                                               770 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 782 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3033. Later that same morning, at 10:22 am, Nesta returned Rekenthaler’s calls

         and they spoke for an additional 12 minutes. During these calls, Defendants

         Rekenthaler and Nesta exchanged the details about their offers to various customers,

         including the specific contractual language used in their offers.

                3034. During these calls between Defendants Nesta and Rekenthaler, Teva and

         Mylan reached an agreement to allocate the Tolterodine ER market on launch day so

         that Teva and Mylan could reach their target share without eroding pricing.

                3035. In addition, at 10:33 am – while Rekenthaler was still on the phone with

         Nesta – K.G. sent an e-mail to Rekenthaler and others, asking about the appropriate

         contractual language to use in offers about the potential for price increases. Minutes

         later, at 10:41 am, Rekenthaler replied to K.G. with the exact language, in quotes, that

         Mylan was using, in an e-mail titled “Subject: RE: Proposed Price Increase

         Language”: “Mylans [sic] language is vague. ‘Pricing subject to change at Mylan’s sole

         discretion.’”

                3036. An hour and a half later, at 12:12 pm (still on December 23, 2013), K.G.

         circulated a revised version of Teva’s pricing plan for the Tolterodine ER launch.

         This new version incorporated Teva and Mylan’s plan to allocate the market,

         including the submission of cover bids and abstention from bidding. Notably, the

         revised pricing plan included a chart identifying the major customers (and their

         associated market share percentage) that Teva would receive to get close to its desired

         60% market share: Teva would retain CVS (with 18% of the market), EconDisc

                                                    771

                                               771 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 783 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         (15%), Cardinal (8%), McKesson (6%), Wal-Mart (5%), Rite Aid (4%), Anda (2%),

         and Omnicare (1%). Meanwhile, Mylan would get its 40% share from the remainder

         of the market, including Walgreens, Cigna, Humana, Optum Rx (“Optum”), Prime

         Therapeutics (“Prime”), and Kaiser.

               3037. In order to facilitate this market division, Teva had to arrange to lose the

         accounts. This was easily accomplished, however; Teva simply jacked up its prices on

         the major accounts (which Teva sometimes wanted to retain for other products) and

         some others, and refused to submit bids to the other customers that Mylan targeted.

               3038. Specifically, after Rekenthaler and Nesta spoke, Teva’s direct invoice

         price for 30 capsules of the 2mg and 4mg dose for Walgreens was raised by 30%: by

         $24.90, from $83.03 to $107.93 for 30 capsules; by $74.72, from $249.08 to $323.80,

         for 90 capsules; and Teva raised the price by $415.13, from $1,383.78 to $1,798.91, for

         500 capsules.

               3039. For Cigna, Humana, Optum, and Prime, after Rekenthaler and Nesta

         spoke, Teva’s somewhat higher (than for Walgreens) direct invoice price was raised by

         23%: by $19.95, from $88.05 to essentially the same higher price as Walgreens,

         $108.00 for 30 capsules; by $59.85, from $264.15 to $324.00, for 90 capsules; and by

         $332.50, from $1,467.50 to 1,800.00, for 500 capsules.

               3040. Finally, for Kaiser (which initially had the worst pricing), after

         Rekenthaler and Nesta spoke, Teva’s direct invoice price for 30 capsules of the 2mg

         and 4mg dose was raised by only 4.5%: by $4.15, from $91.85 to $ 96.00 for 30

                                                   772

                                               772 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 784 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         capsules; by $12.45, from $275.15 to $288.00, for 90 capsules; and by $69.17, from

         $1,530.83 to 1,600.00, for 500 capsules.

               3041. The fact that Teva did not intend to actually win with these bids is

         further illustrated in the discrepancy between how Walgreens, Cigna, Humana,

         Optum, Prime, and Kaiser were priced before the Nesta-Rekenthaler conversations

         versus how they were priced after: before, there were significant differences in the

         direct-invoice pricing. Walgreens had the best price, $83.03 for 30 capsules; Cigna,

         Humana, Optum, and prime all had the same middle price of $88.05, and Kaiser got

         the worst price, $91.85. After Nesta and Rekenthaler spoke, however, Kaiser now

         had the best price ($96.00), while Walgreens now shared the worst pricing with Cigna

         and the others ($108); there was simply no need to bother with proportionate final

         prices because Teva knew (and intended) these bids would not be successful, anyway.

               3042. In addition to submitting inflated bids for Walgreens, Cigna, Humana,

         Optum, Prime, and Kaiser, Teva agreed to refrain from bidding for certain customers,

         such as Publix, Ahold, Hannaford, and PVA Health.

               3043. The following day, on December 24, 2013, Defendants Rekenthaler and

         Nesta had two more calls to confirm and refine Teva and Mylan’s market allocation

         agreement. Those calls lasted for nine and eight minutes, respectively.

               3044. No shortages or other market features can explain Defendants’ elevated

         prices for Tolterodine ER during the Relevant Period.




                                                    773

                                              773 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                        INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 785 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3045. The elevated prices of Tolterodine ER resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused Plaintiff to pay more than

         it would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                3046. The unlawful agreement between Teva and Mylan regarding Tolterodine

         ER was part of all Defendants’ overarching conspiracy to restrain trade unreasonably

         and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                CX. Tolterodine Tartrate
                3047. Like Tolterodine ER, generic Tolterodine Tartrate tablets

         (“Tolterodine”) are used for treating an overactive bladder.

                3048. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

         generic Tolterodine at least as follows:

                3049. As with the many other examples cited herein, the integrated nature of

         Defendants’ scheme is illustrated by the combined examples of Tolterodine and

         Tolterodine ER: while Tolterodine ER is more convenient, allowing once-daily

         dosing, at some price point, the inflated price in the market for the ER formulation

         would drive patients to the market for the regular-release formulation – but whichever

         way consumers turned, they ran into Defendants’ overarching conspiracy, because just




                                                    774

                                                774 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 786 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         as Defendants’ cartel inflated the price of Tolterodine ER, so it inflated the price of

         Tolterodine’s regular-release formulation.

                3050. Teva was already a manufacturer of Tolterodine tablets when Defendant

         Pfizer decided to enter the market, planning its entry for late January, 2014, and using

         its “Greenstone” alter ego.

                3051. So, in accordance with the established practices of Defendants’ cartel, in

         the days leading up to “Greenstone’s” entry, Greenstone’s Senior Director of Sales

         and National Accounts, Jill Nailor (“Nailor”) reached out to her counterparts at Teva

         (Patel and Rekenthaler) to co-ordinate Greenstone’s entry into the market, in

         particular to ensure that their pricing was consistent and to allocate customer accounts

         to the new entrant, Greenstone, which Teva ultimately did, including one of its largest

         accounts, CVS, which held more than 20% of Teva’s Tolterodine business.

                3052. In addition, Robin Hatosy (one of Nailor’s subordinates and a National

         Account Manager), was part of the conversation, which was conducted by voice and

         text message, but not e-mails, which are more permanent records of what was said,

         and further are more easily recovered in discovery.

                3053. Thus, on the afternoon of January 21, 2014, Nailor reached out to Patel

         via telephone, twice, but wasn’t able to speak. Illustrating the broad web of

         Defendants’ overarching conspiracy and its institutional, rather than inter-personal,

         nature, Patel did not call Nailor back; instead, she texted Hatosy, Nailor’s subordinate,

         less than two hours after Nailor’s initial calls.

                                                      775

                                                 775 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 787 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3054. Hatosy then telephoned Nailor, and after speaking for a few minutes,

         Hatosy called Patel at Teva back, and they spoke for approximately 20 minutes – at

         the conclusion of which call, Hatosy then again telephoned her own boss, Nailor.

         Nailor, in turn, then telephoned Rekenthaler, twice, but could not get through to him,

         and left a voice-mail, which wrapped up communications among them for the day.

               3055. The following morning, January 22, Rekenthaler returned Hatosy’s calls

         at 9:47 am by calling Nailor, but also wasn’t able to get through, and then at 11:25 am,

         someone at Teva (likely Rekenthaler) called Nailor again, and they spoke for about 10

         minutes. That afternoon, Patel called Nailor back twice, at 3:33 pm, but wasn’t able

         to get through, so she sent two texts to Nailor, also at 3:33 pm. 3:33 pm was a busy

         minute for Patel that day.

               3056. At 4:00 pm, Nailor sent two texts to Patel, to which Patel replied the same

         minute, followed by another text at 4:01 pm. Upon information and belief, Patel and

         Nailor deleted these texts from their telephones to hide the existence of, and their

         participation in, Defendants’ overarching conspiracy.

               3057. At 4:26 pm, the two bosses (Nailor and Patel) were finally able to speak

         directly, for 11 minutes, and confirm their arrangements. During these calls and text

         messages, Teva and Greenstone agreed that Teva would concede significant business

         to Greenstone in order to avoid price erosion.




                                                   776

                                               776 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 788 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3058. The very next day, on January 23, 2014, Greenstone entered the market

         for Tolterodine Tartrate 1mg and 2mg Tablets (“Tolterodine”) with the exact same

         WAC prices as Teva for all formulations.

               3059. This was far from Nailor’s only contribution to Defendants’ overarching

         conspiracy: in addition to the communications detailed above, Nailor exchanged in

         excess of 4,400 phone calls and text messages with her contacts at Defendants Amneal,

         Dr. Reddy’s, Actavis, Aurobindo, Mylan, Glenmark, Zydus, Teva, Sandoz, Lupin,

         Wockhardt, Lannett, Apotex, Upsher-Smith, Par, and Taro between August, 2010, and

         May of 2017.

               3060. The day after Greenstone's entry – January 24, 2014 – in a message to

         Teva’s NAM’s about how important it was for them to determine and document which

         competitor was challenging Teva for business in a particular situation (because it would

         help Teva determine whether to concede or not), Patel stated that “[a]s we’ve heard,

         Greenstone is entering the market for Tolterodine. I’m sure we will have to concede

         somewhere.”

               3061. A few days later, on Tuesday, January 28, Teva was informed by CVS

         that it had received a competitive price challenge on Tolterodine. K.G. of Teva

         immediately asked: “do we know who this could be?” Rekenthaler responded that it

         was Greenstone, but did not want to put the details into writing: in a reply e-mail

         from 4:02 pm, copied to Patel and Maureen Cavanaugh, on the subject “RE: price

         challenge delphi 10707 cvs tolterodine,” Rekenthaler wrote “It’s Greenstone, new to

                                                    777

                                              777 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 789 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         market. We can discuss.” The next day, Wednesday, January 29, Patel and Hatosy

         tried to reach each other several times, and were ultimately able to speak for

         approximately two minutes.

                3062. A few days later, on Monday, February 3, 2014, Patel instructed a

         colleague at Teva to concede the business at CVS by providing a small price reduction

         that she knew would not be sufficient to retain the business.

                3063. T.C. of Teva, who had the customer relationship with CVS, challenged

         the decision to concede the business. Rekenthaler responded – again refusing to put

         the details in writing – at 11:29 am, saying: “I’ll discuss the details of this with you

         later. There was a strategy here and you weren’t in the office Thursday or Friday so we

         proceeded. Again, it will make sense after I discuss with you.”

                3064. The next day, February 4, 2014, Patel spoke to Hatosy (at Greenstone)

         for approximately a quarter of an hour.

                3065. Shortly thereafter, conceded the CVS account to Greenstone. As alleged

         supra, CVS represented more than 20% of Teva’s Tolterodine business.

                3066. No shortages or other market features can explain Defendants’ elevated

         prices for Tolterodine during the Relevant Period.

                3067. The elevated prices of Tolterodine resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused Plaintiff to pay more than

         it would have paid in a free and fair market, and will continue at these elevated levels




                                                     778

                                                778 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 790 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                  3068. The unlawful agreements between Greenstone and Teva regarding

         Tolterodine were part of all Defendants’ overarching conspiracy to restrain trade

         unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  CY. Metoprolol Succinate ER

                  3069. Generic Metoprolol Succinate ER (“Metoprolol Succinate ER”) is a

         beta-blocker used to treat high blood pressure, chest pain, and heart failure. It can

         also be used to lower the risk of death after a heart attack.

                  3070. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Metoprolol Succinate ER, as follows:

                  3071. By January, 2014, Dr. Reddy’s, Actavis, and Par agreed to maintain or

         increase the price of Metoprolol succinate ER and that each would follow a price

         increase by its co-conspirators. Later in 2014, Dr. Reddy’s, Actavis, and Par all

         reiterated, via Harvard Drug Group (“Harvard” or “Harvard Drug”) acting as an

         intermediary, that they would join in any increase. Harvard’s shuttle diplomacy

         between the manufacturers, as part of Defendants overarching conspiracy, eliminated

         the potential of free and fair competition in the market for generic Metoprolol

         Succinate ER.

                                                     779

                                                779 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 791 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3072. No shortages or other market features can explain Defendants’ elevated

         pricing for generic Metoprolol Succinate ER during the Relevant Period.

                3073. The elevated pricing of generic Metoprolol Succinate ER resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                3074. The unlawful agreement among Defendants Howard, Actavis, Dr.

         Reddy’s, and Par, regarding generic Metoprolol Succinate ER were part of all

         Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

                CZ. Norethindrone/EE
                3075. Generic Norethindrone/ethinyl estradiol combination tablets

         (“Norethindrone/EE”) are used as an oral contra-ceptive. Teva markets its version of

         this combination medication under the trade name Balziva.

                3076. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Norethindrone/EE, at least as follows.

                3077. On January 23, 2014, a customer informed Teva that a new market

         entrant was seeking a share of its business. Teva employees realized that the entrant




                                                     780

                                                780 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 792 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         was Lupin, as it had recently obtained approval to begin marketing its own generic of

         Ovcon 35.

               3078. Teva employees discussed internally how to make room for this new

         player in the market, with one expressing concern that “[w]e would lose our current

         market lead if we were to concede [certain] business.” Per Defendants’ overarching

         conspiracy agreement, however, discussions about how to share the market with the

         recent entrant were not limited to internal communications. So the very next day,

         Patel spoke to Berthold at Lupin twice, by phone.

               3079. A few days later, on January 29, Patel informed Rekenthaler of her

         recommendation, based on her communications with Berthold, to take a co-operative

         stance towards this competitor, saying: “we should concede part of the business to be

         responsible in the market.” By being “responsible,” Patel meant voluntarily

         conceding market share to the new entrant so Lupin could achieve its “fair share” of

         the Norethindrone/EE the market without any unpleasant competition with its co-

         conspirators.

               3080. On February 4, Patel received the profitability analysis she requested in

         order to determine how much of the customer’s business to hand over to Lupin.

         That same day, she spoke to Berthold two more times to further co-ordinate Lupin’s

         seamless entry into the market.

               3081. No shortages or other market features can explain Defendants’ elevated

         pricing for Norethindrone/EE during the Relevant Period.

                                                  781

                                              781 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 793 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3082. The elevated pricing of Norethindrone/EE resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                3083. The unlawful agreement between Teva and Lupin on Norethindrone/

         EE was part of all Defendants’ overarching conspiracy to unreasonably restrain trade

         and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                DA. Capecitabine
                3084. Generic Capecitabine (“Capecitabine”) is a chemotherapy agent used in

         treating breast and colon cancers.

                3085. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Capecitabine at least as follows:

                3086. As early as January, 2014, Teva and Mylan were planning their eventual

         Capecitabine launch. As was standard practice in Defendants’ cartel, part of this

         planning process included sharing the market between them so they could allocate

         Capecitabine customers between them.

                3087. For example, in a January 31, 2014 e-mail, J.P., a national accounts

         executive at Teva, told K.G., Rekenthaler, and others at Teva, that Mylan was




                                                     782

                                                782 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 794 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         courting a specific customer, Armada Health Care. Teva incorporated this

         information from Mylan into its launch plan for Capecitabine.

               3088. On February 26, 2014, Mylan’s Nesta called Rekenthaler at Teva and

         they spoke for approximately a quarter-hour. Nesta told Rekenthaler that Mylan

         would not launch Capecitabine on time, which Rekenthaler immediately passed on to

         his Teva colleagues; this meant that, as the sole generic supplier of Capecitabine, Teva

         would charge a higher price than it could if it faced generic competition.

               3089. A week or two later, in early March, 2014, Teva launched as the sole

         generic supplier of Capecitabine, and remained the exclusive generic Capecitabine

         manufacturer until August, when Mylan finally entered the market.

               3090. On August 4, Nesta and Rekenthaler spoke three times by telephone,

         during which calls they discussed how to divide up the market between them,

         including that Teva would concede its Capecitabine business at ABC, Econdisc, and

         McKesson/Rite-Aid to Mylan.

               3091. After their 12:46 pm call, Rekenthaler e-mailed Maureen Cavanaugh, his

         boss at Teva, regarding this issue, to which Cavanaugh replied that they should

         discuss in person when she was back in the office the next day.

               3092. Less than an hour later, Rekenthaler sent another e-mail, with a sole

         recipient, requesting Patel to run a customer report and indicating that Mylan will “be

         looking at ABC, McKesson, and Econdisc as well as a couple small guys, probably

         aiming at 35% share.” Just as Rekenthaler said, Mylan did in fact seek the business

                                                   783

                                               783 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 795 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         for each of these three companies, and Teva conceded each of them, pursuant to the

         agreement Rekenthaler had reached with Nesta.

               3093. A few days later, on August 7, 2014, McKesson told Teva it had received

         a bid for Capecitabine and gave Teva the opportunity to bid to retain the business.

         Patel then sent an e-mail to K.G., Rekenthaler, and a senior operations executive at

         Teva, C.B. C.B. did not want to put their plan in writing. Instead C.B. told Patel she

         needed to discuss it. K.G., separately, questioned whether the competitive bid was

         coming from Mylan, and asked Rekenthaler whether he had any additional

         information. Rekenthaler also did not want to put that information in writing.

               3094. The same day that Mylan put in its bid to McKesson – August 7, 2014 –

         Nesta and Rekenthaler spoke by phone for nearly thirteen minutes. On that call,

         Nesta and Rekenthaler discussed Mylan’s bid to McKesson and reconfirmed their

         market allocation scheme, including that the McKesson Capecitabine account would

         go to Mylan.

               3095. This market allocation scheme was highlighted in other e-mails as well.

         On August 10, 2014, C.B. e-mailed Rekenthaler, Patel, and K.G. about the plan.

         Rekenthaler knew Mylan was targeting Econdisc, even though Econdisc had not

         contacted Teva, because he and Jim Nesta had previously discussed it.

               3096. The next morning, at 8:30am on August 11, 2014, Rekenthaler alerted

         others at Teva that Mylan had received formal approval to market Capecitabine. Five

         minutes later, Rekenthaler received a call from Nesta. After exchanging voicemails,

                                                   784

                                              784 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 796 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         the two spoke at 8:52 am. The call lasted just under six minutes. Shortly after hanging

         up the phone, at approximately 9:02 am, Rekenthaler e-mailed K.G., Patel and others

         at Teva to confirm Mylan’s participation in the scheme.

               3097. In accordance with their market allocation scheme and in furtherance of

         all Defendants’ overarching conspiracy, Mylan targeted the Capecitabine accounts of

         ABC, Econdisc, and McKesson/Rite-Aid; and in accordance with their market

         allocation scheme and in furtherance of all Defendants’ overarching conspiracy

         allocation, Teva conceded all three of those accounts.

               3098. In addition, and also pursuant to these agreements, Teva conceded some

         smaller customers, as well. For example, on August 14, 2014, Cigna (a smaller

         customer) told Teva that Cigna had received a bid for Capecitabine. On August 18,

         Rekenthaler called Nesta to discuss the market allocation scheme and Mylan’s bid to

         Cigna. The pair talked for thirteen minutes. The next day, K.G. circulated an internal

         e-mail confirming that Teva “will be conceding this business” at Cigna. Teva did not

         retain Cigna’s Capecitabine business; instead, it went to Mylan.

               3099. No shortages or other market features can explain Defendants’ elevated

         pricing for generic Capecitabine during the Relevant Period.

               3100. The elevated prices of Capecitabine resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue at these elevated levels




                                                   785

                                               785 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 797 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                3101. The unlawful agreement between Teva and Mylan for Capecitabine was

         part of all Defendants’ overarching conspiracy to unreasonably restrain trade and to

         fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                DB. Dexmethylphenidate HCL Extended Release
                3102. Generic Dexmethylphenidate HCL Extended Release capsules

         (“Dexmeth ER”) are used to treat the symptoms of ADHD.

                3103. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

         Dexmeth ER at least as follows:

                3104. When Sandoz decided it was going to start marketing the 40mg dose of

         Dexmeth ER, it followed what was by then standard procedure: reaching out to

         fellow cartel members to co-ordinate entry without decreasing price. Reflecting the

         broad understanding among Defendants of the scope of their cartel, these discussions

         and customer allocations were not limited to a single product strength.

                3105. So Sandoz’s SW-1 was speaking regularly with Patel about how to divide

         the Dexmeth ER market so that Sandoz could obtain its cartel share without eroding

         price. Sandoz was also, of course, talking to Par.

                3106. For example, in January, 2014, Par gave up an account to Sandoz in

         order to even up market share with the new entrant. As previously alleged,


                                                     786

                                                786 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 798 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         incumbent supplier Par was already able to – and, in fact, did – charge a supra-

         competitive price because it did not need to worry (and, in fact, did not worry) that

         Sandoz might undercut Par’s pricing (in order to gain market share) when Sandoz

         entered the market.

               3107. Here, notes by a Par sales and marketing executive confirm that Par also

         ceded ABC and “let it go because Sandoz needed market share.”

               3108. In February, 2014, as Sandoz was seeking share on the 15mg dosage

         strength of Dexmeth ER, Par “gave up the business to keep the market share even.”

               3109. Further, on February 10, 2014, for example, SW-1 at Sandoz was

         working on internal preparations to pursue the Rite Aid account for Dexmeth ER 40

         mg. After discussing marketing this dose at work during the day, SW-1 telephoned

         Patel in the evening to discuss Dexmeth ER and they spoke for approximately a

         quarter of an hour.

               3110. Two days later, on February 12, SW-1 and Patel spoke by telephone and

         Teva agreed to concede the ABC account to Sandoz, in order to avoid price

         competition between the two suppliers. Patel then e-mailed her colleagues at Teva to

         summarize the details of the deal she had worked out with Sandoz in an e-mail titled

         “Re: ABC Dexmethyl-phenidate 40 mg – Challenge,” saying “We have 100% of the

         market, so we will have to give someone up. ABC is the smallest wholesaler, so it

         makes sense for this class of trade. Sandoz is being responsible with their pricing.




                                                   787

                                               787 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 799 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         We should be responsible with our share. Plus, between the WBAD members, makes

         more sense to hold onto Walgreens than ABC, if we were going to lose one of them.”

               3111. One of the Teva national account managers on the e-mail responded by

         confirming that that approach “makes total sense” – which itself makes sense only

         because of Defendants’ cartel.

               3112. The same day, Sandoz submitted a bid to ABC for the 40 mg dose of

         Dexmeth ER.

               3113. Two days after that, on Friday, February 14, 2014, Anda (a large GPO

         customer) – in light of Sandoz’s entry into the market – approached Teva and asked

         for a price reduction on Dexmeth ER. Rather than lower their price to retain the

         account, Teva refused – handing that business to its nominal competitor (and co-

         conspirator), Sandoz.

               3114. The following week, on February 18, Patel left a voice-mail for SW-1;

         and that same day, Patel’s firm (Teva) ceded the Rite Aid account to SW-1’s company,

         Sandoz. The two confirmed their arrangement again two days later, again via

         telephone.

               3115. Two days after that, on February 20, 2014, another large retail customer

         approached Teva indicating that because a new competitor had launched for

         Dexmeth ER, the customer was entitled to certain price protection terms (i.e., a lower

         purchase price for the drug). The same day, Patel spoke to SW-l for almost 21

         minutes. The next day, February 21, Patel responded internally about the customer’s

                                                  788

                                              788 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 800 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         request, with additional inside information from Sandoz. Patel and SW-1 spoke again

         a few days later, on February 27, to further co-ordinate about Dexmeth ER.

               3116. Teva and Sandoz were not alone in allocating customers for certain

         formulations of Dexmeth ER. The agreement was also carried out by other

         manufacturers, allowing Sandoz to take share from them. In February of 2014, for

         example, as Sandoz was seeking share on the l5mg dosage strength of Dexmeth ER,

         Par assisted them.

               3117. Simultaneously with Patel’s co-ordination with Sandoz, Teva’s

         Rekenthaler Teva was speaking to M.B., a senior national account executive at Par,

         including two calls on February 10 (18 and 3 minutes), two calls on February 19 (2

         and 22 minutes), and calls on February 24 and 25, in order to effectuate the scheme.

               3118. Throughout this time period, Sandoz, Par, and Teva all abided by the

         fair share principles as part of Defendants’ ongoing conspiracy, ceding customer

         accounts to Sandoz in order to abide by the “rules of the road” to accommodate the

         new market entrant without lowering prices. In accordance with the terms of

         Defendants’ cartel, Sandoz’s target market share for varying strengths of Dexmeth ER

         varied by how many manufacturers were in the market. Further, the scheme was not

         limited to any particular dose of Dexmeth ER.

               3119. On May 6, 2015, for example, Teva declined to submit a bid to

         Walgreens for the 5mg dose of Dexmeth ER. Similarly, on June 30, 2015, Sandoz

         declined to put in a bid to Managed Health Care Associates, a large GPO, on

                                                  789

                                              789 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 801 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Dexmeth ER 20mg, on the basis that Sandoz already had 57% market share – greater

         than its sole competitor on this dosage strength, Teva. When a Sandoz national

         account representative communicated this decision to the customer, however, he lied

         and told the customer that the decision not to bid was based on limited supply.

                  3120. No shortages or other market features can explain Defendants’ elevated

         pricing for Dexmeth ER during the Relevant Period.

                  3121. The elevated pricing of Dexmeth ER resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                  3122. The unlawful agreement among Sandoz, Par, and Teva, regarding

         Dexmeth ER, was part of all Defendants’ overarching conspiracy to restrain trade

         unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  DC. Pilocarpine HCL Tablets

                  3123. Generic Pilocarpine HCL tablets are used to treat dryness of the mouth

         and throat caused by a decrease in the amount of saliva that may occur after radiation

         treatment for cancer.




                                                   790

                                               790 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 802 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3124. Throughout the Relevant Period, the market for generic Pilocarpine

         HCL tablets was mature and at all relevant times had multiple manufacturers. As a

         result, the prices for Pilocarpine HCL tablets were relatively low and stable for years.

                3125. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Pilocarpine HCL tablets (“Pilocarpine”), including the 5 mg

         dose, as follows, beginning at least as early as January, 2014:

                3126. During the Relevant Period, Defendants Lannett, Actavis and Impax

         dominated the market for the 5 mg dose of generic Pilocarpine HCL tablets.

                3127. In late 2013 and early 2014, Impax experienced supply disruptions, at

         which point Actavis and Lannett immediately imposed very large price increases.

         Rather than compete for Impax’s old customers on price, Actavis and Lannett relied

         on the Fair Share agreement to raise prices instead – resulting in lower market share

         for each, but higher prices and profits for both.

                3128. In the fall of 2015, when Impax was finally ready to re-enter the market,

         Impax offered higher prices than either Actavis or Lannett, rather than compete for

         customers with better pricing. And even with higher prices, Impax was quickly able

         to build market share because under Defendants’ cartel agreement, Impax was entitled

         to its so-called “fair share” of the market. Meanwhile, prices for all three

         manufacturers remained higher than before the increases had been implemented.




                                                     791

                                                791 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 803 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3129. NSP prices exhibited large increases and parallel pricing by Lannett,

         Actavis and Impax for generic Pilocarpine HCL 5 mg tablets.

               3130. Throughout this period, Actavis, Lannett and Impax met at trade

         conferences and communicated directly with each other in furtherance of their price-

         fixing agreement on Pilocarpine HCL and of their Fair Share agreement.

               3131. For example, in late 2013 and early 2014—the time of the Pilocarpine

         price increases—Actavis’s Falkin and Lannett’s K.S. communicated multiple times by

         phone. Falkin (Actavis) also communicated by phone on November 15, 2013, with

         M.G., Senior National Account Manager at Impax. Lannett’s K.S. also communicated

         by phone with Impax during this same time-frame; on January 15, 2014, he spoke to

         D.D., Impax National Accounts Manager.

               3132. No shortages or other market features can explain Defendants’ price

         increases for generic Pilocarpine HCL tablets during the Relevant Period.

               3133. The elevated prices of generic Pilocarpine HCL tablets resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               3134. The unlawful agreement among Defendants Lannett, Actavis and Impax,

         regarding generic Pilocarpine HCL tablets, was part of all Defendants’ overarching




                                                   792

                                               792 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 804 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                DD. Piroxicam
                3135. Generic Piroxicam capsules (“Piroxicam”), including in 10mg and 20mg

         doses, are another NSAID used in the treatment of pain and inflammation associated

         with rheumatoid arthritis, juvenile rheumatoid arthritis, and other disorders.

                3136. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Piroxicam

         at least as follows:

                3137. On March 3, 2014, Defendant Pfizer’s alter ego, Greenstone, received

         FDA approval to market Piroxicam capsules in 10mg and 20mg doses. Greenstone

         entered the market with the exact same WAC pricing as the incumbent generic

         manufacturer, Defendant Teva, and immediately sought out customers.

                3138. At 10:07 am on March 5, 2014, Teva’s Patel received an e-mail about

         Greenstone’s Piroxicam approval and the fact that Greenstone was trying to take

         business from Teva.

                3139. Under Defendants’ overarching conspiracy, this was acceptable conduct

         because, like Teva, Greenstone was entitled to its “fair share” of the generic

         Piroxicam market. Nevertheless, to ensure the Greenstone would abide by what

         Defendants referred to as the “rules of the road,” Patel reached out to her contacts at

         Greenstone that same day, less than an hour after receiving the e-mail with the news


                                                    793

                                               793 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 805 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         that Greenstone was entering the Piroxicam market: Patel called Hatosy at

         Greenstone at 10:55 am and they spoke briefly. Shortly thereafter, Patel called

         Hatosy’s boss, Jill Nailor. At 2:14 that afternoon, Patel and Nailor spoke briefly, and

         then Patel replied to the 10:07 am e-mail, discussing Greenstone’s Piroxicam strategy.

               3140. The following day – March 6, 2014, the day after Greenstone’s

         Piroxicam launch – rather than focusing on her customers, Patel had multiple

         conversations with Hatosy and Nailor, Pfizer’s employees at Greenstone – Teva’s

         fellow cartel member and ostensible competitor. Internally, Patel requested a sales

         and profitability analysis of Teva’s Piroxicam customers so she could figure out which

         accounts to cede to Greenstone.

               3141. The following day, Patel sent an internal e-mail to a marketing manager,

         identifying specific customers to concede to Greenstone because under the “rules of

         the road” for being a “Quality Competitor” as part of the overarching conspiracy, and

         further based on Patel’s several conversations with Greenstone, Greenstone had to

         take additional Teva customers to reach its “fair share” of the market.

               3142. However, by the middle of the following week, on March 12, 2014, Patel

         learned that Greenstone attempted to get more than its “fair share” by also targeting

         Teva’s largest Piroxicam account, CVS, which was responsible for over a quarter of

         Teva’s Piroxicam business.

               3143. This challenge was outside of the conduct permitted by the overarching

         conspiracy, so – unlike other examples of co-operative inaction detailed elsewhere

                                                   794

                                               794 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 806 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         herein – Teva fought to keep this particular account for this particular drug. Teva

         lowered its price to CVS for Piroxicam by 20% and CVS stayed with Teva.

               3144. Teva and Greenstone continued to co-ordinate their allocation over the

         coming days and weeks. On March 17, 2014, Patel called Hatosy at Greenstone;

         Hatosy called Patel back at 11:35 pm and they spoke for approximately a quarter-

         hour. The fact that employees of cartel members and ostensible “competitors,” Teva

         and Pfizer/Greenstone, were speaking in literally the middle of the night, illustrates

         the strength of both the overarching agreement and Defendants’ attempts to hide it

         from Plaintiff and the public.

               3145. Immediately after speaking to Patel – also in the middle of the night –

         Hatosy called Nailor and they spoke for ten minutes. Teva retained the CVS account

         but conceded other customers (representing less market share) to Pfizer/Greenstone

         through March and April.

               3146. For example, on March 25, 2014, Teva learned of a challenge from

         Greenstone at Anda, a wholesaler distributor. Following an analysis of its market

         share, Teva determined that it still had more than its fair share of the market.

         Pursuant to the understanding among generic manufacturers alleged herein, Teva

         conceded the Anda business to Greenstone on Piroxicam. Patel agreed with the

         decision to concede on April 1, 2014.

               3147. No shortages or other market features can explain Defendants’ price

         increases for Piroxicam during the Relevant Period.

                                                    795

                                               795 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 807 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3148. The elevated prices of Piroxicam resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                3149. The unlawful agreement between Teva and Pfizer/Greenstone for

         Piroxicam capsules was part of all Defendants’ overarching conspiracy to

         unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                DE. Niacin ER
                3150. Generic Niacin Extended Release tablets (“Niacin ER”) are used to treat

         high cholesterol.

                3151. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Niacin

         ER at least as follows:

                3152. As would be expected from the large and elaborate overarching

         conspiracy alleged herein, Fenofibrate was not the only drug on which Defendants

         Teva, Lupin, and Zydus colluded; Niacin ER was another, among many.

                3153. Teva entered the Niacin ER market in late September, 2013, and as a

         result of patent litigation under the Hatch-Waxman Act, Teva had been awarded a




                                                    796

                                                796 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 808 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         180-day Exclusivity Period from that date. As a result, Teva’s exclusivity was set to

         expire six months later, on March 20, 2014.

               3154. Teva knew that Lupin planned to enter on March 20, 2014, and that

         Lupin would have 100 days of semi-exclusivity (until June 28) before a third generic

         manufacturer (Zydus) could enter the Niacin ER market, on June 28, 2014.

               3155. Knowing that Lupin was a “High Quality Competitor,” i.e., one that

         would stick to Defendants’ overarching agreement and not compete with Teva on

         price, Teva increased price on Niacin ER by 10% on March 7, 2014, in advance of its

         co-conspirators’ entry. Teva did this because it knew Lupin would not erode Teva’s

         price to gain market share beyond the so-called “fair share” that their cartel’s “Rules

         of the Road” allowed.

               3156. Thus, on February 28, 2014, Maureen Cavanaugh instructed K.G. and

         others at Teva that “We need to do the Niacin ER price increase before Lupin comes

         to market and sends offers out.” K.G. immediately forwarded the e-mail to Patel with

         the instruction: “Please see comment on Niacin ER. Please make sure you include in

         your price increase.” Later that day, Patel called Berthold at Lupin and the two spoke

         for approximately seven minutes.

               3157. Within a week, Teva was ready to implement the price increase. On

         Wednesday, March 5, Patel sent an e-mail to the Teva pricing group, stating “Please

         prepare for a price increase on Niacin ER, to be communicated [to customers] this

         Friday for an effective date of Monday.” The next day, Thursday, Teva notified its

                                                    797

                                               797 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 809 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         customers that it would be implementing a price increase on Niacin ER effective

         March 7, 2014, the increase was for 10% across the board, on all formulations

               3158. Once Teva co-ordinated the price increase, it next began taking steps to

         divvy up the Niacin ER market with new entrant Lupin so as to avoid competition

         that would “erode” Teva’s high prices. (all references to “erosion” in Defendants’

         documents cited in this complaint refer to price erosion)

               3159. Patel scheduled a meeting with Rekenthaler for March 6, 2014, to

         discuss a “LOE Plan” for Niacin ER. A “LOE Plan,” in Teva parlance, is a plan

         detailing which customers Teva would concede and which customers it would retain

         upon Teva’s “loss of exclusivity” in a particular generic drug market. Teva’s LOE

         plans were often secretly negotiated directly with Teva’s co-conspirators as they were

         entering the market, consistent with their cartel’s understanding and practices.

               3160. In the days leading up to the price increase, all three co-conspirators

         exchanged several calls during which they discussed, among other things, the price

         increase on Niacin ER and the allocation of customers to the new entrants, Zydus and

         Lupin. The communications among Green (now at Zydus), Patel and Rekenthaler at

         Teva, and Berthold at Lupin included, on March 3, two approximately 20-minute

         calls, one from Green to Rekenthaler and one from Rekenthaler to Patel, and then the

         following day, on March 4, an approximately 13-minute call between Green and

         Berthold.




                                                   798

                                               798 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 810 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3161. These calls were in preparation for a March 6 meeting between Patel &

         Rekenthaler regarding which customers they would give to their competitors.

               3162. The same day, Patel called Green to discuss the same issue: which

         Niacin ER customers would Teva cede to Zydus. They agreed that Teva would cede

         40% of the market to Zydus.

               3163. Similarly, in the days leading up to the Lupin launch on March 20, 2014,

         all three co-conspirators spoke again to discuss their plans for Niacin ER. The

         communications among Teva, Zydus, and Lupin are detailed in the chart below:




               3164. When Lupin entered the market for Niacin ER on March 20, it entered

         at the same WAC per unit cost as Teva, for every formulation. Although in a

         competitive market, a later generic entrant typically charges about 50% less than the

         incumbent in order to gain market share, Defendants’ cartel agreement precluded

         such damaging competition – so here, Zydus charged only 10% less than Teva’s

         already-increased price. The net result was essentially that both Defendants continued


                                                   799

                                              799 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 811 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         to charge what Teva originally charged during its Exclusivity Period, thereby avoiding

         the price erosion that would have occurred in the presence of competition. In other

         words, there was little or no price erosion as a result of Lupin’s anticompetitive entry

         into the market for Niacin ER.

               3165. Over the next several days, Patel and Berthold continued to co-ordinate

         to make sure Lupin obtained the agreed-upon customers. For example, on March 24,

         a Teva executive received an e-mail from Cardinal indicating that Cardinal had

         received “a competitive offer for the Niacin ER family.” Cardinal was one of the

         customers that Teva had already agreed to concede to Lupin. The Teva executive

         forwarded the e-mail to several people internally at Teva, including Patel, Rekenthaler

         and Cavanaugh, confirming the plan, writing “I want to make sure our strategy has

         not changed> we are conceding correct ?.”

               3166. That same day, Patel called Berthold, Berthold returned Patel’s call, and

         finally, Patel called Berthold again, speaking for a total of approximately 20 minutes

         among the three calls.

               3167. Patel responded to the Teva executive, “Yes. The plan is to concede.

         This was re-confirmed earlier today, unless something has changed.”

               3168. The next day – March 25, 2014 – K.G. at Teva summarized the status of

         Teva’s LOE Plan and the company;s agreement with Lupin on Niacin ER: “With the

         four concessions (CVS, Cardinal, Optum and Humana), we would be giving up right




                                                    800

                                               800 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 812 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         around 40% share as Dave noted (I calculated 39%) . . . . We need to keep everybody

         else.”

                  3169. Additional calls among the three followed on May 7-9, as Zydus began

         readying to enter the Niacin ER market. On May 5, 2014, Zydus bid on the Niacin

         ER business at ABC – a Teva customer. The next day, on May 6, Green called

         Rekenthaler and they spoke for three minutes. Less than an hour later, Green called

         Patel and they spoke for eight minutes. A few minutes later, Green called Patel again

         and left a twelve-second voicemail. Later that evening, Patel e-mailed her boss, K.G.,

         reporting what Teva had learned on those calls:




                                                   801

                                               801 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 813 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3170. K.G. responded that Patel should schedule an internal meeting to

         discuss their strategy for Niacin ER, and include Rekenthaler.

               3171. Over the next several days, Patel and Rekenthaler (at Teva) exchanged

         several calls with Green at Zydus. Green, in turn, also exchanged several calls with

         Berthold at Lupin, such that all three co-conspirators were in constant

         communication with each other, including at least the following calls on May 7, 2014:

               Green (Zydus) called Berthold (Lupin) for one minute; then

               Berhold returned Green’s call for eight minutes; then


                                                   802

                                              802 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 814 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               Green called Patel, but didn’t connect; and then

               Patel returned Green’s call for nine minutes.

               3172. The following day, May 8, Patel called Green, and they spoke for over a

         half-hour. The day after that, May 9, 2014, Green called Berthold but didn’t connect,

         and then Berthold returned the call and the two spoke for approximately ten minutes.

               3173. . Ultimately, the co-conspirators agreed that Teva would retain its

         Niacin ER account with ABC but concede its account with McKesson and Cardinal,

         both large wholesalers, to Zydus and Lupin, respectively.

               3174. Later that month, on May 29, C.D., an Associate Director of National

         Accounts at Teva, sent an internal e-mail to some Teva employees, including Patel

         and Rekenthaler, stating: “A customer is reporting that Zydus is soliciting usage for

         Niacin with an anticipated launch of June 24.” After receiving the e-mail, Rekenthaler

         called Green at Zydus. The call lasted two minutes. Green returned the call a few

         minutes later and they spoke for approximately a half-hour. Later that day, Patel

         called Green and they spoke for approximately 20 minutes.

               3175. A few days later, on June 2, J.P., a Director of National Accounts at

         Teva, sent an internal email stating “I received a ROFR from McKesson due to Zydus

         entering the market. They apparently did not secure ABC. They are launching 6/28,

         but are sending offers early due to Sun entering as well.” Patel replied, “Please be

         sure to consult with [K.G.] on this one. Thanks.”




                                                   803

                                               803 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 815 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3176. Later that morning, Green called Rekenthaler. The call lasted two

         minutes. Green then called Patel and they spoke for approximately six minutes.

               3177. On June 5, 2014, a Director of National Accounts at Teva (“J.P.”) sent

         an internal e-mail regarding “McKesson Niacin,” stating, “Per Dave [Rekenthaler],

         Maureen fCavanaugh] has agreed to concede this item.” J.P. also noted the loss of

         the McKesson Niacin ER account in Teva’s internal strategic database – named, aptly,

         Delphi – and noted that the reason for the concession was that it was a “strategic

         decision,” which was the conspirator’s code for allowing “fair share” of the relevant

         market to their co-conspirators.

               3178. On June 28, 2014, Zydus launched Niacin ER and published WAC pricing

         that matched the per-unit cost for both Teva and Lupin.

               3179. The agreement among Zydus, Teva, and Lupin caused prices for Niacin

         ER to be higher than they would have been in a competitive market and prevented

         price erosion that would have occurred in such a market.

               3180. No shortages or other market features can explain Defendants’ elevated

         prices for Niacin ER during the Relevant Period.

               3181. The elevated prices of Niacin ER resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                                                   804

                                               804 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 816 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                  3182. The unlawful agreement among Zydus, Teva, and Lupin regarding

         Niacin ER was part of all Defendants’ overarching conspiracy to unreasonably

         restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  DF. Baclofen
                  3183. Generic Baclofen tablets (“Baclofen”) are a muscle relaxant and are used

         in treating muscle spasms caused by certain conditions, such as multiple sclerosis and

         spinal cord injury.

                  3184. The market for Baclofen is mature. Baclofen is not an innovator drug; it

         has been commercially available in the United States since the 1970’s.

                  3185. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         Baclofen tablets (including at least 10 mg and 20 mg dosages) at least as follows:

                  3186. In early 2014, the market for generic Baclofen was dominated by

         Defendants Teva (with 62.4% market share) and Endo/Qualitest (22.5% share), with

         Defendant Upsher-Smith having a further 6.8% share.

                  3187. Prior to February of 2014, Upsher-Smith was a bit-player in the Baclofen

         market and Baclofen was not a very profitable drug for the company, but its collusion

         with Teva changed all that.




                                                     805

                                                805 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 817 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3188. Effective February 21, 2014, Upsher imposed a significant price increase

         on its Baclofen customers, ranging from 350-420% of its WAC price, depending on

         the formulation.

               3189. Upsher’s price increase meant Teva was now the lowest-price supplier of

         Baclofen: Upsher’s more than tripling/quadrupling of its price meant that Teva

         Baclofen now sold at a 66%-75% discount to Upsher. In a competitive market, some

         or all of Upsher’s customers would have moved their business to Teva to take

         advantage of Teva’s lower pricing on its functionally-indistinguishable product. But

         that is not what happened because Teva wouldn’t take them.

               3190. Instead, because of its anticompetitive, conspiratorial agreement with

         Upsher and all the other Defendants, Teva did not seek out additional business, even

         though it was now the lowest-priced market participant. Not only did Teva not seek

         out new business, but refused to accept new business that fell into its lap, instead

         deferring those requests to Upsher – and likely falsely explaining to customers that

         industry-wide supply issues meant Teva could not service additional, new accounts.

               3191. In fact, this price increase followed the GPHA Annual Meeting in

         February, 2014, at which the Baclofen Defendants were present, and at which they

         able to, and, upon information and belief, in fact did, co-ordinate joint action to raise

         the price of generic Baclofen.

               3192. Upsher-Smith, however, was able to secure new customers as a result of

         Qualitest’s exit from the market, at more than triple or quadruple the earlier price. As

                                                    806

                                               806 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 818 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         a result of this implementation of Defendants’ overarching scheme, Baclofen

         suddenly (literally, overnight) became highly profitable to Upsher.

                3193. Teva initially considered following the Upsher-Smith price increase as

         part of its April 4, 2014 price increases – but decided against doing so because Teva

         considered Qualitest a so-called “low-quality” competitor – in other words, in Teva’s

         mind, Qualitest might take market share if Teva increased its price.

                3194. Events showed that Teva was wrong about Qualitest, but in early April

         of that year, Teva learned that Qualitest was exiting the market for at least 3-4

         months, if not permanently. This completely changed Teva’s analysis of the Upsher

         price increase.

                3195. Upon learning that the only significant remaining competitor in the

         market would now be Upsher-Smith (a so-called “responsible,” “high-quality

         competitor,” i.e., a fellow cartel member who could be relied upon to collude with

         Teva), Teva immediately decided to follow the Upsher price increase. Patel asked

         one of her direct reports to start working up price increase scenarios for Baclofen that

         same day.

                3196. During her first week on the job at Teva, as she began to identify price

         increase candidates and co-operative co-conspirators, Patel spoke to a national

         account executive at Upsher, B.L., on April 29, 2013, for nearly 20 minutes.

                3197. During these initial communications, Patel and B.L. solidified the

         understanding and agreement between Teva and Upsher that each would follow the

                                                    807

                                               807 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 819 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         other’s price increases, and would not compete for the other’s customers after a price

         increase. As alleged in part, supra, their agreement was further cemented in June and

         July of 2013, when the two co-conspirattors agreed to substantially raise the price of

         Oxybutynin Chloride.

               3198. By April of 2014, a year after those initial discussions and agreement,

         there was no need for the two to speak directly because it was already agreed between

         them that Teva would follow an Upsher price increase in any market.

               3199. Effective April 15, 2014, Teva raised its WAC and SWP pricing to match

         Upsher pricing exactly. Just as Upsher had done in February, now Teva imposed a

         significant price increase on its Baclofen customers, more than tripling or quadrupling

         its WAC price, depending on the formulation.

               3200. As discussed above, pursuant to the agreement between the companies,

         Teva did not seek to take any customers from Upsher-Smith during the time period

         after Upsher’s increase and before Teva’s increase. Teva would not have increased its

         prices on Baclofen without its agreement in place with Upsher or in the absence of

         Defendants’ overarching conspiracy.

               3201. Two months later, in June, 2014, Defendant Lannett entered the market

         for Baclofen at the same WAC prices as Defendants Teva and Upsher-Smith. Teva

         and Lannett colluded so that Lannett could seamlessly enter the Baclofen market

         without eroding the dramatically higher prices that Defendants’ over-arching

         conspiracy had already set.

                                                   808

                                               808 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 820 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3202. On June 12, 2014, Sullivan (Director of National Accounts at Lannett)

         sent a message to her competitor and co-conspirator, Patel (Teva’s Director of

         Strategic Customer Marketing) – but in an attempt to hide their communications, she

         used Facebook Messenger, rather than e-mail or text. Less than 15 minutes later,

         Patel returned Sullivan’s message with a phone call. During the conversation, Sullivan

         confided to Patel that Lannett would shortly be entering the Baclofen market – a

         message that was confirmed in a follow-up via Facebook Messenger that afternoon.

               3203. After additional phone calls and texting between Sullivan and Patel on

         July 1 and 11, on July 22, a customer informed Teva that it had received a lower price

         on Baclofen. Even though that price was only slightly below Teva’s price, Teva

         decided to concede the business, and noted this in its internal Delphi database.

               3204. Teva had significantly increased its price for Baclofen in April, 2014,

         (following the Upsher-Smith price increase), and maintained those prices even after

         Lannett entered the market a few months later. In fact, when Lannett entered the

         market, it came in at the exact same WAC price as Teva.

               3205. No shortages or other market features can explain Defendants’ price

         increases for Baclofen during the Relevant Period.

               3206. The elevated prices of Baclofen resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue at these elevated levels




                                                   809

                                               809 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 821 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                3207. The unlawful agreement among Teva, Upsher, and Lannett regarding

         Baclofen was part of Defendants’ overarching conspiracy to unreasonably restrain

         trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                DG. Fosinopril-HCTZ
                3208. Generic Fosinopril-Hydrochlorothiazide tablets (“Fosinopril-HCTZ”)

         are used to treat hypertension. During the Relevant Period, Aurobindo, Glenmark,

         Heritage, Sandoz, and later, Citron, dominated the market for Fosinopril-HCTZ.

                3209. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Fosinopril-HCTZ, at least as follows:

                3210. In early 2012, Defendants Aurobindo, Glenmark and Sandoz dominated

         the market for generic Fosinopril-HCTZ. In the spring of 2012, Heritage entered the

         market. Citron did not enter the market until 2014.

                3211. Instead of entering the Fosinopril-HCTZ market with lower-priced

         products in order to gain market share, Heritage announced a list price identical to

         Sandoz, slightly higher than Aurobindo, and slightly lower than Glenmark.

                3212. Even though it was not offering better pricing, Heritage quickly captured

         market share for Fosinopril-HCTZ, consistent with the “fair share” agreement

         between Defendants.


                                                     810

                                                810 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 822 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3213. In this time-frame, all the Fosinopril-HCTZ manufacturers at the time—

         Aurobindo, Glenmark, Heritage and Sandoz—met on numerous occasions at trade

         events. See Exhibit 1.

               3214. Prices remained stable in the Fosinopril-HCTZ market from 2012 into

         2014, at which time Heritage included Fosinopril-HCTZ on its target list for price

         increases.

               3215. As discussed supra, during the week of April 14, 2014, Heritage’s Malek

         asked two employees to analyze the impact of price increases for numerous generic

         drugs, including Fosinopril-HCTZ, and during a Heritage conference call on April 22,

         2014, Malek informed the sales team that Fosinopril-HCTZ was targeted for a price

         increase.

               3216. As with Heritage’s other targeted price increases, Malek aimed to

         “socialize” the idea of price increases with the other Fosinopril-HCTZ manufacturers

         by direct outreach and communication about Heritage’s intentions. Both Malek and

         Glazer pushed Heritage employees to communicate with their competitors and to

         obtain agreement to raise prices.

               3217. Between the time of the sales team call in April and Heritage’s price

         increase in July, Heritage communicated by phone call or text with every other

         manufacturer of Fosinopril-HCTZ, totaling at least 100 contacts. See Table 3. Some

         of these communications are detailed below.




                                                  811

                                              811 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 823 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3218. On April 26, 2014, representatives from Aurobindo, Citron, Glenmark,

         Heritage and Sandoz met at the NACDS 2014 Annual Meeting in Scottsdale, AZ.

               3219. Two days later, on April 28, Malek e-mailed Lukasiewicz, directing him

         to contact Aurobindo about pricing for Fosinopril-HCTZ, Glyburide, and Glyburide-

         Metformin. Tellingly, Glazer told Lukasiewicz not to put any of his communications

         with Aurobindo in writing. Lukasiewicz exchanged several voicemails with his

         contact at Aurobindo on April 28-29, 2014.

               3220. In May, 2014, Heritage’s Lukasiewicz began speaking with employees at

         Aurobindo and Glenmark, via phone and LinkedIn, about price increases for

         Fosinopril-HCTZ. On May 2, 2014, a Heritage employee—likely Lukasiewicz—

         contacted an employee at Glenmark via LinkedIn to discuss pricing for at least

         Fosinopril-HCTZ.

               3221. A Heritage employee—likely Lukasiewicz—spoke by phone with his

         Aurobindo contact for approximately a quarter-hour on May 8. During this call, they

         reached an agreement to raise the price of at least Fosinopril-HCTZ, Glyburide-

         Metformin, and Glyburide. The same day he spoke with Aurobindo, Lukasiewicz also

         called an employee at Glenmark, and they spoke for approximately 14 minutes.

               3222. The next day, on May 9, 2014, the Aurobindo employee spoke with an

         employee at Glenmark for approximately nine minutes.

               3223. The same day, Heritage had another internal conference call discussing

         the list of drugs proposed for increases. Fosinopril-HCTZ, Verapamil, Theophylline,

                                                  812

                                             812 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 824 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Paromomycin, Nystatin, Nimodipine, Leflunomide, Glyburide-Metformin, and

         Glyburide were all on the price increase list. During the conference call, the Heritage

         sales team shared the results of their conversations with competitors in seeking

         agreements to raise prices on certain drugs.

               3224. Lukasiewicz was far from the only Heritage employee communicating

         with other Defendants, including manufacturers of Fosinopril-HCTZ. On May 14,

         2014, Sather attended the MMCAP National Member Conference in Bloomington,

         Minnesota. She used this conference as an opportunity to speak in person with a

         number of different competitors about pricing. Sather confirmed agreements on

         pricing with at least Aurobindo (Fosinopril-HCTZ, Glyburide, and Glyburide-

         Metformin), Sandoz (Fosinopril-HCTZ), and Lannett (Doxy Mono). Sather e-mailed

         Malek the very next day, on May 15, telling him of the agreements with Aurobindo,

         Sandoz, and Lannett.

               3225. Also on May 15, the day after speaking with Heritage’s Sather and while

         the MMCAP National Member Conference was still ongoing, the same Aurobindo

         and Sandoz employees spoke by phone and texted each other multiple times. A week

         later, a competitor— likely an employee from Aurobindo or Heritage—exchanged

         text messages with the same employee at Sandoz to confirm she had his correct cell

         phone number.

               3226. During this time, an employee at Aurobindo also spoke with employees

         at Glenmark and Sandoz about price increases for Fosinopril-HCTZ.

                                                   813

                                              813 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 825 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3227. On May 15, 2014, a large pharmacy customer informed Heritage that

         Aurobindo had recently provided a lower bid for Fosinopril-HCTZ. Sather

         recommended that Heritage not reduce its price to retain business, because she was

         confident that Aurobindo would stick to the pricing strategy she and Aurobindo had

         reached the previous day.

               3228. Heritage’s Sather continued her pricing discussions on Fosinopril-HCTZ

         in person while at the June 2014 HDMA Business and Leadership Conference. On

         June 3, Sather had dinner and drinks with a number of Heritage’s competitors at the

         Sandbar Restaurant, including a contact at Sandoz.

               3229. Following these trade association meetings, there was a sharp uptick in

         discussions among competitors. In the week of June 3-10, 2014, an Aurobindo

         employee had three phone calls with a Sandoz employee and five phone calls and

         multiple text messages with Glenmark, likely to discuss pricing of at least Fosinopril-

         HCTZ.

               3230. On June 16, 2014, a different Glenmark employee called a different

         Aurobindo employee and they spoke for approximately 22 minutes. Again, these

         discussions were likely about pricing of Drugs at Issue, including Fosinopril-HCTZ.

               3231. A week later, on June 23, the Heritage sales team had a meeting where

         they discussed the price increases targeted for the identified drugs. The proposed

         increase for Fosinopril-HCTZ was 200%.




                                                   814

                                               814 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 826 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3232. Two days later, Heritage’s Lukasiewicz spoke with his Aurobindo

         contact for approximately 18 minutes, on June 25, the day before Heritage issued

         price increase letters for numerous drugs, including Fosinopril-HCTZ. They spoke

         for approximately three minutes again on July 7, 2014.

               3233. Also on June 25, a Heritage employee texted a contact at Citron to

         discuss Citron’s entry into the Glyburide market and proposed price increases in that

         market. During this text exchange, Heritage learned for the first time that Citron was

         also planning to enter the market for Fosinopril-HCTZ. After learning about Citron’s

         proposed entry into the Fosinopril-HCTZ market, the Heritage employee disclosed

         Heritage’s plan to increase the pricing for Fosinopril-HCTZ. She also informed the

         Citron employee that Aurobindo was a competitor for Fosinopril-HCTZ.

               3234. Just as the anticompetitive agreement between Heritage’s Malek and

         Teva’s Patel started with one Drug at Issue (Nystatin oral tablets) and evolved into an

         agreement about seven Drugs at Issue, this exchange between Heritage and Citron

         provides another example of the overarching conspiracy at work. Although Heritage

         contacted Citron to discuss pricing on Glyburide, the communications—and

         anticompetitive agreement—naturally and inevitably expanded to include an

         additional Drug at Issue, in this instance, Fosinopril-HCTZ.

               3235. On June 26, 2014, Heritage issued price increase notices for nine drugs,

         including Fosinopril-HCTZ.




                                                   815

                                              815 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 827 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3236. On June 27, the day after Heritage began sending out price increase

         notices for Fosinopril-HCTZ, an employee of Aurobindo and an employee of

         Glenmark spoke twice, with one of their calls lasting almost 18 minutes. Over the

         next several months, Glenmark and Aurobindo continued to speak about at least

         Fosinopril-HCTZ.

                3237. On July 1, 2014, a Citron employee called an employee at Heritage to

         discuss Citron’s agreement to raise prices on certain drugs and to discuss Heritage’s

         price increase plan for Fosinopril-HCTZ. They spoke for approximately 13 minutes.

         During this conversation, the Citron employee told Heritage that they should not

         communicate with Citron through e-mail, but should instead orally convey any

         sensitive information about pricing for Fosinopril-HCTZ or any other drugs.

                3238. Employees of Heritage and Citron spoke for approximately 22 minutes

         again on July 2, 2014, about Fosinopril-HCTZ and other drugs. These conversations

         continued throughout at least July and August of 2014.

                3239. On July 18, 2014, a Heritage employee – likely Lukasiewicz – spoke with

         a Glenmark employee for approximately 23 minutes about at least Fosinopril-HCTZ.

         On July 30, 2014, they spoke for more than five minutes about the same thing.

                3240. By this time, Heritage had double its list (WAC) prices for Fosinopril-

         HCTZ. Fosinopril-HCTZ prices remained elevated – and well above the competitive

         price – thereafter.




                                                   816

                                              816 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 828 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3241. The “fair share” agreement among Defendants enabled Heritage to

         maintain and even increase its market share for Fosinopril-HCTZ, even though it had

         raised prices above a competitive level, thereby injuring Plaintiff.

               3242. During this timeframe, Citron also was communicating directly with

         Aurobindo. On July 28, 2014, an employee of Citron called and texted an employee

         at Aurobindo several times until the two were finally able to connect by phone. They

         spoke later that day for approximately 24 minutes.

               3243. That day, Citron confirmed internally that Heritage had increased its list

         prices for Fosinopril-HCTZ, and also had raised prices on two other drugs that

         Citron was trying to match on price increases: Glyburide and Glyburide-Metformin.

               3244. A Citron employee spoke with an employee of Glenmark twice on July

         14, 2014. The first call lasted for approximately seven minutes. The second call,

         which occurred shortly thereafter, was for approximately 13 minutes. The next day,

         Citron increased its Fosinopril-HCTZ prices to be in line with the price increases

         adopted by Heritage.

               3245. Although Heritage significantly raised its prices for Fosinopril-HCTZ, it

         did not lose market share until at least 2016 (when it appears to have begun to exit the

         market). Maintaining a dominant share of the market was only possible because of the

         “fair share” agreement among Heritage, Aurobindo, Citron, Glenmark and Sandoz.

               3246. No shortages or other competitive market features can explain

         Defendants’ price increases of Fosinopril-HCTZ.

                                                    817

                                                817 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 829 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3247. The elevated prices of Fosinopril-HCTZ resulted from Defendants’

         anticompetitive conduct and will continue at these elevated levels indefinitely unless

         Defendants’ conduct in furtherance of their conspiracies is enjoined by this Court.

                3248. The unlawful agreement between Aurobindo, Citron, Glenmark,

         Heritage, and Sandoz regarding Fosinopril-HCTZ was part of all Defendants’

         overarching conspiracy to unreasonably restrain trade and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

                DH. Glipizide-Metformin
                3249. Generic Glipizide-Metformin HCl is used to treat high blood sugar

         levels that are caused by Type 2 Diabetes Mellitus.

                3250. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Glipizide-

         Metformin at least as follows:

                3251. Since 2009, numerous Defendants have sold Glipizide-Metformin,

         including Mylan, Teva, Sandoz (which had mostly exited the market by 2010), Actavis

         (which had mostly exited the market by 2014), Heritage (which entered the market in

         2010 and mostly exited the market by July 2017), Sun (sold de minimis amounts up

         until 2016) and Zydus (entered the market in September 2016).

                3252. By April of 2014, Defendants Heritage, Teva and Mylan controlled

         nearly the entire Glipizide-Metformin market.




                                                     818

                                                818 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 830 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3253. As noted above, on April 15, 2014, Heritage’s Malek called Teva’s Patel

         and the two spoke for approximately 17 minutes and discussed seven different Drugs

         at Issue for which Teva was a competitor of Heritage, including Glipizide-Metformin.

         During their conversation, Patel agreed that if Heritage increased prices for the seven

         drugs they discussed, including Glipizide-Metformin, Teva would support the price

         increases.

               3254. Heritage’s Malek and Teva’s Patel spoke several more times over the

         next several months to confirm and finalize their agreements regarding numerous

         drugs, including Glipizide-Metformin.

               3255. As discussed above, during an April 22, 2014, Heritage sales team

         teleconference, numerous drugs were slated for a price increase, including Glipizide-

         Metformin. Concurrent with these discussions, and as outlined throughout, Heritage

         sales staff were also speaking with Defendants to formalize pricing agreements. For

         Heritage, O’Mara was responsible for communicating with Mylan (via either Aigner or

         Nesta) about a number of drugs, including Glipizide-Metformin.

               3256. On April 23, the day after Malek directed Heritage’s sales team to

         contact Defendants about price increases, Mylan and Heritage agreed to raise prices

         on at least three different drugs, including Glipizide-Metformin (as well as Doxy

         Mono and Verapamil). O’Mara conveyed this agreement with Mylan to Malek via e-

         mail the same day.




                                                   819

                                              819 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 831 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3257. Teva and Mylan were also in frequent communication with each other

         about pricing. On May 9, 2014, an employee at Mylan and an employee at Teva spoke

         with each other multiple times about pricing for at least Glipizide-Metformin. Their

         conversations included one call that lasted approximately seven minutes. Their

         communications continued throughout 2014.

               3258. Also on May 9, 2014, Heritage held an internal call about price increases.

         Glipizide-Metformin was one of the drugs slated for a price increase.

               3259. Heritage had a call on June 25 and discussed an analysis of the proposed

         price increases and reviewed inter-competitor communications. The next day,

         Heritage began notifying customers of price increases for nine drugs, including

         Glipizide-Metformin. Glipizide-Metformin was slated to double in price, effective

         July 1, 2014. Price Increase Notices were also mailed on June 26.

               3260. By July 9, 2014, Heritage had increased prices of Glipizide-Metformin

         nationwide for at least 27 different customers.

               3261. On August 20, 2014, an unidentified individual – likely a Heritage

         employee – updated a Sun employee via text messages on the agreements Heritage

         had reached with Actavis to increase the prices of Glyburide-Metformin and

         Verapamil. These text messages occurred just days before the start of the 2014

         NACDS Total Store Expo, which was attended by employees of Heritage, Teva,

         Mylan, and Sun who are directly implicated in anticompetitive communications:




                                                   820

                                              820 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 832 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Heritage (Glazer, Malek, O’Mara and Sather), Mylan (Aigner and Nesta), and Teva

         (Patel). Numerous other Defendants’ employees attended as well. See Exhibit 1.

               3262. Because of their anticompetitive agreement, neither Teva nor Mylan

         challenged Heritage on its price increases. By November of 2014, Teva had increased

         its bid prices of Glipizide-Metformin to potential customers.

               3263. For at least years thereafter, following Heritage, Mylan and Teva’s price

         increases, the list (WAC) prices announced for Glipizide-Metformin by Heritage,

         Mylan and Teva, as well as by Defendants Actavis, Sandoz and Zydus, were virtually

         identical and unchanged, regardless of the number of sellers in the market and despite

         multiple entrances and exits from the market. This is because price competition was

         absent from this market and is further evidence of Defendants’ “fair share”

         agreement. Rather than compete in the market, Defendants announced identical list

         prices, then, as described above, colluded with each other to elevate the prices paid by

         their customers.

               3264. No shortages or other competitive market features can explain the

         elevated pricing of Glipizide-Metformin during the Relevant Period.

               3265. The elevated prices of Glipizide-Metformin resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused Plaintiff to pay more than

         it would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                                                    821

                                               821 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 833 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3266. The unlawful agreement among at least Heritage, Mylan and Teva

         regarding Glipizide-Metformin was part of all Defendants’ overarching conspiracy to

         unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

               DI.     Glyburide
               3267. Generic Glyburide tablets (“Glyburide”) are a commonly prescribed oral

         anti-diabetic medication used to treat high blood sugar levels caused by Type 2

         Diabetes. Glyburide has been available in generic form since the mid-1990’s.

               3268. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Glyburide

         as follows:

               3269. As of April of 2014, Defendants Aurobindo, Heritage, and Teva

         dominated the market for Glyburide. A few months later, Defendant Citron entered

         the Glyburide market, in July of 2014.

               3270. As detailed above, on April 15, 2014, Heritage’s Malek called Teva’s

         Patel and they discussed seven different Drugs at Issue, including Glyburide. During

         their conversation, Heritage and Teva agreed not to compete in the Glyburide market.

         Malek and Patel spoke several more times over the next several months to confirm

         and finalize their agreements regarding Glyburide and numerous other drugs.

               3271. As discussed above, on April 22, 2014, the Heritage sales team held a

         teleconference during which Malek identified a large number of drugs that Heritage


                                                    822

                                               822 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 834 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         targeted for price increases, including Glyburide. At the time of this call, Aurobindo

         and Teva were Heritage’s only competitors in the Glyburide market.

               3272. Malek was responsible for communicating with Teva (among other

         Defendants) and Lukasiewicz was assigned to communicate with Aurobindo. Malek

         and Glazer directed Heritage employees to communicate with their competitors in

         order to reach agreements to raise prices. Malek and Glazer sent several e-mails

         directing their sales staff to reach agreements with their competitors in the generic

         Glyburide market, among other generic markets, as soon as possible.

               3273. For example, on April 28, 2014, Malek sent an e-mail to one Heritage

         employee – likely Lukasiewicz – concerning the status of discussions with Aurobindo.

               3274. Glazer followed up the next day (April 29) with an e-mail to Lukasiewicz

         requesting further information, and Malek sent another e-mail the day after that, on

         April 30, requesting an update. Lukasiewicz eventually connected with his Aurobindo

         contact on May 8, 2014, when the two spoke for a quarter of an hour. During this

         call, they agreed to raise the price of a number of drugs, including Glyburide.

               3275. Lukasiewicz also spoke with his contact at Glenmark for a quarter-hour

         the same day, and the following day, an Aurobindo employee spoke with an employee

         of Glenmark, likely about Fosinopril-HCTZ. While co-ordinating price increases for

         Glyburide as part of the overarching conspiracy, Aurobindo, Heritage, Glenmark and

         Sandoz were also coordinating price increases for Fosinopril-HTCZ.




                                                    823

                                               823 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 835 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3276. On May 9, 2014, Heritage’s sales team had another teleconference to

         share the results of their conversations with competitors and further discuss planned

         price increases for at least nine generic drugs, including Glyburide. Verapamil,

         Theophylline, Paromomycin, Nystatin, Nimodipine, Leflunomide, Glyburide-

         Metformin, and Fosinopril-HCTZ were all slotted for price increases.

               3277. The following week, on May 14, Heritage’s Sather met in person and

         discussed price increase strategies with several competitors at MMCAP in

         Bloomington, Minn. During that meeting, Aurobindo and Heritage’s Sather agreed to

         raise the prices of Glyburide. Sather confirmed this agreement in a May 15 e-mail to

         Malek. Sather also indicated that she would try to meet with Teva at MMCAP.

               3278. On June 23, 2014, Heritage employees met and discussed the specific

         percentage amounts they would seek to increase Glyburide, as well as other generic

         drugs, and the strategies for doing so. They reached a consensus that Glyburide

         prices would be increased by 200%.

               3279. Over the next several weeks, Heritage employees continued reaching out

         to numerous generic drug competitors and potential competitors—including in the

         Glyburide market – in order to secure agreements to raise prices for Glyburide and

         other generic drugs.

               3280. On June 25, 2014, one Heritage employee texted a contact employed at

         Defendant Citron, to discuss whether Citron would be selling Glyburide in the near

         future. Once it was determined that Citron would be entering the Glyburide market,

                                                   824

                                              824 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 836 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Citron and Heritage had extensive phone, text message, and in-person conversations

         concerning Citron’s pricing and bidding strategies for Glyburide.

               3281. For example, on July 1, 2014, Citron called an employee at Heritage and

         they spoke for approximately 13 minutes, confirming Citron’s agreement to raise

         prices on certain drugs, including Glyburide. During this conversation, the Citron

         employee told Heritage that they should not communicate with Citron via e-mail, but

         should instead orally convey any sensitive information about pricing for Glyburide or

         other drugs. This was done to avoid leaving detailed electronic records of their

         collusion, especially of the terms of their agreements; the two spoke for approximately

         22 minutes the next day.

               3282. As Citron entered the Glyburide market in July, 2014, it frequently

         contacted Heritage about Glyburide pricing and bidding strategies. Citron set an

         initial target of obtaining less than 10% of the Glyburide market. Citron was careful,

         however, to co-ordinate with Heritage so that it could acquire additional market share

         without eroding the price increases.

               3283. Citron and Heritage’s discussions did not occur in isolation. Concurrent

         with these pricing discussions, Heritage’s Malek and his sales team continued to

         communicate with Defendants about pricing for Glyburide and other Drugs at Issue.

               3284. By July 9, 2014, Heritage had announced Glyburide price increases for at

         least seventeen customers. Teva also had increased pricing on Glyburide. Citron, after




                                                    825

                                                825 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 837 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         confirming internally that Heritage had increased its list prices for Glyburide, also

         increased its Glyburide pricing in line with the price increases on July 15, 2014.

               3285. Because of Defendants’ conspiracy and the principles of “playing fair,”

         throughout the summer, Teva, Aurobindo, Citron, and Heritage were in contact with

         each other to ensure they were complying with their agreements on pricing for

         Glyburide.

               3286. For example, because of Heritage’s price increases, on July 9, 2014, a

         large national retail chain asked Teva to bid on both Glyburide and Nystatin. But

         instead of quoting a price that would win the business, Teva—following Defendants’

         agreement—raised its own prices for Glyburide to a similar level to Heritage’s.

               3287. Similarly, in response to Heritage’s price increase on Glyburide and

         other drugs discussed in this complaint, a large wholesaler separately e-mailed Teva

         and Aurobindo on July 25, 2014, and asked for bids. Aurobindo and Teva

         immediately contacted Heritage to co-ordinate their responses and ensure that they

         were complying with their pricing agreements.

               3288. Teva’s Patel and Heritage’s Malek spoke for a quarter of an hour on the

         day the wholesaler’s request was received. After this conversation, Teva declined to

         provide a bid to the wholesaler.

               3289. The same day, Malek sent a text message to an individual, likely at

         Aurobindo. Malek and this individual then spoke for almost a quarter of an hour and




                                                    826

                                               826 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 838 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         agreed Aurobindo would not provide a Glyburide bid to the wholesaler. Ultimately,

         neither Teva nor Aurobindo responded to the request for a bid.

                3290. While Teva, Aurobindo, and Heritage were trying to maintain their price

         increases for Glyburide, Citron was also communicating directly with Aurobindo,

         likely to co-ordinate its entry into at least the Glyburide market.

                3291. On July 28, 2014, a Citron employee called and texted an Aurobindo

         employee several times until the two were finally able to connect by phone. They

         spoke later that day for approximately 24 minutes, discussing the pricing of Glyburide

         and other Drugs at Issue.

                3292. No shortages or other competitive market features can explain

         Defendants’ price increases for Glyburide.

                3293. The elevated prices of Glyburide resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                3294. The unlawful agreement between Aurobindo, Citron, Heritage and Teva

         regarding Glyburide was part of all Defendants’ overarching conspiracy to

         unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                DJ.    Glyburide-Metformin

                                                    827

                                                827 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 839 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3295. Generic Glyburide-Metformin tablets (“Glyburide-Metformin”), also

         known by the brand name Glucovance, are used to treat Type 2 diabetes symptoms.

                3296. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Glyburide- Metformin, as follows:

                3297. Glyburide-Metformin has been marketed and sold by a number of

         Defendants since 2009, including Actavis, Aurobindo, Citron (which entered the

         market in August, 2014), Dr. Reddy’s (which sold de minimis amounts during the

         Relevant Period), Heritage (which entered the market in January, 2013), Par (selling

         only de minimis amounts by 2010), Sandoz (which sold only only de minimis amounts by

         2013), Teva, and Zydus (which entered the market in September of 2016).

                3298. As of April, 2014, the dominant sellers in the market for Glyburide-

         Metformin were Teva, Aurobindo, and Actavis. Heritage had approximately a 5%

         market share, but nonetheless wanted to raise prices.

                3299. As discussed above, on April 15, 2014, Heritage’s Malek called Teva’s

         Patel and the two discussed a number of Drugs at Issue, including Glyburide-

         Metformin. Teva and Heritage agreed not to compete on these drugs. Over the next

         several months, Malek and Patel spoke several more times reconfirming and finalizing

         these agreements.

                3300. On April 22, 2014, Heritage held a teleconference during which Malek

         identified a large number of drugs that Heritage targeted for price increases, including

                                                     828

                                                828 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 840 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Glyburide-Metformin. After the call, Malek assigned Lukasiewicz to contact

         Aurobindo about Glyburide-Metformin (and, as discussed above, Fosinopril-HCTZ),

         and Sather was assigned to Actavis to discuss Glyburide-Metformin.

               3301. Heritage NAM Sather was assigned to speak with Defendants Actavis,

         Sun, and Lannett and, through her discussions, reached pricing agreements on at least

         five drugs: Nystatin, Paromomycin, Glyburide-Metformin, Verapamil, and Doxy

         Mono. Right after the Heritage sales call and in response to Malek’s direction, Sather

         communicated with three different competitors about multiple drugs – including with

         Actavis about Glyburide-Metformin. Sather spoke with Actavis for nine minutes the

         day of the April 22 pricing call and reached an agreement with Actavis to raise the

         price of Glyburide-Metformin (and, as discussed below, Verapamil). Sather updated

         Malek on her communications with Actavis on May 8, 2014.

               3302. Within Actavis, news of its agreement with Heritage spread quickly. On

         April 28, 2014, an e-mail to the Actavis sales and pricing team discussed the

         agreement and potential price increases for a number of different drugs.

               3303. A week later, in response to that April 28 e-mail, on May 6, an Actavis

         employee called an employee at Mylan, and they spoke for five minutes. They spoke

         three more times on May 6, with one call lasting a quarter of an hour. They continued

         to communicate over the next several months and likely continued to discuss pricing

         for Glyburide-Metformin.




                                                   829

                                              829 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 841 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                  3304. On April 28, 2014, Heritage CEO Glazer sent an e-mail to Lukasiewicz

         directing him to contact Aurobindo about potential price increases on a number of

         drugs, including Glyburide-Metformin. Tellingly, Glazer told Lukasiewicz not to put

         any of his communications with Aurobindo on pricing in writing. Lukasiewicz

         exchanged several voice-mails with his contact at Aurobindo on April 28 and 29.

         Glazer requested status updates from Lukasiewicz several times at the end of April.

                  3305. Heritage’s Lukasiewicz and his Aurobindo contact spoke for

         approximately a quarter hour on May 8, 2014. During this phone call, they reached an

         agreement to raise the prices of at least Glyburide, Glyburide-Metformin and

         Fosinopril-HCTZ.

                  3306. And, as noted above, on May 15, 2014, while attending the MMCAP

         National Member Conference, Sather confirmed pricing agreements for five different

         drugs with three different Defendants. Among the agreements Sather confirmed was

         an agreement with Aurobindo on pricing for Glyburide-Metformin and two other

         drugs.

                  3307. Concurrent with these discussions, on May 12, an employee of Actavis

         spoke with Bob Cunard, the CEO of Aurobindo, twice about its Glyburide-

         Metformin pricing. Between May 19 and May 22, 2014, that same Actavis employee

         also exchanged thirty text messages with a Teva employee about drug pricing.

                  3308. On June 25, 2014, a Heritage employee texted an employee at Citron

         about Citron’s entrance into the Glyburide market. As part of this discussion, they

                                                   830

                                               830 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 842 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         also spoke about Glyburide-Metformin, a drug which Citron had approval to sell, but

         was not actively selling at the time.

                3309. In July, 2014, both Heritage and Teva increased their WAC prices for

         Glyburide-Metformin.

                3310. Citron took note of these actions. On July 9, 2014, in an internal memo,

         Citron noted that both Heritage and Teva had increased their prices on three different

         drugs, including Glyburide-Metformin. In the same memo, a Citron employee then

         reiterated Citron’s intent to abide by the agreement with Heritage and Teva.

                3311. On August 20, 2014, a person – likely a Heritage employee – exchanged

         text messages with a Sun employee. The text exchange described the agreements

         reached with Actavis to increase the price of Glyburide-Metformin and Verapamil.

         This, again, highlights the overarching nature of the conspiracy and the fact that all

         Defendants were competitors in all drugs that were not presently subject to an

         Exclusivity Period; Sun was kept apprised of agreements (in this case, between

         Actavis and Heritage) relating to Drugs at Issue that it did not market or sell because

         it could have chosen to enter those other markets.

                3312. By September of 2014, Citron was ready to enter the Glyburide-

         Metformin market, but instead of undercutting the prices of Actavis, Aurobindo,

         Heritage and Teva in an effort to gain market share, Citron announced list (WAC)

         prices higher than all of the incumbent suppliers.




                                                     831

                                                 831 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 843 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3313. No shortages or other market features can explain Defendants’ price

         increases for Glyburide-Metformin.

                3314. The elevated prices of Glyburide-Metformin resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused Plaintiff to pay more than

         it would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                3315. The unlawful agreement between Actavis, Aurobindo, Citron, Heritage

         and Teva regarding Glyburide-Metformin was part of all Defendants’ overarching

         conspiracy to unreasonably restrain trade and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                DK. Leflunomide
                3316. Generic Leflunomide (“Leflunomide”) is an immunosuppressive,

         disease-modifying antirheumatic drug used to treat active, moderate-to-severe

         rheumatoid arthritis and psoriatic arthritis.

                3317. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Leflunomide, as follows:

                3318. As of April of 2014, the main sellers in the market for Leflunomide were

         Defendants Apotex, Teva, and Heritage. Heritage was a dominant seller in the

         market, with a 60% market share.


                                                     832

                                                832 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 844 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3319. As discussed above, during the week of April 14, 2014, Malek met with

         two employees and asked them to analyze the impact of price increases for numerous

         generic drugs, including Leflunomide.

               3320. Before introducing the market-wide price increases to the rest of his

         sales team, Malek began communicating with Patel at Teva about at least seven Drugs

         at Issue, including Leflunomide.

               3321. On April 15, 2014, Malek and Patel spoke on the phone and agreed that

         if Heritage increased prices for at least Leflunomide, Acetazolamide, Glipizide-

         Metformin, Glyburide, and Glyburide-Metformin, Teva would follow those increases,

         and impose identical or nearly-identical prices on its own customers.

               3322. Malek and Patel spoke several more times over the next several months

         to co-ordinate and re-confirm their agreements and to keep each other updated on

         market developments for Leflunomide and other pharmaceuticals. During this time,

         Malek kept Patel updated on the progress of Heritage’s proposed price increases.

               3323. While Malek was speaking with Teva’s Patel about increasing prices on

         Leflunomide, he and other Heritage employees were also in contact with individuals

         from Apotex to discuss price increases for at least Leflunomide.

               3324. During the infamous April 22, 2014 Heritage sales call, Malek identified

         Leflunomide as a drug slated for an increase. In the wake of this call, Malek

         personally took responsibility for communicating with Teva. Matt Edelson was

         assigned communicating with Apotex.

                                                   833

                                              833 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 845 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3325. Defendants had numerous opportunities to meet in person at industry

         meetings and conferences to discuss and co-ordinate their pricing of Leflunomide.

         For example, on April 26-29, Heritage’s Glazer attended the NACDS Annual Meeting

         where he had the opportunity to meet with representatives from Teva and Apotex,

         among others. See Exhibit 1.

               3326. On May 2, 2014, Heritage’s Edelson spoke with Apotex’s Beth Hamilton

         for thirteen minutes about at least Leflunomide. Four days later, on May 6, after

         learning that Teva would be exiting the Leflunomide market, a Heritage employee—

         likely Edelson—had two more phone calls with Apotex’s Hamilton.

               3327. After speaking with Hamilton, Edelson e-mailed Malek to report what

         they discussed. Malek replied, confirming the strategy with Edelson. That same day

         (May 6), either Malek or Edelson called an Apotex employee. They had two calls,

         each lasting nine or eight minutes.

               3328. The next day – on May 7, 2014 – Edelson and Hamilton had two more

         telephone conversations where they agreed to avoid competition and increase prices

         on Leflunomide. After seven phone calls in five days, the agreement was finalized.

               3329. The day after that, on May 8, in response to an e-mail from Malek

         requesting a status update, Edelson provided an additional update on his discussions

         with Apotex.

               3330. The next day, May 9, Heritage had another internal conference call

         discussing the list of drugs proposed for increases, including for Leflunomide. During

                                                   834

                                               834 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 846 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         the conference call, the Heritage sales team shared the results of their conversations

         with competitors, including Apotex.

                  3331. On May 27, Heritage learned that Apotex had increased its price on

         Leflunomide to bring it line with Heritage’s price.

                  3332. A month later, on June 26, 2014, Heritage began sending new price

         increase notices to its customers for at least nine drugs, including Leflunomide.

                  3333. Beginning the month after that, in July of 2014, rather than compete for

         Leflunomide sales, Teva ceded the market to Apotex and Heritage and began to exit

         the market.

                  3334. No shortages or other market features can explain the Leflunomide price

         increases during the Relevant Period.

                  3335. The elevated prices of Leflunomide resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused Plaintiff to pay more than

         it would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                  3336. The unlawful agreement between Apotex, Heritage and Teva, regarding

         Leflunomide, was part of all Defendants’ overarching conspiracy to unreasonably

         restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  DL. Paromomycin

                                                     835

                                                 835 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 847 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3337. Generic Paromomycin is a broad-spectrum antibiotic used to treat

         amoeba infection in the intestines and complications of liver disease.

                3338. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         Paromomycin (“Paromomycin”) as follows:

                3339. Sun and Heritage were sellers of Paromomycin during the Relevant

         Period. Heritage was a dominants seller, with approximately 65% market share.

                3340. As discussed above, starting in at least June of 2012, Heritage and Sun

         began discussing price increases and market allocation for at least Paromomycin and

         Nimodipine.

                3341. At Malek’s direction, Ann Sather contacted Sun—likely Knoblauch.

         Throughout the summer of 2012, Heritage’s Sather exchanged numerous text

         messages and had multiple phone calls with her Sun contact.

                3342. Heritage and Sun, as well as other Defendants, had the opportunity to

         discuss pricing and market share and otherwise further their conspiratorial discussions

         at trade meetings throughout this period, including at the October GPhA Fall

         Technical Conference. See Exhibit 1.

                3343. As part of Defendants’ overarching conspiracy, by the end of October

         2012, Sun had increased its list WAC prices for Paromomycin to be identical with

         Heritage’s pricing. Despite their different initial prices, Heritage and Sun kept their

         list prices at the same level thereafter.

                                                     836

                                                 836 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 848 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3344. After the Heritage teleconference with the sales team of April 22, 2014,

         in which Paromomycin was targeted for a price increase, Malek assigned Anne Sather

         to communicate with Sun.

               3345. Right after that Heritage sales call, Sather communicated with three

         different competitors—Sun, Actavis, and Lannett—and reached a number of pricing

         agreements with these Defendants covering at least five different drugs, including

         Paromomycin.

               3346. Sather spoke with Susan Knoblauch, her counterpart at Sun, for more

         than ¾ of an hour. During this conversation, Sather and Knoblauch discussed

         pricing and agreed to increase the prices of numerous drugs, including Paromomycin.

         Sather thereafter immediately reported her agreement with Sun to Malek.

               3347. In response to a May 8 status request from Malek, Sather e-mailed him

         to report the agreement she had reached with a number of competitors, including

         with Sun for Paromomycin. Sather also reported agreements she reached with

         Actavis for Glyburide-Metformin and Verapamil, with Lannett for Doxy Mono, and

         with Sun for Nystatin; during an internal Heritage call the next day, Paromomycin

         remained on the list of drugs slated for a price increase.

               3348. Heritage and Sun spoke again for more than twelve minutes on May 20.

         During the call, Heritage learned that Sun would be making changes to the production

         of Paromomycin. Malek was immediately informed of this development.




                                                    837

                                               837 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 849 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                  3349. On June 23, Heritage employees discussed the specific percentage

         increases they would seek for a variety of drugs. Paromomycin was slated for a 100%

         increase.

                  3350. Heritage had a final call confirming that Paromomycin would have a

         price increase on June 25, 2014, and the next day Heritage began sending out price

         increase notices.

                  3351. By July 9, 2014, Heritage announced price increases for Paromomycin to

         at least thirteen different customers nationwide. Over the ensuing months, pursuant

         to their agreement, Heritage and Sun continued to increase their prices for

         Paromomycin.

                  3352. No shortages or other market features can explain Defendants’ price

         increases for Paromomycin during the Relevant Period.

                  3353. The elevated prices of Paromomycin resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused Plaintiff to pay more than

         it would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                  3354. The unlawful agreement between Heritage and Sun regarding

         Paromomycin was part of all Defendants’ overarching conspiracy to unreasonably

         restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                                                     838

                                                838 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 850 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                DM. Theophylline Extended Release
                3355. Generic extended-release Theophylline tablets (“Theophylline ER” or

         “Theophylline”), including 300 mg and 450 mg dosages, are used to treat asthma and

         airway narrowing associated with long-term asthma or other lung problems, such as

         chronic bronchitis and emphysema. Theophylline is an extended-release medication,

         which means that it is released into the body throughout the day.

                3356. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Theophylline as follows:

                3357. Prior to Heritage’s entry into the market for 300mg and 450mg

         Theophylline tablets in late 2011, Teva had captured nearly 100% of sales. Teva

         marketed and sold Theophylline during the Relevant Period at least in part through its

         subsidiary, PLIVA.

                3358. Instead of pricing its Theophylline products below Teva’s, in order to

         gain market share, Heritage announced list prices that were identical to, or even

         slightly higher than, those of Teva. Even with Heritage’s market entry, Theophylline

         prices remained relatively high and stable. Consistent with their “fair share”

         agreement, prices did not decline, as would be expected in a competitive market.

                3359. In early 2014, Teva began considering Theophylline for another price

         increase. On February 4, 2014, Teva’s Patel contacted Heritage’s Malek for the first

         time since she went on maternity leave in August of 2013. Malek returned her call the


                                                     839

                                                839 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 851 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         next day and the two spoke for more than an hour, discussing price increases for

         Theophylline and at least one other drug (Nystatin, as discussed above).

                 3360. Three days later, on February 7, a Heritage employee created a

         spreadsheet that included Theophylline as a candidate for price increases.

                 3361. Throughout February and March of 2014, Malek and Patel had a series

         of phone calls discussing price increases for multiple drugs, including Theophylline.

                 3362. Shortly thereafter, Teva began implementing across-the-board price

         increases for Theophylline. These price increases also had an effective date of April 4,

         2014.

                 3363. By the time Heritage held its April 22, 2014, meeting with its sales team

         to discuss a number of price increases, it had already agreed to follow Teva on at least

         the Theophylline and Nystatin price increases. As he outlined the proposed price

         increases, Malek specifically told his sales team that Heritage would follow Teva’s

         price increase on Theophylline.

                 3364. On April 24, 2014, Teva received an e-mail from a customer seeking an

         adjustment to its price increase. Consistent with its agreement with Heritage, Teva

         stuck to its price increase for Theophylline.

                 3365. On May 9, 2014, Heritage had an internal sales call regarding the drugs

         subject to price increases, including Theophylline. Several weeks later, on June 23,

         Heritage employees discussed the specific percentage price increases they would seek.

         Theophylline was slated for a 150% increase.

                                                    840

                                               840 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 852 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                  3366. On June 25, Malek had a nearly 14-minute call with a Teva employee,

         likely Patel. Malek reported that Heritage would be sending out price increase notices

         on June 26 for Theophylline and several other drugs – drugs for which Heritage and

         Teva had agreed to raise prices.

                  3367. The next day, June 26, Heritage began telling customers that it would be

         increasing prices for nine drugs, including Theophylline. By July 9, 2014, among the

         other price increases it implemented, Heritage increased its Theophylline prices to at

         least twenty different customers nationwide.

                  3368. Teva and Heritage imposed list price (WAC) increases of approximately

         80% on 300mg tablets and approximately 30% on 450mg tablets.

                  3369. No shortages or other market features can explain Defendants’ price

         increases for Theophylline.

                  3370. The elevated prices of Theophylline resulted from Defendants’ anti-

         competitive conduct, have injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                  3371. The unlawful agreement between Heritage and Teva regarding

         Theophylline was part of all Defendants’ overarching conspiracy to unreasonably

         restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                                                     841

                                                841 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 853 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                DN. Verapamil HCL
                3372. Generic Verapamil HCL tablets (“Verapamil”), including a 360 mg dose,

         are a calcium channel blocker used to treat hypertension, angina, and certain heart

         rhythm disorders. It works by relaxing the muscles of the heart and blood vessels.

                3373. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Verapamil

         as follows:

                3374. From 2009 forward, Actavis and Mylan dominated the market for

         Verapamil HCL regular release tablets and for certain dosages of Verapamil HCL

         sustained-release capsules. Combined, the two companies enjoyed nearly 100%

         market share until Heritage began to gain tablet share in 2013.

                3375. Heritage entered the Verapamil tablet market in the second half of 2011,

         but its share remained around 5% until 2013. When Heritage entered, it announced

         list (WAC) prices identical to Mylan and slightly higher than Actavis for 80mg tablets.

         Heritage announced prices slightly higher than both Mylan and Actavis for 120mg

         tablets. Heritage did not begin to sell 40mg Verapamil tablets until the second half of

         2015, at which point it set list prices identical to Actavis, the only seller of 40mg

         tablets at that time.

                3376. Instead of entering the market with lower prices of Verapamil in order

         to gain market share—as would have occurred in a competitive market—Heritage

         priced its tablets identically or even higher than the incumbent producers, Actavis and


                                                     842

                                                842 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 854 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Mylan. While inconsistent with a competitive market, this was entirely consistent with

         Defendants’ “fair share” agreement, and in fact was done pursuant to it.

                3377. Without offering better prices, Heritage was initially able to capture only

         a sliver of the market. In October of 2012, however, Mylan increased its tablet prices

         by approximately 50%, which facilitated Heritage rapidly gaining market share. By

         January of 2013, Heritage had captured more than 25% of the entire tablet market.

         As devised by their “fair share” agreement, market shares between Actavis, Heritage

         and Mylan quickly stabilized and remained relatively constant thereafter.

                3378. In the months prior to Mylan’s price increases, Actavis, Heritage and

         Mylan had numerous opportunities to meet and discuss Verapamil. See Exhibit 1; for

         example, all three Defendants attended the HDMA Business Leadership Conference

         in San Antonio in early June, 2012. All three also attended the GPhA Fall Technical

         Conference in Bethesda, MD, which took place on October 1-3 of the same year.

                3379. Similarly, shortly after the 2013 NACDS Total Store Expo in Las Vegas

         attended by (among others) Actavis, Mylan (Nesta and Aigner) and Heritage (Glazer,

         Malek, O’Mara, Sather and Edelson), Mylan raised the WAC prices of its Verapamil

         capsules to identical levels as Actavis.

                3380. As market shares for Verapamil tablets between Actavis, Heritage and

         Mylan stabilized, Heritage aimed to implement a price increase. Verapamil was on the

         list of drugs that Heritage’s Malek identified on the April 22, 2014 sales team call.




                                                    843

                                                843 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 855 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3381. As part of those price increase discussions, Heritage’s O’Mara had the

         primary responsibility for communicating with Mylan about Verapamil. On April 23,

         O’Mara contacted his counterpart at Mylan, likely Aigner. O’Mara and his opposite

         number at Mylan agreed to raise prices on at least three different drugs, including

         Verapamil and, as discussed supra, at least also Doxy Mono and Glipizide-Metformin.

                3382. Immediately after speaking with Mylan’s Aigner, O’Mara e-mailed Malek,

         providing an update of his discussions with Mylan.

                3383. Heritage’s Sather was responsible for speaking with Actavis about

         Verapamil, among other drugs. On April 22, she and an Actavis employee spoke for

         approximately 9 minutes and reached an agreement to raise the price of Verapamil

         and other drugs.

                3384. News of the agreement on Verapamil and at least one other drug (as

         discussed above, Glyburide) reached the Actavis sales and pricing team no later than

         April 28, 2014, including through an internal e-mail discussing possible price increases

         for a list of drugs.

                3385. A week after the April 28 e-mail, on May 6, 2014, an Actavis employee

         called a Mylan employee and left a message seeking to discuss at least pricing for

         Verapamil. The two spoke for three minutes on May 9 and spoke for almost seven

         minutes on May 19, likely about pricing of at least Verapamil. They continued to

         communicate with each other over the next several months.




                                                   844

                                              844 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 856 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3386. On May 8, 2014, Malek e-mailed the Heritage sales team requesting an

         update on competition communications. A Heritage employee responded to Malek’s

         e-mail, providing an update on communications with at least Actavis (Verapamil and

         Glyburide-Metformin), Lannett (Doxy Mono), and Sun (Nystatin and Paromomycin).

               3387. While Heritage did not increase its Verapamil prices market wide in July

         as it did for other drugs, it announced a price increase for Verapamil to at least one

         customer as the result of Defendants’ price increase efforts.

               3388. On August 20, 2014, a Heritage employee exchanged text messages with

         an employee at Sun. The text exchange described the agreement Heritage and Actavis

         reached to increase the price of Verapamil among other drugs.

               3389. Throughout this period, Actavis and Mylan co-ordinated increases on

         their Verapamil HCL sustained release capsules (120mg, 180mg, 240mg). During the

         Relevant Period, price increases by Actavis and Mylan were staggered, but steady and

         unexplained by market forces, because they were the result of Defendants’

         anticompetitive agreement, including pricing agreement and co-ordination between

         Actavis and Mylan.

               3390. From April of 2012 (shortly before Mylan imposed a price increase for

         its Verapamil tablets) through April of 2016, Actavis and Mylan attended at least 25

         trade events together. See Exhibit 1. Over this period, despite very different starting

         places, Mylan’s and Actavis’s Verapamil capsule came to the same, much higher,




                                                    845

                                               845 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 857 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         place: Mylan’s prices nearly tripled, and Actavis’s prices doubled. By the spring of

         2016, Actavis and Mylan had imposed virtually identical list (WAC) prices.

                3391. The higher prices for 120mg, 180mg, and 240mg capsules enabled

         Actavis also to raise its prices for 360mg capsules, for which it was the lone seller in

         the market, again illustrating one of the many ways in which Defendants’ overarching

         conspiracy reached to include products that some Defendants were not even selling.

         As a result of this conspiracy, Actavis’s prices for 360mg capsules nearly tripled

         between April, 2012 and May, 2016.

                3392. No shortages or other market features can explain Defendants’ price

         increases for Verapamil during the Relevant Period.

                3393. The elevated prices of Verapamil that resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                3394. The unlawful agreement between Actavis, Heritage, and Mylan regarding

         Verapamil was part of all Defendants’ overarching conspiracy to unreasonably restrain

         trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                DO. Fenofibrate
                3395. Generic Fenofibrate tablets (“Fenofibrate”), including 48mg and 145mg

         dosages, are used to treat cholesterol conditions by lowering blood levels of “bad”


                                                    846

                                                846 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 858 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         cholesterol and fats (such as LDL and triglycerides) and raising blood levels of high-

         density, “good” cholesterol (HDL).

               3396. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

         Fenofibrate as follows:

               3397. As of the end of 2012, Teva and Lupin were the only major suppliers of

         generic Fenofibrate 48mg and 145mg tablets, with Teva having approximately 65%

         market share and Lupin having approximately 35% market share.

               3398. On February 27, 2013, a senior marketing executive at Teva e-mailed

         multiple Teva colleagues, asking them to provide information on Mylan’s potential

         entry to the market, including details of the timing of Mylan’s planned launch –

         sensitive competitive information that, in the absence of Defendants’ overarching

         conspiracy, would have been unavailable to Teva. In advance of this launch, Teva,

         Lupin, and Mylan conspired to allocate the market for Fenofibrate.

               3399. In order to get this information, Teva’s then-Director of National

         Accounts, Kevin Green, called Mylan’s Vice President of National Accounts, Jim

         Nesta. Over the course of that day, Green and Nesta spoke at least four different

         times. That same day, Green reported back to his Teva colleagues what he had

         learned: that Mylan planned to launch Fenofibrate 48mg and 145mg in November.




                                                    847

                                               847 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 859 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3400. A few months later, however, Teva made a startling discovery: Mylan

         was moving its launch date for Fenofibrate dramatically. Rather than being months

         away, Mylan’s launch date was actually scheduled for May 17, 2013 – just days away.

               3401. In a competitive market, this information would have been closely held

         by Mylan, who would have wanted to surprise their competitors – but instead, Mylan

         and its co-conspirators disseminated this information and acted on it.

               3402. In general, because they were aware their conduct was flagrantly illegal,

         Defendants tried to keep their communications regarding this conspiracy oral, so

         there would be no record of who said what to whom: on May 6, 2013, Lupin

         employee David Berthold called Teva employee Nisha Patel regarding this price

         increase, and they spoke for approximately 22 minutes.

               3403. The next day, May 7, Mylan employee Jim Nesta called Jim Green at

         Teva and Berthold at Lupin on the same subject, speaking to Green for approximately

         11 minutes and to Berthold for approximately three minutes; the Nesta-Green call

         began at 2:42 pm and was immediately followed – without even time for a bathroom

         break in between – at 2:54 pm by the Nesta-Berthold call.

               3404. The day after that, May 8, 2013, Mylan’s Nesta called Berthold at Lupin

         again on the same subject, speaking to Berthold for approximately four minutes.

               3405. But despite the co-conspirators’ best efforts to avoid leaving electronic

         evidence of their words by communicating orally (including in person), the speed of

         business sometimes required the convenience of written electronic communications,

                                                   848

                                              848 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 860 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         and on that same day, May 8, 2013, Green e-mailed his colleagues at Teva regarding

         this impending launch for Teva’s profitability and sales data on fenofibrate, a request

         that was repeated the following day by Green’s boss at Teva, who also did so while

         mentioning the fact that Mylan’s launch date for fenofibrate was imminent.

               3406. At the time, Green’s and Patel’s boss at Teva was K.G., Senior Director,

         Marketing Operations.

               3407. On May 10, 2013, K.G. received the Teva sales and profitability

         information he had requested. Because Defendants’ conspiracy meant Teva would

         not compete for business beyond the agreed division of the market, and before there

         was even a formal price challenge by Mylan at any of Teva’s customers, KG decided

         that Teva would cede Teva’s Econdisc business to interloper Mylan, even though

         Econdisc was a significant source of revenue and profit on fenofibrate; indeed,

         Econdisc was Teva’s largest single customer (by volume) for the 48mg dose.

               3408. That same day, May 10, 2013, Green reached out to Nesta, his contact at

         Mylan, and told him that Teva was on board with the scheme and Mylan would get

         the Econdisc account. They spoke for a little over 10 minutes, whereupon Nesta

         reached out to Patel at Teva, who in turn left a message for Berthold at Lupin, who

         then called Patel back to discuss the conspiracy, in particular, pricing and allocating

         the fenofibrate market. Lupin and Patel spoke twice that day, for a total of

         approximately a half hour.




                                                    849

                                               849 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 861 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3409. Teva made good on its agreement to concede Econdisc to Mylan. On

         May 15, 2013, Econdisc informed Teva that a new market entrant – which, because of

         the conspiracy, Teva already knew about, including the identity of the new bidder –

         had submitted a competitive offer for Fenofibrate 48mg and 145mg tablets and asked

         Teva for a counteroffer to retain Econdisc’s business.

                3410. Because of Defendants’ conspiracy, it took Green less than an hour after

         receiving the notice of the price challenge to recommend to his boss at Teva that

         Teva concede the Econdisc account to Mylan. In furtherance of the conspiracy and

         to Plaintiff’s detriment, Teva did so.

                3411. Following Teva’s internal confirmation of the market allocation scheme,

         Teva executives spoke with executives at Mylan and Lupin numerous times over the

         next two days – when Mylan actually launched, and the news that Mylan was selling

         Fenofibrate was finally made public.

                3412. Patel spoke with Berthold at Mylan on at least three separate calls on

         May 16, and an 11-minute call the next day, May 17, the day of Mylan’s Fenofibrate

         launch.

                3413. In a competitive market, the sales force of a company launching a

         product is speaking to its customers and shippers, not to its competitors; but the

         importance to Defendants’ conspiracy of co-ordination and of reassuring each other

         of their intent to abide by the agreement meant the Fenofibrate launch was not a

         normal launch.

                                                      850

                                                  850 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 862 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3414. It was not just Teva and Mylan who were speaking on the day of Mylan’s

         Fenofibrate launch; in turn, Nesta at Mylan spoke with Berthold at Lupin for two

         minute and with Green at Teva twice for a total of almost a half-hour (on, again,

         launch day); Green spoke with Berthold for ten minutes and, completing the circle,

         with Patel for approximately the same length of time, all confirming the conspiracy

         and the ceding of the Econdisc fenofibrate business from Teva to Mylan. This is not

         how non-collusive competitors act.

               3415. Teva, Mylan, and Lupin were not the only Defendants involved in the

         Fenofibrate part of Defendants’ overarching conspiracy: in February of 2014, Zydus

         was preparing to launch into the Fenofibrate market on March 7, 2014.

               3416. By this time, Green was now at Zydus as the Associate Vice President

         (“AVP”) of National Accounts, and maintained his collusion with his former Teva

         colleagues, Patel and David Rekenthaler (“Rekenthaler”), then Vice President of Sales

         for US Generics at Defendant Teva until April, 2015.

               3417. At that time, in another example of the cozy relationships among

         ostensible competitors in the market for generic pharmaceuticals, Rekenthaler then

         transitioned from Defendant Teva to Defendant Apotex, where – as VP of Sales – he

         maintained and cultivated the cross-manufacturer relationships he had begun

         developing while at Teva, including at least 1,044 phone calls and text messages with

         his contacts at Defendants Actavis, Mylan, Par, Aurobindo, Apotex, Zydus, Sandoz,




                                                  851

                                              851 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 863 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Rising, Amneal, Breckenridge, Lupin, Dr. Reddy’s, Glenmark, Greenstone, Taro,

         Lannett, and Wockhardt, further including, as discussed in detail below, at least:

                   x 433 calls or texts with Defendant Actavis’s Marc Falkin in

                      the two years prior to joining Actavis in 2015;

                   x 102 calls or texts with Defendant Mylan’s Jim Nesta in the

                      three years from April, 2012 – March, 2015;

                   x 89 calls or texts with G.B. at Defendant Par in the

                      approximately four years from January, 2011 – February,

                      2015;

                   x 75 calls or texts with R.C. at Defendant Aurobindo in the

                      approximately four years from October, 2011 – March,

                      2015;

                   x 65 calls or texts with J.H. at Defendant Apotex in the two

                      years from May, 2013 – March, 2015; and with the

                      aforementioned Green during his time at Zydus, from

                      November, 2013 – March, 2015, 42 calls or texts.

               3418. In addition to doing so with Patel and Rekenthaler, Green maintained

         his active collusion with Nesta and Berthold, sharing pricing information and

         allocating market share with all four for the benefit of his new employer.




                                                   852

                                               852 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 864 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3419. In the absence of joint participation in a conspiracy, competitors do not

         telephone each other right before launching competing products, but between

         February 19 and February 24, 2014, Patel and Green spoke by phone at least 17 times

         – including two calls on February 20 lasting a combined total of over a half hour, and

         another call the next day, lasting almost a half hour.

               3420. On February 21, 2014, Patel at Teva sent a calendar invite to her boss,

         KG, and to Rekenthaler for a meeting three days later, on February 24, 2014. One

         discussion item was Zydus’s planned entry into the Fenofibrate market. Notably,

         Defendant Zydus did not enter the Fenofibrate market until two weeks later, on

         March 7, 2014.

               3421. Beyond the communications detailed above, in the days leading up to

         Zydus’s Fenofibrate launch, Defendants from all four competitors were in regular

         contact with each other to discuss pricing and allocating market share to Zydus,

         exchanging at least 26 calls or voice mails with each other between March 3 and

         March 7, 2014.

               3422. In a competitive market for fungible products, such as generic

         pharmaceuticals, new entrants come in at a price below the incumbent suppliers.

         They need to do this in order to obtain customers, who otherwise have no incentive

         to switch from the incumbents.

               3423. However, that’s not what happened; instead, because of Defendants’

         cartel and overarching anticompetitive agreement, Defendant Zydus entered the

                                                    853

                                               853 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 865 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Fenofibrate market with WAC pricing that matched Defendants Teva, Mylan, and

         Lupin.

                  3424. On March 17, 2014, Patel at Teva and her erstwhile co-worker Green

         (now working at Teva’s competitor and co-conspirator, Zydus) had two separate

         phone conversations, discussing how to divide the markets for multiple products

         where Zydus was entering the market, including Fenofibrate. Patel then reported the

         results of this discussion to her boss (and Green’s former boss), KG, in an e-mail sent

         that same day.

                  3425. In the months that followed, Teva ceded several customers to Zydus in

         accordance with the agreement they had reached.

                  3426. For example, on Friday March 21, 2014, J.P., a Director of National

         Accounts at Teva, sent an internal e-mail to certain Teva employees, including Patel

         and Rekenthaler, notifying them that Zydus had submitted an unsolicited bid to a

         Teva customer, OptiSource. That same morning, Patel sent a calendar invite to

         Rekenthaler and to K.G. scheduling a meeting to discuss this development.

                  3427. The following Monday – March 24, 2014 – Patel sent internal e-mails

         directing that Teva “concede” OptiSource and Humana to Zydus. Patel further

         directed that Teva should provide a “courtesy reduction” to a third customer, NC

         Mutual, but stated that Teva should “concede if additional reduction is requested.”

         That same day, Patel also called Green and they spoke for approximately a quarter-

         hour. She also spoke with Berthold at Lupin for about twelve minutes.

                                                    854

                                               854 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 866 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3428. In the meantime, Zydus bid at another Teva customer, Ahold. On

         March 25, Patel e-mailed Rekenthaler, stating, “Need to discuss. NC pending, and

         new request for Ahold. We may not be aligned.” Patel then sent an internal e-mail

         directing that Teva “concede” the Ahold business. Later that day, Patel called Green.

         He returned the call and they spoke for nearly eight minutes. Patel also called

         Berthold at Lupin and they spoke for approximately five minutes.

               3429. On May 13, 2014, Zydus bid on Fenofibrate at another Teva customer,

         Walgreens. The next day, on May 14, Patel forwarded the bid to her supervisor, K.G.,

         and explained that “if we concede, we will still be majority share, but only by a few

         share points. On the other hand, if Zydus is seeking share, they’re challenging the

         right supplier, but the size of the customer is large. What are you[r] thoughts on

         asking them to divide the volume 25% Zydus and75% Teva? This way, we’ve

         matched, retained majority and will hopefully have satisfied Zydus, and minimize

         them going elsewhere.”

               3430. K.G. agreed with the approach and the next day, May 15, Patel sent an

         internal explaining that “we will retain 75% of the award. The remainder will go to

         Zydus. Hopefully, this will satisfy their share targets.” Patel also emphasized that we

         “need to be responsible so that Zydus doesn’t keep challenging Teva in the market.”

         Later that day, Green (Zydus) called Patel (Teva) and they spoke for twenty minutes.

               3431. A little over two weeks later, on June 2, 2014, Green called Patel and

         they spoke for approximately 5 minutes. He also called Rekenthaler, and they spoke

                                                   855

                                               855 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 867 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         for two minutes. Two days after that, on June 4, Zydus submitted an unsolicited bid

         for Fenofibrate at Anda, a Teva customer.

               3432. The following week, on June 10, T.S., Senior Analyst, Strategic Support

         at Teva, e-mailed J.P., Director of National Accounts at Teva, stating “We are going

         to concede this business to Zydus per upper management.” T.S. forwarded the e-mail

         to K.G., copying Patel and Rekenthaler, asking to “revisit the decision to concede

         ANDA” because “[w]e need to send Zydus a message to cease going after all of our

         business.” This is yet another example of Defendants using, or considering the use

         of, pricing as a means to communicate with other cartel members.

               3433. Rekenthaler responded, “At Anda I would suggest you try to keep our

         product on their formulary in a secondary position and we’ll continue to get sales. . . .

         Zydus has little market share on Fenofibrate that I can tell and they’ll continue to chip

         away at us until they get what they are looking for.” A few hours later, J.P. responded

         that Anda would maintain Teva on secondary and award the primary position to

         Zydus. Anda was fully aware that Teva was conceding Anda’s business to Zydus

         because it was a new entrant.

               3434. The next day, on June 11, 2014, Green (Zydus) called Rekenthaler

         (Teva) and they spoke for eight minutes. Later that day, illustrating the institutional

         nature of the cartel relationship among Defendants, rather than merely personal

         relationships among their employees, Patel (Teva) returned Green’s call. Green then

         called Patel back and they spoke for approximately a quarter-hour.

                                                    856

                                               856 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 868 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                  3435. No product shortages or other market changes can explain Defendants’

         price increases. The pricing conduct here is not consistent with competitive behavior.

         As multiple sellers enter the market, prices in a competitive market decline. Yet,

         Fenofibrate prices remained elevated above the competitive level because of the

         anticompetitive agreement among Defendants.

                  3436. No shortages or other competitive market features can explain the

         elevated pricing of Fenofibrate during the Relevant Period.

                  3437. The elevated prices of Fenofibrate resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused Plaintiff to pay more than

         it would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                  3438. The unlawful agreement among Teva, Lupin, and Zydus regarding

         Fenofibrate was part of all Defendants’ overarching conspiracy to unreasonably

         restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  DP. Diflunisal and Hydroxyzine Pamoate
                  3439. Generic Diflunisal is a salicylic acid-derived NSAID with analgesic

         properties and and has been commercially available in the United States for decades.

         The market for generic Diflunisal tablets (“Diflunisal”) is mature.




                                                     857

                                                857 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 869 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3440. The market for generic Hydroxyzine Pamoate capsules (“Hydroxyzine

         Pamoate”) is mature. Generic Hydroxyzine Pamoate has been commercially available

         in the United States for decades.

                3441. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of Diflunisal

         and Hydroxyzine Pamoate, at least as follows:

                3442. During the Relevant Period, Defendants Teva, Sandoz, Actavis, and

         Rising dominated the market for Hydroxyzine Pamoate.

                3443. In 2013, SW-2 left Sandoz to join Rising. At that time, Teva already

         manufactured Hydroxyzine Pamoate and Rising was preparing to enter the market.

                3444. During several calls in early October, 2013, SW-2 co-ordinated with

         Teva’s Green and Rekenthaler to acquire a large customer and facilitate Rising’s entry

         into the Hydroxyzine Pamoate market, with appropriate market share per the cartel

         agreement.

                3445. Later, in February and early March of 2014 and illustrating the cross-

         product nature of Defendants’ collusion (where a favor in one product market can be

         repaid in a different, otherwise-unrelated market), SW-2 sought for Rising to return

         the favor. At that time, Rising experienced supply problems for the drug Diflunisal

         Tablets – a two-player market involving only Teva and Rising.

                3446. As set forth in more detail below, as part of “play[ing] nice in the

         sandbox” and to further encourage co-operation and understanding between the two

                                                     858

                                                858 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 870 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         cartel members, SW-2 contacted Rekenthaler at Teva and informed him of Rising’s

         supply problems and the fact that Rising may have to leave the market at some point

         in the future. The purpose for the call was to alert Rekenthaler that Teva would have

         the opportunity to take a price increase, as Teva would be the only game in town.

               3447. By February 26, 2014, Patel had a list of “PI [Price Increase]

         Candidates,” which she forwarded to a colleague for review. In addition to other

         drugs described elsewhere in this complaint, such as Niacin ER and Azithromycin

         suspension, the list included Diflunisal and correctly noted in the “Market Notes”

         column that the market for the drug was “Shared only with Rising.”

               3448. In a practice that had become routine at Teva, Patel and Rekenthaler

         both communicated multiple times with the relevant members of Defendants’ cartel –

         in this case Taro, Lupin, Actavis, Greenstone, Zydus, Heritage, and Rising – to co-

         ordinate the price increases, calls and text messages.

               3449. Then, on March 17, 2014, having confirmed the co-operation of these

         Defendants with the planned price increases, Patel sent a near final version of the “PI

         Candidates” spreadsheet to K.G. for approval.

               3450. At that time, Rising had a 21% market share and Teva dominated the

         market with the remaining 79%.

               3451. That same day, Rekenthaler spoke with SW-2 twice. During those calls,

         SW-2 told Rekenthaler that Rising was having supply problems for Diflunisal and




                                                    859

                                               859 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 871 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         might be temporarily exiting the market at some point in the future. SW-2 confirmed

         that it would be a good opportunity for Teva to take a price increase.

               3452. Rekenthaler and SW-2 spoke again on March 31, 2014, shortly before

         Teva’s Diflunisal price increases on DiflunisalTablets and Hydroxyzine Pamoate. On

         April 4, 2014, Teva increased its WAC pricing on Diflunisal by up to 30%, and its

         contract pricing by up to 182%, as well as Hydroxyzine Pamoate by as much as 165%.

               3453. Rising exited the Diflunisal market for a short period of time a few

         months later. When Rising decided to exit the market, SW-2 called Rekenthaler to let

         him know. Four months later – when Rising’s supply problems were cured – Rising

         re-entered the market for Diflunisal. Consistent with the so-called “fair share”

         principles of Defendants’ cartel, SW-2 and Rekenthaler spoke by phone on several

         occasions in advance of Rising’s re-entry to identify specific customers whom Rising

         would obtain and, most importantly, to retain the high pricing that Teva had

         established through its price increase on April 4.

               3454. On December 3, 2014, Rising re-entered the market for Diflunisal

         Tablets. Its new pricing exactly matched Teva’s WAC price increase from that April.

               3455. No shortages or other competitive market features can explain

         Defendants’ price increases for Diflunisal tablets or Hydroxyzine Pamoate capsules

         during the Relevant Period.

               3456. The elevated prices of Diflunisal Tablets and Hydroxyzine Pamoate

         capsules resulted from Defendants’ anticompetitive conduct, injured Plaintiff and

                                                    860

                                               860 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 872 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         caused Plaintiff to pay more than it would have paid in a free and fair market, and will

         continue at these elevated levels indefinitely unless Defendants’ conduct in

         furtherance of their conspiracies is enjoined by this Court.

                3457. The unlawful agreement between Teva and Rising regarding Diflunisal

         tablets and Hydroxyzine Pamoate capsules was part of all Defendants’ overarching

         conspiracy to unreasonably restrain trade and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                DQ. Ketoconazole
                3458. Generic Ketoconazole (“Ketoconazole”) is an imidazole antifungal drug

         and is primarily used to treat fungal infections. Ketoconazole is sold commercially as

         a tablet for oral administration and as a cream for topical administration.

                3459. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Ketoconazole, at least as follows:

                3460. Although they were not listed on the original list that Teva’s Patel sent to

         her boss, K.G., on January 14, 2014, Patel identified Ketoconazole Cream and

         Ketoconazole Tablets as price increase candidates sometime in January-February of

         2014, and included them on the list of price increase targets that she sent to a Teva

         colleague on February 26, 2014.

                3461. Taro was a common fellow-supplier with Teva on both drugs, but there

         were different sets of suppliers for each formulation. For Ketoconazole Cream,


                                                     861

                                                861 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 873 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Teva’s nominal “competitors” (and co-conspirators) were Taro and Sandoz; for the

         Ketoconazole Tablets, Teva’s nominal “competitors” (and co-conspirators) were

         Taro, Mylan and Apotex.

               3462. Teva led the price increases for both drugs, but co-ordinated with all of

         its competitors as it was doing so. Meanwhile, co-conspirators Taro and Sandoz were

         also communicating directly with each other. For example, on April 4, 2014 – the day

         of Teva’s price increase – Patel spoke separately with both Aprahamian of Taro and

         SW-1 of Sandoz and told each co-conspirator about Teva’s immediate price increasing

         on Ketoconazole.

               3463. That same day, Friday, April 4, 2014, Aprahamian then spoke to a senior

         sales executive at Sandoz, who will be referred to in this Complaint as SW-3, for

         approximately 20 minutes to discuss the Teva increase and co-ordinate their response.

         They agreed that at least Taro would follow the increase and raise its prices. SW-3

         then sent an internal e-mail, informing his Sandoz colleagues about Teva’s immediate

         price increase and Taro’s commitment to follow the price increase, and directing them

         not to bid on any new opportunities for Ketoconazole; Aprahamian sent a similar

         message to his colleagues at Taro.

               3464. Also that same Friday, Teva’s Rekenthaler spoke to Nesta at Mylan; he

         had previously communicated with a senior sales executive at Apotex, J.H., a few

         weeks earlier, on March 20 and 25.




                                                   862

                                              862 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 874 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3465. The following Monday, April 7, 2014, Taro received a request for a bid

         from the Minnesota Multistate Contracting Alliance for Pharmacy (“MMCAP”), a

         group purchasing organization. MMCAP asked for a bid on its Ketoconazole Tablets

         account owing to Teva’s price increase from the previous week. Taro refused to bid

         on the account, but to cover its anticompetitive conspiracy, lied to MMCAP about the

         reason for not bidding.

               3466. The next day, Tuesday, April 8, Aprahamian called Patel and the two

         spoke for more than a quarter of an hour. Later that same day, he initiated a price

         increase for all of Taro’s customers on both Ketoconazole Cream and Tablets.

         Aprahamian directed that the notice letters be sent to customers on April 16, 2014,

         with an effective date of April 17, 2014.

               3467. Although Sandoz already knew that it would follow the increased prices,

         it was not able to implement them until October. The delay was due to the fact that

         Sandoz had contracts with certain customers that contained price protection terms

         which would pose substantial penalties on Sandoz if it increased its prices at that time.

         Those penalties outweighed the profits to be made from the increased prices, so

         Sandoz delayed following the price increases until that October.

               3468. This put Sandoz in a bind: its prices were lower than its competitors,

         which would normally lead to an increase in business; but increased market share

         would mean Sandoz was getting more than the overarching “fair share” conspiratorial

         agreement with the other Defendants allowed.

                                                     863

                                               863 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 875 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3469. As with Teva, Upsher, and Baclofen (when Teva was the lowest-priced

         supplier in the Baclofen market), to avoid violating Defendants’ overarching

         agreement, Sandoz did not seek out additional business, even though it was now the

         lowest-priced market participant. Likewise, Teva not only chose not to seek out new

         business, but refused to accept new business that fell into its lap.

                3470. For example, a month after the price increase, Cardinal approached Teva

         to ask for a bid on its Ketoconazole business. The request was forwarded to Patel,

         who communicated several times via text and telephone with Aprahamian at Taro,

         and then directed that Teva decline to bid for Ketoconazole at Cardinal. The same

         day, May 14, 2014, Patel also directed that Teva decline to bid for Ketoconazole at

         ABC, thus protecting Taro from price competition.

                3471. The Teva increases on Ketoconazole were significant. For the cream,

         Teva, Taro and Sandoz all more than doubled the WAC price. For the tablets, Teva’s

         WAC increases were more than triple, but its customer price increases were even

         larger, averaging more than 5 times the original price.

                3472. No product shortages or other market features can explain Defendants’

         abrupt, simultaneous (or, in Sandoz’s case, delayed by six months), and substantially

         identical price increases on Ketoconazole during the Relevant Period.

                3473. The elevated prices of Ketoconazole resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue at these elevated levels

                                                    864

                                                864 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 876 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                  3474. The unlawful agreement among Teva, Taro, Sandoz, Mylan, and Apotex

         on Ketoconazole was part of all Defendants’ overarching conspiracy to unreasonably

         restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  DR. Calcipotriene Betamethasone Dipropionate Ointment
                  3475. Generic Calcipotriene Betamethasone Dipropionate Ointment (“CBD

         Ointment” or “Cal Beta”) is a vitamin D analogue and corticosteroid combination

         product indicated for the topical treatment of psoriasis vulgaris in adults 18 years of

         age and older. CBD Ointment is available in 60 gm and 100 gm dosages.

                  3476. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic CBD Ointment, as follows:

                  3477. In early 2014, both Sandoz and Perrigo were preparing to launch CBD

         Ointment. Sandoz was preparing to launch as the first-to-file generic and Perrigo was

         preparing to launch as the authorized generic. (“AG”) Under the agreement that

         Perrigo had reached with the brand manufacturer, Perrigo could not launch until

         Sandoz, the first filer, entered the market. Typically, a first-filer would keep its launch

         date a secret from the company launching the AG, so that the first filer could catch

         the AG by surprise and maintain market exclusivity for a longer period of time. But


                                                     865

                                                865 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 877 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         because of Defendants’ cartel agreement, that was not the case with CBD Ointment –

         instead, they co-ordinated, as set forth infra:

                3478. T.P., a sales executive at Perrigo, and SW-3, a senior sales executive at

         Sandoz, exchanged two calls in late February, 2014. On those calls, T.P. told SW-3

         that Perrigo would be launching the AG of CBD Ointment and asked SW-3 when

         Sandoz planned to launch its generic version.

                3479. When first approached by T.P. about CBD Ointment, SW-3 was not

         aware that Sandoz was planning to launch it. After being approached by T.P., SW-3

         reached out to others at Sandoz to find out what Sandoz’s plans were. On March 4,

         2014, A.S., a senior Sandoz launch executive, confirmed to SW-3 that Sandoz would

         be launching CBD Ointment. Within minutes of receiving A.S.’s confirmation, on the

         night of March 4, 2014, SW-3 e-mailed Armando Kellum.

                3480. The next day, on March 5, Sandoz held a teleconference to discuss its

         plans. Kellum, A.S., SW-1, a Sandoz senior pricing executive, and other members of

         the sales and launch teams attended the call. Additional meetings were held on March

         10 and March 13 to co-ordinate the CBD Ointment launch.

                3481. Also on March 13, SW-3 called T.P. – twice – with one of the calls

         lasting twelve minutes. That same day, Perrigo scheduled its own teleconference for

         the following day to discuss its CBD Ointment launch. T.P., his supervisor

         Wesolowski, a senior executive at Perrigo, and over twenty other Perrigo sales and




                                                     866

                                                 866 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 878 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         launch team members attended the call. On the call, the Perrigo sales executives were

         directed to go after only six select customer accounts, and no others.

               3482. Promptly following the call, J.B., a Perrigo marketing executive,

         circulated a document that was discussed on the call. The document was internally

         prepared at Perrigo and indicated that Sandoz could launch on March 31 and that

         Perrigo’s goal was 50% of the market. Perrigo’s information was accurate. Sandoz

         ultimately launched the 100 g size on March 31 and the 60gm size on April 1, 2014.

         In accordance with Perrigo’s market share goal of 50%, internal Sandoz e-mail

         correspondence circulated prior to launch stated that Sandoz also had a target market

         share of 50% for CBD Ointment.

               3483. While Perrigo planned to approach a small, select group of potential

         customers, Sandoz was deciding which large customers to go after. Sandoz initially

         planned to target Walgreens and ABC. However, Sandoz remained involved in

         ongoing business disputes with Walgreens and ABC in the middle of March, 2014.

         Sandoz was concerned that Walgreens and ABC would not award Sandoz their CBD

         Ointment business if the disputes were not resolved prior to launch.

               3484. On the night of Friday, March 14, A.S. e-mailed P.G., the President of

         Sandoz US, concerning the ABC and Walgreens disputes for the CBD Ointment

         launch. P.G. responded by directing A.S. to look for CBD Ointment business.

               3485. A.S. forwarded his e-mail correspondence with P.G. to Kellum and

         others at Sandoz on the afternoon of March 16. Consistent with P.G.’s direction,

                                                   867

                                              867 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 879 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         A.S., Kellum, SW-3, and SW-1 immediately began to strategize how Sandoz could

         reach its market share target of 50% without Walgreens and ABC. A.S. determined

         that in order to reach that level, Sandoz would need to have CVS as a customer. At

         an in-person meeting in Sandoz’s Princeton campus, Kellum told SW-3 and SW-1 that

         he also wanted McKesson and Rite Aid as customers.

               3486. On the next day, March 17, 2014, SW-3 called T.P. at Perrigo to resume

         their discussions about customer allocation and to exchange pricing information.

         Between March 17 and March 20, SW-3 and T.P. exchanged more than ten phone

         calls, with one call lasting eleven minutes and another call lasting 17 minutes. Further,

         T.P. reported the substance of these calls to his supervisor, Wesolowski, seeking

         direction from him on how to respond to SW-3. T.P. often spoke with Wesolowski

         between calls with SW-3, sometimes calling him immediately after hanging up with

         SW-3. This call pattern is detailed in the chart below:




                                                    868

                                               868 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 880 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3487. Although most of T.P. and SW-3’s calls were just between the two of

         them, occasionally other colleagues would join them. For example, SW-3 made a call

         early in the week of March 17, 2014, to T.P. (at Perrigo) from A.S.’s office in

         Princeton, and Kellum and SW-1 also joined the call.

               3488. As noted above, over the course of these calls, T.P. and SW-3 discussed

         market pricing and customer allocation. In a call early that week, T.P. shared Perrigo’s

         proposed WAC pricing and AWP pricing for different categories of customers.

               3489. When Perrigo launched CBD Ointment about two weeks later, its WAC

         and AWP matched Sandoz’s price points. SW-3 made notes in his Notebook, with

         two rows of WAC prices, representing the different pricing for the 60 gm and 100 gm




                                                   869

                                               869 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 881 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         sizes. Sandoz’s WAC prices at launch were close to, but slightly higher than,

         Perrigo’s, at $657.45 for the 60 gm size and $968.40 for the 100 gm size.

               3490. T.P. also shared with SW-3 what Perrigo’s non-public, “dead net”

         pricing (ie, after discounts and rebates) would be for its customers. Perrigo ranked its

         customers into five “tiers.” Customers in the same tier were typically sold a drug at

         the same dead net price. T.P. communicated the CBD Ointment pricing tiers to SW-

         3 by giving examples of the types of customers in a tier, such as large wholesalers like

         ABC and Cardinal or regional wholesalers like HD Smith or Optisource, and what the

         corresponding “dead net” pricing would be for that type of customer. The pricing

         tiers T.P. gave to SW-3 matched the pricing tiers Perrigo planned to use.

               3491. Moreover, Perrigo’s offers to customers were in step with this “dead

         net” pricing. For example, Perrigo made offers to Wal-Mart and Meijer, both so-

         called “tier 2” customers, that resulted in Wal-Mart and Meijer having “dead net”

         pricing of $426.31 and $627.94 for the 60 gm and 100 gm sizes, respectively, and

         offers to Optisource and Morris Dickson (both “tier 3” customers), that resulted in

         Morris Dickson and Optisource having dead net pricing of $448.75 and 660.99 for the

         60 gm and 100 gm sizes, respectively.

               3492. As noted earlier, T.P. and SW-3 did not just use these calls to share

         pricing information in anticipation of their launches. They also used them to allocate

         the customers that would be in the market. When SW-3 and T.P. spoke on calls early

         in the week of March 17, 2014, each shared his company’s position on how customers

                                                   870

                                               870 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 882 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         should be divided between their employers to achieve a so-called “fair share.” SW-3

         told T.P. that Sandoz wanted McKesson, Rite Aid, Econdisc, CVS, Cardinal,

         Omnicare and Kaiser. T.P. responded that Perrigo wanted Anda, Walgreens, ABC,

         Wal-Mart, Rite Aid and McKesson.

               3493. The purpose of this agreement on the list of customers was for the two

         cartel members to avoid competing with each other, as both companies were entering

         the market simultaneously.

               3494. As the lists above show, with the exception of Rite Aid and McKesson,

         Sandoz and Perrigo were aligned on how significant customers should be allocated.

         In March, Rite Aid was purchasing generic drugs through McKesson’s “OneStop

         Generics” program, so Perrigo and Sandoz viewed these customers as a package or,

         put another way, whoever got McKesson also got Rite Aid as a customer. Both

         Sandoz and Perrigo wanted that business.

               3495. As the negotiations continued, Sandoz recognized that the list of

         customers it wanted for CBD Ointment was more than its fair share of the market.

         However, in keeping with its general strategic preference for selling to a smaller

         number of large customers, Sandoz did not want to give up McKesson, Rite Aid,

         CVS, or Cardinal. To resolve the issue, Kellum, SW-3 and SW-1 brainstormed a list

         of other customers that, when combined, would have about the same market share as

         Rite Aid and McKesson and that Sandoz was willing to give up to Perrigo.




                                                    871

                                               871 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 883 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Ultimately, the list of customers that Sandoz created included Optisource, Publix,

         Morris & Dickson (“MD”), PBA Health (“PBA”), Meijer, and Kaiser.

               3496. Thereafter, SW-3 called T.P. and proposed that Sandoz give up these

         customers to Perrigo in exchange for McKesson and Rite Aid, and Perrigo agreed,

         which SW-3 documented in his Notebook.

               3497. Following the plan, Perrigo submitted offers to the customers listed

         above and was awarded the business at Optisource, Publix, Morris & Dickson, Meijer,

         and Kaiser. In addition, and as planned, Perrigo bid on and won Anda, Walgreens,

         ABC and Wal-Mart, while Sandoz bid on and won McKesson, Rite Aid, CVS,

         Cardinal, and Omnicare.

               3498. While Wesolowski encouraged the Perrigo sales team to go after their

         assigned customers, he was also careful to make sure they adhered to the agreement

         reached with Sandoz. For example, on March 21, Omnicare reached out to Perrigo,

         asking for a bid on CBD Ointment. Omnicare was a customer allocated to Sandoz.

         P.H., a Perrigo sales executive, forwarded the request to Wesolowski, who replied that

         Omnicare was not an option. Following Wesolowski’s direction, P.H. told Omnicare

         that it would not be supplying them, even though Perrigo was actively sending offers

         to the other potential customers at that time.

               3499. On March 31, 2014, SW-3 called T.P. The call lasted two minutes. That

         same day, Sandoz officially launched the 100 g size of CBD Ointment and Perrigo

         launched both the 100 gm and 60 gm sizes. The next day, on April 1, Sandoz

                                                   872

                                               872 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 884 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         launched the 60 gm size. Early in the morning of April 1, M.A., a Sandoz marketing

         executive, e-mailed Kellum and A.S. to advise that she received an alert that Perrigo

         had increased prices on CBD Ointment, which was true.

               3500. At the end of April, 2014, Sandoz and Perrigo had a virtually even split

         of the market for that product.

               3501. No shortages or other market features can explain Defendants’ price

         increases for generic CBD Ointment during the Relevant Period.

               3502. The elevated prices of generic CBD Ointment resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               3503. The unlawful agreement between Defendants Sandoz and Perrigo

         regarding generic CBD Ointment was part of all Defendants’ overarching conspiracy

         to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

               DS.    Modafinil

               3504. Generic Modafinil (“Modafinil”) is used in treating sleep disorders

         including narcolepsy and obstructive sleep apnea (halted breathing during sleep). By

         early 2020, the average price for a 200mg tablet of Modafinil was around 60 cents.




                                                    873

                                               873 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 885 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         But in early 2014, when Teva had a fair share market allocation scheme among itself

         and other manufacturers, the average price was over $12.00 per tablet.

                3505. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Modafinil, as follows:

                3506. On May 22, 2014, Teva learned that a new market entrant had

         challenged Teva’s share of Modafinil sales at ABC. On a call the next day, two

         individuals from ABC spoke with a Teva representative.

                3507. Although Teva initially felt that their then-market share was already too

         low in a five-player market, after further discussions about fair share intentions, Teva

         agreed with its co-conspirators, using ABC as an intermediary, to give up the account

         for the benefit of the market. A few months later, on September 22, 2014, an

         individual at Teva could not remember why Teva had conceded and guessed it was

         perhaps related to a supply problem. ABC wrote to remind Teva that it was in fact an

         arranged concession between manufacturers.

                3508. No shortages or other market features can explain Defendants’ price

         increases for generic Modafinil during the Relevant Period.

                3509. The elevated prices of generic Modafinil resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue indefinitely at these




                                                     874

                                                874 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 886 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                3510. The unlawful agreement among Teva and other cartel members,

         regarding generic Modafinil, was part of all Defendants’ overarching conspiracy to

         restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                DT. Diphenoxylate Atropine HCL Tablets

                3511. Generic Diphenoxylate Atropine HCL tablets (“Diphenoxylate

         Atropine”) are used to treat acute diarrhea. During the Relevant Period, the market

         for Diphenoxylate Atropine tablets was mature and had multiple manufacturers at all

         relevant times. As a result, prices for Diphenoxylate Atropine tablets were relatively

         low and stable for years.

                3512. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Diphenoxylate Atropine tablets, as follows, beginning at least

         as early as March, 2014:

                3513. During the Relevant Period, Defendants Mylan and Greenstone

         dominated the market for Diphenoxylate Atropine HCL tablets.

                3514. In the space of about six weeks in the spring of 2014, after years of

         stable prices, Defendants Mylan and Greenstone imposed large and identical price




                                                     875

                                                875 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 887 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         increases on Diphenoxylate Atropine tablets. Mylan and Greenstone announced

         identical list (WAC) prices that were nearly double the old prices.

               3515. Both manufacturers saw an immediate jump in revenue from sales of

         Diphenoxylate Atropine. Prices have never returned to their former levels, and for

         years after the price increases, the dollar sales of Mylan and Greenstone remained

         remarkably stable.

               3516. The list (WAC) price chart chart below shows the sudden and sustained

         price increases by Mylan and Greenstone for Diphenoxylate Atropine tablets; NSP

         prices followed a similar pattern.




                                                   876

                                               876 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 888 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3517. Throughout this period, Mylan and Greenstone met at trade conferences

         and communicated directly with each other in furtherance of their price-fixing

         agreement on Diphenoxylate Atropine and of their Fair Share agreement.

               3518. For example, M.A., Mylan’s National Account Director, communicated

         by phone with Robin Hatosy, Director of National Accounts at Greenstone, on April

         3, 4, 22, 28 and 29. Mylan announced its list (WAC) price increases on April 17, 2004.

               3519. When Greenstone followed the increase on June 2, 2004, Hatosy

         (Greenstone) again spoke to M.A. (Mylan) on June 24.

               3520. No shortages or other market features can explain Defendants’ price

         increases for generic Diphenoxylate Atropine during the Relevant Period.

               3521. The elevated prices of generic Diphenoxylate Atropine resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               3522. The unlawful agreement between Defendants Mylan and Greenstone

         regarding generic Diphenoxylate Atropine was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.




                                                    877

                                               877 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 889 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                DU. Methazolamide Tablets

                3523. Generic Methazolamide tablets (“Methazolamide”), including in 25mg

         and 50mg dosages, are used to treat ocular conditions where lowering intraocular

         pressure would be beneficial, including several types of glaucoma.

                3524. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Methazolamide Tablets, as follows:

                3525. By the fall of 2013, there were two manufacturers marketing

         Methazolamide – Defendant Sandoz and Fera Pharmaceuticals, Inc. (“Fera”). Both

         suppliers had posted nearly identical WAC pricing for the 25mg and 50mg dosage

         sizes, respectively.

                3526. In early 2014, Sandoz began experiencing issues with its API supplier

         and was forced to temporarily withdraw from the market. At that time, Sandoz

         expected that its supply problems would be resolved in June 2014 and it would re-

         enter then.

                3527. At the same time that Sandoz was experiencing supply problems, Perrigo

         acquired Fera’s right to distribute Methazolamide. As a result of Perrigo’s acquisition,

         Fera left the Methazolamide market.

                3528. On March 6, 2014, Perrigo formally launched Methazolamide. Perrigo

         knew prior to its launch that Sandoz, its only competitor, was out of the market and

         was not expected to re-enter until the summer of 2014. Perrigo leveraged its

                                                     878

                                                878 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 890 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         temporary position as the only manufacturer with the ability to supply by

         implementing a large price increase. Perrigo’s WAC pricing when it entered was

         136% higher than Sandoz’s. An internal Perrigo document circulated approximately

         one month prior to the launch identified Perrigo’s target share for Methazolamide.

               3529. On June 17, 2014, Perrigo learned from a customer that Sandoz was

         back in the Methazolamide market. That same day, T.P. of Perrigo called CW-3, a

         Sandoz senior sales executive. The call lasted one minute. After that call, T.P. called

         his supervisor, Wesolowski, and they spoke for three minutes. The next day, on June

         18, 2014, T.P. and CW-3 exchanged two more calls, with one call lasting three

         minutes.

               3530. Indeed, Sandoz had re-entered the market for 25mg tablets with a WAC

         price of $129.84 - which was significantly lower than Perrigo’s WAC price of $306.47.

         Wesolowski was upset that Sandoz did not reach out to Perrigo before re-entering the

         market. Had it done so, Sandoz would have known to raise its price, and to what

         level. Wesolowski forwarded T.P.’s e-mail discussed above to Boothe, a senior

         Perrigo executive, and others at Perrigo.

               3531. In the meantime, Perrigo made sure that Sandoz did its due diligence

         before re-entering on the 50mg, and that it would correct its prior mistake on the

         25mg dose.

               3532. On October 21, 2014, CW-3 and T.P. spoke for approximately a

         quarter-hour. During that call, T.P. provided CW-3 with Perrigo’s increased WAC

                                                     879

                                               879 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 891 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         pricing for the 25mg and 50mg package sizes of Methazolamide to ensure that Sandoz

         would match those prices when it re-entered the market.

               3533. Shortly after the call, in early November 2014, Sandoz began ramping up

         for its re-entry into the Methazolamide market. On November 3, 2014, Sandoz held a

         Commercial Operations meeting during which Sandoz discussed its plans for the

         Methazolamide re-launch, including implementing significant price increases to align

         with Perrigo’s pricing.

               3534. The next day, on November 4, 2014, CW-1, a senior Sandoz pricing

         executive, sent an internal e-mail to his colleague P.C. regarding price fluctuations in

         responses to Sandoz raising its WAC pricing to match Perrigo. The next day, CW-3

         called T.P at Perrigo and the two conspirators spoke for 12 minutes. Also on that day,

         CW-1 directed the Sandoz pricing team to remove Methazolamide from any existing

         contracts.

               3535. The two cartel members continued to co-ordinate over the next several

         weeks, as Sandoz made final preparations to re-enter the market and raise prices. On

         November 10, 2014, CW-3 called T.P. twice; one call lasted two minutes and the

         other call lasted three minutes.

               3536. On December 4, 2014, CW-3 e-mailed Kellum, CW-1, and others at

         Sandoz regarding Methazolamide, providing them with specific, non-public pricing

         information he had learned from his co-conspirator.




                                                    880

                                               880 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 892 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3537. Internal Perrigo documents confirm that its so-called “dead net” pricing

         for group purchasing organizations (GPOs) at that time was approximately $250 for

         the 25mg and $500 for the 50mg. This pricing information was not publicly available.

               3538. On December 5, 2014, Sandoz re-launched its 50mg dosage with a WAC

         price of $612.97, which matched Perrigo’s WAC price. At the same time, Sandoz

         increased the WAC price on its 25mg dosage by 136% to match Perrigo’s pricing.

               3539. No shortages or other market features can explain Defendants’ price

         increases for generic Methazolamide tablets during the Relevant Period.

               3540. The elevated prices of generic Methazolamide tablets resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               3541. The unlawful agreement between Defendants Perrigo and Sandoz

         regarding generic Methazolamide tablets was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

               DV. Paricalcitol
               3542. Generic Paricalcitol capsules and tablets (“Paricalcitol”) are used to treat

         and prevent high levels of parathyroid hormone in patients with kidney disease.

               3543. Defendant Teva entered the market for Paricalcitol on September 30,


                                                    881

                                               881 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 893 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         2013; as the first generic to enter the market, it was entitled to 180 days of exclusivity,

         i.e., until March 28, 2014.

                3544. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Paricalcitol, at least as follows:

                3545. In early 2014, with the end of the exclusivity period approaching, Teva

         began planning which customers it would concede to its fellow cartel member, Zydus,

         when Zydus entered the Paricalcitol market at the end of March. Teva had advance

         knowledge that Zydus and another generic manufacturer planned to enter the market

         on “day 181,” i.e., March 29, 2014.

                3546. Following their period of exclusivity, Teva’s “goal was to concede

         business on day 181” but “to retain CVS, Walgreens and ABC. All others are not an

         automatic concede, but we expect to concede.”

                3547. In the period leading up to the Zydus launch, Patel and Rekenthaler at

         Teva spoke with Green at Zydus and discussed, among other things, which

         Paricalcitol customers Teva would retain and which customers it would allocate to the

         new market entrant(s).

                3548. On Friday, February 28, 2014, T.S., a Director of National Accounts at

         Teva, sent an internal e-mail to certain Teva employees, including Patel and

         Rekenthaler, advising that ABC was requesting bids on two Zydus overlap drugs –

         Paricalcitol and Niacin ER. After receiving that e-mail, Rekenthaler (at Teva) called

                                                     882

                                                882 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 894 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Green at Zydus. The call lasted less than one minute, likely a voicemail.

                3549. The next business day, on Monday, March 3, 2014, Rekenthaler called

         Green again and they spoke for twenty minutes. Later that afternoon, Patel also

         called Green. The two exchanged four calls that day, including one that lasted nearly

         twenty minutes. On March 4, Patel called Green again and left a voicemail.

                3550. A week later, on March 12, T.S. e-mailed Patel and Rekenthaler, stating

         that Zydus had bid on Paricalcitol at ABC. That same day, Patel sent an internal e-

         mail asking for a loss of exclusivity report for Paricalcitol, listing out Teva’s customers

         and the percentage of Teva’s business that they represented. This was typically done

         by Teva employees before calling a co-conspirator to discuss how to divvy up

         customers in a market.

                3551. The next day, Patel directed that Teva retain ABC and match Zydus’s

         pricing. The day after that, on March 14, Patel called Green at Zydus. A few minutes

         later, Green returned the call and they spoke for nineteen minutes. Rekenthaler then

         called Patel and they spoke for eleven minutes.

                3552. During the morning of March 17, 2014, Patel and Green had two more

         phone calls, each lasting approximately five minutes. During those calls, they were

         discussing how to allocate customers for several products where Zydus was entering

         the market, including Paricalcitol. A half an hour after the second call, Patel e-mailed

         her boss at Teva, K.G., identifying “LOE [Loss Of Exclusivity] Targets to Keep” for

         several products on which Defendant Teva overlapped with Defendant Zydus –

                                                     883

                                                883 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 895 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         including Paricalcitol. With respect to Paricalcitol, Patel recommended that Teva

         “Keep Walgreens, ABC, One Stop, WalMart, Rite Aid, Omnicare.” Later that same

         day, Patel called Green again and they spoke for approximately eleven minutes.

                3553. Over the next several weeks, Teva “strategically” conceded several

         customers to the new entrant (and Teva’s co-conspirator), Zydus.

                3554. For example, on March 27, Green (at Zydus) called Patel at Teva. Patel

         returned the call the same day, and they spoke for approximately nine minutes. The

         next day, on Friday, March 28, OptiSource, one of Teva’s GPO customers, notified

         J.P., a Director of National Accounts at Teva, that it had received a competing offer

         from Zydus for its Paricalcitol account. J.P. forwarded the OptiSource e-mail to

         Patel. Within minutes, Patel responded “[w]e should concede.” That same Friday,

         Defendant Teva was notified by another customer, Publix, that Zydus had submitted

         a proposal for its Paricalcitol business.

                3555. Two business days later, on April 1, 2014, Teva conceded the customer

         to Zydus and noted in its “Delphi” database that the reason for the concession was

         “Strategic New Market Entrant.”

                3556. Also on April 1, Zydus bid for the Parcalcitol business at another Teva

         customer, NC Mutual. That same day, Patel at Teva called Green at Zydus and left a

         22-second voice-mail. The next day, on April 2, 2014, Patel tried Green twice more;

         they connected on the second call and spoke for approximately ten minutes. Later

         that evening, L.R., an Associate Manager for Customer Marketing at Teva, sent an

                                                     884

                                                884 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 896 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         internal e-mail to T.S., the Teva Director of National Accounts assigned to NC

         Mutual, copying Patel, asking: “May we please have an extension for this request until

         tomorrow?” Patel responded, “I apologize for the delay! We should concede.”

               3557. Two weeks later, on April 15, Walmart received a competitive bid for its

         Paricalcitol business and provided Teva with the opportunity to retain. Two days

         later, on Aprll 17, K.G. responded that he thought it might be Zydus. Patel replied,

         “We have conceded a reasonable amount of business (as planned) to Zydus. I would

         be surprised if they were going after a customer this big after they’ve picked up

         business recently.”

               3558. Later that day, Green called Patel. She returned his call and they spoke

         for nearly twelve minutes. Later that day, after her discussion with Green, Patel sent

         an internal e-mail, stating “After further review, I believe this is [another company].”

         On April 22, 2014, Patel sent an internal e-mail regarding Walmart, directing, “Need

         to retain. Please send an offer. Thanks.”

               3559. By the following month,Dr. Reddy’s started preparing to enter the

         Paricalcitol market – so it, too, communicated with its co-conspirators. On May 1,

         2014, T.W. at Dr. Reddy’s spoke with Rekenthaler at Teva for approximately ten

         minutes.

               3560. At a May 20 sales and marketing team meeting, the Dr. Reddy’s sales

         force was instructed to find out which customers were currently purchasing

         Paricalcitol from which manufacturers, and their prices. As a third market entrant

                                                     885

                                               885 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 897 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         after a period of exclusivity to the incumbent, Dr. Reddy’s was targeting

         approximately a 20% market share, leaving the rest of the market to Teva, Zydus, and

         the third supplier. At the time, Teva still dominated the market with a 73% share.

               3561. On June 10, 2014 – as Dr. Reddy’s was starting to approach certain

         customers, including a large retail pharmacy customer (the “Pharmacy”) – Patel spoke

         several times with V.B., the Vice President of Sales for North American Generics at

         Dr. Reddy’s. Specifically, at 8:50 am that day, Patel called V.B. and left a voicemail.

         Half an hour later, V.B. returned the call at 9:18 am, and the two spoke for

         approximately ten minutes.

               3562. That same day, at 2:46 pm, Dr. Reddy’s provided The Pharmacy with a

         report for Paricalcitol, indicating that Teva dominated the market, with at least a 60%

         share. A representative of The Pharmacy responded, “Looks like Teva is the right

         target.” Shortly after this e-mail exchange, at 3:21 pm, V.B. called Patel back, again,

         and the two spoke for approximately 10 minutes, again.

               3563. By June 19, although it had not actually started shipping product, Dr.

         Reddy’s had made offers to Omnicare, Cardinal, ABC, and the Pharmacy. Their

         internal plan was that if the Pharmacy declined, then Dr. Reddy’s would make an offer

         to CVS. That same day, Teva agreed to concede its Paricalcitol business at Omnicare,

         dropping its market share by 3%.

               3564. Teva also strategically conceded what remained of its Cardinal business.

         (it had previously conceded some of that business to Zydus) After receiving Dr.

                                                    886

                                               886 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 898 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Reddy’s bid, Cardinal approached Teva and asked whether Teva would bid to retain

         the 4 mcg dose portion of the business. Patel recommended to her boss, K.G., that

         Teva concede the account: “We have ~70 share and it is ideal to concede here

         because of the incomplete family.” K.G. agreed.

               3565. Highlighting the importance of Defendants’ cartel’s so-called “fair

         share” agreement, Patel then instructed S.B., a customer analyst at Teva, to concede

         “due to [T]eva’s high share” – which would, obviously, not be a reason to concede

         share in a competitive market, which, of course, this was not.

               3566. S.B. subsequently e-mailed T.C., Teva’s Senior Director of Sales & Trade

         Relations: “Due to the fact that we have high share and already conceded on the

         other strenglhs, we are going to concede on this strength as well.” T.C. then relayed

         this statement, word-for-word, to Cardinal.

               3567. Dr. Reddy’s formally launched Paricalcitol on June 24, 2014. On or

         around that date, it sent offers to, inter alia,Winn-Dixie, Giant Eagle, and Schnucks.

         On June 26, 2014, Patel’s boss, K.G., told her that he was “willing to concede 10-15%

         share total on Paricalcitol” to Dr. Reddy’s. Dr. Reddy’s also submitted a bid to ABC,

         one of the customers that Teva had targeted to keep after losing exclusivity. ABC

         notified Teva of Dr. Reddy’s competitive bid for Paricalcitol on June 26, 2014.

               3568. After receiving an offer from Dr. Reddy’s, Schnucks also asked Teva for

         reduced pricing in order to retain the business. Teva decided internally to concede

         Paricalcitol at Schnucks “[d]ue to new entrants and having to give up some share.”

                                                    887

                                               887 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                            INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 899 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         The only reason for Teva to voluntarily give up this market share was Defendants’

         cartel and its over-arching and paricalcitol-specific agreements, but in order to create

         the appearance of competition for the customer, Teva engaged in “fluff pricing,”

         where Teva offered Schnucks an inflated price (cover bid) for Paricalcitol to ensure

         that Teva did not win the business, while appearing to compete. Schnucks accepted

         Dr. Reddy’s Paricalcitol proposal the same day it received Teva’s fluff pricing on the

         drug: June 30, 2014.49

                3569. Meanwhile, in internal e-mails discussing the ABC price challenge, Teva

         employees noted that Dr. Reddy’s was “aggressively seeking market share” and

         potentially eroding the price of the drug. When asked for his thoughts on this,

         Rekenthaler remarked, in a July 1 e-mail, “My thoughts are that Dr. Reddy is really a

         pain in my ass. Have they picked anyone up to date?”

                3570. Despite the challenge, Teva cut its price and retained ABC’s Paricalcitol

         business.

                3571. Winn-Dixie also informed Teva that it had received a competing

         Paricalcitol offer from Dr. Reddy’s. Patel recommended that Teva concede the


         49
           Schnucks was “so insulted” by Teva’s price that it moved to Dr. Reddy’s the same day it received
         Teva’s offer. When Patel learned of this, she remarked on July 17 to a Teva salesperson, “Sorry!
         Had to laugh. In regards to our recent conversation….this is what we see when we provide fluff
         pricing. Can’t win!”

         Of course, the last sentence was false. Rather than “laugh[ing]” at the outrage the victims of
         Defendants’ cartel felt about the outrageous price increases it was imposing, Teva could have “won”
         by actually competing for market share – but doing that would have cut into the massive profits
         Defendants were making.

                                                         888

                                                   888 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 900 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         business, which Teva did, and Winn-Dixie informed Dr. Reddy’s that it had won its

         Paricalcitol business on July 9, 2014.

                   3572. The next day, July 10, Giant Eagle informed Teva that it had received a

         competing offer on Paricalcitol. That same day, V.B. at Dr. Reddy’s called Patel at

         Teva and the two spoke for approximately twelve minutes. Shortly after getting off

         the phone with V.B., Patel responded to a question from a colleague regarding an

         RFP to another supermarket chain. One of the potential bid items was Paricalcitrol.

         Patel directed her colleague to “bid a little high on Paricalcitol. We should not be

         aggressive since we are in the process of conceding share due to additional entrants.”

         Her colleague responded: “I will bid higher.”

                   3573. The day after that, July 11, Teva conceded the Giant Eagle business to

         Dr. Reddy’s. S.B., a Teva Strategic Customer Analyst, wrote in an internal e-mail,

         “Due to DRL[50] recent launch and pressure to give up share, we are going to

         concede.” Giant Eagle accepted Dr. Reddy’s proposal the next day, July 12.

                   3574. On July 16, McKesson informed Teva that it had received a competing

         bid for Paricalcitol, and that Teva needed to submit its best offer in order to retain the

         business. Teva initially decided to concede only the One Stop portion of McKesson’s

         business, while retaining the RiteAid portion.

                   3575. Patel wrote internally to her team that “[t]his decision is based on the



         50
              Dr. Reddy’s.


                                                       889

                                                  889 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 901 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         number of competitors, DRL’s potential share target and our current/conceded share.

         (Dr. Reddy’s should be done with challenging our business on this product.)” Patel

         further added that Teva had been “looking to give up One Stop to be responsible

         with share” and that “[t]he responsible thing to do is concede some share to DRL but

         not all.”

                3576. On Friday, July 18, Patel called V.B. at Dr. Reddy’s at 4:20pm and left a

         message. V.B. returned the call that Monday morning, July 21, 2014, and the two

         spoke then again the next morning, July 22, speaking for approximately five minutes

         on each call. During these calls, Patel and V.B. agreed that Dr. Reddy’s would stop

         competing for additional market share (and driving prices down) if Teva conceded all

         of its McKesson business (One Stop and Rite Aid) to Dr. Reddy’s. Indeed, Dr.

         Reddy’s confirmed to McKesson (that same day) that it “would be done after this” –

         meaning it would not compete for additional business because it had attained its so-

         called “fair share.” McKesson passed this information along to Teva that same day.

                3577. The next day, July 23, Teva decided to concede its entire McKesson

         business – both RiteAid and One Stop – to Dr. Reddy’s. In making this decision,

         Teva noted in its Delphi database, that the McKesson Paricalcitol business had been

         conceded to a “Strategic New Market Entrant.” After the fact, former customer

         McKesson informed Teva that Dr. Reddy’s had been “so aggressive because [Teva

         was] not giving up share.”

                3578. By early August, 2014, Dr. Reddy’s had attained 15-16% of the total

                                                   890

                                              890 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 902 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Paricalcitol market, which it decided – pursuant to its understanding with Teva – that

         it would “maintain for now.”

                  3579. No shortages or other market features can explain Defendants’ price

         increases for Paricalcitol during the Relevant Period.

                  3580. The elevated prices of Paricalcitol resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                  3581. The unlawful agreement between Defendants Teva and Zydus, regarding

         Paricalcitol, was part of all Defendants’ overarching conspiracy to restrain trade

         unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  DW. Phenytoin Sodium Capsules

                  3582. Generic Phenytoin Sodium is used to prevent and control seizures.

                  3583. During the Relevant Period, the market for generic Phenytoin Sodium

         capsules (“Phenytoin Sodium”) was mature and at all relevant times had multiple

         manufacturers. As a result, for years, the prices for Phenytoin Sodium capsules were

         relatively low and declining.

                  3584. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

                                                     891

                                                891 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 903 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         formulations of generic Phenytoin Sodium capsules, as follows, beginning at least as

         early as March, 2014:

               3585. During the Relevant Period, Defendants Mylan, Taro, Sun and Amneal

         dominated the market for Phenytoin Sodium capsules.

               3586. Mylan had a dominant share of the market going back to at least January,

         2008, but as a result of its higher prices, Mylan saw its market share erode as Sun,

         Taro, and Amneal gained share. But once shares began to equalize into Fair Shares,

         the manufacturers were ready to co-ordinate a price increase.

               3587. In 2014, Mylan, Taro, Amneal and Sun decided to re-align prices at a

         much higher level. Within the space of a few months, Mylan, Taro and Amneal

         announced price increases that brought their list (WAC) prices to identical levels. The

         increases ranged from a little less than 200% to more than 300%, but all ended up at

         the same price.

               3588. Sun did not change its list (WAC) price, but it did dramatically increase

         the prices it charged its customers.

               3589. Thereafter, Defendants were careful to adhere to the Fair Share

         agreement. For example, in July 2014, a large retail customer approached Mylan

         seeking a bid. Mylan declined, because it already had sufficient share. Having been

         turned down by Mylan, the customer turned to Taro. But Taro, too, abided by the

         Fair Share agreement and refused to bid on the business.




                                                    892

                                                892 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 904 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3590. The list (WAC) price chart below shows the sudden and sustained price

         increases by Mylan, Taro, Amneal and Sun for Phenytoin Sodium capsules.




               3591. Throughout this period, Mylan, Taro, Sun and Amneal met at trade

         conferences and communicated directly with each other in furtherance of their price-

         fixing agreement on Phenytoin Sodium and of their Fair Share agreement.

               3592. For example, on April 21, 2014, W.F., Sun Senior Manager of National

         Accounts, informed a colleague: “No price increase yet on Phenytoin but I have heard

         one might be coming.” Earlier that day, G.S., President of Sun, communicated by

         phone with Taro’s Chief Commercial Officer, M.P. The two communicated by

         phone again later that month, and in May, June, July, August and September, 2014.




                                                  893

                                             893 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 905 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         During this period, Sun’s Phenytoin Sodium pricing rose along with the other

         manufacturers, consistent with their price-fixing Fair Share agreement.

               3593. Taro announced its list (WAC) price increase on June 3, 2014. Taro’s

         Aprahamian then spoke by phone with M.A., Mylan National Account Director, on

         June 6 and 9, and July 2 and 10. Mylan then raised its list (WAC) prices on July 16.

               3594. Mylan’s Nesta was in touch with A.L., Amneal’s Director of Pricing, in

         June, August and September 2014. Amneal announced list price increases on

         September 1, 2014.

               3595. Defendants continued to abide by the Fair Share agreement well after

         the price increases became effective. For example, in July 2015, Taro chose not to bid

         on Phenytoin Sodium Capsules at a particular customer “due to Taro having enough

         market share.” Again in August, 2015, Taro declined a sales opportunity because “we

         have our share.”

               3596. No shortages or other market features can explain Defendants’ price

         increases for generic Phenytoin Sodium capsules during the Relevant Period.

               3597. The elevated prices of generic Phenytoin Sodium capsules resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.




                                                   894

                                               894 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 906 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3598. The unlawful agreement among Defendants Mylan, Taro, Sun and

         Amneal, regarding generic Phenytoin Sodium capsules, was part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

                DX. Budesonide DR
                3599. As alleged supra, generic Budesonide is an anti-inflammatory

         corticosteroid. While used to treat asthmatic symptoms when given through inhalers

         or similar devices, it is used to treat Crohn’s Disease and ulcerative colitis when taken

         in pill form. Budesonide DR is a delayed-release, capsule formulation of the drug.

                3600. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         Budesonide DR capsules (“Budesonide DR”), at least as follows:

                3601. During the Relevant Period, Defendants Par, Mylan, and Teva

         dominated the market for Budesonide DR – but, initially, only Par and Mylan did.

         Prior to April, 2014, Par and Mylan controlled the entire market for generic

         Budesonide DR – Par had 70% of the market and Mylan had the remaining 30%.

                3602. Shortly before Teva received approval to market Budesonide DR, Par

         decided to increase the price of the drug. On Tuesday, April l, 2014, a senior national

         account executive at Par, M.B., called Rekenthaler at Teva. The two executives spoke

         for approximately a half-hour.




                                                     895

                                                895 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 907 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3603. The next day, April 2 – the same day that Teva received FDA approval

         to market Budesonide DR – Par increased its price for Budesonide DR by over 15%.

               3604. That same day, Teva sales employees were told to find out which

         customers were buying their Budesonide DR from Par and which were buying their

         Budesonide DR from Mylan, so that Teva would know where to get its cartel “fair

         share” from: “it would be helpful to gather information regarding who is with mylan

         and who is with par...they are the two players in the mkt...as well as usage.”

               3605. At the same time Mylan was communicating with Teva, it was, of course,

         also communicating with the other cartel member in this market, Par. So, on

         Thursday, April 3, 2014 – the day after the Par price increase – a senior account

         executive at Par, K.O., spoke to a senior account manager at Mylan, M.A., for

         approximately a quarter-hour.

               3606. By the end of that week (on Friday, April 4), Rekenthaler told some

         members of Teva’s sales team that, although the company had received approval to

         market and manufacture Budesonide DR, Teva was not prepared to launch the

         product and he did not yet know when it would do so. Nonetheless, Rekenthaler

         spoke to both Jim Nesta, Vice President of Sales at Mylan, and M.B., a similarly high-

         level executive at Par,that same day.

               3607. Due to other issues, Teva was not able to launch until June, 2016, but

         when it did, it was in accordance with the so-called “fair share” principles of

         Defendants’ cartel.

                                                     896

                                                 896 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 908 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3608. Further, no shortages or other market features can explain Defendants’

         price increases for Budesonide DR during the Relevant Period.

                3609. The elevated prices of Budesonide DR resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay more than it

         would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                3610. The unlawful agreement among Defendants Par, Mylan, and Teva,

         regarding Budesonide DR, was part of all Defendants’ overarching conspiracy to

         restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                DY. Dicloxacillin Sodium

                3611. Generic Dicloxacillin Sodium capsules (“Dicloxacillin Sodium”) are used

         to treat a variety of bacterial infections.

                3612. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Dicloxacillin Sodium, as follows, beginning at least as early as

         April, 2014:

                3613. During the Relevant Period, Defendants Teva and Sandoz dominated

         the market for generic Dicloxacillin Sodium.




                                                       897

                                                 897 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 909 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3614. Teva increased prices on various drugs on April 4, 2014, including

         Dicloxacillin Sodium. As with Bumetanide, the increase on Dicloxacillin Sodium was

         co-ordinated via calls between Patel and and an Associate Pricing Director at Sandoz

         in March and April of 2014.

                3615. No shortages or other market features can explain Defendants’ price

         increases for generic Dicloxacillin Sodium during the Relevant Period.

                3616. The elevated prices of generic Dicloxacillin Sodium resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                3617. The unlawful agreement between Defendants Teva and Sandoz,

         regarding generic Dicloxacillin Sodium, was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                DZ. Fluvastatin Sodium Capsules

                3618. Generic Fluvastatin Sodium capsules (“Fluvastatin” or “Fluvastatin

         Sodium”) are used to reduce cholesterol.

                3619. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain or stabilize the prices of all formulations

         of Fluvastatin Sodium capsules as follows, beginning at least as early as April, 2014:

                                                     898

                                                898 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 910 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3620. During the Relevant Period, Defendants Teva and Mylan dominated the

         market for generic Fluvastatin Sodium.

               3621. Mylan increased its list (WAC) prices on a number of different drugs in

         April, 2014. A number of these drugs also were manufactured by Teva, including

         Fluvastatin Sodium.

               3622. Teva’s Rekenthaler spoke with Mylan’s Nesta on April 24, May 20, and

         twice on May 27, 2014.

               3623. Shortly after Mylan announced price increases, and consistent with

         Defendants’ cartel agreement, Teva confirmed internally that it intended to follow the

         increases for Fluvastatin Sodium and other drugs, which Teva then, in fact, did.

               3624. On August 28, 2014, Teva raised prices on a number of different drugs,

         including Fluvastatin Sodium. Leading up to the price increase, Rekenthaler (at Teva)

         spoke to Nesta (at Mylan) on August 4, 7, 11, 18, and 21.

               3625. As a result of the agreement and anticompetitive co-ordination between

         Teva and Mylan, prices for Fluvastatin Sodium were higher than they would have

         been in a competitive market.

               3626. No shortages or other market features can explain Defendants’ price

         increases for generic Fluvastatin Sodium capsules during the Relevant Period.

               3627. The elevated prices of generic Fluvastatin Sodium capsules resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to pay

         more than it would have paid in a free and fair market, and will continue indefinitely

                                                   899

                                              899 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 911 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                3628. The unlawful agreement between Defendants Teva and Mylan regarding

         generic Fluvastatin Sodium capsules was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                EA. Phenytoin Sodium ER Capsules

                3629. Generic Phenytoin Sodium extended-release capsules (“Phenytoin

         Sodium”) are an antiepileptic drug used to prevent and treat seizures.

                3630. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Phenytoin Sodium ER Capsules, as follows:

                3631. Throughout the spring and summer of 2014, there were four suppliers in

         the Phenytoin Sodium market: Mylan, Amneal, Taro, and Taro’s parent, Sun.

                3632. In early April, 2014, Taro began putting together its list of products for

         the upcoming June 2014 Increases. On April 3, 2014, Aprahamian exchanged an e-

         mail with A.S., a pricing executive at Taro, concerning Phenytoin Sodium pricing and,

         by April 7, Taro had added the product to its price increase list.

                3633. Three days later, on April 10, Aprahamian and M.A., a Mylan sales

         executive, exchanged two calls lasting two minutes and ten minutes. Notably, these




                                                     900

                                                900 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 912 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         two executives did not speak again by phone until June 4, the day after Taro increased

         its pricing on Phenytoin Sodium

               3634. On April 16, 2014, Walgreens – an Amneal customer – e-mailed Taro,

         asking for a bid on Phenytoin Sodium. After an internal discussion regarding market

         shares, Aprahamian responded on April 20. Similarly, on April 24, Walgreens also e-

         mailed Mylan, another competitor in the market, asking for a bid on the product –

         which, as detailed below, Mylan refused to bid on, even though it had supply capacity

         to do so.

               3635. Between April 26 and 29, NACDS held its annual meeting in Scottsdale,

         Arizona. Key executive representatives from Taro, Mylan, Amneal, and Sun all

         attended the conference. The attendees included Aprahamian and Perfetto at Taro,

         Jim Nesta, a senior pricing and sales executive at Mylan, S.R., a pricing executive at

         Amneal, and G.S., a senior executive at Sun.

               3636. While attending the NACDS annual meeting, the competitors had

         numerous opportunities at various programming and social events to discuss

         Phenytoin Sodium, along with other products on which they competed. Indeed,

         between April 27 and April 29, Nesta at Mylan and S.R. at Amneal exchanged at least

         22 phone calls and text messages.

               3637. One month later, on May 29, 2014, the Pricing and Contracts (“P&C”)

         team at Mylan generated a Daily Report listing the Mylan opportunity at Walgreens on

         Phenytoin Sodium. In the report, Mylan noted that it could supply this, starting in

                                                    901

                                               901 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 913 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         July. Notably, at that time, no generic manufacturer of Phenytoin Sodium had

         increased pricing yet, including Amneal.

               3638. In the days leading up to the generation of the P&C Report, Nesta and

         M.A., a sales executive at Mylan, both communicated multiple times with S.R. at

         Amneal. These communications are detailed in the chart below:




               3639. Ultimately, Mylan declined to bid on the Walgreens business, refusing to

         take the business away from its co-conspirator, Amneal.

               3640. As detailed above, on June 2, Taro notified its customers that it would

         be increasing its prices on the June 2014 Increase products, including Phenytoin

         Sodium. That same day, S.R. of Amneal called both M.A. and Nesta several times.

         Over the next several days, all three competitors would exchange a number of calls,

         detailed in the chart below:




                                                    902

                                              902 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 914 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3641. On July 2, 2014, S.K., a sales executive at Sun, sent an internal e-mail

         advising G.S., a senior executive at Sun, and others, that Amneal had raised pricing on

         Phenytoin Sodium. However, Amneal would not publish its increased WAC pricing

         until several months later – on September 1, 2014.

               3642. In the days leading up to July 2, Taro, Mylan, and Amneal continued to

         communicate. These calls are detailed in the chart below:




                                                   903

                                              903 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 915 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3643. On July 10, Wal-Mart e-mailed Mylan, requesting a bid on Phenytoin

         Sodium because its incumbent supplier had increased its pricing. That same day, M.A.

         at Mylan called Aprahamian. The call lasted seven minutes. First thing the next

         morning, on Friday, July 11, 2014, Aprahamian called S.R. at Amneal. S.R. returned

         the call a few minutes later and the two spoke for three minutes. Later that day, C.W.,

         a pricing executive at Mylan, sent an internal e-mail regarding the Wal-Mart request.

               3644. The next Monday, July 14, Sun followed its competitors and increased

         pricing on Phenytoin Sodium. Later that week, Mylan followed suit, on July 16,

         increasing its WAC pricing by 210% to match its co-conspirators’ prices.

               3645. As a result, on July 31, 2014, Wal-Mart was still looking for a supplier for

         Phenytoin Sodium, so Wal-Mart reached out to Taro asking for a bid. E.G., a Taro

         sales executive, forwarded the request along internally. Although it was confirmed that

         Taro could, in fact, supply the customer, Taro declined to bid, falsely telling Wal-Mart

         that it could not supply them.



                                                   904

                                               904 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 916 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3646. One month later, on September 1, 2014, Amneal followed and matched

         its co-conspirators’ WAC pricing.

                3647. No shortages or other market features can explain Defendants’ price

         increases for generic Phenytoin Sodium ER Capsules during the Relevant Period.

                3648. The elevated prices of generic Phenytoin Sodium ER Capsules resulted

         from Defendants’ anticompetitive conduct, injured Plaintiff and caused Plaintiff to

         pay more than it would have paid in a free and fair market, and will continue

         indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                3649. The unlawful agreement among Defendants Amneal, Mylan, and Taro,

         regarding generic Phenytoin Sodium ER Capsules, was part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

                EB. Topiramate Sprinkle Capsules

                3650. Generic Topiramate sprinkle capsules (“Topiramate”) are used to treat

         seizures in adults or children with epilepsy, and also to help control the type of pain

         caused by damaged nerves.

                3651. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Topiramate sprinkle capsules as follows, beginning at least as

         early as April, 2014:

                                                     905

                                                905 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 917 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3652. During the Relevant Period, Defendants Teva, Actavis, and Zydus

         dominated the market for generic Topiramate.

               3653. In April, 2014, Zydus raised its price for Topiramate sprinkle capsules.

         At the time of the Zydus price increase, Patel at Teva was in frequent communication

         with Green at Zydus.

               3654. Zydus’s Green co-ordinated with both Patel and Rekenthaler at Teva,

         including conversations on June 2, 11, and 13, 2014. In addition, on June 11,

         Rekenthaler spoke twice with Falkin of Actavis, the only other company in the market

         for Topiramate.

               3655. On June 13—the same day the Zydus price increase on Warfarin became

         effective—Patel added Topiramate sprinkle capsules to Teva’s price increase list, with

         the notation, “Follow/Urgent – Zydus.”

               3656. Teva followed the Zydus price increase for Topiramate sprinkle capsules

         on August 28, 2014. Patel spoke with Green at Zydus and Rogerson at Actavis on

         August 27; Rekenthaler spoke with Green on August 19 and 20; and Rekenthaler

         spoke with Falkin on August 18, 24, 26, and 28. The day before the increases became

         effective, Patel spent most of the morning discussing price increases with her contacts

         at Actavis and Zydus, among other companies.

               3657. No shortages or other market features can explain Defendants’ price

         increases for generic Topiramate sprinkle capsules during the Relevant Period.




                                                   906

                                              906 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 918 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3658. The elevated prices of generic Topiramate sprinkle capsules resulted

         from Defendants’ anticompetitive conduct, injured Plaintiff and caused it to pay more

         than they would have paid in a free and fair market, and will continue indefinitely at

         these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                3659. The unlawful agreement among Teva, Actavis, and Zydus, regarding

         generic Topiramate sprinkle capsules, was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                EC. Fluocinonide
                3660. Generic Fluocinonide (“Fluocinonide”) is a topical corticosteroid used

         for the treatment of a variety of skin conditions, including eczema, dermatitis,

         psoriasis, and vitiligo. It is one of the most widely prescribed dermatologic drugs in

         the United States and is sold in multiple formulations, including 0.05% cream, 0.05%

         emollient-based cream, 0.05% gel, and 0.05% ointment. Some of the more Teva-

         focused aspects of Defendants’ cartel’s scheming involving these formulations of

         Fluocinonide have already been described, supra. In addition, Fluocinonide was also

         sold in a solution formulation, which, for clarity, was also discussed separately, supra.

                3661. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the price of

         generic Fluocinonide as follows:


                                                    907

                                                907 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 919 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3662. During the Relevant Period, the market for the Ointment formulation of

         Fluocinonide was dominated by Teva, Taro, and Sandoz.

               3663. In early 2013, the generic Fluocinonide Ointment (“Fluocinonide

         Ointment”) market was essentially evenly split between Teva (50% share) and Taro

         with 42% share.

               3664. On February 12, 2013, Taro increased pricing on several products,

         including Fluocinonide Ointment. The increase included a 15% increase to WAC.

               3665. The next week, on the morning of February 21, SW-3 at Sandoz called

         H.M. at Taro and they spoke for nine minutes. Immediately after hanging up with

         H.M., SW-3 called his supervisor, Kellum, and they spoke for four minutes.

               3666. Later that same morning, M.A., a Sandoz marketing executive, sent an

         internal e-mail to Kellum and other Sandoz executives, to advise that Taro had

         increased pricing on several products for which Sandoz was re-entering the market,

         including Fluocinonide Ointment.

               3667. One week later, on February 28, McKesson e-mailed Taro stating that it

         had received an unsolicited bid on Fluocinonide Ointment and asked whether Taro

         wanted to bid to retain the business. Later that day, SW-3 called H.M. again and the

         two competitors spoke for approximately 10 minutes.

               3668. First thing the next morning, on March 1, SW-3 called one of his bosses

         at Sandoz (Kellum) and they spoke for five minutes. The next day (on Saturday,

         March 2) SW-3 and H.M. exchanged three text messages. That same day, E.G., a

                                                  908

                                              908 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                            INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 920 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Taro sales executive, forwarded the customer request along internally and attached a

         spreadsheet indicating that McKesson was Taro’s largest customer.

                3669. That Monday, March 4, 2013, M.L., a Taro pricing executive, forwarded

         the McKesson request to Perfetto and other Taro executives suggesting that Taro

         reduce its pricing by 20% and retract the price increase to retain the business.

         Perfetto responded that he was okay with this approach, but posed a question about

         it. The next day, March 5, M.L. confirmed that Taro supplied all three wholesalers,

         and J.J., a senior Taro sales executive, confirmed that Taro was primary on all three.

                3670. Taro would have preferred that Sandoz took ABC or Cardinal instead of

         McKession – so Perfetto reached out to his (now-almost-former)51 colleague at

         Actavis, Ara Aprahamian, to pass the message on to SW-3 at Sandoz about

         Fluocinonide Ointment. The two exchanged calls, and Aprahamian reported back to

         Perfetto what they discussed. At least some of these calls are detailed below:




                3671. At the same time, SW-3 was reporting back to SW-1, a Sandoz senior

         pricing executive, what he had discussed with Aprahamian. Just after that discussion,


         51
          Aprahamian was in the process of leaving Actavis at this point, but would not formally begin
         working at Taro until two weeks later – on March 18, 2013.


                                                        909

                                                   909 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 921 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         SW-1 e-mailed Kellum and F.R., a Sandoz pricing executive, regarding Fluocinonide

         Ointment, stating that he had. Less than an hour later, Kellum called SW-3 and they

         spoke for approximately 23 minutes. Later that day, SW-3 called Aprahamian.

               3672. Sandoz decided to target ABC instead of Taro’s preferred customer,

         McKesson, so SW-1 then asked SW-3 to get price points for ABC. Following this

         directive, SW-3 exchanged several calls with Aprahamian, who, in turn, relayed the

         request to Perfetto, who provided the Taro’s ABC price points to Aprahamian, who

         then finally relayed that information back to SW-3, as detailed in the calls below:




               3673. After speaking with Aprahamian for the third time on March 11, 2013,

         SW-3 called SW-1 and left him a voicemail, and, in accordance with the agreement

         between the cartel members, Sandoz bid on Fluocinonide Ointment at ABC and Taro

         promptly conceded the business.

               3674. A few months later, in July of 2013, Teva co-ordinated with Taro and

         Sandoz to raise the WAC price of all four formulations of Fluocinonide (cream,

         emollient-based cream, gel, and ointment) by between 10-17%, based in part on




                                                    910

                                               910 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 922 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         discussions between Patel and Taro’s Aprahamian and Taro’s agreement to join

         Teva’s pricing.

               3675. As of May of 2014, only Defendants Teva, Taro, and Sandoz were

         making any of the four Fluocinonide formulations identified above; Taro had the

         dominant market share in several of these formulations.

               3676. On May 14, 2014, Patel and Aprahamian were texting and had a short

         telephone call, in which Aprahamian told Patel that Taro wanted to increase prices on

         its Fluocinonide formulations – communications for which there was no reason other

         than the co-ordination sometimes required by Defendants’ overarching conspiracy.

               3677. Shortly thereafter, Patel ordered another Teva employee to create a

         spreadsheet for price increases of products, including the four Fluocinonide

         formulations. Two weeks later, knowing that Taro’s price increases were soon to be

         implemented – but before they had been revealed to customers or others outside

         Taro – Patel received the spreadsheet, including reference to Taro’s upcoming price

         increase for the Fluocinonide formulations.

               3678. A few weeks later, on Monday, June 2, 2014, Taro notified its customers

         that as of the next day, Tuesday, June 3, 2014, Taro was implementing a dramatic

         WAC price increase, as follows: the price of the cream at least tripled, and in some

         cases, increased more than seven-fold; the emollient-based cream at least doubled, and

         in some cases, more than tripled; the gel at least doubled, and in some cases, more




                                                   911

                                              911 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 923 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         than tripled; and the price of the ointment at least doubled, and in some cases, went

         up almost five-fold – all literally overnight.

                3679. Patel knew of these (and other) Taro increases well in advance, and was

         prepared so that Teva would be able to quickly follow the price increases. Indeed, it

         was Teva’s turn to go next, and Patel was already preparing the next round of price

         increases, to be implemented by Teva in August.

                3680. The day the Taro increases on Fluocinonide became effective, on June 3,

         2014, CVS reached out to T.C., a senior sales executive at Teva, indicating that it

         wanted bids on Fluocinonide 0.05% Cream and Fluocinonide 0.05% Emollient

         Cream, offering to move a significant amount of business from Taro to Teva, but did

         not give a reason for providing that opportunity to Teva. However, Patel knew the

         reason for the offer: because of Taro’s (not-publicly known) price increase. K.G. at

         Teva noted that this was a good opportunity to take some share from Taro – the

         market share leader on several of the Fluocinonide formulations – but because of

         Defendants’ overarching anticompetitive agreement, including the previous

         communication between Patel and Aprahamian, Teva did not give CVS a bid lower

         than Taro’s newly-increased price.

                3681. Similarly, the next day, June 4, Teva received a bid request from another

         large customer, Walmart. Shortly after that e-mail was forwarded to her, Patel

         responded by making it clear that Teva would play nice in the sandbox with Taro. As

         a result, Teva did not submit a bid on the Walmart business at all.

                                                     912

                                                 912 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 924 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3682. The following week, on June 13, 2014, Patel sent an internal e-mail to

         her group (which included her boss, K.G.) a list of drugs to increase prices on,

         including Teva’s Fluocinonide formulations, and gave them instructions which meant

         they were not to compete with Defendants Zydus or Taro for Fluocinonide accounts,

         even if/when approached by those companies’ customers.

               3683. As Teva was planning to implement its price increase to follow Taro, on

         both June 17 and Thursday, June 19, 2014, Patel spoke to Aprahamian for

         approximately a quarter-hour. In addition, she spoke with Kevin Green (now at

         Zydus) for a similar length of time.

               3684. These successful calls understate the telephone-tag efforts that Patel,

         Aprahamian, and Green made to communicate with each other: there were actually at

         least 10 calls between them, beginning with calls from Patel to Aprahamian at 8:38 am

         and from Patel to Green, three minutes later, at 8:41 am – but those calls were very

         short, of only a few seconds duration, suggesting that neither Aprahamian nor Green

         were available to answer.

               3685. That afternoon, at 1:56 pm and 2:08 pm, Aprahamian and Green each

         called back to Patel – but again, for no more than a few seconds’ duration. Then, in

         less than a minute – because both calls were for the same purpose, but with different

         competitors – Patel called both Aprahamian and Green back, one after the other, at

         2:24 and 2:25 pm, and again, only for a few seconds. Then Aprahamian called Patel

         unsuccessfully at 3:40 pm, and finally, at 4:01 pm, they connected, and spoke for

                                                    913

                                                913 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 925 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         approximately a quarter of an hour. Clearly, this call was important to them. Shortly

         thereafter, at 4:23 pm, Patel called Green again, also for only a few seconds, and

         finally, at 5:24 pm, Patel and Green connected, and spoke for approximately a quarter

         of an hour.

               3686. Their efforts to speak were not in vain: on the Monday following this

         flurry of calls, June 23, Patel sent a spreadsheet with Taro pricing information in it to

         a Teva colleague. The spreadsheet included prices for the different Fluocinonide

         formulations for different types of customers, such as GPO’s, wholesalers, retailers,

         etc. These contract prices came from Aprahamian and were not publicly available.

               3687. Taro was also co-ordinating with its co-conspirator Sandoz, the only

         other Fluocinonide maker. Sandoz made both the gel and ointment formulations, but

         actively marketed only the gel because it was leaving the ointment market.

         Aprahamian (at Taro) spoke with SW-3 at Sandoz at least once on each of June 17-20,

         including three calls (further including a ten-minute call) on June 20, meaning that on

         both June 17 and 19, Aprahamian spoke with both Patel and SW-3.

               3688. As he had done with Patel, during one of the calls with SW-3 on June 20

         (likely the 10-minute call), Aprahamian gave his company’s non-public pricing

         information to a nominal “competitor” and co-conspirator, which SW-3 wrote down

         for the purpose of having Sandoz follow them, which Sandoz in fact did: three

         months later, on October 10, 2014, Sandoz raised the WAC price on its Fluocinonide

         gel product almost five-fold.

                                                    914

                                               914 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 926 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                  3689. No shortages or other market features can explain Defendants’ price

         increases for Fluocinonide during the Relevant Period.

                  3690. The elevated prices of Fluocinonide resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused it to pay more than they would

         have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                  3691. The unlawful agreement among Teva, Taro, and Sandoz regarding

         Fluocinonide was part of all Defendants’ overarching conspiracy to unreasonably

         restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  ED. Desogestrel and Ethinyl Estradiol

                  3692. Generic tablets containing a combination of Desogestrel and Ethinyl

         Estradiol (“Desogestrel and Ethinyl Estradiol tablets”) are used as an oral

         contraceptive and sold by Teva under the name “Kariva.”

                  3693. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Desogestrel and Ethinyl Estradiol tablets as follows,

         beginning at least as early as May 2014:

                  3694. During the Relevant Period, Defendants Teva, Actavis and Glenmark

         dominated the market for Desogestrel and Ethinyl Estradiol tablets.

                                                     915

                                                915 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 927 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3695. From at least May, 2014, forward, Teva, Actavis and Glenmark

         monitored their Fair Share agreement on Desogestrel and Ethinyl Estradiol tablets to

         ensure that market shares remained relatively equal. They frequently communicated

         by phone to facilitate this process.

                3696. For example, during the morning of May 19, 2014, Patel learned that

         Glenmark had bid a low price for its own version of Kariva (known as Viorele) at a

         large retail pharmacy purchaser. This triggered a flurry of communications between

         Patel and at least three different Glenmark representatives, including Jim Brown (VP

         of Sales), Jim Grauso (Executive VP of Commercial Operations), and another sales

         and marketing executive.

                3697. Patel also spoke with Rogerson at Actavis that same day (May 19). In

         fact, Patel was regularly in contact with Rogerson throughout May. They spoke on at

         least May 8, 9, 12, 19 and 22.

                3698. After communicating with Glenmark and Actavis, Patel decided that

         Teva would not compete on price. Instead, it would bid high, thereby ensuring that

         the large retail pharmacy business would go to Glenmark.

                3699. No shortages or other market features can explain Defendants’ price

         increases for Desogestrel and Ethinyl Estradiol tablets during the Relevant Period.

                3700. The elevated prices of generic Desogestrel and Ethinyl Estradiol tablets

         resulted from Defendants’ anticompetitive conduct, injured Plaintiff and caused it to

         pay more than they would have paid in a free and fair market, and will continue

                                                    916

                                                916 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 928 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               3701. The unlawful agreement among Defendants Teva, Actavis and

         Glenmark, regarding generic Desogestrel and Ethinyl Estradiol tablets, was part of all

         Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

               EE. Warfarin, Carbamazepine, and Clotrimazole
               3702. Generic Warfarin (“Warfarin”) is an anticoagulant for blood. The active

         molecule was discovered in the 1940’s. It was approved by the FDA in 1954 and has

         been commercially available in the United States ever since. It was prescribed for

         then-President Eisenhower in 1955. It is commonly used to help prevent strokes and

         other cardiac events and to treat blood clots, such as deep vein thrombosis.

               3703. The market for generic warfarin is mature. Warfarin has been

         commercially available in the United States in a generic form for decades.

               3704. Generic Carbamazepine (“Carbamazepine”) is an anticonvulsant

         medication used primarily in the treatment of epilepsy and neuropathic pain, and is

         used in schizophrenia along with other medications and as a second-line agent in

         bipolar disorder. It was first approved by the FDA in 1968.

               3705. The market for generic Carbamazepine is mature. Carbamazepine has

         been commercially available in the United States in a generic form for decades. As a

         result, the price of Carbamazepine tablets had been low and stable for years. For


                                                   917

                                               917 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 929 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         example, throughout 2012, the WAC price for Carbamazepine ER tablets (sold by

         Sandoz and Taro) was just under 80 cents per 200 mg tablet.

               3706. Generic Clotrimazole (“Clotrimazole”) is an antifungal medication. It is

         used to treat vaginal yeast infections, oral thrush, and certain types of ringworm,

         including those that cause athlete’s foot and jock itch.

               3707. The market for generic clotrimazole is mature. Clotrimazole has been

         commercially available in the United States in a generic form for decades.

               3708. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

         generic Warfarin, Carbamazepine, and Clotrimazole, as follows:

               3709. As of May, 2014, there were three suppliers in the market for Warfarin:

         Teva, Taro and Zydus.

               3710. During the Relevant Period, Taro, Teva, and Sandoz dominated the

         market for Carbemazepine, as follows: Taro and Sandoz dominated sales of

         Carbamazepine ER tablets; Taro, Teva, and Sandoz dominated sales of regular

         Carbamazepine tablets; and Taro and Teva dominated sales of chewable

         Carbamazepine tablets.

               3711. In the spring of 2013, Taro, which marketed and sold all three types of

         Carbamazepine tablets—ER, regular and chewable—led co-ordinated price increases

         on each of those products. First, it attacked the ER market, which it shared with

         Sandoz, as follows:

                                                    918

                                               918 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 930 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3712. On May 16, 2013, a senior sales executive at Taro (who will be referred

         to in this Complaint as TW-1/CW-1) and SW-4 (the previously-described Sandoz

         senior sales executive) had a telephone call, and spoke again the following day.

                3713. On these calls, TW-1 and SW-4 discussed increasing the price of

         Carbamazepine in accordance with the cartel’s overarching agreement.

                3714. Following these calls between TW-1 and SW-4, within the next two

         weeks, Taro and Sandoz both increased their prices. They announced increased

         identical list (WAC) prices, increased by almost 50%, to $1.10 – and, per Defendants’

         overall conspiracy, Taro and Sandoz retained relatively stable market shares.

                3715. In the spring and early summer of 2014, Taro imposed a second price

         increase on Carbamazepine ER tablets, which Sandoz, again, quickly followed.

                3716. Next, during the same period, Taro also led price increases on the other

         two Carbamazepine products that it sold, regular tablets and chewable tablets.

                3717. On May 14, 2014, Patel and Aprahamian exchanged eight text messages

         and had one phone conversation lasting just under five minutes. Thereafter, Patel

         directed a colleague at Teva, T.S., to create a list of future price increase candidates,

         based on a set of instructions and data she provided.

                3718. On May 28, 2014, T.S. then sent Patel the requested list of “2014 Future

         Price Increase Candidate Analysis.” The list included several drugs sold by Taro,

         including Carbamazepine, Clotrimazole, and the four formulations of Fluocinonide

         just discussed, all with “Follow/Urgent” listed as the reason for the increase, even

                                                     919

                                                919 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 931 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         though Taro had not yet increased its price on those drugs or notified its

         customers that it would be doing so.

               3719. A few days later, on June 3, 2014, Taro increased prices on, inter alia,

         Warfarin, Carbamazepine, Clotrimazole, and Fluocinonide – and Patel and

         Aprahamian exchanged five text messages. After exchanging those text messages,

         Patel confirmed to her boss K.G., and another Teva colleague, that Taro had raised its

         pricing on these drugs. Patel added: “I'll be looking at shares and intel tomorrow and

         will provide commentary.” She also noted that “Taro is a high-quality competitor.

         It’s just a matter of who the others are.)”

               3720. By “high-quality competitor,” Patel meant – and K.G. understood – that

         Taro was a reliable member of the cartel, who, like Teva, would not cheat on

         Defendants’ overarching conspiracy by trying to cadge a little extra market share.

               3721. June 3 was a busy day for Defendants. In addition to declining the

         substantial CVS fluocinide business, described supra, Teva still had to co-ordinate its

         response with other cartel members. Thus, at 5:08 pm that evening, Patel called

         Aprahamian and the two spoke for nearly seven minutes. The next morning, Patel

         and Aprahamian exchanged text messages. Then, at 9:56am, the two spoke again for

         a little less than a half hour. Shortly after hanging up the phone with Aprahamian,

         Patel sent an e-mail to K.G., making it clear that she had obtained additional “intel”

         regarding the Taro price increases – and that she did not want to put them into

         writing: “I have additional intel (I can discuss with you) that will be useful.”

                                                       920

                                                920 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 932 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                  3722. In addition, Patel e-mailed that “We should probably discuss how we

         want to handle all Taro increase items. Taro is a high quality competitor – I think we

         need to be responsible where we have adequate market share.” By the coded phrase

         “high quality competitor,” Patel again meant – and K.G. understood – that Taro was

         a reliable member of the cartel who would not compete against Teva on price. By the

         coded phrase, “we need to be responsible where we have adequate market share,”

         Patel meant – and K.G. understood – that, per Defendants’ cartel’s usually-unwritten

         (but strictly enforced) rules, Teva should not bid below the prices offered by its

         nominal competitors (and fellow cartel-members) and should actively decline

         additional busines opportunities once it had achieved the cartel’s “fair” per-member

         share.

                  3723. The following week, on June 11, Aprahamian (Taro), Patel (Teva)

         Rekenthaler (Teva), and Green (Zydus) again played telephone tag: under the cover

         of darkness, at 4:30 am, Green called Rekenthaler and they spoke for eight minutes;

         then, that afternoon, Patel called Green, and a few minutes later, Green returned the

         call, and they spoke for a quarter of an hour. The following day, June 12, Patel called

         Aprahamian just before 8:00 am and they spoke for just under ten minutes.

                  3724. The very next day, June 13, 2014, Green (at Zydus) called Patel (at

         Teva), just after 8:15 am, and they spoke until nearly 8:30 am – and Zydus raised its

         price on Warfarin tablets.




                                                    921

                                                921 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 933 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3725. Later that same day, a customer gave Teva an offer for a one-time buy

         on Warfarin; Patel responded, “We will review, but note that we intend to follow [the]

         Taro and Zydus increase price.” Later that same day, Patel sent an internal e-mail

         alerting her group, including her boss, K.G., about a list of drugs on which Teva

         planned to raise prices. A number of them – including Carbamazepine, Clotrimazole

         Topical Solution, Warfarin Tablets, and Fluocinonide Cream, Emollient Cream, Gel

         and Ointment – included the notation “Follow/Urgent – Taro” as the reason for the

         increase.

                3726. For that list of drugs, Patel directed that “we should not provide any

         decreases on these products.” This meant Teva would not seek to compete for

         market share against Taro or Zydus when approached by customers due to those

         cartel members’ price increases.

                3727. On August 28, 2014, Teva followed the Taro price increases on

         Carbamazepine Chewable Tablets, Carbamazepine Tablets, Clotrimazole Topical

         Solution, and Warfarin Sodium Tablets. As discussed more fully supra, Teva co-

         ordinated those increases with Taro and Zydus through direct communications with

         those competitors in the days leading up to the increase.

                3728. Between May and July of 2014, Taro’s Aprahamian texted or spoke with

         Nisha Patel of Teva multiple times. Shortly after the initial part of that series of calls,

         in June, 2014, as with its ER tablets, Taro announced price increases on its other two

         Carbamazepine tablet formulations. Over the following three months, Apotex, Teva

                                                     922

                                                922 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 934 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         and Torrent announced increased list prices that were identical to Taro’s new prices,

         so that by mid-2015, the WAC price for a 200 mg tablet of the ER formulation had

         soared to almost $1.70 – more than doubling from May, 2013.

                3729. This price that prevailed through at least mid-2019, the last period for

         which sales figures were readily available. The NSP prices for this product followed a

         similar trajectory.

                3730. Similarly, the regular and chewable formulations more than doubled, and

         in some cases increased ten-fold.

                3731. For example, as a result of Defendants’ anticompetitive agreements, the

         WAC price of 200 mg Carbamazapine tablets had soared to over $1.30 per tablet – an

         exorbitant increase in price that, except for Torrent, continues through at least July,

         2019, the last period for which prices were readily available.

                3732. No shortages or other market features can explain Defendants’ price

         increases for Warfarin, Carbamazepine, or Clotrimazole during the Relevant Period.

                3733. The elevated prices of Warfarin, Carbamazepine, and Clotrimazole

         resulted from Defendants’ anticompetitive conduct, injured Plaintiff and caused it to

         pay more than they would have paid in a free and fair market, and will continue at

         these elevated levels indefinitely unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                3734. The unlawful agreements among Teva, Taro, Sandoz, Torrent, and

         Zydus regarding Warfarin, Carbamazepine, and/or Clotrimazole were part of all

                                                    923

                                               923 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 935 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Defendants’ overarching conspiracy to unreasonably restrain trade and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

                EF. Allopurinol
                3735. Generic Allopurinol (“Allopurinol”) is used to prevent gout and kidney

         stones. It was first synthesized in 1956 and has been commercially available in the

         United States since the 1960’s.

                3736. The market for generic allopurinol is mature. Allopurinol has been

         commercially available in the United States in a generic form for decades. As a result,

         for years, prices for Allopurinol were relatively low and stable. Par, Actavis, Dr.

         Reddy’s and Mylan all offered prices for Allopurinol tablets for pennies each.

         Reflecting the compound’s straightforward chemistry and the mature generic market –

         the list (aka WAC or “sticker”) price – from which discounts were typically

         offered – for, e.g., a 100 mg table of allopurinol was, for years, including from 2011

         through 2013, approximately five to six cents.

                3737. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         Allopurinol, as follows:

                3738. During the Relevant Period, Defendants Actavis, Dr. Reddy’s, Mylan

         and Par dominated the market for generic Allopurinol, which was and is sold in 100

         mg and 300 mg tablets.




                                                     924

                                                924 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 936 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3739. In 2012, because of the lack of significant profitability in this pricing

         structure, Dr. Reddy’s exited the market, without price disruption.

                3740. However, in the spring of 2014, all of that changed. Par and Actavis

         used brief supply disruptions as a reason to impose enormous price increases, which

         they did almost simultaneously. Actavis and Par quintupled their list prices – pricing

         which remained in effect at least as recently as July of 2019, the last period for which

         figures were readily available.

                3741. Approximately six months after Actavis and Par announced their price

         increases, Mylan joined them, announcing list prices identical to those of Actavis.

                3742. These price spikes attracted Dr. Reddy’s attention, and it began to assess

         whether it should re-enter the Allopurinol market – but just to get its “fair share,” not

         to engage in unseemly price competition, which would draw the wrath of its fellow

         cartel members.

                3743. Thus, in August, 2014, Dr. Reddy’s assessed possible re-entry into the

         Allopurinol market. Since it would be the fourth manufacturer in the market, the

         Head of National Accounts at Dr. Reddy’s recognized – in line with the Fair Share

         agreement – that cartel rules would cap Dr. Reddy’s market share at 25%, or ¼ of the

         market, an even division among the four manufacturers.

                3744. Dr. Reddy’s decided to re-enter the Allopurinol market. As it ramped up

         for re-entry in January, 2015, Dr. Reddy’s conscientiously followed the cartel’s Fair

         Share terms. For example, even though it was now a new entrant without any

                                                    925

                                                925 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 937 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         incumbent business, rather than offer better prices to win market share, Dr. Reddy’s

         announced list prices identical to those of Actavis.

               3745. Further, as Dr. Reddy’s internally discussed an Allopurinol opportunity

         at a large customer, the Vice President and Head of Prescription Drugs reminded his

         team to be careful not to disrupt pricing.

               3746. Dr. Reddy’s was similarly scrupulous in abiding by the cartel’s Fair Share

         agreement when, two months later, the opportunity arose to take some Allopurinol

         market share from Mylan. The Dr. Reddy’s plant operations team said it could supply

         the additional volume. The Director of Prescription Marketing for North America

         Generics noted that he was hesitant to take much business from Mylan.

               3747. Dr. Reddy’s Director of National Accounts then left him a voicemail to

         the effect that it was a bad idea to upset their relationship with Mylan. Having heard

         this message, the Director of Prescription Marketing instructed his team not to pursue

         the Mylan customers, after all.

               3748. Further, no product shortages or other market features can explain

         Defendants’ elevated pricing of Allopurinol during the Relevant Period.

               3749. The pricing conduct here, as with all Drugs at Issue discussed in this

         Complaint, is inconsistent with competitive behavior. In a competitive market, as

         multiple sellers enter the market, prices decline, but that is not what happened here.

         Instead, because of the overarching anticompetitive agreement among Defendants,

         Allopurinol prices increased despite multiple sellers being in, and Dr. Reddy’s re-

                                                      926

                                               926 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 938 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         entering, the market. Pricing will continue indefinitely at these elevated levels unless

         Defendants’ conduct in furtherance of their conspiracies is enjoined by this Court.

                3750. The elevated prices of Allopurinol resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused it to pay more than they would

         have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                3751. The unlawful agreement between Actavis, Dr. Reddy’s, Mylan and Par

         regarding Allopurinol was part of all Defendants’ overarching conspiracy to

         unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                EG. Eplerenone Tablets

                3752. Generic Eplerenone tablets (“Eplerenone”) are used alone or in

         combination with other medicines to treat high blood pressure by blocking a chemical

         (aldosterone) in the body, which in turn lowers the amount of sodium and water the

         body retains.

                3753. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Eplerenone, as follows:

                3754. As of spring 2014, Sandoz and Greenstone were the only generic

         manufacturers of Eplerenone Tablets.

                                                     927

                                                927 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 939 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3755. As discussed above, while Greenstone was co-ordinating with Sandoz in

         April, 2014, to follow Sandoz’s price increases on various formulations of

         Clindamycin, it was also co-ordinating to lead a price increase on Eplerenone Tablets.

               3756. Originally, Greenstone planned its Eplerenone price increase to become

         effective on May 1, 2014, but in mid-April, that increase was delayed. Shortly after

         the decision was made to delay the Eplerenone price increase, on April 22, 2014,

         Nailor of Greenstone called Kellum and left a message. They traded voicemails until

         they were able to speak the next day for approximately a quarter-hour.

               3757. Greenstone planned its increases of Clindamycin and Eplerenone

         together, as it was co-ordinating with Sandoz. Both increases ultimately became

         effective on June 2, 2014. Shortly before the increases became effective, on May 29,

         Nailor (Greenstone) called Kellum ( Sandoz), leaving him a short voice-mail.

               3758. Sandoz’s intent was always to follow Greenstone’s Eplerenone price

         increase, rather than compete for market share. Sandoz began preparing to follow

         Greenstone’s Eplerenone price increase at least as early as July, 2014. However,

         because of price protection terms with several of Sandoz’s customers, the company

         decided to delay the roll-out of its Eplerenone price increase (and several others) until

         Sandoz could limit any contractual penalties that resulted from the increase.

               3759. Ultimately, Sandoz followed Greenstone’s price increase on Eplerenone

         on October 10, 2014. Sandoz increased its pricing by as much as 270% to certain

         customers. During the time period after Greenstone’s price increase and before

                                                    928

                                               928 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 940 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Sandoz could follow, the two co-conspirators continued to co-ordinate by phone,

         including a number of calls between Kellum (Sandoz) and Hatosy (Greenstone) in

         August, 2014. Shortly after the Sandoz price increase became effective, on October

         15, 2014, Kellum and Nailor also communicated briefly.

               3760. No shortages or other market features can explain Defendants’ price

         increases for generic Eplerenone during the Relevant Period.

               3761. The elevated prices of generic Eplerenone resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused it to pay more than they would

         have paid in a free and fair market, and will continue indefinitely at these elevated

         levels unless Defendants’ conduct in furtherance of their conspiracies is enjoined by

         this Court.

               3762. The unlawful agreement among Defendants Sandoz and Greenstone,

         regarding generic Eplerenone, was part of all Defendants’ overarching conspiracy to

         restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

               EH. Atenolol Chlorthalidone
               3763. Generic Atenolol Chlorthalidone is sold in generic 50-25 mg and 100-25

         mg tablets (“Atenolol Chlorthalidone”), and is a combination beta-blocker/water pill

         that is used to treat high blood pressure.




                                                      929

                                               929 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 941 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3764. The market for Atenolol Chlorthalidone was mature before the start of

         the Relevant Period. As a result, for years, the price of generic Atenolol

         Chlorthalidone was relatively low and stable.

                3765. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

         Atenolol Chlorthalidone at least as follows:

                3766. During the Relevant Period, Actavis and Mylan dominated the market

         for Atenolol Chlorthalidone.

                3767. In the spring of 2014, the pricing of Atenolol Chlorthalidone changed

         suddenly and dramatically. Mylan more than doubled the WAC price of Atenolol

         Chlorthalidone overnight and shortly thereafter, Actavis followed suit, only for the

         pattern to repeat itself, to achieve a quadrupling in price: for Mylan, by early 2015,

         and for Actavis, by mid-2017 – well after the earliest cases in this MDL had been

         filed. These anticompetitively-increased prices were in effect at least as recently as

         mid-2019, the last period for which figures were readily available, and unless enjoined

         by this Court, will continue indefinitely into the future.

                3768. By the end of 2014, list (WAC) prices for both Actavis and Mylan had

         more than doubled, and their contract prices had followed suit. Their WAC prices

         converged at 60 cents per unit – whereupon, a few months later, in early 2015, Mylan

         increased again – to almost a dollar per unit, and Actavis, in mid-2017, at 80 cents.




                                                     930

                                                930 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 942 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                  3769. As both manufacturers raised their prices, they divided the market

         between them. Whenever market share diverged from a roughly equal split (as

         happened in a couple of instances when Mylan experienced supply disruptions), they

         afterwards worked back to approximately a 50/50 division of the market – all the

         while being careful not to erode pricing.

                  3770. Throughout this period, Actavis and Mylan met at trade conferences and

         communicated directly with each other in furtherance of their price-fixing agreement

         on Atenolol Chlorthalidone and of Defendants’ cartel agreement.

                  3771. For example, Nesta (at Mylan) and Falkin (at Actavis) communicated

         extensively throughout the time of the price increases.

                  3772. No shortages or other market features can explain Defendants’ price

         increases for Atenolol Chlorthalidone during the Relevant Period.

                  3773. The elevated prices of Atenolol Chlorthalidone resulted from

         Defendants’ anticompetitive conduct, have injured Plaintiff and caused it to pay more

         than they would have paid in a free and fair market, and will continue at these

         elevated levels indefinitely unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

                  3774. The unlawful agreement between Mylan and Actavis regarding Atenolol

         Chlorthalidone was part of all Defendants’ overarching conspiracy to unreasonably

         restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                                                     931

                                                931 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 943 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                EI.    Prochlorperazine Tablets

                3775. Generic Prochlorperazine is a medication used to treat psychotic

         disorders such as schizophrenia, as well as control severe nausea.

                3776. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Prochlorperazine tablets (“Prochlorperazine”), as follows,

         beginning at least as early as May, 2014:

                3777. During the Relevant Period, Defendants Teva, Mylan, Sandoz and

         Cadista dominated the market for Prochlorperazine.

                3778. Prochlorperazine was among the drugs that Teva targeted for price

         increases in late August, 2014. In order to co-ordinate prices and Fair Shares for

         Prochlorperazine, Teva communicated with each of the other primary manufacturers

         in the market, viz. Mylan, Sandoz, and Cadista – Teva’s co-conspirators.

                3779. For example, Teva’s Patel communicated frequently with the Associate

         Director of Pricing at Sandoz in July, August, and September, 2014.

                3780. Likewise, Teva’s Rekenthaler spoke to M.D., Vice President of Sales at

         Cadista, on at least June 18, 2014. And he spoke to Nesta at Mylan on June 24 and at

         least four times in August (on the 7th, 11th, 18th, and 21st).

                3781. Nesta (at Mylan) also communicated with M.D. at Cadista, on at least

         July 2, 30, 31 and August 7, 11, 21, 22 and 23.




                                                     932

                                                932 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 944 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3782. No shortages or other market features can explain Defendants’ price

         increases for generic Prochlorperazine tablets during the Relevant Period.

                3783. The elevated prices of generic Prochlorperazine tablets resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused it to pay more than

         they would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                3784. The unlawful agreement among Defendants Teva, Mylan, Sandoz and

         Cadista, regarding generic Prochlorperazine tablets, was part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

                EJ.    Ursodiol
                3785. Generic Ursodiol is sold in capsules and tablets (“Ursodiol”), including a

         300 mg capsule formulation, and is used to treat gallstones.

                3786. The market for generic Ursodiol is mature. Ursodiol is not an

         innovative product and has been commercially available in the United States in a

         generic form for decades.

                3787. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

         Ursodiol at least as follows:




                                                    933

                                               933 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 945 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3788. By 2011, the generic Ursodiol market was dominated by four companies:

         Actavis, Epic, Lannett, and Teva. Teva had a 22% market share in 2011 and exited

         the market in 2012, resulting in that share going to its co-conspirators by 2013, who

         continued to dominate the generic Ursodiol market throughout the Relevant Period.

               3789. Market dynamics had caused Ursodiol prices to stabilize and remain

         relatively low from at least January, 2011, until Defendants collusively raised their

         prices in May, 2014.

               3790. Defendants’ price increases of May, 2014, represented a departure from

         the stable pricing of prior years and from ordinary pricing practices, and were the

         direct result of Defendants’ collusion.

               3791. Ursodiol sales data from NADAC show the low and stable prices of

         Ursodiol characteristic of the market prior to the Defendants’ price hikes, and the

         huge spike in price that occurred abruptly in May, 2014. Since that time, Defendants

         have continued to charge supracompetitive prices.

               3792. The NADAC data show that the average price of Ursodiol increased

         rapidly in a very short period of time. The chart below shows the average price per

         unit (capsule) of generic Ursodiol between October, 2012, and December, 2016:




                                                    934

                                               934 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 946 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3793. As the chart illustrates, starting in May, 2014, the average price of

         Ursodiol shot up by more than 1,600%, from an average price of approximately 29

         cents (pennies) per capsule in June, 2014, to almost $5 per capsule, four months later.

               3794. IMS Health NSP data also show that Defendants’ prices soared, when

         examining Defendants’ net effective prices in the market.

               3795. As with Verapamil HCL, supra, another drug manufactured by

         Defendant Actavis (inter alia) further evidence of Defendants’ collusion is the fact that

         not only did their prices suddenly skyrocket simultaneously, but as they did so, their

         rather different starting prices converged. For example, in April, 2014, Epic’s WAC

         was 45 cents for a 300 mg capsule, while Actavis’s price was significantly higher, over

         71% more: 77 cents per 300 mg capsule.


                                                    935

                                               935 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 947 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                   3796. Lannet was the first manufacturer to announce the new WAC, $5.11 per

         capsule, on May 1, 2014. The following week, Epic announced its new WAC:

         essentially the same, $5.10 per capsule, which is a staggering 1,033% overnight

         increase. The next month, it was Actavis’s turn to announce its new price, which was

         also $5.11 per capsule – but while the conspirators’ final price was the same, it

         amounted to a relatively smaller 562% increase.

                   3797. As a result of Defendants setting this collusive price, the market went

         from having a 42%-71% variation between high and low WAC’s, to having a 0.2%

         variation.52

                   3798. Defendants’ price increases for Ursodiol resulted in corresponding

         increases to the prices paid by Plaintiff.

                   3799. The price increases closely followed Defendants’ participation in the

         2014 ECRM-sponsored “Retail Pharmacy Generic Pharmaceuticals Efficient Program

         Planning Session (EPPS)”, which was held in Amelia Island, Florida on February 23-

         26, 2014 – just over two months before Defendants began to increase their prices for

         Ursodiol. According to ECRM records, representatives of Actavis, Epic, and Lannett

         attended the meeting.

                   3800. No shortages or other market features can explain Defendants’ price

         increases for Ursodiol during the Relevant Period.



         52
              Prior to the $5.11 per capsule price, Lannett did not publish a WAC.


                                                            936

                                                      936 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 948 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3801. The elevated prices of Ursodiol resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused it to pay more than they

         would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                3802. The unlawful agreement among Lannet, Epic, and Actavis regarding

         Ursodiol was part of all Defendants’ overarching conspiracy to unreasonably restrain

         trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                EK. Clobetasol

                3803. Generic Clobetasol is a widely-prescribed topical corticosteroid used for

         the treatment of a variety of skin conditions. Clobetasol propionate products,

         including the emollient version of the cream, were approved by the FDA in the 1980’s

         and 1990’s. Generic Clobetasol is sold throughout the United States.

                3804. As with all the other Drugs at Issue described in this Complaint, the

         market for Clobetasol is mature, so manufacturers can gain market share only by

         competing on price. As a result, Clobetasol prices remained relatively low and stable

         from at least 2011 through 2013.

                3805. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Clobetasol (“Clobetasol”), as follows:




                                                     937

                                                937 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 949 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3806. Several manufacturers exited the Clobetasol market before Defendants’

         June, 2014, price increases. For example, Renaissance and Teva discontinued their

         Clobetasol products.

               3807. At all relevant times, Defendants have had substantial market power

         with respect to Clobetasol. Defendants exercised this power to maintain

         supracompetitive prices for Clobetasol without losing so many sales as to make the

         elevated price unprofitable.

               3808. Defendants sold Clobetasol at prices in excess of marginal costs, in

         excess of a competitive price, and enjoyed high profit margins.

               3809. Defendants’ June 2014 price increases represented a departure from the

         stable pricing of prior years and from ordinary pricing practices, and are indicative of

         collusion.

               3810. NADAC data for Clobetasol show the low and stable prices of

         Clobetasol that were characteristic of the market prior to the Defendants’ price hikes,

         as well as the huge spike in price that occurred abruptly in June, 2014. Since that time,

         Defendants have continued to charge supracompetitive prices. Starting in June of

         2014, the average price of Clobetasol increased by approximately 1,144%, with certain

         formulations increasing as much as 1,738%.

               3811. The market-wide Clobetasol price increases were the result of

         Defendants Sandoz, Taro, and Wockhardt increasing their Clobetasol prices at

         substantially the same time to substantially similar levels in the summer of 2014.

                                                    938

                                               938 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 950 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3812. While Perrigo modified the price of its Clobetasol gel product, it would

         not have been rational for Perrigo to do so unless it had joined the anticompetitive

         agreement among the other Defendants.

               3813. And when Actavis entered the Clobetasol cream market it sold both

         products at elevated prices and did not compete with the other sellers on price, which

         it would not have done had it not also joined the conspiracy.

               3814. Each Defendant raised their WAC prices to essentially the same level at

         nearly the same time.

               3815. The following charts—which rely on WAC data—similarly show

         Defendants co-ordinating WAC pricing, moving from substantially different pricing,

         by very different percentages, to arrive at identical WAC prices:




                                                   939

                                               939 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 951 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                                               940

                                           940 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 952 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                                               941

                                           941 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                           INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 953 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3816. Defendants’ increases in Clobetasol WAC prices were accompanied by

         corresponding increases in Defendants’ NSP prices.




                                                 942

                                            942 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 954 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3817. Defendants’ increases in the overall per-unit prices of Clobetasol

         resulted in corresponding price increases for different dosages of each formulation,

         e.g., 15mg or 60mg tubes of cream, or 25ml or 50ml bottles of solution.

                3818. Defendants’ price increases for Clobetasol resulted in corresponding

         increases to the prices paid by Plaintiff because increased WAC prices translate to

         increases in the transaction prices paid by Plaintiff.

                3819. As with the other Drugs at Issue, these price increases cannot be

         attributed to the need to fund research and development. Generic pharmaceutical

         firms do not incur the large research and development costs that brand firms absorb

         in developing new drugs. Moreover, the costs associated with developing and

         obtaining FDA approval for Clobetasol were incurred more than 25 years ago when

         the drug was first introduced to the market.

                3820. Changes in ingredient costs also do not explain Defendants’ price

         increase; the prices for five formulations of clobetasol propionate not at issue in this

         case (foam, emollient foam, lotion, shampoo, and spray) remained comparatively

         stable, even though they have the same active ingredient as the formulations that

         experienced dramatic price increases.

                3821. As with the other Drugs at Issue, Defendants’ enormous price increases

         were not due to supply disruptions. With regard to drug shortages, federal law

         requires drug manufacturers to report potential shortages to the FDA, the reasons

         therefor, and the expected duration of the shortage. Clobetasol is not included on the

                                                     943

                                                 943 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 955 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         FDA’s list of Current and Resolved Drug Shortages and Discontinuations Reported

         to FDA. Clobetasol has not appeared in the American Society of Health-System

         Pharmacists Current Shortage Bulletins since July 3, 2012, and it does also not appear

         on the list of Resolved Shortage Bulletins (which includes drug shortages dating back

         to August 2010).

                3822. There were also no significant decreases in Defendants’ overall sales

         volume that might indicate a shortage in the availability of Clobetasol’s active

         ingredient or evidence of lack of market-wide capacity. During Hi-Tech’s earnings

         call on March 8, 2013, for example, its CEO David Seltzer stated that the company

         “happen[ed] to be doing a significant amount of topicals than – compared to several

         years ago. So we have the Clobetasol items that we pretty much brought all in-house

         on the manufacturing side.” He also explained that the company’s addition of new

         machinery for “creams and ointments” would give the company “a tremendous

         amount of capacity going forward.”

                3823. Defendants’ Clobetasol price increases are also not explained by the

         entry or exit of competitors from the marketplace. No significant sellers entered or

         left the Clobetasol market between January, 2011, and June, 2014, and between the

         end of 2012 and June 2014 there was no significant shift in Defendants’ relative

         market shares. Prior to the price increases, the same group of manufacturers—

         Defendants in this case—had been selling Clobetasol at the same relatively low prices

         for at least three years.

                                                    944

                                               944 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 956 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3824. Likewise, no unique features or circumstances of the topical

         corticosteroid market explain Defendants’ price increases. Prices for many other

         comparable topical corticosteroid products (including certain products manufactured

         by Defendants) remained stable while Clobetasol prices skyrocketed. The price of

         halobetasol cream, for instance—which like Clobetasol is a Class I topical

         corticosteroid—had been stable since November 2013, ranging from an average of

         $2.97 and $3.38 per unit, and did not increase in June 2014. Instead, anticompetitive

         activity explains the skyrocketing Clobetasol prices.

               3825. No shortages or other market features can explain Defendants’ price

         increases for Ursodiol during the Relevant Period.

               3826. The elevated prices of generic Clobetasol resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused it to pay more than they would

         have paid in a free and fair market, and will continue indefinitely at these elevated

         levels unless Defendants’ conduct in furtherance of their conspiracies is enjoined by

         this Court.

               3827. The unlawful agreement among Defendants Actavis, Perrigo, Sandoz,

         Taro, and Wockhardt regarding generic Clobetasol was part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

               EL. Fluoxetine HCL Tablets




                                                    945

                                               945 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 957 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3828. Generic Fluoxetine HCL tablets are used to treat depression, obsessive-

         compulsive disorder (OCD), and panic disorder, among other conditions.

                3829. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Fluoxetine HCL tablets (“Fluoxetine HCL”) as follows,

         beginning at least as early as June, 2014:

                3830. During the Relevant Period, Defendants Teva, Mylan, and Par

         dominated the market for generic Fluoxetine HCL tablets.

                3831. In late June of 2014, Mylan imposed large price increases on Fluoxetine

         HCL. Around the time of the increases, Mylan, Teva and Par directly communicated

         via phone to co-ordinate this increase.

                3832. For example, on June 18, 2014, less than a week before Mylan

         announced its Fluoxetine HCL price increases, a National Account Manager at Mylan

         spoke to the Vice President of National Accounts at Par.

                3833. On June 24, the day after Mylan announced its price increases, Mylan’s

         Nesta spoke to Teva’s Rekenthaler.

                3834. Two days later, on June 26, Teva’s Patel exchanged a series of text

         messages with the Chief Commercial Officer at Par.

                3835. In January 2015, Teva followed Mylan’s price increases for Fluoxetine

         HCL Tablets. Again, the manufacturers of Fluoxetine were in communication to

         coordinate.

                                                      946

                                                946 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 958 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3836. On January 5, 14 and 20, Teva’s Rekenthaler spoke with Mylan’s Nesta.

               3837. On January 26, Rekenthaler spoke with a Vice President of National

         Accounts at Par for 14 minutes, and on January 28, he spoke with Par’s Vice

         President of Sales.

               3838. Also, in the months leading up to Teva increasing the prices of

         Fluoxetine HCL tablets, Teva’s Patel met in-person with many of Teva’s competitors.

         See, e.g., Exhibit A (Trade Association Contacts).

               3839. No shortages or other market features can explain Defendants’ price

         increases for generic Fluoxetine HCL tablets during the Relevant Period.

               3840. The elevated prices of generic Fluoxetine HCL tablets resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused it to pay more than

         they would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               3841. The unlawful agreement among Defendants Teva, Mylan, and Par,

         regarding generic Fluoxetine HCL tablets, was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

               EM. Methadone HCL Tablets

               3842. Generic Methadone HCL tablets (“Methadone HCL tablets”) are used

         to manage moderate to severe pain. They are also used to treat addiction to opioids.

                                                    947

                                               947 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 959 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3843. During the Relevant Period, the market for Methadone HCL tablets was

         mature and had multiple manufacturers at all relevant times. As a result, for years, the

         prices for Methadone HCL tablets were relatively low and stable.

                3844. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Methadone HCL tablets as follows, beginning at least as early

         as June, 2014:

                3845. During the Relevant Period, Defendants West-Ward and Mallinckrodt

         dominated the market for generic Methadone HCL tablets.

                3846. In the second half of 2014, West-Ward and Mallinckrodt imposed nearly

         simultaneous, large price increases, approximately tripling their list (WAC) prices.

                3847. The list (WAC) price chart below shows the large and nearly

         simultaneous price increases by West-Ward and Mallinckrodt on Methadone HCL

         tablets53; NSP prices followed a similar pattern.




         
           Methadone HCL tablets come in 5 mg and 10 mg dosages. The pricing patterns for
         each dosage were highly similar. Only the 10 mg dose is included in this chart.

                                                     948

                                                948 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 960 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3848. Throughout this period, West-Ward and Mallinckrodt met at trade

         conferences and communicated directly with each other in furtherance of their price-

         fixing agreement on Methadone HCL tablets and of their Fair Share agreement.

               3849. For example, West-Ward’s D.S., Senior Director and Head of Sales, and

         Mallinckrodt’s K.K., National Account Director, both attended the ECRM event at

         the Omni Amelia Island Plantation Resort on Amelia Island, Florida, on February 23-

         26, 2014.

               3850. On May 15, 2014, West-Ward’s D.S. and Mallinckrodt’s K.K

         communicated by phone.

               3851. In August, the two sales executives attended the NACDS Total Store

         Expo in Boston on August 23 to 26, 2014.




                                                  949

                                             949 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 961 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3852. Approximately one month after the NACDS meeting, West-Ward

         announced list (WAC) price increases for Methadone. A few weeks later, Mallickrodt

         matched West-Ward’s list (WAC) prices.

                3853. No shortages or other market features can explain Defendants’ price

         increases for generic Methadone HCL tablets during the Relevant Period.

                3854. The elevated prices of generic Methadone HCL tablets resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused it to pay more than

         they would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                3855. The unlawful agreement between Defendants West-Ward and

         Mallinckrodt, regarding generic Methadone HCL tablets, was part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

                EN. Omega-3 Acid Ethyl Esters

                3856. Generic Omega-3 Acid Ethyl Esters are used to lower high triglyceride

         levels in the blood.

                3857. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Omega-3 Acid Ethyl Esters capsules (“Omega-3 Acid Ethyl

         Esters”) as follows, beginning at least as early as June, 2014:

                                                     950

                                                950 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 962 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3858. During the Relevant Period, Defendants Teva, Par and Apotex

         dominated the market for generic Omega-3 Acid Ethyl Esters capsules.

               3859. On April 8, 2014, Teva launched Omega-3 Acid Ethyl Esters.

               3860. On the morning of June 26, 2014, Patel e-mailed a colleague at Teva

         with news that Par had recently received FDA approval for this drug. Patel wrote that

         she would “snoop around” to see if Par had begun shipping product. That morning,

         Patel sent a message to T.P., Chief Commercial Officer at Par through LinkedIn.

         Later that day, they exchanged a number of text messages.

               3861. The next morning, Par’s Chief Commercial Officer called Patel and they

         spoke for nearly a half-hour. That same morning, Patel told colleagues that she now

         had “some more color” on Par’s launch of Omega-3 Acid Ethyl Esters. Teva

         documents show a clear understanding of Par’s internal bidding and pricing plans.

               3862. Par launched Omega-3 Acid Ethyl Esters capsules on June 30, 2014.

         Teva proceeded to concede customer accounts to Par to ensure Par’s smooth entry

         into the market.

               3863. As new manufacturers entered the market, Teva co-ordinated with them

         to avoid competition and keep prices high, including phone calls between Rekenthaler

         and a Senior Vice President and General Manager of U.S. Sales at Apotex on

         September 25 and 27, 2014.




                                                  951

                                             951 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 963 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3864. Due to supply limitations, Par was not able to pursue a full Fair Share of

         the market until late November, 2014. On November 10, 2014, Patel and Par’s Chief

         Commercial Officer exchanged five text messages.

               3865. By mid-February, 2015, Teva had conceded several large customers to

         Par. During this time, Rekenthaler was speaking frequently with M.B., a senior

         national account executive at Par, to co-ordinate.

               3866. By April, Apotex had officially entered the market, and consistent with

         the Fair Share understanding, Teva conceded customers to accommodate the new

         entrant. During this period, Rekenthaler spoke multiple times with J.H., Senior VP at

         Apotex.

               3867. No shortages or other market features can explain Defendants’ price

         increases for generic Omega-3 Acid Ethyl Esters capsules during the Relevant Period.

               3868. The elevated prices of generic Omega-3 Acid Ethyl Esters capsules

         resulted from Defendants’ anticompetitive conduct, injured Plaintiff and caused it to

         pay more than they would have paid in a free and fair market, and will continue

         indefinitely at these elevated levels unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               3869. The unlawful agreement among Defendants Teva, Par, and Apotex

         regarding generic Omega-3 Acid Ethyl Esters capsules was part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

                                                    952

                                               952 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 964 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                EO. Econazole Nitrate Cream
                3870. Generic Econazole Nitrate Cream (“Econazole”) is a topical antifungal

         cream prescribed for the treatment of infections of the skin caused by fungus, such as

         athlete’s foot and ringworm.

                3871. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Econazole Nitrate Cream, as follows:

                3872. In mid-2014, there were only three manufactures in the market for

         generic Econazole: Perrigo, Taro, and Teligent.

                3873. In June of that year, Perrigo began planning a price increase. On June

         17, 2014, Boothe at Perrigo called a Taro employee in Hawthorne, NY – likely

         Perfetto – and they spoke for approximately three-quarters of an hour.

                3874. One week later, on June 25, S.B., a sales executive at Taro, sent an

         internal e-mail and suggested bidding at Associated Pharmacies. On July 8, 2014,

         Taro put together an offer for that customer. Notably, the price of Econazole had

         not yet gone up – and would not do so for another several weeks.

                3875. On July 18 and July 19, 2014, Boothe at Perrigo and Perfetto at Taro

         exchanged three short calls. The next business day, on July 21, 2014, the two spoke

         for nearly a half-hour. On July 22, T.P. of Perrigo spoke with S.M., a sales executive

         at Teligent, for approximately five minutes. Three days later, on July 24, 2014, Boothe




                                                     953

                                                953 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 965 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         called Perfetto again; the call lasted two minutes. Perfetto returned the call and they

         spoke for seven minutes.

               3876. That same day, July 24, 2014, Perrigo instituted a dramatic price increase

         for Econazole. Customers saw increases ranging from 637% to 735%.

               3877. That same day, Aprahamian also notified his colleagues at Taro of the

         development. He instructed them not to capitalize on any opportunities that might

         come Taro’s way as a result of Perrigo’s price increase. Aprahamian further instructed

         his team to increase Taro’s Econazole price to GPO’s to $0.02 under its WAC price

         with just five days’ notice for all such customers.

               3878. The next day, on July 25, E.G., a Taro sales executive, placed two calls to

         S.M. at Teligent. E.G. called S.M. again on August 12, 2014 and they spoke for

         approximately five minutes. The next day, on August 13, Perfetto spoke with Boothe

         for approximately ten minutes.

               3879. The co-ordination among cartel members bore fruit quickly. Two weeks

         later, on September 1, Teligent increased its WAC prices for Econazole to match

         Perrigo’s. Taro’s price increases followed two months later, on November 18, 2014.

               3880. By May, 2015, attracted by the price increases, Sandoz was making plans

         to re-enter the Econazole market. CW-3 advocated a relaunch strategy that

         considered fair share principles and Sandoz’s ongoing understanding with Perrigo.

               3881. On October 1, 2015, W.W. (a Sandoz launch executive) e-mailed CW-3

         seeking intel on current prices for various customer accounts in anticipation of the

                                                    954

                                               954 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 966 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         upcoming Econazole re-launch. Less than an hour later, CW-3 called T.P. at Perrigo

         and they spoke for approximately a half-hour.

               3882. Later that day, CW-3 responded to his colleague’s e-mail with details of

         Perrigo’s pricing at Morris & Dickson and copied SW-1, a senior pricing executive at

         Sandoz. Not wanting to put additional details about his conversation with T.P. in

         writing, CW-3 did not include in the e-mail that T.P. was the source.

               3883. On November 30, 2015, Sandoz bid on the Econazole business at

         Morris & Dickson. Perrigo, however, refused to cede the business to Sandoz because

         it had already given up one customer to the new entrant and did not want hand over

         another.54

               3884. But this time, Sandoz put its foot down. Intent on working out a deal,

         CW-3 at Sandoz and T.P. at Perrigo exchanged four calls on December 16. The next

         day, on December 17, 2015, Sandoz contacted Morris & Dickson and convinced it to

         consider a new offer from Sandoz. This time, Perrigo ceded the account to Sandoz.

               3885. When Sandoz’s re-launch of Econazole finally came to fruition in late

         2015, it matched its co-conspirators’ increased WAC prices.

               3886. No shortages or other market features can explain Defendants’ price

         increases for generic Econazole Nitrate Cream during the Relevant Period.



         
          'espite the cartel’s “Fair Share” rules, there was a constant incentive for each
         member to cheat its co-conspirators just a bit, but not enough to incur retaliatory
         price-cuts and price erosion.

                                                   955

                                              955 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 967 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3887. The elevated prices of generic Econazole Nitrate Cream resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused it to pay more than

         they would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               3888. The unlawful agreement among Defendants Perrigo, Taro, and Teligent

         regarding generic Econazole Nitrate Cream was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

               EP. Tobramycin
               3889. Generic Tobramycin is an eye-drop solution used to treat infections.

               3890. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the prices of

         generic Tobramycin (“Tobramycin”) at least as follows:

               3891. Beginning in October of 2013, prior to the first generic launch of

         Tobramycin (for which Teva got 180-day generic exclusivity), Sandoz began making

         plans for its entry after Teva’s statutory exclusivity period expired. These plans

         included trying to get a so-called “fair share” for Sandoz, but depended on Teva, the

         incumbent generic manufacturer, being co-operative – or as Teva liked to refer to the

         most co-operative cartel members, it required Teva to act as a “Quality Competitor.”




                                                    956

                                               956 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 968 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3892. As a partner in the conspiracy, Teva was, in fact, co-operative when it

         came time to give up share to Sandoz. Nearing Teva’s loss of exclusivity and

         Sandoz’s entry, on July 1, 2014, Teva and Sandoz began sharing information and co-

         ordinating to divvy up the market for Tobramycin. Patel exchanged seven calls with a

         Sandoz pricing executive on July 1, during which they discussed Sandoz’s launch plans

         and how to divide up the market for Tobramycin. Patel conveyed some of this

         Sandoz information in an internal Teva e-mail the same day.

               3893. On July 7, 2014, Patel and the Sandoz pricing executive spoke five more

         times, including one call lasting approximately ten minutes. On these calls, Patel and

         the Sandoz pricing executive discussed how to divide up the market for Tobramycin,

         including specific accounts that each would maintain or concede to the other. Patel

         then memorialized the agreement in an e-mail two days later. The agreement: Teva

         would take Walgreens, McKesson Corporation (“McKesson”) (a wholesaler),

         Econdisc Contracting Solutions (“Econdisc”) (a group purchasing organization

         (“GPO”) that includes Express Scripts, Kroger, and Supervalu), ABC, and Omnicare;

         while Sandoz would take CVS, Cigna, Prime Therapeutics, Kinney Drugs, and

         OptumRx. Teva also planned to concede the Cardinal business to Sandoz.

               3894. Patel told the Sandoz pricing executive specifically that Teva would not

         even submit a bid to CVS. This was significant because Tobramycin was a very

         expensive product, and Sandoz was able to acquire the CVS business by offering only

         a nominal reduction to the extremely high price that Teva was able to set when it was

                                                   957

                                              957 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 969 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         the only generic manufacturer, and was very close to the branded price that was

         charged during the patented and 180-day exclusivity periods.

               3895. As planned, Teva conceded the CVS business to Sandoz after CVS

         contacted Teva and requested that Teva submit a lower price to retain the business;

         Teva also went through with its plan to concede Cardinal to Sandoz.

               3896. The Sandoz pricing executive, in turn, told Patel that Sandoz would not

         pursue business from ABC and Walgreens. The Sandoz pricing executive spoke with

         Kellum about his conversations with Patel and the agreement to stay away from

         Walgreens and ABC, and Kellum agreed with the plan. Pursuant to that agreement,

         Sandoz made no effort to contact those two large customers when it entered the

         market for Tobramycin.

               3897. The Sandoz pricing executive and Patel also discussed Sandoz’s target

         share. The pricing executive informed Patel that Sandoz was seeking a 50% share of

         the Tobramycin market.

               3898. No product shortages or other market features can explain Defendants’

         elevated pricing of Tobramycin during the Relevant Period. The pricing conduct here

         is inconsistent with competitive behavior. In a competitive market, as multiple sellers

         enter the market, prices decline, but that is not what happened here. Instead, because

         of the overarching anticompetitive agreement among Defendants, Tobramycin prices

         remained unchanged despite multiple sellers entering the market.




                                                   958

                                              958 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 970 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                  3899. The elevated prices of Tobramycin resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused it to pay more than they would

         have paid in a free and fair market, and will continue indefinitely at these elevated

         levels unless Defendants’ conduct in furtherance of their conspiracies is enjoined by

         this Court.

                  3900. The unlawful agreement between Teva and Sandoz regarding

         Tobramycin was part of all Defendants’ overarching conspiracy to unreasonably

         restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  EQ. Disulfiram Tablets

                  3901. Generic Disulfiram is an alcohol antagonist used to treat alcoholism.

                  3902. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Disulfiram Tablets (“Disulfiram”), as follows:

                  3903. In July, 2014, WBAD reached out to Teri Coward at Teva to inform her

         that WBAD had received a competitive offer on Disulfiram tablets from Breckenridge

         (at the time, the only other manufacturer in the market for generic Disulfiram). In the

         same e-mail, WBAD passed Breckenridge’s market share intentions to Teva.

                  3904. Although the message got through, the cartel’s so-called “fair share”

         rules do not always dictate a concession to a competitor. A Teva employee calculated




                                                     959

                                                959 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 971 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         the percentage of total market share represented by WBAD and expressed to

         colleagues that Breckenridge already held more than its fair share of the market.

                3905. Teva subsequently successfully matched the competing bid to maintain

         the account and looked for other smaller accounts it could cede to Breckenridge.

                3906. No shortages or other market features can explain Defendants’ prices

         for generic Disulfiram Tablets during the Relevant Period.

                3907. The elevated prices of generic Disulfiram Tablets resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused it to pay more than

         they would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                3908. The unlawful agreement between Defendants Breckenridge and Teva

         regarding generic Disulfiram Tablets was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                ER. Glimepiride
                3909. Generic Glimepiride (“Glimepiride”) is used to treat high blood sugar

         levels that are caused by Type 2 Diabetes Mellitus.

                3910. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Glimepiride, as follows:


                                                     960

                                                960 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 972 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3911. In July of 2014, Dr. Reddy’s wanted to implement a price increase on its

         Glimepiride products – so, naturally (in light of Defendants’ conspiracy), its first step

         was to make sure that Teva would follow such an increase.

               3912. Accordingly, V.B., a senior sales executive at Dr. Reddy’s, reached out to

         Patel, his opposite number at Teva, to co-ordinate. They spoke for approximately 12

         minutes on July 10, then again for about five minutes on each of July 21, 22, and 24.

               3913. On August 18, 2014, Dr. Reddy’s significantly increased its pricing on

         Glimepiride, approximately quadrupling the price overnight for all dosage strengths.

         V.B. continued to communicate with Patel, regarding Glimepiride pricing, after Dr.

         Reddy’s price increase, including exchanging at least four text messages on both

         August 25 and October 10, 2014.

               3914. Based on the understanding that had been reached between V.B. and

         Patel during these conversations, Dr. Reddy’s anticipated that Teva would follow Dr.

         Reddy’s price increase – which it did, less than six months later, on January 28, 2015,

         when Teva raised its WAC to exactly match Dr. Reddy’s.

               3915. That same January day – illustrating the applicability of Defendants’

         overarching conspiracy to all products made by any one of them – Dr. Reddy’s

         sought and obtained a complete list of Teva’s price increases, including drugs not

         made or sold by Dr. Reddy’s.

               3916. No shortages or other market features can explain Defendants’ price

         increases for Glimepiride during the Relevant Period.

                                                    961

                                               961 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 973 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3917. The elevated prices of Glimepiride resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused it to pay more than they would

         have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                3918. The unlawful agreement between Teva and Dr. Reddy’s on Glimepiride

         was part of all Defendants’ overarching conspiracy to unreasonably restrain trade and

         to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                ES.    Metronidazole 1% Gel

                3919. Generic Metronidazole 1% Gel (“Metro Gel 1%”) is a topical treatment

         for inflammatory rosacea lesions. Metrol Gel 1% is used by patients diagnosed with

         rosacea, a condition affecting 16 million Americans. In 2013, the annual market for

         Metro Gel 1% in the United States exceeded $120 million.

                3920. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Metro Gel 1%, as follows:

                3921. Prior to 2014, Sandoz was the exclusive generic manufacturer of Metro

         Gel 1%. In June, 2014, Taro began making plans to enter the market and, on July 1,

         2014, Taro launched the product and matched Sandoz’s WAC pricing.

                3922. In the days leading up to the launch, CW-3 at Sandoz and Aprahamian at

         Taro exchanged several calls during which they discussed the launch and Sandoz’s

                                                     962

                                                962 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 974 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         allocation of customers to the new entrant, Taro. Further, during these calls,

         Aprahamian told CW-3 that Taro was targeting 35% market share and identified the

         customers that it planned to target. Immediately upon hanging up with Aprahamian,

         CW-3 reported this information back to his superiors, CW-1 and Kellum. These calls

         are detailed in the chart below:




               3923. On June 18, 2014, Aprahamian sent an internal e-mail to A.L., a pricing

         executive at Taro. WBAD is a GPO that purchases generic chugs on behalf of its

         members, including ABC and Walgreens. On June 25, 2014, Taro submitted an offer

         to Walgreens. A few days later, on June 30, Taro submitted a separate offer to ABC.

               3924. On the same day that ABC received the offer from Taro, the customer

         notified Sandoz that it had received a competitive bid from Taro and asked whether

         Sandoz would lower its price to retain the business. S.G., a sales executive at Sandoz,

         forwarded the request along internally, including to CW-1 and Kellum. CW-1

         responded to S.G., and Kellum agreed.



                                                   963

                                              963 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 975 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3925. The next day, July 1, 2014, A.H., a sales executive at Sandoz, sent an

         internal email regarding a conversation with WBAD concerning Taro. Kellum

         responded, and CW-1 replied.

               3926. Walgreens accepted Taro’s bid on July 2 and ABC accepted Taro’s bid

         on July 7. WBAD (including ABC and Walgreens) represented approximately 20% of

         Sandoz’s volume and sales for Metro Gel 1 %.

               3927. The next day, on July 8, Taro also submitted a bid to Wal-Mart for

         Metro Gel 1%. That same day, Aprahamian called CW-3 at Sandoz twice. Both calls

         lasted one minute. Two days later, on July 10, Aprahamian e-mailed E.G., a Taro

         sales executive, asking her to follow up with Wal-Mart regarding the offer. The next

         day, on July 11, CW-3 and Aprahamian exchanged four calls. After the last call, CW-3

         hung up and immediately called Kellum. These calls are shown in the chart below:




               3928. The following Monday, on July 14, 2014, Wal-Mart notified Sandoz that

         it had received a competitive bid on Metro Gel 1 % that was 10% lower than

         Sandoz’s pricing and asked whether it would bid to retain the business.




                                                  964

                                              964 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 976 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3929. On July 18, 2014, W.G., a pricing executive at Sandoz, forwarded the

         request internally, including to CW-1 and Kellum. CW-1 recommended that Sandoz

         relinquish Wal-Mart, and Kellum agreed.

               3930. After sending this e-mail, someone at Sandoz changed the language in

         the earlier e-mail string. Sandoz made this change to avoid documenting the fact that

         the competitively sensitive information came directly from its competitor, Taro.

               3931. Although Sandoz gave up the business, Wal-Mart was unexpectedly

         reluctant to stop ordering Metro Gel 1 % from Sandoz. On August 7, 2014, L.B., a

         sales executive at Sandoz, sent an internal e-mail advising that Wal-Mart was still

         ordering.

               3932. On August 4, 2014, McKesson also notified Sandoz that it had received

         an unsolicited bid for the Rite Aid portion of its Metro Gel 1 % business and gave

         Sandoz the opportunity to bid to retain the business. After some internal discussion,

         Sandoz decided to cede the Rite Aid portion of the business to Taro, which P.C., a

         pricing executive at Sandoz, explained in an internal e-mail on August 8, 2014.

               3933. On August 11, 2014, McKesson awarded the Rite Aid portion of its

         Metro Gel 1% business to Taro. Two days later, on August 13, 2014, Aprahamian

         called CW-3 and they spoke again for seven minutes.

               3934. No shortages or other market features can explain Defendants’ price

         increases for generic Metro Gel 1% during the Relevant Period.




                                                    965

                                               965 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 977 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                  3935. The elevated prices of generic Metro Gel 1% resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused it to pay more than they would

         have paid in a free and fair market, and will continue indefinitely at these elevated

         levels unless Defendants’ conduct in furtherance of their conspiracies is enjoined by

         this Court.

                  3936. The unlawful agreement among Defendants Sandoz, and Taro regarding

         Metro Gel 1% was part of all Defendants’ overarching conspiracy to restrain trade

         unreasonably and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  ET. Amikacin Injection
                  3937. Generic Amikacin is an aminoglycoside antibiotic derived from

         kanamycin. It has been commercially available in the United States since the 1970’s.

                  3938. The market for generic Amikacin is mature. Amikacin has been

         commercially available in the United States in a generic form for decades.

                  3939. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         Amikacin (“Amikacin”), at least as follows:

                  3940. During the Relevant Period, Defendants Actavis, Teva and Heritage

         dominated the market for Amikacin.




                                                     966

                                                966 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 978 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                3941. In the summer of 2014, when a customer requested that Heritage reduce

         its price, Heritage said that it was aware that Teva’s price was slightly lower but that it

         did not wish to reduce its prices in order to gain market share.

                3942. On October 10, 2014, Heritage’s Neal O’Mara reported that he had had

         positive conversations with an individual at McKesson, MW-1.

                3943. Using MW-1 to pass messages, instead of e-mail or text, was intended to

         prevent the creation of electronic records of communications among cartel members

         – but since O’Mara often internally e-mailed the substance of these communications

         after they had occurred, it nevertheless left incriminating tracks.

                3944. In turn, MW-1 communicated O’Mara’s position and concerns to Teva.

         Teva told MW-1 that Heritage would not face competition via Teva’s right of first

         refusal (“ROFR”) right to counterbid, and MW-1 then passed this message back to

         O’Mara. If O’Mara had not then e-mailed the substance of these messages internally,

         the cartel would have succeeded in avoiding leaving electronic traces of its perfidy.

                3945. Once this message was passed in early October, 2014, Teva and Heritage

         were careful not to compete with each other.

                3946. By a year later, October 1, 2015, Teva had raised both its list and

         contract prices and for the 500mg/2mL and 1g/4mL dosage forms of Amikacin.

                3947. When contacted by customers looking to avoid these high prices,

         Heritage supported Teva’s price increase by refusing to lower prices. Both




                                                     967

                                                967 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 979 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Defendants did so because they knew that Defendants’ cartel controlled the market

         for Amikacin.

                  3948. No shortages or other market features can explain Defendants’ price

         increases for Amikacin during the Relevant Period.

                  3949. The elevated prices of Amikacin resulted from Defendants’ anti-

         competitive conduct, injured Plaintiff and caused it to pay more than they would have

         paid in a free and fair market, and will continue at these elevated levels indefinitely

         unless Defendants’ conduct in furtherance of their conspiracies is enjoined by this

         Court.

                  3950. The unlawful agreement between Actavis and Teva on Amikacin was

         part of all Defendants’ overarching conspiracy to unreasonably restrain trade and to

         fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                  EU. Amoxicillin/Clavulanate Chewable Tablets, Amiloride
                      HCL/HCTZ Tabs, Carbamazepine Chewable Tabs,
                      Cimetidine Tabs, Clemastine Fumarate Tabs,
                      Clotrimazole Topical Solution, Desmopressin Acetate
                      Tabs, Diclofenac Potassium Tablets, Disopyramide
                      Phosphate Caps, Enalapril Maleate Tabs, Epitol Tabs,
                      Flurbiprofen Tabs, Flutamide Caps, Fluvastatin
                      Sodium Caps, Hydroxyurea Caps, Loperamide HCL
                      Caps, Penicillin VK Tablets, Prazosin HCL Caps,
                      Prochlorperazine Tabs, Topiramate Sprinkle Caps,
                      and Warfarin Sodium Tabletse
                  3951. Amoxicillin was developed in the 1960’s; its combination use with

         Clavulanate (also known as Cavulonic Acid) was approved by the FDA in 1984 and




                                                     968

                                                968 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 980 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         developed into generic Amoxicillin/Clavulanate Chewable Tablets (“Amoxicillin/

         Clavulanate”).

                3952. The potassium salt of generic Diclofenac (“Diclofenac”) is an NSAID

         used to treat pain and inflammatory diseases such as gout and and had been

         commercially available in the United States for many years before the start of the

         Relevant Period.

                3953. The potassium salt of generic Penicilin V (“Penicilin VK”) is an

         antibiotic, useful for the treatment of a number of bacterial infections and has been

         commercially available in the United States for decades.

                3954. Generic Desmopressin acetate (“Desmopressin”) is an antidiuretic.

                3955. The markets for generic forms of these drugs (Amoxicillin/Clavulanate,

         Diclofenac, Penicilin VK, and Desmopressin) are mature. Each has been

         commercially available in the United States in a generic form for many years or

         decades before the start of the Relevant Period, and because of the maturity of their

         markets, the prices of each had been low and stable for years.

                3956. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic:

         Amoxicillin/Clavulanate Chewable Tablets, Amiloride HCL/HCTZ Tabs,

         Carbamazepine Chewable Tabs, Cimetidine Tabs, Clemastine Fumarate Tabs,

         Clotrimazole Topical Solution, Desmopressin Acetate Tabs, Diclofenac Potassium

         Tablets, Disopyramide Phosphate Caps, Enalapril Maleate Tabs, Epitol Tabs,

                                                     969

                                                969 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 981 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Flurbiprofen Tabs, Flutamide Caps, Fluvastatin Sodium Caps, Hydroxyurea Caps,

         Loperamide HCL Caps, Penicillin VK Tablets, Prazosin HCL Caps, Prochlorperazine

         Tabs, Topiramate Sprinkle Caps, and Warfarin Sodium Tablets, at least as follows:

                3957. During the Relevant Period, Defendants Teva and Sandoz dominated

         the markets for Amoxicillin/Clavulanate, while Defendants Teva and Actavis

         dominated the market for Desmopressin.

                3958. The Penicillin VK market was broader, but still dominated by members

         of Defendants’ cartel: Teva and Sandoz (again), along with Defendants Aurobindo

         and Pfizer’s alter ego, Greenstone.

                3959. The market for generic Diclofenac (“Diclofenac”) was also dominated

         by Defendants Teva and Sandoz, this time in conjunction with Defendant Mylan.

                3960. Generic Topiramate sprinkle capsules (“Topiramate”) are used to treat

         migraine headaches and seizures caused by epilepsy. As of June, 2014, Zydus and

         Teva had a large majority of the market share for Topiramate, while Actavis had just

         3% of the market.

                3961. In late 2012, Mylan, Teva and Sandoz began a series of co-ordinated

         price increases for Diclofenac that resulted in list (WAC) prices nearly double their

         prior levels. Diclofenac pricing remained at this elevated level through at least mid-

         2019, the latest period for which sales data was readily available.

                3962. As with numerous other drugs, including (but not limited to) exemplars

         discussed in this Complaint, and in compliance with established practices of

                                                    970

                                               970 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 982 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Defendants’ cartel, Defendants often co-operated before, during, and even after price

         increase announcements, to sort out market-share adjustments following price

         increases.

               3963. In the case of Diclofenac, Teva communicated and co-operated with

         Mylan and Sandoz before announcing the price increase. For example, as alleged

         supra, Teva’s Green had telephone calls with Mylan’s Nesta on August 1, 2013 (twice),

         August 2, August 6 (three times), and August 8 (three times).

               3964. The day before the price increase went into effect – August 8, 2013 –

         Patel called Nesta twice and also called a contact at Sandoz.

               3965. The following year, the pattern repeated itself:

               3966. In April, 2014, Zydus raised its price for Topiramate Sprinkle Capsules.

         Nisha Patel at Teva was in frequent communication with Green at Zydus at the time

         of the Zydus price increase.

               3967. That same month, effective April 17, Mylan increased its WAC pricing

         on a number of different drugs, including several that overlapped with Teva. Mylan

         also increased its contract prices, but at least some of those price increases did not

         become effective until a month later, in mid-May, 2014.

               3968. Pursuant to the established understanding among members of

         Defendants’ cartel, Teva immediately decided that it would follow the Mylan

         increases. On April 21, 2014, T.S., a national account executive at Teva, forwarded to




                                                    971

                                               971 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 983 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Patel two spreadsheets with WAC and AWP pricing information for the price

         increases taken by Mylan. The spreadsheets were created by Mylan personnel.

                3969. Patel, in turn, forwarded the e-mail to the Teva sales team, stating: “Our

         intention is to follow Mylan on this increase. Below, you will see the list of increase

         items where Teva overlaps with Mylan. Please share any pricing intelligence you are

         able to obtain. Thank you in advance!” The list that Patel referred to included the

         following generic products, several of which had been the subject of the co-ordinated

         price increases in 2013, described supra: Amiloride HCL/HCTZ Tablets; Cimetidine

         Tablets; Enalapril Maleate Tablets; Fluvastatin Sodium Capsules; Loperamide HCL

         Capsules; Prazosin HCL Capsules; and Sotalol Hydrochloride Tablets.

                3970. Within days, Teva began receiving requests from its customers for bids

         due to the Mylan price increases. On April 24, Patel began to formulate a “Mylan

         Increase Strategy” in order to respond to those requests, but noted that Teva was

         “still awaiting intel” about the Mylan customer contract price points, which were, of

         course, not publicly available.

                3971. Previously, Teva had used Kevin Green to obtain Mylan customer price

         points (often referred to at Defendants as “intel”) through his communications with

         Nesta at Mylan, which Teva then used to follow Mylan’s pricing, without disrupting

         the market.

                3972. The next day, in a follow-up e-mail about the Mylan strategy, Patel noted

         that one of her Mylan increase strategies would not have been appropriate for this

                                                    972

                                               972 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 984 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         situation, and concluded that “[p]lus, we really need some intel” about the Mylan

         contract price points.

                3973. Teva continued to push for specific contract price points from Mylan.

         On April 28, Patel sent an e-mail to the Teva sales team, stating: “To date, we have no

         intel on Mylan’s recent increases. I realize there is a lot of travel going on, but

         whatever you can gather and share would be greatly appreciated.”

                3974. At the end of the following week, at 9:55 am on May 9, Nisha Patel sent

         another e-mail to Teva’s National Account Managers (“NAM’s”), copying

         Rekenthaler and others, with the subject “Mylan Increase Intel”:

                NAMs,

                Sorry to be so persistent, but we have not received any Mylan price increase
                intelligence yet. Whatever you can gather and provide would be greatly
                appreciated. Our intention is to become better, quicker followers, but without
                intel, we are unable to do so.

                In fact, I cannot see Teva being able to follow in the next round of price
                changes (without any price points) at this point. Of course we can always
                follow by guessing, but it could cause needless price disruption in the market.

                Please send any intel to me and Tom.

                3975. Shortly after receiving that e-mail – at 11:15am – Rekenthaler called

         Nesta at Mylan and left a message. Nesta returned the call eight minutes later, at

         11:23 am, and the two spoke for approximately eight minutes.

                3976. Separately, before Rekenthaler was able to convey the information he

         had obtained, Patel forwarded a customer request from ABC (relating to the Mylan


                                                     973

                                                973 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 985 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         increase items) directly to her Teva colleague, T.S., lamenting the absence of Mylan

         intel.

                  3977. The next day, May 13, 2014, T.S. sent Patel an e-mail with the subject

         “FW: Dirt” The text of the message was simply “FYI,” but as with T.S.’s April 21 e-

         mail, attached was an Excel spreadsheet listing the Mylan prices for all of the recent

         increases – and this time, it wasn’t mere WAC and AWP data, it was contract price

         points. The spreadsheet was titled “Mylan-Price List A.xlsx” and had been created by

         a Mylan employee.

                  3978. The day after that, on Wednesday, May 14, Patel and Aprahamian

         exchanged eight text messages and spoke for approximately four minutes by phone,

         likely about Carbamazepine Tabs and Clotrimazole Topical Solutions, products that

         were made by both Teva and Taro – and that showed up in the Teva “Future Price

         Increase Candidate” spreadsheet that T.S. e-mailed to Patel on May 28:




                  3979. Meanwhile, a week prior, on May 20, Rekenthaler and Nesta spoke

         again. Armed with Mylan’s actual dead net prices, Patel was confident that Teva

         could follow the Mylan price increases exactly, without disrupting the market. That


                                                    974

                                                974 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 986 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         same day, as Patel began to create a new list of Teva price increase candidates, she

         instructed a colleague to include the Mylan increase drugs - with specific price points -

         as its own separate tab in the spreadsheet, called “follow.” Her colleague provided

         the list a day later, as requested, on May 21.

                3980. On May 27, 2014, Rekenthaler and Nesta had two telephone calls,

         including one lasting approximately four minutes. By the following day, May 28, Teva

         had a much more comprehensive list of price increase items. On that list, seven of

         the Mylan items were prominently listed with a “Follow Urgent” notation listed next

         to each, including various doses of Amiloride HCL/HCTZ Tabs, Cimetidine Tabs,

         Enalapril Maleate Tabs, Fluvastatin Sodium Caps, Loperamide HCL Caps, Prazosin

         HCL Caps, and Sotalol HCL Tabs:




                                                     975

                                                975 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 987 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3981. Also on the list were three additional Mylan drugs for which Teva would

         be leading the price increase: Diclofenac Potassium Tablets; Flurbiprofen Tablets;

         and Prochlorperazine Tablets.



                                                  976

                                             976 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 988 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3982. With the list now squared away atthe end of May, Rekenthaler and Nesta

         had no need to speak again until August, when Teva was preparing to implement the

         price increase. In the weeks leading up to Teva’s August 28 price increases,

         Rekenthaler and Nesta spoke a few times to co-ordinate, including at least these calls:




               3983. As alleged supra, Taro implemented a substantial price increase on

         various formulations of Fluocinonide on June 3, 2014. In addition to Fluocinonide,

         Taro also significantly raised its prices on the following additional drugs, which Taro

         shared with Teva and other cartel members: Carbamazepine Chewable Tablets,

         Carbamazepine Tablets, Clotrimazole Solution and Warfarin Sodium Tablets.

               3984. As just discussed, Teva learned of the prices increases for at least some,

         and likely all, of these drugs in advance, via Patel’s conversations with Aprahamian. In

         accordance with Defendants’ cartel’s usual practice, Teva agreed and made plans to

         follow the increased prices even before Taro had put them into effect.

               3985. On June 3, 2014 – the date of the Taro price increases on Fluocinonide,

         Carbamazepine, Clotrimazole, Warfarin, and other drugs – Patel and Aprahamian



                                                   977

                                               977 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 989 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         exchanged five text messages. After exchanging those text messages, Patel confirmed

         to her supervisor, K.G., and another Teva representative that Taro had in fact raised

         its pricing on Fluocinonide. Patel then added: “I expect to provide guidance at some

         point in the morning. I’m also hearing Warfarin, Carbamazepine as well. I’ll be

         looking at shares and intel tomorow and will provide commentary.” At 5:08pm that

         evening, Patel called Aprahamian and the two spoke for approximately 7 minutes.

                3986. First thing the next morning, on June 4, 2014, Patel and Aprahamian

         exchanged two text messages. Then, at 9:56 am, the two spoke on the telephone for

         approximately a half-hour. Shortly after hanging up the phone with Aprahamian,

         Patel sent an e-mail to K.G. making it clear that she had obtained additional

         information regarding the Taro price increases that she did not want to put into

         writing, stating: “I have additional intel (I can discuss with you) that will be useful.”

                3987. One of the drugs that Taro increased on June 3, 2014, was Warfarin

         Sodium Tablets (“Warfarin”), which is also discussed elsewhere in this Complaint.

         Also known by the brand name Coumadin, Warfarin is a blood thinner medication

         used to treat and prevent blood clots.

                3988. At this time (June, 2014), there were three manufacturers in the market

         for Warfarin: Teva, Taro and Zydus. All were members of Defendants’ cartel,

         making the market for generic Warfarin/Coumadin vulnerable to a co-ordinated price

         increase by the cartel, which is exactly what happened. In addition to their agreement




                                                     978

                                                978 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 990 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         on Warfarin, Teva also agreed with Zydus to raise the price of Topiramate Sprinkle

         Capsules.

               3989. In the ten days following the Taro price increase for Warfarin,

         Defendants Teva, Taro, and Zydus co-ordinated through various phone

         communications with each other (preceded by calls on June 2 from Green at Zydus to

         Rekenthaler (for two minutes) and Patel (for five minutes) at Teva), including at least

         the following:




               3990. Green was likely speaking to Patel and Rekenthaler about both Warfarin

         and Topiramate Sprinkle Capsules during those calls because on June 13 – the same

         day the Zydus price increase on Warfarin became effective, and after the

         conversations noted above – Patel added Topiramate Sprinkle Capsules to Teva’s

         price increase list, with a notation: “Follow/Urgent – Zydus.” Two days before that –

         the same day that Green had extensive phone calls with both Rekenthaler and Patel –

         Rekenthaler also spoke twice with Falkin of Actavis, a member of Defendants’ cartel

         and the only other manufacturer in the market for Topiramate Sprinkle Capsules.




                                                   979

                                               979 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 991 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3991. Teva followed the Zydus price increase for Topiramate Sprinkle

         Capsules as part of its increase on August 28, 2014. As noted, Teva co-ordinated that

         increase with both Zydus and Actavis in the days and weeks before it.

               3992. Further, during the thicket of communications above, on June 12, Teva

         internally discussed future projections regarding Carbamazepine – including the fact

         that its API supplier might run out of supply sometime in 2015. One of the options

         discussed was a price increase. K.G. – aware that Patel had been in discussions with

         Aprahamian and had information regarding the Taro price increase on Carbamazepine

         (and other drugs) – stated: “Nisha [Patel] would be able to provide guidance relative

         to [the Carbamazepine] price increase for the analysis being put together.” In fact,

         Patel had communicated with Aprahamian earlier that same day for approximately

         nine minutes.

               3993. On the tenth day after Taro’s price increases, June 13 – in the early

         morning of which, Patel at Teva and Green at Zydus spoke for approximately a

         quarter hour – Zydus also raised its Warfarin prices. That same day, Teva was

         presented with an offer from a customer for a one-time buy on that drug. Patel

         responded that “We will review, but note that we intend to follow [the] Taro and

         Zydus increase[d] price.”

               3994. Later that same day, June 13, 2014, Patel sent an internal e-mail alerting

         her group, including her supervisor, K.G., about the list of drugs on which Teva

         planned to raise prices. A number of them – including Carbamazepine Chewable

                                                   980

                                              980 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 992 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         Tablets , Carbamazepine Tablets, Clotrimazole Topical Solution, Fluocinonide Cream,

         Fluocinonide Emollient Cream, Gel and Ointment, and Warfarin Sodium Tablets –

         included the notation “Follow/Urgent – Taro” as the reason for the increase. For

         that list of drugs, Patel directed that “we should not provide any decreases on these

         products.” Patel’s directive meant that Teva would not – and, in fact, did not – seek

         to compete for market share against Taro or Zydus when approached by customers

         due to their price increases.

                3995. The next week, on Tuesday, June 17, Patel spoke to Aprahamian at

         Tarro for approximately a quarter-hour.

                3996. The following day, June 18, Patel sent that same list to the entire sales

         team at Teva, informing them of the status of Teva’s next price increase. She noted

         that Teva had already been “receiving multiple requests on several items that are

         prioritized as increase candidates.” Patel continued: “While we do not have an exact

         date of increase, we are taking our increase plans into consideration and are bidding

         on new business at the planned increase price where our WAC allows,” and noting

         that this was done in view of the information that Teva had been able to gather.

                3997. The next day, Patel continued to gather “intelligence” and made

         concerted efforts to simultaneously coordinate with both Aprahamian and Green at

         Zydus. The timing and duration of those phone calls is set forth in the chart below:




                                                    981

                                               981 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 993 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               3998. As set forth infra, on August 27, 2014, Teva followed the Taro price

         increases on Carbamazepine Chewable Tablets, Carbamazepine Tablets, Clotrimazole

         Topical Solution, and Warfarin Sodium Tablets. As discussed more fully above, Teva

         co-ordinated those increases with Taro (and Zydus) through direct communications

         with those competitors in the days leading up to the increase.

               3999. Following these discussions among representatives of other cartel

         members, Teva raised its prices on August 27, 2014, on at least the following

         products: Amoxicillin/Clavulanate Chewable Tablets, Amiloride HCL/HCTZ Tabs,

         Carbamazepine Chewable Tabs, Cimetidine Tabs, Clemastine Fumarate Tabs,

         Clotrimazole Topical Solution, Desmopressin Acetate Tabs, Diclofenac Potassium

         Tablets, Disopyramide Phosphate Caps, Enalapril Maleate Tabs, Epitol Tabs,

         Flurbiprofen Tabs, Flutamide Caps, Fluvastatin Sodium Caps, Hydroxyurea Caps,

         Loperamide HCL Caps, Penicillin VK Tablets, Prazosin HCL Caps, Prochlorperazine

         Tabs, Topiramate Sprinkle Caps, and Warfarin Sodium Tablets.

               4000. Below are illustrations of that list in the files of Defendant Teva:

                                                   982

                                              982 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                          INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 994 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




                                               983

                                           983 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 995 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               4001. And leading up to the price increase, Patel and Rekenthaler were

         communicating with Mylan, Sandoz, and other relevant co-conspirators, as illustrated

         in the following graphic:




                                                  984

                                             984 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 996 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               4002. For example, Patel at Teva spoke with Hatosy at Pfizer’s alter ego,

         “Greenstone,” on August 25; Rekenthaler spoke to Nesta on August 4, 2014, and

         again on August 7, 11 (twice), 18 (also twice), and 21. Similarly, Patel spoke to a

         contact at Sandoz on August 11, and again on August 26, 27 (twice), and 28.

               4003. Further, for those few drugs where the graphic does not identify direct

         communications between Teva and its co-conspirators, these executives, at a

         minimum, communicated through other cartel members.

               4004. For example, with regard to Wockhardt and Enalapril, Patel was

         speaking to Aprahamian at Taro, as shown above – and Aprahamian, in turn, spoke to


                                                    985

                                               985 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 997 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




         M.C., the Vice President of Sales and Marketing at Wockhardt, on August 8 for

         approximately a quarter-hour, and again on August 14, for at least eight minutes.

               4005. Similarly, with regard to Prochlorperazine, Rekenthaler at Teva

         communicated with Jim Nesta at Mylan on August 7 and August 11, as illustrated

         above – and Nesta, in turn, communicated with M.D., a senior sales executive at

         Cadista Pharmaceuticals, on the same days that he communicated with Rekenthaler.

               4006. In addition to those phone communications noted in the text and

         graphic above, representatives from every Defendant met in Boston, Massachusetts,

         shortly before the increase, from August 23-26, 2014, for the NACDS annual event,

         which was the largest pharmaceutical industry meeting of the year. Cavanaugh,

         Rekenthaler and Patel, along with many other Teva executives, as well as executives

         from every other corporate Defendant, attended.

               4007. Likewise, the morning before Teva implemented the price increases, one

         of its executives, Patel, spent much of her day discussing the price increases with

         Teva’s contacts at Sandoz, Actavis, Taro, Zydus and Glenmark:




                                                   986

                                               986 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 998 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               4008.

               4009. The co-ordination worked. For example, Sandoz followed Teva’s price

         increases on Diclofenac and announced an identical list price approximately 6 weeks

         later. Mylan also followed in the Spring of 2015, matching Teva and Sandoz’s list

         prices, on March 4, 2015. Rekenthaler co-ordinated with Nesta at Mylan during two

         phone calls on February 18 and one call on February 19, 2015.

               4010. In roughly the same period (late summer and early fall of 2014), Teva

         and Sandoz were also orchestrating price increases on Amoxicillin/Clavulanate

         chewable tablets. Throughout this period, Teva and Sandoz were in regular contact.

         Teva’s Patel spoke with the Associate Director of Pricing at Sandoz, SW-1, multiple

         times to fix the prices of Amoxicillin/ Clavulanate and other drugs, including at least

         Diclofenac and Penicillin VK.




                                                   987

                                               987 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
NYSCEF DOC. NO.Case
                2   7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 Page 999 of 1073
                                                                     RECEIVED  NYSCEF: 08/30/2021




               4011. For example, on October 10, 2014 Sandoz followed Teva’s price

         increases on Amoxicillin/ Clavulanate Chewable Tabs, Diclofenac Potassium Tabs,

         and Penicillin VK Tabs.

               4012. Following their established pattern, Teva’s Patel spoke to Sandoz’s SW-1

         on the day of the Sandoz price increases, for approximately three minutes.

               4013. At the same time, Teva and Actavis were co-ordinating on Desmo-

         pressin. Even before Actavis followed the Teva price increase, Teva knew that

         Actavis was going to do so. For example, on October 15, 2014 – approximately two

         months before Actavis implemented the price increase – Teva received a request from

         a customer asking Teva to reduce its Desmopressin price because it was no longer

         offering competitive prices.

               4014. While she did not want to admit to the customer that Teva wasn’t going

         to come off its price increases because it had an anticompetitive agreement with the

         only other manufacturer in the market to move forward jointly on increased prices,

         nevertheless, Patel’s response to the customer betrayed her knowledge of the

         agreement with Actavis. Rather than offering a competitive price, Teva rebuffed the

         advances, saying that “We believe the market is still settling on this product. Can you

         please review in a few days and advise of more current pricing intelligence?”

               4015. In a subsequent internal discussion, Patel noted, “I can’t quite recall if

         Actavis followed us or we followed them....but they definitely did not change their

         WACs recently.”

                                                   988

                                              988 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1000 of 1073
                                                                             NYSCEF: 08/30/2021




               4016. Teva’s Rekenthaler and Actavis’s Falkin spoke frequently in the days and

         weeks leading up to the Actavis price increase, including calls on November 18,

         November 21, and November 25, 2014.

               4017. Then, a few weeks later, Actavis followed the Teva price increase on

         Desmopressin on December 19, 2014.

               4018. Similarly, on March 4, 2015, Mylan followed the Teva and Sandoz price

         increases on Diclofenac Potassium Tablets. Rekenthaler co-ordinated that price

         increase with Nesta at Mylan during two phone calls on February 18 and one call on

         February 19, 2015.

               4019. No shortages or other market features can explain Defendants’ price

         increases for generic: Amoxicillin/Clavulanate Chewable Tablets, Amiloride

         HCL/HCTZ Tabs, Carbamazepine Chewable Tabs, Cimetidine Tabs, Clemastine

         Fumarate Tabs, Clotrimazole Topical Solution, Desmopressin Acetate Tabs,

         Diclofenac Potassium Tablets, Disopyramide Phosphate Caps, Enalapril Maleate

         Tabs, Epitol Tabs, Flurbiprofen Tabs, Flutamide Caps, Fluvastatin Sodium Caps,

         Hydroxyurea Caps, Loperamide HCL Caps, Penicillin VK Tablets, Prazosin HCL

         Caps, Prochlorperazine Tabs, Topiramate Sprinkle Caps, or Warfarin Sodium Tablets

         during the Relevant Period.

               4020. The elevated prices of Amoxicillin/Clavulanate Chewable Tablets,

         Amiloride HCL/HCTZ Tabs, Carbamazepine Chewable Tabs, Cimetidine Tabs,

         Clemastine Fumarate Tabs, Clotrimazole Topical Solution, Desmopressin Acetate

                                                  989

                                             989 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1001 of 1073
                                                                             NYSCEF: 08/30/2021




         Tabs, Diclofenac Potassium Tablets, Disopyramide Phosphate Caps, Enalapril

         Maleate Tabs, Flurbiprofen Tabs, Fluvastatin Sodium Caps, Hydroxyurea Caps,

         Loperamide HCL Caps, Penicillin VK Tablets, Prazosin HCL Caps, Prochlorperazine

         Tabs, Topiramate Sprinkle Caps, and Warfarin Sodium Tablets resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused it to pay more than

         they would have paid in a free and fair market, and will continue at these elevated

         levels indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               4021. The elevated prices of Amoxicillin/Clavulanate Chewable Tablets,

         Amiloride HCL/HCTZ Tabs, Carbamazepine Chewable Tabs, Cimetidine Tabs,

         Clemastine Fumarate Tabs, Clotrimazole Topical Solution, Desmopressin Acetate

         Tabs, Diclofenac Potassium Tablets, Disopyramide Phosphate Caps, Enalapril

         Maleate Tabs, Epitol Tabs, Flurbiprofen Tabs, Flutamide Caps, Fluvastatin Sodium

         Caps, Hydroxyurea Caps, Loperamide HCL Caps, Penicillin VK Tablets, Prazosin

         HCL Caps, Prochlorperazine Tabs, Topiramate Sprinkle Caps, and Warfarin Sodium

         Tablets resulted from Defendants’ anticompetitive conduct and will continue at these

         elevated levels indefinitely unless Defendants’ conduct in furtherance of their

         conspiracies is enjoined by this Court.

               4022. The unlawful agreements alleged among Par, Amneal, Apotex, Cadista,

         Upsher-Smith, Zydus, Actavis, Aurobindo, Glenmark, Sandoz, Mylan, Teva, Taro,

         Torrent, Wockhardt, and Pfizer/Greenstone, regarding Amoxicillin/ Clavulanate

                                                   990

                                               990 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1002 of 1073
                                                                             NYSCEF: 08/30/2021




         Chewable Tablets, Amiloride HCL/HCTZ Tabs, Carbamazepine Chewable Tabs,

         Cimetidine Tabs, Clemastine Fumarate Tabs, Clotrimazole Topical Solution,

         Desmopressin Acetate Tabs, Diclofenac Potassium Tablets, Disopyramide Phosphate

         Caps, Enalapril Maleate Tabs, Epitol Tabs, Flurbiprofen Tabs, Flutamide Caps,

         Fluvastatin Sodium Caps, Hydroxyurea Caps, Loperamide HCL Caps, Penicillin VK

         Tablets, Prazosin HCL Caps, Prochlorperazine Tabs, Topiramate Sprinkle Caps, and

         Warfarin Sodium Tablets, were part of all Defendants’ overarching conspiracy to

         unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                EV. January 28, 2015, Price Increases: Bethanechol Chloride Tablets,

                Ciprofloxacin HCL Tablets, Diltiazem HCL Tablets, Estradiol Tablets,

                Fluoxetine HCL Tablets, Glimepiride Tablets, Griseofulvin Suspension,

                Isoniazid, Ketoprofen Capsules, Ketorolac Tromethamine Tablets,

                Nortriptyline HCL Capsules, and Propranolol

                4023. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic:

         Bethanechol Chloride Tablets, Ciprofloxacin HCL Tablets, Diltiazem HCL Tablets,

         Estradiol Tablets, Fluoxetine HCL Tablets, Glimepiride Tablets, Griseofulvin

         Suspension, Isoniazid, Ketoprofen Capsules, Ketorolac Tromethamine Tablets,

         Nortriptyline HCL Capsules, and Propranolol, at least as follows:




                                                     991

                                                991 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1003 of 1073
                                                                             NYSCEF: 08/30/2021




               4024. Shortly after the Teva price increases of August 28, 2014, Patel accepted

         a new position at Teva. She left her position in the pricing department to take on the

         role of Director of National Accounts at Teva. Her new position meant new

         responsibilities, necessitating more frequent travel to customer conferences and trade

         shows, giving her a greater opportunity to meet and collude face-to-face with

         competitors instead of over the telephone.

               4025. When Patel left the pricing department at Teva her position was not

         refilled. K.G., Patel’s former supervisor, assumed her role and became the executive

         responsible for identifying price increase candidates and implementing price increases.

               4026. On January 28, 2015, Teva raised prices on a number of different drugs.

         Teva’s price increase spreadsheet – now maintained by K.G. at Teva, identified the

         following drugs, among others, along with the price increase strategy and reasons for

         the increase:




                                                   992

                                              992 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1004 of 1073
                                                                             NYSCEF: 08/30/2021




                4027. Consistent with their normal pattern, cartel members communicated

         about these drugs in the days and weeks leading up to January 28, 2015, including at

         least the following calls:




                4028. Patel likely also spoke in-person with many of Teva’s co-conspirators.

         For example, in her new role as a Director of National Accounts, Patel personally

         attended the following trade association events and customer conferences in the fall

         of 2014 and winter of 2014-15: NACDS, Boston, MA (August 23-26, 2014);

         Econdisc Bidders Meeting, St. Louis, MO (September 17-19, 2014); PCMA Annual

         Meeting in Rancho Palos Verdes, CA (October 13-14, 2014); Anda Strategy Meeting,

         Miami, FL (October 26-29, 2014); and the HDMA Round Table, Washington, DC



                                                  993

                                              993 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1005 of 1073
                                                                             NYSCEF: 08/30/2021




         (January 8, 2015). These industry events were all well-attended by senior executives of

         members of Defendant’s cartel.

               4029. These price increases are also discussed in more detail elsewhere in this

         Complaint.

               4030. No shortages or other market features can explain Defendants’ price

         increases for generic: Bethanechol Chloride Tablets, Ciprofloxacin HCL Tablets,

         Diltiazem HCL Tablets, Estradiol Tablets, Fluoxetine HCL Tablets, Glimepiride

         Tablets, Griseofulvin Suspension, Isoniazid, Ketoprofen Capsules, Ketorolac

         Tromethamine Tablets, Nortriptyline HCL Capsules, or Propranolol during the

         Relevant Period.

               4031. The elevated prices of generic: Bethanechol Chloride Tablets,

         Ciprofloxacin HCL Tablets, Diltiazem HCL Tablets, Estradiol Tablets, Fluoxetine

         HCL Tablets, Glimepiride Tablets, Isoniazid, Ketorolac Tromethamine Tablets,

         Nortriptyline HCL Capsules, and Propranolol resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused it to pay more than they would

         have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               4032. The elevated prices of generic: Bethanechol Chloride Tablets,

         Ciprofloxacin HCL Tablets, Diltiazem HCL Tablets, Estradiol Tablets, Fluoxetine

         HCL Tablets, Glimepiride Tablets, Isoniazid, Ketorolac Tromethamine Tablets,

                                                    994

                                               994 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1006 of 1073
                                                                             NYSCEF: 08/30/2021




         Nortriptyline HCL Capsules, and Propranolol resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused it to pay more than they would

         have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                  4033. The unlawful agreements among Par, Amneal, Taro, Dr. Reddy’s,

         Actaviz, Sandoz, Mylan, and Teva, on generic: Bethanechol Chloride Tablets,

         Ciprofloxacin HCL Tablets, Diltiazem HCL Tablets, Estradiol Tablets, Fluoxetine

         HCL Tablets, Glimepiride Tablets, Griseofulvin Suspension, Isoniazid, Ketoprofen

         Capsules, Ketorolac Tromethamine Tablets, Nortriptyline HCL Capsules, and

         Propranolol, were part of all Defendants’ overarching conspiracy to unreasonably

         restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  EW. Ciprofloxacin HCL Tablets

                  4034. Generic Ciprofloxacin HCL tablets are used to treat a variety of

         infections, including anthrax infection after inhalational exposure, urinary tract

         infections, and pneumonic and septicemic plague.

                  4035. The market for generic Ciprofloxacin HCL tablets (“Ciprofloxacin

         HCL” or “Ciprofloxacin”) was mature and had multiple manufacturers throughout

         the Relevant Period. As a result, for years, Ciprofloxacin HCL prices were relatively

         low and stable.

                                                     995

                                                995 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1007 of 1073
                                                                             NYSCEF: 08/30/2021




                4036. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Ciprofloxacin HCL tablets as follows, beginning at least as

         early as August, 2014:

                4037. During the Relevant Period, Defendants Teva, Actavis, and Dr. Reddy’s

         Laboratories (“Dr. Reddy’s” or “DRL”) dominated the market for generic

         Ciprofloxacin HCL.

                4038. Dr. Reddy’s, Teva and Actavis orchestrated large price increases in the

         latter months of 2014. Within a matter of months, all four manufacturers announced

         large list (WAC) price increases and identical list prices.

                4039. The list (WAC) price chart below shows the large and parallel price

         increases for Ciprofloxacin HCL tablets:




                                                     996

                                                996 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1008 of 1073
                                                                             NYSCEF: 08/30/2021




               4040. Note that for Actavis and Teva, the cartel’s elevated pricing continued

         through at least mid-2019, the last period for which sales figures were readily

         available. The dramatic, four-fold price differential between Dr. Reddy’s, on the one

         hand, and Actavis/Teva, on the other, was able to persist because of the continued

         existence of Defendants’ cartel agreement, which meant that even though Dr. Reddy’s

         list price was one-quarter what its nominal competitors were charging, and its NSP

         prices were also significantly lower, customers did not migrate en masse to DRL.

               4041. Throughout this period, Teva, Dr. Reddy’s and Actavis met at trade

         conferences and communicated directly with each other in furtherance of their price-

         fixing agreement on Ciprofloxacin HCL tablets and of the Fair Share agreement.

               4042. For example, prior to announcing a five-fold increase to its list (WAC)

         prices on August 18, 2014, Dr. Reddy’s communicated with the other manufacturers

         to co-ordinate. A senior sales executive at Dr. Reddy’s spoke frequently with Teva’s

         Patel about the planned price increase, and the two also exchanged four text messages

         on August 25, 2014.

               4043. Similarly, around the time that Actavis announced its price increases for

         Ciprofloxacin HCL (December 19, 2014), Rekenthaler of Teva spoke to Falkin at

         Actavis several times to co-ordinate as well, including twice on December 17 and

         once on December 18. This drug was also referenced in calls between Rekenthaler

         and Falkin in a call on January 13, two calls the next day, on January 14, and also in a

         call on January 16, 2015.

                                                    997

                                               997 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1009 of 1073
                                                                             NYSCEF: 08/30/2021




                4044. Falkin (Actavis) also spoke with a Senior Director of National Accounts

         at Dr. Reddy’s on January 5, 12, 15, 16 and 21, 2015.

                4045. On January 28, 2015, Teva raised its Ciprofloxacin HCL prices, to match

         Dr. Reddy’s and Actavis’s list (WAC) prices exactly. The same day as the Teva price

         increase, Dr. Reddy’s was able to obtain a full copy of Teva’s price increase list.

                4046. No shortages or other market features can explain Defendants’ price

         increases for generic Ciprofloxacin HCL during the Relevant Period.

                4047. The elevated prices of generic Ciprofloxacin HCL resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused it to pay more than

         they would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                4048. The unlawful agreement among Defendants Teva, Actavis, and Dr.

         Reddy’s, regarding generic Ciprofloxacin HCL, was part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

                EX. Flutamide Capsules

                4049. Generic Flutamide capsules (“Flutamide”) are used to treat prostate

         cancer, among other conditions.

                4050. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

                                                     998

                                                998 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1010 of 1073
                                                                             NYSCEF: 08/30/2021




         formulations of generic Flutamide capsules as follows, beginning at least as early as

         August, 2014:

                4051. During the Relevant Period, Defendants Teva, Par and Actavis

         dominated the Flutamide market.

                4052. In late August, 2014, Teva aimed to raise prices on a number of different

         drugs, including Flutamide. To co-ordinate prices and Fair Share, Teva (Patel and

         Rekenthaler), Actavis (Rogerson and Falkin) and Par (M.B., Vice President of

         National Accounts and J.H., Vice President of Sales), communicated directly with

         each other via telephone.

                4053. Rekenthaler (Teva) communicated by phone with Falkin (Actavis) on

         August 4, 5, 6, 7, 18, 24, 26 and 28.

                4054. Falkin (Actavis) communicated by phone with a Par Vice President of

         Sales on August 5 and 26.

                4055. Rekenthaler (Teva) had three phone calls with a Vice President of

         National Accounts at Par on August 28.

                4056. No shortages or other market features can explain Defendants’ price

         increases for generic Flutamide capsules during the Relevant Period.

                4057. The elevated prices of generic Flutamide capsules resulted from

         Defendants’ anticompetitive conduct and will continue indefinitely at these elevated

         levels unless Defendants’ conduct in furtherance of their conspiracies is enjoined by

         this Court.

                                                     999

                                                 999 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1011 of 1073
                                                                             NYSCEF: 08/30/2021




                4058. The unlawful agreement among Defendants Teva, Par and Actavis,

         regarding generic Flutamide capsules, was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                EY. Hydralazine HCL Tablets

                4059. Generic Hydralazine HCL tablets (“Hydralazine HCL” or

         “Hydralazine”) are used in treating high blood pressure.

                4060. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Hydralazine HCL, as follows:

                4061. During the Relevant Period, Defendants Teva, Par, Heritage, Camber,

         and Glenmark dominated the market for Hydralazine tablets.

                4062. In approximately August of 2014, Defendants applied the “fair share”

         understanding to the market for Hydralazine in order to prevent any price erosion for

         the drug.

                4063. As of August, 2014, non-Defendant Strides was ramping back up its

         domestic operations, following its 2013 sale of its specialty injectable business to

         Defendant Mylan. As a result of this ramp up, Strides sought to obtain its “fair share”

         of the Hydralazine market, consistent with the principles of Defendants’ fair share

         agreement. As a company with more share for Hydralazine than the market allocation

         scheme allowed, it was up to Heritage to concede business to Strides.

                                                     1000

                                                1000 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1012 of 1073
                                                                             NYSCEF: 08/30/2021




               4064. When Defendant Heritage hired L.S. as new VP of marketing in August

         of 2014, one of his first acts of business for Heritage was to facilitate an agreement to

         allow Defendant Strides to obtain market share for Hydralazine.

               4065. In early August 2014, L.S. spoke to S.R., an executive working with co-

         conspirator TruPharma, who relayed the message that Defendant Strides would

         submit an unsolicited bid to Morris & Dickson, a wholesaler, for its Hydralazine

         business. Through Randazzo, Strides request that Heritage concede the business.

               4066. On August 202, 2014, L.S. informed Malek that Strides wanted Morris &

         Dickson’s Hydralazine business. L.S. advised Malek that Heritage should concede this

         business to Strides. Malek also looped in A.S., who was responsible for the Morris &

         Dickson account.

               4067. On September 5, Morris & Dickson informed A.S. that it had received a

         competing bid for its Hydralazine business and asked for Heritage to provide a better

         price for Hydralazine.

               4068. Consistent with the fair share understanding, Heritage declined to match

         Strides’ bid and instead conceded the Morris & Dickson business to Strides.

               4069. Heritage’s decision to concede this business to Strides was

         communicated to Teva, Par, Camber, and Glenmark, so that each of these

         Defendants would know that Heritage was complying with the fair share agreement.

               4070. As a result of the overarching fair share agreement, Defendants have

         been able to maintain the market allocation agreement for Hydralazine tablets since at

                                                   1001

                                               1001 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1013 of 1073
                                                                             NYSCEF: 08/30/2021




         least August 2014, which has allowed them to sell Hydralazine at supracompetitive

         prices to Plaintiff and other.

                4071. No shortages or other market features can explain Defendants’ pricing

         for generic Hydralazine HCL during the Relevant Period.

                4072. The elevated prices of generic Hydralazine HCL resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused it to pay more than

         they would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                4073. The unlawful agreement among Defendants Teva, Par, Heritage, Strides,

         Camber, and Glenmark, regarding generic Hydralazine HCL tablets, was part of all

         Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

                EZ. Tacrolimus Ointment

                4074. Generic Tacrolimus Ointment (“Tacrolimus”) is a secondary treatment

         option for moderate to severe eczema. Tacrolimus is available in 30gm, 60gm and

         100gm dosages. Recent annual sales of Tacrolimus Ointment in the United States

         exceeded $100 million.

                4075. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Tacrolimus Ointment, as follows:

                                                     1002

                                                1002 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1014 of 1073
                                                                             NYSCEF: 08/30/2021




               4076. In August, 2014, Sandoz and Perrigo were both preparing to launch

         Tacrolimus. Sandoz was the first-to-file generic and Perrigo was the authorized

         generic (“AG”).

               4077. On August 13, at 3:57 p.m., E.D., a Sandoz launch executive, sent an

         internal e-mail asking if anyone knew whether there would be an AG for Tacrolimus

         or if any other competitors planned to enter the market. At 5:11 p.m. that same day,

         CW-3, a Sandoz senior sales executive, called T.P., a Perrigo sales executive, and they

         spoke for approximately a quarter-hour. Prior to this call, CW-3 and T.P. had not

         spoken since June 18. Within a half hour of hanging up with T.P., CW-3 sent an e-

         mail responding to E.D.’s questions, likely based on competitive information learned

         from the call.

               4078. On September 8, 2014, Sandoz held a Commercial Operations meeting

         during which they discussed the Tacrolimus launch. That same day, CW-3 called T.P.

         four times, with one call lasting eleven minutes and another six minutes. On those

         calls, CW-3 and T.P. discussed the Tacrolimus launch and decided to model it after

         the CBD Ointment launch. As discussed above, in the spring of 2014, CW-3 and T.P.

         had colluded on CBD Ointment when Sandoz was entering as the first-to-file generic

         and Perrigo as the AG. By using CBD Ointment as a model, Sandoz and Perrigo

         could (and did) avoid spending significant time negotiating the allocation of

         customers for Tacrolimus.




                                                   1003

                                              1003 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1015 of 1073
                                                                             NYSCEF: 08/30/2021




               4079. That same day, on September 8, CW-3 sent an e-mail to Sandoz launch

         executives, E.D. and A.S., with a copy to CW-1, a Sandoz senior pricing executive.

               4080. Two days later, on September 10, 2014, CW-3 called T.P. and they spoke

         for a quarter-hour. During that call, they again talked about the Tacrolimus launch.

         Specifically, they discussed the allocation of certain customers to Sandoz and Perrigo

         so that each company would have 50% market share. Further, T.P. provided CW-3

         with Perrigo’s WAC and AWP pricing for the three dosage sizes, and the dead net

         pricing that Perrigo was contemplating for various classes of customers.

               4081. In his notes, CW-3 recorded the list of consumers that the cartel

         members would allocate amongst each other. Sandoz planned to target the customers

         listed in the box in the bottom right hand corner of the note, and Perrigo planned to

         target the customers listed above it.

               4082. On November 10, 2014, A.F., a Perrigo sales executive, e-mailed

         Wesolowski, a senior Perrigo executive, to advise that a customer told her Sandoz was

         launching Tacrolimus that day. In turn, Wesolowski e-mailed T.P. and others at

         Perrigo, asking them if the launch could be confirmed. That same day, T.P. and CW-

         3 spoke twice, each time for two or three minutes. During those calls, CW-3 told T.P.

         that Sandoz had not yet formally launched the product or started shipping to

         customers. Later that afternoon, T.P. reported back to Wesolowski. In order to avoid

         any written evidence of his illegal activity, T.P. referred to his source as a “customer”

         even though it was actually CW-3.

                                                     1004

                                                 1004 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1016 of 1073
                                                                             NYSCEF: 08/30/2021




               4083. On November 19, 2014, Sandoz launched Tacrolimus and Perrigo

         launched on the following day. Consistent with the co-conspirators’ plans, Sandoz

         got CVS, Cardinal, Omnicare, and Econdisc, among other customers, and Perrigo got

         Walgreens, Walmart, ABC (secondary), Anda, Optisource, and Publix.

               4084. On the same day, November 20, Boothe, a senior Perrigo executive, sent

         around a congratulatory e-mail to the Perrigo team that worked on the Tacrolimus

         launch. He specifically congratulated C.V., a Perrigo business development executive,

         and Wesolowski.

               4085. A few days later, C.V. replied in response to a request from the

         Tacrolimus brand manufacturer on how sales were going.

               4086. No shortages or other market features can explain Defendants’ price

         increases for generic Tacrolimus Ointment during the Relevant Period.

               4087. The elevated prices of generic Tacrolimus Ointment resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused it to pay more than

         they would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               4088. The unlawful agreement among Defendants Sandoz/Fougera and

         Perrigo regarding generic Tacrolimus Ointment was part of all Defendants’

         overarching conspiracy to restrain trade unreasonably and to fix, raise, maintain,

         and/or stabilize the prices of the Drugs at Issue.

                                                   1005

                                              1005 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1017 of 1073
                                                                             NYSCEF: 08/30/2021




                FA.    Griseofulvin
                4089. Generic Griseofulvin (“Griseofulvin”) is an oral antifungal medication

         primarily used to treat ringworm infections that do not respond to topical

         medications, such as ointments or creams. It is sold as a microsize tablet and as an

         oral suspension. Its method of action is to prevent fungal mitosis.

                4090. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Griseofulvin, as follows:

                4091. In September of 2014, Actavis wanted to implement a price increase on

         its Griseofulvin products – so, naturally (in light of Defendants’ conspiracy), just as

         Dr. Reddy’s did with Glimepiride, so Actavis’s first step with Griseofulvin was to

         make sure that the sole other seller of Griseofulvin, Teva (Actavis’s co-conspirator,

         and nominal competitor) would follow such an increase.

                4092. Thus, Actavis employees Marc Falkin and Rick Rogerson reached out to

         their counterparts Patel and Rekenthaler at Teva – but not by phone. Instead, their

         first contact on this particular sub-agreement was likely at the NACDS 2014 Total

         Store Expo, held in Boston’s Convention Center over the week-end of August 23-26

         through that Tuesday, and attended by, Falkin, Rogers, Rekenthaler, and Patel – and,

         in fact, representatives of every Defendant.

                4093. The very next week, on the Wednesday after the Labor Day holiday,

         September 3, Rekenthaler followed up with two telephone calls to Falkin, speaking for


                                                    1006

                                               1006 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1018 of 1073
                                                                             NYSCEF: 08/30/2021




         a few minutes. The next day, September 4, they called back and forth and eventually

         spoke for a quarter of an hour. The next Monday, September 8, they again called

         back and forth, speaking once for over 20 minutes – and then calling back for another

         5-minute call to confirm their discussion.

                4094. The day after that, September 9, 2014, Rogerson called Patel and they

         spoke for a few minutes – and Actavis notified its customers it raised the price of

         Griseofulvin Oral Suspension, effective October 6, 2014.

                4095. Likewise, Teva immediately added Griseofulvin to its own price increase

         list. True to its word, on January 28, 2015, Teva raised the WAC on its Griseofulvin

         Oral Suspension to exactly match that of Actavis.

                4096. No shortages or other market features can explain Defendants’ price

         increases for Griseofulvin during the Relevant Period.

                4097. The elevated prices of Griseofulvin resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused it to pay more than they would

         have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                4098. The unlawful agreement between Actavis and Teva on Griseofulvin was

         part of all Defendants’ overarching conspiracy to unreasonably restrain trade and to

         fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                FB.    Norethindrone Acetate Tablets

                                                      1007

                                               1007 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1019 of 1073
                                                                             NYSCEF: 08/30/2021




                4099. Generic Norethindrone Acetate tablets (“Norethindrone Acetate”) are

         used to treat menstrual cycle disorders, primary and secondary amenorrhea,

         premenstrual syndrome, menstrual cycle regulation and endometritis.

                4100. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Norethindrone Acetate tablets as follows, beginning at least as

         early as September, 2014:

                4101. During the Relevant Period, Defendants Teva, Amneal, and Glenmark

         dominated the market for generic Norethindrone Acetate.

                4102. On September 9, 2014, as Teva was also communicating with

         competitors about other drugs, a customer approached Teva seeking lower pricing on

         Norethindrone Acetate. One of Teva’s competitors for this drug was Amneal. Also

         on that day, Patel at Teva received phone calls from two different Amneal

         employees—the Vice President of Sales, and the Senior Director of Sales and Finance,

         and the Amneal Director of Sales and Finance spoke several times with Glenmark

         (Jim Brown), the only other supplier in the market for Norethindrone Acetate.

                4103. After speaking with the two Amneal executives, Teva offered only a

         nominal reduction to the customer, because it did not want to compete for the

         business since the market already was allocated according to Fair Shares.

                4104. Patel acknowledged internally that Teva had “bid high” based on its

         understanding that “it would be an increase candidate for Amneal.” Thus, by bidding

                                                     1008

                                                1008 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1020 of 1073
                                                                             NYSCEF: 08/30/2021




         high and not taking business from Amneal, in anticipation of future price increases,

         Teva reinforced the Fair Share understanding among them.

                4105. No shortages or other market features can explain Defendants’ pricing

         for generic Norethindrone Acetate tablets during the Relevant Period.

                4106. The elevated prices of generic Norethindrone Acetate tablets resulted

         from Defendants’ anticompetitive conduct, injured Plaintiff and caused it to pay more

         than they would have paid in a free and fair market, and will continue indefinitely at

         these elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                4107. The unlawful agreement among Defendants Teva, Amneal, and

         Glenmark, regarding generic Norethindrone Acetate tablets, was part of all

         Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

                FC.    Raloxifene HCL Tablets

                4108. Generic Raloxifene HCL tablets are used to combat the effects of

         osteoporosis in postmenopausal women.

                4109. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Raloxifene HCL tablets (“Raloxifene” or “Raloxifene HCL”)

         as follows, beginning at least as early as September, 2014:




                                                     1009

                                                1009 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1021 of 1073
                                                                             NYSCEF: 08/30/2021




               4110. During the Relevant Period, Defendants Teva and Camber dominated

         the market for generic Raloxifene.

               4111. In March 2014, Teva began marketing Raloxifene. Actavis had received

         approval to begin marketing Raloxifene in 2014 as well, but, by September of that

         year, had not entered the market. Camber entered the market in September 2014.

               4112. With anticipated product launches approaching, the market entrants

         discussed an allocation scheme in September: on September 9, 2014, Teva’s

         Rekenthaler had an almost half-hour phone call with the Senior Vice President of U.S.

         Sales at Actavis, and, over the course of the following week, Rekenthaler spoke with

         multiple Actavis employees, including the SVP of U.S. Sales again the following week,

         on September 16, for over half an hour.

               4113. The day after that, on September 17, Camber sent an offer for

         Raloxifene to a large Teva customer. That day, Rekenthaler shared internally the

         information he had gathered from other manufacturers, including that Actavis would

         be “late” to the market, and that he would learn more about Camber’s plan following

         an upcoming trip.

               4114. Rekenthaler and Kon Ostaficiuk, President of Camber Pharmaceuticals,

         spent the next three days playing golf during the day and socializing at night at an

         industry outing in Kentucky. On September 21 and 22, 2014, Ostaficiuk had a series

         of five phone calls with Rekenthaler. After those calls, Camber sent a revised offer to

         a potential customer that same afternoon, containing modified prices for Raloxifene.

                                                   1010

                                              1010 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1022 of 1073
                                                                             NYSCEF: 08/30/2021




                4115. On September 24, Patel discussed a Raloxifene market strategy with her

         Teva colleagues in light of Camber’s offer to the large Teva customer. Later that

         morning, Rekenthaler called Ostaficiuk and they spoke for 2 minutes. They spoke

         two more times that day.

                4116. On September 25, after discussing with his colleagues which customers

         Teva should concede to give Camber its Fair Share of the Raloxifene market, and

         armed with the information Rekenthaler had gathered from Ostaficiuk, Teva decided

         to concede certain additional, smaller customers. Rekenthaler and Ostaficiuk spoke

         again twice that day.

                4117. Later that week, on Friday, September 26, 2014, Camber announced that

         it was launching Raloxifene. Rekenthaler called Ostaficiuk that day to convey that

         Teva did not want Camber taking any more of its Raloxifene customers. Camber

         agreed, and on September 29, 2014, Ostaficiuk sent an e-mail to colleagues at Camber

         warning them not to “offer anything to any Teva customers...Not even a ‘bad price’!

         Please acknowledge....We do not want to upset them more!” The Director of Sales

         and Operations at Camber, replied, “We have not made any offers to any Teva

         Raloxifene accounts…. Both Sales and Contracts are aware, & requesting incumbent

         detail for all offers, if Teva, no offer.”

                4118. About a week later, on October 7, 2014, a large Teva customer informed

         a Teva sales representative that Camber had made an unsolicited bid for its Raloxifene

         business. A Director of National Accounts at Teva sent an internal email at Teva,

                                                      1011

                                                 1011 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1023 of 1073
                                                                             NYSCEF: 08/30/2021




         expressing surprise given the agreement that Teva had previously reached with

         Camber: “I thought they were done after securing [our large customer]?” Rekenthaler

         doubted that Camber made an offer to another Teva customer, stating, “You’re

         positive they sent them an offer?” The Teva Director of National Accounts then

         “relayed ‘the message’” to the customer that “the market should be stable at this

         point” and Teva doubted that Camber intended to make an offer on Raloxifene.

         After further discussion with the customer, Teva learned that it was a

         misunderstanding. Camber never actually made the offer; instead, it had complied

         with the Fair Share agreement with Teva.

               4119. No shortages or other market features can explain Defendants’ pricing

         for generic Raloxifene HCL tablets during the Relevant Period.

               4120. The elevated prices of generic Raloxifene HCL tablets resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused it to pay more than

         they would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               4121. The unlawful agreement among Defendants Teva and Camber,

         regarding generic Raloxifene HCL tablets were part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

               FD. Gabapentin

                                                   1012

                                              1012 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1024 of 1073
                                                                             NYSCEF: 08/30/2021




                4122. Generic Gabapentin is part of a class of drugs called anticonvulsants and

         is used to treat the symptoms of epilepsy and neuropathic pain. Glenmark entered

         the market for generic Gabapentin 800mg and 600mg tablets on April 1, 2006.

                4123. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         Gabapentin tablets (“Gabapentin”), at least as follows:

                4124. On October 13 and 14, 2014, Patel attended the Annual Meeting of the

         Pharmaceutical Care Management Association (“PCMA”) in Rancho Palos Verdes,

         California, along with a number of Teva’s competitors. PCMA has described its

         Annual Meetings as a “premier executive conference. The event provides an

         unmatched venue for senior executives from PBMs, payer-aligned specialty

         pharmacies, and pharma/biotech manufacturers to network, conduct business

         and learn about the most current and strategic issues impacting the industry. The

         high-level interactions that take place at this conference are ultimately what make

         the event so special, and the relationships formed help to promote continued

         industry collaboration,” (emphasis added) – and that is exactly what happened with

         Teva, Glenmark, and Gabapentin tablets.

                4125. The Glenmark increase had not yet been made public and would not be

         effective until November 13, 2014. Nonetheless, shortly after returning from the

         PMCA meeting, on October 15, but as with other examples in this complaint, Patel

         knew about this in advance and informed her colleagues at Teva that Glenmark would

                                                    1013

                                               1013 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1025 of 1073
                                                                             NYSCEF: 08/30/2021




         be increasing its Gabapentin price. Patel also informed her colleagues in an e-mail

         that same day that there would be a WAC increase by Glenmark effective November

         13, and that she had already been able to obtain certain contract price points that

         Glenmark would be charging to distributors.

                  4126. Around the time she sent the e-mail, Patel exchanged two text messages

         with Brown at Glenmark. Having relatively little market share for Gabapentin, Teva

         discussed whether it should use the Glenmark price increase as an opportunity to pick

         up some market share, and over the next several weeks, Teva did pick up market

         share to be more in line with “fair share” principles.

                  4127. No shortages or other market features can explain Defendants’ pricing

         for Gabapentin during the Relevant Period.

                  4128. The elevated prices of Gabapentin resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused it to pay more than they would

         have paid in a free and fair market, and will continue indefinitely at these elevated

         levels unless Defendants’ conduct in furtherance of their conspiracies is enjoined by

         this Court.

                  4129. The unlawful agreement between Teva and Glenmark regarding

         Gabapentin was part of all Defendants’ overarching conspiracy to unreasonably

         restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  FE. Celecoxib

                                                    1014

                                               1014 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1026 of 1073
                                                                             NYSCEF: 08/30/2021




               4130. Generic Celecoxib capsules (“Celecoxib”) are a Non-Steroidal Anti-

         Inflammatory (NSAID) drug, and, like Piroxicam, are used in the treatment of pain

         and inflammation associated with rheumatoid arthritis and other disorders.

               4131. Teva received FDA approval to market generic Celecoxib in May, 2014.

               4132. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, Defendants conspired to fix, raise, maintain, and/or stabilize the price of

         Celecoxib at least as follows:

               4133. On November 20, 2014, as Teva was preparing to launch Celecoxib,

         customer informed Teva that Actavis was vying for some of that customer’s

         Celecoxib business. The customer indicated that Actavis was preparing for a launch

         of its own and had advocated its position by pointing out that it was just trying to “get

         their share” in light of the fact that Teva had already secured over 30% of the market.

               4134. This was a clear reference to the so-called “fair share” rules of

         Defendants’ cartel.

               4135. Rekenthaler took a co-operative – rather than competitive – stance upon

         hearing that news, saying: “That’s all pretty accurate and hard to argue with.”

               4136. On Monday morning, December 1, 2014, however, the issue of where

         Actavis would obtain its desired market share remained undecided. Another

         customer, a large retail pharmacy chain (“the Pharmacy”), became involved in trying

         to broker an agreement between Teva and Actavis on how much share each company

         would take upon launch. Actavis reportedly sought 25% of the Pharmacy’s Celecoxib

                                                   1015

                                               1015 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1027 of 1073
                                                                             NYSCEF: 08/30/2021




         business. A representative of the Pharmacy told Teva’s T.C. that “he would not move

         this unless we are all on the same page” and that he did not have an issue with

         sending Actavis “a message.”

               4137. Following the fair share rules of Defendants’ conspiracy, Rekenthaler

         responed, “I don’t want to give up anything . . . . We’re at 32% and I think that’s

         reasonable.”

               4138. In addition, in the days leading up to Teva’s December 10 Celecoxib

         launch, Teva executives had numerous telephone conversations with their counter-

         parts at Actavis. Rekenthaler had a six-minute call with Falkin at Actavis on

         November 25; the two spoke twice more a week later, on December 3. Patel spoke to

         A.B., a senior sales and marketing executive at Actavis, for approximately eight

         minutes on December 5, and for over a quarter hour a few days later, on December 8.

         Rekenthaler and Falkin resumed their communications the day before the Teva

         launch December 9 with a one-minute phone call. On the day of the launch –

         December 10 – Rekenthaler and Falkin spoke three times, the longest of which was

         for approximately nine minutes.

               4139. No shortages or other market features can explain Defendants’ elevated

         pricing for Celecoxib during the Relevant Period.

               4140. The elevated prices of Celecoxib resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused it to pay more than they would

         have paid in a free and fair market, and will continue at these elevated levels

                                                   1016

                                               1016 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1028 of 1073
                                                                             NYSCEF: 08/30/2021




         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                4141. The unlawful agreement between Teva and Actavis regarding Celecoxib

         was part of all Defendants’ overarching conspiracy to restrain trade unreasonably and

         to fix, raise, maintain, and/or stabilize the prices of the Drugs at Issue.

                FF.    Cabergoline
                4142. Generic Cabergoline, a fungal (ergot) derivative is used in managing

         certain benign tumors of the pituitary gland, among other uses. As of 2014,

         Defendant Teva was the incumbent supplier.

                4143. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the price of generic

         Cabergoline tablets (“Cabergoline”), as follows:

                4144. In December, 2014, Pfizer’s alter ego, Greenstone, was preparing to enter

         the market for Cabergoline. Under the “rules of the road,” “Greenstone” would

         therefore be entitled to its “fair share” of Teva customers. Thus, “Greenstone”

         wanted to communicate this to Teva – but, in light of the illegal nature of the

         overarching conspiracy among Defendants, wanted to do so discreetly.

                4145. Accordingly, “Greenstone” passed this message via an intermediary, viz.

         its customer’s employee F.H., a senior executive responsible for generic products at a

         large joint venture between a retail pharmacy and a large wholesaler, which purchased

         over $800,000 of Cabergoline annually, or approximately 1/7th of Teva’s Cabergoline


                                                    1017

                                               1017 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1029 of 1073
                                                                             NYSCEF: 08/30/2021




         business. Because the wholesalers typically had “cost-plus” distribution contracts,

         such that they also profited from Defendants’ scheme – not just for Cabergoline, but

         for all of Defendants’ generic products – such that this joint venture, and its

         wholesaler corporate parent, were very likely profiting handsomely from the illegal

         actions of Defendants’ cartel, such that they were incentivized to assist its operation,

         including likely being the conduit just described for the anticompetitive discussions

         and agreement regarding Celecoxib.

               4146. For example, McKesson’s 10-K filing for 2014 admitted:

               A significant portion of our distribution arrangements with the manu-
               facturers provides us compensation based on a percentage of our
               purchases. In addition, we have certain distribution arrangements with
               pharmaceutical manufacturers that include an inflation-based compensation
               component whereby we benefit when the manufacturers increase their
               prices as we sell our existing inventory at the new higher prices. For
               these manufacturers, a reduction in the frequency and magnitude of price
               increases, as well as restrictions in the amount of inventory available to us,
               could have a material adverse impact on our gross profit margin.

         (emphasis added). In other words, the higher and more often that Defendants’ cartel

         hiked up prices, the more profit McKesson made.

               4147. In that same filing, McKesson also reported that “The business’[s]

         practice is to pass on to customers published price changes from suppliers.” In other

         words, rather than absorbing any increases, McKesson explicitly admitted to passing

         them on to its customers as a matter of fact.

               4148. Similarly, in Cardinal’s 10-K filing for 2014, the company reported:

               Gross margin in our Pharmaceutical segment is impacted by generic and

                                                   1018

                                               1018 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1030 of 1073
                                                                             NYSCEF: 08/30/2021




               branded pharmaceutical price appreciation and the number and value of
               generic pharmaceutical launches. In past years, these items have been
               substantial drivers of Pharmaceutical segment profit. Prices for generic
               pharmaceuticals generally decline over time. But at times, some generic
               products experience price appreciation, which positively impacts our
               margins.

         (emphasis added). In other words, as with McKesson, the higher and more often that

         Defendants’ cartel hiked up prices, the more profit Cardinal made.

               4149. ABC’s Annual Summary 2014 and Annual Report 2014 make very

         similar admissions: “Our results of operations continue to be subject to the risks

         and uncertainties of inflation in branded and generic pharmaceutical prices and

         deflation in generic pharmaceutical prices.” (emphasis added).

               Certain distribution service agreements that we have entered into with
               branded and generic pharmaceutical manufacturers continue to have an
               inflation-based compensation component to them. Arrangements with a
               small number of branded manufacturers continue to be solely inflation-
               based. As a result, our gross profit from brand-name and generic manu-
               facturers continues to be subject to fluctuation based upon the timing
               and extent of manufacturer price increases. If the frequency or rate of
               branded and generic pharmaceutical price increases slows, our results
               of operations could be adversely affected. In addition, generic pharma-
               ceuticals are also subject to price deflation. If the frequency or rate of

               generic pharmaceutical price deflation accelerates, our results of
               operations could be adversely affected.

         The fact that slowing and lesser rates of price increases and lowering in generic prices

         is a risk for ABC emphasizes that, as with McKesson and Cardinal, the higher and

         more often that Defendants’ cartel hiked up prices, the more profit ABC made.




                                                   1019

                                              1019 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1031 of 1073
                                                                             NYSCEF: 08/30/2021




               4150. Other large retail customers have similar provisions in their contracts

         with generic manufacturers that allow for greater profits when prices are higher.

               4151. Defendants are keenly aware that some of their customers benefit from

         their price increases. In fact, many of the Defendants regularly touted these price

         increases in their discussions with these customers.

               4152. F.H. told Teva that Greenstone was entering the market for Cabergoline

         and was seeking to target specific customers, specifically requesting that Teva give up

         a large wholesaler to the new entrant, telling Teva that “Greenstone has promised to

         play nice[ly] in the sandbox.” It is unclear why Defendants generally ignored the

         standard written English adverbal form of “nice” (i.e., “nicely,” when modifying the

         verb “play,”) but Defendants repeatedly referred to “playing nice [sic] in the sandbox”

         as part of their conspiracy, perhaps attempting to mimic the language of children who

         might play in an actual sandbox.

               4153. After discussing the matter internally, T.C. of Teva representative

         responded – again, via the same intermediary, thus minimizing the number of its

         communications directly with co-conspirators – that Teva would give the business

         with the requested wholesaler to Teva’s competitor: “[t]ell Greenstone we are playing

         nice in the sandbox and we will let them have [the wholesaler].”

               4154. Pursuant to this agreement, Greenstone was able to acquire the

         wholesaler as a customer for Cabergoline without fear that Teva would compete to

         retain the business. In exchange, Greenstone agreed to “play nice in the sandbox” –

                                                   1020

                                              1020 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1032 of 1073
                                                                             NYSCEF: 08/30/2021




         i.e., not to compete with Teva for other customers and drive prices down. As

         Defendants all knew, that sort of “race to the bottom” in pricing wouldn’t benefit

         anyone in the market – except, of course, for the victims of the scheme: Defendants’

         customers, including Plaintiff.

                  4155. No shortages or other market features can explain Defendants’

         elevated pricing for Cabergoline during the Relevant Period.

                  4156. The elevated prices of Cabergoline resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused it to pay more than they

         would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                  4157. The unlawful agreement between Teva and Greenstone regarding

         Cabergoline was part of all Defendants’ overarching conspiracy to unreasonably

         restrain trade and to fix, raise, maintain, and/or stabilize the prices of the Drugs at

         Issue.

                  FG. Bethanechol HCL
                  4158. Generic Bethanechol HCL tablets (“Bethanechol HCL,” “Bethanechol

         Hydrochloride,” or “Bethanechol”) are used to treat urination issues following

         pregnancy and other conditions.




                                                    1021

                                               1021 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1033 of 1073
                                                                             NYSCEF: 08/30/2021




                4159. The market for generic Bethanechol is mature; generic Bethanechol has

         been commercially available in the United States for many years and there have been

         multiple manufacturers at all relevant times.

                4160. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of generic

         Bethanechol, at least as follows:

                4161. During the Relevant Period, Defendants Amneal, Teva and Upsher-

         Smith dominated the market for Bethanechol tablets.

                4162. In the fall of 2014, Amneal, Teva and Upsher-Smith met at trade

         conferences and communicated directly in furtherance of their price-fixing agreement

         on Bethanechol Chloride in particular and Defendants’ cartel agreement in general.

                4163. Amneal announced a WAC price increase in early November.

                4164. On January 6, 2015, Patel had a fifty-minute call with Amneal’s S.R.,

         during which she agreed to support Amneal’s higher prices. Under the header

         “Reason for Increase,” Teva’s spreadsheet noted “Follow Competitor – Amneal.”

                4165. In accordance with the cartel’s established practices, Teva did not use

         Amneal’s price increase as an opportunity to take share even though Amneal had a

         65% share in a four-player market.

                4166. On January 28, Teva raised its prices to follow Amneal.

                4167. No shortages or other market features can explain Defendants’

         elevated pricing for Bethanechol during the Relevant Period.

                                                    1022

                                               1022 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                         INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1034 of 1073
                                                                             NYSCEF: 08/30/2021




                4168. The elevated prices of Bethanechol resulted from Defendants’

         anticompetitive conduct, have injured Plaintiff and caused it to pay more than they

         would have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                4169. The unlawful agreement among Teva, Amneal, and Upsher-Smith,

         regarding Bethanechol, was part of all Defendants’ overarching conspiracy to

         unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                FH. Valganciclovir
                4170. Generic Valganciclovir tablets (“Valganciclovir”) are used to treat

         cytomegalovirus infections in patients with comporomised immune systems, such as

         those with HIV/AIDS or those having received an organ transplant.

                4171. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of

         Valganciclovir at least as follows:

                4172. On September 21, 2015, distributor H.D. Smith asked manufacturer Dr.

         Reddy’s for a new price for Valganciclovir due to a competing bid from another

         manufacturer, Defendant Camber. Dr. Reddy’s decided to concede the H.D. Smith

         account to the new entrant. Conceding accounts to new entrants is one of the key

         principles of the Defendants’ overarching fair share agreement. Dr. Reddy’s Director


                                                    1023

                                               1023 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1035 of 1073
                                                                             NYSCEF: 08/30/2021




         of Marketing, Christine Walton, wrote an e-mail on this, and sent it to Dr. Reddy’s

         Senior Director & Head of National Accounts, Victor Borelli.

               4173. H.D. Smith had told the Dr. Reddy’s team about the bid from Camber.

         They then learned from H.D. Smith that the price being offered by Camber was twice

         as high as they had expected. This was a win for all concerned – except, of course,

         for Plaintiff, who were paying the costs of this high price.

               4174. The next day, September 22, Kate Neely (Dr. Reddy’s Senior Director of

         National Accounts) e-mailed Dena Mando (at H.D. Smith) to make clear that the

         reason for the concession was to avoid competition between manufacturers.

               4175. But, the next day, September 23, 2015, Neely asked her DRL colleagues

         to reconsider their decision.

               4176. The Dr. Reddy’s team changed its mind and decided to keep the H.D.

         Smith business, but as with the Heritage team in the Acyclovir example discussed

         supra, the DRL team here worried that refusing to concede to the new entrant

         (Camber) would be seen as defecting from the cartel, thereby exposing Dr. Reddy’s to

         price competition on any product – which would be a disatrous outcome.

               4177. Neely had a solution: the same one that Heritage had implemented with

         Acyclovir, a year before. Neely asked Dena Mando at H.D. Smith to tell Camber

         directly that Dr. Reddy’s liked the pricing. Neely knew that both H.D. Smith and

         Camber would understand, and that Camber would thus know to keep prices around

         $1200 rather than lowering them to $600 to obtain market share.

                                                   1024

                                               1024 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1036 of 1073
                                                                             NYSCEF: 08/30/2021




               4178. Dena Mando agreed to pass the price-fixing message to Camber. Neely

         replied and then wrote to her team at Dr. Reddy’s, confirming that H.D. Smith would

         send the message to the Camber that the pricing was good.

               4179. However, because the consequences of miscommunication could be so

         bad – viz., a bout of open competition between cartel members on an unknown

         number of products, thus severely eroding pricing for all concerned – DRL’s Senior

         Director & Head of National Accounts, Victor Borelli, needed to reconfirm that the

         message had gotten through. Accordingly, he directed Neely to reconfirm.

               4180. As alleged supra, the geographical concentration of many Defendants

         along a short stretch of the Acela Corridor, roughly between Philadelphia and

         Manhattan, was an important part of the scheme because it enabled cartel members to

         communicate in person, such that – much like other conspiracies – there would be no

         electronic record of what was communicated, and the Valganciclovir conspiracy was

         no exception.

               4181. That evening, Dena Mando and Kate Neely dined together at a

         restaurant at the W Hotel in Hoboken, meeting at Neely’s home beforehand. Neely

         confirmed once again that the new entrant was Camber, and that H.D. Smith would

         be willing to serve as price-fixing liaison. Neely replied to Borelli at 6:13 pm, passing

         on the substance of the message.

               4182. H.D. Smith remained in contact a few days later as manufacturer

         Defendant Aurobindo entered the market. As a result of these communications and

                                                    1025

                                               1025 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1037 of 1073
                                                                             NYSCEF: 08/30/2021




         Defendants’ cartel, Defendants Camber, Dr. Reddy’s, and Aurobindo were able to

         keep prices high for Valganciclovir.

                4183. No shortages or other market features can explain Defendants’

         elevated pricing for Valganciclovir during the Relevant Period.

                4184. T`he elevated prices of Valganciclovir resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused it to pay more than they would

         have paid in a free and fair market, and will continue at these elevated levels

         indefinitely unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                4185. The unlawful agreement among Camber, Dr. Reddy’s, and Aurobindo,

         regarding Valganciclovir, was part of all Defendants’ overarching conspiracy to

         unreasonably restrain trade and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.

                FI.    Clotrimazole 1% Cream

                4186. Generic Clotrimazole Cream is an antifungal medication used to treat

         vaginal yeast infections, oral thrush, diaper rash, pityriasis versicolor, and various types

         of ringworm including athlete’s foot and jock itch.

                4187. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Clotrimazole 1% Cream (“Clotrimazole Cream”), as follows:




                                                     1026

                                                1026 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1038 of 1073
                                                                             NYSCEF: 08/30/2021




               4188. In early January of 2015, Sandoz was readying to re-launch into the

         Clotrimazole Cream market. At that time, there were only three manufacturers in the

         market – Taro, Glenmark, and Major Pharmaceuticals. Sandoz had some supply

         constraints and as the fourth entrant, was only targeting 15-20% market share.

               4189. On the evening of January 7, A.G., a senior Sandoz launch executive,

         sent an internal e-mail to the Sandoz launch team, stating that the Pricing Department

         was preparing pre-launch offers for Clotrimazole Cream for the following week.

               4190. First thing the next morning, on January 8, 2015, CW-3 at Sandoz called

         Aprahamian at Taro. Aprahamian called him back shortly thereafter. Both calls

         lasted one minute. That same day, E.D., a Sandoz launch executive, told his colleague

         CW- 1, a Sandoz senior pricing executive, that CW-3 was getting an additional price

         point for the Clotrimazole Cream launch. The next day, on January 9, 2015,

         Aprahamian called CW-3. CW- 3 called him back and they spoke for four minutes.

               4191. First thing the next business day, Monday January 12, 2015, E.D.

         followed up with an e-mail to CW-3

               4192. That same day, CW-3 called Aprahamian. Aprahamian returned the call

         and they spoke for seven minutes. On that call, Aprahamian provided CW-3 with

         Taro’s non-public pricing for two different categories of customer – wholesalers and

         retailers. CW-3 told Aprahamian that Sandoz had limited supply of Clotrimazole

         Cream and that it planned to target Wal-Mart and Walgreens only.




                                                  1027

                                              1027 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                 INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1039 of 1073
                                                                             NYSCEF: 08/30/2021




                4193. Immediately after his call with Aprahamian, CW-3 called CW-1. The call

         lasted one minute. Also, later that day CW-3 sent an e-mail to E.D. at Sandoz, with a

         copy to CW-1, conveying the competitively sensitive information he had learned from

         Aprahamian. The prices matched exactly the prices that CW-3 had written down in

         his Notebook.

                4194. The next day, on January 13, 2015, CW-3 spoke with CW-1 for

         approximately a quarter-hour. Later that afternoon, Aprahamian called CW-3. CW-3

         returned the call and they spoke for eight minutes.

                4195. On January 29, 2015, Sandoz bid on Clotrimazole Cream at Wal-Mart, a

         Taro customer. Wal-Mart e-mailed Aprahamian to inform him of the bid and asked if

         Taro wanted to bid to retain the business. That save day, Aprahamian called CW-3

         and they spoke for nine minutes.

                4196. The following Monday, February 2, 2015, Aprahamian e-mailed Wal-

         Mart and declined the opportunity. Aprahamian then forwarded his response along

         internally.

                4197. On February 9, Wal-Mart e-mailed Sandoz to notify the company that it

         had won the Clotrimazole Cream business.

                4198. In March, and consistent with its plans, Sandoz also bid on Clotrimazole

         Cream at Walgreens, a Glenmark customer. On March 27, 2015, Walgreens awarded

         the business to Sandoz.




                                                  1028

                                              1028 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1040 of 1073
                                                                             NYSCEF: 08/30/2021




                4199. No shortages or other market features can explain Defendants’ pricing

         for generic Clotrimazole 1% Cream during the Relevant Period.

                4200. The elevated prices of generic Clotrimazole 1% Cream resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused it to pay more than

         they would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                4201. The unlawful agreement among Defendants Taro, Glenmark, Major, and

         Sandoz/Fougera, regarding generic Clotrimazole 1% Cream, was part of all

         Defendants’ overarching conspiracy to restrain trade unreasonably and to fix, raise,

         maintain, and/or stabilize the prices of the Drugs at Issue.

                FJ.    Naproxen Sodium Tablets

                4202. Generic Naproxen Sodium tablets (“Naproxen”) are a nonsteroidal anti-

         inflammatory drug (NSAID) used to treat pain, menstrual cramps, inflammatory

         diseases such as rheumatoid arthritis, and fever.

                4203. The market for generic Naproxen Sodium tablets was mature and at all

         relevant times had multiple manufacturers. As a result, for years, the prices for

         generic Naproxen Sodium tablets were relatively low and stable.

                4204. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all




                                                     1029

                                                1029 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1041 of 1073
                                                                             NYSCEF: 08/30/2021




         formulations of generic Naproxen Sodium tablets as follows, beginning at least as

         early as January, 2015:

               4205. During the Relevant Period, Defendants Glenmark and Amneal

         dominated the market for generic Naproxen Sodium tablets.

               4206. In 2015, Teva prepared to and eventually did exit the market, leaving

         Glenmark and Amneal as the dominant suppliers. Rather than compete against each

         other to pick up Teva’s market share, Glenmark and Amneal imposed very large and

         nearly simultaneous price increases.

               4207. In close succession, Glenmark and Amneal increased list (WAC) prices

         more than ten-fold. The list (WAC) price chart below show the large and parallel

         price increases by Glenmark and Amneal on Naproxen Sodium tablets:




                                                    1030

                                                1030 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1042 of 1073
                                                                             NYSCEF: 08/30/2021




                 4208. Naproxen Sodium tablets come in 275 mg and 550 mg dosages. The

         pricing patterns for each dosage are highly similar. Only the charts for the 550 mg

         dosage is included here. NSP prices followed a similar pattern.

                 4209. Throughout this period, Glenmark and Amneal met at trade conferences

         and communicated directly with each other in furtherance of their price-fixing

         agreement on generic Naproxen Sodium and of their Fair Share agreement.

                 4210. For example, Jim Brown, VP of Sales at Glenmark, and S.R., Senior

         Director of Sales at Amneal, frequently communicated during the period when

         Glenmark and Amneal raised and maintained the prices of Naproxen Sodium. The

         two executives communicated by phone multiple times per month in every month of

         2015.

                 4211. No shortages or other market features can explain Defendants’ pricing

         for generic Naproxen Sodium tablets during the Relevant Period.

                 4212. The elevated prices of generic Naproxen Sodium tablets resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused it to pay more than

         they would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

                 4213. The unlawful agreement among Defendants Glenmark and Amneal,

         regarding generic Naproxen Sodium tablets, was part of all Defendants’ overarching




                                                   1031

                                              1031 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1043 of 1073
                                                                             NYSCEF: 08/30/2021




         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

                FK.    Metformin ER (F)

                4214. Generic Metformin ER (F) (“Metformin ER (F)”) is used to improve

         blood sugar control in adults with type 2 diabetes mellitus.

                4215. The market for Metformin ER (F) was mature and at all relevant times

         had multiple manufacturers. As a result, for years, the prices for generic Metformin

         ER (F) were relatively low, stable and declining.

                4216. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Metformin ER (F), as follows, beginning at least as early as

         June, 2015:

                4217. During the Relevant Period, Actavis and Lupin dominated the market

         for generic Metformin ER (F).

                4218. In the summer of 2015, Lupin and Actavis began to impose large price

         increases. Lupin increased prices more than 300% and Actavis prices shot up

         approximately 250%.

                4219. Throughout this period, Actavis and Lupin met at trade conferences and

         communicated directly with each other in furtherance of their price-fixing agreements

         on Metformin ER (F) and their Fair Share agreement.




                                                     1032

                                                1032 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1044 of 1073
                                                                             NYSCEF: 08/30/2021




               4220. For example, Lupin’s David Berthold, VP of Sales, communicated by

         phone with Actavis’s T.G., Director of National Accounts, throughout the period in

         which Lupin and Actavis raised and maintained high prices for Metformin ER (F).

         They communicated by phone in June, July and October 2015, and again in May, June

         and July of 2016.

               4221. No shortages or other market features can explain Defendants’ pricing

         for generic Metformin ER (F)during the Relevant Period.

               4222. The elevated prices of generic Metformin ER (F) resulted from

         Defendants’ anticompetitive conduct, injured Plaintiff and caused it to pay more than

         they would have paid in a free and fair market, and will continue indefinitely at these

         elevated levels unless Defendants’ conduct in furtherance of their conspiracies is

         enjoined by this Court.

               4223. The unlawful agreement among Defendants Actavis and Lupin,

         regarding generic Metformin ER (F), was part of all Defendants’ overarching

         conspiracy to restrain trade unreasonably and to fix, raise, maintain, and/or stabilize

         the prices of the Drugs at Issue.

               FL.    Buprenorphine Tablets

               4224. Generic Buprenorphine sublingual tablets (“Buprenorphine”) are used to

         treat a wide variety of pain, as well as addiction to narcotic pain relievers. Generic

         Buprenorphine tablets dissolve under the tongue and help wean people away from

         dependence on opioids.

                                                    1033

                                               1033 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1045 of 1073
                                                                             NYSCEF: 08/30/2021




                4225. As part of Defendants’ overarching conspiracy with respect to the Drugs

         at Issue, they conspired to fix, raise, maintain, and/or stabilize the prices of all

         formulations of generic Buprenorphine tablets, as follows:

                4226. In March, 2016, Teva and Sun co-ordinated on Sun’s entry into the

         Buprenorphine market, passing messages via ABC.

                4227. On March 15, 2016, Teva’s Senior Director of National Sales e-mailed

         ABC’s Director of Global Generic Sourcing with a request that ABC help broker the

         market allocation.

                4228. By March 22, 2016, ABC had communicated with Sun on behalf of Teva

         so that the manufacturers could jointly calibrate their share targets. An ABC

         executive wrote to Teva that she received a response from Sun. The details included

         Sun’s then-target launch data, and the percentage of the market sought. Sun then

         avoided bidding on Teva accounts but where it did do so, Teva knew that Sun’s goal

         wAS limited and Teva could concede the account without fear of further loss of

         business. Sun knew it could bid at a higher price and still win or retain the business

         because Teva would not defend every account.

                4229. No shortages or other market features can explain Defendants’ pricing

         for generic Buprenorphine during the Relevant Period.

                4230. The elevated prices of generic Buprenorphine resulted from Defendants’

         anticompetitive conduct, injured Plaintiff and caused it to pay more than they would

         have paid in a free and fair market, and will continue indefinitely at these elevated

                                                     1034

                                                1034 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1046 of 1073
                                                                             NYSCEF: 08/30/2021




         levels unless Defendants’ conduct in furtherance of their conspiracies is enjoined by

         this Court.

               4231. The unlawful agreement among Defendants Teva and Sun regarding

         generic Buprenorphine tablets was part of all Defendants’ overarching conspiracy to

         restrain trade unreasonably and to fix, raise, maintain, and/or stabilize the prices of

         the Drugs at Issue.


               XI.     GENERIC PHARMACEUTICAL MARKETS’ HIGH
                       SUSCEPTIBILITY TO COLLUSION AND
                       DEFENDANTS’ CARTEL

               4232. The markets for generic drugs in the United States are highly susceptible

         to cartelization, including by Defendants. Some of the factors that make a market or

         set of markets susceptible to collusion include: a standardized product with a high

         degree of interchangeability between the products of cartel participants and inter-

         competitor contacts and communication.

               4233. In addition, demand for generic drugs is highly inelastic. Each generic

         drug described above is medically necessary to the health and well-being of the patient

         for whom it is prescribed. Despite the substantial price increases alleged in this

         Complaint, demand for each of the generic drugs remained largely the same, even in

         the presence of price increases and/or elevated pricing above the competitive level.

               A.      Fungible Products




                                                    1035

                                               1035 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1047 of 1073
                                                                             NYSCEF: 08/30/2021




               4234. By approving an ANDA, the FDA confirms that a generic drug product

         is bioequivalent to the branded version of the drug because its active pharmaceutical

         ingredient (“API”) is identical. Importantly, in addition to allowing pharmacists to

         substitute that generic for the branded counterpart, it allows for substitution of any

         other generic that is bioequivalent to the branded product. As a result, one generic

         equivalent to a particular branded drug is highly substitutable for another generic

         equivalent to that same branded drug, even if made by a different manufacturer –

         such that price is the main form in which competition occurs, as product

         differentiation on features is not possible. The products in such price-focused type of

         market are often referred to as “commodity” products.

               4235. A commodity product is one that is standardized across suppliers, which

         allows for a high degree of substitutability among different suppliers in the market.

         When products offered by different suppliers are easily interchangeable, it is easier for

         the suppliers to agree on prices for the goods in question and to monitor those prices

         effectively – and in particular, to monitor whether cartel members are sticking to the

         cartel’s price for a given product, including Defendants here.

               4236. Another example is the Organization of Petroleum-Exporting Countries

         (“OPEC”), a well-known cartel operating in a market with a highly interchangeable or

         “fungible” product: the global petroleum market, where one barrel of crude oil is

         indistinguishable from another.




                                                   1036

                                              1036 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1048 of 1073
                                                                             NYSCEF: 08/30/2021




               4237. Generic drugs are also commodity products because every generic drug

         – including all of the ones identified by this Complaint – is an interchangeable

         bioequivalent to the branded counterpart: for any particular branded product, the

         generic equivalent is required, by law and enforced by FDA, to be bioequivalent to,

         and therefore highly substitutable with, that branded product. In addition, and

         crucially for the functioning of Defendants’ overarching conspiracy, this means that

         for any particular branded product, the generic equivalent is bioequivalent to, and

         therefore highly substitutable with, every other generic equivalent to that same

         branded product.

               4238. As a result of the high interchangeability of every one of these products

         for their other generic equivalents, the primary mechanism through which their

         manufacturers compete is price.

               B.     Inter-Competitor Contacts and Communications
               4239. As discussed in detail supra, especially in Sections IX-X, Defendants’

         representatives communicated privately, extensively, and frequently. They met at

         conferences convened by customers and trade associations of customers (such as the

         ECRM and NACDS), private industry dinners, and similar events. Moreover,

         Defendants are members of and/or participants of the GPhA; thus, in addition to the

         numerous calls, text-messages, e-mails, and other communications identified above –

         and the countless others not specifically identified herein – Defendants’




                                                   1037

                                              1037 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1049 of 1073
                                                                             NYSCEF: 08/30/2021




         representatives have many opportunities to, and in fact repeatedly did, in part as

         detailed herein, meet and conspire at industry meetings.

                4240. Defendants routinely co-ordinated their schemes through direct

         interaction with one another at industry trade shows, customer conferences, and other

         events such as industry dinners, girls nights out, lunches, parties, and frequent

         telephone calls, e-mails, and text messages. For example, Heritage’s Glazer and Malek

         admitted at their guilty plea hearings to engaging in discussions and attending

         meetings with competitors, during which they reached agreements to allocate

         customers, rig bids and fix prices of Doxycycline Hyclate and Glyburide.

                4241. DOJ’s and the Connecticut AG’s investigations, and the grand jury

         subpoenas and investigative demands that have issued in conjunction with them, have

         uncovered numerous inter-competitor communications. These types of

         communications are not unique or isolated, but instead are rampant; as noted above,

         generic drug manufacturers promote routine and direct interaction with and among

         their competitors. Further, the sheer number of Defendants implicated in these

         government investigations (including many of the Defendants here) highlights the

         prevalence in the generic drug industry of the types of contacts and communications

         that facilitate collusion.




                                                   1038

                                               1038 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1050 of 1073
                                                                             NYSCEF: 08/30/2021




                  XII. FACTS RELATING TO STATUTES OF LIMITATION

                4242. Because of the ongoing nature of Defendants’ overarching conspiracy,

         for as long as Defendants’ products are priced above the competitive level because of

         Defendants’ cartel, Plaintiff continued to incur new damages every day that they

         purchase generic pharmaceuticals made or sold by Defendants, including when

         Plaintiff incur an obligation to reimburse a purchase of generic pharmaceuticals made

         or sold by Defendants, further including through and beyond the filing of this

         Complaint. As such, the applicable statutes of limitation do not bar this case.

                4243. In addition, even for purchases earlier in the Relevant Period, Plaintiff

         had no knowledge of the combination or conspiracy alleged herein, or of facts

         sufficient to place them on inquiry notice of the claims set forth herein, until (at the

         earliest) the State Attorneys General disclosed of the substance of their Complaint in

         May of this year. Prior to that time, no information in the public domain or available

         to Plaintiff revealed, or even suggested, that Defendants’ extensive cartel and

         conspiracy to fix prices for all generic drugs.

                4244. Further, Defendants repeatedly and expressly misled the public,

         including Plaintiff, by openly and falsely stating, including on their public Internet

         websites, that they prohibited the type of collusion alleged in this Complaint.

                4245. In addition, Plaintiff had no knowledge of the combination or

         conspiracy alleged in this Complaint, or of facts sufficient to place them on inquiry

         notice of their claims. Indeed, were it not for the lawsuit filed by the State Attorneys

                                                    1039

                                               1039 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1051 of 1073
                                                                             NYSCEF: 08/30/2021




         General on May 10, 2019, even today Plaintiff might be unaware of the violations

         alleged herein.

               4246. Indeed, Plaintiff had no notice of any kind of Defendants’ misconduct

         and could not have discovered Defendants’ misconduct through the exercise of

         reasonable diligence, and also Defendants actively concealed their misconduct and

         misled the public, including Plaintiff, as to what Defendants’ cartel had done.

               4247. For further examples:

         (a) Allergan’s (predecessor to Actavis) Code of Conduct states: “We support a free and

         open market, which is why we comply with competition laws everywhere we do

         business and strive to always compete fairly”;

         (b) Apotex’s Code of Conduct directs employees: “Do not communicate with

         competitors about competitive business matters such as prices, costs discounts,

         customer suppliers, marketing plans, production capacities or any terms or conditions

         of sale that could create the appearance of improper agreements or understandings.

         Do not make agreements or reach understandings with competitors regarding

         allocation of customers, territories or market share. Do not conspire with other

         bidders when competing for contracts”;

         (c) Dr. Reddy’s’ Code of Conduct states: “We believe in free and open competition

         and never engage in improper practices that may hamper fair competition. We never

         look to gain competitive advantages through unethical or unlawful business practices.

         . . . [W]e must never enter into agreements with competitors to engage in any anti-

                                                   1040

                                              1040 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1052 of 1073
                                                                             NYSCEF: 08/30/2021




         competitive behavior, including colluding or cartelization, fixing prices, dividing up

         customers, suppliers or markets.”

         (d) Glenmark’s Code of Conduct states: “We must engage in fair competition and

         must ensure that our business dealings comply with all applicable local antitrust and

         competition laws, such as monopoly, unfair trade, or price discrimination laws. We

         must not make agreements or engage in concerted actions with a competitor with the

         intent of improperly dividing markets by allocating territories, customers, goods, or

         services, or price-fixing or collusion”;

         (e) Hikma’s (the parent of West-Ward) Code of Conduct provides: “Hikma will

         engage in free and fair competition and not seek competitive advantage through

         unlawful means. Hikma will not collude with competitors on prices, bids or market

         allocations, nor exchange information with third parties in a way that could

         improperly influence business outcomes”;

         (f) Mayne’s Business Code of Conduct provides: “Do not agree, even informally,

         with competitors on price (or any elements of price including discounts or rebates),

         production, customers or markets without a lawful reason”;

         (g)    Mylan’s Code of Conduct and Business Ethics states: “Mylan is committed to

         complying with applicable antitrust and fair competition laws”;

         (h)    Novartis’s (Parent of Sandoz) Code of Conduct states: “We are committed to

         fair competition and will not breach competition laws and regulations”;




                                                    1041

                                                1041 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1053 of 1073
                                                                             NYSCEF: 08/30/2021




         (i) Par’s Code of Conduct provides: “It is Company policy to comply with the

         antitrust and competition laws of each country in which the Company does business”;

         (j) Perrigo’s Code of Conduct provides: “We will succeed based on the quality and

         value of our products and not by illegal or otherwise improper business practices.

         Competition laws, also known as ‘antitrust’ laws, generally prohibit agreements with

         competitors, suppliers or customers that could unfairly limit free and open

         competition”;

         (k) Sun Pharmaceutical Industries, Ltd. (parent of Sun and Taro) has a Global Code

         of Conduct that provides: “We seek to outperform our competition fairly and

         honestly. We seek competitive advantages through superior performance, never

         through unethical or illegal business practices.” It goes on to direct its employees

         that: “Sun Pharma shall compete only in an ethical and legitimate manner and

         prohibits all actions that are anti-competitive or otherwise contrary to applicable

         competition or anti-trust laws”;

         (l) Taro’s Code of Conduct provides: “we do not discuss any of the following

         topics with our competitors: prices or price-fixing, customer or market allocation, bids

         or bid-rigging, any topic that seems to be about restricting competition. If a

         competitor attempts to engage you in a discussion on any of these topics, make it

         clear that you do not wish to participate. Leave the conversation immediately, and

         report the matter to Corporate Compliance”;

         (m) Teva’s Code of Conduct provides: “We believe that customers and society

                                                   1042

                                              1042 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1054 of 1073
                                                                             NYSCEF: 08/30/2021




         as a whole benefit from fair, free and open markets. Therefore, we compete on the

         merits of our products and services and conduct business with integrity. We recognize

         that the potential harm to Teva’s reputation and the penalties for breaching competition

         laws are severe, and can subject Teva, members of the Board of Directors and

         employees to severe civil fines and criminal penalties.”

                4248. It was reasonable for Plaintiff to believe these false assertions and to

         believe that Defendants were following these spurious orders and policies that

         prohibited violating, inter alia, the antitrust laws of the United States and the State of

         New York.

                4249. For these reasons, the statutes of limitations as to Plaintiff’s claims under

         the federal and state common law identified herein did not begin to run, and have

         been tolled with respect to the claims that Plaintiff has alleged in this Complaint.

                4250. Through their misleading, deceptive, false and fraudulent statements,

         Defendants effectively concealed their conspiracy, thereby causing economic harm to

         Plaintiff. Defendants’ misrepresentations regarding their price changes were intended

         to lull Plaintiff into accepting the price hikes as a normal result of competitive and

         economic market trends rather than the consequences of Defendants’ collusive acts.

         The public statements made by Defendants were designed to mislead Plaintiff into

         paying unjustifiably higher prices for generic drugs.

                4251. For further example, Heritage executives took overt steps to conceal

         their illegal activity, and destroy evidence of any wrongdoing, going back to at least

                                                     1043

                                                1043 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1055 of 1073
                                                                             NYSCEF: 08/30/2021




         2012. This conduct included a concerted and conscious effort to destroy documents,

         instructions not to put incriminating evidence in writing, directives not to use e-mail,

         and the deletion of incriminating text messages.

               4252. Further specific examples of these acts of fraudulent concealment with

         respect to Heritage’s President Malek and CEO Glazer include: (a) Glazer reminding

         Malek on June 26, 2014, not to put evidence of his illegal conduct in writing; (b)

         Heritage being instructed by a competitor not to communicate through e-mail but to

         instead communicate by telephone; (c) Malek sending a text message about how to

         avoid detection by regulators, a text message that was not produced by Heritage in

         response to a subpoena by the Connecticut AG; (d) deletion of e-mails and text

         messages by Glazer, Malek, and other employees of Heritage regarding illegal

         communications with competitors; and (e) one of Mayne’s key executives who

         participated in the conspiracy deleting several of the most incriminating text messages

         from her cellular telephone before the information on that telephone was imaged and

         produced to the Connecticut AG’s office.

               4253. Defendants also gave pretextual reasons for price increases in an effort

         to hide their misconduct and the existence of their cartel. For example, during an

         earnings call on August 11, 2015, Dilip Shanghvi, the Managing Director at Sun

         Pharmaceutical Industries Ltd., misleadingly discussed “competitive pressure on some

         of the products…where competitive intensity has increased,” when in fact, Sun was

         engaged in a conspiracy to lessen competitive forces and inflate prices.

                                                   1044

                                              1044 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1056 of 1073
                                                                             NYSCEF: 08/30/2021




               4254. These false statements and others made by Defendants actively

         concealed the illegal conspiracy entered into by Defendants to fix, stabilize, maintain

         and raise the price of generic drugs to inflated, supracompetitive levels.

               4255. Through their misleading, deceptive, false and fraudulent statements,

         Defendants effectively concealed their conspiracy, thereby causing economic harm to

         Plaintiff. Defendants’ misrepresentations regarding their price changes were intended

         to lull Plaintiff into accepting the price hikes as a normal result of competitive and

         economic market trends rather than as the consequence of Defendants’ collusive acts.

         The public statements made by Defendants were designed to mislead Plaintiff into

         paying unjustifiably higher prices for generic drugs.

               4256. In addition, and as also discussed supra, Defendants frequent and

         repeated face-to-face meetings among cartel members were a deliberate attempt to

         avoid discovery of their cartel, and even if the cartel was discovered, to minimize

         creating a record of their illegal conduct. There were numerous collusive

         communications at trade shows, customer events, and smaller, more intimate dinners

         and meetings, which Defendants deliberately did to avoid leaving even an electronic

         reference to the fact of their communications (such as a record that a telephone

         conversation occurred) and completely avoid any record of the content and substance

         of these communications. When emergent business circumstances forced

         Defendants’ employees to put their communications in writing in an e-mail or text




                                                    1045

                                               1045 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                   INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1057 of 1073
                                                                             NYSCEF: 08/30/2021




         message, Defendants often took overt and calculated steps to destroy those

         communications and evidence that any communications had occurred.

                4257. Because of the deceptive practices and techniques of secrecy employed

         by Defendants and their co-conspirators to conceal their illicit conduct, Plaintiff could

         not have discovered the conspiracy at an earlier date by the exercise of reasonable

         diligence.

                4258. Therefore, the running of any statutes of limitations has been tolled for

         all claims alleged by Plaintiff as a result of Defendants’ anticompetitive and unlawful

         conduct. Despite the exercise of reasonable diligence, Plaintiff were unaware of

         Defendants’ unlawful conduct, and did not know that they were paying supra-

         competitive prices during the Relevant period.


                                XIII. CONTINUING VIOLATION

                4259. This Complaint alleges a continuing course of conduct (including

         conduct within the limitations period) and that Defendants’ unlawful conduct has

         inflicted continuing and accumulating harm within the applicable statutes of

         limitations. Defendants’ conspiracy is ongoing through the present day and and will

         continue indefinitely into the future unless Defendants’ conduct in furtherance of

         their conspiracies is enjoined by this Court.




                                                   1046

                                               1046 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1058 of 1073
                                                                             NYSCEF: 08/30/2021




                       XIV. DEFENDANTS’ ANTITRUST VIOLATIONS

                4260. During the period relevant to this Complaint, set forth below,

         Defendants engaged in a continuing agreement, understanding, and conspiracy in

         restraint of trade to allocate customers, rig bids, and fix, raise, maintain, and/or

         stabilize prices for Drugs at Issue sold throughout the United States, including within

         Plaintiff’s County.

                4261. In formulating and effectuating the contract, combination or

         conspiracy, Defendants and their co-conspirators engaged in anticompetitive

         activities, the purpose and effect of which were to allocate customers, rig bids and

         artificially fix, raise, maintain, and/or stabilize the price of Drugs at Issue sold

         throughout the United States, including within Plaintiff’s County. These activities

         included the following:

         (a)     Defendants participated in meetings and/or conversations regarding the price

         of Drugs at Issue;

         (b)    Defendants agreed during those meetings and conversations to charge prices at

         specified levels and otherwise to increase and/or maintain prices of Drugs at Issue sold

         throughout the United States, including within Plaintiff’s County;

         (c)    Defendants agreed during those meetings and conversations to allocate

         customers, rig bids, and fix the price of Drugs at Issue; and

         (d)    Defendants issued price announcements and price quotations in accordance with

         their agreements.

                                                     1047

                                                1047 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1059 of 1073
                                                                             NYSCEF: 08/30/2021




                4262. Defendants and their co-conspirators engaged in the activities described

         above for the purpose of effectuating the unlawful agreements described herein.

                4263. During and throughout the Relevant Period, Plaintiff directly and/or

         indirectly purchased and/or reimbursed purchases of the Drugs at Issue at inflated,

         supracompetitive prices.

                4264. Defendants’ cartel, contract, combination and conspiracy constitutes an

         unreasonable restraint of trade and commerce in violation of Sections 1 and 3 of the

         Sherman Act (15 U.S.C. §§ 1, 3), Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§

         15(a) and 26, and the laws of the State of New York as enumerated below.

                4265. As a result of Defendants’ unlawful conduct, Plaintiff have suffered

         financial damages in that they have paid more for Drugs at Issue than they would

         have paid in a competitive market.

                4266. General economic principles recognize that any overcharge at a higher

         level of distribution generally results in higher prices at lower level(s). Moreover, the

         structure of pricing and regulation in the pharmaceutical drug industry assures that

         overcharges at the higher level of distribution are passed on to end-payers such as

         Plaintiff. Whereas, in a normal market wholesalers may have an incentive to cut costs,

         the structure of the pharmaceutical distribution industry is such that wholesalers’

         “cost-plus” distribution contracts with Defendants meant that far from absorbing the

         cost of the conspiracy, the wholesalers profited from it and passed the entire cost on

         to end-purchasers (including Plaintiff) and their reimbursers (also including Plaintiff).

                                                    1048

                                               1048 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1060 of 1073
                                                                             NYSCEF: 08/30/2021




         Wholesalers and retailers passed on the inflated prices to Plaintiff. The impairment of

         generic competition at the direct purchaser level similarly injured Plaintiff who were

         equally denied the opportunity to purchase less expensive generic versions of the

         drugs.

                  4267. The unlawful contract, combination and conspiracy has had the

         following effects, among others:

         (a)      price competition in the market for Drugs at Issue has been artificially

         restrained;

         (b)      prices for Drugs at Issue sold by Defendants have been raised, fixed, maintained,

         or stabilized at artificially high and non-competitive levels; and

         (c)      end-payer purchasers of Drugs at Issue sold by Defendants have been deprived

         of the benefit of free and open competition in the market for Drugs at Issue.


                                       XV.   CAUSES OF ACTION

                  4268. As to the overarching conspiracy in which all Defendants participated,

         and as to each drug-specific conspiracy in which certain Defendants participated as

         alleged above, Plaintiff seeks relief under the laws specified in Counts 1 through 3

         below.

                                              FIRST COUNT

           Violation of Sections 1 and 3 of the Sherman Act and Sections 4 and 16 of the
                                             Clayton Act




                                                     1049

                                                1049 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1061 of 1073
                                                                             NYSCEF: 08/30/2021




                  4269. Plaintiff incorporates by reference the allegations set forth above as if

         fully set forth herein.

                  4270. This count is brought against all Defendants for their participation in an

         overarching conspiracy to fix, raise, maintain, and/or stabilize the prices of Drugs at

         Issue.

                  4271. This count is also brought against Defendant-participants in each of the

         drug-specific conspiracies alleged above.

                  4272. Defendants and their unnamed co-conspirators entered into and

         engaged in a contract, combination, or conspiracy in unreasonable restraint of trade in

         violation of Sections 1 and 3 of the Sherman Act (15 U.S.C. §§ 1, 3) and §§4 and 16 of

         the Clayton Act, 15 U.S.C. §§ 15(a) and 26.

                  4273. Throughout the period relevant to this Complaint, Defendants and their

         co-conspirators entered into a continuing agreement, understanding and conspiracy in

         restraint of trade to artificially allocate customers, rig bids and raise, maintain and fix

         prices for Drugs at Issue, thereby creating anticompetitive effects.

                  4274. The conspiratorial acts and combinations have caused unreasonable

         restraints in the market for Drugs at Issue.

                  4275. As a result of Defendants’ unlawful conduct, Plaintiff has been harmed

         by being forced to pay inflated, supracompetitive prices for Drugs at Issue.

                  4276. In formulating and carrying out the alleged agreement, understanding

         and conspiracy, Defendants and their co-conspirators did those things that they

                                                     1050

                                                 1050 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                     INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1062 of 1073
                                                                             NYSCEF: 08/30/2021




         combined and conspired to do, including, but not limited to, the acts, practices and

         course of conduct set forth herein.

                4277. Defendants’ conspiracy had the following effects, among others:

         (a) Price competition in the market for Drugs at Issue has been restrained, suppressed,

         and/or eliminated throughout the United States, including within every Plaintiff

         County;

         (b) Prices for Drugs at Issue provided by Defendants and their co-conspirators have

         been fixed, raised, maintained, and stabilized at artificially high, non-competitive levels

         throughout the United States, including within Plaintiff County; and

         (c) Plaintiff purchased or reimbursed purchases of the Drugs at Issue indirectly from

         Defendants and their co-conspirators, and have been deprived of the benefits of free

         and open competition.

                4278. Plaintiff has been injured and will continue to be injured by paying more

         for the Drugs at Issue purchased or reimbursed indirectly from Defendants and the

         co-conspirators than they would have paid and will pay in the absence of the

         conspiracy.

                4279. Defendants’ contract, combination, or conspiracy is a per se violation of

         the federal antitrust laws.

                4280. Plaintiff is entitled to an injunction against Defendants, preventing and

         restraining the continuing violations alleged herein.

                                           SECOND COUNT

                                                    1051

                                               1051 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1063 of 1073
                                                                             NYSCEF: 08/30/2021




                                   Violation of New York Antitrust Statutes
                  4281. Plaintiff incorporates by reference the allegations set forth above as if

         fully set forth herein.

                  4282. This count is brought against all Defendants for their participation in an

         overarching conspiracy to fix, raise, maintain, and/or stabilize the prices of Drugs at

         Issue.

                  4283. This count is also brought against Defendant-participants in each of the

         drug-specific conspiracies alleged above.

                  4284. Throughout the period relevant to this Complaint, Defendants’

         continuing contract, combination or conspiracy with respect to the sale of Drugs at

         Issue in unreasonable restraint of trade and commerce and in violation of the

         Donnelly Act, New York General Business Law § 340, et seq.

                  4285. The contract, combination, or conspiracy consisted of an agreement

         among Defendants and their co-conspirators to fix, raise, stabilize, and/or maintain

         the prices of Drugs at Issue and to allocate customers for Drugs at Issue throughout

         the United States, including within every Plaintiff County.

                  4286. In formulating and effectuating this conspiracy, Defendants and their

         co-conspirators performed acts in furtherance of the combination and conspiracy,

         including: (a) participating in meetings and conversations among themselves in

         the United States and elsewhere during which they agreed to price Drugs at Issue at

         certain levels, and otherwise to fix, increase, inflate, maintain, or stabilize prices paid


                                                     1052

                                                 1052 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                       INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1064 of 1073
                                                                             NYSCEF: 08/30/2021




         by Plaintiff with respect to Drugs at Issue; and (b) participating in meetings and

         trade association conversations among themselves in the United States and elsewhere

         to implement, adhere to, and police the unlawful agreements they reached.

                4287. Defendants and their co-conspirators engaged in the actions described

         above for the purpose of carrying out their unlawful agreement to allocate customers,

         rig bids, and fix prices for Drugs at Issue.

                4288. Defendants have entered into an unlawful agreement in restraint of trade

         in violation of the Donnelly Act, New York General Business Law § 340, et seq.

         Defendants’ combination or conspiracy had the following effects: (1) Drugs at Issue

         price competition was restrained, suppressed, and eliminated throughout New York;

         (2) Drugs at Issue prices were raised, fixed, maintained and stabilized at artificially

         high levels throughout New York; (3) Plaintiff was deprived of free and open

         competition; and (4) Plaintiff paid and reimbursed supracompetitive, artificially

         inflated prices for Drugs at Issue that were higher than they would have been absent

         Defendants’ illegal acts. Defendants’ illegal conduct substantially affected New York

         commerce in Plaintiff’s County.

                4289. As a direct and proximate result of Defendants’ unlawful conduct,

         Plaintiff has been injured and are threatened with further injury. The conduct set

         forth above is a per se violation of the Act. Accordingly, Plaintiff seeks all relief

         available under New York Gen. Bus. Law § 340, et seq. This injury is of the type the




                                                     1053

                                                1053 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1065 of 1073
                                                                             NYSCEF: 08/30/2021




         antitrust laws of the above states were designed to prevent and flows from that which

         makes Defendants’ conduct unlawful.

                  4290. In addition, Defendants have profited significantly from the aforesaid

         conspiracy. Defendants’ profits derived from their anticompetitive conduct at the

         expense, and to the detriment of, Plaintiff.

                  4291. Accordingly, Plaintiff seek damages, to be trebled or otherwise increased

         as permitted by a particular jurisdiction’s antitrust law, and costs of suit, including

         reasonable attorneys’ fees, to the extent permitted by the above state laws.

                                             THIRD COUNT

                                   Unjust Enrichment Under NY Law
                  4292. Plaintiff incorporates by reference the allegations set forth above as if

         fully set forth herein.

                  4293. This count is brought against all Defendants for their participation in an

         overarching conspiracy to fix, raise, maintain, and/or stabilize the prices of Drugs at

         Issue.

                  4294. This count is also brought against Defendant-participants in each of the

         drug-specific conspiracies alleged above.

                  4295. Defendants have unlawfully benefited from their sales of Drugs at Issue

         because of the unlawful and inequitable acts alleged in this Complaint. Defendants

         unlawfully over-charged Plaintiff, who made purchases of or reimbursements for




                                                     1054

                                                 1054 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1066 of 1073
                                                                             NYSCEF: 08/30/2021




         Drugs at Issue at prices that were more than they would have been but for

         Defendants’ unlawful actions.

                4296. Defendants’ financial benefits resulting from their unlawful and

         inequitable acts are traceable to overpayments by Plaintiff.

                4297. Plaintiff has conferred upon Defendants an economic benefit, in the

         nature of profits resulting from unlawful overcharges, to the economic detriment of

         Plaintiff.

                4298. Defendants have been enriched by revenue resulting from unlawful

         overcharges for Drugs at Issue while Plaintiff has been impoverished by the

         overcharges they paid for Drugs at Issue imposed through Defendants’ unlawful

         conduct. Defendants’ enrichment and Plaintiff’s impoverishment are connected.

                4299. There is no justification for Defendants’ retention of, and enrichment

         from, the benefits they received, which caused impoverishment to Plaintiff because

         Plaintiff paid supracompetitive prices that inured to Defendants’ benefit, and it would

         be inequitable for Defendants to retain any revenue gained from their unlawful

         overcharges.

                4300. Plaintiff did not interfere with Defendants’ affairs in any manner that

         conferred these benefits upon Defendants.

                4301. The benefits conferred upon Defendants were not gratuitous, in that

         they constituted revenue created by unlawful overcharges arising from Defendants’

         illegal and unfair actions to inflate the prices of Drugs at Issue.

                                                     1055

                                                1055 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1067 of 1073
                                                                             NYSCEF: 08/30/2021




               4302. The benefits conferred upon Defendants are measurable, in that the

         revenue Defendants have earned due to their unlawful overcharges of Drugs at Issue

         are ascertainable by review of sales records.

               4303. It would be futile for Plaintiff to seek a remedy from any party with

         whom they have privity of contract. Defendants have paid no consideration to any

         other person for any of the unlawful benefits they received indirectly from Plaintiff

         with respect to Defendants’ sales of Drugs at Issue.

               4304. It would be futile for Plaintiff to seek to exhaust any remedy against the

         immediate intermediary in the chain of distribution from which they indirectly

         purchased Drugs at Issue, as the intermediaries cannot reasonably be expected to

         compensate Plaintiff for Defendants’ unlawful conduct.

               4305. The economic benefit of overcharges and monopoly profits derived by

         Defendants through charging supracompetitive and artificially inflated prices for

         Drugs at Issue is a direct and proximate result of Defendants’ unlawful practices.

               4306. The financial benefits derived by Defendants rightfully belong to

         Plaintiff because Plaintiff paid supracompetitive prices, inuring to the benefit of

         Defendants.

               4307. It would be inequitable under unjust enrichment principles under the law

         of New York for Defendants to be permitted to retain any of the overcharges for

         Drugs at Issue derived from Defendants’ unlawful, unfair and unconscionable

         methods, acts, and trade practices alleged in this Complaint.

                                                   1056

                                               1056 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                  INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1068 of 1073
                                                                             NYSCEF: 08/30/2021




                4308. Defendants are aware of and appreciate the benefits bestowed upon

         them by Plaintiff. Defendants consciously accepted the benefits and continue to do

         so as of the date of this filing.

                4309. Defendants should be compelled to disgorge to Plaintiff all unlawful or

         inequitable proceeds they received from their sales of Drugs at Issue.

                4310. Plaintiff has no adequate remedy at law.

                4311. By engaging in the foregoing unlawful or inequitable conduct depriving

         Plaintiff of the opportunity to purchase lower-priced generic versions of Drugs at

         Issue and forcing them to pay higher prices for Drugs at Issue, Defendants have been

         unjustly enriched in violation of the common law of New York.

                4312. Defendants unlawfully overcharged Plaintiff, who made purchases of or

         reimbursements for Drugs at Issue in New York at prices that were more than they

         would have been but for Defendants’ actions. Defendants have been enriched by

         revenue resulting from unlawful overcharges for Drugs at Issue, which revenue

         resulted from anticompetitive prices paid by Plaintiff, which inured to Defendants’

         benefit. Defendants’ enrichment has occurred at the expense of Plaintiff. It is against

         equity and good conscience for Defendants to be permitted to retain the revenue

         resulting from their unlawful overcharges.


                                      XVI. PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands judgment for the following relief:



                                                  1057

                                              1057 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                    INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1069 of 1073
                                                                             NYSCEF: 08/30/2021




               1.      That the unlawful conduct, contract, conspiracy, or combination alleged

         herein be adjudged and decreed: (a) an unreasonable restraint of trade or commerce in

         violation of Sections 1 and 3 of the Sherman Act and Sections 4 and 16 of the Claton

         Act; (b) a per se violation of Sections 1 and 3 of the Sherman Act; (c) an unlawful

         combination, trust, agreement, understanding and/or concert of action in violation of

         the New York and other States’ antitrust and unfair competition laws as set forth

         herein; and/or (d) acts of unjust enrichment by Defendants as set forth herein.

               2.      Plaintiff recovers damages, to the maximum extent allowed under such

         law and that a judgment in favor of Plaintiff be entered against Defendants jointly and

         severally in an amount to be trebled to the extent the law permits;

               3.      Plaintiff recovers damages, to the maximum extent allowed by law, in

         the form of restitution and/or disgorgement of profits unlawfully obtained;

               4.      Plaintiff be awarded restitution, including disgorgement of profits

         Defendants obtained as a result of their acts of unfair competition and acts of unjust

         enrichment;

               5.      Defendants, their affiliates, successors, transferees, assignees and other

         officers, directors, partners, agents and employees thereof, and all other persons

         acting or claiming to act on their behalf or in concert with them, be permanently

         enjoined and restrained from in any manner continuing, maintaining or renewing the

         conduct, contract, conspiracy, or combination alleged herein, or from entering into

         any other contract, conspiracy, or combination having a similar purpose or effect, and

                                                    1058

                                               1058 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                      INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1070 of 1073
                                                                             NYSCEF: 08/30/2021




         from adopting or following any practice, plan, program, or device having a similar

         purpose or effect;

               6.     Plaintiff be awarded pre- and post-judgment interest as provided by law,

         and that such interest be awarded at the highest legal rate;

               7.     Plaintiff recover their costs of suit, including reasonable attorneys’ fees, as

         provided by law; and

               8.     Plaintiff has such other and further relief as the Court may deem just and

         proper.


                                        XVII. JURY DEMAND

               Plaintiff respectfully demand trial by jury of all issues so triable.


         Dated:       August 30, 2021

                                                   Respectfully submitted,

                                                   NAPOLI SHKOLNIK PLLC

                                                   /s/ Salvatore C. Badala
                                                   Salvatore C. Badala (SB2053)
                                                   Alastair J.M. Findeis
                                                   Thomas A. Narducci
                                                   360 Lexington Ave., 11th Floor
                                                   New York, NY, 10017
                                                   Tel: (212) 397-1000
                                                   Fax: (646) 843-7603
                                                   sbadala@napolilaw.com
                                                   afindeis@napolilaw.com
                                                   tnarducci@napolilaw.com

                                                   Attorneys for Plaintiff


                                                    1059

                                               1059 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                                INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1071 of 1073
                                                                             NYSCEF: 08/30/2021




                                                  VERIFICATION

         STATE OF NEW YORK              )
                                        ) ss.:
         COUNTY OF SUFFOLK              )


                Salvatore C. Badala, being first duly sworn, deposes and says: That he represents the Plaintiff

         in the above entitled action, that he has read the foregoing Verified Complaint and knows the

         contents thereof; that the same is true of her own knowledge except as to matters and things therein

         stated upon information and belief, and as to those matters and things she believes it to be true.



                                                                 __________________________
                                                                 Salvatore C. Badala




         Sworn before me this
         30th day of August, 2021


         ___________________________
         Harold May
         Notary Public, State of New York
         No. 01MA5069176
         Qualifies in Suffolk County
         Commission Expires: November 18, 2022




                                                          1060

                                                    1060 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                                   INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1072 of 1073
                                                                             NYSCEF: 08/30/2021




         6835(0(&28572)7+(67$7(2)1(:<25.                                        
         &2817<2):(67&+(67(5

         [         
         7+(&2817<2):(67&+(67(5
                                                                                        ,QGH[1R
         Plaintiff,
                                                                                        
             -against-
         $&7$9,6+2/'&286,1&$&7$9,6(/,=$%(7+
         //&$&7$9,63+$50$,1&$/92*(1,1&
         $01($/3+$50$&(87,&$/6,1&$01($/
         3+$50$&(87,&$/6//&$327(;&253
         $852%,1'23+$50$86$,1&%$86&++($/7+
         $0(5,&$6,1&%$86&++($/7+86,1&
         %$553+$50$&(87,&$/6//&%5(&.(15,'*(
         3+$50$&(87,&$/,1&&$0%(5
         3+$50$&(87,&$/6,1&&$5$&2
         3+$50$&(87,&$//$%25$725,(6/7'
         &,75213+$50$//&'$9$3+$50$&(87,&$/6
         //&'55(''<¶6/$%25$725,(6,1&
         (1'2,17(51$7,21$/3/&)28*(5$
         3+$50$&(87,&$/6,1&* :/$%25$725,(6
         *(1(5,&6%,'&2,//&*/(10$5.
         3+$50$&(87,&$/6,1&*5((16721(//&
         +(5,7$*(3+$50$&(87,&$/6,1&
         +,.0$/$%6,1&+,.0$3+$50$&(87,&$/6
         86$,1&,03$;/$%25$725,(6,1&
         -8%,/$17&$',67$3+$50$&(87,&$/6,1&
         /$11(77&203$1<,1&/83,1
         3+$50$&(87,&$/6,1&0$<1(3+$50$86$
         ,1&025721*529(3+$50$&(87,&$/6,1&
         0878$/3+$50$&(87,&$/&2,1&
         0</$1,1&0</$13+$50$&(87,&$/6,1&
         0</$1192&($16,'(3+$50$&(87,&$/6
         ,1&3$53+$50$&(87,&$/,1&3(55,*21(:
         <25.,1&3),=(5,1&6$1'2=,1&
         6813+$50$&(87,&$/,1'8675,(6,1&
         7$523+$50$&(87,&$/686$,1&
         7(/,*(17,1&7(9$3+$50$&(87,&$/686$
         ,1&7255(173+$50$,1&8'/
         /$%25$725,(6,1&836+(560,7+
         /$%25$725,(6//&85/3+$50$,1&
         9$/($173+$50$&(87,&$/61257+$0(5,&$
         //&9$/($173+$50$&(87,&$/6
         ,17(51$7,21$/,1&9(56$3+$50,1&




                                                                         1061 of 1062
FILED: WESTCHESTER COUNTY CLERK 08/30/2021 02:36 PM                                                                                      INDEX NO. 61946/2021
              Case
NYSCEF DOC. NO. 2 7:21-cv-07893-KMK Document 1-1 Filed 09/21/21 PageRECEIVED
                                                                     1073 of 1073
                                                                             NYSCEF: 08/30/2021




         :(67:$5'&2/80%86,1&:(67:$5'
         3+$50$&(87,&$/6&253:2&.+$5'786$
         //&DQG=<'863+$50$&(87,&$/6 86$ ,1&
         
         Defendants
         [
                                                                                                                                            
                                               VERIFIED COMPLAINT AND JURY DEMAND
                                                                                                                                            
                                                                NAPOLI SHKOLNIK, PLLC
                                                             /H[LQJWRQ$YHWK)O
                                                               1HZ<RUN1<
                                                                 7HO  
                                                                )D[  
                                                                Attorneys for Plaintiff
                                                                                                                                                    
         7KHXQGHUVLJQHGDWWRUQH\KHUHE\FHUWLILHVSXUVXDQWWR1<&55DWKDWKHKDVUHDGWKHZLWKLQ
         SDSHUVDQGWKDWVDPHDUHQRWIULYRORXVDVWKDWWHUPLVGHILQHGLQ1<&55 F 

                                                  
                                                                                              BBBBBBBBBBBBBBBBBBBBBBB
                                                                                  6DOYDWRUH&%DGDOD(VT   
                                                                                                                                            
         6HUYLFHRIDFRS\RIWKHZLWKLQLVKHUHE\DGPLWWHG
         'DWHG             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  $WWRUQH\ V IRU
                                                                                                                                            
         3/($6(7$.(127,&(
              127,&(2)(175<
                               WKDWWKHZLWKLQLVD FHUWLILHG WUXHFRS\RIDQGXO\HQWHUHGLQWKHRIILFHRIWKH
                               FOHUNRIWKHZLWKLQQDPHGFRXUWRQBBBBBBBBBBBBBBBBBBBB
                 127,&(2)6(77/(0(17
                        WKDWDQRUGHU                                  RIZKLFKWKHZLWKLQLVDWUXHFRS\
                        ZLOOEHSUHVHQWHGIRUVHWWOHPHQWWRWKH+21                                        RQHRIWKHMXGJHVRIWKH
                        ZLWKLQQDPHG&RXUWDWRQ               BBB
                        DWBBBBBBBB2¶FORFNBBB0
         'DWHGBBBBBBBBBBBBBBBBBBBBBBBBB
                                                       <RXUVHWFNAPOLI SHKOLNIK, PLLC




                                                                       1062 of 1062
